     Case 1:21-cv-00052-3JP Document 297   Filed 04/30/21   Page 1 of 538




             UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY, JENNIFER
CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:


                       ADMINISTRATIVE RECORD



                           NON-CONFIDENTIAL
      Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 2 of 538




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY, JENNIFER
CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:


                          DECLARATION BY MEGAN GRIMBALL


Megan Grimball declares and says:

   1. I am an Associate General Counsel in the Office of the United States Trade
      Representative (USTR) within the Office of General Counsel. I have been employed by
      USTR since April 2018, have held my current position for the same time, and have
      worked on the China Section 301 Investigation since the summer of 2018. My office is
      located in the Winder Building at 600 17th Street, NW, Washington, DC.

   2. My duties and responsibilities include advising on, and managing the implementation of,
      enforcement actions taken in the Section 301 Action: China’s Acts, Policies, and
      Practices Related to Technology Transfer, Intellectual Property.

   3. It is my understanding that over 3,600 complaints have been filed in the United States
      Court of International Trade challenging the List 3 and List 4 tariff actions taken to
      obtain the elimination of the acts, policies, and practices identified in the Findings of the
      Investigation into China’s Acts, Policies, and Practices Related to Technology Transfer,
      Intellectual Property, and Innovation Under Section 301 of the Trade Act of 1974 (U.S.
      Trade Representative Mar. 22, 2018).

   4. I have prepared a true and complete copy of the administrative record in the above-
      referenced Section 301 cases. See ECF No. 275 (Scheduling Order) (ordering defendants
      to “file administrative record index” by April 30, 2021).

   5. To the best of my knowledge, the attached index is a complete list of the documents and
      materials directly or indirectly considered by the agency in connection with the
      challenged List 3 and List 4 tariff actions. As such, these documents comprise the
      complete and entire Administrative Record in this case.

   6. I declare under the penalty of perjury that the foregoing is true and correct to the best of
      my knowledge.
Case 1:21-cv-00052-3JP Document 297   Filed 04/30/21     Page 3 of 538




                            Executed on April 30, 2021


                            Megan Grimball




                               2
                                Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 4 of 538


                                     IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY, JENNIFER CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:


                                                   INDEX TO THE ADMINISTRATIVE RECORD

  Public
                               Document Name/Description                                    Link to Publicly Available Documents     Date
 Record #

                                                                       Decision Memoranda
            Modification of Action in Section 301 Investigation of China's Acts,
            Policies, and Practices Related to Technology Transfer, Intellectual
  PR-1                                                                                                                              9/17/2018
            Property, and Innovation, with attachments, including attached
            unpublished Federal Register Notice corresponding to 83 FR 47974
  PR-2             Attachment 1 to PR#1 – Determination                                                                             9/17/2018

                   Attachment 2 to PR#1 – List of covered full and partial tariff
  PR-3                                                                                                                              9/17/2018
                   subheadings

  PR-4             Attachment 4 to PR#1 – Presidential Statement                                                                    9/17/2018
            Modification of Action in Section 301 Investigation of China's Acts,
            Policies, and Practices Related to Technology Transfer, Intellectual
  PR-5                                                                                                                              9/26/2018
            Property, and Innovation, including attached unpublished Federal
            Register Notice corresponding to 83 FR 49153
            Modification of Action in Section 301 Investigation of China's Acts,
            Policies, and Practices Related to Technology Transfer, Intellectual
  PR-6                                                                                                                             12/14/2018
            Property, and Innovation, including attached unpublished Federal
            Register Notice corresponding to 83 FR 65198
            Modification of Action in Section 301 Investigation of China's Acts,
            Policies, and Practices Related to Technology Transfer, Intellectual
  PR-7                                                                                                                              2/28/2019
            Property, and Innovation, including attached unpublished Federal
            Register Notice corresponding to 84 FR 7966
                               Case 1:21-cv-00052-3JP Document 297                          Filed 04/30/21       Page 5 of 538


 Public
                              Document Name/Description                                           Link to Publicly Available Documents                    Date
Record #
           Modification of Action in Section 301 Investigation of China's Acts,
           Policies, and Practices Related to Technology Transfer, Intellectual
 PR-8                                                                                                                                                     5/7/2019
           Property, and Innovation, including attached unpublished Federal
           Register Notice corresponding to 84 FR 20459
           Modification of Action in Section 301 Investigation of China's Acts,
           Policies, and Practices Related to Technology Transfer, Intellectual
 PR-9                                                                                                                                                    8/14/2019
           Property, and Innovation, including attached unpublished Federal
           Register Notice corresponding to 84 FR 43304
           Modification of Action in Section 301 Investigation of China's Acts,
           Policies, and Practices Related to Technology Transfer, Intellectual
 PR-10                                                                                                                                                   8/27/2019
           Property, and Innovation including attached unpublished Federal
           Register Notice corresponding to 84 FR 45821
           Modification of Action in Section 301 Investigation of China's Acts,
           Policies, and Practices Related to Technology Transfer, Intellectual
 PR-11                                                                                                                                                  12/13/2019
           Property, and Innovation, including attached unpublished Federal
           Register Notice corresponding to 84 FR 69447
           Modification of Action in Section 301 Investigation of China's Acts,
           Policies, and Practices Related to Technology Transfer, Intellectual
 PR-12                                                                                                                                                   1/15/2020
           Property, and Innovation, including attached unpublished Federal
           Register Notice corresponding to 85 FR 3741
                                                                    Federal Register Notices
           82 FR 39007: Memorandum of August 14, 2017 Addressing China’s              https://www.federalregister.gov/documents/2017/08/17/2017-
 PR-13     Laws, Policies, Practices, and Actions Related to Intellectual             17528/addressing-chinas-laws-policies-practices-and-actions-       8/17/2017
           Property, Innovation, and Technology                                       related-to-intellectual-property-innovation
           83 FR 33608: Request for Comments Concerning Proposed
                                                                                      https://www.federalregister.gov/documents/2018/07/17/2018-
           Modification of Action Pursuant to Section 301: China’s Acts,
 PR-14                                                                                15090/request-for-comments-concerning-proposed-modification-       7/17/2018
           Policies, and Practices Related to Technology Transfer, Intellectual
                                                                                      of-action-pursuant-to-section-301-chinas-acts
           Property, and Innovation
           83 FR 38760: Extension of Public Comment Period Concerning
                                                                                      https://www.federalregister.gov/documents/2018/08/07/2018-
           Proposed Modification of Action Pursuant to Section 301: China’s
 PR-15                                                                                16919/extension-of-public-comment-period-concerning-proposed-       8/7/2018
           Acts, Policies, and Practices Related to Technology Transfer,
                                                                                      modification-of-action-pursuant-to-section
           Intellectual Property, and Innovation
           83 FR 47974: Notice of Modification of Section 301 Action: China’s         https://www.federalregister.gov/documents/2018/09/21/2018-
 PR-16     Acts, Policies, and Practices Related to Technology Transfer,              20610/notice-of-modification-of-section-301-action-chinas-acts-    9/21/2018
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
           83 FR 65198: Notice of Modification of Section 301 Action: China’s         https://www.federalregister.gov/documents/2018/12/19/2018-
 PR-17     Acts, Policies, and Practices Related to Technology Transfer,              27458/notice-of-modification-of-section-301-action-chinas-acts-   12/19/2018
           Intellectual Property, and Innovation                                      policies-and-practices-related-to


                                                                                  2
                                Case 1:21-cv-00052-3JP Document 297                         Filed 04/30/21         Page 6 of 538


 Public
                               Document Name/Description                                           Link to Publicly Available Documents                   Date
Record #
           84 FR 7966: Notice of Modification of Section 301 Action: China’s          https://www.federalregister.gov/documents/2019/03/05/2019-
 PR-18     Acts, Policies, and Practices Related to Technology Transfer,              03935/notice-of-modification-of-section-301-action-chinas-acts-     3/5/2019
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
           84 FR 20459: Notice of Modification of Section 301 Action: China’s         https://www.federalregister.gov/documents/2019/05/09/2019-
 PR-19     Acts, Policies, and Practices Related to Technology Transfer,              09681/notice-of-modification-of-section-301-action-chinas-acts-     5/9/2019
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
           84 FR 22564: Request for Comments Concerning Proposed
                                                                                      https://www.federalregister.gov/documents/2019/05/17/2019-
           Modification of Action Pursuant to Section 301: China’s Acts,
 PR-20                                                                                10191/request-for-comments-concerning-proposed-modification-       5/17/2019
           Policies, and Practices Related to Technology Transfer, Intellectual
                                                                                      of-action-pursuant-to-section-301-chinas-acts
           Property, and Innovation
           84 FR 43304: Notice of Modification of Section 301 Action: China’s         https://www.federalregister.gov/documents/2019/08/20/2019-
 PR-21     Acts, Policies, and Practices Related to Technology Transfer,              17865/notice-of-modification-of-section-301-action-chinas-acts-    8/20/2019
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
           84 FR 45821: Notice of Modification of Section 301 Action: China’s         https://www.federalregister.gov/documents/2019/08/30/2019-
 PR-22     Acts, Policies, and Practices Related to Technology Transfer,              18838/notice-of-modification-of-section-301-action-chinas-acts-    8/30/2019
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
           84 FR 46212: Request for Comments Concerning Proposed
                                                                                      https://www.federalregister.gov/documents/2019/09/03/2019-
           Modification of Action Pursuant to Section 301: China's Acts,
 PR-23                                                                                18946/request-for-comments-concerning-proposed-modification-        9/3/2019
           Policies, and Practices Related to Technology Transfer, Intellectual
                                                                                      of-action-pursuant-to-section-301-chinas-acts
           Property, and Innovation
           84 FR 69447: Notice of Modification of Section 301 Action: China’s         https://www.federalregister.gov/documents/2019/12/18/2019-
 PR-24     Acts, Policies, and Practices Related to Technology Transfer,              27306/notice-of-modification-of-section-301-action-chinas-acts-   12/18/2019
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
           85 FR 3741: Notice of Modification of Section 301 Action: China’s          https://www.federalregister.gov/documents/2020/01/22/2020-
 PR-25     Acts, Policies, and Practices Related to Technology Transfer,              00904/notice-of-modification-of-section-301-action-chinas-acts-    1/22/2020
           Intellectual Property, and Innovation                                      policies-and-practices-related-to
                                       Documents Referenced in Decision Memoranda and/or Federal Register Notices
           Findings of the Investigation into China's Acts, Policies, and Practices
 PR-26     Related to Technology Transfer, Intellectual Property, and Innovation      https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF     3/22/2018
           Under Section 301 of the Trade Act of 1974
           USTR Press Release: "USTR Robert Lighthizer Statement on the               https://ustr.gov/about-us/policy-offices/press-office/press-
 PR-27                                                                                                                                                   6/18/2018
           President's Additional China Trade Action"                                 releases/2018/june/ustr-robert-lighthizer-statement-0
                                                                                      https://www.legistorm.com/stormfeed/view_rss/1320244/organiza
 PR-28     Statement from the President                                                                                                                  9/17/2018
                                                                                      tion/69295.html
                                                                                      https://trumpwhitehouse.archives.gov/briefings-
           Statement from the Press Secretary Regarding the President's
 PR-29                                                                                statements/statement-press-secretary-regarding-presidents-         12/1/2018
           Working Dinner with China
                                                                                      working-dinner-china/


                                                                                  3
                                Case 1:21-cv-00052-3JP Document 297                          Filed 04/30/21         Page 7 of 538


 Public
                               Document Name/Description                                            Link to Publicly Available Documents                        Date
Record #
           Statement by U.S. Trade Representative Robert Lighthizer on Section         https://ustr.gov/about-us/policy-offices/press-office/press-
 PR-30                                                                                                                                                         5/10/2019
           301 Action                                                                  releases/2019/may/statement-us-trade-representative
           State Council Customs Tariff Commission Public Notice on
                                                                                       Not available in English online:
           Additionally Imposing Tariffs on Certain Imported Products
 PR-31                                                                                 http://gss.mof.gov.cn/gzdt/zhengcefabu/201905/t20190513_32567           5/13/2019
           Originating from the United States (State Council Customs Tariff
                                                                                       88.htm
           Commission, 2019 Public Notice No. 3, issued May 13, 2019)
                                                                                       http://www.mofcom.gov.cn/xwfbh/20190531.shtml;
           MOFCOM Press Release: "Ministry of Commerce Spokesperson
                                                                                       English version available here:
 PR-32     Answers Questions about China's Establishment of an 'Unreliable                                                                                     5/31/2019
                                                                                       http://english.mofcom.gov.cn/article/newsrelease/press/201906/20
           Entities List' System"
                                                                                       190602873151.shtml
                                                                                       No longer available for free online:
           Politico Article: "China has begun 'phase two' of retaliation, former
 PR-33                                                                                 https://subscriber.politicopro.com/article/2019/06/china-has-            6/6/2019
           U.S. diplomat says"
                                                                                       begun-phase-two-of-retaliation-former-us-diplomat-says-3380982
           XINHUA Article: "NDRC: We Will Promptly Study and Introduce
 PR-34                                                                                 www.xinhuanet.com/energy/2019-06/18/c_1124636640.htm                    6/18/2019
           Relevant Polices and Measures on Rare Earths"
           U.S. Department of the Treasury Press Release: "Treasury Designates
 PR-35                                                                                 https://home.treasury.gov/news/press-releases/sm751                      8/5/2019
           China as a Currency Manipulator"
           USTR Press Release: "United States and China Reach Phase One                https://ustr.gov/about-us/policy-offices/press-office/press-
 PR-36                                                                                                                                                        12/13/2019
           Trade Agreement"                                                            releases/2019/december/united-states-and-china-reach

                                                                  Hearing Schedules/Transcripts

                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-37     Section 301 List 3 Tariffs Hearing Schedule                                                                                                         8/20/2018
                                                                                       ection%20301%20Tariffs%20Hearing%20Panel%20Schedule.pdf
                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/0
 PR-38     Section 301 Hearing Transcript on Proposed List 3 Tariffs Day 1                                                                                     8/20/2018
                                                                                       820USTR.pdf
                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/0
 PR-39     Section 301 Hearing Transcript on Proposed List 3 Tariffs Day 2                                                                                     8/21/2018
                                                                                       821USTR.pdf
                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/0
 PR-40     Section 301 Hearing Transcript on Proposed List 3 Tariffs Day 3                                                                                     8/22/2018
                                                                                       822%20USTR.PDF
                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/0
 PR-41     Section 301 Hearing Transcript on Proposed List 3 Tariffs Day 4                                                                                     8/23/2018
                                                                                       823USTR.pdf
                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/0
 PR-42     Section 301 Hearing Transcript on Proposed List 3 Tariffs Day 5                                                                                     8/24/2018
                                                                                       824USTR.pdf
                                                                                       https://ustr.gov/sites/default/files/enforcement/301Investigations/0
 PR-43     Section 301 Hearing Transcript on Proposed List 3 Tariffs Day 6                                                                                     8/27/2018
                                                                                       827USTR.pdf



                                                                                   4
                               Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21         Page 8 of 538


 Public
                              Document Name/Description                                        Link to Publicly Available Documents                       Date
Record #
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-44     Section 301 List 4 Tariffs Hearing Schedule                            ection%20301%20Hearing%20Schedule%20June%2017-                         6/17/2019
                                                                                  June%2025%202019.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-45     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 1                                                                               6/17/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_1.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-46     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 2                                                                               6/18/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_2.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-47     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 3                                                                               6/19/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_3.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-48     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 4                                                                               6/20/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_4.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-49     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 5                                                                               6/21/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_5.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-50     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 6                                                                               6/24/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_6.pdf
                                                                                  https://ustr.gov/sites/default/files/enforcement/301Investigations/S
 PR-51     Section 301 Hearing Transcript on Proposed List 4 Tariffs Day 7                                                                               6/25/2019
                                                                                  ection_301_Hearing_Transcript_on_Proposed_Tariffs_Day_7.pdf

                                                                      List 3 Submissions

 PR-52     USTR-2018-0026-0002 from Anthony Geraci, Viair Corp                    https://www.regulations.gov/comment/USTR-2018-0026-0002                7/20/2018

 PR-53     USTR-2018-0026-0003 from Nestor Martinez                               https://www.regulations.gov/comment/USTR-2018-0026-0003                7/20/2018

 PR-54     USTR-2018-0026-0004 from EVELYN ARRIETA                                https://www.regulations.gov/comment/USTR-2018-0026-0004                7/20/2018

 PR-55     USTR-2018-0026-0005 from Jamie Chou                                    https://www.regulations.gov/comment/USTR-2018-0026-0005                7/20/2018

 PR-56     USTR-2018-0026-0006 from Alan Basham                                   https://www.regulations.gov/comment/USTR-2018-0026-0006                7/20/2018

 PR-57     USTR-2018-0026-0007 from Yashinta Widjaja                              https://www.regulations.gov/comment/USTR-2018-0026-0007                7/20/2018

 PR-58     USTR-2018-0026-0008 from IRWAN SULIANTO                                https://www.regulations.gov/comment/USTR-2018-0026-0008                7/20/2018

 PR-59     USTR-2018-0026-0009 from Ryan Morgan                                   https://www.regulations.gov/comment/USTR-2018-0026-0009                7/20/2018


                                                                              5
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 9 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

 PR-60     USTR-2018-0026-0010 from Doring Hsieh                             https://www.regulations.gov/comment/USTR-2018-0026-0010   7/20/2018

 PR-61     USTR-2018-0026-0011 from Morgan Hernandez                         https://www.regulations.gov/comment/USTR-2018-0026-0011   7/20/2018

 PR-62     USTR-2018-0026-0012 from ricky ebel                               https://www.regulations.gov/comment/USTR-2018-0026-0012   7/20/2018

 PR-63     USTR-2018-0026-0013 from Mei Cheung                               https://www.regulations.gov/comment/USTR-2018-0026-0013   7/20/2018

 PR-64     USTR-2018-0026-0014 from Rosalind Chu                             https://www.regulations.gov/comment/USTR-2018-0026-0014   7/20/2018

 PR-65     USTR-2018-0026-0015 from Dian De Silva                            https://www.regulations.gov/comment/USTR-2018-0026-0015   7/20/2018

 PR-66     USTR-2018-0026-0016 from Marlon Lucky                             https://www.regulations.gov/comment/USTR-2018-0026-0016   7/20/2018

 PR-67     USTR-2018-0026-0017 from Sammy Chu                                https://www.regulations.gov/comment/USTR-2018-0026-0017   7/20/2018

 PR-68     USTR-2018-0026-0018 from John Rios                                https://www.regulations.gov/comment/USTR-2018-0026-0018   7/20/2018

 PR-69     USTR-2018-0026-0019 from Anonymous                                https://www.regulations.gov/comment/USTR-2018-0026-0019   7/20/2018

           USTR-2018-0026-0020 from Dennis Jenkins, Schermerhorn Bros.
 PR-70                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0020   7/20/2018
           Co.

 PR-71     USTR-2018-0026-0021 from Kacey Shoemake                           https://www.regulations.gov/comment/USTR-2018-0026-0021   7/20/2018

 PR-72     USTR-2018-0026-0022 from Erika Enk                                https://www.regulations.gov/comment/USTR-2018-0026-0022   7/20/2018

 PR-73     USTR-2018-0026-0023 from Rodrigo Almaraz                          https://www.regulations.gov/comment/USTR-2018-0026-0023   7/20/2018

 PR-74     USTR-2018-0026-0024 from Chris Gomez                              https://www.regulations.gov/comment/USTR-2018-0026-0024   7/20/2018

 PR-75     USTR-2018-0026-0025 from Mark Henely                              https://www.regulations.gov/comment/USTR-2018-0026-0025   7/20/2018

 PR-76     USTR-2018-0026-0026 from Nichole Cook                             https://www.regulations.gov/comment/USTR-2018-0026-0026   7/20/2018



                                                                         6
                            Case 1:21-cv-00052-3JP Document 297             Filed 04/30/21      Page 10 of 538


 Public
                            Document Name/Description                              Link to Publicly Available Documents            Date
Record #

 PR-77     USTR-2018-0026-0027 from Warren Payne                        https://www.regulations.gov/comment/USTR-2018-0026-0027   7/20/2018

 PR-78     USTR-2018-0026-0028 from Warren Payne                        https://www.regulations.gov/comment/USTR-2018-0026-0028   7/20/2018

 PR-79     USTR-2018-0026-0029 from James Milawski                      https://www.regulations.gov/comment/USTR-2018-0026-0029   7/20/2018

 PR-80     USTR-2018-0026-0030 from Josh Werthaiser                     https://www.regulations.gov/comment/USTR-2018-0026-0030   7/20/2018

 PR-81     USTR-2018-0026-0031 from Mike Theisen, MoreFlavor Inc.       https://www.regulations.gov/comment/USTR-2018-0026-0031   7/20/2018

 PR-82     USTR-2018-0026-0032 from George Coughlin                     https://www.regulations.gov/comment/USTR-2018-0026-0032   7/20/2018

 PR-83     USTR-2018-0026-0033 from Daniel Slakes                       https://www.regulations.gov/comment/USTR-2018-0026-0033   7/20/2018

 PR-84     USTR-2018-0026-0034 from Dennis Errichiello                  https://www.regulations.gov/comment/USTR-2018-0026-0034   7/20/2018

 PR-85     USTR-2018-0026-0035 from don ramsay                          https://www.regulations.gov/comment/USTR-2018-0026-0035   7/20/2018

 PR-86     USTR-2018-0026-0036 from Christian Bernuy                    https://www.regulations.gov/comment/USTR-2018-0026-0036   7/20/2018

 PR-87     USTR-2018-0026-0037 from Darryl Fournier                     https://www.regulations.gov/comment/USTR-2018-0026-0037   7/20/2018

 PR-88     USTR-2018-0026-0038 from Thomas Schwer, Rubicon              https://www.regulations.gov/comment/USTR-2018-0026-0038   7/20/2018

           USTR-2018-0026-0039 from Mark Adkison, International
 PR-89                                                                  https://www.regulations.gov/comment/USTR-2018-0026-0039   7/20/2018
           Housewares Association

 PR-90     USTR-2018-0026-0040 from Jena C                              https://www.regulations.gov/comment/USTR-2018-0026-0040   7/20/2018

 PR-91     USTR-2018-0026-0041 from Eduardo Aguilar                     https://www.regulations.gov/comment/USTR-2018-0026-0041   7/20/2018

 PR-92     USTR-2018-0026-0042 from Christopher Dooley                  https://www.regulations.gov/comment/USTR-2018-0026-0042   7/20/2018

 PR-93     USTR-2018-0026-0043 from Matthew Grant, Sailrite             https://www.regulations.gov/comment/USTR-2018-0026-0043   7/20/2018



                                                                    7
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 11 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

 PR-94     USTR-2018-0026-0044 from Kevin Jordan                               https://www.regulations.gov/comment/USTR-2018-0026-0044   7/20/2018

           USTR-2018-0026-0045 from Jeffery Hechler, Schermerhorn Bros.
 PR-95                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0045   7/20/2018
           Co.

 PR-96     USTR-2018-0026-0046 from Tom Power                                  https://www.regulations.gov/comment/USTR-2018-0026-0046   7/20/2018

 PR-97     USTR-2018-0026-0047 from Pete Wolf                                  https://www.regulations.gov/comment/USTR-2018-0026-0047   7/20/2018

           USTR-2018-0026-0048 from Jason Oxman, Electronic Transactions
 PR-98                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0048   7/20/2018
           Association

 PR-99     USTR-2018-0026-0049 from Michael Jemison, Heyco Metals Inc.         https://www.regulations.gov/comment/USTR-2018-0026-0049   7/20/2018

PR-100     USTR-2018-0026-0050 from David Winkels                              https://www.regulations.gov/comment/USTR-2018-0026-0050   7/20/2018

PR-101     USTR-2018-0026-0051 from Jeffrey Lancial, Shwood Ltd.               https://www.regulations.gov/comment/USTR-2018-0026-0051   7/20/2018

PR-102     USTR-2018-0026-0052 from Kyle Caldwell                              https://www.regulations.gov/comment/USTR-2018-0026-0052   7/20/2018

PR-103     USTR-2018-0026-0053 from John Ciaccio                               https://www.regulations.gov/comment/USTR-2018-0026-0053   7/20/2018

PR-104     USTR-2018-0026-0054 from Cleber Angelo                              https://www.regulations.gov/comment/USTR-2018-0026-0054   7/20/2018

PR-105     USTR-2018-0026-0055 from Ken Kosloski                               https://www.regulations.gov/comment/USTR-2018-0026-0055   7/20/2018

PR-106     USTR-2018-0026-0056 from Mark Fenenbock                             https://www.regulations.gov/comment/USTR-2018-0026-0056   7/20/2018

PR-107     USTR-2018-0026-0057 from Robin Pickard                              https://www.regulations.gov/comment/USTR-2018-0026-0057   7/20/2018

PR-108     USTR-2018-0026-0058 from Jeffrey Pizzola                            https://www.regulations.gov/comment/USTR-2018-0026-0058   7/20/2018

PR-109     USTR-2018-0026-0059 from John Howard                                https://www.regulations.gov/comment/USTR-2018-0026-0059   7/20/2018

PR-110     USTR-2018-0026-0060 from Michael Balsamo, Topaz Lighting            https://www.regulations.gov/comment/USTR-2018-0026-0060   7/23/2018



                                                                           8
                            Case 1:21-cv-00052-3JP Document 297               Filed 04/30/21      Page 12 of 538


 Public
                            Document Name/Description                                Link to Publicly Available Documents            Date
Record #

PR-111     USTR-2018-0026-0061 from Michael Balsamo, Topaz Lighting       https://www.regulations.gov/comment/USTR-2018-0026-0061   7/23/2018

PR-112     USTR-2018-0026-0062 from Michael Balsamo, Topaz Lighting       https://www.regulations.gov/comment/USTR-2018-0026-0062   7/23/2018

PR-113     USTR-2018-0026-0063 from Michael Balsamo, Topaz Lighting       https://www.regulations.gov/comment/USTR-2018-0026-0063   7/23/2018

PR-114     USTR-2018-0026-0064 from Michael Balsamo, Topaz Lighting       https://www.regulations.gov/comment/USTR-2018-0026-0064   7/23/2018

PR-115     USTR-2018-0026-0065 from Michael Balsamo, Topaz Lighting       https://www.regulations.gov/comment/USTR-2018-0026-0065   7/23/2018

PR-116     USTR-2018-0026-0066 from Michael Balsamo, Topaz Lighting       https://www.regulations.gov/comment/USTR-2018-0026-0066   7/23/2018

PR-117     USTR-2018-0026-0067 from Taha Ahmed                            https://www.regulations.gov/comment/USTR-2018-0026-0067   7/24/2018

PR-118     USTR-2018-0026-0068 from Allison Tuszynski                     https://www.regulations.gov/comment/USTR-2018-0026-0068   7/24/2018

PR-119     USTR-2018-0026-0069 from Ed Cho, Calamo Silk, Inc.             https://www.regulations.gov/comment/USTR-2018-0026-0069   7/24/2018

PR-120     USTR-2018-0026-0070 from Tyler Quatrevingt                     https://www.regulations.gov/comment/USTR-2018-0026-0070   7/24/2018

PR-121     USTR-2018-0026-0071 from Walter Spiegel                        https://www.regulations.gov/comment/USTR-2018-0026-0071   7/24/2018

PR-122     USTR-2018-0026-0072 from Michael Balsamo                       https://www.regulations.gov/comment/USTR-2018-0026-0072   7/24/2018

PR-123     USTR-2018-0026-0073 from Howard Settle, Mr.                    https://www.regulations.gov/comment/USTR-2018-0026-0073   7/24/2018

PR-124     USTR-2018-0026-0074 from Robert Ferris                         https://www.regulations.gov/comment/USTR-2018-0026-0074   7/24/2018

PR-125     USTR-2018-0026-0075 from Regina Krahl                          https://www.regulations.gov/comment/USTR-2018-0026-0075   7/24/2018

PR-126     USTR-2018-0026-0076 from GREG Dixon                            https://www.regulations.gov/comment/USTR-2018-0026-0076   7/24/2018

PR-127     USTR-2018-0026-0077 from Joseph Bothwell                       https://www.regulations.gov/comment/USTR-2018-0026-0077   7/24/2018



                                                                      9
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 13 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-128     USTR-2018-0026-0078 from ROBERT LALLY                             https://www.regulations.gov/comment/USTR-2018-0026-0078   7/24/2018

PR-129     USTR-2018-0026-0079 from Ralf Remshardt                           https://www.regulations.gov/comment/USTR-2018-0026-0079   7/24/2018

PR-130     USTR-2018-0026-0080 from Louis Hornick III                        https://www.regulations.gov/comment/USTR-2018-0026-0080   7/24/2018

PR-131     USTR-2018-0026-0081 from haicheng zhu                             https://www.regulations.gov/comment/USTR-2018-0026-0081   7/24/2018

PR-132     USTR-2018-0026-0082 from Thomas Colville                          https://www.regulations.gov/comment/USTR-2018-0026-0082   7/24/2018

PR-133     USTR-2018-0026-0083 from Michael Balsamo                          https://www.regulations.gov/comment/USTR-2018-0026-0083   7/24/2018

PR-134     USTR-2018-0026-0084 from PETER FUNG                               https://www.regulations.gov/comment/USTR-2018-0026-0084   7/24/2018

PR-135     USTR-2018-0026-0085 from Xiaofang Xu                              https://www.regulations.gov/comment/USTR-2018-0026-0085   7/24/2018

PR-136     USTR-2018-0026-0086 from Kirby Moyers                             https://www.regulations.gov/comment/USTR-2018-0026-0086   7/24/2018

PR-137     USTR-2018-0026-0087 from Kevin Rak                                https://www.regulations.gov/comment/USTR-2018-0026-0087   7/24/2018

PR-138     USTR-2018-0026-0088 from Michael Balsamo, Topaz Lighting          https://www.regulations.gov/comment/USTR-2018-0026-0088   7/24/2018

           USTR-2018-0026-0089 from Michael Goldman, S & G Resources,
PR-139                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0089   7/24/2018
           Inc.

PR-140     USTR-2018-0026-0090 from Mary Pierce                              https://www.regulations.gov/comment/USTR-2018-0026-0090   7/24/2018

PR-141     USTR-2018-0026-0091 from Zhenyu Li                                https://www.regulations.gov/comment/USTR-2018-0026-0091   7/24/2018

PR-142     USTR-2018-0026-0092 from Harry Huber                              https://www.regulations.gov/comment/USTR-2018-0026-0092   7/24/2018

PR-143     USTR-2018-0026-0093 from Davis Brown                              https://www.regulations.gov/comment/USTR-2018-0026-0093   7/24/2018

           USTR-2018-0026-0094 from Fan Bo, Family Delight Foods / Export
PR-144                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0094   7/24/2018
           Packers Company Limited



                                                                        10
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 14 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-145     USTR-2018-0026-0095 from Wendy Carey                                  https://www.regulations.gov/comment/USTR-2018-0026-0095   7/24/2018

PR-146     USTR-2018-0026-0096 from Lu Yu                                        https://www.regulations.gov/comment/USTR-2018-0026-0096   7/24/2018

PR-147     USTR-2018-0026-0097 from Scott Harrison                               https://www.regulations.gov/comment/USTR-2018-0026-0097   7/24/2018

PR-148     USTR-2018-0026-0098 from Steven Beck, Beck's Classic Mfg. Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0098   7/24/2018

PR-149     USTR-2018-0026-0099 from James J. Lally                               https://www.regulations.gov/comment/USTR-2018-0026-0099   7/25/2018

PR-150     USTR-2018-0026-0100 from Michael Balsamo, Topaz Lighting              https://www.regulations.gov/comment/USTR-2018-0026-0100   7/26/2018

PR-151     USTR-2018-0026-0101 from Michael Balsamo, Topaz Lighting              https://www.regulations.gov/comment/USTR-2018-0026-0101   7/26/2018

PR-152     USTR-2018-0026-0102 from leopold swergold                             https://www.regulations.gov/comment/USTR-2018-0026-0102   7/26/2018

PR-153     USTR-2018-0026-0103 from Adam Finkel                                  https://www.regulations.gov/comment/USTR-2018-0026-0103   7/26/2018

PR-154     USTR-2018-0026-0104 from Elaine Truong                                https://www.regulations.gov/comment/USTR-2018-0026-0104   7/26/2018

PR-155     USTR-2018-0026-0105 from abraham shalam                               https://www.regulations.gov/comment/USTR-2018-0026-0105   7/26/2018

PR-156     USTR-2018-0026-0106 from Solomon Shalam                               https://www.regulations.gov/comment/USTR-2018-0026-0106   7/26/2018

PR-157     USTR-2018-0026-0107 from Jordan Haas, Internet Association            https://www.regulations.gov/comment/USTR-2018-0026-0107   7/26/2018

PR-158     USTR-2018-0026-0108 from AVELINA BAUTISTA                             https://www.regulations.gov/comment/USTR-2018-0026-0108   7/26/2018

PR-159     USTR-2018-0026-0109 from Don DeZarn                                   https://www.regulations.gov/comment/USTR-2018-0026-0109   7/26/2018

PR-160     USTR-2018-0026-0110 from Stephen Bales, Lords Additives LLC           https://www.regulations.gov/comment/USTR-2018-0026-0110   7/26/2018

PR-161     USTR-2018-0026-0111 from Nicole Parziale, Rugged Equipment            https://www.regulations.gov/comment/USTR-2018-0026-0111   7/26/2018



                                                                            11
                             Case 1:21-cv-00052-3JP Document 297            Filed 04/30/21      Page 15 of 538


 Public
                            Document Name/Description                              Link to Publicly Available Documents            Date
Record #

PR-162     USTR-2018-0026-0112 from Anonymous                           https://www.regulations.gov/comment/USTR-2018-0026-0112   7/26/2018

PR-163     USTR-2018-0026-0113 from Mike Williamson                     https://www.regulations.gov/comment/USTR-2018-0026-0113   7/26/2018

PR-164     USTR-2018-0026-0114 from Sol Kim                             https://www.regulations.gov/comment/USTR-2018-0026-0114   7/26/2018

PR-165     USTR-2018-0026-0115 from bibi rahaman                        https://www.regulations.gov/comment/USTR-2018-0026-0115   7/26/2018

PR-166     USTR-2018-0026-0116 from Colton Baldridge                    https://www.regulations.gov/comment/USTR-2018-0026-0116   7/26/2018

PR-167     USTR-2018-0026-0117 from Anonymous                           https://www.regulations.gov/comment/USTR-2018-0026-0117   7/26/2018

           USTR-2018-0026-0118 from Tony Abboud, VAPOR
PR-168                                                                  https://www.regulations.gov/comment/USTR-2018-0026-0118   7/26/2018
           TECHNOLOGY ASSOCIATION
           USTR-2018-0026-0119 from Tracey Norberg, U.S.Tire
PR-169                                                                  https://www.regulations.gov/comment/USTR-2018-0026-0119   7/26/2018
           Manufacturers Association

PR-170     USTR-2018-0026-0120 from Jon Ashton                          https://www.regulations.gov/comment/USTR-2018-0026-0120   7/26/2018

PR-171     USTR-2018-0026-0121 from Dwight Fillers                      https://www.regulations.gov/comment/USTR-2018-0026-0121   7/26/2018

PR-172     USTR-2018-0026-0122 from Kevin Cosgriff                      https://www.regulations.gov/comment/USTR-2018-0026-0122   7/26/2018

PR-173     USTR-2018-0026-0123 from Michael Weems                       https://www.regulations.gov/comment/USTR-2018-0026-0123   7/26/2018

           USTR-2018-0026-0124 from Zheng XU, China Chamber of
PR-174                                                                  https://www.regulations.gov/comment/USTR-2018-0026-0124   7/26/2018
           International Commerce
           USTR-2018-0026-0125 from Colleen Harwood, Zoom North
PR-175                                                                  https://www.regulations.gov/comment/USTR-2018-0026-0125   7/26/2018
           America

PR-176     USTR-2018-0026-0126 from Clinton Howell, AADLA, CINOA        https://www.regulations.gov/comment/USTR-2018-0026-0126   7/26/2018

PR-177     USTR-2018-0026-0127 from ron elliott                         https://www.regulations.gov/comment/USTR-2018-0026-0127   7/26/2018

PR-178     USTR-2018-0026-0128 from LOUIS GUTTMAN                       https://www.regulations.gov/comment/USTR-2018-0026-0128   7/26/2018



                                                                   12
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 16 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-179     USTR-2018-0026-0129 from Nicole Vasilaros                         https://www.regulations.gov/comment/USTR-2018-0026-0129   7/26/2018

PR-180     USTR-2018-0026-0130 from Nadja Buddo                              https://www.regulations.gov/comment/USTR-2018-0026-0130   7/26/2018

PR-181     USTR-2018-0026-0131 from Clif Armstrong                           https://www.regulations.gov/comment/USTR-2018-0026-0131   7/26/2018

PR-182     USTR-2018-0026-0132 from Wayne Joseph                             https://www.regulations.gov/comment/USTR-2018-0026-0132   7/26/2018

PR-183     USTR-2018-0026-0133 from Casey Bowes                              https://www.regulations.gov/comment/USTR-2018-0026-0133   7/26/2018

PR-184     USTR-2018-0026-0134 from Richard Marchant                         https://www.regulations.gov/comment/USTR-2018-0026-0134   7/26/2018

PR-185     USTR-2018-0026-0135 from Glen Weinstein                           https://www.regulations.gov/comment/USTR-2018-0026-0135   7/26/2018

PR-186     USTR-2018-0026-0136 from Dawn Ferris                              https://www.regulations.gov/comment/USTR-2018-0026-0136   7/26/2018

PR-187     USTR-2018-0026-0137 from Michael Asendio                          https://www.regulations.gov/comment/USTR-2018-0026-0137   7/26/2018

PR-188     USTR-2018-0026-0138 from Scott Barfield                           https://www.regulations.gov/comment/USTR-2018-0026-0138   7/26/2018

PR-189     USTR-2018-0026-0139 from Melanie Miller                           https://www.regulations.gov/comment/USTR-2018-0026-0139   7/26/2018

PR-190     USTR-2018-0026-0140 from Warren Payne, Element Electronics        https://www.regulations.gov/comment/USTR-2018-0026-0140   7/26/2018

PR-191     USTR-2018-0026-0141 from Michael Asendio                          https://www.regulations.gov/comment/USTR-2018-0026-0141   7/26/2018

PR-192     USTR-2018-0026-0142 from Ann Smith                                https://www.regulations.gov/comment/USTR-2018-0026-0142   7/26/2018

PR-193     USTR-2018-0026-0143 from Michael Ochs, RV Industry Association    https://www.regulations.gov/comment/USTR-2018-0026-0143   7/26/2018

PR-194     USTR-2018-0026-0144 from Lisa Sylve                               https://www.regulations.gov/comment/USTR-2018-0026-0144   7/26/2018

PR-195     USTR-2018-0026-0145 from Robert Stout                             https://www.regulations.gov/comment/USTR-2018-0026-0145   7/26/2018



                                                                        13
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 17 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-196     USTR-2018-0026-0146 from Alex Lopez                               https://www.regulations.gov/comment/USTR-2018-0026-0146   7/26/2018

PR-197     USTR-2018-0026-0147 from Gary C Trapp                             https://www.regulations.gov/comment/USTR-2018-0026-0147   7/26/2018

PR-198     USTR-2018-0026-0148 from Alan Price, Moly-Cop, USA                https://www.regulations.gov/comment/USTR-2018-0026-0148   7/26/2018

PR-199     USTR-2018-0026-0149 from Robert Cohen                             https://www.regulations.gov/comment/USTR-2018-0026-0149   7/26/2018

PR-200     USTR-2018-0026-0150 from Erin Ennis, US-China Business Council    https://www.regulations.gov/comment/USTR-2018-0026-0150   7/26/2018

PR-201     USTR-2018-0026-0151 from Carl Eastlund                            https://www.regulations.gov/comment/USTR-2018-0026-0151   7/26/2018

PR-202     USTR-2018-0026-0152 from Gary Ritell, Rit-chem Co. Inc.           https://www.regulations.gov/comment/USTR-2018-0026-0152   7/26/2018

PR-203     USTR-2018-0026-0153 from A. Miller                                https://www.regulations.gov/comment/USTR-2018-0026-0153   7/26/2018

PR-204     USTR-2018-0026-0154 from Hirochika Tsuido                         https://www.regulations.gov/comment/USTR-2018-0026-0154   7/26/2018

PR-205     USTR-2018-0026-0155 from Ross Bishop                              https://www.regulations.gov/comment/USTR-2018-0026-0155   7/26/2018

PR-206     USTR-2018-0026-0156 from Robert Cohen                             https://www.regulations.gov/comment/USTR-2018-0026-0156   7/26/2018

PR-207     USTR-2018-0026-0157 from Daren Poole-Adams, ESG USA, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-0157   7/26/2018

PR-208     USTR-2018-0026-0158 from GABRIELA MUNOZ                           https://www.regulations.gov/comment/USTR-2018-0026-0158   7/26/2018

PR-209     USTR-2018-0026-0159 from Sara Mayes                               https://www.regulations.gov/comment/USTR-2018-0026-0159   7/26/2018

PR-210     USTR-2018-0026-0160 from Harvey Miller                            https://www.regulations.gov/comment/USTR-2018-0026-0160   7/26/2018

           USTR-2018-0026-0161 from Michael Saivetz, Richloom Fabrics
PR-211                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0161   7/26/2018
           Group

PR-212     USTR-2018-0026-0162 from victor shalam                            https://www.regulations.gov/comment/USTR-2018-0026-0162   7/26/2018



                                                                        14
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 18 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-213     USTR-2018-0026-0163 from Eva Levine                                https://www.regulations.gov/comment/USTR-2018-0026-0163   7/26/2018

           USTR-2018-0026-0164 from Earl T Cunningham, Eklind Tool
PR-214                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0164   7/26/2018
           Company

PR-215     USTR-2018-0026-0165 from Shawna Smith                              https://www.regulations.gov/comment/USTR-2018-0026-0165   7/26/2018

PR-216     USTR-2018-0026-0166 from Mark Moersen                              https://www.regulations.gov/comment/USTR-2018-0026-0166   7/26/2018

PR-217     USTR-2018-0026-0167 from Ann Smith                                 https://www.regulations.gov/comment/USTR-2018-0026-0167   7/26/2018

PR-218     USTR-2018-0026-0168 from Karen Manson                              https://www.regulations.gov/comment/USTR-2018-0026-0168   7/26/2018

PR-219     USTR-2018-0026-0169 from Thomas Volz                               https://www.regulations.gov/comment/USTR-2018-0026-0169   7/26/2018

PR-220     USTR-2018-0026-0170 from Mary Johnson                              https://www.regulations.gov/comment/USTR-2018-0026-0170   7/26/2018

PR-221     USTR-2018-0026-0171 from Tim OKeeffe, Symmons Industries           https://www.regulations.gov/comment/USTR-2018-0026-0171   7/26/2018

PR-222     USTR-2018-0026-0172 from Raymond Sharkey                           https://www.regulations.gov/comment/USTR-2018-0026-0172   7/26/2018

           USTR-2018-0026-0173 from Coley Wolkoff, Marangoni Tread NA
PR-223                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0173   7/26/2018
           Inc

PR-224     USTR-2018-0026-0174 from Audrey Forde                              https://www.regulations.gov/comment/USTR-2018-0026-0174   7/26/2018

PR-225     USTR-2018-0026-0175 from Anonymous                                 https://www.regulations.gov/comment/USTR-2018-0026-0175   7/26/2018

PR-226     USTR-2018-0026-0176 from Anonymous                                 https://www.regulations.gov/comment/USTR-2018-0026-0176   7/26/2018

           USTR-2018-0026-0177 from Roland Hossli, Oppermann Webbing
PR-227                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0177   7/27/2018
           Inc.

PR-228     USTR-2018-0026-0178 from Allison Tuszynski                         https://www.regulations.gov/comment/USTR-2018-0026-0178   7/27/2018

PR-229     USTR-2018-0026-0179 from Stephen Lang, Public Strategies Impact    https://www.regulations.gov/comment/USTR-2018-0026-0179   7/27/2018



                                                                         15
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 19 of 538


 Public
                             Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-230     USTR-2018-0026-0180 from Kenneth Gamache                           https://www.regulations.gov/comment/USTR-2018-0026-0180   7/27/2018

PR-231     USTR-2018-0026-0181 from Jennifer Evans                            https://www.regulations.gov/comment/USTR-2018-0026-0181   7/27/2018

PR-232     USTR-2018-0026-0182 from Mark Bradley                              https://www.regulations.gov/comment/USTR-2018-0026-0182   7/27/2018

PR-233     USTR-2018-0026-0183 from Javan Ramirez, viair                      https://www.regulations.gov/comment/USTR-2018-0026-0183   7/27/2018

           USTR-2018-0026-0184 from Sydney Mintzer, Evenflo Company,
PR-234                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0184   7/27/2018
           Inc.

PR-235     USTR-2018-0026-0185 from William Old, Jr., Dollar Tree Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0185   7/27/2018

           USTR-2018-0026-0186 from Michael Goodman, Metallurgical
PR-236                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0186   7/27/2018
           Products Company
           USTR-2018-0026-0187 from Carolina Miranda, Enerbrax
PR-237                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0187   7/27/2018
           acumuladores ltda
           USTR-2018-0026-0188 from Robert Hubbard, Team Three Group,
PR-238                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0188   7/27/2018
           LLC

PR-239     USTR-2018-0026-0189 from Brian Michaelsen                          https://www.regulations.gov/comment/USTR-2018-0026-0189   7/27/2018

PR-240     USTR-2018-0026-0190 from David Threlkeld                           https://www.regulations.gov/comment/USTR-2018-0026-0190   7/27/2018

PR-241     USTR-2018-0026-0191 from Lee Berger                                https://www.regulations.gov/comment/USTR-2018-0026-0191   7/27/2018

PR-242     USTR-2018-0026-0192 from Anonymous                                 https://www.regulations.gov/comment/USTR-2018-0026-0192   7/27/2018

           USTR-2018-0026-0193 from michelle parascandola, Accessory
PR-243                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0193   7/27/2018
           Innovations, LLC

PR-244     USTR-2018-0026-0194 from Jake Colvin                               https://www.regulations.gov/comment/USTR-2018-0026-0194   7/27/2018

PR-245     USTR-2018-0026-0195 from Blake Clarensau                           https://www.regulations.gov/comment/USTR-2018-0026-0195   7/27/2018

           USTR-2018-0026-0196 from Michael Korchmar, The Leather
PR-246                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0196   7/27/2018
           Specialty Company



                                                                         16
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 20 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0197 from Sara Beatty, National Council of Textile
PR-247                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0197   7/27/2018
           Organizations (NCTO)

PR-248     USTR-2018-0026-0198 from John Karson                                  https://www.regulations.gov/comment/USTR-2018-0026-0198   7/27/2018

PR-249     USTR-2018-0026-0199 from Julie Sanchez                                https://www.regulations.gov/comment/USTR-2018-0026-0199   7/27/2018

PR-250     USTR-2018-0026-0200 from Terry Kane                                   https://www.regulations.gov/comment/USTR-2018-0026-0200   7/27/2018

PR-251     USTR-2018-0026-0201 from Peter Tompa, IAPN and PNG                    https://www.regulations.gov/comment/USTR-2018-0026-0201   7/27/2018

           USTR-2018-0026-0202 from David Stevens, Tire Retread & Repair
PR-252                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0202   7/27/2018
           Information Bureau (TRIB)

PR-253     USTR-2018-0026-0203 from Robert Disanza                               https://www.regulations.gov/comment/USTR-2018-0026-0203   7/27/2018

PR-254     USTR-2018-0026-0204 from David Cetola                                 https://www.regulations.gov/comment/USTR-2018-0026-0204   7/27/2018

           USTR-2018-0026-0205 from Peter Tompa, Global Heritage Alliance
PR-255                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0205   7/27/2018
           and Committee for Cultural Policy
           USTR-2018-0026-0206 from Michael Reese, Ideal Clamp Products,
PR-256                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0206   7/27/2018
           Inc.

PR-257     USTR-2018-0026-0207 from Peter Bogard, Neville Peterson LLP           https://www.regulations.gov/comment/USTR-2018-0026-0207   7/27/2018

PR-258     USTR-2018-0026-0208 from Ray Crosby                                   https://www.regulations.gov/comment/USTR-2018-0026-0208   7/27/2018

PR-259     USTR-2018-0026-0209 from Ron Lewkowitz, RSL, Inc.                     https://www.regulations.gov/comment/USTR-2018-0026-0209   7/27/2018

PR-260     USTR-2018-0026-0210 from Alex Camara, AudioControl                    https://www.regulations.gov/comment/USTR-2018-0026-0210   7/27/2018

PR-261     USTR-2018-0026-0211 from Robin McCann, Archroma U.S., Inc.            https://www.regulations.gov/comment/USTR-2018-0026-0211   7/27/2018

           USTR-2018-0026-0212 from Mike Branson, Rheem Manufacturing
PR-262                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0212   7/27/2018
           Company

PR-263     USTR-2018-0026-0213 from Gary Hallum                                  https://www.regulations.gov/comment/USTR-2018-0026-0213   7/27/2018



                                                                            17
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 21 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-264     USTR-2018-0026-0214 from John Newcaster                             https://www.regulations.gov/comment/USTR-2018-0026-0214   7/27/2018

PR-265     USTR-2018-0026-0215 from Nick Penze                                 https://www.regulations.gov/comment/USTR-2018-0026-0215   7/27/2018

PR-266     USTR-2018-0026-0216 from Jennifer Dolin                             https://www.regulations.gov/comment/USTR-2018-0026-0216   7/27/2018

PR-267     USTR-2018-0026-0217 from Marc Jackson                               https://www.regulations.gov/comment/USTR-2018-0026-0217   7/27/2018

PR-268     USTR-2018-0026-0218 from Michael Cohen                              https://www.regulations.gov/comment/USTR-2018-0026-0218   7/27/2018

PR-269     USTR-2018-0026-0219 from Steve Frazier                              https://www.regulations.gov/comment/USTR-2018-0026-0219   7/27/2018

           USTR-2018-0026-0220 from Nate Herman, Travel Goods
PR-270                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0220   7/27/2018
           Association (TGA)

PR-271     USTR-2018-0026-0221 from DOMINIC RAWSON                             https://www.regulations.gov/comment/USTR-2018-0026-0221   7/27/2018

PR-272     USTR-2018-0026-0222 from Scott Knoll                                https://www.regulations.gov/comment/USTR-2018-0026-0222   7/27/2018

PR-273     USTR-2018-0026-0223 from Todd Bertoson, Groundfish Forum, Inc       https://www.regulations.gov/comment/USTR-2018-0026-0223   7/30/2018

PR-274     USTR-2018-0026-0224 from Peter Duncan, Duncan Textile               https://www.regulations.gov/comment/USTR-2018-0026-0224   7/30/2018

           USTR-2018-0026-0225 from James Archibald, Wm. T. Burnett &
PR-275                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0225   7/30/2018
           Co.
           USTR-2018-0026-0226 from Alan Price, Gerdau Long Steel North
PR-276                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0226   7/30/2018
           America
           USTR-2018-0026-0227 from Alan Price, Commercial Metals
PR-277                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0227   7/30/2018
           Company

PR-278     USTR-2018-0026-0228 from Harlan Stone                               https://www.regulations.gov/comment/USTR-2018-0026-0228   7/30/2018

PR-279     USTR-2018-0026-0229 from Jim Estill, Danby Appliances               https://www.regulations.gov/comment/USTR-2018-0026-0229   7/30/2018

PR-280     USTR-2018-0026-0230 from Jonathan Davis, SEMI                       https://www.regulations.gov/comment/USTR-2018-0026-0230   7/30/2018



                                                                          18
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 22 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-281     USTR-2018-0026-0231 from Kimber Rowe                                https://www.regulations.gov/comment/USTR-2018-0026-0231   7/30/2018

PR-282     USTR-2018-0026-0232 from Jim Leishman                               https://www.regulations.gov/comment/USTR-2018-0026-0232   7/30/2018

PR-283     USTR-2018-0026-0233 from Lee Parker                                 https://www.regulations.gov/comment/USTR-2018-0026-0233   7/30/2018

PR-284     USTR-2018-0026-0234 from Andrew Radcliffe                           https://www.regulations.gov/comment/USTR-2018-0026-0234   7/30/2018

PR-285     USTR-2018-0026-0235 from John Hoge                                  https://www.regulations.gov/comment/USTR-2018-0026-0235   7/31/2018

PR-286     USTR-2018-0026-0236 from YU WANG                                    https://www.regulations.gov/comment/USTR-2018-0026-0236   7/31/2018

PR-287     USTR-2018-0026-0237 from Ricardo Lara, Elite Lighting               https://www.regulations.gov/comment/USTR-2018-0026-0237   7/31/2018

PR-288     USTR-2018-0026-0238 from William DiMento                            https://www.regulations.gov/comment/USTR-2018-0026-0238   7/31/2018

PR-289     USTR-2018-0026-0239 from Phil Clouse, MTD Products Inc              https://www.regulations.gov/comment/USTR-2018-0026-0239   7/31/2018

PR-290     USTR-2018-0026-0240 from Mark Mattar, Fedmet Resources Corp.        https://www.regulations.gov/comment/USTR-2018-0026-0240   7/31/2018

           USTR-2018-0026-0241 from David Evan, Grunfeld, Desiderio,
PR-291                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0241   7/31/2018
           Lebowitz, Silverman and Klestadt LLP

PR-292     USTR-2018-0026-0242 from Richard Hon, Samwha America                https://www.regulations.gov/comment/USTR-2018-0026-0242   7/31/2018

PR-293     USTR-2018-0026-0243 from Susanna Ferrell                            https://www.regulations.gov/comment/USTR-2018-0026-0243   7/31/2018

           USTR-2018-0026-0244 from Josh Werthaiser, Meeks, Sheppard, Leo
PR-294                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0244   7/31/2018
           & Pillsbury

PR-295     USTR-2018-0026-0245 from Tom Kelly Allnex USA Inc.                  https://www.regulations.gov/comment/USTR-2018-0026-0245   7/31/2018

PR-296     USTR-2018-0026-0246 from Mitchell Moonier                           https://www.regulations.gov/comment/USTR-2018-0026-0246   7/31/2018

PR-297     USTR-2018-0026-0247 from Robert Wilson                              https://www.regulations.gov/comment/USTR-2018-0026-0247   7/31/2018



                                                                          19
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 23 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-298     USTR-2018-0026-0248 from Patrick Fazzone                              https://www.regulations.gov/comment/USTR-2018-0026-0248   7/31/2018

PR-299     USTR-2018-0026-0249 from Anonymous                                    https://www.regulations.gov/comment/USTR-2018-0026-0249   7/31/2018

           USTR-2018-0026-0250 from William Blank, Air-Way Global
PR-300                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0250   7/31/2018
           Manufacturing

PR-301     USTR-2018-0026-0251 from Paul Young                                   https://www.regulations.gov/comment/USTR-2018-0026-0251   7/31/2018

           USTR-2018-0026-0252 from Paul C. Rosenthal, Juice Products
PR-302                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0252   7/31/2018
           Association

PR-303     USTR-2018-0026-0253 from Lee Mao, Lianda Corporation                  https://www.regulations.gov/comment/USTR-2018-0026-0253   7/31/2018

           USTR-2018-0026-0254 from Sage Chandler, Akin Gump Strauss
PR-304                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0254   7/31/2018
           Hauer & Feld LLP
           USTR-2018-0026-0255 from Eric Astrachan, Tile Council of North
PR-305                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0255   7/31/2018
           America

PR-306     USTR-2018-0026-0256 from Shawn Winnard                                https://www.regulations.gov/comment/USTR-2018-0026-0256   7/31/2018

           USTR-2018-0026-0257 from Robert L. Pope, National Building
PR-307                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0257   7/31/2018
           Granite Quarries Association (NGBQA)

PR-308     USTR-2018-0026-0258 from Spencer Stock                                https://www.regulations.gov/comment/USTR-2018-0026-0258   7/31/2018

PR-309     USTR-2018-0026-0259 from Shawn Winnard                                https://www.regulations.gov/comment/USTR-2018-0026-0259   7/31/2018

PR-310     USTR-2018-0026-0260 from Robert Margevicius, BPSA                     https://www.regulations.gov/comment/USTR-2018-0026-0260   7/31/2018

PR-311     USTR-2018-0026-0261 from Arvin Scott                                  https://www.regulations.gov/comment/USTR-2018-0026-0261   7/31/2018

PR-312     USTR-2018-0026-0262 from Daniel Porter                                https://www.regulations.gov/comment/USTR-2018-0026-0262   7/31/2018

PR-313     USTR-2018-0026-0263 from Mike Jackson                                 https://www.regulations.gov/comment/USTR-2018-0026-0263   7/31/2018

           USTR-2018-0026-0264 from Hon. Amb. Stuart E. Eizenstat,
PR-314                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0264   7/31/2018
           Covington & Burling LLP



                                                                            20
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 24 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0265 from Chris OConnor, Congoleum
PR-315                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0265   7/31/2018
           Corporation

PR-316     USTR-2018-0026-0266 from Jim Pigott, Medline                         https://www.regulations.gov/comment/USTR-2018-0026-0266   7/31/2018

PR-317     USTR-2018-0026-0267 from Patrick Cunnane                             https://www.regulations.gov/comment/USTR-2018-0026-0267   7/31/2018

           USTR-2018-0026-0268 from James Wisnoski, Arrowhead
PR-318                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0268   7/31/2018
           Engineered Products

PR-319     USTR-2018-0026-0269 from Robert Shapiro, Challenger Cable Sales      https://www.regulations.gov/comment/USTR-2018-0026-0269   7/31/2018

PR-320     USTR-2018-0026-0270 from Brian Bloch, SimpliSafe, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-0270   7/31/2018

           USTR-2018-0026-0271 from Kenneth O'Brien, Gemini Shippers
PR-321                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0271   7/31/2018
           Group

PR-322     USTR-2018-0026-0272 from Christopher Gannon                          https://www.regulations.gov/comment/USTR-2018-0026-0272   7/31/2018

           USTR-2018-0026-0273 from Francine Lamoriello, Personal Care
PR-323                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0273   7/31/2018
           Products Council (PCPC)
           USTR-2018-0026-0274 from Robert E. DeFrancesco, Cheetah
PR-324                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0274   7/31/2018
           Chassis Corporation

PR-325     USTR-2018-0026-0275 from Ray Kimber, KIMBER KABLE                    https://www.regulations.gov/comment/USTR-2018-0026-0275   7/31/2018

           USTR-2018-0026-0276 from Warren Maruyama, Dell Technologies
PR-326                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0276   7/31/2018
           Inc.
           USTR-2018-0026-0277 from Michael Kersey, American Lawn
PR-327                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0277   7/31/2018
           Mower Co., Great States Corporation
           USTR-2018-0026-0278 from Robert E. DeFrancesco, Endura
PR-328                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0278   7/31/2018
           Products, Inc.
           USTR-2018-0026-0279 from Tim Miller, Lionshead Specialty Tire
PR-329                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0279   7/31/2018
           and Wheel

PR-330     USTR-2018-0026-0280 from Mo Siegel, Ice Air, LLC                     https://www.regulations.gov/comment/USTR-2018-0026-0280   7/31/2018

PR-331     USTR-2018-0026-0281 from Alan Price, Skyline Steel                   https://www.regulations.gov/comment/USTR-2018-0026-0281   7/31/2018



                                                                           21
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 25 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-332     USTR-2018-0026-0282 from Aaron Emigh                                https://www.regulations.gov/comment/USTR-2018-0026-0282   7/31/2018

PR-333     USTR-2018-0026-0283 from Sheila Eads                                https://www.regulations.gov/comment/USTR-2018-0026-0283   7/31/2018

PR-334     USTR-2018-0026-0284 from Matthew Briggs, Four Hands LLC             https://www.regulations.gov/comment/USTR-2018-0026-0284   7/31/2018

PR-335     USTR-2018-0026-0285 from John R. Shane, Fitbit, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-0285   7/31/2018

           USTR-2018-0026-0286 from Kristin Mowry, Mowry & Grimson
PR-336                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0286   7/31/2018
           PLLC

PR-337     USTR-2018-0026-0287 from Duane Layton, TRAC Intermodal              https://www.regulations.gov/comment/USTR-2018-0026-0287   7/31/2018

           USTR-2018-0026-0288 from Max Schutzman, Tube & Solid Tire,
PR-338                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0288   7/31/2018
           Limited

PR-339     USTR-2018-0026-0289 from Anthony Ciepiel, Step2 Discovery, LLC      https://www.regulations.gov/comment/USTR-2018-0026-0289   7/31/2018

           USTR-2018-0026-0290 from Matthew Nicely, Solar Energy
PR-340                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0290   7/31/2018
           Industries Association (SEIA)
           USTR-2018-0026-0291 from Richard K. Clark, Mobile Hi-Tech
PR-341                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0291   7/31/2018
           Wheels d/b/a MHT Luxury Alloys
           USTR-2018-0026-0292 from Ed Brzytwa, American Chemistry
PR-342                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0292   7/31/2018
           Council

PR-343     USTR-2018-0026-0293 from haicheng zhu                               https://www.regulations.gov/comment/USTR-2018-0026-0293   7/31/2018

PR-344     USTR-2018-0026-0294 from Lucille Laufer, ORIA                       https://www.regulations.gov/comment/USTR-2018-0026-0294   7/31/2018

           USTR-2018-0026-0295 from Kristin Mowry, Mowry & Grimson
PR-345                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0295   7/31/2018
           PLLC

PR-346     USTR-2018-0026-0296 from Eric Emerson                               https://www.regulations.gov/comment/USTR-2018-0026-0296   7/31/2018

           USTR-2018-0026-0297 from Philip K. Bell, Steel Manufacturers
PR-347                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0297   7/31/2018
           Association

PR-348     USTR-2018-0026-0298 from Thomas Keating, MacLean Power, LLC         https://www.regulations.gov/comment/USTR-2018-0026-0298   7/31/2018



                                                                          22
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 26 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-349     USTR-2018-0026-0299 from Mark Karnes                                 https://www.regulations.gov/comment/USTR-2018-0026-0299   7/31/2018

           USTR-2018-0026-0300 from Duane Layton, Institute of International
PR-350                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0300   7/31/2018
           Container Lessors

PR-351     USTR-2018-0026-0301 from carina lam                                  https://www.regulations.gov/comment/USTR-2018-0026-0301   7/31/2018

           USTR-2018-0026-0302 from Jacob Sturgeon, Wanhua Chemical
PR-352                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0302   7/31/2018
           (America) Co., Ltd.

PR-353     USTR-2018-0026-0303 from Declan Sheehy                               https://www.regulations.gov/comment/USTR-2018-0026-0303   7/31/2018

PR-354     USTR-2018-0026-0304 from Robert Unnerstall                           https://www.regulations.gov/comment/USTR-2018-0026-0304   7/31/2018

PR-355     USTR-2018-0026-0305 from Eva Hampl                                   https://www.regulations.gov/comment/USTR-2018-0026-0305   7/31/2018

           USTR-2018-0026-0306 from Deborah R. Hardesty, Niche Chem
PR-356                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0306   7/31/2018
           Industries Inc.

PR-357     USTR-2018-0026-0307 from Ronald Duckstein                            https://www.regulations.gov/comment/USTR-2018-0026-0307   7/31/2018

           USTR-2018-0026-0308 from Daniel Baum, Hailiang America
PR-358                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0308   7/31/2018
           Corporation
           USTR-2018-0026-0309 from Terry Witzel, Onward Manufacturing
PR-359                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0309   7/31/2018
           Inc.

PR-360     USTR-2018-0026-0310 from Geraldine Espejo                            https://www.regulations.gov/comment/USTR-2018-0026-0310   7/31/2018

PR-361     USTR-2018-0026-0311 from Brandon Sparrow, Camp Chef                  https://www.regulations.gov/comment/USTR-2018-0026-0311   7/31/2018

PR-362     USTR-2018-0026-0312 from Todd Keske, Foam Supplies, Inc.             https://www.regulations.gov/comment/USTR-2018-0026-0312   7/31/2018

PR-363     USTR-2018-0026-0313 from Brian Carson                                https://www.regulations.gov/comment/USTR-2018-0026-0313   7/31/2018

PR-364     USTR-2018-0026-0314 from Angela Chiang, Auto Care Association        https://www.regulations.gov/comment/USTR-2018-0026-0314   7/31/2018

PR-365     USTR-2018-0026-0315 from Kevin Fletcher                              https://www.regulations.gov/comment/USTR-2018-0026-0315   7/31/2018



                                                                           23
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 27 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0316 from Arnold Kamler, Kent International and
PR-366                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0316   7/31/2018
           PeopleForBikes

PR-367     USTR-2018-0026-0317 from Stephen Lamar                                https://www.regulations.gov/comment/USTR-2018-0026-0317   7/31/2018

PR-368     USTR-2018-0026-0318 from Larry Deutsch                                https://www.regulations.gov/comment/USTR-2018-0026-0318   7/31/2018

PR-369     USTR-2018-0026-0319 from Tom Vining                                   https://www.regulations.gov/comment/USTR-2018-0026-0319   7/31/2018

PR-370     USTR-2018-0026-0320 from Win Cramer                                   https://www.regulations.gov/comment/USTR-2018-0026-0320   7/31/2018

PR-371     USTR-2018-0026-0321 from Max Schutzman, Trans Texas Tire LLC          https://www.regulations.gov/comment/USTR-2018-0026-0321   7/31/2018

PR-372     USTR-2018-0026-0322 from Bruce Renard, TRADEWINS LLC                  https://www.regulations.gov/comment/USTR-2018-0026-0322   7/31/2018

           USTR-2018-0026-0323 from Kristen Smith, Sandler, Travis &
PR-373                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0323   7/31/2018
           Rosenberg

PR-374     USTR-2018-0026-0324 from Joseph Gruchacz                              https://www.regulations.gov/comment/USTR-2018-0026-0324   7/31/2018

PR-375     USTR-2018-0026-0325 from Cheryl Green                                 https://www.regulations.gov/comment/USTR-2018-0026-0325   7/31/2018

           USTR-2018-0026-0326 from Tom Eisman, AES Drilling Fluids
PR-376                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0326   7/31/2018
           Holdings LLC

PR-377     USTR-2018-0026-0327 from Joe Shamie, Neville Peterson LLP             https://www.regulations.gov/comment/USTR-2018-0026-0327   7/31/2018

PR-378     USTR-2018-0026-0328 from John Samborski                               https://www.regulations.gov/comment/USTR-2018-0026-0328   7/31/2018

           USTR-2018-0026-0329 from David Murphy, Grunfeld, Desiderio,
PR-379                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0329   7/31/2018
           Lebowitz, Silverman & Klestadt LLp

PR-380     USTR-2018-0026-0330 from Paul Czachor, American Keg Company           https://www.regulations.gov/comment/USTR-2018-0026-0330   7/31/2018

           USTR-2018-0026-0331 from Nicholas Laneville, Bedrosians Tile &
PR-381                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0331   7/31/2018
           Stone

PR-382     USTR-2018-0026-0332 from Kathleen Clas, Kodak Alaris Inc.             https://www.regulations.gov/comment/USTR-2018-0026-0332   7/31/2018



                                                                            24
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 28 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-383     USTR-2018-0026-0333 from Jeff Bush                                https://www.regulations.gov/comment/USTR-2018-0026-0333   7/31/2018

PR-384     USTR-2018-0026-0334 from Bill Howley, Ttp Enterprises             https://www.regulations.gov/comment/USTR-2018-0026-0334   7/31/2018

PR-385     USTR-2018-0026-0335 from Joan Canterbury                          https://www.regulations.gov/comment/USTR-2018-0026-0335   7/31/2018

PR-386     USTR-2018-0026-0336 from Evelyn Suarez, The Suarez Firm           https://www.regulations.gov/comment/USTR-2018-0026-0336   7/31/2018

PR-387     USTR-2018-0026-0337 from Jeff Denckla                             https://www.regulations.gov/comment/USTR-2018-0026-0337   7/31/2018

PR-388     USTR-2018-0026-0338 from Elizabeth Higgins, Owens Corning         https://www.regulations.gov/comment/USTR-2018-0026-0338   7/31/2018

PR-389     USTR-2018-0026-0339 from Matthew Levison                          https://www.regulations.gov/comment/USTR-2018-0026-0339   7/31/2018

PR-390     USTR-2018-0026-0340 from Duane Layton, FNA Group, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-0340   7/31/2018

PR-391     USTR-2018-0026-0341 from Jonathan Stoel, M S International        https://www.regulations.gov/comment/USTR-2018-0026-0341   7/31/2018

           USTR-2018-0026-0342 from Charlie Souhrada, North American
PR-392                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0342   7/31/2018
           Association of Food Equipment Manufacturers (NAFEM)
           USTR-2018-0026-0343 from William Brennan, BISSELL Homecare,
PR-393                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0343   7/31/2018
           Inc.

PR-394     USTR-2018-0026-0344 from Earl Houston                             https://www.regulations.gov/comment/USTR-2018-0026-0344   7/31/2018

PR-395     USTR-2018-0026-0345 from Jeff Weinstein                           https://www.regulations.gov/comment/USTR-2018-0026-0345   7/31/2018

PR-396     USTR-2018-0026-0346 from Rebecca A Miller                         https://www.regulations.gov/comment/USTR-2018-0026-0346   7/31/2018

PR-397     USTR-2018-0026-0347 from Ty Pazian                                https://www.regulations.gov/comment/USTR-2018-0026-0347   7/31/2018

PR-398     USTR-2018-0026-0348 from Nancy Gold                               https://www.regulations.gov/comment/USTR-2018-0026-0348   7/31/2018

           USTR-2018-0026-0349 from Raymond Keating, Small Business &
PR-399                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0349   7/31/2018
           Entrepreneurship Council



                                                                        25
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 29 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0350 from William Smith, Huffy Corporation and
PR-400                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0350   7/31/2018
           PeopleForBikes Coalition
           USTR-2018-0026-0351 from William Broxton Alexander, 5N Plus
PR-401                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0351    8/1/2018
           Semiconductors LLC
           USTR-2018-0026-0352 from Gregory Husisain, Multi Parts USA,
PR-402                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0352    8/1/2018
           Inc.
           USTR-2018-0026-0353 from Marshall Hao, Laiwu Manhing
PR-403                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0353    8/1/2018
           Vegetables Fruits Corporation

PR-404     USTR-2018-0026-0354 from Otto Bi                                     https://www.regulations.gov/comment/USTR-2018-0026-0354    8/1/2018

PR-405     USTR-2018-0026-0355 from Guohua YANG                                 https://www.regulations.gov/comment/USTR-2018-0026-0355    8/1/2018

PR-406     USTR-2018-0026-0356 from Lawrence Delson                             https://www.regulations.gov/comment/USTR-2018-0026-0356    8/1/2018

PR-407     USTR-2018-0026-0357 from Thomas Jarvis, Yanjan USA LLC               https://www.regulations.gov/comment/USTR-2018-0026-0357    8/1/2018

PR-408     USTR-2018-0026-0358 from Otto Bi                                     https://www.regulations.gov/comment/USTR-2018-0026-0358    8/1/2018

PR-409     USTR-2018-0026-0359 from Christopher Welch                           https://www.regulations.gov/comment/USTR-2018-0026-0359    8/1/2018

PR-410     USTR-2018-0026-0360 from Bruce Odette                                https://www.regulations.gov/comment/USTR-2018-0026-0360    8/1/2018

PR-411     USTR-2018-0026-0361 from Bikram Singh                                https://www.regulations.gov/comment/USTR-2018-0026-0361    8/1/2018

PR-412     USTR-2018-0026-0362 from Helen Lally                                 https://www.regulations.gov/comment/USTR-2018-0026-0362    8/1/2018

PR-413     USTR-2018-0026-0363 from Edward Weinstein                            https://www.regulations.gov/comment/USTR-2018-0026-0363    8/1/2018

PR-414     USTR-2018-0026-0364 from Matt Moore, BPSA/QBP                        https://www.regulations.gov/comment/USTR-2018-0026-0364    8/1/2018

           USTR-2018-0026-0365 from Robert Kyle, Spectrum Brands
PR-415                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0365    8/1/2018
           Holdings
           USTR-2018-0026-0366 from David Stephenson, SharkNinja
PR-416                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0366    8/1/2018
           Operating LLC



                                                                           26
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 30 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents           Date
Record #

PR-417     USTR-2018-0026-0367 from Dylan Isenberg, NEII                         https://www.regulations.gov/comment/USTR-2018-0026-0367   8/1/2018

PR-418     USTR-2018-0026-0368 from Elizabeth Huff                               https://www.regulations.gov/comment/USTR-2018-0026-0368   8/1/2018

PR-419     USTR-2018-0026-0369 from Albert Gendelman                             https://www.regulations.gov/comment/USTR-2018-0026-0369   8/1/2018

PR-420     USTR-2018-0026-0370 from Daniel Goldstein                             https://www.regulations.gov/comment/USTR-2018-0026-0370   8/1/2018

PR-421     USTR-2018-0026-0371 from R Scott Murray                               https://www.regulations.gov/comment/USTR-2018-0026-0371   8/1/2018

PR-422     USTR-2018-0026-0372 from Timothy Schroeder, Duravit                   https://www.regulations.gov/comment/USTR-2018-0026-0372   8/1/2018

PR-423     USTR-2018-0026-0373 from Pierre McDuff                                https://www.regulations.gov/comment/USTR-2018-0026-0373   8/1/2018

           USTR-2018-0026-0374 from Gregory Husisian, Alps Electric North
PR-424                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0374   8/1/2018
           America, Inc.

PR-425     USTR-2018-0026-0375 from Joan Williston, Panolam Ind.                 https://www.regulations.gov/comment/USTR-2018-0026-0375   8/1/2018

PR-426     USTR-2018-0026-0376 from Eric Trask, Darex LLC                        https://www.regulations.gov/comment/USTR-2018-0026-0376   8/1/2018

PR-427     USTR-2018-0026-0377 from Albert Foo                                   https://www.regulations.gov/comment/USTR-2018-0026-0377   8/1/2018

PR-428     USTR-2018-0026-0378 from Scott Steinford, CoQ10 Association           https://www.regulations.gov/comment/USTR-2018-0026-0378   8/1/2018

PR-429     USTR-2018-0026-0379 from Greg Dolan, Methanol Institute               https://www.regulations.gov/comment/USTR-2018-0026-0379   8/1/2018

           USTR-2018-0026-0380 from Earl Jones, Haier US Appliance
PR-430                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0380   8/1/2018
           Solutions d/b/a GE Appliances
           USTR-2018-0026-0381 from Joseph O'Donnell, International Wood
PR-431                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0381   8/1/2018
           Products Association

PR-432     USTR-2018-0026-0382 from Andrea Abraham, Eurasia Feather Inc.         https://www.regulations.gov/comment/USTR-2018-0026-0382   8/1/2018

           USTR-2018-0026-0383 from Bo Yi, Law School, Southeast
PR-433                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0383   8/1/2018
           University



                                                                            27
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 31 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-434     USTR-2018-0026-0384 from Paul Miller                                https://www.regulations.gov/comment/USTR-2018-0026-0384   8/1/2018

PR-435     USTR-2018-0026-0385 from Max Schutzman, CMA, LLC                    https://www.regulations.gov/comment/USTR-2018-0026-0385   8/1/2018

           USTR-2018-0026-0386 from Bill Fagert, Drinker Biddle & Reath
PR-436                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0386   8/1/2018
           LLP
           USTR-2018-0026-0387 from Nicholas Laneville, Chatsworth Tire
PR-437                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0387   8/1/2018
           Inc. and DMC Consulting Inc.
           USTR-2018-0026-0388 from Robert Buechel, Westinghouse Electric
PR-438                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0388   8/1/2018
           Company LLC
           USTR-2018-0026-0389 from Richard Firehammer, Universal
PR-439                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0389   8/1/2018
           Electronics Inc.
           USTR-2018-0026-0390 from Jason Kuhn, Nautilus Hyosung America
PR-440                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0390   8/1/2018
           Inc.
           USTR-2018-0026-0391 from Reed Feist, Ellison Educational Inc. c/o
PR-441                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0391   8/1/2018
           Cassidy Levy Kent (USA) LLP
           USTR-2018-0026-0392 from Hun Quach, Retail Industry Leaders
PR-442                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0392   8/1/2018
           Association (RILA)
           USTR-2018-0026-0393 from Gregory Nelson, EW Polymer Group,
PR-443                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0393   8/1/2018
           LLC

PR-444     USTR-2018-0026-0394 from Ann Wilson                                 https://www.regulations.gov/comment/USTR-2018-0026-0394   8/1/2018

PR-445     USTR-2018-0026-0395 from David Rumbarger                            https://www.regulations.gov/comment/USTR-2018-0026-0395   8/1/2018

PR-446     USTR-2018-0026-0396 from Jeff Matthews, Grant Victor                https://www.regulations.gov/comment/USTR-2018-0026-0396   8/1/2018

PR-447     USTR-2018-0026-0397 from Daniel Glucksman, ISEA                     https://www.regulations.gov/comment/USTR-2018-0026-0397   8/1/2018

           USTR-2018-0026-0398 from Daniel Fabricant, Natural Products
PR-448                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0398   8/1/2018
           Association
           USTR-2018-0026-0399 from Erik Smithweiss, Pioneer DJ Americas,
PR-449                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0399   8/1/2018
           Inc.

PR-450     USTR-2018-0026-0400 from Joseph Gruchacz                            https://www.regulations.gov/comment/USTR-2018-0026-0400   8/1/2018



                                                                          28
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 32 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-451     USTR-2018-0026-0401 from Mike Pedersen                              https://www.regulations.gov/comment/USTR-2018-0026-0401   8/1/2018

           USTR-2018-0026-0402 from Barbara Negron, Doyle, Barlow &
PR-452                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0402   8/1/2018
           Mazard PLLC

PR-453     USTR-2018-0026-0403 from William Taubner, Venable LLP               https://www.regulations.gov/comment/USTR-2018-0026-0403   8/1/2018

PR-454     USTR-2018-0026-0404 from John Stemen                                https://www.regulations.gov/comment/USTR-2018-0026-0404   8/1/2018

PR-455     USTR-2018-0026-0405 from Bradford Turner, Newell Brands Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0405   8/1/2018

PR-456     USTR-2018-0026-0406 from Nick Mack, Schude Trade Law                https://www.regulations.gov/comment/USTR-2018-0026-0406   8/1/2018

           USTR-2018-0026-0407 from Zhenhua Yang, Linyi Bomei Furniture
PR-457                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0407   8/1/2018
           Co., Ltd.

PR-458     USTR-2018-0026-0408 from Craig Wehr, Zurn Industries, LLC           https://www.regulations.gov/comment/USTR-2018-0026-0408   8/1/2018

           USTR-2018-0026-0409 from Claire Mansbach, Health Industry
PR-459                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0409   8/1/2018
           Distributors Association (HIDA)

PR-460     USTR-2018-0026-0410 from Sasha Mitic                                https://www.regulations.gov/comment/USTR-2018-0026-0410   8/2/2018

PR-461     USTR-2018-0026-0411 from George Kubat                               https://www.regulations.gov/comment/USTR-2018-0026-0411   8/2/2018

PR-462     USTR-2018-0026-0412 from Zeev Harari, Shalag US, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-0412   8/2/2018

PR-463     USTR-2018-0026-0413 from Darren Hair                                https://www.regulations.gov/comment/USTR-2018-0026-0413   8/2/2018

PR-464     USTR-2018-0026-0414 from Andrea Szekeres, Private Collector         https://www.regulations.gov/comment/USTR-2018-0026-0414   8/2/2018

           USTR-2018-0026-0415 from Raymond Burkart, Columbus
PR-465                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0415   8/2/2018
           McKinnon Corporation
           USTR-2018-0026-0416 from Raymond Burkart, Columbus
PR-466                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0416   8/2/2018
           McKinnon Corporation

PR-467     USTR-2018-0026-0417 from Brittney Powell, Alpha Source, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0417   8/2/2018



                                                                          29
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 33 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0418 from Kenneth Christopher, Christopher
PR-468                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0418   8/2/2018
           Ranch LLC
           USTR-2018-0026-0419 from Raymond Burkart, Columbus
PR-469                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0419   8/2/2018
           McKinnon Corporation

PR-470     USTR-2018-0026-0420 from Jeff Swartz, Moen Incorporated          https://www.regulations.gov/comment/USTR-2018-0026-0420   8/2/2018

PR-471     USTR-2018-0026-0421 from Jason Zahn                              https://www.regulations.gov/comment/USTR-2018-0026-0421   8/2/2018

PR-472     USTR-2018-0026-0422 from Tim Schott                              https://www.regulations.gov/comment/USTR-2018-0026-0422   8/2/2018

PR-473     USTR-2018-0026-0423 from Jennifer Cleary, AHAM                   https://www.regulations.gov/comment/USTR-2018-0026-0423   8/2/2018

PR-474     USTR-2018-0026-0424 from Rich Harper                             https://www.regulations.gov/comment/USTR-2018-0026-0424   8/2/2018

PR-475     USTR-2018-0026-0425 from William R Marvel, PRCO America Inc.,    https://www.regulations.gov/comment/USTR-2018-0026-0425   8/2/2018

           USTR-2018-0026-0426 from Aaron Applebaum, Baker & McKenzie
PR-476                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0426   8/2/2018
           LLP

PR-477     USTR-2018-0026-0427 from Alex Martinez                           https://www.regulations.gov/comment/USTR-2018-0026-0427   8/2/2018

PR-478     USTR-2018-0026-0428 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0428   8/2/2018

PR-479     USTR-2018-0026-0429 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0429   8/2/2018

PR-480     USTR-2018-0026-0430 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0430   8/2/2018

PR-481     USTR-2018-0026-0431 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0431   8/2/2018

PR-482     USTR-2018-0026-0432 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0432   8/2/2018

PR-483     USTR-2018-0026-0433 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0433   8/2/2018

PR-484     USTR-2018-0026-0434 from Michael Balsamo, Topaz Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0434   8/2/2018



                                                                       30
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21      Page 34 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents           Date
Record #

PR-485     USTR-2018-0026-0435 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0435   8/2/2018

PR-486     USTR-2018-0026-0436 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0436   8/2/2018

PR-487     USTR-2018-0026-0437 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0437   8/2/2018

PR-488     USTR-2018-0026-0438 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0438   8/2/2018

PR-489     USTR-2018-0026-0439 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0439   8/2/2018

PR-490     USTR-2018-0026-0440 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0440   8/2/2018

PR-491     USTR-2018-0026-0441 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0441   8/2/2018

PR-492     USTR-2018-0026-0442 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0442   8/2/2018

PR-493     USTR-2018-0026-0443 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0443   8/2/2018

PR-494     USTR-2018-0026-0444 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0444   8/2/2018

PR-495     USTR-2018-0026-0445 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0445   8/2/2018

PR-496     USTR-2018-0026-0446 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0446   8/2/2018

PR-497     USTR-2018-0026-0447 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0447   8/2/2018

PR-498     USTR-2018-0026-0448 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0448   8/2/2018

PR-499     USTR-2018-0026-0449 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0449   8/2/2018

PR-500     USTR-2018-0026-0450 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0450   8/2/2018

PR-501     USTR-2018-0026-0451 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0451   8/2/2018



                                                                      31
                             Case 1:21-cv-00052-3JP Document 297               Filed 04/30/21      Page 35 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents           Date
Record #

PR-502     USTR-2018-0026-0452 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0452   8/2/2018

PR-503     USTR-2018-0026-0453 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0453   8/2/2018

PR-504     USTR-2018-0026-0454 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0454   8/2/2018

PR-505     USTR-2018-0026-0455 from Michael Balsamo, Topaz Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0455   8/2/2018

           USTR-2018-0026-0456 from Raymond Burkart, Columbus
PR-506                                                                     https://www.regulations.gov/comment/USTR-2018-0026-0456   8/2/2018
           McKinnon Corporation
           USTR-2018-0026-0457 from Raymond Burkart, Columbus
PR-507                                                                     https://www.regulations.gov/comment/USTR-2018-0026-0457   8/2/2018
           McKinnon Corporation

PR-508     USTR-2018-0026-0458 from Andy Barnauskas                        https://www.regulations.gov/comment/USTR-2018-0026-0458   8/2/2018

           USTR-2018-0026-0459 from Raymond Burkart, Columbus
PR-509                                                                     https://www.regulations.gov/comment/USTR-2018-0026-0459   8/2/2018
           McKinnon Corporation
           USTR-2018-0026-0460 from Raymond Burkart, Columbus
PR-510                                                                     https://www.regulations.gov/comment/USTR-2018-0026-0460   8/2/2018
           McKinnon Corporation
           USTR-2018-0026-0461 from Raymond Burkart, Columbus
PR-511                                                                     https://www.regulations.gov/comment/USTR-2018-0026-0461   8/2/2018
           McKinnon Corporation
           USTR-2018-0026-0462 from Raymond Burkart, Columbus
PR-512                                                                     https://www.regulations.gov/comment/USTR-2018-0026-0462   8/2/2018
           McKinnon Corporation

PR-513     USTR-2018-0026-0463 from Danny Gabriel                          https://www.regulations.gov/comment/USTR-2018-0026-0463   8/2/2018

PR-514     USTR-2018-0026-0464 from DAVID HURLBERT                         https://www.regulations.gov/comment/USTR-2018-0026-0464   8/2/2018

PR-515     USTR-2018-0026-0465 from Philip Lambert                         https://www.regulations.gov/comment/USTR-2018-0026-0465   8/2/2018

PR-516     USTR-2018-0026-0466 from Eric Zetterquist                       https://www.regulations.gov/comment/USTR-2018-0026-0466   8/2/2018

PR-517     USTR-2018-0026-0467 from janet shen                             https://www.regulations.gov/comment/USTR-2018-0026-0467   8/2/2018

PR-518     USTR-2018-0026-0468 from Anonymous                              https://www.regulations.gov/comment/USTR-2018-0026-0468   8/2/2018



                                                                      32
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 36 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0469 from David Parr, American Brush
PR-519                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0469   8/2/2018
           Manufacturers Association

PR-520     USTR-2018-0026-0470 from Tom Fernald                                  https://www.regulations.gov/comment/USTR-2018-0026-0470   8/2/2018

PR-521     USTR-2018-0026-0471 from Stephen Drew                                 https://www.regulations.gov/comment/USTR-2018-0026-0471   8/2/2018

PR-522     USTR-2018-0026-0472 from Steven Printz                                https://www.regulations.gov/comment/USTR-2018-0026-0472   8/2/2018

           USTR-2018-0026-0473 from Ivaylo Balabanov, E.M. Sergeant Pulp
PR-523                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0473   8/2/2018
           & Chemical Co., Inc.
           USTR-2018-0026-0474 from Larry George, United Furniture
PR-524                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0474   8/2/2018
           Industries

PR-525     USTR-2018-0026-0475 from Bikram Singh                                 https://www.regulations.gov/comment/USTR-2018-0026-0475   8/2/2018

PR-526     USTR-2018-0026-0476 from John Leehy III, TRADEWINS LLC                https://www.regulations.gov/comment/USTR-2018-0026-0476   8/3/2018

           USTR-2018-0026-0477 from Kirk Wei, Quality Packaging &
PR-527                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0477   8/4/2018
           Engineering Inc.
           USTR-2018-0026-0478 from K.C. Swanson, Telecommunications
PR-528                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0478   8/4/2018
           Industry Association (TIA)

PR-529     USTR-2018-0026-0479 from David Scheer, Michael Best Strategies        https://www.regulations.gov/comment/USTR-2018-0026-0479   8/4/2018

           USTR-2018-0026-0480 from David Campbell, Tompkins Industries,
PR-530                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0480   8/4/2018
           Inc

PR-531     USTR-2018-0026-0481 from Brittney Powell, Dragon Trading, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0481   8/4/2018

           USTR-2018-0026-0482 from Brittney Powell, Transamerica Tire Co.,
PR-532                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0482   8/4/2018
           Ltd.

PR-533     USTR-2018-0026-0483 from WILLIAM LUHAI                                https://www.regulations.gov/comment/USTR-2018-0026-0483   8/4/2018

PR-534     USTR-2018-0026-0484 from Read Samples                                 https://www.regulations.gov/comment/USTR-2018-0026-0484   8/4/2018

PR-535     USTR-2018-0026-0485 from Daniel Nation                                https://www.regulations.gov/comment/USTR-2018-0026-0485   8/4/2018



                                                                            33
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 37 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents           Date
Record #

PR-536     USTR-2018-0026-0486 from Graham Jaenicke                          https://www.regulations.gov/comment/USTR-2018-0026-0486   8/4/2018

PR-537     USTR-2018-0026-0487 from richard Bucci, Roli Retreads Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0487   8/4/2018

PR-538     USTR-2018-0026-0488 from KY Ng                                    https://www.regulations.gov/comment/USTR-2018-0026-0488   8/4/2018

PR-539     USTR-2018-0026-0489 from Daniel Chen                              https://www.regulations.gov/comment/USTR-2018-0026-0489   8/4/2018

PR-540     USTR-2018-0026-0490 from Shanna Schmidt                           https://www.regulations.gov/comment/USTR-2018-0026-0490   8/4/2018

           USTR-2018-0026-0491 from Kate Fitz Gibbon, Committee for
PR-541                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0491   8/4/2018
           Cultural Policy

PR-542     USTR-2018-0026-0492 from Michael Walmer                           https://www.regulations.gov/comment/USTR-2018-0026-0492   8/4/2018

PR-543     USTR-2018-0026-0493 from Keith Schermerhorn                       https://www.regulations.gov/comment/USTR-2018-0026-0493   8/4/2018

PR-544     USTR-2018-0026-0494 from Sam Citro, Suntech Circuiits             https://www.regulations.gov/comment/USTR-2018-0026-0494   8/4/2018

           USTR-2018-0026-0495 from Mark Dodgson, British Antique
PR-545                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0495   8/4/2018
           Dealers' Association

PR-546     USTR-2018-0026-0496 from Yuh-Mei Hutt                             https://www.regulations.gov/comment/USTR-2018-0026-0496   8/4/2018

           USTR-2018-0026-0497 from ISAAC DARGOLTZ, Stephanie tires
PR-547                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0497   8/4/2018
           Corp

PR-548     USTR-2018-0026-0498 from Eric Blackman                            https://www.regulations.gov/comment/USTR-2018-0026-0498   8/4/2018

PR-549     USTR-2018-0026-0499 from Honghong Chen, Missouri Walnut LLC       https://www.regulations.gov/comment/USTR-2018-0026-0499   8/4/2018

PR-550     USTR-2018-0026-0500 from Thomas Hebert                            https://www.regulations.gov/comment/USTR-2018-0026-0500   8/4/2018

PR-551     USTR-2018-0026-0501 from David Menke, individual                  https://www.regulations.gov/comment/USTR-2018-0026-0501   8/4/2018

PR-552     USTR-2018-0026-0502 from Jason Kaufman                            https://www.regulations.gov/comment/USTR-2018-0026-0502   8/4/2018



                                                                        34
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 38 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-553     USTR-2018-0026-0503 from Marsha Handley                           https://www.regulations.gov/comment/USTR-2018-0026-0503   8/4/2018

PR-554     USTR-2018-0026-0504 from Diana Roshell-Brooks                     https://www.regulations.gov/comment/USTR-2018-0026-0504   8/4/2018

PR-555     USTR-2018-0026-0505 from Danielle Dzurik                          https://www.regulations.gov/comment/USTR-2018-0026-0505   8/4/2018

PR-556     USTR-2018-0026-0506 from Marie Lam                                https://www.regulations.gov/comment/USTR-2018-0026-0506   8/4/2018

           USTR-2018-0026-0507 from Zhiyuan Xiao, Jiangsu Beier Decoration
PR-557                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0507   8/4/2018
           Materials, Co., Ltd.

PR-558     USTR-2018-0026-0508 from Belle Chou                               https://www.regulations.gov/comment/USTR-2018-0026-0508   8/4/2018

PR-559     USTR-2018-0026-0509 from Anna Olexy                               https://www.regulations.gov/comment/USTR-2018-0026-0509   8/4/2018

           USTR-2018-0026-0510 from Dave Richards, Retread Tire
PR-560                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0510   8/4/2018
           Association
           USTR-2018-0026-0511 from Karen Nichols, Midwest Quality
PR-561                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0511   8/4/2018
           Gloves, Inc.

PR-562     USTR-2018-0026-0512 from Maribeth Graybill                        https://www.regulations.gov/comment/USTR-2018-0026-0512   8/4/2018

PR-563     USTR-2018-0026-0513 from Qiang Tu                                 https://www.regulations.gov/comment/USTR-2018-0026-0513   8/4/2018

PR-564     USTR-2018-0026-0514 from Howard LEE                               https://www.regulations.gov/comment/USTR-2018-0026-0514   8/4/2018

PR-565     USTR-2018-0026-0515 from michael bizon                            https://www.regulations.gov/comment/USTR-2018-0026-0515   8/4/2018

PR-566     USTR-2018-0026-0516 from Michael Kavanagh                         https://www.regulations.gov/comment/USTR-2018-0026-0516   8/4/2018

PR-567     USTR-2018-0026-0517 from Wills Cai                                https://www.regulations.gov/comment/USTR-2018-0026-0517   8/4/2018

PR-568     USTR-2018-0026-0518 from Anna Olexy                               https://www.regulations.gov/comment/USTR-2018-0026-0518   8/4/2018

           USTR-2018-0026-0519 from Matthew Moedritzer, Society of
PR-569                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0519   8/6/2018
           Chemical Manufacturers and Affiliates



                                                                        35
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 39 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0520 from Jared Wessel, Zhejiang Medicine Co.
PR-570                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0520   8/6/2018
           Ltd.

PR-571     USTR-2018-0026-0521 from Dean Naccarato, NEP Group, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-0521   8/6/2018

           USTR-2018-0026-0522 from Charlie Souhrada, North American
PR-572                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0522   8/6/2018
           Association of Food Equipment Manufacturers (NAFEM)
           USTR-2018-0026-0523 from Stephen Merrick, Clever Container
PR-573                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0523   8/6/2018
           Company

PR-574     USTR-2018-0026-0524 from Jen Harned, Bell Sports, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-0524   8/6/2018

PR-575     USTR-2018-0026-0525 from Jimmy Chittim, Flying Circle Bags          https://www.regulations.gov/comment/USTR-2018-0026-0525   8/6/2018

PR-576     USTR-2018-0026-0526 from David Rumbarger                            https://www.regulations.gov/comment/USTR-2018-0026-0526   8/6/2018

           USTR-2018-0026-0527 from Justin Koscher, Polyisocyanurate
PR-577                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0527   8/6/2018
           Insulation Manufacturers Association

PR-578     USTR-2018-0026-0528 from Duane Layton, TRAC Intermodal              https://www.regulations.gov/comment/USTR-2018-0026-0528   8/6/2018

PR-579     USTR-2018-0026-0529 from Tim Miller                                 https://www.regulations.gov/comment/USTR-2018-0026-0529   8/6/2018

PR-580     USTR-2018-0026-0530 from Martin Silver, Baker Donelson              https://www.regulations.gov/comment/USTR-2018-0026-0530   8/6/2018

           USTR-2018-0026-0531 from Zhenhua Yang, Linyi Bomei Furniture
PR-581                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0531   8/6/2018
           Co., Ltd.
           USTR-2018-0026-0532 from Cheng Jun Ru, Sandler, Travis &
PR-582                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0532   8/6/2018
           Rosenberg, PA

PR-583     USTR-2018-0026-0533 from Jeff Denckla                               https://www.regulations.gov/comment/USTR-2018-0026-0533   8/6/2018

           USTR-2018-0026-0534 from David Evan, Grunfeld, Desiderio,
PR-584                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0534   8/6/2018
           Lebowitz, Silverman & Klestadt LLP

PR-585     USTR-2018-0026-0535 from Jennie Williams, Leather Miracles, LLC     https://www.regulations.gov/comment/USTR-2018-0026-0535   8/6/2018

           USTR-2018-0026-0536 from Robert Buechel, Westinghouse Electric
PR-586                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0536   8/6/2018
           Company LLC



                                                                          36
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 40 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-587     USTR-2018-0026-0537 from Tim Miller                                https://www.regulations.gov/comment/USTR-2018-0026-0537   8/6/2018

PR-588     USTR-2018-0026-0538 from Gregory Dolan                             https://www.regulations.gov/comment/USTR-2018-0026-0538   8/6/2018

           USTR-2018-0026-0539 from William R Marvel Jr, PRCO America,
PR-589                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0539   8/6/2018
           Inc

PR-590     USTR-2018-0026-0540 from John Logue                                https://www.regulations.gov/comment/USTR-2018-0026-0540   8/6/2018

PR-591     USTR-2018-0026-0541 from Laura Bianchi Eikenmeyer                  https://www.regulations.gov/comment/USTR-2018-0026-0541   8/6/2018

           USTR-2018-0026-0542 from James Newport, Wanhua Chemical US
PR-592                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0542   8/6/2018
           Operations, LLC

PR-593     USTR-2018-0026-0543 from Jill Klasen                               https://www.regulations.gov/comment/USTR-2018-0026-0543   8/6/2018

           USTR-2018-0026-0544 from Stephen Sothmann, U.S. Hide, Skin and
PR-594                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0544   8/6/2018
           Leather Association/North American Meat Institute

PR-595     USTR-2018-0026-0545 from Marc Good                                 https://www.regulations.gov/comment/USTR-2018-0026-0545   8/6/2018

PR-596     USTR-2018-0026-0546 from Jeffry Hansen                             https://www.regulations.gov/comment/USTR-2018-0026-0546   8/6/2018

PR-597     USTR-2018-0026-0547 from Robert Haines                             https://www.regulations.gov/comment/USTR-2018-0026-0547   8/6/2018

PR-598     USTR-2018-0026-0548 from Phil Gellis, Gordini USA Inc              https://www.regulations.gov/comment/USTR-2018-0026-0548   8/6/2018

           USTR-2018-0026-0549 from Daniel Pickard, Diamond Sawblades
PR-599                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0549   8/6/2018
           Manufacturers' Coalition

PR-600     USTR-2018-0026-0550 from Jody Graham                               https://www.regulations.gov/comment/USTR-2018-0026-0550   8/6/2018

           USTR-2018-0026-0551 from Charlie Souhrada, North American
PR-601                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0551   8/6/2018
           Association of Food Equipment Manufacturers (NAFEM)

PR-602     USTR-2018-0026-0552 from Tim Miller                                https://www.regulations.gov/comment/USTR-2018-0026-0552   8/6/2018

PR-603     USTR-2018-0026-0553 from Belle Chou                                https://www.regulations.gov/comment/USTR-2018-0026-0553   8/6/2018



                                                                         37
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 41 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents           Date
Record #

PR-604     USTR-2018-0026-0554 from Hun Quach                                     https://www.regulations.gov/comment/USTR-2018-0026-0554   8/6/2018

PR-605     USTR-2018-0026-0555 from Ronald Duckstein                              https://www.regulations.gov/comment/USTR-2018-0026-0555   8/6/2018

           USTR-2018-0026-0556 from Lisa Trofe, Juvenile Products
PR-606                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0556   8/6/2018
           Manufacturers Association

PR-607     USTR-2018-0026-0557 from David Evan, Grunfeld Desiderio, et al.        https://www.regulations.gov/comment/USTR-2018-0026-0557   8/6/2018

PR-608     USTR-2018-0026-0558 from Rich Harper                                   https://www.regulations.gov/comment/USTR-2018-0026-0558   8/6/2018

           USTR-2018-0026-0559 from Robert Kyle, Spectrum Brands
PR-609                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0559   8/6/2018
           Holdings

PR-610     USTR-2018-0026-0560 from Dylan Isenberg, NEII                          https://www.regulations.gov/comment/USTR-2018-0026-0560   8/6/2018

PR-611     USTR-2018-0026-0561 from Eva Hampl                                     https://www.regulations.gov/comment/USTR-2018-0026-0561   8/6/2018

PR-612     USTR-2018-0026-0562 from Shengfu Wu                                    https://www.regulations.gov/comment/USTR-2018-0026-0562   8/6/2018

PR-613     USTR-2018-0026-0563 from Joseph Gruchacz                               https://www.regulations.gov/comment/USTR-2018-0026-0563   8/6/2018

           USTR-2018-0026-0564 from David Evan, Grunfeld, Desiderio,
PR-614                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0564   8/6/2018
           Lebowitz, Silverman & Klestadt LLP

PR-615     USTR-2018-0026-0565 from Michael Roach                                 https://www.regulations.gov/comment/USTR-2018-0026-0565   8/6/2018

           USTR-2018-0026-0566 from Robert Kyle, Spectrum Brands
PR-616                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0566   8/6/2018
           Holdings
           USTR-2018-0026-0567 from Jared Angle, The Wooster Brush
PR-617                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0567   8/6/2018
           Company

PR-618     USTR-2018-0026-0568 from William DiMento                               https://www.regulations.gov/comment/USTR-2018-0026-0568   8/6/2018

PR-619     USTR-2018-0026-0569 from Russell Western                               https://www.regulations.gov/comment/USTR-2018-0026-0569   8/6/2018

           USTR-2018-0026-0570 from Annie Tselikis, Maine Losbter Dealers'
PR-620                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0570   8/6/2018
           Association



                                                                             38
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 42 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-621     USTR-2018-0026-0571 from Kristen Smith, Signature Brands, LLC        https://www.regulations.gov/comment/USTR-2018-0026-0571   8/6/2018

PR-622     USTR-2018-0026-0572 from Eva Hampl                                   https://www.regulations.gov/comment/USTR-2018-0026-0572   8/6/2018

PR-623     USTR-2018-0026-0573 from Sheila Eads                                 https://www.regulations.gov/comment/USTR-2018-0026-0573   8/6/2018

           USTR-2018-0026-0574 from Matthew McConkey, MEC Aerial
PR-624                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0574   8/6/2018
           Work Platform

PR-625     USTR-2018-0026-0575 from Steve Williams                              https://www.regulations.gov/comment/USTR-2018-0026-0575   8/6/2018

           USTR-2018-0026-0576 from Rick Habben, Wahl Clipper
PR-626                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0576   8/6/2018
           Corporation
           USTR-2018-0026-0577 from Jared Angle, The Wooster Brush
PR-627                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0577   8/6/2018
           Company
           USTR-2018-0026-0578 from Robert Kyle, Spectrum Brands
PR-628                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0578   8/6/2018
           Holdings
           USTR-2018-0026-0579 from Wiliam Blank, Air-Way Global
PR-629                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0579   8/6/2018
           Manufacturing

PR-630     USTR-2018-0026-0580 from Tim Miller                                  https://www.regulations.gov/comment/USTR-2018-0026-0580   8/6/2018

           USTR-2018-0026-0581 from Aaron Applebaum, Baker & McKenzie
PR-631                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0581   8/6/2018
           LLP

PR-632     USTR-2018-0026-0582 from Russell Hollenbeck                          https://www.regulations.gov/comment/USTR-2018-0026-0582   8/6/2018

PR-633     USTR-2018-0026-0583 from Joseph Bothwell                             https://www.regulations.gov/comment/USTR-2018-0026-0583   8/6/2018

PR-634     USTR-2018-0026-0584 from KW Chau                                     https://www.regulations.gov/comment/USTR-2018-0026-0584   8/6/2018

           USTR-2018-0026-0585 from David Evan, Grunfeld, Desiderio,
PR-635                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0585   8/6/2018
           Lebowitz, Silverman & Klestadt LLP

PR-636     USTR-2018-0026-0586 from Mark Maroon, Maroon Group, LLC              https://www.regulations.gov/comment/USTR-2018-0026-0586   8/6/2018

PR-637     USTR-2018-0026-0587 from Duane Layton, TRAC Intermodal               https://www.regulations.gov/comment/USTR-2018-0026-0587   8/6/2018



                                                                           39
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 43 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-638     USTR-2018-0026-0588 from Tim Miller                                  https://www.regulations.gov/comment/USTR-2018-0026-0588   8/6/2018

           USTR-2018-0026-0589 from Aaron Applebaum, Baker & McKenzie
PR-639                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0589   8/6/2018
           LLP
           USTR-2018-0026-0590 from Jared Angle, Mitsubishi Chemical
PR-640                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0590   8/6/2018
           America, Inc.
           USTR-2018-0026-0591 from Robert Buechel, Westinghouse Electric
PR-641                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0591   8/6/2018
           Company LLC
           USTR-2018-0026-0592 from Jonathan Gold, National Retail
PR-642                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0592   8/6/2018
           Federation

PR-643     USTR-2018-0026-0593 from Gray McCalley                               https://www.regulations.gov/comment/USTR-2018-0026-0593   8/7/2018

           USTR-2018-0026-0594 from Robert Kyle, Spectrum Brands
PR-644                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0594   8/7/2018
           Holdings
           USTR-2018-0026-0595 from Robert Buechel, Westinghouse Electric
PR-645                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0595   8/7/2018
           Company LLC
           USTR-2018-0026-0596 from William Blank, Air-Way Global
PR-646                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0596   8/7/2018
           Manufacturing

PR-647     USTR-2018-0026-0597 from Emma Rafaelof                               https://www.regulations.gov/comment/USTR-2018-0026-0597   8/7/2018

PR-648     USTR-2018-0026-0598 from Louis Campodonico                           https://www.regulations.gov/comment/USTR-2018-0026-0598   8/7/2018

           USTR-2018-0026-0599 from William R Marvel Jr, PRCO America,
PR-649                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0599   8/7/2018
           Inc.
           USTR-2018-0026-0600 from David Evan, Grunfeld, Desiderio,
PR-650                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0600   8/7/2018
           Lebowitz, Silverman & Klestadt LLP

PR-651     USTR-2018-0026-0601 from Craig Wehr, Zurn Industries, LLC            https://www.regulations.gov/comment/USTR-2018-0026-0601   8/7/2018

PR-652     USTR-2018-0026-0602 from Gregory Dolan                               https://www.regulations.gov/comment/USTR-2018-0026-0602   8/7/2018

PR-653     USTR-2018-0026-0603 from Kristen Smith, Signature Brands, LLC        https://www.regulations.gov/comment/USTR-2018-0026-0603   8/7/2018

           USTR-2018-0026-0604 from Luke Karamyalil, Top Value Fabrics,
PR-654                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0604   8/7/2018
           Inc.



                                                                           40
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 44 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-655     USTR-2018-0026-0605 from David Murphy                               https://www.regulations.gov/comment/USTR-2018-0026-0605   8/7/2018

           USTR-2018-0026-0606 from David Evan, Grunfeld, Desiderio,
PR-656                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0606   8/7/2018
           Lebowitz, Silverman & Klestadt LLP

PR-657     USTR-2018-0026-0607 from Jared Angle, Goodman Global, Inc.          https://www.regulations.gov/comment/USTR-2018-0026-0607   8/7/2018

PR-658     USTR-2018-0026-0608 from Dylan Isenberg, NEII                       https://www.regulations.gov/comment/USTR-2018-0026-0608   8/7/2018

           USTR-2018-0026-0609 from William R Marvel Jr, PRCO America,
PR-659                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0609   8/7/2018
           Inc.

PR-660     USTR-2018-0026-0610 from John Tang                                  https://www.regulations.gov/comment/USTR-2018-0026-0610   8/7/2018

PR-661     USTR-2018-0026-0611 from Leigh Avsec                                https://www.regulations.gov/comment/USTR-2018-0026-0611   8/7/2018

           USTR-2018-0026-0612 from Cheng Jun Ru, Sandler, Travis &
PR-662                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0612   8/7/2018
           Rosenberg, PA

PR-663     USTR-2018-0026-0613 from Sam Shamie                                 https://www.regulations.gov/comment/USTR-2018-0026-0613   8/7/2018

PR-664     USTR-2018-0026-0614 from John Peterson, Neville Peterson LLP        https://www.regulations.gov/comment/USTR-2018-0026-0614   8/7/2018

PR-665     USTR-2018-0026-0615 from Stuart Feldstein                           https://www.regulations.gov/comment/USTR-2018-0026-0615   8/7/2018

           USTR-2018-0026-0616 from Jared Angle, Dole Packaged Foods,
PR-666                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0616   8/7/2018
           LLC

PR-667     USTR-2018-0026-0617 from Gray McCalley                              https://www.regulations.gov/comment/USTR-2018-0026-0617   8/7/2018

           USTR-2018-0026-0618 from Vishak Sankaran, Bushnell Holdings
PR-668                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0618   8/7/2018
           Inc.

PR-669     USTR-2018-0026-0619 from Dylan Isenberg, NEII                       https://www.regulations.gov/comment/USTR-2018-0026-0619   8/7/2018

           USTR-2018-0026-0620 from Gregory Husisian, Alpine Electronics of
PR-670                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0620   8/7/2018
           America, Inc.

PR-671     USTR-2018-0026-0621 from Zhenhua Yang                               https://www.regulations.gov/comment/USTR-2018-0026-0621   8/7/2018



                                                                          41
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 45 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0622 from David Stephenson, SharkNinja
PR-672                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0622   8/7/2018
           Operating LLC

PR-673     USTR-2018-0026-0623 from Jennifer Cleary, AHAM                         https://www.regulations.gov/comment/USTR-2018-0026-0623   8/7/2018

           USTR-2018-0026-0624 from Jason Burwen, Energy Storage
PR-674                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0624   8/7/2018
           Association

PR-675     USTR-2018-0026-0625 from Frederick Ikenson                             https://www.regulations.gov/comment/USTR-2018-0026-0625   8/7/2018

PR-676     USTR-2018-0026-0626 from Jared Wessel, United Industries               https://www.regulations.gov/comment/USTR-2018-0026-0626   8/7/2018

           USTR-2018-0026-0627 from Brittney Powell, Continental Materials,
PR-677                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0627   8/7/2018
           Inc.

PR-678     USTR-2018-0026-0628 from Sam Shamie                                    https://www.regulations.gov/comment/USTR-2018-0026-0628   8/7/2018

PR-679     USTR-2018-0026-0629 from Samuel LaClair                                https://www.regulations.gov/comment/USTR-2018-0026-0629   8/7/2018

           USTR-2018-0026-0630 from Daniel Baum, Hailiang America
PR-680                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0630   8/7/2018
           Corporation

PR-681     USTR-2018-0026-0631 from Bill Sells                                    https://www.regulations.gov/comment/USTR-2018-0026-0631   8/7/2018

PR-682     USTR-2018-0026-0632 from Kate Fitz Gibbon                              https://www.regulations.gov/comment/USTR-2018-0026-0632   8/7/2018

           USTR-2018-0026-0633 from Aaron Padilla, American Petroleum
PR-683                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0633   8/7/2018
           Institute (API)

PR-684     USTR-2018-0026-0634 from Brittney Powell, SouthernCarlson, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0634   8/7/2018

PR-685     USTR-2018-0026-0635 from Brittney Powell, M. Brashem, Inc.             https://www.regulations.gov/comment/USTR-2018-0026-0635   8/7/2018

PR-686     USTR-2018-0026-0636 from Greg Kirkpatrick                              https://www.regulations.gov/comment/USTR-2018-0026-0636   8/7/2018

PR-687     USTR-2018-0026-0637 from Frederick Perrotta                            https://www.regulations.gov/comment/USTR-2018-0026-0637   8/7/2018

PR-688     USTR-2018-0026-0638 from Bret Nelson                                   https://www.regulations.gov/comment/USTR-2018-0026-0638   8/7/2018



                                                                             42
                             Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21      Page 46 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents           Date
Record #

PR-689     USTR-2018-0026-0639 from Fred Schmidgall                                https://www.regulations.gov/comment/USTR-2018-0026-0639   8/7/2018

           USTR-2018-0026-0640 from Jared Angle, Anaheim Manufacturing
PR-690                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0640   8/7/2018
           Company

PR-691     USTR-2018-0026-0641 from Rob Harrison, Three Five Displays              https://www.regulations.gov/comment/USTR-2018-0026-0641   8/7/2018

PR-692     USTR-2018-0026-0642 from Charles Bracken, The Barton Group              https://www.regulations.gov/comment/USTR-2018-0026-0642   8/7/2018

           USTR-2018-0026-0643 from John Williams, Southern Shrimp
PR-693                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0643   8/7/2018
           Alliance

PR-694     USTR-2018-0026-0644 from Jeffrey Neeley, TricorBraun                    https://www.regulations.gov/comment/USTR-2018-0026-0644   8/7/2018

           USTR-2018-0026-0645 from Jared Angle, Homewerks Worldwide,
PR-695                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0645   8/7/2018
           LLC
           USTR-2018-0026-0646 from Gregory Husisian, Alpine Electronics of
PR-696                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0646   8/7/2018
           America, Inc.

PR-697     USTR-2018-0026-0647 from David Rumbarger                                https://www.regulations.gov/comment/USTR-2018-0026-0647   8/7/2018

PR-698     USTR-2018-0026-0648 from Hun Quach                                      https://www.regulations.gov/comment/USTR-2018-0026-0648   8/7/2018

           USTR-2018-0026-0649 from Julia Hughes, U.S. Fashion Industry
PR-699                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0649   8/7/2018
           Association

PR-700     USTR-2018-0026-0650 from Wade Van Harpen                                https://www.regulations.gov/comment/USTR-2018-0026-0650   8/7/2018

PR-701     USTR-2018-0026-0651 from Gregory Dolan, Methanol Institute              https://www.regulations.gov/comment/USTR-2018-0026-0651   8/7/2018

           USTR-2018-0026-0652 from Richard Stein, Illinois Auto Truck Co.,
PR-702                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0652   8/7/2018
           Inc.

PR-703     USTR-2018-0026-0653 from Craig Wehr, Zurn Industries, LLC               https://www.regulations.gov/comment/USTR-2018-0026-0653   8/7/2018

           USTR-2018-0026-0654 from David Evan, Grunfeld, Desiderio,
PR-704                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0654   8/7/2018
           Lebowitz, Silverman & Klestadt LLP

PR-705     USTR-2018-0026-0655 from Mike Massey, Ragan and Massey, Inc             https://www.regulations.gov/comment/USTR-2018-0026-0655   8/7/2018



                                                                              43
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 47 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0656 from Ed Brzytwa, American Chemistry
PR-706                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0656   8/7/2018
           Council
           USTR-2018-0026-0657 from David Williams, Taxpayers Protection
PR-707                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0657   8/7/2018
           Alliance

PR-708     USTR-2018-0026-0658 from Duane Layton, TRAC Intermodal                https://www.regulations.gov/comment/USTR-2018-0026-0658   8/7/2018

PR-709     USTR-2018-0026-0659 from Mark Proffitt, MECO Corporation              https://www.regulations.gov/comment/USTR-2018-0026-0659   8/7/2018

PR-710     USTR-2018-0026-0660 from Zhenhua Yang                                 https://www.regulations.gov/comment/USTR-2018-0026-0660   8/7/2018

           USTR-2018-0026-0661 from Jared Angle, The Wooster Brush
PR-711                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0661   8/7/2018
           Company
           USTR-2018-0026-0662 from Jared Angle, Mitsubishi Chemical
PR-712                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0662   8/7/2018
           America, Inc.

PR-713     USTR-2018-0026-0663 from Tim Tarpley                                  https://www.regulations.gov/comment/USTR-2018-0026-0663   8/7/2018

PR-714     USTR-2018-0026-0664 from Robert Unnerstall                            https://www.regulations.gov/comment/USTR-2018-0026-0664   8/7/2018

           USTR-2018-0026-0665 from Brent Alexander-Rines, Alexandria
PR-715                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0665   8/7/2018
           Moulding

PR-716     USTR-2018-0026-0666 from Thomas Warwick                               https://www.regulations.gov/comment/USTR-2018-0026-0666   8/7/2018

PR-717     USTR-2018-0026-0667 from Bill Kaufman, Kuat Innovations LLC           https://www.regulations.gov/comment/USTR-2018-0026-0667   8/7/2018

           USTR-2018-0026-0668 from Peter Tompa, Global Heritage Alliance
PR-718                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0668   8/7/2018
           and Committee for Cultural Policy

PR-719     USTR-2018-0026-0669 from WILLIAM GOTTSCHALK                           https://www.regulations.gov/comment/USTR-2018-0026-0669   8/7/2018

PR-720     USTR-2018-0026-0670 from marcus Linell                                https://www.regulations.gov/comment/USTR-2018-0026-0670   8/7/2018

PR-721     USTR-2018-0026-0671 from MALCOLM WIENER                               https://www.regulations.gov/comment/USTR-2018-0026-0671   8/7/2018

PR-722     USTR-2018-0026-0672 from Natalie Christman                            https://www.regulations.gov/comment/USTR-2018-0026-0672   8/7/2018



                                                                            44
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 48 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-723     USTR-2018-0026-0673 from Vic Zoschak                              https://www.regulations.gov/comment/USTR-2018-0026-0673   8/7/2018

PR-724     USTR-2018-0026-0674 from Bill Zhao                                https://www.regulations.gov/comment/USTR-2018-0026-0674   8/7/2018

PR-725     USTR-2018-0026-0675 from Max Erickson                             https://www.regulations.gov/comment/USTR-2018-0026-0675   8/7/2018

PR-726     USTR-2018-0026-0676 from Ryan Taylor                              https://www.regulations.gov/comment/USTR-2018-0026-0676   8/7/2018

           USTR-2018-0026-0677 from David Forgue, Farrier Product
PR-727                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0677   8/7/2018
           Distribution
           USTR-2018-0026-0678 from Sheryl Humphrey, Mineral Seal
PR-728                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0678   8/7/2018
           Corporation

PR-729     USTR-2018-0026-0679 from Diane Dzurik, inidvidual                 https://www.regulations.gov/comment/USTR-2018-0026-0679   8/7/2018

PR-730     USTR-2018-0026-0680 from Bronwen Sainsbury                        https://www.regulations.gov/comment/USTR-2018-0026-0680   8/7/2018

PR-731     USTR-2018-0026-0681 from Carina Lam                               https://www.regulations.gov/comment/USTR-2018-0026-0681   8/7/2018

PR-732     USTR-2018-0026-0682 from Haicheng Zhu                             https://www.regulations.gov/comment/USTR-2018-0026-0682   8/7/2018

PR-733     USTR-2018-0026-0683 from Frederick Ikenson                        https://www.regulations.gov/comment/USTR-2018-0026-0683   8/7/2018

           USTR-2018-0026-0684 from Josef Riccio, Krosaki Magnesita
PR-734                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0684   8/7/2018
           Refractories, LLC

PR-735     USTR-2018-0026-0685 from Joe Shamie                               https://www.regulations.gov/comment/USTR-2018-0026-0685   8/7/2018

           USTR-2018-0026-0686 from Robert Buechel, Westinghouse Electric
PR-736                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0686   8/7/2018
           Company LLC
           USTR-2018-0026-0687 from Gregory Husisian, Multi Parts USA,
PR-737                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0687   8/7/2018
           Inc.

PR-738     USTR-2018-0026-0688 from Zhenhua Yang                             https://www.regulations.gov/comment/USTR-2018-0026-0688   8/8/2018

           USTR-2018-0026-0689 from Robert Buechel, Westinghouse Electric
PR-739                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0689   8/8/2018
           Company LLC



                                                                        45
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 49 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0690 from Gregory Husisian, Multi Parts USA,
PR-740                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0690   8/8/2018
           Inc.

PR-741     USTR-2018-0026-0691 from Paul Gosnell                                 https://www.regulations.gov/comment/USTR-2018-0026-0691   8/8/2018

PR-742     USTR-2018-0026-0692 from William Tucker, Sediver USA                  https://www.regulations.gov/comment/USTR-2018-0026-0692   8/8/2018

PR-743     USTR-2018-0026-0693 from Caron Cadle                                  https://www.regulations.gov/comment/USTR-2018-0026-0693   8/8/2018

PR-744     USTR-2018-0026-0694 from Samuel Fox                                   https://www.regulations.gov/comment/USTR-2018-0026-0694   8/8/2018

PR-745     USTR-2018-0026-0695 from Joshua Bowling                               https://www.regulations.gov/comment/USTR-2018-0026-0695   8/8/2018

           USTR-2018-0026-0696 from Kerry Stackpole, Plumbing
PR-746                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0696   8/8/2018
           Manufacturers International

PR-747     USTR-2018-0026-0697 from David Evan, Grunfeld Desiderio et al.        https://www.regulations.gov/comment/USTR-2018-0026-0697   8/8/2018

PR-748     USTR-2018-0026-0698 from YEJU WANG                                    https://www.regulations.gov/comment/USTR-2018-0026-0698   8/8/2018

PR-749     USTR-2018-0026-0699 from Jennifer Scoggin                             https://www.regulations.gov/comment/USTR-2018-0026-0699   8/8/2018

PR-750     USTR-2018-0026-0700 from Cristin Canterbury Bagnall                   https://www.regulations.gov/comment/USTR-2018-0026-0700   8/8/2018

PR-751     USTR-2018-0026-0701 from Michael Hoyt                                 https://www.regulations.gov/comment/USTR-2018-0026-0701   8/8/2018

PR-752     USTR-2018-0026-0702 from Larry Homsher                                https://www.regulations.gov/comment/USTR-2018-0026-0702   8/8/2018

PR-753     USTR-2018-0026-0703 from Lawrence Sommer                              https://www.regulations.gov/comment/USTR-2018-0026-0703   8/8/2018

           USTR-2018-0026-0704 from Samantha Herr, North American
PR-754                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0704   8/8/2018
           Bikeshare Association

PR-755     USTR-2018-0026-0705 from Marc Powell                                  https://www.regulations.gov/comment/USTR-2018-0026-0705   8/8/2018

PR-756     USTR-2018-0026-0706 from John Mandelker                               https://www.regulations.gov/comment/USTR-2018-0026-0706   8/8/2018



                                                                            46
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 50 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0707 from Rob Cohen, Display Supply &
PR-757                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0707   8/8/2018
           Lighting, Inc.
           USTR-2018-0026-0708 from ANDREW ELKSNITIS, TYK
PR-758                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0708   8/8/2018
           AMERICA, INC.

PR-759     USTR-2018-0026-0709 from John Landsbaum                             https://www.regulations.gov/comment/USTR-2018-0026-0709   8/8/2018

           USTR-2018-0026-0710 from Darren Dunn, Sorini, Samet &
PR-760                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0710   8/8/2018
           Assciates, LLC

PR-761     USTR-2018-0026-0711 from Dave Paborsky                              https://www.regulations.gov/comment/USTR-2018-0026-0711   8/8/2018

           USTR-2018-0026-0712 from David Murphy, Grunfled, Desiderio,
PR-762                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0712   8/8/2018
           Lebowitz, Silverman & Klestadt LLP

PR-763     USTR-2018-0026-0713 from Anonymous                                  https://www.regulations.gov/comment/USTR-2018-0026-0713   8/8/2018

PR-764     USTR-2018-0026-0714 from Brandon Jones                              https://www.regulations.gov/comment/USTR-2018-0026-0714   8/8/2018

PR-765     USTR-2018-0026-0715 from I-Hsuan Chen                               https://www.regulations.gov/comment/USTR-2018-0026-0715   8/8/2018

PR-766     USTR-2018-0026-0716 from Bill Mahan                                 https://www.regulations.gov/comment/USTR-2018-0026-0716   8/8/2018

PR-767     USTR-2018-0026-0717 from Daniel Dunbar, Suominen Corporation        https://www.regulations.gov/comment/USTR-2018-0026-0717   8/8/2018

PR-768     USTR-2018-0026-0718 from Stephen Lang, Public Strategies Impact     https://www.regulations.gov/comment/USTR-2018-0026-0718   8/8/2018

PR-769     USTR-2018-0026-0719 from Rabel ROBERTS                              https://www.regulations.gov/comment/USTR-2018-0026-0719   8/8/2018

PR-770     USTR-2018-0026-0720 from Howard Zhang                               https://www.regulations.gov/comment/USTR-2018-0026-0720   8/8/2018

           USTR-2018-0026-0721 from Han Steven, Shaanxi Hengtong Fruit
PR-771                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0721   8/8/2018
           Juice&Beverge Group Co. Ltd.

PR-772     USTR-2018-0026-0722 from Jennifer Cleary, AHAM                      https://www.regulations.gov/comment/USTR-2018-0026-0722   8/8/2018

           USTR-2018-0026-0723 from David Stephenson, SharkNinja
PR-773                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0723   8/8/2018
           Operating LLC



                                                                          47
                              Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 51 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents           Date
Record #

PR-774     USTR-2018-0026-0724 from Zhenhua Yang                                   https://www.regulations.gov/comment/USTR-2018-0026-0724   8/8/2018

           USTR-2018-0026-0725 from David Evan, Grunfeld, Desiderio,
PR-775                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0725   8/8/2018
           Lebowitz, Silverman & Klestadt LLP

PR-776     USTR-2018-0026-0726 from Jennifer Cleary, AHAM                          https://www.regulations.gov/comment/USTR-2018-0026-0726   8/8/2018

PR-777     USTR-2018-0026-0727 from Deborah Isensee, Cruiser Accessories           https://www.regulations.gov/comment/USTR-2018-0026-0727   8/8/2018

           USTR-2018-0026-0728 from Jon Yormick, Law Offices of Jon P.
PR-778                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0728   8/8/2018
           Yormick Co. LPA
           USTR-2018-0026-0729 from Shantell Isaac, Coalition of Services
PR-779                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0729   8/8/2018
           Industries (CSI)

PR-780     USTR-2018-0026-0730 from Scott Angus                                    https://www.regulations.gov/comment/USTR-2018-0026-0730   8/8/2018

PR-781     USTR-2018-0026-0731 from Kimberly V. Kent, Kentwool                     https://www.regulations.gov/comment/USTR-2018-0026-0731   8/8/2018

PR-782     USTR-2018-0026-0732 from Camilo A Ferro, One Earth Packaging            https://www.regulations.gov/comment/USTR-2018-0026-0732   8/8/2018

PR-783     USTR-2018-0026-0733 from Steve Trulaske                                 https://www.regulations.gov/comment/USTR-2018-0026-0733   8/8/2018

PR-784     USTR-2018-0026-0734 from Debra Dudley                                   https://www.regulations.gov/comment/USTR-2018-0026-0734   8/8/2018

PR-785     USTR-2018-0026-0735 from Jeff Williams                                  https://www.regulations.gov/comment/USTR-2018-0026-0735   8/8/2018

PR-786     USTR-2018-0026-0736 from Eric Zetterquist, Zetterquist Galleries        https://www.regulations.gov/comment/USTR-2018-0026-0736   8/8/2018

PR-787     USTR-2018-0026-0737 from Guy Ludwig, Ryco                               https://www.regulations.gov/comment/USTR-2018-0026-0737   8/8/2018

PR-788     USTR-2018-0026-0738 from Anonymous                                      https://www.regulations.gov/comment/USTR-2018-0026-0738   8/8/2018

PR-789     USTR-2018-0026-0739 from Judy Wang                                      https://www.regulations.gov/comment/USTR-2018-0026-0739   8/8/2018

PR-790     USTR-2018-0026-0740 from David Feniger, American Posts, LLC             https://www.regulations.gov/comment/USTR-2018-0026-0740   8/8/2018



                                                                              48
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 52 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-0741 from Gregory Husisian, Alps Electric (North
PR-791                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0741   8/8/2018
           America), Inc.
           USTR-2018-0026-0742 from Lisa Trofe, Juvenile Products
PR-792                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0742   8/8/2018
           Manufacturers Association

PR-793     USTR-2018-0026-0743 from Ning He                                   https://www.regulations.gov/comment/USTR-2018-0026-0743   8/8/2018

PR-794     USTR-2018-0026-0744 from Ning He, Blue Ridge Home Fashions         https://www.regulations.gov/comment/USTR-2018-0026-0744   8/8/2018

PR-795     USTR-2018-0026-0745 from Kenneth Christopher                       https://www.regulations.gov/comment/USTR-2018-0026-0745   8/8/2018

           USTR-2018-0026-0746 from Joseph Spraragen, Grunfeld, Desiderio,
PR-796                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0746   8/8/2018
           Lebowitz, Silverman & Klestadt LLP

PR-797     USTR-2018-0026-0747 from Edward Bauer                              https://www.regulations.gov/comment/USTR-2018-0026-0747   8/8/2018

PR-798     USTR-2018-0026-0748 from Andrew Keller                             https://www.regulations.gov/comment/USTR-2018-0026-0748   8/8/2018

PR-799     USTR-2018-0026-0749 from Andrew Dzurik                             https://www.regulations.gov/comment/USTR-2018-0026-0749   8/8/2018

PR-800     USTR-2018-0026-0750 from zhao xiaoliang                            https://www.regulations.gov/comment/USTR-2018-0026-0750   8/8/2018

PR-801     USTR-2018-0026-0751 from Edie Hu                                   https://www.regulations.gov/comment/USTR-2018-0026-0751   8/8/2018

PR-802     USTR-2018-0026-0752 from Dale Debruycker                           https://www.regulations.gov/comment/USTR-2018-0026-0752   8/9/2018

PR-803     USTR-2018-0026-0753 from Katharine Leigh                           https://www.regulations.gov/comment/USTR-2018-0026-0753   8/9/2018

PR-804     USTR-2018-0026-0754 from Mehul Dave                                https://www.regulations.gov/comment/USTR-2018-0026-0754   8/9/2018

           USTR-2018-0026-0755 from Christopher Clevers, Hikari Sales USA,
PR-805                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0755   8/9/2018
           Inc.

PR-806     USTR-2018-0026-0756 from Sadiq Yaqoobi                             https://www.regulations.gov/comment/USTR-2018-0026-0756   8/9/2018

PR-807     USTR-2018-0026-0757 from Laurie Barnes                             https://www.regulations.gov/comment/USTR-2018-0026-0757   8/9/2018



                                                                         49
                              Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 53 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents           Date
Record #

PR-808     USTR-2018-0026-0758 from Belle Chou                                     https://www.regulations.gov/comment/USTR-2018-0026-0758   8/9/2018

           USTR-2018-0026-0759 from Thomas Duffy, T Square, Inc./Dalian
PR-809                                                                             https://www.regulations.gov/comment/USTR-2018-0026-0759   8/9/2018
           Resourcea LLC

PR-810     USTR-2018-0026-0760 from Elizabeth Gillette                             https://www.regulations.gov/comment/USTR-2018-0026-0760   8/9/2018

PR-811     USTR-2018-0026-0761 from Larry George                                   https://www.regulations.gov/comment/USTR-2018-0026-0761   8/9/2018

PR-812     USTR-2018-0026-0762 from Thomas Picha, Standard Colors, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-0762   8/9/2018

PR-813     USTR-2018-0026-0763 from william lawson                                 https://www.regulations.gov/comment/USTR-2018-0026-0763   8/9/2018

PR-814     USTR-2018-0026-0764 from Damian Kuzmin                                  https://www.regulations.gov/comment/USTR-2018-0026-0764   8/9/2018

PR-815     USTR-2018-0026-0765 from Brian BURKHART, Milliken                       https://www.regulations.gov/comment/USTR-2018-0026-0765   8/9/2018

PR-816     USTR-2018-0026-0766 from Antoine Puech                                  https://www.regulations.gov/comment/USTR-2018-0026-0766   8/9/2018

PR-817     USTR-2018-0026-0767 from Richard Vultaggio                              https://www.regulations.gov/comment/USTR-2018-0026-0767   8/9/2018

PR-818     USTR-2018-0026-0768 from Kevin Monahan                                  https://www.regulations.gov/comment/USTR-2018-0026-0768   8/9/2018

PR-819     USTR-2018-0026-0769 from mike perkowski                                 https://www.regulations.gov/comment/USTR-2018-0026-0769   8/9/2018

PR-820     USTR-2018-0026-0770 from David Visse, Mr.                               https://www.regulations.gov/comment/USTR-2018-0026-0770   8/9/2018

PR-821     USTR-2018-0026-0771 from Eric Zetterquist, Zetterquist Galleries        https://www.regulations.gov/comment/USTR-2018-0026-0771   8/9/2018

PR-822     USTR-2018-0026-0772 from Cyndi Parr                                     https://www.regulations.gov/comment/USTR-2018-0026-0772   8/9/2018

PR-823     USTR-2018-0026-0773 from Rebecca Sickbert                               https://www.regulations.gov/comment/USTR-2018-0026-0773   8/9/2018

PR-824     USTR-2018-0026-0774 from Heather Westbrook                              https://www.regulations.gov/comment/USTR-2018-0026-0774   8/9/2018



                                                                              50
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 54 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-825     USTR-2018-0026-0775 from Peter Ward                               https://www.regulations.gov/comment/USTR-2018-0026-0775   8/9/2018

           USTR-2018-0026-0776 from EDWIN XU, Jiangsu Yoau Electric
PR-826                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0776   8/9/2018
           Co., Ltd

PR-827     USTR-2018-0026-0777 from Steve Falk                               https://www.regulations.gov/comment/USTR-2018-0026-0777   8/9/2018

PR-828     USTR-2018-0026-0778 from Savannah Saeger, Golden Lighting         https://www.regulations.gov/comment/USTR-2018-0026-0778   8/9/2018

           USTR-2018-0026-0779 from Susie Wheeler, National Marine
PR-829                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0779   8/9/2018
           Manufacturers Association

PR-830     USTR-2018-0026-0780 from Bo Thorne                                https://www.regulations.gov/comment/USTR-2018-0026-0780   8/9/2018

PR-831     USTR-2018-0026-0781 from Vanessa Quinn                            https://www.regulations.gov/comment/USTR-2018-0026-0781   8/9/2018

PR-832     USTR-2018-0026-0782 from Steve Malchow                            https://www.regulations.gov/comment/USTR-2018-0026-0782   8/9/2018

PR-833     USTR-2018-0026-0783 from Leah Feizy                               https://www.regulations.gov/comment/USTR-2018-0026-0783   8/9/2018

PR-834     USTR-2018-0026-0784 from michael farrell                          https://www.regulations.gov/comment/USTR-2018-0026-0784   8/9/2018

PR-835     USTR-2018-0026-0785 from Dominic Piccininni                       https://www.regulations.gov/comment/USTR-2018-0026-0785   8/9/2018

PR-836     USTR-2018-0026-0786 from William Becker, SOP Green Klean          https://www.regulations.gov/comment/USTR-2018-0026-0786   8/9/2018

PR-837     USTR-2018-0026-0787 from Joe DeChamp                              https://www.regulations.gov/comment/USTR-2018-0026-0787   8/9/2018

           USTR-2018-0026-0788 from David Barish, Chair King Backyard
PR-838                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0788   8/9/2018
           Store

PR-839     USTR-2018-0026-0789 from Anthony Vena                             https://www.regulations.gov/comment/USTR-2018-0026-0789   8/9/2018

PR-840     USTR-2018-0026-0790 from Carlos Otterbach                         https://www.regulations.gov/comment/USTR-2018-0026-0790   8/9/2018

           USTR-2018-0026-0791 from Arnold Kamler, Reshoring Bicycle
PR-841                                                                       https://www.regulations.gov/comment/USTR-2018-0026-0791   8/9/2018
           Production Team



                                                                        51
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 55 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-842     USTR-2018-0026-0792 from Bill Love                                   https://www.regulations.gov/comment/USTR-2018-0026-0792    8/9/2018

PR-843     USTR-2018-0026-0793 from sheila Eads                                 https://www.regulations.gov/comment/USTR-2018-0026-0793   8/10/2018

PR-844     USTR-2018-0026-0794 from Reza Momeni, ORIA                           https://www.regulations.gov/comment/USTR-2018-0026-0794   8/10/2018

PR-845     USTR-2018-0026-0795 from Leslie Alan Glick, Kaidi LLC                https://www.regulations.gov/comment/USTR-2018-0026-0795   8/10/2018

           USTR-2018-0026-0796 from William Blank, Air-Way Global
PR-846                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0796   8/10/2018
           Manufacturing/Air-Way Manufcaturing

PR-847     USTR-2018-0026-0797 from Mike Stinnette                              https://www.regulations.gov/comment/USTR-2018-0026-0797   8/10/2018

PR-848     USTR-2018-0026-0798 from Bo Thorn                                    https://www.regulations.gov/comment/USTR-2018-0026-0798   8/10/2018

PR-849     USTR-2018-0026-0799 from David Noe                                   https://www.regulations.gov/comment/USTR-2018-0026-0799   8/10/2018

PR-850     USTR-2018-0026-0800 from Kevin Farrelly                              https://www.regulations.gov/comment/USTR-2018-0026-0800   8/10/2018

PR-851     USTR-2018-0026-0801 from Hadass Kogan, DISH Network                  https://www.regulations.gov/comment/USTR-2018-0026-0801   8/10/2018

PR-852     USTR-2018-0026-0802 from Jeffrey Neeley, Daikin America, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0802   8/10/2018

PR-853     USTR-2018-0026-0803 from Stephen Kellogg                             https://www.regulations.gov/comment/USTR-2018-0026-0803   8/10/2018

PR-854     USTR-2018-0026-0804 from Harvey Grossblatt                           https://www.regulations.gov/comment/USTR-2018-0026-0804   8/10/2018

PR-855     USTR-2018-0026-0805 from Brittany Carrico                            https://www.regulations.gov/comment/USTR-2018-0026-0805   8/10/2018

PR-856     USTR-2018-0026-0806 from Jeffrey Neeley, HF Design LLC               https://www.regulations.gov/comment/USTR-2018-0026-0806   8/10/2018

PR-857     USTR-2018-0026-0807 from Claudia Setubal                             https://www.regulations.gov/comment/USTR-2018-0026-0807   8/10/2018

PR-858     USTR-2018-0026-0808 from David Dickstein                             https://www.regulations.gov/comment/USTR-2018-0026-0808   8/10/2018



                                                                           52
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 56 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0809 from Graham Hall, The Ingredient House
PR-859                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0809   8/10/2018
           LLC

PR-860     USTR-2018-0026-0810 from Jay Phillips                               https://www.regulations.gov/comment/USTR-2018-0026-0810   8/10/2018

PR-861     USTR-2018-0026-0811 from Alex Peykar                                https://www.regulations.gov/comment/USTR-2018-0026-0811   8/10/2018

PR-862     USTR-2018-0026-0812 from Gary Peterson                              https://www.regulations.gov/comment/USTR-2018-0026-0812   8/10/2018

PR-863     USTR-2018-0026-0813 from Carol Klee                                 https://www.regulations.gov/comment/USTR-2018-0026-0813   8/10/2018

PR-864     USTR-2018-0026-0814 from Phillip McCarter                           https://www.regulations.gov/comment/USTR-2018-0026-0814   8/10/2018

PR-865     USTR-2018-0026-0815 from CYNTHIA LEAR, Ocean Organics               https://www.regulations.gov/comment/USTR-2018-0026-0815   8/10/2018

PR-866     USTR-2018-0026-0816 from Bill Smith                                 https://www.regulations.gov/comment/USTR-2018-0026-0816   8/10/2018

           USTR-2018-0026-0817 from Chuck Dion, HARADA INDUSTRY
PR-867                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0817   8/10/2018
           CO LTD

PR-868     USTR-2018-0026-0818 from Sophie Nenner                              https://www.regulations.gov/comment/USTR-2018-0026-0818   8/10/2018

PR-869     USTR-2018-0026-0819 from Bill Popwell                               https://www.regulations.gov/comment/USTR-2018-0026-0819   8/10/2018

PR-870     USTR-2018-0026-0820 from Robert Johnson, Dream Duffel, LLC          https://www.regulations.gov/comment/USTR-2018-0026-0820   8/10/2018

PR-871     USTR-2018-0026-0821 from James Bell                                 https://www.regulations.gov/comment/USTR-2018-0026-0821   8/10/2018

PR-872     USTR-2018-0026-0822 from steve rex                                  https://www.regulations.gov/comment/USTR-2018-0026-0822   8/10/2018

PR-873     USTR-2018-0026-0823 from Richard R. Cundiff, III                    https://www.regulations.gov/comment/USTR-2018-0026-0823   8/10/2018

PR-874     USTR-2018-0026-0824 from Scott Burnett, Zurn Industries, LLC        https://www.regulations.gov/comment/USTR-2018-0026-0824   8/10/2018

PR-875     USTR-2018-0026-0825 from James Chappuis, Bike Center, Inc.          https://www.regulations.gov/comment/USTR-2018-0026-0825   8/10/2018



                                                                          53
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 57 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-876     USTR-2018-0026-0826 from Dorothy Mitchell                           https://www.regulations.gov/comment/USTR-2018-0026-0826   8/10/2018

PR-877     USTR-2018-0026-0827 from JOSH WEEKS                                 https://www.regulations.gov/comment/USTR-2018-0026-0827   8/10/2018

           USTR-2018-0026-0828 from Terrence L. Hartford, Allegheny
PR-878                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0828   8/10/2018
           Technologies Incorporated (ATI)
           USTR-2018-0026-0829 from Kate Dickerson, Kate Dickerson
PR-879                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0829   8/10/2018
           Needlepoint Collections

PR-880     USTR-2018-0026-0830 from John Pittman, SNF Holding Company          https://www.regulations.gov/comment/USTR-2018-0026-0830   8/10/2018

PR-881     USTR-2018-0026-0831 from David Yan, Leadman Flooring LLC            https://www.regulations.gov/comment/USTR-2018-0026-0831   8/10/2018

PR-882     USTR-2018-0026-0832 from Anonymous                                  https://www.regulations.gov/comment/USTR-2018-0026-0832   8/10/2018

PR-883     USTR-2018-0026-0833 from Hannah Milligan                            https://www.regulations.gov/comment/USTR-2018-0026-0833   8/10/2018

PR-884     USTR-2018-0026-0834 from Melissa Peters                             https://www.regulations.gov/comment/USTR-2018-0026-0834   8/10/2018

PR-885     USTR-2018-0026-0835 from Michael Mulhern, Mulhern Belting           https://www.regulations.gov/comment/USTR-2018-0026-0835   8/10/2018

PR-886     USTR-2018-0026-0836 from Jeremy Cohen                               https://www.regulations.gov/comment/USTR-2018-0026-0836   8/10/2018

PR-887     USTR-2018-0026-0837 from Wesley Ether                               https://www.regulations.gov/comment/USTR-2018-0026-0837   8/10/2018

PR-888     USTR-2018-0026-0838 from Victoria Frank                             https://www.regulations.gov/comment/USTR-2018-0026-0838   8/10/2018

           USTR-2018-0026-0839 from Devi Keller, Semiconductor Industry
PR-889                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0839   8/10/2018
           Association

PR-890     USTR-2018-0026-0840 from Laurel Murphy                              https://www.regulations.gov/comment/USTR-2018-0026-0840   8/10/2018

PR-891     USTR-2018-0026-0841 from Wave Huang                                 https://www.regulations.gov/comment/USTR-2018-0026-0841   8/10/2018

PR-892     USTR-2018-0026-0842 from Qian Ding                                  https://www.regulations.gov/comment/USTR-2018-0026-0842   8/10/2018



                                                                          54
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 58 of 538


 Public
                             Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-893     USTR-2018-0026-0843 from Mani Forouzandeh, ELOPE, INC.             https://www.regulations.gov/comment/USTR-2018-0026-0843   8/10/2018

PR-894     USTR-2018-0026-0844 from Stanley Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-0844   8/10/2018

PR-895     USTR-2018-0026-0845 from Grace Yang                                https://www.regulations.gov/comment/USTR-2018-0026-0845   8/10/2018

PR-896     USTR-2018-0026-0846 from Melanie Nunn                              https://www.regulations.gov/comment/USTR-2018-0026-0846   8/10/2018

PR-897     USTR-2018-0026-0847 from Chris Widrig                              https://www.regulations.gov/comment/USTR-2018-0026-0847   8/10/2018

PR-898     USTR-2018-0026-0848 from Julie Brantley, elope, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-0848   8/10/2018

           USTR-2018-0026-0849 from Mark J. Segrist, Sandler, Travis &
PR-899                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0849   8/11/2018
           Rosenberg, P.A.

PR-900     USTR-2018-0026-0850 from K.C. (Kathlene) Swanson, TIA              https://www.regulations.gov/comment/USTR-2018-0026-0850   8/13/2018

PR-901     USTR-2018-0026-0851 from Tim Miller                                https://www.regulations.gov/comment/USTR-2018-0026-0851   8/13/2018

PR-902     USTR-2018-0026-0852 from Kelvin Adee                               https://www.regulations.gov/comment/USTR-2018-0026-0852   8/13/2018

PR-903     USTR-2018-0026-0853 from Marc Jackson                              https://www.regulations.gov/comment/USTR-2018-0026-0853   8/13/2018

PR-904     USTR-2018-0026-0854 from Brandon Sparks, Wholesale                 https://www.regulations.gov/comment/USTR-2018-0026-0854   8/13/2018

PR-905     USTR-2018-0026-0855 from Andrew Honkamp                            https://www.regulations.gov/comment/USTR-2018-0026-0855   8/13/2018

PR-906     USTR-2018-0026-0856 from Darren Sparks, Bedtech                    https://www.regulations.gov/comment/USTR-2018-0026-0856   8/13/2018

           USTR-2018-0026-0857 from Weston LaBar, Harbor Trucking
PR-907                                                                        https://www.regulations.gov/comment/USTR-2018-0026-0857   8/13/2018
           Association

PR-908     USTR-2018-0026-0858 from Nicole Katzman                            https://www.regulations.gov/comment/USTR-2018-0026-0858   8/13/2018

PR-909     USTR-2018-0026-0859 from Caleb Porter                              https://www.regulations.gov/comment/USTR-2018-0026-0859   8/13/2018



                                                                         55
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 59 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0860 from Patrick Fazzone, Washington Global
PR-910                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0860   8/13/2018
           Law Group PLLC

PR-911     USTR-2018-0026-0861 from Chris Sewall                               https://www.regulations.gov/comment/USTR-2018-0026-0861   8/13/2018

PR-912     USTR-2018-0026-0862 from Karl Russ                                  https://www.regulations.gov/comment/USTR-2018-0026-0862   8/13/2018

PR-913     USTR-2018-0026-0863 from Claire Mansbach, HIDA                      https://www.regulations.gov/comment/USTR-2018-0026-0863   8/13/2018

PR-914     USTR-2018-0026-0864 from Michael Jacoubowsky                        https://www.regulations.gov/comment/USTR-2018-0026-0864   8/13/2018

PR-915     USTR-2018-0026-0865 from Ronald Sparks                              https://www.regulations.gov/comment/USTR-2018-0026-0865   8/13/2018

PR-916     USTR-2018-0026-0866 from john gialamas                              https://www.regulations.gov/comment/USTR-2018-0026-0866   8/13/2018

PR-917     USTR-2018-0026-0867 from Jeff Selzer, Palo Alto Bicycles            https://www.regulations.gov/comment/USTR-2018-0026-0867   8/13/2018

PR-918     USTR-2018-0026-0868 from Sydney Mintzer                             https://www.regulations.gov/comment/USTR-2018-0026-0868   8/13/2018

PR-919     USTR-2018-0026-0869 from Ron Voigt, Diamond Innovations             https://www.regulations.gov/comment/USTR-2018-0026-0869   8/13/2018

PR-920     USTR-2018-0026-0870 from John Foote, Baker McKenzie LLP             https://www.regulations.gov/comment/USTR-2018-0026-0870   8/13/2018

PR-921     USTR-2018-0026-0871 from keith allen                                https://www.regulations.gov/comment/USTR-2018-0026-0871   8/13/2018

PR-922     USTR-2018-0026-0872 from Nathan VanRyn                              https://www.regulations.gov/comment/USTR-2018-0026-0872   8/13/2018

           USTR-2018-0026-0873 from John McLemore, Masterbuilt
PR-923                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0873   8/13/2018
           Manufacturing, LLC

PR-924     USTR-2018-0026-0874 from Lindsey Gray, Bantam Strategy Group        https://www.regulations.gov/comment/USTR-2018-0026-0874   8/13/2018

PR-925     USTR-2018-0026-0875 from Lance Shaw                                 https://www.regulations.gov/comment/USTR-2018-0026-0875   8/13/2018

PR-926     USTR-2018-0026-0876 from Casey Gillette                             https://www.regulations.gov/comment/USTR-2018-0026-0876   8/13/2018



                                                                          56
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 60 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-927     USTR-2018-0026-0877 from David White                                 https://www.regulations.gov/comment/USTR-2018-0026-0877   8/13/2018

PR-928     USTR-2018-0026-0878 from Jamey Seely, Gates Corporation              https://www.regulations.gov/comment/USTR-2018-0026-0878   8/13/2018

PR-929     USTR-2018-0026-0879 from Alex Bernhardt, Jr.                         https://www.regulations.gov/comment/USTR-2018-0026-0879   8/13/2018

PR-930     USTR-2018-0026-0880 from Shannon Drake                               https://www.regulations.gov/comment/USTR-2018-0026-0880   8/13/2018

PR-931     USTR-2018-0026-0881 from Scott Steinford, CoQ10 Association          https://www.regulations.gov/comment/USTR-2018-0026-0881   8/13/2018

PR-932     USTR-2018-0026-0882 from Lea Anonymous                               https://www.regulations.gov/comment/USTR-2018-0026-0882   8/13/2018

PR-933     USTR-2018-0026-0883 from Evelyn Suarez, The Suarez Firm              https://www.regulations.gov/comment/USTR-2018-0026-0883   8/13/2018

PR-934     USTR-2018-0026-0884 from Kelly Griffin                               https://www.regulations.gov/comment/USTR-2018-0026-0884   8/13/2018

PR-935     USTR-2018-0026-0885 from Yao Ling                                    https://www.regulations.gov/comment/USTR-2018-0026-0885   8/13/2018

PR-936     USTR-2018-0026-0886 from Cameron Capel, Capel Rugs                   https://www.regulations.gov/comment/USTR-2018-0026-0886   8/13/2018

           USTR-2018-0026-0887 from Luke Karamyalil, Illinois Tool Works
PR-937                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0887   8/13/2018
           Inc

PR-938     USTR-2018-0026-0888 from John Stanwood                               https://www.regulations.gov/comment/USTR-2018-0026-0888   8/13/2018

PR-939     USTR-2018-0026-0889 from David Hudson                                https://www.regulations.gov/comment/USTR-2018-0026-0889   8/13/2018

PR-940     USTR-2018-0026-0890 from Abram Wilmot                                https://www.regulations.gov/comment/USTR-2018-0026-0890   8/13/2018

PR-941     USTR-2018-0026-0891 from Hubert Harriss                              https://www.regulations.gov/comment/USTR-2018-0026-0891   8/13/2018

PR-942     USTR-2018-0026-0892 from Michael McLeod                              https://www.regulations.gov/comment/USTR-2018-0026-0892   8/13/2018

           USTR-2018-0026-0893 from Ralph Mallozzi, General Tools &
PR-943                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0893   8/13/2018
           Instruments LLC



                                                                           57
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 61 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-944     USTR-2018-0026-0894 from Jennifer Munson                               https://www.regulations.gov/comment/USTR-2018-0026-0894   8/13/2018

PR-945     USTR-2018-0026-0895 from Roberto Montanez                              https://www.regulations.gov/comment/USTR-2018-0026-0895   8/13/2018

PR-946     USTR-2018-0026-0896 from Karen Server, Venable, LLP                    https://www.regulations.gov/comment/USTR-2018-0026-0896   8/13/2018

PR-947     USTR-2018-0026-0897 from Chris Monahan                                 https://www.regulations.gov/comment/USTR-2018-0026-0897   8/13/2018

PR-948     USTR-2018-0026-0898 from Lorrie Turner                                 https://www.regulations.gov/comment/USTR-2018-0026-0898   8/13/2018

           USTR-2018-0026-0899 from Yuko Hampton, SUMCO Phoenix
PR-949                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0899   8/13/2018
           Corporation

PR-950     USTR-2018-0026-0900 from Howie Chu                                     https://www.regulations.gov/comment/USTR-2018-0026-0900   8/13/2018

           USTR-2018-0026-0901 from Patrick Seidler, Wilderness Trail Bikes,
PR-951                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0901   8/13/2018
           Inc.
           USTR-2018-0026-0902 from Gerald Spott, OHIO WHOLESALE
PR-952                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0902   8/13/2018
           BUSINESS FURNITURE

PR-953     USTR-2018-0026-0903 from Jon Tilley                                    https://www.regulations.gov/comment/USTR-2018-0026-0903   8/13/2018

PR-954     USTR-2018-0026-0904 from Jack Nellessen, Master Magnetics, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0904   8/13/2018

PR-955     USTR-2018-0026-0905 from Shelly Sekki                                  https://www.regulations.gov/comment/USTR-2018-0026-0905   8/13/2018

PR-956     USTR-2018-0026-0906 from marcia flauding                               https://www.regulations.gov/comment/USTR-2018-0026-0906   8/13/2018

           USTR-2018-0026-0907 from Matt Davis, Sandler, Travis &
PR-957                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0907   8/13/2018
           Rosenberg P.A.
           USTR-2018-0026-0908 from Mark Zelniker, Sandler, Travis &
PR-958                                                                            https://www.regulations.gov/comment/USTR-2018-0026-0908   8/13/2018
           Rosenberg P.A.

PR-959     USTR-2018-0026-0909 from Sol Kim                                       https://www.regulations.gov/comment/USTR-2018-0026-0909   8/13/2018

PR-960     USTR-2018-0026-0910 from Gary Schroeder                                https://www.regulations.gov/comment/USTR-2018-0026-0910   8/13/2018



                                                                             58
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 62 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-961     USTR-2018-0026-0911 from John Foote, Baker McKenzie LLP              https://www.regulations.gov/comment/USTR-2018-0026-0911   8/13/2018

PR-962     USTR-2018-0026-0912 from Lisa Smith, Trek Bicycle Corporation        https://www.regulations.gov/comment/USTR-2018-0026-0912   8/13/2018

PR-963     USTR-2018-0026-0913 from Christopher Ellis Rose                      https://www.regulations.gov/comment/USTR-2018-0026-0913   8/13/2018

PR-964     USTR-2018-0026-0914 from Paul Robert Coles                           https://www.regulations.gov/comment/USTR-2018-0026-0914   8/13/2018

PR-965     USTR-2018-0026-0915 from Sara Barz                                   https://www.regulations.gov/comment/USTR-2018-0026-0915   8/13/2018

PR-966     USTR-2018-0026-0916 from Amir Loloi                                  https://www.regulations.gov/comment/USTR-2018-0026-0916   8/13/2018

PR-967     USTR-2018-0026-0917 from Paul Coles                                  https://www.regulations.gov/comment/USTR-2018-0026-0917   8/13/2018

PR-968     USTR-2018-0026-0918 from Vivienne,SiPei Ouyang                       https://www.regulations.gov/comment/USTR-2018-0026-0918   8/13/2018

PR-969     USTR-2018-0026-0919 from Kerry Kenny                                 https://www.regulations.gov/comment/USTR-2018-0026-0919   8/13/2018

PR-970     USTR-2018-0026-0920 from Kim Moore-Ward                              https://www.regulations.gov/comment/USTR-2018-0026-0920   8/13/2018

           USTR-2018-0026-0921 from Paul Robert Coles, CHIC FOODS Co.,
PR-971                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0921   8/13/2018
           Ltd

PR-972     USTR-2018-0026-0922 from Bill Zhang                                  https://www.regulations.gov/comment/USTR-2018-0026-0922   8/13/2018

PR-973     USTR-2018-0026-0923 from Bill Zhang                                  https://www.regulations.gov/comment/USTR-2018-0026-0923   8/13/2018

PR-974     USTR-2018-0026-0924 from Bill Zhang                                  https://www.regulations.gov/comment/USTR-2018-0026-0924   8/13/2018

PR-975     USTR-2018-0026-0925 from Bill Zhang                                  https://www.regulations.gov/comment/USTR-2018-0026-0925   8/13/2018

PR-976     USTR-2018-0026-0926 from Bill Zhang                                  https://www.regulations.gov/comment/USTR-2018-0026-0926   8/13/2018

PR-977     USTR-2018-0026-0927 from Wylie Royce, Royce Associates, ALP          https://www.regulations.gov/comment/USTR-2018-0026-0927   8/13/2018



                                                                           59
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 63 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0928 from Jack Goldman, Hearth, Patio &
PR-978                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0928   8/13/2018
           Barbecue Association
           USTR-2018-0026-0929 from Erik Autor, National Association of
PR-979                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0929   8/13/2018
           Foreign-Trade Zones (NAFTZ)

PR-980     USTR-2018-0026-0930 from Tom James                                    https://www.regulations.gov/comment/USTR-2018-0026-0930   8/13/2018

PR-981     USTR-2018-0026-0931 from Stephen Lovell, US Valve, LLC                https://www.regulations.gov/comment/USTR-2018-0026-0931   8/13/2018

PR-982     USTR-2018-0026-0932 from Dave Giussi                                  https://www.regulations.gov/comment/USTR-2018-0026-0932   8/13/2018

PR-983     USTR-2018-0026-0933 from Brian Rhoads, Reno Refractories, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-0933   8/13/2018

           USTR-2018-0026-0934 from Frederick Hooper, Shaw Industries
PR-984                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0934   8/13/2018
           Group, Inc.

PR-985     USTR-2018-0026-0935 from Paul Huckfeldt                               https://www.regulations.gov/comment/USTR-2018-0026-0935   8/13/2018

           USTR-2018-0026-0936 from David Trumbull, Claremont Flock, a
PR-986                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0936   8/13/2018
           Division of Spectro Coating Corporation

PR-987     USTR-2018-0026-0937 from Juan Van Dijk                                https://www.regulations.gov/comment/USTR-2018-0026-0937   8/13/2018

PR-988     USTR-2018-0026-0938 from Chad Severson                                https://www.regulations.gov/comment/USTR-2018-0026-0938   8/13/2018

PR-989     USTR-2018-0026-0939 from Andrew Rogers, 3V Sigma USA Inc.             https://www.regulations.gov/comment/USTR-2018-0026-0939   8/13/2018

PR-990     USTR-2018-0026-0940 from Mitch Goldstein                              https://www.regulations.gov/comment/USTR-2018-0026-0940   8/13/2018

PR-991     USTR-2018-0026-0941 from Dan Thompson                                 https://www.regulations.gov/comment/USTR-2018-0026-0941   8/14/2018

PR-992     USTR-2018-0026-0942 from Thomas Keating                               https://www.regulations.gov/comment/USTR-2018-0026-0942   8/14/2018

PR-993     USTR-2018-0026-0943 from Hanif Sattar                                 https://www.regulations.gov/comment/USTR-2018-0026-0943   8/14/2018

PR-994     USTR-2018-0026-0944 from Steve Hoyt-McBeth                            https://www.regulations.gov/comment/USTR-2018-0026-0944   8/14/2018



                                                                            60
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 64 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-995     USTR-2018-0026-0945 from Curtis West                                  https://www.regulations.gov/comment/USTR-2018-0026-0945   8/14/2018

PR-996     USTR-2018-0026-0946 from Dixon Sabin                                  https://www.regulations.gov/comment/USTR-2018-0026-0946   8/14/2018

PR-997     USTR-2018-0026-0947 from Robert Oppenheim                             https://www.regulations.gov/comment/USTR-2018-0026-0947   8/14/2018

PR-998     USTR-2018-0026-0948 from Daniel Black                                 https://www.regulations.gov/comment/USTR-2018-0026-0948   8/14/2018

PR-999     USTR-2018-0026-0949 from Gary Gilbert                                 https://www.regulations.gov/comment/USTR-2018-0026-0949   8/14/2018

           USTR-2018-0026-0950 from Henri Tam, Xinyi Auto Glass (North
PR-1000                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0950   8/14/2018
           America) Corporation

PR-1001    USTR-2018-0026-0951 from Paul Shekoski, Michael Best Strategies       https://www.regulations.gov/comment/USTR-2018-0026-0951   8/14/2018

PR-1002    USTR-2018-0026-0952 from Feon Tan, S&F Corporation                    https://www.regulations.gov/comment/USTR-2018-0026-0952   8/14/2018

PR-1003    USTR-2018-0026-0953 from Jay Berkowitz                                https://www.regulations.gov/comment/USTR-2018-0026-0953   8/14/2018

PR-1004    USTR-2018-0026-0954 from JERRY BRUNER                                 https://www.regulations.gov/comment/USTR-2018-0026-0954   8/14/2018

           USTR-2018-0026-0955 from David Tente, ATM Industry
PR-1005                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0955   8/14/2018
           Association (ATMIA)

PR-1006    USTR-2018-0026-0956 from Art Hamilton, Hailide America, Inc.          https://www.regulations.gov/comment/USTR-2018-0026-0956   8/14/2018

PR-1007    USTR-2018-0026-0957 from Michael Lance, FCA                           https://www.regulations.gov/comment/USTR-2018-0026-0957   8/14/2018

PR-1008    USTR-2018-0026-0959 from Brittney Powell, Real Wood Floors Inc        https://www.regulations.gov/comment/USTR-2018-0026-0959   8/14/2018

           USTR-2018-0026-0960 from Luke Karamyalil, Micro Electronics,
PR-1009                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0960   8/14/2018
           Inc.
           USTR-2018-0026-0961 from Erik Smithweiss, Metabolic
PR-1010                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0961   8/14/2018
           Technologies, Inc.

PR-1011    USTR-2018-0026-0962 from Alexander Brent, TIETEX INTL                 https://www.regulations.gov/comment/USTR-2018-0026-0962   8/14/2018



                                                                            61
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 65 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-0963 from Jared Wessel, Wacker Chemical
PR-1012                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0963   8/14/2018
           Corporation

PR-1013    USTR-2018-0026-0964 from Alexander Brent, Tietex                  https://www.regulations.gov/comment/USTR-2018-0026-0964   8/14/2018

PR-1014    USTR-2018-0026-0965 from Feon Tan, S&F Corporation                https://www.regulations.gov/comment/USTR-2018-0026-0965   8/14/2018

PR-1015    USTR-2018-0026-0966 from Charles Ibold, Things Remembered         https://www.regulations.gov/comment/USTR-2018-0026-0966   8/14/2018

           USTR-2018-0026-0967 from Lynn M. Bragg, Glass Packaging
PR-1016                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0967   8/14/2018
           Institute (GPI)

PR-1017    USTR-2018-0026-0968 from James Chenevey, Earthlite, LLC           https://www.regulations.gov/comment/USTR-2018-0026-0968   8/14/2018

PR-1018    USTR-2018-0026-0969 from David Trumbull, Abescon Mills            https://www.regulations.gov/comment/USTR-2018-0026-0969   8/14/2018

PR-1019    USTR-2018-0026-0970 from Jeffrey Orenstein, Reed Smith LLP        https://www.regulations.gov/comment/USTR-2018-0026-0970   8/14/2018

PR-1020    USTR-2018-0026-0971 from Erik Smithweiss, TSI USA, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-0971   8/14/2018

PR-1021    USTR-2018-0026-0972 from Andrew Rogers, 3V Sigma USA Inc.         https://www.regulations.gov/comment/USTR-2018-0026-0972   8/14/2018

PR-1022    USTR-2018-0026-0973 from Ben Christensen                          https://www.regulations.gov/comment/USTR-2018-0026-0973   8/14/2018

PR-1023    USTR-2018-0026-0974 from Joseph Sidoryk                           https://www.regulations.gov/comment/USTR-2018-0026-0974   8/14/2018

PR-1024    USTR-2018-0026-0975 from Brittney Powell, twelveNYC               https://www.regulations.gov/comment/USTR-2018-0026-0975   8/14/2018

PR-1025    USTR-2018-0026-0976 from JP Dill                                  https://www.regulations.gov/comment/USTR-2018-0026-0976   8/14/2018

PR-1026    USTR-2018-0026-0977 from Mirna Hamade                             https://www.regulations.gov/comment/USTR-2018-0026-0977   8/14/2018

PR-1027    USTR-2018-0026-0978 from Kurt Nagle, AAPA                         https://www.regulations.gov/comment/USTR-2018-0026-0978   8/14/2018

PR-1028    USTR-2018-0026-0979 from Jeffrey Orenstein, Reed Smith LLP        https://www.regulations.gov/comment/USTR-2018-0026-0979   8/14/2018



                                                                        62
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 66 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-1029    USTR-2018-0026-0980 from Mark Yokom, Appvion                      https://www.regulations.gov/comment/USTR-2018-0026-0980   8/14/2018

PR-1030    USTR-2018-0026-0981 from Katherine Fry                            https://www.regulations.gov/comment/USTR-2018-0026-0981   8/14/2018

PR-1031    USTR-2018-0026-0982 from John Ringlein                            https://www.regulations.gov/comment/USTR-2018-0026-0982   8/14/2018

PR-1032    USTR-2018-0026-0983 from Patricia Graham                          https://www.regulations.gov/comment/USTR-2018-0026-0983   8/14/2018

           USTR-2018-0026-0984 from S. George Alfonso, Braumiller Law
PR-1033                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0984   8/14/2018
           Group, PLLC

PR-1034    USTR-2018-0026-0985 from Charles Serouya, Gallery Lighting        https://www.regulations.gov/comment/USTR-2018-0026-0985   8/14/2018

           USTR-2018-0026-0986 from Colton La Zar, National Candle
PR-1035                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0986   8/14/2018
           Association
           USTR-2018-0026-0987 from S. George Alfonso, Braumiller Law
PR-1036                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0987   8/14/2018
           Group, PLLC

PR-1037    USTR-2018-0026-0988 from Ayman Awad                               https://www.regulations.gov/comment/USTR-2018-0026-0988   8/14/2018

           USTR-2018-0026-0989 from Mike Bober, Pet Industry Joint
PR-1038                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0989   8/14/2018
           Advisory Council

PR-1039    USTR-2018-0026-0990 from William Shanley                          https://www.regulations.gov/comment/USTR-2018-0026-0990   8/14/2018

           USTR-2018-0026-0991 from Brittney Powell, Art Guild of
PR-1040                                                                      https://www.regulations.gov/comment/USTR-2018-0026-0991   8/14/2018
           Philadelphia, Inc.

PR-1041    USTR-2018-0026-0992 from Nicholas Lauro                           https://www.regulations.gov/comment/USTR-2018-0026-0992   8/14/2018

PR-1042    USTR-2018-0026-0993 from Thomas Kraft, Norpac Fisheries Export    https://www.regulations.gov/comment/USTR-2018-0026-0993   8/14/2018

PR-1043    USTR-2018-0026-0994 from Robert Ramey                             https://www.regulations.gov/comment/USTR-2018-0026-0994   8/14/2018

PR-1044    USTR-2018-0026-0995 from Friedrich Dobler                         https://www.regulations.gov/comment/USTR-2018-0026-0995   8/14/2018

PR-1045    USTR-2018-0026-0996 from Steve Jackson                            https://www.regulations.gov/comment/USTR-2018-0026-0996   8/14/2018



                                                                        63
                             Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21      Page 67 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-1046    USTR-2018-0026-0997 from Heath Treasure                          https://www.regulations.gov/comment/USTR-2018-0026-0997   8/14/2018

PR-1047    USTR-2018-0026-0998 from Wouter Van Loo                          https://www.regulations.gov/comment/USTR-2018-0026-0998   8/14/2018

PR-1048    USTR-2018-0026-0999 from Shanshan Liang, Pennington P.A.         https://www.regulations.gov/comment/USTR-2018-0026-0999   8/14/2018

PR-1049    USTR-2018-0026-1000 from Dessa Goddard                           https://www.regulations.gov/comment/USTR-2018-0026-1000   8/14/2018

PR-1050    USTR-2018-0026-1001 from Nick Sargent, DLA Piper LLP (US)        https://www.regulations.gov/comment/USTR-2018-0026-1001   8/14/2018

PR-1051    USTR-2018-0026-1002 from John Tree                               https://www.regulations.gov/comment/USTR-2018-0026-1002   8/14/2018

           USTR-2018-0026-1003 from Bill New, Coalition of Energy
PR-1052                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1003   8/14/2018
           Equipment Manufacturers

PR-1053    USTR-2018-0026-1004 from Shanshan Liang, Pennington P.A.         https://www.regulations.gov/comment/USTR-2018-0026-1004   8/14/2018

PR-1054    USTR-2018-0026-1005 from JUAN MORENO, Zisser                     https://www.regulations.gov/comment/USTR-2018-0026-1005   8/14/2018

PR-1055    USTR-2018-0026-1006 from Celia Wei, CCCME CHINA                  https://www.regulations.gov/comment/USTR-2018-0026-1006   8/14/2018

PR-1056    USTR-2018-0026-1007 from Tony Tang                               https://www.regulations.gov/comment/USTR-2018-0026-1007   8/14/2018

PR-1057    USTR-2018-0026-1008 from Emma Luo, CCCME CHINA                   https://www.regulations.gov/comment/USTR-2018-0026-1008   8/14/2018

PR-1058    USTR-2018-0026-1009 from JOHN WONG                               https://www.regulations.gov/comment/USTR-2018-0026-1009   8/14/2018

           USTR-2018-0026-1010 from Robert Hu, Hardware & Electrical
PR-1059                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1010   8/14/2018
           Industry Association

PR-1060    USTR-2018-0026-1011 from Chris Robinson                          https://www.regulations.gov/comment/USTR-2018-0026-1011   8/14/2018

PR-1061    USTR-2018-0026-1012 from John Crowley                            https://www.regulations.gov/comment/USTR-2018-0026-1012   8/14/2018

PR-1062    USTR-2018-0026-1013 from Lifeng Gong Gong                        https://www.regulations.gov/comment/USTR-2018-0026-1013   8/14/2018



                                                                       64
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 68 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1063    USTR-2018-0026-1014 from John Wong                                 https://www.regulations.gov/comment/USTR-2018-0026-1014   8/14/2018

PR-1064    USTR-2018-0026-1015 from Brittney Powell, Fabrix LLC               https://www.regulations.gov/comment/USTR-2018-0026-1015   8/14/2018

PR-1065    USTR-2018-0026-1016 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1016   8/14/2018

PR-1066    USTR-2018-0026-1017 from LESLIE BANDUCH, LMT Onsrud LP             https://www.regulations.gov/comment/USTR-2018-0026-1017   8/14/2018

PR-1067    USTR-2018-0026-1018 from Dan Bond, Synthetic Turf Council          https://www.regulations.gov/comment/USTR-2018-0026-1018   8/14/2018

PR-1068    USTR-2018-0026-1019 from Craig Hollar                              https://www.regulations.gov/comment/USTR-2018-0026-1019   8/14/2018

PR-1069    USTR-2018-0026-1020 from AJ Khubani, GDLSK                         https://www.regulations.gov/comment/USTR-2018-0026-1020   8/14/2018

PR-1070    USTR-2018-0026-1021 from Warren Auwae                              https://www.regulations.gov/comment/USTR-2018-0026-1021   8/14/2018

PR-1071    USTR-2018-0026-1022 from Ryan Holt, Fur Commission USA             https://www.regulations.gov/comment/USTR-2018-0026-1022   8/14/2018

           USTR-2018-0026-1023 from Marcie Rea, Fur Information Council of
PR-1072                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1023   8/14/2018
           America
           USTR-2018-0026-1024 from Toshiaki Fukuoka, Sandler, Travis &
PR-1073                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1024   8/14/2018
           Rosenberg, PA

PR-1074    USTR-2018-0026-1025 from Jay Malave                                https://www.regulations.gov/comment/USTR-2018-0026-1025   8/14/2018

           USTR-2018-0026-1026 from Rebecca Minkoff, Rebecca Minkoff
PR-1075                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1026   8/14/2018
           LLC
           USTR-2018-0026-1027 from Thomas Kiernan, American Wind
PR-1076                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1027   8/14/2018
           Energy Association

PR-1077    USTR-2018-0026-1028 from Bill Quinn                                https://www.regulations.gov/comment/USTR-2018-0026-1028   8/14/2018

PR-1078    USTR-2018-0026-1029 from Todd Mavis, Enesco, LLC                   https://www.regulations.gov/comment/USTR-2018-0026-1029   8/14/2018

PR-1079    USTR-2018-0026-1030 from Maryjo Cohen                              https://www.regulations.gov/comment/USTR-2018-0026-1030   8/14/2018



                                                                         65
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 69 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-1031 from Andrew Ritter, Allied Mineral Products,
PR-1080                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1031   8/14/2018
           Inc.

PR-1081    USTR-2018-0026-1032 from Giang Dieple                              https://www.regulations.gov/comment/USTR-2018-0026-1032   8/14/2018

PR-1082    USTR-2018-0026-1033 from Stephen Ewell                             https://www.regulations.gov/comment/USTR-2018-0026-1033   8/14/2018

PR-1083    USTR-2018-0026-1034 from Michael Williams                          https://www.regulations.gov/comment/USTR-2018-0026-1034   8/14/2018

PR-1084    USTR-2018-0026-1035 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1035   8/14/2018

           USTR-2018-0026-1036 from Toby Baran, Sandler, Travis &
PR-1085                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1036   8/14/2018
           Rosenberg P.A.

PR-1086    USTR-2018-0026-1037 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1037   8/14/2018

PR-1087    USTR-2018-0026-1038 from Feon Tan                                  https://www.regulations.gov/comment/USTR-2018-0026-1038   8/14/2018

PR-1088    USTR-2018-0026-1039 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1039   8/14/2018

PR-1089    USTR-2018-0026-1040 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1040   8/14/2018

PR-1090    USTR-2018-0026-1041 from MARY POMARICO                             https://www.regulations.gov/comment/USTR-2018-0026-1041   8/14/2018

PR-1091    USTR-2018-0026-1042 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1042   8/14/2018

PR-1092    USTR-2018-0026-1043 from Stanley Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-1043   8/14/2018

PR-1093    USTR-2018-0026-1044 from Jeffrey Dudenhefer                        https://www.regulations.gov/comment/USTR-2018-0026-1044   8/14/2018

           USTR-2018-0026-1045 from Cynthia Gardenhire, SYNPLUS,
PR-1094                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1045   8/14/2018
           INCORPORATED

PR-1095    USTR-2018-0026-1046 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1046   8/14/2018

PR-1096    USTR-2018-0026-1047 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1047   8/14/2018



                                                                         66
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 70 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-1097    USTR-2018-0026-1048 from Andrew Rogers, 3V Sigma USA Inc.            https://www.regulations.gov/comment/USTR-2018-0026-1048   8/14/2018

PR-1098    USTR-2018-0026-1049 from Mark Berman, Rockland Industries, Inc.      https://www.regulations.gov/comment/USTR-2018-0026-1049   8/14/2018

PR-1099    USTR-2018-0026-1050 from Andrew Rogers, 3V Sigma USA Inc.            https://www.regulations.gov/comment/USTR-2018-0026-1050   8/14/2018

PR-1100    USTR-2018-0026-1051 from Andrew Rogers, 3V Sigma USA Inc.            https://www.regulations.gov/comment/USTR-2018-0026-1051   8/14/2018

PR-1101    USTR-2018-0026-1052 from Jerry Johnon                                https://www.regulations.gov/comment/USTR-2018-0026-1052   8/14/2018

PR-1102    USTR-2018-0026-1053 from Andrew Rogers, 3V Sigma USA Inc.            https://www.regulations.gov/comment/USTR-2018-0026-1053   8/14/2018

PR-1103    USTR-2018-0026-1054 from Andres Rubio                                https://www.regulations.gov/comment/USTR-2018-0026-1054   8/14/2018

           USTR-2018-0026-1055 from Adam Webb, National Association of
PR-1104                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1055   8/14/2018
           Container Distributors

PR-1105    USTR-2018-0026-1056 from Bayne Tippins                               https://www.regulations.gov/comment/USTR-2018-0026-1056   8/14/2018

PR-1106    USTR-2018-0026-1057 from Andrew Rogers, 3V Sigma USA Inc.            https://www.regulations.gov/comment/USTR-2018-0026-1057   8/14/2018

           USTR-2018-0026-1058 from Nancy Wilkins, Grocery Manufacturers
PR-1107                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1058   8/14/2018
           Association

PR-1108    USTR-2018-0026-1059 from Robert Frankel                              https://www.regulations.gov/comment/USTR-2018-0026-1059   8/14/2018

           USTR-2018-0026-1060 from Henri Tam, Xinyi Auto Glass (North
PR-1109                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1060   8/14/2018
           America)

PR-1110    USTR-2018-0026-1061 from United Dance Merchants of America           https://www.regulations.gov/comment/USTR-2018-0026-1061   8/14/2018

PR-1111    USTR-2018-0026-1062 from Raghu Belur, Enphase Energy, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-1062   8/14/2018

PR-1112    USTR-2018-0026-1063 from John Elsberry, Mr.                          https://www.regulations.gov/comment/USTR-2018-0026-1063   8/14/2018

PR-1113    USTR-2018-0026-1065 from Thomas Fitzgerald, Chase Corporation        https://www.regulations.gov/comment/USTR-2018-0026-1065   8/14/2018



                                                                           67
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 71 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-1114    USTR-2018-0026-1066 from Phillip Page                            https://www.regulations.gov/comment/USTR-2018-0026-1066   8/14/2018

PR-1115    USTR-2018-0026-1067 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1067   8/14/2018

PR-1116    USTR-2018-0026-1068 from Martin Johnes                           https://www.regulations.gov/comment/USTR-2018-0026-1068   8/14/2018

PR-1117    USTR-2018-0026-1069 from Anonymous                               https://www.regulations.gov/comment/USTR-2018-0026-1069   8/14/2018

PR-1118    USTR-2018-0026-1070 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1070   8/14/2018

PR-1119    USTR-2018-0026-1071 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1071   8/14/2018

PR-1120    USTR-2018-0026-1072 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1072   8/14/2018

PR-1121    USTR-2018-0026-1073 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1073   8/14/2018

PR-1122    USTR-2018-0026-1074 from Duane Layton                            https://www.regulations.gov/comment/USTR-2018-0026-1074   8/14/2018

PR-1123    USTR-2018-0026-1075 from David Gillrie                           https://www.regulations.gov/comment/USTR-2018-0026-1075   8/14/2018

PR-1124    USTR-2018-0026-1076 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1076   8/14/2018

PR-1125    USTR-2018-0026-1077 from Andrew Rogers, 3V Sigma USA Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1077   8/14/2018

PR-1126    USTR-2018-0026-1078 from Duane Layton                            https://www.regulations.gov/comment/USTR-2018-0026-1078   8/14/2018

           USTR-2018-0026-1079 from David Henrick, Newpark Drilling
PR-1127                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1079   8/15/2018
           Fluids LLC

PR-1128    USTR-2018-0026-1080 from Bikram Singh                            https://www.regulations.gov/comment/USTR-2018-0026-1080   8/15/2018

PR-1129    USTR-2018-0026-1081 from Bikram Singh                            https://www.regulations.gov/comment/USTR-2018-0026-1081   8/15/2018

           USTR-2018-0026-1082 from Arnold Kamler, Reshoring Bicycle
PR-1130                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1082   8/15/2018
           Production Team



                                                                       68
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 72 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-1083 from Stacy Garrity, Global Tungsten &
PR-1131                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1083   8/15/2018
           Powders Corp
           USTR-2018-0026-1084 from Robert Buechel, Westinghouse Electric
PR-1132                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1084   8/15/2018
           Company LLC
           USTR-2018-0026-1085 from Robert Kyle, Spectrum Brands
PR-1133                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1085   8/15/2018
           Holdings
           USTR-2018-0026-1086 from David Evan, Grunfeld,Desiderio,
PR-1134                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1086   8/15/2018
           Lebowitz, Silverman & Klestadt LLP
           USTR-2018-0026-1087 from David Evan, Grunfeld, Desiderio,
PR-1135                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1087   8/15/2018
           Lebowitz, Silverman & Klestadt LLP
           USTR-2018-0026-1088 from David Evan, Grunfeld, Desiderio,
PR-1136                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1088   8/15/2018
           Lebowitz, Silverman & Klestadt LLP

PR-1137    USTR-2018-0026-1089 from Kevin Mount                              https://www.regulations.gov/comment/USTR-2018-0026-1089   8/15/2018

           USTR-2018-0026-1090 from Sean Hathaway, Mattress World
PR-1138                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1090   8/15/2018
           Northwest

PR-1139    USTR-2018-0026-1091 from Carrie Woerner                           https://www.regulations.gov/comment/USTR-2018-0026-1091   8/15/2018

PR-1140    USTR-2018-0026-1092 from Henry Mann                               https://www.regulations.gov/comment/USTR-2018-0026-1092   8/15/2018

PR-1141    USTR-2018-0026-1093 from Craig Batten                             https://www.regulations.gov/comment/USTR-2018-0026-1093   8/15/2018

PR-1142    USTR-2018-0026-1094 from Joseph Bibi                              https://www.regulations.gov/comment/USTR-2018-0026-1094   8/15/2018

PR-1143    USTR-2018-0026-1095 from George Seaverf                           https://www.regulations.gov/comment/USTR-2018-0026-1095   8/15/2018

PR-1144    USTR-2018-0026-1096 from Ed Strickland                            https://www.regulations.gov/comment/USTR-2018-0026-1096   8/15/2018

PR-1145    USTR-2018-0026-1097 from Paul Cahill                              https://www.regulations.gov/comment/USTR-2018-0026-1097   8/15/2018

PR-1146    USTR-2018-0026-1098 from Kyle Isakower                            https://www.regulations.gov/comment/USTR-2018-0026-1098   8/15/2018

PR-1147    USTR-2018-0026-1099 from Garo Bashian, Bashian Bros Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1099   8/15/2018



                                                                        69
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 73 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1148    USTR-2018-0026-1100 from Charles Atkins                             https://www.regulations.gov/comment/USTR-2018-0026-1100   8/15/2018

PR-1149    USTR-2018-0026-1101 from Michael Cone, FisherBroyles, LLP           https://www.regulations.gov/comment/USTR-2018-0026-1101   8/15/2018

PR-1150    USTR-2018-0026-1102 from Sandra Roberts                             https://www.regulations.gov/comment/USTR-2018-0026-1102   8/15/2018

PR-1151    USTR-2018-0026-1103 from Mike Cao                                   https://www.regulations.gov/comment/USTR-2018-0026-1103   8/15/2018

PR-1152    USTR-2018-0026-1104 from Matthew Ahlin                              https://www.regulations.gov/comment/USTR-2018-0026-1104   8/15/2018

PR-1153    USTR-2018-0026-1105 from Barry Horlick                              https://www.regulations.gov/comment/USTR-2018-0026-1105   8/15/2018

PR-1154    USTR-2018-0026-1106 from Jeff Sedacca                               https://www.regulations.gov/comment/USTR-2018-0026-1106   8/15/2018

PR-1155    USTR-2018-0026-1107 from Ralph Bradley, Jammy, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-1107   8/15/2018

PR-1156    USTR-2018-0026-1108 from Tim Fetters                                https://www.regulations.gov/comment/USTR-2018-0026-1108   8/15/2018

           USTR-2018-0026-1109 from Sara Li, Hanzhou Tianheng Machinery
PR-1157                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1109   8/15/2018
           CO.,LTD

PR-1158    USTR-2018-0026-1110 from Ronald Ren                                 https://www.regulations.gov/comment/USTR-2018-0026-1110   8/15/2018

PR-1159    USTR-2018-0026-1111 from John Pittman, SNF Holding Company          https://www.regulations.gov/comment/USTR-2018-0026-1111   8/15/2018

PR-1160    USTR-2018-0026-1112 from Jie Qi                                     https://www.regulations.gov/comment/USTR-2018-0026-1112   8/15/2018

PR-1161    USTR-2018-0026-1113 from Eric Zhang                                 https://www.regulations.gov/comment/USTR-2018-0026-1113   8/15/2018

PR-1162    USTR-2018-0026-1114 from Lee Nemeth                                 https://www.regulations.gov/comment/USTR-2018-0026-1114   8/16/2018

           USTR-2018-0026-1115 from Thomas Isabelle, American Lighting
PR-1163                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1115   8/16/2018
           Association
           USTR-2018-0026-1116 from Wendy Lofing-Rossotti, Lofings
PR-1164                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1116   8/16/2018
           Lighting, Inc.



                                                                          70
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 74 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1165    USTR-2018-0026-1117 from David Ison, McKeown International          https://www.regulations.gov/comment/USTR-2018-0026-1117   8/16/2018

PR-1166    USTR-2018-0026-1118 from Mark Mattar                                https://www.regulations.gov/comment/USTR-2018-0026-1118   8/16/2018

PR-1167    USTR-2018-0026-1119 from Gary L. Graff                              https://www.regulations.gov/comment/USTR-2018-0026-1119   8/16/2018

           USTR-2018-0026-1120 from Frances Lee, Target Marketing
PR-1168                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1120   8/16/2018
           Systems. Inc
           USTR-2018-0026-1121 from Andrew Lawrisuk, Vital Chemicals
PR-1169                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1121   8/16/2018
           USA, LLC
           USTR-2018-0026-1122 from Andrew Lawrisuk, Vital Chemicals
PR-1170                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1122   8/16/2018
           USA, LLC
           USTR-2018-0026-1123 from William Fisher, National Research
PR-1171                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1123   8/16/2018
           Company
           USTR-2018-0026-1124 from Heiko Mitzkus, Vaxcel International
PR-1172                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1124   8/16/2018
           Co., Ltd.

PR-1173    USTR-2018-0026-1125 from Vicky Konecky                              https://www.regulations.gov/comment/USTR-2018-0026-1125   8/16/2018

PR-1174    USTR-2018-0026-1126 from Neda Farzan                                https://www.regulations.gov/comment/USTR-2018-0026-1126   8/16/2018

PR-1175    USTR-2018-0026-1127 from Kathy Klug, Valley Lights, Inc             https://www.regulations.gov/comment/USTR-2018-0026-1127   8/16/2018

           USTR-2018-0026-1128 from Andrew Lawrisuk, Vital Chemicals
PR-1176                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1128   8/16/2018
           USA, LLC

PR-1177    USTR-2018-0026-1129 from Daniel Ehrlich                             https://www.regulations.gov/comment/USTR-2018-0026-1129   8/16/2018

PR-1178    USTR-2018-0026-1130 from Sean Trundy                                https://www.regulations.gov/comment/USTR-2018-0026-1130   8/16/2018

           USTR-2018-0026-1131 from LIU HUI, XUZHOU DAFENG
PR-1179                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1131   8/16/2018
           FOODSTUFF CO.,LTD
           USTR-2018-0026-1132 from LIU HUI, XUZHOU DAFENG
PR-1180                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1132   8/16/2018
           FOODSTUFF CO.,LTD
           USTR-2018-0026-1133 from LIU HUI, XUZHOU DAFENG
PR-1181                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1133   8/16/2018
           FOODSTUFF CO.,LTD



                                                                          71
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 75 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-1134 from Danfeng Cao, ZHEJIANG MERRY
PR-1182                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1134   8/16/2018
           LIFE FOOD CO.,LTD.
           USTR-2018-0026-1135 from Fu Wenjing, China Chemical Fibers
PR-1183                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1135   8/16/2018
           Assocation

PR-1184    USTR-2018-0026-1136 from William Balek, ISSA                      https://www.regulations.gov/comment/USTR-2018-0026-1136   8/16/2018

PR-1185    USTR-2018-0026-1137 from Amy Whitney, The Burton Corporation      https://www.regulations.gov/comment/USTR-2018-0026-1137   8/16/2018

PR-1186    USTR-2018-0026-1138 from Jacob Chang                              https://www.regulations.gov/comment/USTR-2018-0026-1138   8/16/2018

PR-1187    USTR-2018-0026-1139 from Amy Whitney, The Burton Corporation      https://www.regulations.gov/comment/USTR-2018-0026-1139   8/16/2018

PR-1188    USTR-2018-0026-1140 from Yulin Huang                              https://www.regulations.gov/comment/USTR-2018-0026-1140   8/16/2018

PR-1189    USTR-2018-0026-1141 from Amy Whitney, The Burton Corporation      https://www.regulations.gov/comment/USTR-2018-0026-1141   8/16/2018

PR-1190    USTR-2018-0026-1142 from Aaron Ward                               https://www.regulations.gov/comment/USTR-2018-0026-1142   8/16/2018

PR-1191    USTR-2018-0026-1143 from Jacob Chang, Design Infini               https://www.regulations.gov/comment/USTR-2018-0026-1143   8/16/2018

PR-1192    USTR-2018-0026-1144 from Derek Bausek, Auto Glass Colorado        https://www.regulations.gov/comment/USTR-2018-0026-1144   8/16/2018

PR-1193    USTR-2018-0026-1145 from Amy Whitney, The Burton Corporation      https://www.regulations.gov/comment/USTR-2018-0026-1145   8/16/2018

           USTR-2018-0026-1146 from Danfeng Cao, ZHEJIANG MERRY
PR-1194                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1146   8/16/2018
           LIFE FOOD CO.,LTD.

PR-1195    USTR-2018-0026-1147 from Joel Thompson                            https://www.regulations.gov/comment/USTR-2018-0026-1147   8/16/2018

PR-1196    USTR-2018-0026-1148 from laura ford aho, ALA                      https://www.regulations.gov/comment/USTR-2018-0026-1148   8/16/2018

PR-1197    USTR-2018-0026-1149 from Scott Waldal                             https://www.regulations.gov/comment/USTR-2018-0026-1149   8/16/2018

PR-1198    USTR-2018-0026-1150 from Janine Segal, Access Lighting            https://www.regulations.gov/comment/USTR-2018-0026-1150   8/16/2018



                                                                        72
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21      Page 76 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-1199    USTR-2018-0026-1151 from Michael O'Lear                          https://www.regulations.gov/comment/USTR-2018-0026-1151   8/16/2018

           USTR-2018-0026-1152 from Sheryl Humphrey, Mineral Seal
PR-1200                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1152   8/16/2018
           Corporation

PR-1201    USTR-2018-0026-1153 from Bryan Waites, Kraton Corporation        https://www.regulations.gov/comment/USTR-2018-0026-1153   8/16/2018

PR-1202    USTR-2018-0026-1154 from Robin Gillette                          https://www.regulations.gov/comment/USTR-2018-0026-1154   8/16/2018

PR-1203    USTR-2018-0026-1155 from Anthony Demsia, Benchmark Scientific    https://www.regulations.gov/comment/USTR-2018-0026-1155   8/16/2018

PR-1204    USTR-2018-0026-1156 from David Dorrough                          https://www.regulations.gov/comment/USTR-2018-0026-1156   8/16/2018

PR-1205    USTR-2018-0026-1157 from Hayleigh Moore                          https://www.regulations.gov/comment/USTR-2018-0026-1157   8/16/2018

PR-1206    USTR-2018-0026-1158 from Reid Dixon                              https://www.regulations.gov/comment/USTR-2018-0026-1158   8/16/2018

PR-1207    USTR-2018-0026-1159 from Laura Rucker                            https://www.regulations.gov/comment/USTR-2018-0026-1159   8/16/2018

PR-1208    USTR-2018-0026-1160 from James Bailey                            https://www.regulations.gov/comment/USTR-2018-0026-1160   8/16/2018

           USTR-2018-0026-1161 from Edmund Merchlinsky, Propex
PR-1209                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1161   8/16/2018
           Operating Company, LLC

PR-1210    USTR-2018-0026-1162 from Michael Stitzlein                       https://www.regulations.gov/comment/USTR-2018-0026-1162   8/16/2018

PR-1211    USTR-2018-0026-1163 from Ryan Long                               https://www.regulations.gov/comment/USTR-2018-0026-1163   8/16/2018

PR-1212    USTR-2018-0026-1164 from Liora Manne                             https://www.regulations.gov/comment/USTR-2018-0026-1164   8/16/2018

PR-1213    USTR-2018-0026-1165 from Lewis Neuman, Down Decor                https://www.regulations.gov/comment/USTR-2018-0026-1165   8/16/2018

           USTR-2018-0026-1166 from DEVONNA ALDERSON, Cape
PR-1214                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1166   8/16/2018
           electric/SOUTHFORK LIGHTING
           USTR-2018-0026-1167 from Anne Maher, American Herbal Product
PR-1215                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1167   8/16/2018
           Association



                                                                       73
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 77 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-1216    USTR-2018-0026-1168 from Qasim Ghuman                                 https://www.regulations.gov/comment/USTR-2018-0026-1168   8/16/2018

PR-1217    USTR-2018-0026-1169 from Ken Kuo                                      https://www.regulations.gov/comment/USTR-2018-0026-1169   8/16/2018

PR-1218    USTR-2018-0026-1170 from Nelson Kuo                                   https://www.regulations.gov/comment/USTR-2018-0026-1170   8/16/2018

PR-1219    USTR-2018-0026-1171 from Bill Miller                                  https://www.regulations.gov/comment/USTR-2018-0026-1171   8/16/2018

PR-1220    USTR-2018-0026-1172 from Michael Morton, Capital Lighting Inc,        https://www.regulations.gov/comment/USTR-2018-0026-1172   8/16/2018

PR-1221    USTR-2018-0026-1173 from Richard Gardner                              https://www.regulations.gov/comment/USTR-2018-0026-1173   8/16/2018

PR-1222    USTR-2018-0026-1174 from Steve Levine                                 https://www.regulations.gov/comment/USTR-2018-0026-1174   8/16/2018

PR-1223    USTR-2018-0026-1175 from WU YONGJIN, CHAIRMAN                         https://www.regulations.gov/comment/USTR-2018-0026-1175   8/16/2018

PR-1224    USTR-2018-0026-1176 from CHEN LINGFANG, L51                           https://www.regulations.gov/comment/USTR-2018-0026-1176   8/16/2018

PR-1225    USTR-2018-0026-1177 from Dana Brilla, ChemCeed                        https://www.regulations.gov/comment/USTR-2018-0026-1177   8/16/2018

PR-1226    USTR-2018-0026-1178 from William Kryger, Kryger Glass                 https://www.regulations.gov/comment/USTR-2018-0026-1178   8/16/2018

           USTR-2018-0026-1179 from Lisa Leffler, Black Diamond
PR-1227                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1179   8/16/2018
           Equipment Ltd.

PR-1228    USTR-2018-0026-1180 from Jennifer Soule, Other World Computing        https://www.regulations.gov/comment/USTR-2018-0026-1180   8/16/2018

PR-1229    USTR-2018-0026-1181 from Bryan Waites, Kraton Corporation             https://www.regulations.gov/comment/USTR-2018-0026-1181   8/16/2018

           USTR-2018-0026-1182 from Robert Polanis, TOYO/Roundtripping
PR-1230                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1182   8/16/2018
           Companies
           USTR-2018-0026-1183 from Jeffrey Furbish, First Continental
PR-1231                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1183   8/16/2018
           International (NJ) Inc.

PR-1232    USTR-2018-0026-1184 from william gregory                              https://www.regulations.gov/comment/USTR-2018-0026-1184   8/16/2018



                                                                            74
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 78 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-1233    USTR-2018-0026-1185 from Gene Walker                                  https://www.regulations.gov/comment/USTR-2018-0026-1185   8/16/2018

PR-1234    USTR-2018-0026-1186 from Bradford Smith                               https://www.regulations.gov/comment/USTR-2018-0026-1186   8/16/2018

PR-1235    USTR-2018-0026-1187 from Michael Ber                                  https://www.regulations.gov/comment/USTR-2018-0026-1187   8/16/2018

PR-1236    USTR-2018-0026-1188 from Max Lofing                                   https://www.regulations.gov/comment/USTR-2018-0026-1188   8/16/2018

PR-1237    USTR-2018-0026-1189 from Craig Ripple                                 https://www.regulations.gov/comment/USTR-2018-0026-1189   8/16/2018

PR-1238    USTR-2018-0026-1190 from SHANNON NOGAR                                https://www.regulations.gov/comment/USTR-2018-0026-1190   8/16/2018

           USTR-2018-0026-1191 from Jeff Lachapelle, Pacific Industrial
PR-1239                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1191   8/16/2018
           Development Corporation

PR-1240    USTR-2018-0026-1192 from Cody Payne                                   https://www.regulations.gov/comment/USTR-2018-0026-1192   8/16/2018

           USTR-2018-0026-1193 from Sylvester Giustino, Can Manufacturers
PR-1241                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1193   8/16/2018
           Institute

PR-1242    USTR-2018-0026-1194 from Lisa Dixon                                   https://www.regulations.gov/comment/USTR-2018-0026-1194   8/16/2018

PR-1243    USTR-2018-0026-1195 from Eric Cross                                   https://www.regulations.gov/comment/USTR-2018-0026-1195   8/16/2018

PR-1244    USTR-2018-0026-1196 from Daniel G                                     https://www.regulations.gov/comment/USTR-2018-0026-1196   8/16/2018

PR-1245    USTR-2018-0026-1197 from Stephen Hoberman                             https://www.regulations.gov/comment/USTR-2018-0026-1197   8/16/2018

PR-1246    USTR-2018-0026-1198 from Patti Beerck                                 https://www.regulations.gov/comment/USTR-2018-0026-1198   8/16/2018

           USTR-2018-0026-1199 from Andrew Lawrisuk, Vital Chemicals
PR-1247                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1199   8/16/2018
           USA, LLC

PR-1248    USTR-2018-0026-1200 from John Cranmer                                 https://www.regulations.gov/comment/USTR-2018-0026-1200   8/16/2018

PR-1249    USTR-2018-0026-1201 from John Knox                                    https://www.regulations.gov/comment/USTR-2018-0026-1201   8/16/2018



                                                                            75
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 79 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1250    USTR-2018-0026-1202 from LYNN MARTIN                                https://www.regulations.gov/comment/USTR-2018-0026-1202   8/16/2018

PR-1251    USTR-2018-0026-1203 from Eric Hook, Shar Products Company           https://www.regulations.gov/comment/USTR-2018-0026-1203   8/16/2018

PR-1252    USTR-2018-0026-1204 from Anne Marie Zicari, Group One Ltd.          https://www.regulations.gov/comment/USTR-2018-0026-1204   8/16/2018

           USTR-2018-0026-1205 from HONGBIN ZHANG, GOLD PLUM
PR-1253                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1205   8/16/2018
           USA INTL INC.
           USTR-2018-0026-1206 from Kellee Hammond, Troy CSL Lighting
PR-1254                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1206   8/16/2018
           Inc

PR-1255    USTR-2018-0026-1207 from William Hemann, Tranzonic Company          https://www.regulations.gov/comment/USTR-2018-0026-1207   8/16/2018

           USTR-2018-0026-1208 from Robert Gonzalez, NaturSweet Natural
PR-1256                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1208   8/16/2018
           Products LLC

PR-1257    USTR-2018-0026-1209 from William Hemann, Tranzonic Company          https://www.regulations.gov/comment/USTR-2018-0026-1209   8/16/2018

PR-1258    USTR-2018-0026-1210 from Anthony Cerrito                            https://www.regulations.gov/comment/USTR-2018-0026-1210   8/16/2018

           USTR-2018-0026-1211 from HONGBIN ZHANG, GOLD PLUM
PR-1259                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1211   8/16/2018
           USA INTL

PR-1260    USTR-2018-0026-1212 from Robert Smetana                             https://www.regulations.gov/comment/USTR-2018-0026-1212   8/16/2018

PR-1261    USTR-2018-0026-1213 from Hanni Schwanke                             https://www.regulations.gov/comment/USTR-2018-0026-1213   8/16/2018

           USTR-2018-0026-1214 from David Broehm, Mid-State Bolt & Nut
PR-1262                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1214   8/16/2018
           Company

PR-1263    USTR-2018-0026-1215 from Marco Lopez                                https://www.regulations.gov/comment/USTR-2018-0026-1215   8/16/2018

PR-1264    USTR-2018-0026-1216 from Martin Carter                              https://www.regulations.gov/comment/USTR-2018-0026-1216   8/16/2018

PR-1265    USTR-2018-0026-1217 from CLAIRE STEVENS                             https://www.regulations.gov/comment/USTR-2018-0026-1217   8/16/2018

PR-1266    USTR-2018-0026-1218 from Brad Cancelosi                             https://www.regulations.gov/comment/USTR-2018-0026-1218   8/16/2018



                                                                          76
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 80 of 538


 Public
                             Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-1267    USTR-2018-0026-1219 from Janine Vaughn                             https://www.regulations.gov/comment/USTR-2018-0026-1219   8/16/2018

           USTR-2018-0026-1220 from Jason Cooper, Coalition for a
PR-1268                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1220   8/16/2018
           Prosperous America
           USTR-2018-0026-1221 from HONGBIN ZHANG, GOLD PLUM
PR-1269                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1221   8/17/2018
           USA INTL

PR-1270    USTR-2018-0026-1222 from Ian Garrone, Far West Fungi               https://www.regulations.gov/comment/USTR-2018-0026-1222   8/17/2018

PR-1271    USTR-2018-0026-1223 from Dan Caudill                               https://www.regulations.gov/comment/USTR-2018-0026-1223   8/17/2018

PR-1272    USTR-2018-0026-1224 from gregg Schneider                           https://www.regulations.gov/comment/USTR-2018-0026-1224   8/17/2018

PR-1273    USTR-2018-0026-1225 from Bin Liu                                   https://www.regulations.gov/comment/USTR-2018-0026-1225   8/17/2018

PR-1274    USTR-2018-0026-1226 from Cindy Knebel                              https://www.regulations.gov/comment/USTR-2018-0026-1226   8/17/2018

           USTR-2018-0026-1227 from Nicole Miller, The Honest Company,
PR-1275                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1227   8/17/2018
           Inc.

PR-1276    USTR-2018-0026-1228 from Joseph A. Roberts III, Miraco Inc.        https://www.regulations.gov/comment/USTR-2018-0026-1228   8/17/2018

PR-1277    USTR-2018-0026-1229 from Nicholas Grindley                         https://www.regulations.gov/comment/USTR-2018-0026-1229   8/17/2018

PR-1278    USTR-2018-0026-1230 from Gillet Boyce                              https://www.regulations.gov/comment/USTR-2018-0026-1230   8/17/2018

           USTR-2018-0026-1231 from LINGFANG CHEN, ZHEJIANG
PR-1279                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1231   8/17/2018
           TAIZHOU YIGUAN FOOD CO.,LTD.
           USTR-2018-0026-1232 from HONGBIN ZHANG, GOLD PLUM
PR-1280                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1232   8/17/2018
           USA INTL

PR-1281    USTR-2018-0026-1233 from Charles Connors, Magneco/Metrel , Inc.    https://www.regulations.gov/comment/USTR-2018-0026-1233   8/17/2018

PR-1282    USTR-2018-0026-1234 from john nellessen                            https://www.regulations.gov/comment/USTR-2018-0026-1234   8/17/2018

           USTR-2018-0026-1235 from George Jordan, Colorant Partners
PR-1283                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1235   8/17/2018
           International, LLC



                                                                         77
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 81 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1284    USTR-2018-0026-1236 from John Borchardt                            https://www.regulations.gov/comment/USTR-2018-0026-1236   8/17/2018

PR-1285    USTR-2018-0026-1237 from Drew Saunders, Salewa North America       https://www.regulations.gov/comment/USTR-2018-0026-1237   8/17/2018

PR-1286    USTR-2018-0026-1238 from Da Shi                                    https://www.regulations.gov/comment/USTR-2018-0026-1238   8/17/2018

PR-1287    USTR-2018-0026-1239 from Lee Szromba                               https://www.regulations.gov/comment/USTR-2018-0026-1239   8/17/2018

PR-1288    USTR-2018-0026-1240 from Michael Lukas, Valken Inc                 https://www.regulations.gov/comment/USTR-2018-0026-1240   8/17/2018

PR-1289    USTR-2018-0026-1241 from Douglas Chen                              https://www.regulations.gov/comment/USTR-2018-0026-1241   8/17/2018

PR-1290    USTR-2018-0026-1242 from Erica Harrop                              https://www.regulations.gov/comment/USTR-2018-0026-1242   8/17/2018

PR-1291    USTR-2018-0026-1243 from Larry Davis                               https://www.regulations.gov/comment/USTR-2018-0026-1243   8/17/2018

           USTR-2018-0026-1244 from YU WANG, China Chamber of
PR-1292                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1244   8/17/2018
           Commerce for Import&Export of Textiles
           USTR-2018-0026-1245 from Victor Michael, Sandler, Travis &
PR-1293                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1245   8/17/2018
           Rosenberg, P.A.

PR-1294    USTR-2018-0026-1246 from Ji Young Park                             https://www.regulations.gov/comment/USTR-2018-0026-1246   8/17/2018

           USTR-2018-0026-1247 from Charles Turner, Lizhong Automotive
PR-1295                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1247   8/17/2018
           North America, LLC.
           USTR-2018-0026-1248 from Richard Sprungle, Audio-Technica
PR-1296                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1248   8/17/2018
           U.S., Inc.

PR-1297    USTR-2018-0026-1249 from Corey Heniser                             https://www.regulations.gov/comment/USTR-2018-0026-1249   8/17/2018

PR-1298    USTR-2018-0026-1250 from Jason Schanta                             https://www.regulations.gov/comment/USTR-2018-0026-1250   8/17/2018

PR-1299    USTR-2018-0026-1251 from Derek Bausek, Auto Glass Colorado         https://www.regulations.gov/comment/USTR-2018-0026-1251   8/17/2018

PR-1300    USTR-2018-0026-1252 from Corey Heniser                             https://www.regulations.gov/comment/USTR-2018-0026-1252   8/17/2018



                                                                         78
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 82 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1301    USTR-2018-0026-1253 from John Buso                                 https://www.regulations.gov/comment/USTR-2018-0026-1253   8/17/2018

PR-1302    USTR-2018-0026-1254 from Saad Gul, ME Global                       https://www.regulations.gov/comment/USTR-2018-0026-1254   8/17/2018

           USTR-2018-0026-1255 from Arthur Edelson, Spectrum Paint
PR-1303                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1255   8/17/2018
           Applicator Corp
           USTR-2018-0026-1256 from James Bellerjeau, Mettler-Toledo
PR-1304                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1256   8/17/2018
           International Inc.

PR-1305    USTR-2018-0026-1257 from Daisy Dilena                              https://www.regulations.gov/comment/USTR-2018-0026-1257   8/17/2018

PR-1306    USTR-2018-0026-1258 from Mark DeGeorge                             https://www.regulations.gov/comment/USTR-2018-0026-1258   8/17/2018

PR-1307    USTR-2018-0026-1259 from Greg Julien                               https://www.regulations.gov/comment/USTR-2018-0026-1259   8/17/2018

PR-1308    USTR-2018-0026-1260 from Dave Preston                              https://www.regulations.gov/comment/USTR-2018-0026-1260   8/17/2018

PR-1309    USTR-2018-0026-1261 from Dawn Yoder                                https://www.regulations.gov/comment/USTR-2018-0026-1261   8/17/2018

PR-1310    USTR-2018-0026-1262 from Conor Smith                               https://www.regulations.gov/comment/USTR-2018-0026-1262   8/17/2018

PR-1311    USTR-2018-0026-1263 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-1263   8/17/2018

PR-1312    USTR-2018-0026-1264 from Robert Smetana                            https://www.regulations.gov/comment/USTR-2018-0026-1264   8/17/2018

           USTR-2018-0026-1265 from Carl Lin, Whetron Electronics Co.,
PR-1313                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1265   8/17/2018
           LTD.
           USTR-2018-0026-1266 from Dain Hansen, The International
PR-1314                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1266   8/17/2018
           Association of Plumbing and Mechanical Officials (IAPMO)
           USTR-2018-0026-1267 from Robert Koppel, Wilson Electronics,
PR-1315                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1267   8/17/2018
           LLC

PR-1316    USTR-2018-0026-1268 from Joseph Higgins                            https://www.regulations.gov/comment/USTR-2018-0026-1268   8/17/2018

PR-1317    USTR-2018-0026-1269 from Jeff Hoch, Century 21 Promotions, Inc.    https://www.regulations.gov/comment/USTR-2018-0026-1269   8/17/2018



                                                                         79
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 83 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1318    USTR-2018-0026-1270 from James Thompson                              https://www.regulations.gov/comment/USTR-2018-0026-1270   8/17/2018

           USTR-2018-0026-1271 from Lydia Imhauser, Industrial Tube
PR-1319                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1271   8/17/2018
           Corporation

PR-1320    USTR-2018-0026-1272 from Alain Dery                                  https://www.regulations.gov/comment/USTR-2018-0026-1272   8/17/2018

PR-1321    USTR-2018-0026-1273 from Raghu Belur, Enphase Energy, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-1273   8/17/2018

PR-1322    USTR-2018-0026-1274 from Sean Seyler                                 https://www.regulations.gov/comment/USTR-2018-0026-1274   8/17/2018

PR-1323    USTR-2018-0026-1275 from Brad Miller                                 https://www.regulations.gov/comment/USTR-2018-0026-1275   8/17/2018

PR-1324    USTR-2018-0026-1276 from Kevin McDonald                              https://www.regulations.gov/comment/USTR-2018-0026-1276   8/17/2018

PR-1325    USTR-2018-0026-1277 from Jeremy Capp                                 https://www.regulations.gov/comment/USTR-2018-0026-1277   8/17/2018

           USTR-2018-0026-1278 from Robert Hubbard, Team Three Group
PR-1326                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1278   8/17/2018
           Limited, LLC

PR-1327    USTR-2018-0026-1279 from David Villeneuve, Majilite Corp             https://www.regulations.gov/comment/USTR-2018-0026-1279   8/17/2018

PR-1328    USTR-2018-0026-1280 from Bruce Hawkins, Visual Comfort Group         https://www.regulations.gov/comment/USTR-2018-0026-1280   8/17/2018

PR-1329    USTR-2018-0026-1281 from Dagen Boyd, Davis Supply Co.                https://www.regulations.gov/comment/USTR-2018-0026-1281   8/17/2018

PR-1330    USTR-2018-0026-1282 from JOSEPH MILLER                               https://www.regulations.gov/comment/USTR-2018-0026-1282   8/17/2018

PR-1331    USTR-2018-0026-1283 from Rami Abdallah                               https://www.regulations.gov/comment/USTR-2018-0026-1283   8/17/2018

           USTR-2018-0026-1284 from Hunter Ellis, Jacquard Inkjet Fabric
PR-1332                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1284   8/17/2018
           Systems

PR-1333    USTR-2018-0026-1285 from Michael Doxey                               https://www.regulations.gov/comment/USTR-2018-0026-1285   8/17/2018

           USTR-2018-0026-1286 from David Wong, WY INTERNATIONAL
PR-1334                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1286   8/17/2018
           INC



                                                                           80
                            Case 1:21-cv-00052-3JP Document 297             Filed 04/30/21      Page 84 of 538


 Public
                            Document Name/Description                              Link to Publicly Available Documents            Date
Record #

PR-1335    USTR-2018-0026-1287 from Joseph Keating                      https://www.regulations.gov/comment/USTR-2018-0026-1287   8/17/2018

PR-1336    USTR-2018-0026-1288 from Kent Hsin                           https://www.regulations.gov/comment/USTR-2018-0026-1288   8/17/2018

PR-1337    USTR-2018-0026-1289 from David Waite                         https://www.regulations.gov/comment/USTR-2018-0026-1289   8/17/2018

PR-1338    USTR-2018-0026-1290 from Judith Roszkowski, Vis              https://www.regulations.gov/comment/USTR-2018-0026-1290   8/17/2018

PR-1339    USTR-2018-0026-1291 from William Bowles                      https://www.regulations.gov/comment/USTR-2018-0026-1291   8/17/2018

PR-1340    USTR-2018-0026-1292 from CHRIS NAGY                          https://www.regulations.gov/comment/USTR-2018-0026-1292   8/17/2018

PR-1341    USTR-2018-0026-1293 from Corey Fronek                        https://www.regulations.gov/comment/USTR-2018-0026-1293   8/17/2018

PR-1342    USTR-2018-0026-1294 from Gary DeMarco                        https://www.regulations.gov/comment/USTR-2018-0026-1294   8/17/2018

           USTR-2018-0026-1295 from Yongjin Wu, ZHEJIANG TAIZHOU
PR-1343                                                                 https://www.regulations.gov/comment/USTR-2018-0026-1295   8/17/2018
           YIGUAN FOOD CO., LTD.

PR-1344    USTR-2018-0026-1296 from DAKOTA BENSON                       https://www.regulations.gov/comment/USTR-2018-0026-1296   8/17/2018

PR-1345    USTR-2018-0026-1297 from Gary Bertch                         https://www.regulations.gov/comment/USTR-2018-0026-1297   8/17/2018

PR-1346    USTR-2018-0026-1298 from Michael Milon                       https://www.regulations.gov/comment/USTR-2018-0026-1298   8/17/2018

PR-1347    USTR-2018-0026-1299 from Paul Powers                         https://www.regulations.gov/comment/USTR-2018-0026-1299   8/17/2018

PR-1348    USTR-2018-0026-1300 from Larry Parker                        https://www.regulations.gov/comment/USTR-2018-0026-1300   8/17/2018

PR-1349    USTR-2018-0026-1301 from Derek Root                          https://www.regulations.gov/comment/USTR-2018-0026-1301   8/17/2018

PR-1350    USTR-2018-0026-1302 from Michael Lukas, Valken Inc           https://www.regulations.gov/comment/USTR-2018-0026-1302   8/17/2018

PR-1351    USTR-2018-0026-1303 from Victor Smith                        https://www.regulations.gov/comment/USTR-2018-0026-1303   8/17/2018



                                                                   81
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 85 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-1352    USTR-2018-0026-1304 from Joseph Pepe                                  https://www.regulations.gov/comment/USTR-2018-0026-1304   8/17/2018

PR-1353    USTR-2018-0026-1305 from Steve Wegner                                 https://www.regulations.gov/comment/USTR-2018-0026-1305   8/17/2018

PR-1354    USTR-2018-0026-1306 from Brian Murphy                                 https://www.regulations.gov/comment/USTR-2018-0026-1306   8/17/2018

PR-1355    USTR-2018-0026-1307 from Adam Underwood                               https://www.regulations.gov/comment/USTR-2018-0026-1307   8/17/2018

PR-1356    USTR-2018-0026-1308 from Holly Fokkena, Prairie Rose Fabrics          https://www.regulations.gov/comment/USTR-2018-0026-1308   8/20/2018

           USTR-2018-0026-1309 from Patricia Straight, Ivy Thimble Quilt
PR-1357                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1309   8/20/2018
           Shop

PR-1358    USTR-2018-0026-1310 from Jill Shaulis                                 https://www.regulations.gov/comment/USTR-2018-0026-1310   8/20/2018

PR-1359    USTR-2018-0026-1311 from Anonymous                                    https://www.regulations.gov/comment/USTR-2018-0026-1311   8/20/2018

PR-1360    USTR-2018-0026-1312 from Katie Hennagir                               https://www.regulations.gov/comment/USTR-2018-0026-1312   8/20/2018

PR-1361    USTR-2018-0026-1313 from Sandi Abrams                                 https://www.regulations.gov/comment/USTR-2018-0026-1313   8/20/2018

PR-1362    USTR-2018-0026-1314 from Letitia Carpenter                            https://www.regulations.gov/comment/USTR-2018-0026-1314   8/20/2018

           USTR-2018-0026-1315 from daniel sullivan, pumpkin patch quilts
PR-1363                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1315   8/20/2018
           inc.
           USTR-2018-0026-1316 from Patricia Dewenter, Dewenter and
PR-1364                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1316   8/20/2018
           Associates

PR-1365    USTR-2018-0026-1317 from Robin English                                https://www.regulations.gov/comment/USTR-2018-0026-1317   8/20/2018

PR-1366    USTR-2018-0026-1318 from Sharon Dixon                                 https://www.regulations.gov/comment/USTR-2018-0026-1318   8/20/2018

PR-1367    USTR-2018-0026-1319 from Rubin Cai, Aklon International               https://www.regulations.gov/comment/USTR-2018-0026-1319   8/20/2018

PR-1368    USTR-2018-0026-1320 from Scott Ebersole                               https://www.regulations.gov/comment/USTR-2018-0026-1320   8/20/2018



                                                                            82
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 86 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1369    USTR-2018-0026-1321 from Darlene Shimandle                           https://www.regulations.gov/comment/USTR-2018-0026-1321   8/20/2018

PR-1370    USTR-2018-0026-1322 from ANITA SARGIS                                https://www.regulations.gov/comment/USTR-2018-0026-1322   8/20/2018

PR-1371    USTR-2018-0026-1323 from Thomas Sargeant                             https://www.regulations.gov/comment/USTR-2018-0026-1323   8/20/2018

           USTR-2018-0026-1324 from Donald Mullins, Advantage Materials,
PR-1372                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1324   8/20/2018
           Inc
           USTR-2018-0026-1325 from David Lumsden, Taylor Feil Harper &
PR-1373                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1325   8/20/2018
           Lumsden PC

PR-1374    USTR-2018-0026-1326 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1326   8/20/2018

PR-1375    USTR-2018-0026-1327 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1327   8/20/2018

PR-1376    USTR-2018-0026-1328 from monika zhu                                  https://www.regulations.gov/comment/USTR-2018-0026-1328   8/20/2018

PR-1377    USTR-2018-0026-1329 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1329   8/20/2018

PR-1378    USTR-2018-0026-1330 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1330   8/20/2018

           USTR-2018-0026-1331 from Mitchell Spencer, Polaris Rare Earth
PR-1379                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1331   8/20/2018
           Materials, LLC

PR-1380    USTR-2018-0026-1332 from Dan DiMarino                                https://www.regulations.gov/comment/USTR-2018-0026-1332   8/20/2018

PR-1381    USTR-2018-0026-1333 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1333   8/20/2018

PR-1382    USTR-2018-0026-1334 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1334   8/20/2018

           USTR-2018-0026-1335 from Mary Lou Palmer, Friendship Star Quilt
PR-1383                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1335   8/20/2018
           Shop

PR-1384    USTR-2018-0026-1336 from Allyson Ochodnicky, Fabric Warehouse        https://www.regulations.gov/comment/USTR-2018-0026-1336   8/20/2018

           USTR-2018-0026-1337 from Jenny Latendresse, LI'L RED HEN
PR-1385                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1337   8/20/2018
           QUILT SHOP



                                                                           83
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 87 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-1338 from Brandon Levin, Justice Design Group,
PR-1386                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1338   8/20/2018
           LLC

PR-1387    USTR-2018-0026-1339 from Robin Laino                                 https://www.regulations.gov/comment/USTR-2018-0026-1339   8/20/2018

PR-1388    USTR-2018-0026-1340 from Marie Daigle                                https://www.regulations.gov/comment/USTR-2018-0026-1340   8/20/2018

PR-1389    USTR-2018-0026-1341 from Mary Findley                                https://www.regulations.gov/comment/USTR-2018-0026-1341   8/20/2018

PR-1390    USTR-2018-0026-1342 from Mary Jane Pilgrim                           https://www.regulations.gov/comment/USTR-2018-0026-1342   8/20/2018

PR-1391    USTR-2018-0026-1343 from Kelly Stevens                               https://www.regulations.gov/comment/USTR-2018-0026-1343   8/20/2018

PR-1392    USTR-2018-0026-1344 from Lauree Feigenbaum                           https://www.regulations.gov/comment/USTR-2018-0026-1344   8/20/2018

PR-1393    USTR-2018-0026-1345 from Hartland Clubb                              https://www.regulations.gov/comment/USTR-2018-0026-1345   8/20/2018

PR-1394    USTR-2018-0026-1346 from Staci Rittenhouse                           https://www.regulations.gov/comment/USTR-2018-0026-1346   8/20/2018

PR-1395    USTR-2018-0026-1347 from Eileen Alber                                https://www.regulations.gov/comment/USTR-2018-0026-1347   8/20/2018

           USTR-2018-0026-1348 from Susan Turnbull, Gooseberry Garden
PR-1396                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1348   8/20/2018
           Quilt Shop

PR-1397    USTR-2018-0026-1349 from Donna Jackson                               https://www.regulations.gov/comment/USTR-2018-0026-1349   8/20/2018

PR-1398    USTR-2018-0026-1350 from Cheryl Ogrisek                              https://www.regulations.gov/comment/USTR-2018-0026-1350   8/20/2018

PR-1399    USTR-2018-0026-1351 from Guido J. Hobi                               https://www.regulations.gov/comment/USTR-2018-0026-1351   8/20/2018

PR-1400    USTR-2018-0026-1352 from Erica Skouby                                https://www.regulations.gov/comment/USTR-2018-0026-1352   8/20/2018

PR-1401    USTR-2018-0026-1353 from Debra Staley                                https://www.regulations.gov/comment/USTR-2018-0026-1353   8/20/2018

PR-1402    USTR-2018-0026-1354 from Carolyn Brodsky                             https://www.regulations.gov/comment/USTR-2018-0026-1354   8/20/2018



                                                                           84
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 88 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1403    USTR-2018-0026-1355 from ashlie reed                                https://www.regulations.gov/comment/USTR-2018-0026-1355   8/20/2018

PR-1404    USTR-2018-0026-1356 from Sherline Lockhart, The Quiltery            https://www.regulations.gov/comment/USTR-2018-0026-1356   8/20/2018

           USTR-2018-0026-1357 from Cathy Hudgins, Sew Cute Quilting &
PR-1405                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1357   8/20/2018
           Fabric Btq

PR-1406    USTR-2018-0026-1358 from Carol Coski                                https://www.regulations.gov/comment/USTR-2018-0026-1358   8/20/2018

PR-1407    USTR-2018-0026-1359 from Greg Adams                                 https://www.regulations.gov/comment/USTR-2018-0026-1359   8/20/2018

PR-1408    USTR-2018-0026-1360 from Carolyn Sprague                            https://www.regulations.gov/comment/USTR-2018-0026-1360   8/20/2018

PR-1409    USTR-2018-0026-1361 from Linda Hardwick, Linda's Quilt Shop         https://www.regulations.gov/comment/USTR-2018-0026-1361   8/20/2018

PR-1410    USTR-2018-0026-1362 from Katherine OToole                           https://www.regulations.gov/comment/USTR-2018-0026-1362   8/20/2018

PR-1411    USTR-2018-0026-1363 from Kevin Dodd                                 https://www.regulations.gov/comment/USTR-2018-0026-1363   8/20/2018

PR-1412    USTR-2018-0026-1364 from Candi Sullivan                             https://www.regulations.gov/comment/USTR-2018-0026-1364   8/20/2018

           USTR-2018-0026-1365 from Scott Rutledge Pitsco Education, Husch
PR-1413                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1365   8/20/2018
           Blackwell LLP

PR-1414    USTR-2018-0026-1366 from warren henderson                           https://www.regulations.gov/comment/USTR-2018-0026-1366   8/20/2018

PR-1415    USTR-2018-0026-1367 from Ron Armstrong                              https://www.regulations.gov/comment/USTR-2018-0026-1367   8/20/2018

           USTR-2018-0026-1368 from John DiLoreto, Bulk Pharmaceuticals
PR-1416                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1368   8/20/2018
           Task Force

PR-1417    USTR-2018-0026-1369 from Laurie Perez                               https://www.regulations.gov/comment/USTR-2018-0026-1369   8/20/2018

PR-1418    USTR-2018-0026-1370 from Roland Mangan                              https://www.regulations.gov/comment/USTR-2018-0026-1370   8/20/2018

PR-1419    USTR-2018-0026-1371 from Mark Miller                                https://www.regulations.gov/comment/USTR-2018-0026-1371   8/20/2018



                                                                          85
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 89 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-1420    USTR-2018-0026-1372 from Will Macia                                  https://www.regulations.gov/comment/USTR-2018-0026-1372   8/20/2018

PR-1421    USTR-2018-0026-1373 from Peggy Stahl                                 https://www.regulations.gov/comment/USTR-2018-0026-1373   8/20/2018

PR-1422    USTR-2018-0026-1374 from Susan Walton                                https://www.regulations.gov/comment/USTR-2018-0026-1374   8/20/2018

PR-1423    USTR-2018-0026-1375 from Kathleen Barrett                            https://www.regulations.gov/comment/USTR-2018-0026-1375   8/20/2018

PR-1424    USTR-2018-0026-1376 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1376   8/20/2018

PR-1425    USTR-2018-0026-1377 from Karen Donnelly, Karen Donnelly              https://www.regulations.gov/comment/USTR-2018-0026-1377   8/20/2018

PR-1426    USTR-2018-0026-1378 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1378   8/20/2018

PR-1427    USTR-2018-0026-1379 from Chantelle Frosig                            https://www.regulations.gov/comment/USTR-2018-0026-1379   8/20/2018

PR-1428    USTR-2018-0026-1380 from Erik Johnson                                https://www.regulations.gov/comment/USTR-2018-0026-1380   8/20/2018

PR-1429    USTR-2018-0026-1381 from Kathryn LeBlanc                             https://www.regulations.gov/comment/USTR-2018-0026-1381   8/20/2018

           USTR-2018-0026-1382 from Kelly Richardson, Richardson Sports,
PR-1430                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1382   8/20/2018
           Inc.

PR-1431    USTR-2018-0026-1383 from Mary Kendall                                https://www.regulations.gov/comment/USTR-2018-0026-1383   8/20/2018

PR-1432    USTR-2018-0026-1384 from sue schaeffer, Ma's Got'a Notion            https://www.regulations.gov/comment/USTR-2018-0026-1384   8/20/2018

PR-1433    USTR-2018-0026-1385 from Tawni Young                                 https://www.regulations.gov/comment/USTR-2018-0026-1385   8/20/2018

PR-1434    USTR-2018-0026-1386 from ROBERT Warsaw, COVEE,LLC                    https://www.regulations.gov/comment/USTR-2018-0026-1386   8/20/2018

PR-1435    USTR-2018-0026-1387 from Kevin Wilken                                https://www.regulations.gov/comment/USTR-2018-0026-1387   8/20/2018

PR-1436    USTR-2018-0026-1388 from Jill Baxter                                 https://www.regulations.gov/comment/USTR-2018-0026-1388   8/20/2018



                                                                           86
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 90 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-1437    USTR-2018-0026-1389 from Michael Olson                               https://www.regulations.gov/comment/USTR-2018-0026-1389   8/20/2018

PR-1438    USTR-2018-0026-1390 from melissa marr                                https://www.regulations.gov/comment/USTR-2018-0026-1390   8/20/2018

           USTR-2018-0026-1391 from Matthew Margulies, U.S. Chamber of
PR-1439                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1391   8/20/2018
           Commerce
           USTR-2018-0026-1392 from Jon Newman Lindstrom LLC, Husch
PR-1440                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1392   8/20/2018
           Blackwell LLP
           USTR-2018-0026-1393 from John McLemore, Masterbuilt
PR-1441                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1393   8/20/2018
           Manufacturing, LLC

PR-1442    USTR-2018-0026-1394 from David Beck                                  https://www.regulations.gov/comment/USTR-2018-0026-1394   8/20/2018

PR-1443    USTR-2018-0026-1395 from Brent Lowry                                 https://www.regulations.gov/comment/USTR-2018-0026-1395   8/20/2018

PR-1444    USTR-2018-0026-1396 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1396   8/20/2018

PR-1445    USTR-2018-0026-1397 from Mary Wilke                                  https://www.regulations.gov/comment/USTR-2018-0026-1397   8/20/2018

PR-1446    USTR-2018-0026-1398 from Faten Seryani                               https://www.regulations.gov/comment/USTR-2018-0026-1398   8/20/2018

PR-1447    USTR-2018-0026-1399 from Kevin Fitzgerald                            https://www.regulations.gov/comment/USTR-2018-0026-1399   8/20/2018

PR-1448    USTR-2018-0026-1400 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1400   8/20/2018

PR-1449    USTR-2018-0026-1401 from Elaine Kosnac, Quilter's Nook Studio        https://www.regulations.gov/comment/USTR-2018-0026-1401   8/20/2018

PR-1450    USTR-2018-0026-1402 from Sean Burch                                  https://www.regulations.gov/comment/USTR-2018-0026-1402   8/20/2018

PR-1451    USTR-2018-0026-1403 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1403   8/20/2018

PR-1452    USTR-2018-0026-1404 from Luanne Corts                                https://www.regulations.gov/comment/USTR-2018-0026-1404   8/20/2018

PR-1453    USTR-2018-0026-1405 from Ray Crosby                                  https://www.regulations.gov/comment/USTR-2018-0026-1405   8/20/2018



                                                                           87
                             Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21      Page 91 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-1454    USTR-2018-0026-1406 from Karen Bates, Sew Creative               https://www.regulations.gov/comment/USTR-2018-0026-1406   8/20/2018

PR-1455    USTR-2018-0026-1407 from William Rice                            https://www.regulations.gov/comment/USTR-2018-0026-1407   8/20/2018

PR-1456    USTR-2018-0026-1408 from Ron Armstrong                           https://www.regulations.gov/comment/USTR-2018-0026-1408   8/20/2018

PR-1457    USTR-2018-0026-1409 from Tracey Barber                           https://www.regulations.gov/comment/USTR-2018-0026-1409   8/20/2018

           USTR-2018-0026-1410 from Brenda Alvarez, QUAY EYEWARE
PR-1458                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1410   8/20/2018
           INC dba QUAY AUSTRALIA

PR-1459    USTR-2018-0026-1411 from David Charles, Sr.                      https://www.regulations.gov/comment/USTR-2018-0026-1411   8/20/2018

PR-1460    USTR-2018-0026-1412 from Neil Foster, M.A. Silva USA             https://www.regulations.gov/comment/USTR-2018-0026-1412   8/20/2018

PR-1461    USTR-2018-0026-1413 from Wendy Doose                             https://www.regulations.gov/comment/USTR-2018-0026-1413   8/20/2018

PR-1462    USTR-2018-0026-1414 from Ron Armstrong                           https://www.regulations.gov/comment/USTR-2018-0026-1414   8/20/2018

PR-1463    USTR-2018-0026-1415 from Michaela Weston                         https://www.regulations.gov/comment/USTR-2018-0026-1415   8/20/2018

PR-1464    USTR-2018-0026-1416 from Ron Armstrong                           https://www.regulations.gov/comment/USTR-2018-0026-1416   8/20/2018

PR-1465    USTR-2018-0026-1417 from Valerie Pierce                          https://www.regulations.gov/comment/USTR-2018-0026-1417   8/20/2018

PR-1466    USTR-2018-0026-1418 from John Maxson                             https://www.regulations.gov/comment/USTR-2018-0026-1418   8/20/2018

PR-1467    USTR-2018-0026-1419 from Chris Dronen                            https://www.regulations.gov/comment/USTR-2018-0026-1419   8/20/2018

PR-1468    USTR-2018-0026-1420 from Margaret Schnipper                      https://www.regulations.gov/comment/USTR-2018-0026-1420   8/20/2018

           USTR-2018-0026-1421 from Patricia Skinner, Keeping You in
PR-1469                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1421   8/20/2018
           Stitches

PR-1470    USTR-2018-0026-1422 from Anita Hummel, Mondoro                   https://www.regulations.gov/comment/USTR-2018-0026-1422   8/20/2018



                                                                       88
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 92 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1471    USTR-2018-0026-1423 from Jeffrey Chilton, Soft                       https://www.regulations.gov/comment/USTR-2018-0026-1423   8/20/2018

PR-1472    USTR-2018-0026-1424 from Melissa Ruelle                              https://www.regulations.gov/comment/USTR-2018-0026-1424   8/20/2018

PR-1473    USTR-2018-0026-1425 from Ron Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-1425   8/20/2018

PR-1474    USTR-2018-0026-1426 from Mary Kunard                                 https://www.regulations.gov/comment/USTR-2018-0026-1426   8/20/2018

PR-1475    USTR-2018-0026-1427 from Jordan Haas, Internet Association           https://www.regulations.gov/comment/USTR-2018-0026-1427   8/20/2018

PR-1476    USTR-2018-0026-1428 from Lisa Spalding                               https://www.regulations.gov/comment/USTR-2018-0026-1428   8/20/2018

PR-1477    USTR-2018-0026-1429 from amy george                                  https://www.regulations.gov/comment/USTR-2018-0026-1429   8/20/2018

PR-1478    USTR-2018-0026-1430 from mark simon, Brixy, Inc                      https://www.regulations.gov/comment/USTR-2018-0026-1430   8/20/2018

PR-1479    USTR-2018-0026-1431 from JoDee Junkman                               https://www.regulations.gov/comment/USTR-2018-0026-1431   8/20/2018

PR-1480    USTR-2018-0026-1432 from margaret polito, law firm                   https://www.regulations.gov/comment/USTR-2018-0026-1432   8/20/2018

PR-1481    USTR-2018-0026-1433 from Emma Rafaelof                               https://www.regulations.gov/comment/USTR-2018-0026-1433   8/20/2018

           USTR-2018-0026-1434 from Paula Connelly, Law Offices of Paula
PR-1482                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1434   8/20/2018
           M. Connelly

PR-1483    USTR-2018-0026-1435 from Joseph Raccuia                              https://www.regulations.gov/comment/USTR-2018-0026-1435   8/20/2018

           USTR-2018-0026-1436 from Jessica Wasserman, Giovanni Rana
PR-1484                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1436   8/20/2018
           Food Manufacturer

PR-1485    USTR-2018-0026-1437 from Laura Houser                                https://www.regulations.gov/comment/USTR-2018-0026-1437   8/20/2018

PR-1486    USTR-2018-0026-1438 from Carol Borowicz                              https://www.regulations.gov/comment/USTR-2018-0026-1438   8/20/2018

PR-1487    USTR-2018-0026-1439 from Coby McComas                                https://www.regulations.gov/comment/USTR-2018-0026-1439   8/20/2018



                                                                           89
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 93 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1488    USTR-2018-0026-1440 from Heather Deegan                             https://www.regulations.gov/comment/USTR-2018-0026-1440   8/20/2018

PR-1489    USTR-2018-0026-1441 from Becky Scellato                             https://www.regulations.gov/comment/USTR-2018-0026-1441   8/20/2018

PR-1490    USTR-2018-0026-1442 from ANGELENE C FULLER                          https://www.regulations.gov/comment/USTR-2018-0026-1442   8/20/2018

PR-1491    USTR-2018-0026-1443 from Sue Gallagher                              https://www.regulations.gov/comment/USTR-2018-0026-1443   8/20/2018

PR-1492    USTR-2018-0026-1444 from Lydia Sorenson, Homespun Quilts            https://www.regulations.gov/comment/USTR-2018-0026-1444   8/20/2018

PR-1493    USTR-2018-0026-1445 from Karen Johnson                              https://www.regulations.gov/comment/USTR-2018-0026-1445   8/20/2018

PR-1494    USTR-2018-0026-1446 from Jon Sumroy                                 https://www.regulations.gov/comment/USTR-2018-0026-1446   8/20/2018

PR-1495    USTR-2018-0026-1447 from Suzette Bowen, Sew In Heaven               https://www.regulations.gov/comment/USTR-2018-0026-1447   8/20/2018

PR-1496    USTR-2018-0026-1448 from Sheryll Bentley                            https://www.regulations.gov/comment/USTR-2018-0026-1448   8/20/2018

PR-1497    USTR-2018-0026-1449 from Laura Prendergast-Jochems                  https://www.regulations.gov/comment/USTR-2018-0026-1449   8/20/2018

PR-1498    USTR-2018-0026-1450 from Mary White                                 https://www.regulations.gov/comment/USTR-2018-0026-1450   8/20/2018

PR-1499    USTR-2018-0026-1451 from Gary Smeltzer                              https://www.regulations.gov/comment/USTR-2018-0026-1451   8/20/2018

PR-1500    USTR-2018-0026-1452 from Caroline North                             https://www.regulations.gov/comment/USTR-2018-0026-1452   8/20/2018

           USTR-2018-0026-1453 from Kay Bourg, Miss Kate's Quilts in Silver
PR-1501                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1453   8/20/2018
           Dollar City

PR-1502    USTR-2018-0026-1454 from Sheri Cifaldi                              https://www.regulations.gov/comment/USTR-2018-0026-1454   8/20/2018

PR-1503    USTR-2018-0026-1455 from Audrey Vallen                              https://www.regulations.gov/comment/USTR-2018-0026-1455   8/20/2018

           USTR-2018-0026-1456 from Brian Martinez General Fasteners,
PR-1504                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1456   8/20/2018
           Husch Blackwell LLP



                                                                          90
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21      Page 94 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-1457 from Andrew Lawrisuk, Vital Chemicals
PR-1505                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1457   8/20/2018
           USA LLC

PR-1506    USTR-2018-0026-1458 from Phyllis Vandergriff                          https://www.regulations.gov/comment/USTR-2018-0026-1458   8/20/2018

PR-1507    USTR-2018-0026-1459 from Katherine Reynolds, A Quilter's Oasis        https://www.regulations.gov/comment/USTR-2018-0026-1459   8/20/2018

PR-1508    USTR-2018-0026-1460 from Robert Vogt                                  https://www.regulations.gov/comment/USTR-2018-0026-1460   8/20/2018

PR-1509    USTR-2018-0026-1461 from Robert Vogt                                  https://www.regulations.gov/comment/USTR-2018-0026-1461   8/20/2018

PR-1510    USTR-2018-0026-1462 from pamela keenan                                https://www.regulations.gov/comment/USTR-2018-0026-1462   8/20/2018

PR-1511    USTR-2018-0026-1463 from Tony Liu/ SunModo Corporation                https://www.regulations.gov/comment/USTR-2018-0026-1463   8/20/2018

           USTR-2018-0026-1464 from Mike Levy National Metal Industries,
PR-1512                                                                          https://www.regulations.gov/comment/USTR-2018-0026-1464   8/20/2018
           Husch Blackwell LLP

PR-1513    USTR-2018-0026-1465 from Stephen Sachs                                https://www.regulations.gov/comment/USTR-2018-0026-1465   8/20/2018

PR-1514    USTR-2018-0026-1466 from Ken MILLIGAN                                 https://www.regulations.gov/comment/USTR-2018-0026-1466   8/20/2018

PR-1515    USTR-2018-0026-1467 from John McCaleb                                 https://www.regulations.gov/comment/USTR-2018-0026-1467   8/20/2018

PR-1516    USTR-2018-0026-1468 from Lana Dunkerley                               https://www.regulations.gov/comment/USTR-2018-0026-1468   8/20/2018

PR-1517    USTR-2018-0026-1469 from Janice Neff                                  https://www.regulations.gov/comment/USTR-2018-0026-1469   8/20/2018

PR-1518    USTR-2018-0026-1470 from Jonathan Davis, SEMI                         https://www.regulations.gov/comment/USTR-2018-0026-1470   8/20/2018

PR-1519    USTR-2018-0026-1471 from DEBRA VOELKER                                https://www.regulations.gov/comment/USTR-2018-0026-1471   8/20/2018

PR-1520    USTR-2018-0026-1472 from Victor Ruano                                 https://www.regulations.gov/comment/USTR-2018-0026-1472   8/20/2018

PR-1521    USTR-2018-0026-1473 from Micki Williams                               https://www.regulations.gov/comment/USTR-2018-0026-1473   8/20/2018



                                                                            91
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21      Page 95 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-1522    USTR-2018-0026-1474 from Debra Finan, QT Fabrics                     https://www.regulations.gov/comment/USTR-2018-0026-1474   8/20/2018

           USTR-2018-0026-1475 from Nithya Nagarajan, Marshall Excelsior
PR-1523                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1475   8/20/2018
           Company

PR-1524    USTR-2018-0026-1476 from Bill McLaughlin                             https://www.regulations.gov/comment/USTR-2018-0026-1476   8/20/2018

PR-1525    USTR-2018-0026-1477 from Josh McCreary                               https://www.regulations.gov/comment/USTR-2018-0026-1477   8/20/2018

PR-1526    USTR-2018-0026-1478 from Sheryl Rosen, Chauvet & Sons, LLC           https://www.regulations.gov/comment/USTR-2018-0026-1478   8/20/2018

PR-1527    USTR-2018-0026-1479 from Chris Brooks                                https://www.regulations.gov/comment/USTR-2018-0026-1479   8/20/2018

PR-1528    USTR-2018-0026-1480 from Brian Millar                                https://www.regulations.gov/comment/USTR-2018-0026-1480   8/20/2018

           USTR-2018-0026-1481 from Monica Gorman, New Balance
PR-1529                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1481   8/20/2018
           Athletics, Inc.

PR-1530    USTR-2018-0026-1482 from Michael Williams                            https://www.regulations.gov/comment/USTR-2018-0026-1482   8/20/2018

PR-1531    USTR-2018-0026-1483 from David West                                  https://www.regulations.gov/comment/USTR-2018-0026-1483   8/20/2018

PR-1532    USTR-2018-0026-1484 from Tony Gadzinski                              https://www.regulations.gov/comment/USTR-2018-0026-1484   8/20/2018

PR-1533    USTR-2018-0026-1485 from Lori Holt                                   https://www.regulations.gov/comment/USTR-2018-0026-1485   8/20/2018

PR-1534    USTR-2018-0026-1486 from Herbert Scrivener                           https://www.regulations.gov/comment/USTR-2018-0026-1486   8/20/2018

PR-1535    USTR-2018-0026-1487 from Heena Rathore                               https://www.regulations.gov/comment/USTR-2018-0026-1487   8/20/2018

PR-1536    USTR-2018-0026-1488 from Amir Loloi                                  https://www.regulations.gov/comment/USTR-2018-0026-1488   8/20/2018

PR-1537    USTR-2018-0026-1489 from Mike Flynn                                  https://www.regulations.gov/comment/USTR-2018-0026-1489   8/20/2018

PR-1538    USTR-2018-0026-1490 from Eri Hino                                    https://www.regulations.gov/comment/USTR-2018-0026-1490   8/20/2018



                                                                           92
                             Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21      Page 96 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1539    USTR-2018-0026-1491 from Ryan Bradley                               https://www.regulations.gov/comment/USTR-2018-0026-1491   8/20/2018

PR-1540    USTR-2018-0026-1492 from Victor Cervino                             https://www.regulations.gov/comment/USTR-2018-0026-1492   8/20/2018

           USTR-2018-0026-1493 from steve kuhlman, American Paper &
PR-1541                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1493   8/20/2018
           Plastic

PR-1542    USTR-2018-0026-1494 from Andrew Honkamp                             https://www.regulations.gov/comment/USTR-2018-0026-1494   8/20/2018

PR-1543    USTR-2018-0026-1495 from Amy Matta                                  https://www.regulations.gov/comment/USTR-2018-0026-1495   8/20/2018

PR-1544    USTR-2018-0026-1496 from Tiffany Jawor-Smith                        https://www.regulations.gov/comment/USTR-2018-0026-1496   8/20/2018

PR-1545    USTR-2018-0026-1497 from David Feniger, American Posts, LLC         https://www.regulations.gov/comment/USTR-2018-0026-1497   8/20/2018

           USTR-2018-0026-1498 from Bill Finley Trinity Lighting, Husch
PR-1546                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1498   8/20/2018
           Blackwell

PR-1547    USTR-2018-0026-1499 from Kevin Johnston                             https://www.regulations.gov/comment/USTR-2018-0026-1499   8/20/2018

PR-1548    USTR-2018-0026-1500 from Donna Marecle                              https://www.regulations.gov/comment/USTR-2018-0026-1500   8/21/2018

PR-1549    USTR-2018-0026-1501 from Scott Christman                            https://www.regulations.gov/comment/USTR-2018-0026-1501   8/21/2018

PR-1550    USTR-2018-0026-1502 from Cristina Muniz                             https://www.regulations.gov/comment/USTR-2018-0026-1502   8/21/2018

PR-1551    USTR-2018-0026-1503 from Ron Armstrong                              https://www.regulations.gov/comment/USTR-2018-0026-1503   8/21/2018

           USTR-2018-0026-1504 from Abraham Levine, Royal Slide Sales
PR-1552                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1504   8/21/2018
           Co., Inc

PR-1553    USTR-2018-0026-1505 from JT Stenz                                   https://www.regulations.gov/comment/USTR-2018-0026-1505   8/21/2018

           USTR-2018-0026-1506 from Nithya Nagarajan, Ventana Design-
PR-1554                                                                        https://www.regulations.gov/comment/USTR-2018-0026-1506   8/21/2018
           Build Systems

PR-1555    USTR-2018-0026-1507 from Martha Manning-Jurey, -Cranston            https://www.regulations.gov/comment/USTR-2018-0026-1507   8/21/2018



                                                                          93
                             Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21      Page 97 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1556    USTR-2018-0026-1508 from Lori LaParche                             https://www.regulations.gov/comment/USTR-2018-0026-1508   8/21/2018

PR-1557    USTR-2018-0026-1509 from Suzanne Weber, Quilt Country              https://www.regulations.gov/comment/USTR-2018-0026-1509   8/21/2018

PR-1558    USTR-2018-0026-1510 from Patrick McCarthy                          https://www.regulations.gov/comment/USTR-2018-0026-1510   8/21/2018

PR-1559    USTR-2018-0026-1511 from Joan Hawley                               https://www.regulations.gov/comment/USTR-2018-0026-1511   8/21/2018

PR-1560    USTR-2018-0026-1512 from Scott Bennett                             https://www.regulations.gov/comment/USTR-2018-0026-1512   8/21/2018

PR-1561    USTR-2018-0026-1513 from Rick Stanley                              https://www.regulations.gov/comment/USTR-2018-0026-1513   8/21/2018

PR-1562    USTR-2018-0026-1514 from Petra Rousu                               https://www.regulations.gov/comment/USTR-2018-0026-1514   8/21/2018

PR-1563    USTR-2018-0026-1515 from Willie Manor                              https://www.regulations.gov/comment/USTR-2018-0026-1515   8/21/2018

PR-1564    USTR-2018-0026-1516 from Stanley Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-1516   8/21/2018

PR-1565    USTR-2018-0026-1517 from Shay Mahone                               https://www.regulations.gov/comment/USTR-2018-0026-1517   8/21/2018

PR-1566    USTR-2018-0026-1518 from Chris Ironfield                           https://www.regulations.gov/comment/USTR-2018-0026-1518   8/21/2018

PR-1567    USTR-2018-0026-1519 from Jennifer Stratton                         https://www.regulations.gov/comment/USTR-2018-0026-1519   8/21/2018

PR-1568    USTR-2018-0026-1520 from Michael Williams                          https://www.regulations.gov/comment/USTR-2018-0026-1520   8/21/2018

PR-1569    USTR-2018-0026-1521 from Joel Jacob                                https://www.regulations.gov/comment/USTR-2018-0026-1521   8/21/2018

           USTR-2018-0026-1522 from Jon Yormick, Law Offices of Jon P.
PR-1570                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1522   8/21/2018
           Yormick Co LPA

PR-1571    USTR-2018-0026-1523 from Stanley Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-1523   8/21/2018

PR-1572    USTR-2018-0026-1524 from Rachel Cumberbatch                        https://www.regulations.gov/comment/USTR-2018-0026-1524   8/21/2018



                                                                         94
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 98 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-1573    USTR-2018-0026-1525 from Jessica Rediske                               https://www.regulations.gov/comment/USTR-2018-0026-1525   8/21/2018

PR-1574    USTR-2018-0026-1526 from Josh Weiss                                    https://www.regulations.gov/comment/USTR-2018-0026-1526   8/21/2018

           USTR-2018-0026-1527 from Lena Wong, Sotheby's, Inc., Christie's
PR-1575                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1527   8/21/2018
           Inc., Asia Week New York

PR-1576    USTR-2018-0026-1528 from Michael Smerling                              https://www.regulations.gov/comment/USTR-2018-0026-1528   8/21/2018

PR-1577    USTR-2018-0026-1529 from Stanley Gray                                  https://www.regulations.gov/comment/USTR-2018-0026-1529   8/21/2018

PR-1578    USTR-2018-0026-1530 from Tomo Mizuguchi, INLT Inc.                     https://www.regulations.gov/comment/USTR-2018-0026-1530   8/21/2018

PR-1579    USTR-2018-0026-1531 from Betsy Ward, USA Rice Federation               https://www.regulations.gov/comment/USTR-2018-0026-1531   8/21/2018

PR-1580    USTR-2018-0026-1532 from Amy Perkins                                   https://www.regulations.gov/comment/USTR-2018-0026-1532   8/21/2018

PR-1581    USTR-2018-0026-1533 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1533   8/21/2018

PR-1582    USTR-2018-0026-1534 from Michael Bunting                               https://www.regulations.gov/comment/USTR-2018-0026-1534   8/21/2018

PR-1583    USTR-2018-0026-1535 from Shanna O'Brien                                https://www.regulations.gov/comment/USTR-2018-0026-1535   8/21/2018

PR-1584    USTR-2018-0026-1536 from Jon Ferguson                                  https://www.regulations.gov/comment/USTR-2018-0026-1536   8/21/2018

PR-1585    USTR-2018-0026-1537 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1537   8/21/2018

PR-1586    USTR-2018-0026-1538 from David Creech                                  https://www.regulations.gov/comment/USTR-2018-0026-1538   8/21/2018

           USTR-2018-0026-1539 from Jose Gonzalez Freyre, Pan American
PR-1587                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1539   8/21/2018
           Grain

PR-1588    USTR-2018-0026-1540 from Karen Wisseman                                https://www.regulations.gov/comment/USTR-2018-0026-1540   8/21/2018

PR-1589    USTR-2018-0026-1541 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1541   8/21/2018



                                                                             95
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21      Page 99 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-1590    USTR-2018-0026-1542 from Joe Blanco                                    https://www.regulations.gov/comment/USTR-2018-0026-1542   8/21/2018

PR-1591    USTR-2018-0026-1543 from Betsy Morton                                  https://www.regulations.gov/comment/USTR-2018-0026-1543   8/21/2018

PR-1592    USTR-2018-0026-1544 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1544   8/21/2018

PR-1593    USTR-2018-0026-1545 from Vivian Lazich, Sew Inspired Quilt Shop        https://www.regulations.gov/comment/USTR-2018-0026-1545   8/21/2018

PR-1594    USTR-2018-0026-1546 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1546   8/21/2018

           USTR-2018-0026-1547 from Jeffrey Miritello, Inter-Mares Trading
PR-1595                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1547   8/21/2018
           Company

PR-1596    USTR-2018-0026-1548 from Richard Crooks                                https://www.regulations.gov/comment/USTR-2018-0026-1548   8/21/2018

PR-1597    USTR-2018-0026-1549 from Stanley Bernard                               https://www.regulations.gov/comment/USTR-2018-0026-1549   8/21/2018

PR-1598    USTR-2018-0026-1550 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1550   8/21/2018

PR-1599    USTR-2018-0026-1551 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1551   8/21/2018

PR-1600    USTR-2018-0026-1552 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1552   8/21/2018

PR-1601    USTR-2018-0026-1553 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1553   8/21/2018

PR-1602    USTR-2018-0026-1554 from Ron Armstrong                                 https://www.regulations.gov/comment/USTR-2018-0026-1554   8/21/2018

PR-1603    USTR-2018-0026-1555 from Milton Bernard                                https://www.regulations.gov/comment/USTR-2018-0026-1555   8/21/2018

PR-1604    USTR-2018-0026-1556 from Marianne Liboy                                https://www.regulations.gov/comment/USTR-2018-0026-1556   8/21/2018

           USTR-2018-0026-1557 from Bill Julien Nationwide Industries,
PR-1605                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1557   8/21/2018
           Husch Blackwell LLP
           USTR-2018-0026-1558 from Bryan Gustus, South Seas International
PR-1606                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1558   8/21/2018
           LLC



                                                                             96
                            Case 1:21-cv-00052-3JP Document 297            Filed 04/30/21     Page 100 of 538


 Public
                            Document Name/Description                             Link to Publicly Available Documents            Date
Record #

PR-1607    USTR-2018-0026-1559 from Michael Incardone                  https://www.regulations.gov/comment/USTR-2018-0026-1559   8/21/2018

PR-1608    USTR-2018-0026-1560 from Stanley Bernard                    https://www.regulations.gov/comment/USTR-2018-0026-1560   8/21/2018

PR-1609    USTR-2018-0026-1561 from David Creech                       https://www.regulations.gov/comment/USTR-2018-0026-1561   8/21/2018

PR-1610    USTR-2018-0026-1562 from Milton Bernard                     https://www.regulations.gov/comment/USTR-2018-0026-1562   8/21/2018

PR-1611    USTR-2018-0026-1563 from Sharonn Vesecky                    https://www.regulations.gov/comment/USTR-2018-0026-1563   8/21/2018

PR-1612    USTR-2018-0026-1564 from David Creech                       https://www.regulations.gov/comment/USTR-2018-0026-1564   8/21/2018

PR-1613    USTR-2018-0026-1565 from David Petri, Nester Hosiery        https://www.regulations.gov/comment/USTR-2018-0026-1565   8/21/2018

PR-1614    USTR-2018-0026-1566 from Michael Hostrawser                 https://www.regulations.gov/comment/USTR-2018-0026-1566   8/21/2018

PR-1615    USTR-2018-0026-1567 from janis stob                         https://www.regulations.gov/comment/USTR-2018-0026-1567   8/21/2018

PR-1616    USTR-2018-0026-1568 from Carrie Quinn                       https://www.regulations.gov/comment/USTR-2018-0026-1568   8/21/2018

PR-1617    USTR-2018-0026-1569 from Robert Denbo                       https://www.regulations.gov/comment/USTR-2018-0026-1569   8/21/2018

PR-1618    USTR-2018-0026-1570 from l graham                           https://www.regulations.gov/comment/USTR-2018-0026-1570   8/21/2018

PR-1619    USTR-2018-0026-1571 from Hanibal Hormozi                    https://www.regulations.gov/comment/USTR-2018-0026-1571   8/21/2018

PR-1620    USTR-2018-0026-1572 from Christian Weihprecht               https://www.regulations.gov/comment/USTR-2018-0026-1572   8/21/2018

PR-1621    USTR-2018-0026-1573 from Terrence Bisch                     https://www.regulations.gov/comment/USTR-2018-0026-1573   8/21/2018

PR-1622    USTR-2018-0026-1574 from Mary Severin                       https://www.regulations.gov/comment/USTR-2018-0026-1574   8/21/2018

PR-1623    USTR-2018-0026-1575 from Peter Harriss                      https://www.regulations.gov/comment/USTR-2018-0026-1575   8/21/2018



                                                                  97
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 101 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-1624    USTR-2018-0026-1576 from Eric Akesson                              https://www.regulations.gov/comment/USTR-2018-0026-1576   8/21/2018

PR-1625    USTR-2018-0026-1577 from BROOKS DAME                               https://www.regulations.gov/comment/USTR-2018-0026-1577   8/21/2018

PR-1626    USTR-2018-0026-1578 from Peter Harriss                             https://www.regulations.gov/comment/USTR-2018-0026-1578   8/21/2018

PR-1627    USTR-2018-0026-1579 from Cecily Liu                                https://www.regulations.gov/comment/USTR-2018-0026-1579   8/21/2018

           USTR-2018-0026-1580 from Aaron Applebaum, Baker & McKenzie
PR-1628                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1580   8/21/2018
           LLP

PR-1629    USTR-2018-0026-1581 from Meg Kupiec                                https://www.regulations.gov/comment/USTR-2018-0026-1581   8/21/2018

PR-1630    USTR-2018-0026-1582 from Martha Bremer                             https://www.regulations.gov/comment/USTR-2018-0026-1582   8/21/2018

PR-1631    USTR-2018-0026-1583 from Jenny Antoline                            https://www.regulations.gov/comment/USTR-2018-0026-1583   8/21/2018

PR-1632    USTR-2018-0026-1584 from Toni Tiemann                              https://www.regulations.gov/comment/USTR-2018-0026-1584   8/21/2018

           USTR-2018-0026-1585 from Jerry Proulx, The Caner's Choice/
PR-1633                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1585   8/21/2018
           canerschoice.com

PR-1634    USTR-2018-0026-1586 from Joyce Curtis                              https://www.regulations.gov/comment/USTR-2018-0026-1586   8/21/2018

PR-1635    USTR-2018-0026-1587 from Joanne Sheriff                            https://www.regulations.gov/comment/USTR-2018-0026-1587   8/21/2018

PR-1636    USTR-2018-0026-1588 from Christine Guo                             https://www.regulations.gov/comment/USTR-2018-0026-1588   8/21/2018

           USTR-2018-0026-1589 from Sal Militello Wayside Fence, Husch
PR-1637                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1589   8/21/2018
           Blackwell LLP

PR-1638    USTR-2018-0026-1590 from Stanley Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-1590   8/21/2018

           USTR-2018-0026-1591 from Howard and Mary Ann Rogers,
PR-1639                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1591   8/21/2018
           Kaikodo LLC

PR-1640    USTR-2018-0026-1592 from Michael Meadows                           https://www.regulations.gov/comment/USTR-2018-0026-1592   8/21/2018



                                                                         98
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 102 of 538


 Public
                             Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-1593 from William Andresen, Home Furnishings
PR-1641                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1593   8/21/2018
           Association

PR-1642    USTR-2018-0026-1594 from Scott Slater                              https://www.regulations.gov/comment/USTR-2018-0026-1594   8/21/2018

PR-1643    USTR-2018-0026-1595 from Mike Oliver                               https://www.regulations.gov/comment/USTR-2018-0026-1595   8/21/2018

           USTR-2018-0026-1596 from Nithya Nagarajan, Kivlan and
PR-1644                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1596   8/21/2018
           Company, Inc.

PR-1645    USTR-2018-0026-1597 from David Epstein, Deli, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-1597   8/21/2018

PR-1646    USTR-2018-0026-1598 from Jim Jackson, JJSC Manufacturing           https://www.regulations.gov/comment/USTR-2018-0026-1598   8/21/2018

PR-1647    USTR-2018-0026-1599 from Dawn Edwards                              https://www.regulations.gov/comment/USTR-2018-0026-1599   8/21/2018

PR-1648    USTR-2018-0026-1600 from Alli Noland                               https://www.regulations.gov/comment/USTR-2018-0026-1600   8/21/2018

PR-1649    USTR-2018-0026-1601 from Jeff Bowman                               https://www.regulations.gov/comment/USTR-2018-0026-1601   8/21/2018

PR-1650    USTR-2018-0026-1602 from Maggie Wood                               https://www.regulations.gov/comment/USTR-2018-0026-1602   8/21/2018

PR-1651    USTR-2018-0026-1603 from Henry Anderson                            https://www.regulations.gov/comment/USTR-2018-0026-1603   8/21/2018

PR-1652    USTR-2018-0026-1604 from Luke Boyer                                https://www.regulations.gov/comment/USTR-2018-0026-1604   8/21/2018

PR-1653    USTR-2018-0026-1605 from Luke Boyer                                https://www.regulations.gov/comment/USTR-2018-0026-1605   8/21/2018

PR-1654    USTR-2018-0026-1606 from Oliver Wang, Pharmax N.A. Inc             https://www.regulations.gov/comment/USTR-2018-0026-1606   8/21/2018

PR-1655    USTR-2018-0026-1607 from Alex Shirdel, Scadlock LLC                https://www.regulations.gov/comment/USTR-2018-0026-1607   8/21/2018

PR-1656    USTR-2018-0026-1608 from Luke Boyer                                https://www.regulations.gov/comment/USTR-2018-0026-1608   8/21/2018

PR-1657    USTR-2018-0026-1609 from Luke Boyer                                https://www.regulations.gov/comment/USTR-2018-0026-1609   8/21/2018



                                                                         99
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 103 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-1658    USTR-2018-0026-1610 from Evan Williams, Huayou Americas                https://www.regulations.gov/comment/USTR-2018-0026-1610   8/21/2018

           USTR-2018-0026-1611 from Diana Bishop, Stitches'n'Stuff Fabric
PR-1659                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1611   8/21/2018
           Shoppe

PR-1660    USTR-2018-0026-1612 from amy Borenstein                                https://www.regulations.gov/comment/USTR-2018-0026-1612   8/21/2018

PR-1661    USTR-2018-0026-1613 from John Tang                                     https://www.regulations.gov/comment/USTR-2018-0026-1613   8/21/2018

           USTR-2018-0026-1614 from Stephanie Wilcox, Visual Comfort
PR-1662                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1614   8/21/2018
           Group

PR-1663    USTR-2018-0026-1615 from Dawn D'Alessandro                             https://www.regulations.gov/comment/USTR-2018-0026-1615   8/21/2018
           USTR-2018-0026-1616 from Ruiqing Yuan, China Chamber of
PR-1664    Commerce for Import and Export of Machinery and Electronic             https://www.regulations.gov/comment/USTR-2018-0026-1616   8/21/2018
           Products (CCCME)
           USTR-2018-0026-1617 from Michael O'Sullivan, Vishay
PR-1665                                                                           https://www.regulations.gov/comment/USTR-2018-0026-1617   8/21/2018
           Intertechnology, Inc.

PR-1666    USTR-2018-0026-1618 from Luis Torres, QT Fabric                        https://www.regulations.gov/comment/USTR-2018-0026-1618   8/21/2018

PR-1667    USTR-2018-0026-1619 from Chuck Surges, Rural King Supply               https://www.regulations.gov/comment/USTR-2018-0026-1619   8/21/2018

PR-1668    USTR-2018-0026-1620 from Vickie Fidler                                 https://www.regulations.gov/comment/USTR-2018-0026-1620   8/22/2018

PR-1669    USTR-2018-0026-1621 from Fawn de Calif                                 https://www.regulations.gov/comment/USTR-2018-0026-1621   8/22/2018

PR-1670    USTR-2018-0026-1622 from Sandi Dailey                                  https://www.regulations.gov/comment/USTR-2018-0026-1622   8/22/2018

PR-1671    USTR-2018-0026-1623 from Carmen Pena                                   https://www.regulations.gov/comment/USTR-2018-0026-1623   8/22/2018

PR-1672    USTR-2018-0026-1624 from Bruce Powers                                  https://www.regulations.gov/comment/USTR-2018-0026-1624   8/22/2018

PR-1673    USTR-2018-0026-1625 from steven hedaya, Mondani                        https://www.regulations.gov/comment/USTR-2018-0026-1625   8/22/2018

PR-1674    USTR-2018-0026-1626 from Jill Choate                                   https://www.regulations.gov/comment/USTR-2018-0026-1626   8/22/2018


                                                                            100
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 104 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-1675    USTR-2018-0026-1627 from Luke Boyer                               https://www.regulations.gov/comment/USTR-2018-0026-1627   8/22/2018

PR-1676    USTR-2018-0026-1628 from Patricia Foutch, Regulations.gov         https://www.regulations.gov/comment/USTR-2018-0026-1628   8/22/2018

PR-1677    USTR-2018-0026-1629 from Ruby Hanson                              https://www.regulations.gov/comment/USTR-2018-0026-1629   8/22/2018

PR-1678    USTR-2018-0026-1630 from Alice Holm                               https://www.regulations.gov/comment/USTR-2018-0026-1630   8/22/2018

PR-1679    USTR-2018-0026-1631 from Jnathan Lyons                            https://www.regulations.gov/comment/USTR-2018-0026-1631   8/22/2018

PR-1680    USTR-2018-0026-1632 from Judith Collins                           https://www.regulations.gov/comment/USTR-2018-0026-1632   8/22/2018

PR-1681    USTR-2018-0026-1633 from Donna Varcoe                             https://www.regulations.gov/comment/USTR-2018-0026-1633   8/22/2018

PR-1682    USTR-2018-0026-1634 from Susan Herrmann                           https://www.regulations.gov/comment/USTR-2018-0026-1634   8/22/2018

PR-1683    USTR-2018-0026-1635 from Diana Stockdale                          https://www.regulations.gov/comment/USTR-2018-0026-1635   8/22/2018

PR-1684    USTR-2018-0026-1636 from Gary Susich                              https://www.regulations.gov/comment/USTR-2018-0026-1636   8/22/2018

PR-1685    USTR-2018-0026-1637 from Paul Powers                              https://www.regulations.gov/comment/USTR-2018-0026-1637   8/22/2018

PR-1686    USTR-2018-0026-1638 from Carol Weiss                              https://www.regulations.gov/comment/USTR-2018-0026-1638   8/22/2018

PR-1687    USTR-2018-0026-1639 from Rebecca Bermosk                          https://www.regulations.gov/comment/USTR-2018-0026-1639   8/22/2018

PR-1688    USTR-2018-0026-1640 from Melanie Udell                            https://www.regulations.gov/comment/USTR-2018-0026-1640   8/22/2018

PR-1689    USTR-2018-0026-1641 from Tony Betti                               https://www.regulations.gov/comment/USTR-2018-0026-1641   8/22/2018

PR-1690    USTR-2018-0026-1642 from Patricia Pollard                         https://www.regulations.gov/comment/USTR-2018-0026-1642   8/22/2018

PR-1691    USTR-2018-0026-1643 from Nayeem Aslam                             https://www.regulations.gov/comment/USTR-2018-0026-1643   8/22/2018



                                                                       101
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 105 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-1692    USTR-2018-0026-1644 from Carolyn Engel                https://www.regulations.gov/comment/USTR-2018-0026-1644   8/22/2018

PR-1693    USTR-2018-0026-1645 from sylvia greer                 https://www.regulations.gov/comment/USTR-2018-0026-1645   8/22/2018

PR-1694    USTR-2018-0026-1646 from Michael Mangino              https://www.regulations.gov/comment/USTR-2018-0026-1646   8/22/2018

PR-1695    USTR-2018-0026-1647 from Maurine Jasper               https://www.regulations.gov/comment/USTR-2018-0026-1647   8/22/2018

PR-1696    USTR-2018-0026-1648 from Davvon McKenzie              https://www.regulations.gov/comment/USTR-2018-0026-1648   8/22/2018

PR-1697    USTR-2018-0026-1649 from Antonette Raines             https://www.regulations.gov/comment/USTR-2018-0026-1649   8/22/2018

PR-1698    USTR-2018-0026-1650 from Roxanne Barbieri             https://www.regulations.gov/comment/USTR-2018-0026-1650   8/22/2018

PR-1699    USTR-2018-0026-1651 from Anton Frelix                 https://www.regulations.gov/comment/USTR-2018-0026-1651   8/22/2018

PR-1700    USTR-2018-0026-1652 from Mary Wendtland               https://www.regulations.gov/comment/USTR-2018-0026-1652   8/22/2018

PR-1701    USTR-2018-0026-1653 from Shelley Gold                 https://www.regulations.gov/comment/USTR-2018-0026-1653   8/22/2018

PR-1702    USTR-2018-0026-1654 from Diane Trimble                https://www.regulations.gov/comment/USTR-2018-0026-1654   8/22/2018

PR-1703    USTR-2018-0026-1655 from Gene Sheridan                https://www.regulations.gov/comment/USTR-2018-0026-1655   8/22/2018

PR-1704    USTR-2018-0026-1656 from Kathleen ODonnell            https://www.regulations.gov/comment/USTR-2018-0026-1656   8/22/2018

PR-1705    USTR-2018-0026-1657 from Lynne Sandy                  https://www.regulations.gov/comment/USTR-2018-0026-1657   8/22/2018

PR-1706    USTR-2018-0026-1658 from John Bender                  https://www.regulations.gov/comment/USTR-2018-0026-1658   8/22/2018

PR-1707    USTR-2018-0026-1659 from Linda Arndt                  https://www.regulations.gov/comment/USTR-2018-0026-1659   8/22/2018

PR-1708    USTR-2018-0026-1660 from Eric Fletcher                https://www.regulations.gov/comment/USTR-2018-0026-1660   8/22/2018



                                                           102
                            Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 106 of 538


 Public
                            Document Name/Description                               Link to Publicly Available Documents            Date
Record #

PR-1709    USTR-2018-0026-1661 from David Tucker                         https://www.regulations.gov/comment/USTR-2018-0026-1661   8/22/2018

PR-1710    USTR-2018-0026-1662 from Carolyn Fleischner                   https://www.regulations.gov/comment/USTR-2018-0026-1662   8/22/2018

PR-1711    USTR-2018-0026-1663 from Patrice Sena                         https://www.regulations.gov/comment/USTR-2018-0026-1663   8/22/2018

PR-1712    USTR-2018-0026-1664 from Joyce Carter                         https://www.regulations.gov/comment/USTR-2018-0026-1664   8/22/2018

PR-1713    USTR-2018-0026-1665 from Luke Boyer                           https://www.regulations.gov/comment/USTR-2018-0026-1665   8/22/2018

           USTR-2018-0026-1666 from Eugene Wright, ESI Ergonomic
PR-1714                                                                  https://www.regulations.gov/comment/USTR-2018-0026-1666   8/22/2018
           Solutions

PR-1715    USTR-2018-0026-1667 from Karen Luke                           https://www.regulations.gov/comment/USTR-2018-0026-1667   8/22/2018

PR-1716    USTR-2018-0026-1668 from Jill Dahl                            https://www.regulations.gov/comment/USTR-2018-0026-1668   8/22/2018

PR-1717    USTR-2018-0026-1669 from Katsumi Nagata                       https://www.regulations.gov/comment/USTR-2018-0026-1669   8/22/2018

PR-1718    USTR-2018-0026-1670 from Christopher Rogers                   https://www.regulations.gov/comment/USTR-2018-0026-1670   8/22/2018

PR-1719    USTR-2018-0026-1671 from John Montgomery                      https://www.regulations.gov/comment/USTR-2018-0026-1671   8/22/2018

PR-1720    USTR-2018-0026-1672 from Robert Culliton                      https://www.regulations.gov/comment/USTR-2018-0026-1672   8/22/2018

PR-1721    USTR-2018-0026-1673 from Dianne Mcanney                       https://www.regulations.gov/comment/USTR-2018-0026-1673   8/22/2018

PR-1722    USTR-2018-0026-1674 from Jane Collins                         https://www.regulations.gov/comment/USTR-2018-0026-1674   8/22/2018

PR-1723    USTR-2018-0026-1675 from Shihan Qu, Zen Magnets LLC           https://www.regulations.gov/comment/USTR-2018-0026-1675   8/22/2018

PR-1724    USTR-2018-0026-1676 from Tina Leach                           https://www.regulations.gov/comment/USTR-2018-0026-1676   8/22/2018

PR-1725    USTR-2018-0026-1677 from hollis milark                        https://www.regulations.gov/comment/USTR-2018-0026-1677   8/22/2018



                                                                   103
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 107 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-1726    USTR-2018-0026-1678 from Charlene Swafford           https://www.regulations.gov/comment/USTR-2018-0026-1678   8/22/2018

PR-1727    USTR-2018-0026-1679 from Joy Keeping                 https://www.regulations.gov/comment/USTR-2018-0026-1679   8/22/2018

PR-1728    USTR-2018-0026-1680 from Annmarie Gebhard            https://www.regulations.gov/comment/USTR-2018-0026-1680   8/22/2018

PR-1729    USTR-2018-0026-1681 from Peter Gruber                https://www.regulations.gov/comment/USTR-2018-0026-1681   8/22/2018

PR-1730    USTR-2018-0026-1682 from Thomas Gerhart              https://www.regulations.gov/comment/USTR-2018-0026-1682   8/22/2018

PR-1731    USTR-2018-0026-1683 from Steve Gottsegen             https://www.regulations.gov/comment/USTR-2018-0026-1683   8/22/2018

PR-1732    USTR-2018-0026-1684 from Lynn Brown                  https://www.regulations.gov/comment/USTR-2018-0026-1684   8/22/2018

PR-1733    USTR-2018-0026-1685 from Jay Kloosterman             https://www.regulations.gov/comment/USTR-2018-0026-1685   8/22/2018

PR-1734    USTR-2018-0026-1686 from Karen Dye                   https://www.regulations.gov/comment/USTR-2018-0026-1686   8/22/2018

PR-1735    USTR-2018-0026-1687 from Robyn Blackwell             https://www.regulations.gov/comment/USTR-2018-0026-1687   8/22/2018

PR-1736    USTR-2018-0026-1688 from Arlene Ruksza-Lenz          https://www.regulations.gov/comment/USTR-2018-0026-1688   8/22/2018

PR-1737    USTR-2018-0026-1689 from John Woolley                https://www.regulations.gov/comment/USTR-2018-0026-1689   8/22/2018

PR-1738    USTR-2018-0026-1690 from David McKeith               https://www.regulations.gov/comment/USTR-2018-0026-1690   8/22/2018

PR-1739    USTR-2018-0026-1691 from Mary Nagy                   https://www.regulations.gov/comment/USTR-2018-0026-1691   8/22/2018

PR-1740    USTR-2018-0026-1692 from Marty Hacker                https://www.regulations.gov/comment/USTR-2018-0026-1692   8/22/2018

PR-1741    USTR-2018-0026-1693 from Joni Leadbetter             https://www.regulations.gov/comment/USTR-2018-0026-1693   8/22/2018

PR-1742    USTR-2018-0026-1694 from Susan Zimmer                https://www.regulations.gov/comment/USTR-2018-0026-1694   8/22/2018



                                                          104
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 108 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-1743    USTR-2018-0026-1695 from Connie Scott                                https://www.regulations.gov/comment/USTR-2018-0026-1695   8/22/2018

PR-1744    USTR-2018-0026-1696 from Vicki Wilson                                https://www.regulations.gov/comment/USTR-2018-0026-1696   8/22/2018

PR-1745    USTR-2018-0026-1697 from Brian Kelly                                 https://www.regulations.gov/comment/USTR-2018-0026-1697   8/22/2018

PR-1746    USTR-2018-0026-1698 from Carol McWhirter                             https://www.regulations.gov/comment/USTR-2018-0026-1698   8/22/2018

PR-1747    USTR-2018-0026-1699 from Sue Vayette                                 https://www.regulations.gov/comment/USTR-2018-0026-1699   8/22/2018

           USTR-2018-0026-1700 from China Vitamins LLC, Greenberg
PR-1748                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1700   8/22/2018
           Traurig LLP

PR-1749    USTR-2018-0026-1701 from Edward Rounsaville                          https://www.regulations.gov/comment/USTR-2018-0026-1701   8/22/2018

PR-1750    USTR-2018-0026-1702 from Reta Kerr                                   https://www.regulations.gov/comment/USTR-2018-0026-1702   8/22/2018

PR-1751    USTR-2018-0026-1703 from Dan Grinberg                                https://www.regulations.gov/comment/USTR-2018-0026-1703   8/22/2018

PR-1752    USTR-2018-0026-1704 from Lee Hamilton                                https://www.regulations.gov/comment/USTR-2018-0026-1704   8/22/2018

PR-1753    USTR-2018-0026-1705 from employees from tracker safe seattle         https://www.regulations.gov/comment/USTR-2018-0026-1705   8/22/2018

PR-1754    USTR-2018-0026-1706 from John Pinkerton                              https://www.regulations.gov/comment/USTR-2018-0026-1706   8/22/2018

PR-1755    USTR-2018-0026-1707 from Jennifer Stewart                            https://www.regulations.gov/comment/USTR-2018-0026-1707   8/22/2018

PR-1756    USTR-2018-0026-1708 from Deb Ludwig                                  https://www.regulations.gov/comment/USTR-2018-0026-1708   8/22/2018

PR-1757    USTR-2018-0026-1709 from Anna Landron                                https://www.regulations.gov/comment/USTR-2018-0026-1709   8/22/2018

PR-1758    USTR-2018-0026-1710 from Joseph Klimovitz                            https://www.regulations.gov/comment/USTR-2018-0026-1710   8/22/2018

PR-1759    USTR-2018-0026-1711 from Steve Freiburg                              https://www.regulations.gov/comment/USTR-2018-0026-1711   8/22/2018



                                                                          105
                           Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 109 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-1760    USTR-2018-0026-1712 from Donna Hemingway                         https://www.regulations.gov/comment/USTR-2018-0026-1712   8/22/2018

PR-1761    USTR-2018-0026-1713 from Carin Antill                            https://www.regulations.gov/comment/USTR-2018-0026-1713   8/22/2018

PR-1762    USTR-2018-0026-1714 from Vickie Holm                             https://www.regulations.gov/comment/USTR-2018-0026-1714   8/22/2018

PR-1763    USTR-2018-0026-1715 from David Hockey                            https://www.regulations.gov/comment/USTR-2018-0026-1715   8/22/2018

PR-1764    USTR-2018-0026-1716 from Marianne Murray                         https://www.regulations.gov/comment/USTR-2018-0026-1716   8/22/2018

PR-1765    USTR-2018-0026-1717 from Suzann Nelson                           https://www.regulations.gov/comment/USTR-2018-0026-1717   8/22/2018

PR-1766    USTR-2018-0026-1718 from Karen Stange                            https://www.regulations.gov/comment/USTR-2018-0026-1718   8/22/2018

PR-1767    USTR-2018-0026-1719 from Greg Williams                           https://www.regulations.gov/comment/USTR-2018-0026-1719   8/22/2018

PR-1768    USTR-2018-0026-1720 from James Foster                            https://www.regulations.gov/comment/USTR-2018-0026-1720   8/22/2018

PR-1769    USTR-2018-0026-1721 from Michael Hayes                           https://www.regulations.gov/comment/USTR-2018-0026-1721   8/22/2018

PR-1770    USTR-2018-0026-1722 from Margaret von Biesen                     https://www.regulations.gov/comment/USTR-2018-0026-1722   8/22/2018

PR-1771    USTR-2018-0026-1723 from Beth Freeman                            https://www.regulations.gov/comment/USTR-2018-0026-1723   8/22/2018

PR-1772    USTR-2018-0026-1724 from David somers                            https://www.regulations.gov/comment/USTR-2018-0026-1724   8/22/2018

PR-1773    USTR-2018-0026-1725 from Rory Murphy                             https://www.regulations.gov/comment/USTR-2018-0026-1725   8/22/2018

PR-1774    USTR-2018-0026-1726 from employees at Tracker Safe & Mode One    https://www.regulations.gov/comment/USTR-2018-0026-1726   8/22/2018

PR-1775    USTR-2018-0026-1727 from Kathy Mason                             https://www.regulations.gov/comment/USTR-2018-0026-1727   8/22/2018

PR-1776    USTR-2018-0026-1728 from Linda Rother                            https://www.regulations.gov/comment/USTR-2018-0026-1728   8/22/2018



                                                                      106
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 110 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-1777    USTR-2018-0026-1729 from Jim De Kam                   https://www.regulations.gov/comment/USTR-2018-0026-1729   8/22/2018

PR-1778    USTR-2018-0026-1730 from Betty Croak                  https://www.regulations.gov/comment/USTR-2018-0026-1730   8/22/2018

PR-1779    USTR-2018-0026-1731 from Robert Dodson                https://www.regulations.gov/comment/USTR-2018-0026-1731   8/22/2018

PR-1780    USTR-2018-0026-1732 from Carolyn Florence             https://www.regulations.gov/comment/USTR-2018-0026-1732   8/22/2018

PR-1781    USTR-2018-0026-1733 from Leslie Miranda               https://www.regulations.gov/comment/USTR-2018-0026-1733   8/22/2018

PR-1782    USTR-2018-0026-1734 from Anna Miller                  https://www.regulations.gov/comment/USTR-2018-0026-1734   8/22/2018

PR-1783    USTR-2018-0026-1735 from Kera Eichinger               https://www.regulations.gov/comment/USTR-2018-0026-1735   8/22/2018

PR-1784    USTR-2018-0026-1736 from Christina Burton             https://www.regulations.gov/comment/USTR-2018-0026-1736   8/22/2018

PR-1785    USTR-2018-0026-1737 from Rosalie Cox                  https://www.regulations.gov/comment/USTR-2018-0026-1737   8/22/2018

PR-1786    USTR-2018-0026-1738 from pamela stiles                https://www.regulations.gov/comment/USTR-2018-0026-1738   8/22/2018

PR-1787    USTR-2018-0026-1739 from Marsha Smith                 https://www.regulations.gov/comment/USTR-2018-0026-1739   8/22/2018

PR-1788    USTR-2018-0026-1740 from Lavie Quang                  https://www.regulations.gov/comment/USTR-2018-0026-1740   8/22/2018

PR-1789    USTR-2018-0026-1741 from Ruth Uppena                  https://www.regulations.gov/comment/USTR-2018-0026-1741   8/22/2018

PR-1790    USTR-2018-0026-1742 from Joseph Reinek                https://www.regulations.gov/comment/USTR-2018-0026-1742   8/22/2018

PR-1791    USTR-2018-0026-1743 from Marcia Leibson               https://www.regulations.gov/comment/USTR-2018-0026-1743   8/22/2018

PR-1792    USTR-2018-0026-1744 from Deborah Cozine               https://www.regulations.gov/comment/USTR-2018-0026-1744   8/22/2018

PR-1793    USTR-2018-0026-1745 from Sharon Zens                  https://www.regulations.gov/comment/USTR-2018-0026-1745   8/22/2018



                                                           107
                           Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 111 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents            Date
Record #

PR-1794    USTR-2018-0026-1746 from Francine Montey                        https://www.regulations.gov/comment/USTR-2018-0026-1746   8/22/2018

PR-1795    USTR-2018-0026-1747 from Skip Gibson                            https://www.regulations.gov/comment/USTR-2018-0026-1747   8/22/2018

           USTR-2018-0026-1748 from John T. Johnson, American Wire
PR-1796                                                                    https://www.regulations.gov/comment/USTR-2018-0026-1748   8/22/2018
           Producers Association

PR-1797    USTR-2018-0026-1749 from Eric Moe                               https://www.regulations.gov/comment/USTR-2018-0026-1749   8/22/2018

PR-1798    USTR-2018-0026-1750 from Patrick Buckley                        https://www.regulations.gov/comment/USTR-2018-0026-1750   8/22/2018

PR-1799    USTR-2018-0026-1751 from John Looby                             https://www.regulations.gov/comment/USTR-2018-0026-1751   8/22/2018

PR-1800    USTR-2018-0026-1752 from Benita McClanathan                     https://www.regulations.gov/comment/USTR-2018-0026-1752   8/22/2018

PR-1801    USTR-2018-0026-1753 from Vicki Schenz                           https://www.regulations.gov/comment/USTR-2018-0026-1753   8/22/2018

PR-1802    USTR-2018-0026-1754 from Ingrid Spies                           https://www.regulations.gov/comment/USTR-2018-0026-1754   8/22/2018

PR-1803    USTR-2018-0026-1755 from Manuel Sillas                          https://www.regulations.gov/comment/USTR-2018-0026-1755   8/22/2018

PR-1804    USTR-2018-0026-1756 from Della Gibson                           https://www.regulations.gov/comment/USTR-2018-0026-1756   8/22/2018

PR-1805    USTR-2018-0026-1757 from Debra Blackwood                        https://www.regulations.gov/comment/USTR-2018-0026-1757   8/22/2018

PR-1806    USTR-2018-0026-1758 from Valerie Emrich-Blessing                https://www.regulations.gov/comment/USTR-2018-0026-1758   8/22/2018

PR-1807    USTR-2018-0026-1759 from Mary Denman                            https://www.regulations.gov/comment/USTR-2018-0026-1759   8/22/2018

PR-1808    USTR-2018-0026-1760 from Jacqueline Maifeld                     https://www.regulations.gov/comment/USTR-2018-0026-1760   8/22/2018

PR-1809    USTR-2018-0026-1761 from Lorraine Black                         https://www.regulations.gov/comment/USTR-2018-0026-1761   8/22/2018

PR-1810    USTR-2018-0026-1762 from Chuck Hutaff                           https://www.regulations.gov/comment/USTR-2018-0026-1762   8/22/2018



                                                                     108
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 112 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-1811    USTR-2018-0026-1763 from Bonnita Sherburne           https://www.regulations.gov/comment/USTR-2018-0026-1763   8/22/2018

PR-1812    USTR-2018-0026-1764 from Sharon Sullivan             https://www.regulations.gov/comment/USTR-2018-0026-1764   8/22/2018

PR-1813    USTR-2018-0026-1765 from Ginger Witmer               https://www.regulations.gov/comment/USTR-2018-0026-1765   8/22/2018

PR-1814    USTR-2018-0026-1766 from Lois Surry                  https://www.regulations.gov/comment/USTR-2018-0026-1766   8/22/2018

PR-1815    USTR-2018-0026-1767 from Fred Powell                 https://www.regulations.gov/comment/USTR-2018-0026-1767   8/22/2018

PR-1816    USTR-2018-0026-1768 from Nancy Robbins               https://www.regulations.gov/comment/USTR-2018-0026-1768   8/22/2018

PR-1817    USTR-2018-0026-1769 from Robyn Carter                https://www.regulations.gov/comment/USTR-2018-0026-1769   8/22/2018

PR-1818    USTR-2018-0026-1770 from wilbur watts                https://www.regulations.gov/comment/USTR-2018-0026-1770   8/22/2018

PR-1819    USTR-2018-0026-1771 from Julia Huber                 https://www.regulations.gov/comment/USTR-2018-0026-1771   8/22/2018

PR-1820    USTR-2018-0026-1772 from Trudy Williams              https://www.regulations.gov/comment/USTR-2018-0026-1772   8/22/2018

PR-1821    USTR-2018-0026-1773 from Mike James                  https://www.regulations.gov/comment/USTR-2018-0026-1773   8/22/2018

PR-1822    USTR-2018-0026-1774 from Lynn Allen                  https://www.regulations.gov/comment/USTR-2018-0026-1774   8/22/2018

PR-1823    USTR-2018-0026-1775 from Yvonne Christison           https://www.regulations.gov/comment/USTR-2018-0026-1775   8/22/2018

PR-1824    USTR-2018-0026-1776 from Vincent Mallen              https://www.regulations.gov/comment/USTR-2018-0026-1776   8/22/2018

PR-1825    USTR-2018-0026-1777 from Ann Alejandro               https://www.regulations.gov/comment/USTR-2018-0026-1777   8/22/2018

PR-1826    USTR-2018-0026-1778 from Patricia Hansen             https://www.regulations.gov/comment/USTR-2018-0026-1778   8/22/2018

PR-1827    USTR-2018-0026-1779 from Andrea Hobright             https://www.regulations.gov/comment/USTR-2018-0026-1779   8/22/2018



                                                          109
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 113 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-1828    USTR-2018-0026-1780 from Anne Aleck                               https://www.regulations.gov/comment/USTR-2018-0026-1780   8/22/2018

PR-1829    USTR-2018-0026-1781 from Ruth Motter                              https://www.regulations.gov/comment/USTR-2018-0026-1781   8/22/2018

PR-1830    USTR-2018-0026-1782 from Kris Tohm                                https://www.regulations.gov/comment/USTR-2018-0026-1782   8/22/2018

PR-1831    USTR-2018-0026-1783 from David Huerta                             https://www.regulations.gov/comment/USTR-2018-0026-1783   8/22/2018

PR-1832    USTR-2018-0026-1784 from Linda McGhee                             https://www.regulations.gov/comment/USTR-2018-0026-1784   8/22/2018

PR-1833    USTR-2018-0026-1785 from Jim Hale                                 https://www.regulations.gov/comment/USTR-2018-0026-1785   8/22/2018

           USTR-2018-0026-1786 from Stephen Sothmann, U.S. Hide, Skin and
PR-1834                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1786   8/22/2018
           Leather Association/North American Meat Institute

PR-1835    USTR-2018-0026-1787 from Jill Hartman                             https://www.regulations.gov/comment/USTR-2018-0026-1787   8/22/2018

           USTR-2018-0026-1788 from Jody Sebastiano, Transdesic
PR-1836                                                                      https://www.regulations.gov/comment/USTR-2018-0026-1788   8/22/2018
           International, Inc.

PR-1837    USTR-2018-0026-1789 from Brian Gwinn                              https://www.regulations.gov/comment/USTR-2018-0026-1789   8/22/2018

PR-1838    USTR-2018-0026-1790 from Sue Huntenburg                           https://www.regulations.gov/comment/USTR-2018-0026-1790   8/22/2018

PR-1839    USTR-2018-0026-1791 from Colin Ward                               https://www.regulations.gov/comment/USTR-2018-0026-1791   8/22/2018

PR-1840    USTR-2018-0026-1792 from Kathryn Gintz                            https://www.regulations.gov/comment/USTR-2018-0026-1792   8/22/2018

PR-1841    USTR-2018-0026-1793 from JoAnne Weir                              https://www.regulations.gov/comment/USTR-2018-0026-1793   8/22/2018

PR-1842    USTR-2018-0026-1794 from Randy Rockel                             https://www.regulations.gov/comment/USTR-2018-0026-1794   8/22/2018

PR-1843    USTR-2018-0026-1795 from Donica Lintner                           https://www.regulations.gov/comment/USTR-2018-0026-1795   8/22/2018

PR-1844    USTR-2018-0026-1796 from Terri Kane                               https://www.regulations.gov/comment/USTR-2018-0026-1796   8/22/2018



                                                                       110
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 114 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-1845    USTR-2018-0026-1797 from Debra Mankins                           https://www.regulations.gov/comment/USTR-2018-0026-1797   8/22/2018

PR-1846    USTR-2018-0026-1798 from Catherine Schwandt                      https://www.regulations.gov/comment/USTR-2018-0026-1798   8/22/2018

PR-1847    USTR-2018-0026-1799 from Judith Koch                             https://www.regulations.gov/comment/USTR-2018-0026-1799   8/22/2018

PR-1848    USTR-2018-0026-1800 from Alex Eakley                             https://www.regulations.gov/comment/USTR-2018-0026-1800   8/22/2018

PR-1849    USTR-2018-0026-1801 from Kim Noss                                https://www.regulations.gov/comment/USTR-2018-0026-1801   8/22/2018

PR-1850    USTR-2018-0026-1802 from James Baxter                            https://www.regulations.gov/comment/USTR-2018-0026-1802   8/22/2018

PR-1851    USTR-2018-0026-1803 from Cheryl Miller                           https://www.regulations.gov/comment/USTR-2018-0026-1803   8/22/2018

PR-1852    USTR-2018-0026-1804 from Steven Berge                            https://www.regulations.gov/comment/USTR-2018-0026-1804   8/22/2018

PR-1853    USTR-2018-0026-1805 from Patty Monroe                            https://www.regulations.gov/comment/USTR-2018-0026-1805   8/22/2018

PR-1854    USTR-2018-0026-1806 from Donna Holton                            https://www.regulations.gov/comment/USTR-2018-0026-1806   8/22/2018

PR-1855    USTR-2018-0026-1807 from Susan Corlett                           https://www.regulations.gov/comment/USTR-2018-0026-1807   8/22/2018

           USTR-2018-0026-1808 from Lynne Berard, Sandler, Travis &
PR-1856                                                                     https://www.regulations.gov/comment/USTR-2018-0026-1808   8/22/2018
           Rosenberg, PA

PR-1857    USTR-2018-0026-1809 from Patricia Kronquist                      https://www.regulations.gov/comment/USTR-2018-0026-1809   8/22/2018

PR-1858    USTR-2018-0026-1810 from Rod Foutch                              https://www.regulations.gov/comment/USTR-2018-0026-1810   8/22/2018

PR-1859    USTR-2018-0026-1811 from Barbara Jensen                          https://www.regulations.gov/comment/USTR-2018-0026-1811   8/22/2018

PR-1860    USTR-2018-0026-1812 from Jennifer Norrell                        https://www.regulations.gov/comment/USTR-2018-0026-1812   8/22/2018

PR-1861    USTR-2018-0026-1813 from Cindy Stam                              https://www.regulations.gov/comment/USTR-2018-0026-1813   8/22/2018



                                                                      111
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 115 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-1862    USTR-2018-0026-1814 from Dora resendiz               https://www.regulations.gov/comment/USTR-2018-0026-1814   8/22/2018

PR-1863    USTR-2018-0026-1815 from Karen Dyke                  https://www.regulations.gov/comment/USTR-2018-0026-1815   8/22/2018

PR-1864    USTR-2018-0026-1816 from Peggy Barker                https://www.regulations.gov/comment/USTR-2018-0026-1816   8/22/2018

PR-1865    USTR-2018-0026-1817 from Jan Anderson                https://www.regulations.gov/comment/USTR-2018-0026-1817   8/22/2018

PR-1866    USTR-2018-0026-1818 from Kim Paul                    https://www.regulations.gov/comment/USTR-2018-0026-1818   8/22/2018

PR-1867    USTR-2018-0026-1819 from Kathleen Mecum              https://www.regulations.gov/comment/USTR-2018-0026-1819   8/22/2018

PR-1868    USTR-2018-0026-1820 from Fran Young                  https://www.regulations.gov/comment/USTR-2018-0026-1820   8/22/2018

PR-1869    USTR-2018-0026-1821 from Diane Schieffer             https://www.regulations.gov/comment/USTR-2018-0026-1821   8/22/2018

PR-1870    USTR-2018-0026-1822 from Patti Turner                https://www.regulations.gov/comment/USTR-2018-0026-1822   8/22/2018

PR-1871    USTR-2018-0026-1823 from Carol Abts                  https://www.regulations.gov/comment/USTR-2018-0026-1823   8/22/2018

PR-1872    USTR-2018-0026-1824 from Peg van Arsdale             https://www.regulations.gov/comment/USTR-2018-0026-1824   8/22/2018

PR-1873    USTR-2018-0026-1825 from Jeanette Lyons              https://www.regulations.gov/comment/USTR-2018-0026-1825   8/22/2018

PR-1874    USTR-2018-0026-1826 from Eileen Herrera              https://www.regulations.gov/comment/USTR-2018-0026-1826   8/22/2018

PR-1875    USTR-2018-0026-1827 from Rosemary Potter             https://www.regulations.gov/comment/USTR-2018-0026-1827   8/22/2018

PR-1876    USTR-2018-0026-1828 from Vera Stewart                https://www.regulations.gov/comment/USTR-2018-0026-1828   8/22/2018

PR-1877    USTR-2018-0026-1829 from Brooke Walker               https://www.regulations.gov/comment/USTR-2018-0026-1829   8/22/2018

PR-1878    USTR-2018-0026-1830 from Lana Hill                   https://www.regulations.gov/comment/USTR-2018-0026-1830   8/22/2018



                                                          112
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 116 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-1879    USTR-2018-0026-1831 from Carole Champion              https://www.regulations.gov/comment/USTR-2018-0026-1831   8/22/2018

PR-1880    USTR-2018-0026-1832 from Renae Hockaday               https://www.regulations.gov/comment/USTR-2018-0026-1832   8/22/2018

PR-1881    USTR-2018-0026-1833 from Lisa Judd                    https://www.regulations.gov/comment/USTR-2018-0026-1833   8/22/2018

PR-1882    USTR-2018-0026-1834 from Jim Slavin                   https://www.regulations.gov/comment/USTR-2018-0026-1834   8/22/2018

PR-1883    USTR-2018-0026-1835 from Patricia Farias              https://www.regulations.gov/comment/USTR-2018-0026-1835   8/22/2018

PR-1884    USTR-2018-0026-1836 from Rian Tydeman                 https://www.regulations.gov/comment/USTR-2018-0026-1836   8/22/2018

PR-1885    USTR-2018-0026-1837 from Reubin Chamness              https://www.regulations.gov/comment/USTR-2018-0026-1837   8/22/2018

PR-1886    USTR-2018-0026-1838 from Tracey Poletes               https://www.regulations.gov/comment/USTR-2018-0026-1838   8/22/2018

PR-1887    USTR-2018-0026-1839 from Jane Collins                 https://www.regulations.gov/comment/USTR-2018-0026-1839   8/22/2018

PR-1888    USTR-2018-0026-1840 from Roberta Uhl                  https://www.regulations.gov/comment/USTR-2018-0026-1840   8/22/2018

PR-1889    USTR-2018-0026-1841 from Bridget DePriest             https://www.regulations.gov/comment/USTR-2018-0026-1841   8/22/2018

PR-1890    USTR-2018-0026-1842 from Barb Senanefes               https://www.regulations.gov/comment/USTR-2018-0026-1842   8/22/2018

PR-1891    USTR-2018-0026-1843 from Jake Colvin                  https://www.regulations.gov/comment/USTR-2018-0026-1843   8/22/2018

PR-1892    USTR-2018-0026-1844 from Diane Olson                  https://www.regulations.gov/comment/USTR-2018-0026-1844   8/22/2018

PR-1893    USTR-2018-0026-1845 from Rob Mcdonald                 https://www.regulations.gov/comment/USTR-2018-0026-1845   8/22/2018

PR-1894    USTR-2018-0026-1846 from John Zenner                  https://www.regulations.gov/comment/USTR-2018-0026-1846   8/22/2018

PR-1895    USTR-2018-0026-1847 from Alison Zacharkiw             https://www.regulations.gov/comment/USTR-2018-0026-1847   8/22/2018



                                                           113
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 117 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-1896    USTR-2018-0026-1849 from Kathy Briscoe               https://www.regulations.gov/comment/USTR-2018-0026-1849   8/22/2018

PR-1897    USTR-2018-0026-1850 from Judith PWoods               https://www.regulations.gov/comment/USTR-2018-0026-1850   8/22/2018

PR-1898    USTR-2018-0026-1851 from Peggy Pomeroy               https://www.regulations.gov/comment/USTR-2018-0026-1851   8/22/2018

PR-1899    USTR-2018-0026-1852 from Janie Hatter                https://www.regulations.gov/comment/USTR-2018-0026-1852   8/22/2018

PR-1900    USTR-2018-0026-1853 from Richard Abel                https://www.regulations.gov/comment/USTR-2018-0026-1853   8/22/2018

PR-1901    USTR-2018-0026-1854 from Lisa Klepek                 https://www.regulations.gov/comment/USTR-2018-0026-1854   8/22/2018

PR-1902    USTR-2018-0026-1855 from Sande Fitzpatrick           https://www.regulations.gov/comment/USTR-2018-0026-1855   8/22/2018

PR-1903    USTR-2018-0026-1856 from Jacqueline Smith            https://www.regulations.gov/comment/USTR-2018-0026-1856   8/22/2018

PR-1904    USTR-2018-0026-1857 from Kathryn Dominguez           https://www.regulations.gov/comment/USTR-2018-0026-1857   8/22/2018

PR-1905    USTR-2018-0026-1858 from Amy Smith                   https://www.regulations.gov/comment/USTR-2018-0026-1858   8/22/2018

PR-1906    USTR-2018-0026-1859 from Tom Lynch                   https://www.regulations.gov/comment/USTR-2018-0026-1859   8/22/2018

PR-1907    USTR-2018-0026-1860 from Pat Youngblood              https://www.regulations.gov/comment/USTR-2018-0026-1860   8/22/2018

PR-1908    USTR-2018-0026-1861 from Joyce Mcdonald              https://www.regulations.gov/comment/USTR-2018-0026-1861   8/22/2018

PR-1909    USTR-2018-0026-1862 from Nancy Dolman                https://www.regulations.gov/comment/USTR-2018-0026-1862   8/22/2018

PR-1910    USTR-2018-0026-1863 from Jacqueline Roberts          https://www.regulations.gov/comment/USTR-2018-0026-1863   8/22/2018

PR-1911    USTR-2018-0026-1864 from Kathleen Degaris            https://www.regulations.gov/comment/USTR-2018-0026-1864   8/22/2018

PR-1912    USTR-2018-0026-1865 from Lauri Blackwell             https://www.regulations.gov/comment/USTR-2018-0026-1865   8/22/2018



                                                          114
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 118 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-1913    USTR-2018-0026-1866 from Sandra Niemeier              https://www.regulations.gov/comment/USTR-2018-0026-1866   8/22/2018

PR-1914    USTR-2018-0026-1867 from Thomas Ferrenberg            https://www.regulations.gov/comment/USTR-2018-0026-1867   8/22/2018

PR-1915    USTR-2018-0026-1868 from Wendy Gardner                https://www.regulations.gov/comment/USTR-2018-0026-1868   8/22/2018

PR-1916    USTR-2018-0026-1869 from Terry Bennett                https://www.regulations.gov/comment/USTR-2018-0026-1869   8/22/2018

PR-1917    USTR-2018-0026-1870 from Diane Gibbens                https://www.regulations.gov/comment/USTR-2018-0026-1870   8/22/2018

PR-1918    USTR-2018-0026-1871 from Gloria Villarreal            https://www.regulations.gov/comment/USTR-2018-0026-1871   8/22/2018

PR-1919    USTR-2018-0026-1872 from Denise McClure               https://www.regulations.gov/comment/USTR-2018-0026-1872   8/22/2018

PR-1920    USTR-2018-0026-1873 from Patrick Cowen                https://www.regulations.gov/comment/USTR-2018-0026-1873   8/22/2018

PR-1921    USTR-2018-0026-1874 from Nevin Dougherty              https://www.regulations.gov/comment/USTR-2018-0026-1874   8/22/2018

PR-1922    USTR-2018-0026-1875 from Patricia McCain              https://www.regulations.gov/comment/USTR-2018-0026-1875   8/22/2018

PR-1923    USTR-2018-0026-1876 from Norma Griffin                https://www.regulations.gov/comment/USTR-2018-0026-1876   8/22/2018

PR-1924    USTR-2018-0026-1877 from Julia Huber                  https://www.regulations.gov/comment/USTR-2018-0026-1877   8/22/2018

PR-1925    USTR-2018-0026-1878 from Aaron Welton                 https://www.regulations.gov/comment/USTR-2018-0026-1878   8/22/2018

PR-1926    USTR-2018-0026-1879 from Linda Manlove                https://www.regulations.gov/comment/USTR-2018-0026-1879   8/22/2018

PR-1927    USTR-2018-0026-1880 from Stephanie Howard             https://www.regulations.gov/comment/USTR-2018-0026-1880   8/22/2018

PR-1928    USTR-2018-0026-1881 from David Geiger                 https://www.regulations.gov/comment/USTR-2018-0026-1881   8/22/2018

PR-1929    USTR-2018-0026-1882 from Nancy Coleman                https://www.regulations.gov/comment/USTR-2018-0026-1882   8/22/2018



                                                           115
                           Case 1:21-cv-00052-3JP Document 297       Filed 04/30/21     Page 119 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-1930    USTR-2018-0026-1883 from Charlotte Gordon             https://www.regulations.gov/comment/USTR-2018-0026-1883   8/22/2018

PR-1931    USTR-2018-0026-1884 from George Prosser               https://www.regulations.gov/comment/USTR-2018-0026-1884   8/22/2018

PR-1932    USTR-2018-0026-1885 from Pam Lyngen                   https://www.regulations.gov/comment/USTR-2018-0026-1885   8/22/2018

PR-1933    USTR-2018-0026-1886 from Celeste Benedict-Gut         https://www.regulations.gov/comment/USTR-2018-0026-1886   8/22/2018

PR-1934    USTR-2018-0026-1887 from Kathi Yevtich                https://www.regulations.gov/comment/USTR-2018-0026-1887   8/22/2018

PR-1935    USTR-2018-0026-1888 from Sherry Wilber                https://www.regulations.gov/comment/USTR-2018-0026-1888   8/22/2018

PR-1936    USTR-2018-0026-1889 from Sara Brooks                  https://www.regulations.gov/comment/USTR-2018-0026-1889   8/22/2018

PR-1937    USTR-2018-0026-1890 from Pamela Wacker                https://www.regulations.gov/comment/USTR-2018-0026-1890   8/22/2018

PR-1938    USTR-2018-0026-1891 from Jan Kubicek                  https://www.regulations.gov/comment/USTR-2018-0026-1891   8/22/2018

PR-1939    USTR-2018-0026-1892 from Jacqueline Bryant            https://www.regulations.gov/comment/USTR-2018-0026-1892   8/22/2018

PR-1940    USTR-2018-0026-1893 from Katherine Jones              https://www.regulations.gov/comment/USTR-2018-0026-1893   8/22/2018

PR-1941    USTR-2018-0026-1894 from Janeth Mallory               https://www.regulations.gov/comment/USTR-2018-0026-1894   8/22/2018

PR-1942    USTR-2018-0026-1895 from Jessica Higgins              https://www.regulations.gov/comment/USTR-2018-0026-1895   8/22/2018

PR-1943    USTR-2018-0026-1896 from Rena Holloway                https://www.regulations.gov/comment/USTR-2018-0026-1896   8/22/2018

PR-1944    USTR-2018-0026-1897 from Mary Searfoss                https://www.regulations.gov/comment/USTR-2018-0026-1897   8/22/2018

PR-1945    USTR-2018-0026-1898 from Karen Highland               https://www.regulations.gov/comment/USTR-2018-0026-1898   8/22/2018

PR-1946    USTR-2018-0026-1899 from Barbara O'Donnell            https://www.regulations.gov/comment/USTR-2018-0026-1899   8/22/2018



                                                           116
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 120 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-1947    USTR-2018-0026-1900 from Bret Stoneking               https://www.regulations.gov/comment/USTR-2018-0026-1900   8/22/2018

PR-1948    USTR-2018-0026-1901 from Janell Jenkins               https://www.regulations.gov/comment/USTR-2018-0026-1901   8/22/2018

PR-1949    USTR-2018-0026-1902 from Janice Ruzichka              https://www.regulations.gov/comment/USTR-2018-0026-1902   8/22/2018

PR-1950    USTR-2018-0026-1903 from Ruth Strickland              https://www.regulations.gov/comment/USTR-2018-0026-1903   8/22/2018

PR-1951    USTR-2018-0026-1904 from Janine Peters                https://www.regulations.gov/comment/USTR-2018-0026-1904   8/22/2018

PR-1952    USTR-2018-0026-1905 from Ann King                     https://www.regulations.gov/comment/USTR-2018-0026-1905   8/22/2018

PR-1953    USTR-2018-0026-1906 from Charles Ruel                 https://www.regulations.gov/comment/USTR-2018-0026-1906   8/22/2018

PR-1954    USTR-2018-0026-1907 from Barry Adelman                https://www.regulations.gov/comment/USTR-2018-0026-1907   8/22/2018

PR-1955    USTR-2018-0026-1908 from Janine Gaboury               https://www.regulations.gov/comment/USTR-2018-0026-1908   8/22/2018

PR-1956    USTR-2018-0026-1909 from Val Gossman                  https://www.regulations.gov/comment/USTR-2018-0026-1909   8/22/2018

PR-1957    USTR-2018-0026-1910 from Brad Gibbs                   https://www.regulations.gov/comment/USTR-2018-0026-1910   8/22/2018

PR-1958    USTR-2018-0026-1911 from Carol Leahy                  https://www.regulations.gov/comment/USTR-2018-0026-1911   8/22/2018

PR-1959    USTR-2018-0026-1912 from Suzanne Howe                 https://www.regulations.gov/comment/USTR-2018-0026-1912   8/22/2018

PR-1960    USTR-2018-0026-1913 from Rex Campbell                 https://www.regulations.gov/comment/USTR-2018-0026-1913   8/22/2018

PR-1961    USTR-2018-0026-1914 from Dianna Mullen                https://www.regulations.gov/comment/USTR-2018-0026-1914   8/22/2018

PR-1962    USTR-2018-0026-1915 from George Seynaeve              https://www.regulations.gov/comment/USTR-2018-0026-1915   8/22/2018

PR-1963    USTR-2018-0026-1916 from Amelinda Olson               https://www.regulations.gov/comment/USTR-2018-0026-1916   8/22/2018



                                                           117
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 121 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-1964    USTR-2018-0026-1917 from Linda Sergent               https://www.regulations.gov/comment/USTR-2018-0026-1917   8/22/2018

PR-1965    USTR-2018-0026-1918 from Jeri Zimmermann             https://www.regulations.gov/comment/USTR-2018-0026-1918   8/22/2018

PR-1966    USTR-2018-0026-1919 from Kallie Jurgens              https://www.regulations.gov/comment/USTR-2018-0026-1919   8/22/2018

PR-1967    USTR-2018-0026-1920 from Jolene Ashcraft             https://www.regulations.gov/comment/USTR-2018-0026-1920   8/22/2018

PR-1968    USTR-2018-0026-1921 from Frederick Wurst             https://www.regulations.gov/comment/USTR-2018-0026-1921   8/22/2018

PR-1969    USTR-2018-0026-1922 from Nancy Martin                https://www.regulations.gov/comment/USTR-2018-0026-1922   8/22/2018

PR-1970    USTR-2018-0026-1923 from Howard Willsie              https://www.regulations.gov/comment/USTR-2018-0026-1923   8/22/2018

PR-1971    USTR-2018-0026-1924 from Marge Pisca                 https://www.regulations.gov/comment/USTR-2018-0026-1924   8/22/2018

PR-1972    USTR-2018-0026-1925 from Deanna Wright               https://www.regulations.gov/comment/USTR-2018-0026-1925   8/22/2018

PR-1973    USTR-2018-0026-1926 from Andrew Duvall               https://www.regulations.gov/comment/USTR-2018-0026-1926   8/22/2018

PR-1974    USTR-2018-0026-1927 from Davida Berzinsky            https://www.regulations.gov/comment/USTR-2018-0026-1927   8/22/2018

PR-1975    USTR-2018-0026-1928 from Tina Blankenship            https://www.regulations.gov/comment/USTR-2018-0026-1928   8/22/2018

PR-1976    USTR-2018-0026-1929 from Cathy Wells                 https://www.regulations.gov/comment/USTR-2018-0026-1929   8/22/2018

PR-1977    USTR-2018-0026-1930 from Gene Bitner                 https://www.regulations.gov/comment/USTR-2018-0026-1930   8/22/2018

PR-1978    USTR-2018-0026-1931 from Bill Byrnes                 https://www.regulations.gov/comment/USTR-2018-0026-1931   8/22/2018

PR-1979    USTR-2018-0026-1932 from Bruce Cortner               https://www.regulations.gov/comment/USTR-2018-0026-1932   8/22/2018

PR-1980    USTR-2018-0026-1933 from Richard Reed                https://www.regulations.gov/comment/USTR-2018-0026-1933   8/22/2018



                                                          118
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 122 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-1981    USTR-2018-0026-1934 from Peggy Crable                https://www.regulations.gov/comment/USTR-2018-0026-1934   8/22/2018

PR-1982    USTR-2018-0026-1935 from Victor Rendon               https://www.regulations.gov/comment/USTR-2018-0026-1935   8/22/2018

PR-1983    USTR-2018-0026-1936 from Mike Enger                  https://www.regulations.gov/comment/USTR-2018-0026-1936   8/22/2018

PR-1984    USTR-2018-0026-1937 from Lisa Weybrecht              https://www.regulations.gov/comment/USTR-2018-0026-1937   8/22/2018

PR-1985    USTR-2018-0026-1938 from Paul Johnson                https://www.regulations.gov/comment/USTR-2018-0026-1938   8/22/2018

PR-1986    USTR-2018-0026-1939 from Cathie Kwasneski            https://www.regulations.gov/comment/USTR-2018-0026-1939   8/22/2018

PR-1987    USTR-2018-0026-1940 from Robert Diedrich             https://www.regulations.gov/comment/USTR-2018-0026-1940   8/22/2018

PR-1988    USTR-2018-0026-1941 from Julie Martin                https://www.regulations.gov/comment/USTR-2018-0026-1941   8/22/2018

PR-1989    USTR-2018-0026-1942 from Debbi Ramirez               https://www.regulations.gov/comment/USTR-2018-0026-1942   8/22/2018

PR-1990    USTR-2018-0026-1943 from Joanne Wendzicki            https://www.regulations.gov/comment/USTR-2018-0026-1943   8/22/2018

PR-1991    USTR-2018-0026-1944 from Jim Schmitt                 https://www.regulations.gov/comment/USTR-2018-0026-1944   8/22/2018

PR-1992    USTR-2018-0026-1945 from Evelyne Wassili             https://www.regulations.gov/comment/USTR-2018-0026-1945   8/22/2018

PR-1993    USTR-2018-0026-1946 from Fred Mitchell               https://www.regulations.gov/comment/USTR-2018-0026-1946   8/22/2018

PR-1994    USTR-2018-0026-1947 from Sabina Simsbury             https://www.regulations.gov/comment/USTR-2018-0026-1947   8/22/2018

PR-1995    USTR-2018-0026-1948 from Colleen Bergh               https://www.regulations.gov/comment/USTR-2018-0026-1948   8/22/2018

PR-1996    USTR-2018-0026-1949 from Kevin Copeland              https://www.regulations.gov/comment/USTR-2018-0026-1949   8/22/2018

PR-1997    USTR-2018-0026-1950 from Millie Rodriguez            https://www.regulations.gov/comment/USTR-2018-0026-1950   8/22/2018



                                                          119
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 123 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents            Date
Record #

PR-1998    USTR-2018-0026-1951 from Sherri Nurnberger                      https://www.regulations.gov/comment/USTR-2018-0026-1951   8/22/2018

PR-1999    USTR-2018-0026-1952 from Brent Merriam, NEMO Equipment, Inc.    https://www.regulations.gov/comment/USTR-2018-0026-1952   8/22/2018

PR-2000    USTR-2018-0026-1953 from Elizabeth Minadeo                      https://www.regulations.gov/comment/USTR-2018-0026-1953   8/22/2018

PR-2001    USTR-2018-0026-1954 from Sherry Ratliff                         https://www.regulations.gov/comment/USTR-2018-0026-1954   8/22/2018

PR-2002    USTR-2018-0026-1955 from Paul Johnson                           https://www.regulations.gov/comment/USTR-2018-0026-1955   8/22/2018

PR-2003    USTR-2018-0026-1956 from Robert Krueger                         https://www.regulations.gov/comment/USTR-2018-0026-1956   8/22/2018

PR-2004    USTR-2018-0026-1957 from linna brandt                           https://www.regulations.gov/comment/USTR-2018-0026-1957   8/22/2018

PR-2005    USTR-2018-0026-1958 from Steven Smith                           https://www.regulations.gov/comment/USTR-2018-0026-1958   8/22/2018

PR-2006    USTR-2018-0026-1959 from Dennis Gould                           https://www.regulations.gov/comment/USTR-2018-0026-1959   8/22/2018

PR-2007    USTR-2018-0026-1960 from Diana Bair                             https://www.regulations.gov/comment/USTR-2018-0026-1960   8/22/2018

PR-2008    USTR-2018-0026-1961 from Gary Cartwright                        https://www.regulations.gov/comment/USTR-2018-0026-1961   8/22/2018

PR-2009    USTR-2018-0026-1962 from Ricardo Morin                          https://www.regulations.gov/comment/USTR-2018-0026-1962   8/22/2018

PR-2010    USTR-2018-0026-1963 from Joe Rice                               https://www.regulations.gov/comment/USTR-2018-0026-1963   8/22/2018

PR-2011    USTR-2018-0026-1964 from Lisa Gilbert                           https://www.regulations.gov/comment/USTR-2018-0026-1964   8/22/2018

PR-2012    USTR-2018-0026-1965 from Clarissa Bongiorno                     https://www.regulations.gov/comment/USTR-2018-0026-1965   8/22/2018

PR-2013    USTR-2018-0026-1966 from Jeannette Stach                        https://www.regulations.gov/comment/USTR-2018-0026-1966   8/22/2018

PR-2014    USTR-2018-0026-1967 from Adrian Trevino                         https://www.regulations.gov/comment/USTR-2018-0026-1967   8/22/2018



                                                                     120
                           Case 1:21-cv-00052-3JP Document 297        Filed 04/30/21     Page 124 of 538


 Public
                            Document Name/Description                        Link to Publicly Available Documents            Date
Record #

PR-2015    USTR-2018-0026-1968 from Kate Lindemann                https://www.regulations.gov/comment/USTR-2018-0026-1968   8/22/2018

PR-2016    USTR-2018-0026-1969 from Debi Chapin                   https://www.regulations.gov/comment/USTR-2018-0026-1969   8/22/2018

PR-2017    USTR-2018-0026-1970 from Dean Walsmith                 https://www.regulations.gov/comment/USTR-2018-0026-1970   8/22/2018

PR-2018    USTR-2018-0026-1971 from Kathy Perez                   https://www.regulations.gov/comment/USTR-2018-0026-1971   8/22/2018

PR-2019    USTR-2018-0026-1972 from Sharon Goble                  https://www.regulations.gov/comment/USTR-2018-0026-1972   8/22/2018

PR-2020    USTR-2018-0026-1973 from Shirley Lewis                 https://www.regulations.gov/comment/USTR-2018-0026-1973   8/22/2018

PR-2021    USTR-2018-0026-1974 from Charlene Miller               https://www.regulations.gov/comment/USTR-2018-0026-1974   8/22/2018

PR-2022    USTR-2018-0026-1975 from Maria Peak                    https://www.regulations.gov/comment/USTR-2018-0026-1975   8/22/2018

PR-2023    USTR-2018-0026-1976 from Janet Lopez                   https://www.regulations.gov/comment/USTR-2018-0026-1976   8/22/2018

PR-2024    USTR-2018-0026-1977 from James Lucius                  https://www.regulations.gov/comment/USTR-2018-0026-1977   8/22/2018

PR-2025    USTR-2018-0026-1978 from Donald Reisig                 https://www.regulations.gov/comment/USTR-2018-0026-1978   8/22/2018

PR-2026    USTR-2018-0026-1979 from Elizabeth Bartholomew         https://www.regulations.gov/comment/USTR-2018-0026-1979   8/22/2018

PR-2027    USTR-2018-0026-1980 from Janice Jarboe                 https://www.regulations.gov/comment/USTR-2018-0026-1980   8/22/2018

PR-2028    USTR-2018-0026-1981 from Toni Koontz                   https://www.regulations.gov/comment/USTR-2018-0026-1981   8/22/2018

PR-2029    USTR-2018-0026-1982 from Alice Markhamaj               https://www.regulations.gov/comment/USTR-2018-0026-1982   8/22/2018

PR-2030    USTR-2018-0026-1983 from Donna Farnsworth              https://www.regulations.gov/comment/USTR-2018-0026-1983   8/22/2018

PR-2031    USTR-2018-0026-1984 from Peter De Gregorio             https://www.regulations.gov/comment/USTR-2018-0026-1984   8/22/2018



                                                            121
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 125 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-2032    USTR-2018-0026-1985 from Anne Hudson                  https://www.regulations.gov/comment/USTR-2018-0026-1985   8/22/2018

PR-2033    USTR-2018-0026-1986 from Louise Friedenson            https://www.regulations.gov/comment/USTR-2018-0026-1986   8/22/2018

PR-2034    USTR-2018-0026-1987 from JoAnn Reece                  https://www.regulations.gov/comment/USTR-2018-0026-1987   8/22/2018

PR-2035    USTR-2018-0026-1988 from Phyllis Andrijeski           https://www.regulations.gov/comment/USTR-2018-0026-1988   8/22/2018

PR-2036    USTR-2018-0026-1989 from Pat LaFave                   https://www.regulations.gov/comment/USTR-2018-0026-1989   8/22/2018

PR-2037    USTR-2018-0026-1990 from Tina LaBrie                  https://www.regulations.gov/comment/USTR-2018-0026-1990   8/22/2018

PR-2038    USTR-2018-0026-1991 from Michele Wesselman            https://www.regulations.gov/comment/USTR-2018-0026-1991   8/22/2018

PR-2039    USTR-2018-0026-1992 from Delores Marshall             https://www.regulations.gov/comment/USTR-2018-0026-1992   8/22/2018

PR-2040    USTR-2018-0026-1993 from Betsy Waite                  https://www.regulations.gov/comment/USTR-2018-0026-1993   8/22/2018

PR-2041    USTR-2018-0026-1994 from Jane Leslie                  https://www.regulations.gov/comment/USTR-2018-0026-1994   8/22/2018

PR-2042    USTR-2018-0026-1995 from Linda Statt                  https://www.regulations.gov/comment/USTR-2018-0026-1995   8/22/2018

PR-2043    USTR-2018-0026-1996 from Lon Preston                  https://www.regulations.gov/comment/USTR-2018-0026-1996   8/22/2018

PR-2044    USTR-2018-0026-1997 from Sue Arrant                   https://www.regulations.gov/comment/USTR-2018-0026-1997   8/22/2018

PR-2045    USTR-2018-0026-1998 from Mary Steinberg               https://www.regulations.gov/comment/USTR-2018-0026-1998   8/22/2018

PR-2046    USTR-2018-0026-1999 from BettyAnn Street              https://www.regulations.gov/comment/USTR-2018-0026-1999   8/22/2018

PR-2047    USTR-2018-0026-2000 from Gillian Collins              https://www.regulations.gov/comment/USTR-2018-0026-2000   8/22/2018

PR-2048    USTR-2018-0026-2001 from Terri Thorpe                 https://www.regulations.gov/comment/USTR-2018-0026-2001   8/22/2018



                                                           122
                            Case 1:21-cv-00052-3JP Document 297                        Filed 04/30/21     Page 126 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents            Date
Record #

PR-2049    USTR-2018-0026-2002 from Penni Stevens                                  https://www.regulations.gov/comment/USTR-2018-0026-2002   8/22/2018

           USTR-2018-0026-2003 from Robert Julius, Nice-Pak Products, Inc.
PR-2050                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2003   8/22/2018
           and Professional Disposables International, Inc.

PR-2051    USTR-2018-0026-2004 from Melody Anderson                                https://www.regulations.gov/comment/USTR-2018-0026-2004   8/22/2018

PR-2052    USTR-2018-0026-2005 from Daniel Atanasov                                https://www.regulations.gov/comment/USTR-2018-0026-2005   8/22/2018

PR-2053    USTR-2018-0026-2006 from Lynn Irish                                     https://www.regulations.gov/comment/USTR-2018-0026-2006   8/22/2018

PR-2054    USTR-2018-0026-2007 from Tessa Helfet, individual                       https://www.regulations.gov/comment/USTR-2018-0026-2007   8/22/2018

PR-2055    USTR-2018-0026-2008 from Bobby Sutton                                   https://www.regulations.gov/comment/USTR-2018-0026-2008   8/22/2018

PR-2056    USTR-2018-0026-2009 from Peggy Day                                      https://www.regulations.gov/comment/USTR-2018-0026-2009   8/22/2018

PR-2057    USTR-2018-0026-2010 from Cindy Sepp                                     https://www.regulations.gov/comment/USTR-2018-0026-2010   8/22/2018

PR-2058    USTR-2018-0026-2011 from Ken Brooke                                     https://www.regulations.gov/comment/USTR-2018-0026-2011   8/22/2018

PR-2059    USTR-2018-0026-2012 from PJ Martin, Globe Lighting                      https://www.regulations.gov/comment/USTR-2018-0026-2012   8/22/2018

PR-2060    USTR-2018-0026-2013 from David McKee, Seattle Lighting                  https://www.regulations.gov/comment/USTR-2018-0026-2013   8/22/2018

PR-2061    USTR-2018-0026-2014 from Stephanie Shepherd                             https://www.regulations.gov/comment/USTR-2018-0026-2014   8/22/2018

PR-2062    USTR-2018-0026-2015 from Tiare Dickinson                                https://www.regulations.gov/comment/USTR-2018-0026-2015   8/22/2018

PR-2063    USTR-2018-0026-2016 from Buzz Stratton                                  https://www.regulations.gov/comment/USTR-2018-0026-2016   8/22/2018

PR-2064    USTR-2018-0026-2017 from Ian Bear                                       https://www.regulations.gov/comment/USTR-2018-0026-2017   8/22/2018

PR-2065    USTR-2018-0026-2018 from Steve Davis                                    https://www.regulations.gov/comment/USTR-2018-0026-2018   8/22/2018



                                                                             123
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 127 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2066    USTR-2018-0026-2019 from Rosanne Abbenda                            https://www.regulations.gov/comment/USTR-2018-0026-2019   8/22/2018

PR-2067    USTR-2018-0026-2020 from Michelle Weir, Seattle Lighting            https://www.regulations.gov/comment/USTR-2018-0026-2020   8/22/2018

PR-2068    USTR-2018-0026-2021 from June-Marie Essner                          https://www.regulations.gov/comment/USTR-2018-0026-2021   8/22/2018

           USTR-2018-0026-2022 from Wayne Cunningham, Total Packaging
PR-2069                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2022   8/22/2018
           Solutions, LLC

PR-2070    USTR-2018-0026-2023 from Ron Leddusire, Dolan NW LLC                https://www.regulations.gov/comment/USTR-2018-0026-2023   8/22/2018

PR-2071    USTR-2018-0026-2024 from Charles Chuang                             https://www.regulations.gov/comment/USTR-2018-0026-2024   8/22/2018

PR-2072    USTR-2018-0026-2025 from Kevin Jordan, Schermerhorn Bros. Co.       https://www.regulations.gov/comment/USTR-2018-0026-2025   8/22/2018

PR-2073    USTR-2018-0026-2026 from Linda Whittenburg                          https://www.regulations.gov/comment/USTR-2018-0026-2026   8/22/2018

           USTR-2018-0026-2027 from Dennis Jenkins, Schermerhorn Bros.
PR-2074                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2027   8/22/2018
           Co.

PR-2075    USTR-2018-0026-2028 from Erin Gordon                                https://www.regulations.gov/comment/USTR-2018-0026-2028   8/22/2018

PR-2076    USTR-2018-0026-2029 from Terence Liddy                              https://www.regulations.gov/comment/USTR-2018-0026-2029   8/22/2018

           USTR-2018-0026-2030 from Amy Mannerino, Visual Comfort
PR-2077                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2030   8/22/2018
           Group

PR-2078    USTR-2018-0026-2031 from Paul Tydeman                               https://www.regulations.gov/comment/USTR-2018-0026-2031   8/22/2018

PR-2079    USTR-2018-0026-2032 from Norman Feldman                             https://www.regulations.gov/comment/USTR-2018-0026-2032   8/22/2018

PR-2080    USTR-2018-0026-2033 from Larry Hennis                               https://www.regulations.gov/comment/USTR-2018-0026-2033   8/22/2018

PR-2081    USTR-2018-0026-2034 from Glema Hoomana                              https://www.regulations.gov/comment/USTR-2018-0026-2034   8/22/2018

PR-2082    USTR-2018-0026-2035 from Evelyn Boeckman                            https://www.regulations.gov/comment/USTR-2018-0026-2035   8/22/2018



                                                                         124
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 128 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-2083    USTR-2018-0026-2036 from Katherine Penebre                           https://www.regulations.gov/comment/USTR-2018-0026-2036   8/22/2018

PR-2084    USTR-2018-0026-2037 from Kim Murphy                                  https://www.regulations.gov/comment/USTR-2018-0026-2037   8/22/2018

PR-2085    USTR-2018-0026-2038 from Vickie Vander Velpen                        https://www.regulations.gov/comment/USTR-2018-0026-2038   8/22/2018

PR-2086    USTR-2018-0026-2039 from Kathleen Gill                               https://www.regulations.gov/comment/USTR-2018-0026-2039   8/22/2018

PR-2087    USTR-2018-0026-2040 from Jerry Golden                                https://www.regulations.gov/comment/USTR-2018-0026-2040   8/22/2018

PR-2088    USTR-2018-0026-2041 from Diane Carr                                  https://www.regulations.gov/comment/USTR-2018-0026-2041   8/22/2018

           USTR-2018-0026-2042 from Rep. Emanuel Cleaver, II, Member of
PR-2089                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2042   8/22/2018
           Congress - House of Representatives
           USTR-2018-0026-2043 from Rep. Lynn Jenkins, CPA, Member of
PR-2090                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2043   8/22/2018
           Congress - House of Representatives
           USTR-2018-0026-2044 from Rep. Brad R. Wenstrup, Members of
PR-2091                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2044   8/22/2018
           Congress - House of Representatives
           USTR-2018-0026-2045 from Senator Roger F. Wicker, Member of
PR-2092                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2045   8/22/2018
           Congress - United States Senate
           USTR-2018-0026-2046 from Rep. Kevin Yoder, Member of
PR-2093                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2046   8/22/2018
           Congress - House of Representatives

PR-2094    USTR-2018-0026-2047 from Nikunj Patel, Tuttle Law Office             https://www.regulations.gov/comment/USTR-2018-0026-2047   8/23/2018

PR-2095    USTR-2018-0026-2048 from Jay Handel, Jacob Vehicle Systems           https://www.regulations.gov/comment/USTR-2018-0026-2048   8/23/2018

PR-2096    USTR-2018-0026-2049 from Behrens Carla                               https://www.regulations.gov/comment/USTR-2018-0026-2049   8/23/2018

PR-2097    USTR-2018-0026-2050 from Michael Hynds                               https://www.regulations.gov/comment/USTR-2018-0026-2050   8/23/2018

PR-2098    USTR-2018-0026-2051 from Catherine Pease                             https://www.regulations.gov/comment/USTR-2018-0026-2051   8/23/2018

PR-2099    USTR-2018-0026-2052 from Tao Wu                                      https://www.regulations.gov/comment/USTR-2018-0026-2052   8/23/2018



                                                                          125
                           Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 129 of 538


 Public
                            Document Name/Description                         Link to Publicly Available Documents            Date
Record #

PR-2100    USTR-2018-0026-2053 from Ed Marshall                    https://www.regulations.gov/comment/USTR-2018-0026-2053   8/23/2018

PR-2101    USTR-2018-0026-2054 from Sondra Price                   https://www.regulations.gov/comment/USTR-2018-0026-2054   8/23/2018

PR-2102    USTR-2018-0026-2055 from Jacqui Foster                  https://www.regulations.gov/comment/USTR-2018-0026-2055   8/23/2018

PR-2103    USTR-2018-0026-2056 from Alice Speakman                 https://www.regulations.gov/comment/USTR-2018-0026-2056   8/23/2018

PR-2104    USTR-2018-0026-2057 from Grace Fernandez-Santos         https://www.regulations.gov/comment/USTR-2018-0026-2057   8/23/2018

PR-2105    USTR-2018-0026-2058 from John Parker                    https://www.regulations.gov/comment/USTR-2018-0026-2058   8/23/2018

PR-2106    USTR-2018-0026-2059 from Derek Hoenisch                 https://www.regulations.gov/comment/USTR-2018-0026-2059   8/23/2018

PR-2107    USTR-2018-0026-2060 from Sybil Schwartzbach             https://www.regulations.gov/comment/USTR-2018-0026-2060   8/23/2018

PR-2108    USTR-2018-0026-2061 from Kathleen Stock                 https://www.regulations.gov/comment/USTR-2018-0026-2061   8/23/2018

PR-2109    USTR-2018-0026-2062 from Mark Shemanski                 https://www.regulations.gov/comment/USTR-2018-0026-2062   8/23/2018

PR-2110    USTR-2018-0026-2063 from Kathleen Milano                https://www.regulations.gov/comment/USTR-2018-0026-2063   8/23/2018

PR-2111    USTR-2018-0026-2064 from Roni Dye                       https://www.regulations.gov/comment/USTR-2018-0026-2064   8/23/2018

PR-2112    USTR-2018-0026-2065 from Mike Marr                      https://www.regulations.gov/comment/USTR-2018-0026-2065   8/23/2018

PR-2113    USTR-2018-0026-2066 from Katherine Lake                 https://www.regulations.gov/comment/USTR-2018-0026-2066   8/23/2018

PR-2114    USTR-2018-0026-2067 from Glenn Kohler                   https://www.regulations.gov/comment/USTR-2018-0026-2067   8/23/2018

PR-2115    USTR-2018-0026-2068 from Sandra Volker                  https://www.regulations.gov/comment/USTR-2018-0026-2068   8/23/2018

PR-2116    USTR-2018-0026-2069 from Gabriele Ansay                 https://www.regulations.gov/comment/USTR-2018-0026-2069   8/23/2018



                                                             126
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 130 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-2117    USTR-2018-0026-2070 from Catharine McEachern         https://www.regulations.gov/comment/USTR-2018-0026-2070   8/23/2018

PR-2118    USTR-2018-0026-2071 from Beckie Jackson              https://www.regulations.gov/comment/USTR-2018-0026-2071   8/23/2018

PR-2119    USTR-2018-0026-2072 from Barbara Morgenstern         https://www.regulations.gov/comment/USTR-2018-0026-2072   8/23/2018

PR-2120    USTR-2018-0026-2073 from Terry Keck                  https://www.regulations.gov/comment/USTR-2018-0026-2073   8/23/2018

PR-2121    USTR-2018-0026-2074 from Deborah Jerry               https://www.regulations.gov/comment/USTR-2018-0026-2074   8/23/2018

PR-2122    USTR-2018-0026-2075 from Jean Matthews               https://www.regulations.gov/comment/USTR-2018-0026-2075   8/23/2018

PR-2123    USTR-2018-0026-2076 from Barb Nicholson              https://www.regulations.gov/comment/USTR-2018-0026-2076   8/23/2018

PR-2124    USTR-2018-0026-2077 from Mary Skirving               https://www.regulations.gov/comment/USTR-2018-0026-2077   8/23/2018

PR-2125    USTR-2018-0026-2078 from Russ Thayer                 https://www.regulations.gov/comment/USTR-2018-0026-2078   8/23/2018

PR-2126    USTR-2018-0026-2079 from Michael Greenberg           https://www.regulations.gov/comment/USTR-2018-0026-2079   8/23/2018

PR-2127    USTR-2018-0026-2080 from peggy clarey                https://www.regulations.gov/comment/USTR-2018-0026-2080   8/23/2018

PR-2128    USTR-2018-0026-2081 from Michael Bertrams            https://www.regulations.gov/comment/USTR-2018-0026-2081   8/23/2018

PR-2129    USTR-2018-0026-2082 from Nila Ouska                  https://www.regulations.gov/comment/USTR-2018-0026-2082   8/23/2018

PR-2130    USTR-2018-0026-2083 from Debra Lane                  https://www.regulations.gov/comment/USTR-2018-0026-2083   8/23/2018

PR-2131    USTR-2018-0026-2084 from Sumner Ferris               https://www.regulations.gov/comment/USTR-2018-0026-2084   8/23/2018

PR-2132    USTR-2018-0026-2085 from Janine Gaboury              https://www.regulations.gov/comment/USTR-2018-0026-2085   8/23/2018

PR-2133    USTR-2018-0026-2086 from Judy Sucharitakul           https://www.regulations.gov/comment/USTR-2018-0026-2086   8/23/2018



                                                          127
                             Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 131 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-2134    USTR-2018-0026-2087 from Joshua Simmons                           https://www.regulations.gov/comment/USTR-2018-0026-2087   8/23/2018

PR-2135    USTR-2018-0026-2088 from Paula Tice                               https://www.regulations.gov/comment/USTR-2018-0026-2088   8/23/2018

PR-2136    USTR-2018-0026-2089 from Donna Varcoe                             https://www.regulations.gov/comment/USTR-2018-0026-2089   8/23/2018

PR-2137    USTR-2018-0026-2090 from Sharon Granger                           https://www.regulations.gov/comment/USTR-2018-0026-2090   8/23/2018

PR-2138    USTR-2018-0026-2091 from Juan Ortiz                               https://www.regulations.gov/comment/USTR-2018-0026-2091   8/23/2018

PR-2139    USTR-2018-0026-2092 from cassidy nelson, seattle lighting         https://www.regulations.gov/comment/USTR-2018-0026-2092   8/23/2018

PR-2140    USTR-2018-0026-2093 from Allen Steinberg                          https://www.regulations.gov/comment/USTR-2018-0026-2093   8/23/2018

PR-2141    USTR-2018-0026-2094 from Mara Lowe                                https://www.regulations.gov/comment/USTR-2018-0026-2094   8/23/2018

PR-2142    USTR-2018-0026-2095 from Kate Celestian                           https://www.regulations.gov/comment/USTR-2018-0026-2095   8/23/2018

PR-2143    USTR-2018-0026-2096 from Brett Cruz                               https://www.regulations.gov/comment/USTR-2018-0026-2096   8/23/2018

PR-2144    USTR-2018-0026-2097 from Jacob Raitt                              https://www.regulations.gov/comment/USTR-2018-0026-2097   8/23/2018

PR-2145    USTR-2018-0026-2098 from Peggy Rogers                             https://www.regulations.gov/comment/USTR-2018-0026-2098   8/23/2018

PR-2146    USTR-2018-0026-2099 from JB D java heri                           https://www.regulations.gov/comment/USTR-2018-0026-2099   8/23/2018

PR-2147    USTR-2018-0026-2100 from Lanna Ultican                            https://www.regulations.gov/comment/USTR-2018-0026-2100   8/23/2018

PR-2148    USTR-2018-0026-2101 from Torry Losch                              https://www.regulations.gov/comment/USTR-2018-0026-2101   8/23/2018

PR-2149    USTR-2018-0026-2102 from Tim Linerud                              https://www.regulations.gov/comment/USTR-2018-0026-2102   8/23/2018

PR-2150    USTR-2018-0026-2103 from Roy Ge                                   https://www.regulations.gov/comment/USTR-2018-0026-2103   8/23/2018



                                                                       128
                            Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 132 of 538


 Public
                            Document Name/Description                               Link to Publicly Available Documents            Date
Record #

PR-2151    USTR-2018-0026-2104 from Bryce Johnson                        https://www.regulations.gov/comment/USTR-2018-0026-2104   8/23/2018

PR-2152    USTR-2018-0026-2105 from Diana elijah                         https://www.regulations.gov/comment/USTR-2018-0026-2105   8/23/2018

PR-2153    USTR-2018-0026-2106 from Teja Figenskau                       https://www.regulations.gov/comment/USTR-2018-0026-2106   8/23/2018

PR-2154    USTR-2018-0026-2107 from Eric Arenz                           https://www.regulations.gov/comment/USTR-2018-0026-2107   8/23/2018

PR-2155    USTR-2018-0026-2109 from Cindy Klein, Globe Lighting          https://www.regulations.gov/comment/USTR-2018-0026-2109   8/23/2018

PR-2156    USTR-2018-0026-2110 from Caroline Nadi                        https://www.regulations.gov/comment/USTR-2018-0026-2110   8/23/2018

PR-2157    USTR-2018-0026-2111 from Marta McLoughlin                     https://www.regulations.gov/comment/USTR-2018-0026-2111   8/23/2018

PR-2158    USTR-2018-0026-2112 from Janice Ruzichka                      https://www.regulations.gov/comment/USTR-2018-0026-2112   8/23/2018

PR-2159    USTR-2018-0026-2113 from Marla barlow                         https://www.regulations.gov/comment/USTR-2018-0026-2113   8/23/2018

PR-2160    USTR-2018-0026-2114 from Kathy Brown                          https://www.regulations.gov/comment/USTR-2018-0026-2114   8/23/2018

PR-2161    USTR-2018-0026-2115 from Wanda Jennings                       https://www.regulations.gov/comment/USTR-2018-0026-2115   8/23/2018

PR-2162    USTR-2018-0026-2116 from Jeremy Page, Page Fura, P.C.         https://www.regulations.gov/comment/USTR-2018-0026-2116   8/23/2018

PR-2163    USTR-2018-0026-2117 from Eric Zimmerman                       https://www.regulations.gov/comment/USTR-2018-0026-2117   8/23/2018

PR-2164    USTR-2018-0026-2118 from Jon Cox                              https://www.regulations.gov/comment/USTR-2018-0026-2118   8/23/2018

PR-2165    USTR-2018-0026-2119 from Sasha Jackson                        https://www.regulations.gov/comment/USTR-2018-0026-2119   8/23/2018

PR-2166    USTR-2018-0026-2120 from Jean Ramsey                          https://www.regulations.gov/comment/USTR-2018-0026-2120   8/23/2018

PR-2167    USTR-2018-0026-2121 from roger schmidt                        https://www.regulations.gov/comment/USTR-2018-0026-2121   8/23/2018



                                                                   129
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 133 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-2122 from Maureen Bray, Art Dealers Association
PR-2168                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2122   8/23/2018
           of America

PR-2169    USTR-2018-0026-2123 from kathy grieves                            https://www.regulations.gov/comment/USTR-2018-0026-2123   8/23/2018

PR-2170    USTR-2018-0026-2124 from jason kedmenec                           https://www.regulations.gov/comment/USTR-2018-0026-2124   8/23/2018

PR-2171    USTR-2018-0026-2125 from Steve Barker                             https://www.regulations.gov/comment/USTR-2018-0026-2125   8/23/2018

PR-2172    USTR-2018-0026-2126 from Ellen Silverberg                         https://www.regulations.gov/comment/USTR-2018-0026-2126   8/23/2018

PR-2173    USTR-2018-0026-2127 from Susan Sipe                               https://www.regulations.gov/comment/USTR-2018-0026-2127   8/23/2018

PR-2174    USTR-2018-0026-2128 from Steve Hickle                             https://www.regulations.gov/comment/USTR-2018-0026-2128   8/23/2018

PR-2175    USTR-2018-0026-2129 from Tyson Neal                               https://www.regulations.gov/comment/USTR-2018-0026-2129   8/23/2018

PR-2176    USTR-2018-0026-2130 from Tony Back                                https://www.regulations.gov/comment/USTR-2018-0026-2130   8/23/2018

PR-2177    USTR-2018-0026-2131 from Emma Wallace                             https://www.regulations.gov/comment/USTR-2018-0026-2131   8/23/2018

PR-2178    USTR-2018-0026-2132 from Jeremy Page, Page Fura, P.C.             https://www.regulations.gov/comment/USTR-2018-0026-2132   8/23/2018

PR-2179    USTR-2018-0026-2133 from David Crawford                           https://www.regulations.gov/comment/USTR-2018-0026-2133   8/23/2018

PR-2180    USTR-2018-0026-2134 from Esmeralda Medina                         https://www.regulations.gov/comment/USTR-2018-0026-2134   8/23/2018

PR-2181    USTR-2018-0026-2135 from Barbara Karst                            https://www.regulations.gov/comment/USTR-2018-0026-2135   8/23/2018

PR-2182    USTR-2018-0026-2136 from Aya Hirano                               https://www.regulations.gov/comment/USTR-2018-0026-2136   8/23/2018

PR-2183    USTR-2018-0026-2137 from Dean Kelley                              https://www.regulations.gov/comment/USTR-2018-0026-2137   8/23/2018

PR-2184    USTR-2018-0026-2138 from Elaine Brofft                            https://www.regulations.gov/comment/USTR-2018-0026-2138   8/23/2018



                                                                       130
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 134 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-2185    USTR-2018-0026-2139 from Mollie Suddeth              https://www.regulations.gov/comment/USTR-2018-0026-2139   8/23/2018

PR-2186    USTR-2018-0026-2140 from Larry Thrush                https://www.regulations.gov/comment/USTR-2018-0026-2140   8/23/2018

PR-2187    USTR-2018-0026-2141 from Crystal Tucker              https://www.regulations.gov/comment/USTR-2018-0026-2141   8/23/2018

PR-2188    USTR-2018-0026-2142 from Doug Archibald              https://www.regulations.gov/comment/USTR-2018-0026-2142   8/23/2018

PR-2189    USTR-2018-0026-2143 from Susan Anderson              https://www.regulations.gov/comment/USTR-2018-0026-2143   8/23/2018

PR-2190    USTR-2018-0026-2144 from Helen Blue                  https://www.regulations.gov/comment/USTR-2018-0026-2144   8/23/2018

PR-2191    USTR-2018-0026-2145 from Carolyn Collins             https://www.regulations.gov/comment/USTR-2018-0026-2145   8/23/2018

PR-2192    USTR-2018-0026-2146 from Debra Renfrew               https://www.regulations.gov/comment/USTR-2018-0026-2146   8/23/2018

PR-2193    USTR-2018-0026-2147 from Sue Roberts                 https://www.regulations.gov/comment/USTR-2018-0026-2147   8/23/2018

PR-2194    USTR-2018-0026-2148 from Arnold Schultz              https://www.regulations.gov/comment/USTR-2018-0026-2148   8/23/2018

PR-2195    USTR-2018-0026-2149 from Laura Owens                 https://www.regulations.gov/comment/USTR-2018-0026-2149   8/23/2018

PR-2196    USTR-2018-0026-2150 from Lianne Latham               https://www.regulations.gov/comment/USTR-2018-0026-2150   8/23/2018

PR-2197    USTR-2018-0026-2151 from Gabrielle Chavez            https://www.regulations.gov/comment/USTR-2018-0026-2151   8/23/2018

PR-2198    USTR-2018-0026-2152 from Austin Harrison             https://www.regulations.gov/comment/USTR-2018-0026-2152   8/23/2018

PR-2199    USTR-2018-0026-2153 from Deborah Fucci               https://www.regulations.gov/comment/USTR-2018-0026-2153   8/23/2018

PR-2200    USTR-2018-0026-2154 from Katherine Weesner           https://www.regulations.gov/comment/USTR-2018-0026-2154   8/23/2018

PR-2201    USTR-2018-0026-2155 from Joyce Spolar                https://www.regulations.gov/comment/USTR-2018-0026-2155   8/23/2018



                                                          131
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 135 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-2202    USTR-2018-0026-2156 from Cheryl Hickman                              https://www.regulations.gov/comment/USTR-2018-0026-2156   8/23/2018

PR-2203    USTR-2018-0026-2157 from Loretta Keating                             https://www.regulations.gov/comment/USTR-2018-0026-2157   8/23/2018

PR-2204    USTR-2018-0026-2158 from Andy Kane                                   https://www.regulations.gov/comment/USTR-2018-0026-2158   8/23/2018

PR-2205    USTR-2018-0026-2159 from William Buell                               https://www.regulations.gov/comment/USTR-2018-0026-2159   8/23/2018

PR-2206    USTR-2018-0026-2160 from Nancy Hardy                                 https://www.regulations.gov/comment/USTR-2018-0026-2160   8/23/2018

PR-2207    USTR-2018-0026-2161 from Joellen Gilchrist                           https://www.regulations.gov/comment/USTR-2018-0026-2161   8/23/2018

PR-2208    USTR-2018-0026-2162 from JoAnn Davis                                 https://www.regulations.gov/comment/USTR-2018-0026-2162   8/23/2018

PR-2209    USTR-2018-0026-2163 from John Beaver                                 https://www.regulations.gov/comment/USTR-2018-0026-2163   8/23/2018

PR-2210    USTR-2018-0026-2164 from John Walker                                 https://www.regulations.gov/comment/USTR-2018-0026-2164   8/23/2018

PR-2211    USTR-2018-0026-2165 from Yvonne Beard                                https://www.regulations.gov/comment/USTR-2018-0026-2165   8/23/2018

PR-2212    USTR-2018-0026-2166 from Chris Tandy                                 https://www.regulations.gov/comment/USTR-2018-0026-2166   8/23/2018

PR-2213    USTR-2018-0026-2167 from Courtney Cockerham                          https://www.regulations.gov/comment/USTR-2018-0026-2167   8/23/2018

PR-2214    USTR-2018-0026-2168 from Ann Haley                                   https://www.regulations.gov/comment/USTR-2018-0026-2168   8/23/2018

           USTR-2018-0026-2169 from Maryann Smidt, Seattle Lighting and
PR-2215                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2169   8/23/2018
           Fixture Company

PR-2216    USTR-2018-0026-2170 from Willis Chou                                 https://www.regulations.gov/comment/USTR-2018-0026-2170   8/23/2018

PR-2217    USTR-2018-0026-2171 from John Hale                                   https://www.regulations.gov/comment/USTR-2018-0026-2171   8/23/2018

PR-2218    USTR-2018-0026-2172 from CAROL Gustafson                             https://www.regulations.gov/comment/USTR-2018-0026-2172   8/23/2018



                                                                          132
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 136 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-2219    USTR-2018-0026-2173 from Jeremy Page, Page Fura, P.C.                 https://www.regulations.gov/comment/USTR-2018-0026-2173   8/23/2018

PR-2220    USTR-2018-0026-2174 from Jeremy Page, Page Fura, P.C.                 https://www.regulations.gov/comment/USTR-2018-0026-2174   8/23/2018

PR-2221    USTR-2018-0026-2175 from Manuel Zavala                                https://www.regulations.gov/comment/USTR-2018-0026-2175   8/23/2018

PR-2222    USTR-2018-0026-2176 from Bonita Lindsay                               https://www.regulations.gov/comment/USTR-2018-0026-2176   8/23/2018

           USTR-2018-0026-2177 from George Castaneda, visual comfort
PR-2223                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2177   8/23/2018
           group
           USTR-2018-0026-2178 from Michael Martin, Dolan NW LLC dba
PR-2224                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2178   8/23/2018
           Globe Lighting

PR-2225    USTR-2018-0026-2179 from Sophia Johnston                              https://www.regulations.gov/comment/USTR-2018-0026-2179   8/23/2018

PR-2226    USTR-2018-0026-2180 from David Wade, Western Stoneware                https://www.regulations.gov/comment/USTR-2018-0026-2180   8/23/2018

PR-2227    USTR-2018-0026-2181 from Keith Danoff                                 https://www.regulations.gov/comment/USTR-2018-0026-2181   8/23/2018

           USTR-2018-0026-2182 from Kristi Smith, Seattle Lighting/Dolan
PR-2228                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2182   8/23/2018
           NW

PR-2229    USTR-2018-0026-2183 from Sherise Cooper                               https://www.regulations.gov/comment/USTR-2018-0026-2183   8/23/2018

PR-2230    USTR-2018-0026-2184 from James Riley                                  https://www.regulations.gov/comment/USTR-2018-0026-2184   8/23/2018

PR-2231    USTR-2018-0026-2185 from Megan Liebner, EIS Fibercoating, Inc         https://www.regulations.gov/comment/USTR-2018-0026-2185   8/23/2018

PR-2232    USTR-2018-0026-2186 from Frank Goehring                               https://www.regulations.gov/comment/USTR-2018-0026-2186   8/23/2018

PR-2233    USTR-2018-0026-2187 from Kevin Cassidy, Visual Comfort Group          https://www.regulations.gov/comment/USTR-2018-0026-2187   8/23/2018

PR-2234    USTR-2018-0026-2188 from Lionel Colon                                 https://www.regulations.gov/comment/USTR-2018-0026-2188   8/23/2018

PR-2235    USTR-2018-0026-2189 from Tony Lee                                     https://www.regulations.gov/comment/USTR-2018-0026-2189   8/23/2018



                                                                           133
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 137 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2236    USTR-2018-0026-2190 from Sadiq Yaqoobi                              https://www.regulations.gov/comment/USTR-2018-0026-2190   8/23/2018

PR-2237    USTR-2018-0026-2191 from Ricki Brown                                https://www.regulations.gov/comment/USTR-2018-0026-2191   8/23/2018

PR-2238    USTR-2018-0026-2192 from Darryl Lang, ALA Lighting                  https://www.regulations.gov/comment/USTR-2018-0026-2192   8/23/2018

PR-2239    USTR-2018-0026-2193 from CHUNMIAO SHAO                              https://www.regulations.gov/comment/USTR-2018-0026-2193   8/27/2018

PR-2240    USTR-2018-0026-2194 from Linda Pearce                               https://www.regulations.gov/comment/USTR-2018-0026-2194   8/27/2018

PR-2241    USTR-2018-0026-2195 from patricia mills                             https://www.regulations.gov/comment/USTR-2018-0026-2195   8/27/2018

PR-2242    USTR-2018-0026-2196 from Maria Meyer                                https://www.regulations.gov/comment/USTR-2018-0026-2196   8/27/2018

PR-2243    USTR-2018-0026-2197 from Tammy McArthur, Dolan NW                   https://www.regulations.gov/comment/USTR-2018-0026-2197   8/27/2018

PR-2244    USTR-2018-0026-2198 from jason jaeger                               https://www.regulations.gov/comment/USTR-2018-0026-2198   8/27/2018

PR-2245    USTR-2018-0026-2199 from Monica Justen, Globe Lighting              https://www.regulations.gov/comment/USTR-2018-0026-2199   8/27/2018

PR-2246    USTR-2018-0026-2200 from Zachary Boyer                              https://www.regulations.gov/comment/USTR-2018-0026-2200   8/27/2018

PR-2247    USTR-2018-0026-2201 from Keith Conley, Visual Comfort Group         https://www.regulations.gov/comment/USTR-2018-0026-2201   8/27/2018

PR-2248    USTR-2018-0026-2202 from Mark DeGeorge                              https://www.regulations.gov/comment/USTR-2018-0026-2202   8/27/2018

PR-2249    USTR-2018-0026-2203 from John Hurley                                https://www.regulations.gov/comment/USTR-2018-0026-2203   8/27/2018

PR-2250    USTR-2018-0026-2204 from JANE MURRAY                                https://www.regulations.gov/comment/USTR-2018-0026-2204   8/27/2018

PR-2251    USTR-2018-0026-2205 from Lisa Kelly                                 https://www.regulations.gov/comment/USTR-2018-0026-2205   8/27/2018

PR-2252    USTR-2018-0026-2206 from William Fetter                             https://www.regulations.gov/comment/USTR-2018-0026-2206   8/27/2018



                                                                         134
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 138 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-2253    USTR-2018-0026-2207 from Peter Grimes                             https://www.regulations.gov/comment/USTR-2018-0026-2207   8/27/2018

           USTR-2018-0026-2208 from Rep. Greg Gianforte, Member of
PR-2254                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2208   8/27/2018
           Congress - House of Representatives

PR-2255    USTR-2018-0026-2209 from Sherri Colbert                           https://www.regulations.gov/comment/USTR-2018-0026-2209   8/27/2018

PR-2256    USTR-2018-0026-2210 from Sherry Bale                              https://www.regulations.gov/comment/USTR-2018-0026-2210   8/27/2018

PR-2257    USTR-2018-0026-2211 from Tamara Sanden-Maurer, Globe Lighting     https://www.regulations.gov/comment/USTR-2018-0026-2211   8/27/2018

PR-2258    USTR-2018-0026-2212 from Brad Davis                               https://www.regulations.gov/comment/USTR-2018-0026-2212   8/27/2018

PR-2259    USTR-2018-0026-2213 from Betsy Natz                               https://www.regulations.gov/comment/USTR-2018-0026-2213   8/27/2018

PR-2260    USTR-2018-0026-2214 from Patricia Waelder                         https://www.regulations.gov/comment/USTR-2018-0026-2214   8/27/2018

PR-2261    USTR-2018-0026-2215 from James Moore                              https://www.regulations.gov/comment/USTR-2018-0026-2215   8/27/2018

           USTR-2018-0026-2216 from Rep. Vern Buchanan, Member of
PR-2262                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2216   8/27/2018
           Congress - House of Representatives

PR-2263    USTR-2018-0026-2217 from James Braun                              https://www.regulations.gov/comment/USTR-2018-0026-2217   8/27/2018

PR-2264    USTR-2018-0026-2218 from Kris Cornell, Quilted Strait             https://www.regulations.gov/comment/USTR-2018-0026-2218   8/27/2018

           USTR-2018-0026-2219 from Charlie Souhrada, North American
PR-2265                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2219   8/27/2018
           Association of Food Equipment Manufacturers (NAFEM)

PR-2266    USTR-2018-0026-2220 from Wayla Yeh                                https://www.regulations.gov/comment/USTR-2018-0026-2220   8/27/2018

PR-2267    USTR-2018-0026-2221 from Donald Barrett                           https://www.regulations.gov/comment/USTR-2018-0026-2221   8/27/2018

PR-2268    USTR-2018-0026-2222 from Rene Vanya                               https://www.regulations.gov/comment/USTR-2018-0026-2222   8/27/2018

PR-2269    USTR-2018-0026-2223 from Keith O'Donnell                          https://www.regulations.gov/comment/USTR-2018-0026-2223   8/28/2018



                                                                       135
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 139 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-2270    USTR-2018-0026-2224 from Toby Velazquez                            https://www.regulations.gov/comment/USTR-2018-0026-2224   8/28/2018

PR-2271    USTR-2018-0026-2225 from Jeff Burdick, ImperialDade                https://www.regulations.gov/comment/USTR-2018-0026-2225   8/28/2018

PR-2272    USTR-2018-0026-2226 from Stephanie Pitt                            https://www.regulations.gov/comment/USTR-2018-0026-2226   8/28/2018

PR-2273    USTR-2018-0026-2227 from Larry Morris                              https://www.regulations.gov/comment/USTR-2018-0026-2227   8/28/2018

PR-2274    USTR-2018-0026-2228 from jerry Boatman                             https://www.regulations.gov/comment/USTR-2018-0026-2228   8/28/2018

PR-2275    USTR-2018-0026-2229 from jerry Boatman                             https://www.regulations.gov/comment/USTR-2018-0026-2229   8/28/2018

PR-2276    USTR-2018-0026-2230 from Debrah Smith                              https://www.regulations.gov/comment/USTR-2018-0026-2230   8/28/2018

PR-2277    USTR-2018-0026-2231 from William Lopez                             https://www.regulations.gov/comment/USTR-2018-0026-2231   8/28/2018

           USTR-2018-0026-2232 from Jeff Pyper, Pyper Tool & Engineering,
PR-2278                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2232   8/28/2018
           Inc.

PR-2279    USTR-2018-0026-2233 from Kendra Brill                              https://www.regulations.gov/comment/USTR-2018-0026-2233   8/28/2018

PR-2280    USTR-2018-0026-2234 from Lee Hamilton                              https://www.regulations.gov/comment/USTR-2018-0026-2234   8/28/2018

PR-2281    USTR-2018-0026-2235 from Mary Zarenski                             https://www.regulations.gov/comment/USTR-2018-0026-2235   8/28/2018

PR-2282    USTR-2018-0026-2236 from Gail Meister                              https://www.regulations.gov/comment/USTR-2018-0026-2236   8/28/2018

PR-2283    USTR-2018-0026-2237 from Rosanne Young                             https://www.regulations.gov/comment/USTR-2018-0026-2237   8/28/2018

PR-2284    USTR-2018-0026-2238 from Denny Obrien                              https://www.regulations.gov/comment/USTR-2018-0026-2238   8/28/2018

PR-2285    USTR-2018-0026-2239 from Larry Wash                                https://www.regulations.gov/comment/USTR-2018-0026-2239   8/28/2018

PR-2286    USTR-2018-0026-2240 from Larry Morris                              https://www.regulations.gov/comment/USTR-2018-0026-2240   8/28/2018



                                                                        136
                            Case 1:21-cv-00052-3JP Document 297               Filed 04/30/21     Page 140 of 538


 Public
                            Document Name/Description                                Link to Publicly Available Documents            Date
Record #

PR-2287    USTR-2018-0026-2241 from Amelinda Olson                        https://www.regulations.gov/comment/USTR-2018-0026-2241   8/28/2018

PR-2288    USTR-2018-0026-2242 from James Baxter                          https://www.regulations.gov/comment/USTR-2018-0026-2242   8/28/2018

           USTR-2018-0026-2243 from Ralph Nauman, ENVIRON-Metal, Inc.
PR-2289                                                                   https://www.regulations.gov/comment/USTR-2018-0026-2243   8/28/2018
           (HEVI-Shot)

PR-2290    USTR-2018-0026-2244 from Peggy Barker                          https://www.regulations.gov/comment/USTR-2018-0026-2244   8/28/2018

PR-2291    USTR-2018-0026-2245 from Maurine Jasper                        https://www.regulations.gov/comment/USTR-2018-0026-2245   8/28/2018

PR-2292    USTR-2018-0026-2246 from Elisabeth Scott                       https://www.regulations.gov/comment/USTR-2018-0026-2246   8/28/2018

PR-2293    USTR-2018-0026-2247 from John Woolley                          https://www.regulations.gov/comment/USTR-2018-0026-2247   8/28/2018

PR-2294    USTR-2018-0026-2248 from Jill Hartman                          https://www.regulations.gov/comment/USTR-2018-0026-2248   8/28/2018

PR-2295    USTR-2018-0026-2249 from David McKeith                         https://www.regulations.gov/comment/USTR-2018-0026-2249   8/28/2018

PR-2296    USTR-2018-0026-2250 from Dolores Wetzel                        https://www.regulations.gov/comment/USTR-2018-0026-2250   8/28/2018

PR-2297    USTR-2018-0026-2251 from Candace Manly                         https://www.regulations.gov/comment/USTR-2018-0026-2251   8/28/2018

PR-2298    USTR-2018-0026-2252 from Tammy Thrash-Gregory                  https://www.regulations.gov/comment/USTR-2018-0026-2252   8/28/2018

PR-2299    USTR-2018-0026-2253 from Debrah Smith                          https://www.regulations.gov/comment/USTR-2018-0026-2253   8/28/2018

PR-2300    USTR-2018-0026-2254 from Dennis Gould                          https://www.regulations.gov/comment/USTR-2018-0026-2254   8/28/2018

PR-2301    USTR-2018-0026-2255 from Sherry Bell                           https://www.regulations.gov/comment/USTR-2018-0026-2255   8/28/2018

PR-2302    USTR-2018-0026-2256 from Marla barlow                          https://www.regulations.gov/comment/USTR-2018-0026-2256   8/28/2018

PR-2303    USTR-2018-0026-2257 from Glema Hoomana                         https://www.regulations.gov/comment/USTR-2018-0026-2257   8/28/2018



                                                                    137
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 141 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-2304    USTR-2018-0026-2258 from Joe Lozano                  https://www.regulations.gov/comment/USTR-2018-0026-2258   8/28/2018

PR-2305    USTR-2018-0026-2259 from Candice Pons                https://www.regulations.gov/comment/USTR-2018-0026-2259   8/28/2018

PR-2306    USTR-2018-0026-2260 from Ron Harris                  https://www.regulations.gov/comment/USTR-2018-0026-2260   8/28/2018

PR-2307    USTR-2018-0026-2261 from Caroline Nadi               https://www.regulations.gov/comment/USTR-2018-0026-2261   8/28/2018

PR-2308    USTR-2018-0026-2262 from Fred Mitchell               https://www.regulations.gov/comment/USTR-2018-0026-2262   8/28/2018

PR-2309    USTR-2018-0026-2263 from Kathleen Mecum              https://www.regulations.gov/comment/USTR-2018-0026-2263   8/28/2018

PR-2310    USTR-2018-0026-2264 from peggy clarey                https://www.regulations.gov/comment/USTR-2018-0026-2264   8/28/2018

PR-2311    USTR-2018-0026-2265 from Suzann Nelson               https://www.regulations.gov/comment/USTR-2018-0026-2265   8/28/2018

PR-2312    USTR-2018-0026-2266 from linda martinez              https://www.regulations.gov/comment/USTR-2018-0026-2266   8/28/2018

PR-2313    USTR-2018-0026-2267 from Gary Susich                 https://www.regulations.gov/comment/USTR-2018-0026-2267   8/28/2018

PR-2314    USTR-2018-0026-2268 from Karen Mortensen             https://www.regulations.gov/comment/USTR-2018-0026-2268   8/28/2018

PR-2315    USTR-2018-0026-2269 from Di Schnell                  https://www.regulations.gov/comment/USTR-2018-0026-2269   8/28/2018

PR-2316    USTR-2018-0026-2270 from Antonette Raines            https://www.regulations.gov/comment/USTR-2018-0026-2270   8/28/2018

PR-2317    USTR-2018-0026-2271 from Lori Holzhausen             https://www.regulations.gov/comment/USTR-2018-0026-2271   8/28/2018

PR-2318    USTR-2018-0026-2272 from Pamela White                https://www.regulations.gov/comment/USTR-2018-0026-2272   8/28/2018

PR-2319    USTR-2018-0026-2273 from Sue Vayette                 https://www.regulations.gov/comment/USTR-2018-0026-2273   8/28/2018

PR-2320    USTR-2018-0026-2274 from Nadina Ferguson             https://www.regulations.gov/comment/USTR-2018-0026-2274   8/28/2018



                                                          138
                            Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 142 of 538


 Public
                            Document Name/Description                          Link to Publicly Available Documents            Date
Record #

PR-2321    USTR-2018-0026-2275 from Pitman Gallup                   https://www.regulations.gov/comment/USTR-2018-0026-2275   8/28/2018

PR-2322    USTR-2018-0026-2276 from Susan Zimmer                    https://www.regulations.gov/comment/USTR-2018-0026-2276   8/28/2018

PR-2323    USTR-2018-0026-2277 from Brian Kelly                     https://www.regulations.gov/comment/USTR-2018-0026-2277   8/28/2018

PR-2324    USTR-2018-0026-2278 from William Lambert-Jackson         https://www.regulations.gov/comment/USTR-2018-0026-2278   8/28/2018

PR-2325    USTR-2018-0026-2279 from Cher Limle                      https://www.regulations.gov/comment/USTR-2018-0026-2279   8/28/2018

PR-2326    USTR-2018-0026-2280 from Marty Hacker                    https://www.regulations.gov/comment/USTR-2018-0026-2280   8/28/2018

PR-2327    USTR-2018-0026-2281 from Vannote Sue                     https://www.regulations.gov/comment/USTR-2018-0026-2281   8/28/2018

PR-2328    USTR-2018-0026-2282 from John Pinkerton                  https://www.regulations.gov/comment/USTR-2018-0026-2282   8/28/2018

PR-2329    USTR-2018-0026-2283 from Carol Abts                      https://www.regulations.gov/comment/USTR-2018-0026-2283   8/28/2018

PR-2330    USTR-2018-0026-2284 from Phyllis Licata                  https://www.regulations.gov/comment/USTR-2018-0026-2284   8/28/2018

PR-2331    USTR-2018-0026-2285 from Nancy Martin                    https://www.regulations.gov/comment/USTR-2018-0026-2285   8/28/2018

PR-2332    USTR-2018-0026-2286 from Rita Bailey                     https://www.regulations.gov/comment/USTR-2018-0026-2286   8/28/2018

PR-2333    USTR-2018-0026-2287 from James Logan                     https://www.regulations.gov/comment/USTR-2018-0026-2287   8/28/2018

PR-2334    USTR-2018-0026-2288 from Grant Nagel                     https://www.regulations.gov/comment/USTR-2018-0026-2288   8/28/2018

PR-2335    USTR-2018-0026-2289 from Patricia McFarlin               https://www.regulations.gov/comment/USTR-2018-0026-2289   8/28/2018

PR-2336    USTR-2018-0026-2290 from Jose Garcia                     https://www.regulations.gov/comment/USTR-2018-0026-2290   8/28/2018

PR-2337    USTR-2018-0026-2291 from Mona Levy-Wick                  https://www.regulations.gov/comment/USTR-2018-0026-2291   8/28/2018



                                                              139
                           Case 1:21-cv-00052-3JP Document 297          Filed 04/30/21     Page 143 of 538


 Public
                            Document Name/Description                          Link to Publicly Available Documents            Date
Record #

PR-2338    USTR-2018-0026-2292 from Lew Wright                      https://www.regulations.gov/comment/USTR-2018-0026-2292   8/28/2018

PR-2339    USTR-2018-0026-2293 from Kendra Brill                    https://www.regulations.gov/comment/USTR-2018-0026-2293   8/28/2018

PR-2340    USTR-2018-0026-2294 from Kathy Briscoe                   https://www.regulations.gov/comment/USTR-2018-0026-2294   8/28/2018

PR-2341    USTR-2018-0026-2295 from Ed Griffis                      https://www.regulations.gov/comment/USTR-2018-0026-2295   8/28/2018

PR-2342    USTR-2018-0026-2296 from William Lambert-Jackson         https://www.regulations.gov/comment/USTR-2018-0026-2296   8/28/2018

PR-2343    USTR-2018-0026-2297 from Sudie Faulkner                  https://www.regulations.gov/comment/USTR-2018-0026-2297   8/28/2018

PR-2344    USTR-2018-0026-2298 from Lorne Lyons                     https://www.regulations.gov/comment/USTR-2018-0026-2298   8/28/2018

PR-2345    USTR-2018-0026-2299 from Laura Terry                     https://www.regulations.gov/comment/USTR-2018-0026-2299   8/28/2018

PR-2346    USTR-2018-0026-2300 from Carolyn Florence                https://www.regulations.gov/comment/USTR-2018-0026-2300   8/28/2018

PR-2347    USTR-2018-0026-2301 from Manuel Sillas                   https://www.regulations.gov/comment/USTR-2018-0026-2301   8/28/2018

PR-2348    USTR-2018-0026-2302 from Brenda Armitage                 https://www.regulations.gov/comment/USTR-2018-0026-2302   8/28/2018

PR-2349    USTR-2018-0026-2303 from Susan Rich                      https://www.regulations.gov/comment/USTR-2018-0026-2303   8/28/2018

PR-2350    USTR-2018-0026-2304 from Sandra Mainville                https://www.regulations.gov/comment/USTR-2018-0026-2304   8/28/2018

PR-2351    USTR-2018-0026-2305 from Vickie Drake                    https://www.regulations.gov/comment/USTR-2018-0026-2305   8/28/2018

PR-2352    USTR-2018-0026-2306 from Daryl Johnson                   https://www.regulations.gov/comment/USTR-2018-0026-2306   8/28/2018

PR-2353    USTR-2018-0026-2307 from Marcia Leibson                  https://www.regulations.gov/comment/USTR-2018-0026-2307   8/28/2018

PR-2354    USTR-2018-0026-2308 from Diana Bair                      https://www.regulations.gov/comment/USTR-2018-0026-2308   8/28/2018



                                                              140
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 144 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-2355    USTR-2018-0026-2309 from Dianne Sebben               https://www.regulations.gov/comment/USTR-2018-0026-2309   8/28/2018

PR-2356    USTR-2018-0026-2310 from Mary Skirving               https://www.regulations.gov/comment/USTR-2018-0026-2310   8/28/2018

PR-2357    USTR-2018-0026-2311 from Arlene Stern                https://www.regulations.gov/comment/USTR-2018-0026-2311   8/28/2018

PR-2358    USTR-2018-0026-2312 from Gail Meister                https://www.regulations.gov/comment/USTR-2018-0026-2312   8/28/2018

PR-2359    USTR-2018-0026-2313 from Kathryn Anderson            https://www.regulations.gov/comment/USTR-2018-0026-2313   8/28/2018

PR-2360    USTR-2018-0026-2314 from Terra Teat                  https://www.regulations.gov/comment/USTR-2018-0026-2314   8/28/2018

PR-2361    USTR-2018-0026-2315 from Eugene Tensiper             https://www.regulations.gov/comment/USTR-2018-0026-2315   8/28/2018

PR-2362    USTR-2018-0026-2316 from Andre Dostie                https://www.regulations.gov/comment/USTR-2018-0026-2316   8/28/2018

PR-2363    USTR-2018-0026-2317 from James Baker                 https://www.regulations.gov/comment/USTR-2018-0026-2317   8/28/2018

PR-2364    USTR-2018-0026-2318 from Jim Muglia                  https://www.regulations.gov/comment/USTR-2018-0026-2318   8/28/2018

PR-2365    USTR-2018-0026-2319 from Gary Lin                    https://www.regulations.gov/comment/USTR-2018-0026-2319   8/28/2018

PR-2366    USTR-2018-0026-2320 from Denny Obrien                https://www.regulations.gov/comment/USTR-2018-0026-2320   8/28/2018

PR-2367    USTR-2018-0026-2321 from Ronald Porter               https://www.regulations.gov/comment/USTR-2018-0026-2321   8/28/2018

PR-2368    USTR-2018-0026-2322 from JIA NI                      https://www.regulations.gov/comment/USTR-2018-0026-2322   8/28/2018

PR-2369    USTR-2018-0026-2323 from John Vaskis                 https://www.regulations.gov/comment/USTR-2018-0026-2323   8/28/2018

PR-2370    USTR-2018-0026-2324 from Phil Thompson               https://www.regulations.gov/comment/USTR-2018-0026-2324   8/28/2018

PR-2371    USTR-2018-0026-2325 from Coleen Sterns               https://www.regulations.gov/comment/USTR-2018-0026-2325   8/28/2018



                                                          141
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 145 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-2372    USTR-2018-0026-2326 from Tom Cumberland                              https://www.regulations.gov/comment/USTR-2018-0026-2326   8/28/2018

PR-2373    USTR-2018-0026-2327 from Bud Loprest                                 https://www.regulations.gov/comment/USTR-2018-0026-2327   8/28/2018

PR-2374    USTR-2018-0026-2328 from Teresa Zhu                                  https://www.regulations.gov/comment/USTR-2018-0026-2328   8/28/2018

PR-2375    USTR-2018-0026-2329 from Jordan Tansey, Visual Comfort Group         https://www.regulations.gov/comment/USTR-2018-0026-2329   8/28/2018

PR-2376    USTR-2018-0026-2330 from David Yang                                  https://www.regulations.gov/comment/USTR-2018-0026-2330   8/28/2018

PR-2377    USTR-2018-0026-2331 from Cathy Boyer                                 https://www.regulations.gov/comment/USTR-2018-0026-2331   8/28/2018

PR-2378    USTR-2018-0026-2332 from Cathy Boyer                                 https://www.regulations.gov/comment/USTR-2018-0026-2332   8/28/2018

PR-2379    USTR-2018-0026-2333 from Margaret Adelman                            https://www.regulations.gov/comment/USTR-2018-0026-2333   8/28/2018

PR-2380    USTR-2018-0026-2334 from Michelle FU                                 https://www.regulations.gov/comment/USTR-2018-0026-2334   8/28/2018

PR-2381    USTR-2018-0026-2335 from Mark Mayor                                  https://www.regulations.gov/comment/USTR-2018-0026-2335   8/28/2018

PR-2382    USTR-2018-0026-2336 from Sherry Xu                                   https://www.regulations.gov/comment/USTR-2018-0026-2336   8/28/2018

PR-2383    USTR-2018-0026-2337 from Reed Heffelfinger, Reed Weaver              https://www.regulations.gov/comment/USTR-2018-0026-2337   8/28/2018

PR-2384    USTR-2018-0026-2338 from Roger Keverne                               https://www.regulations.gov/comment/USTR-2018-0026-2338   8/28/2018

PR-2385    USTR-2018-0026-2339 from CARL LANCE                                  https://www.regulations.gov/comment/USTR-2018-0026-2339   8/28/2018

PR-2386    USTR-2018-0026-2340 from Stephen Zanger                              https://www.regulations.gov/comment/USTR-2018-0026-2340   8/28/2018

PR-2387    USTR-2018-0026-2341 from Paul Miller                                 https://www.regulations.gov/comment/USTR-2018-0026-2341   8/28/2018

           USTR-2018-0026-2342 from Kathleen Lewis, Serendipity Quilt
PR-2388                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2342   8/28/2018
           SHop LLC



                                                                          142
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 146 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-2389    USTR-2018-0026-2343 from Win Cramer                               https://www.regulations.gov/comment/USTR-2018-0026-2343   8/28/2018

PR-2390    USTR-2018-0026-2344 from Mary Anonymous                           https://www.regulations.gov/comment/USTR-2018-0026-2344   8/28/2018

PR-2391    USTR-2018-0026-2345 from Cynthia Hannold                          https://www.regulations.gov/comment/USTR-2018-0026-2345   8/28/2018

PR-2392    USTR-2018-0026-2346 from Greg Pilgrim                             https://www.regulations.gov/comment/USTR-2018-0026-2346   8/28/2018

PR-2393    USTR-2018-0026-2347 from Anonymous                                https://www.regulations.gov/comment/USTR-2018-0026-2347   8/28/2018

PR-2394    USTR-2018-0026-2348 from Janet Andersen                           https://www.regulations.gov/comment/USTR-2018-0026-2348   8/28/2018

PR-2395    USTR-2018-0026-2349 from Kirk Young                               https://www.regulations.gov/comment/USTR-2018-0026-2349   8/28/2018

PR-2396    USTR-2018-0026-2350 from Steve Uretsky                            https://www.regulations.gov/comment/USTR-2018-0026-2350   8/28/2018

PR-2397    USTR-2018-0026-2351 from Ruth Carlson                             https://www.regulations.gov/comment/USTR-2018-0026-2351   8/28/2018

PR-2398    USTR-2018-0026-2352 from Chad Whittaker, Pivot RnD, LLC.          https://www.regulations.gov/comment/USTR-2018-0026-2352   8/28/2018

PR-2399    USTR-2018-0026-2353 from Pamela Graber                            https://www.regulations.gov/comment/USTR-2018-0026-2353   8/28/2018

           USTR-2018-0026-2354 from Bradley Kraft, Hopkins Manufacturing
PR-2400                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2354   8/28/2018
           Corporation

PR-2401    USTR-2018-0026-2355 from Ou Jin                                   https://www.regulations.gov/comment/USTR-2018-0026-2355   8/28/2018

PR-2402    USTR-2018-0026-2356 from Jeff Kidwiler                            https://www.regulations.gov/comment/USTR-2018-0026-2356   8/28/2018

PR-2403    USTR-2018-0026-2357 from Jieru Zheng                              https://www.regulations.gov/comment/USTR-2018-0026-2357   8/28/2018

PR-2404    USTR-2018-0026-2358 from Margaret Bickenheuser                    https://www.regulations.gov/comment/USTR-2018-0026-2358   8/28/2018

PR-2405    USTR-2018-0026-2359 from Mical Wilmoth Carton                     https://www.regulations.gov/comment/USTR-2018-0026-2359   8/28/2018



                                                                       143
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 147 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2406    USTR-2018-0026-2360 from Candice Farr                               https://www.regulations.gov/comment/USTR-2018-0026-2360   8/28/2018

PR-2407    USTR-2018-0026-2361 from Jacquelyne Boucher                         https://www.regulations.gov/comment/USTR-2018-0026-2361   8/28/2018

PR-2408    USTR-2018-0026-2362 from Jacob Elmann                               https://www.regulations.gov/comment/USTR-2018-0026-2362   8/28/2018

PR-2409    USTR-2018-0026-2363 from Bernice Wise, BeWise Chair Caning          https://www.regulations.gov/comment/USTR-2018-0026-2363   8/28/2018

PR-2410    USTR-2018-0026-2364 from Abbigail Hinkle                            https://www.regulations.gov/comment/USTR-2018-0026-2364   8/28/2018

PR-2411    USTR-2018-0026-2365 from Nancy Hillstrand                           https://www.regulations.gov/comment/USTR-2018-0026-2365   8/28/2018

           USTR-2018-0026-2366 from Susan Zhou, ZHEJIANG JINHUA
PR-2412                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2366   8/28/2018
           HUATAI TRAVELLING GOODS CO., LTD

PR-2413    USTR-2018-0026-2367 from Kevin Chen                                 https://www.regulations.gov/comment/USTR-2018-0026-2367   8/28/2018

PR-2414    USTR-2018-0026-2368 from Paul Davis                                 https://www.regulations.gov/comment/USTR-2018-0026-2368   8/28/2018

PR-2415    USTR-2018-0026-2369 from chen ding                                  https://www.regulations.gov/comment/USTR-2018-0026-2369   8/28/2018

PR-2416    USTR-2018-0026-2370 from Jeff Meyer                                 https://www.regulations.gov/comment/USTR-2018-0026-2370   8/28/2018

           USTR-2018-0026-2371 from Robert Cohen, Display Supply &
PR-2417                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2371   8/28/2018
           Lighting, Inc.

PR-2418    USTR-2018-0026-2372 from James McKinnon                             https://www.regulations.gov/comment/USTR-2018-0026-2372   8/28/2018

           USTR-2018-0026-2373 from Jon Yormick, Law Offices of Jon P.
PR-2419                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2373   8/28/2018
           Yormick Co LPA

PR-2420    USTR-2018-0026-2374 from Noelle Jackson, Visual Comfort Group       https://www.regulations.gov/comment/USTR-2018-0026-2374   8/28/2018

PR-2421    USTR-2018-0026-2375 from Yonatan Kayman                             https://www.regulations.gov/comment/USTR-2018-0026-2375   8/28/2018

PR-2422    USTR-2018-0026-2376 from Rodney Roth                                https://www.regulations.gov/comment/USTR-2018-0026-2376   8/28/2018



                                                                         144
                           Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 148 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-2423    USTR-2018-0026-2377 from Mary Ann Scharmberg                      https://www.regulations.gov/comment/USTR-2018-0026-2377   8/28/2018

           USTR-2018-0026-2378 from Marty Moran, Buhler Quality Yarns
PR-2424                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2378   8/28/2018
           Corp.
           USTR-2018-0026-2379 from PATRICIA RODRIGUEZ, HOSIDEN
PR-2425                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2379   8/28/2018
           AMERICA CORPORATION

PR-2426    USTR-2018-0026-2380 from Kerry Lawren                             https://www.regulations.gov/comment/USTR-2018-0026-2380   8/28/2018

PR-2427    USTR-2018-0026-2381 from Craig Dykhuizen                          https://www.regulations.gov/comment/USTR-2018-0026-2381   8/28/2018

PR-2428    USTR-2018-0026-2382 from Gerianne Holland                         https://www.regulations.gov/comment/USTR-2018-0026-2382   8/28/2018

           USTR-2018-0026-2383 from Cathy Teiber, American Lighting
PR-2429                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2383   8/28/2018
           Association

PR-2430    USTR-2018-0026-2384 from Richard Luskin, POC                      https://www.regulations.gov/comment/USTR-2018-0026-2384   8/28/2018

PR-2431    USTR-2018-0026-2385 from Hassan Shahsavand, Leadership            https://www.regulations.gov/comment/USTR-2018-0026-2385   8/29/2018

PR-2432    USTR-2018-0026-2386 from Sherri Kinkel                            https://www.regulations.gov/comment/USTR-2018-0026-2386   8/29/2018

PR-2433    USTR-2018-0026-2387 from Quinton Chaney                           https://www.regulations.gov/comment/USTR-2018-0026-2387   8/29/2018

PR-2434    USTR-2018-0026-2388 from Michael Stefanson                        https://www.regulations.gov/comment/USTR-2018-0026-2388   8/29/2018

PR-2435    USTR-2018-0026-2389 from Lorna Anderson                           https://www.regulations.gov/comment/USTR-2018-0026-2389   8/29/2018

PR-2436    USTR-2018-0026-2390 from Rich Escott                              https://www.regulations.gov/comment/USTR-2018-0026-2390   8/29/2018

PR-2437    USTR-2018-0026-2391 from Cathryn Peters                           https://www.regulations.gov/comment/USTR-2018-0026-2391   8/29/2018

           USTR-2018-0026-2392 from Alan Gettelman, Bobrick Washroom
PR-2438                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2392   8/29/2018
           Equipment, Inc.

PR-2439    USTR-2018-0026-2393 from Athena Hou                               https://www.regulations.gov/comment/USTR-2018-0026-2393   8/29/2018



                                                                       145
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 149 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-2440    USTR-2018-0026-2394 from Elizabeth Preis                         https://www.regulations.gov/comment/USTR-2018-0026-2394   8/29/2018

           USTR-2018-0026-2395 from Mark Merson, Franklin Wireless
PR-2441                                                                     https://www.regulations.gov/comment/USTR-2018-0026-2395   8/29/2018
           Corporation

PR-2442    USTR-2018-0026-2396 from deborah conrardy, Bwgeli                https://www.regulations.gov/comment/USTR-2018-0026-2396   8/29/2018

           USTR-2018-0026-2397 from Fangjian Chen, Zhejiang Tailong
PR-2443                                                                     https://www.regulations.gov/comment/USTR-2018-0026-2397   8/29/2018
           Technology Co., Ltd
           USTR-2018-0026-2398 from Fangjian Chen, Zhejiang Tailong
PR-2444                                                                     https://www.regulations.gov/comment/USTR-2018-0026-2398   8/29/2018
           Technology Co., Ltd

PR-2445    USTR-2018-0026-2399 from Justin Barnett                          https://www.regulations.gov/comment/USTR-2018-0026-2399   8/29/2018

PR-2446    USTR-2018-0026-2400 from Jay Silverman                           https://www.regulations.gov/comment/USTR-2018-0026-2400   8/29/2018

PR-2447    USTR-2018-0026-2401 from Larry Wash                              https://www.regulations.gov/comment/USTR-2018-0026-2401   8/29/2018

PR-2448    USTR-2018-0026-2402 from Johann Hollar                           https://www.regulations.gov/comment/USTR-2018-0026-2402   8/29/2018

PR-2449    USTR-2018-0026-2403 from Rose Medich                             https://www.regulations.gov/comment/USTR-2018-0026-2403   8/29/2018

PR-2450    USTR-2018-0026-2404 from Adene Cacciatore                        https://www.regulations.gov/comment/USTR-2018-0026-2404   8/29/2018

PR-2451    USTR-2018-0026-2405 from Kay Daily                               https://www.regulations.gov/comment/USTR-2018-0026-2405   8/29/2018

PR-2452    USTR-2018-0026-2406 from Viki Black                              https://www.regulations.gov/comment/USTR-2018-0026-2406   8/29/2018

PR-2453    USTR-2018-0026-2407 from Ralph Garber                            https://www.regulations.gov/comment/USTR-2018-0026-2407   8/29/2018

PR-2454    USTR-2018-0026-2408 from Brian Moore                             https://www.regulations.gov/comment/USTR-2018-0026-2408   8/29/2018

PR-2455    USTR-2018-0026-2409 from Kathy Gardian                           https://www.regulations.gov/comment/USTR-2018-0026-2409   8/29/2018

PR-2456    USTR-2018-0026-2410 from Cheryl Paddock                          https://www.regulations.gov/comment/USTR-2018-0026-2410   8/29/2018



                                                                      146
                           Case 1:21-cv-00052-3JP Document 297            Filed 04/30/21     Page 150 of 538


 Public
                            Document Name/Description                            Link to Publicly Available Documents            Date
Record #

PR-2457    USTR-2018-0026-2411 from Aaron Hudson                      https://www.regulations.gov/comment/USTR-2018-0026-2411   8/29/2018

PR-2458    USTR-2018-0026-2412 from Jordan Gorell                     https://www.regulations.gov/comment/USTR-2018-0026-2412   8/29/2018

PR-2459    USTR-2018-0026-2413 from Paskal Paskale                    https://www.regulations.gov/comment/USTR-2018-0026-2413   8/29/2018

PR-2460    USTR-2018-0026-2414 from Rick Abt                          https://www.regulations.gov/comment/USTR-2018-0026-2414   8/29/2018

PR-2461    USTR-2018-0026-2415 from Morgan Girling                    https://www.regulations.gov/comment/USTR-2018-0026-2415   8/29/2018

PR-2462    USTR-2018-0026-2416 from Peggy Acosta                      https://www.regulations.gov/comment/USTR-2018-0026-2416   8/29/2018

PR-2463    USTR-2018-0026-2417 from Roberta Hughes-Roszkowski         https://www.regulations.gov/comment/USTR-2018-0026-2417   8/29/2018

PR-2464    USTR-2018-0026-2418 from Carolyn Blice                     https://www.regulations.gov/comment/USTR-2018-0026-2418   8/29/2018

PR-2465    USTR-2018-0026-2419 from Mark Sendrow                      https://www.regulations.gov/comment/USTR-2018-0026-2419   8/29/2018

PR-2466    USTR-2018-0026-2420 from Steven Devore                     https://www.regulations.gov/comment/USTR-2018-0026-2420   8/29/2018

PR-2467    USTR-2018-0026-2421 from Nancy Gasperment                  https://www.regulations.gov/comment/USTR-2018-0026-2421   8/29/2018

PR-2468    USTR-2018-0026-2422 from Lori Chandler                     https://www.regulations.gov/comment/USTR-2018-0026-2422   8/29/2018

PR-2469    USTR-2018-0026-2423 from Jack Ayers                        https://www.regulations.gov/comment/USTR-2018-0026-2423   8/29/2018

PR-2470    USTR-2018-0026-2424 from Delores Dalton                    https://www.regulations.gov/comment/USTR-2018-0026-2424   8/29/2018

PR-2471    USTR-2018-0026-2425 from Stephanie Harvey                  https://www.regulations.gov/comment/USTR-2018-0026-2425   8/29/2018

PR-2472    USTR-2018-0026-2426 from ary M                             https://www.regulations.gov/comment/USTR-2018-0026-2426   8/29/2018

PR-2473    USTR-2018-0026-2427 from Amy Auer                          https://www.regulations.gov/comment/USTR-2018-0026-2427   8/29/2018



                                                                147
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 151 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2474    USTR-2018-0026-2428 from Jeff Bunn                                  https://www.regulations.gov/comment/USTR-2018-0026-2428   8/29/2018

PR-2475    USTR-2018-0026-2429 from Carole Estelle                             https://www.regulations.gov/comment/USTR-2018-0026-2429   8/29/2018

PR-2476    USTR-2018-0026-2430 from Sally sherbina                             https://www.regulations.gov/comment/USTR-2018-0026-2430   8/29/2018

PR-2477    USTR-2018-0026-2431 from RoseMaria Root                             https://www.regulations.gov/comment/USTR-2018-0026-2431   8/29/2018

PR-2478    USTR-2018-0026-2432 from Margaret Glenn                             https://www.regulations.gov/comment/USTR-2018-0026-2432   8/29/2018

PR-2479    USTR-2018-0026-2433 from Debra Warrens                              https://www.regulations.gov/comment/USTR-2018-0026-2433   8/29/2018

PR-2480    USTR-2018-0026-2434 from Charlie Knudstrup                          https://www.regulations.gov/comment/USTR-2018-0026-2434   8/29/2018

PR-2481    USTR-2018-0026-2435 from William Fetter                             https://www.regulations.gov/comment/USTR-2018-0026-2435   8/29/2018

PR-2482    USTR-2018-0026-2436 from Dawn West                                  https://www.regulations.gov/comment/USTR-2018-0026-2436   8/29/2018

PR-2483    USTR-2018-0026-2437 from Missy Smith                                https://www.regulations.gov/comment/USTR-2018-0026-2437   8/29/2018

PR-2484    USTR-2018-0026-2438 from Robert Smith                               https://www.regulations.gov/comment/USTR-2018-0026-2438   8/29/2018

PR-2485    USTR-2018-0026-2439 from Pam Hammitt                                https://www.regulations.gov/comment/USTR-2018-0026-2439   8/29/2018

PR-2486    USTR-2018-0026-2440 from James Vey                                  https://www.regulations.gov/comment/USTR-2018-0026-2440   8/29/2018

PR-2487    USTR-2018-0026-2441 from Paul prescott                              https://www.regulations.gov/comment/USTR-2018-0026-2441   8/29/2018

PR-2488    USTR-2018-0026-2442 from Carol Bodiker                              https://www.regulations.gov/comment/USTR-2018-0026-2442   8/29/2018

PR-2489    USTR-2018-0026-2443 from Lauren Schiffman                           https://www.regulations.gov/comment/USTR-2018-0026-2443   8/29/2018

PR-2490    USTR-2018-0026-2444 from Sarb Johl, California Cling Peach Board    https://www.regulations.gov/comment/USTR-2018-0026-2444   8/29/2018



                                                                         148
                            Case 1:21-cv-00052-3JP Document 297        Filed 04/30/21     Page 152 of 538


 Public
                            Document Name/Description                         Link to Publicly Available Documents            Date
Record #

PR-2491    USTR-2018-0026-2445 from Bobbye Kienitz                 https://www.regulations.gov/comment/USTR-2018-0026-2445   8/29/2018

PR-2492    USTR-2018-0026-2446 from Marge Kelly                    https://www.regulations.gov/comment/USTR-2018-0026-2446   8/29/2018

PR-2493    USTR-2018-0026-2447 from Stephanie Barker               https://www.regulations.gov/comment/USTR-2018-0026-2447   8/29/2018

PR-2494    USTR-2018-0026-2448 from Delia Benavides                https://www.regulations.gov/comment/USTR-2018-0026-2448   8/29/2018

PR-2495    USTR-2018-0026-2449 from Jason Saville                  https://www.regulations.gov/comment/USTR-2018-0026-2449   8/29/2018

PR-2496    USTR-2018-0026-2450 from Robert Polick                  https://www.regulations.gov/comment/USTR-2018-0026-2450   8/29/2018

PR-2497    USTR-2018-0026-2451 from Larry Norgaard                 https://www.regulations.gov/comment/USTR-2018-0026-2451   8/29/2018

PR-2498    USTR-2018-0026-2452 from J. f.                          https://www.regulations.gov/comment/USTR-2018-0026-2452   8/29/2018

PR-2499    USTR-2018-0026-2453 from Connell Wise, CW&A,LLC         https://www.regulations.gov/comment/USTR-2018-0026-2453   8/29/2018

PR-2500    USTR-2018-0026-2454 from Blythe Campbell                https://www.regulations.gov/comment/USTR-2018-0026-2454   8/29/2018

PR-2501    USTR-2018-0026-2455 from Hiltrude Nusser-Telfer         https://www.regulations.gov/comment/USTR-2018-0026-2455   8/29/2018

PR-2502    USTR-2018-0026-2456 from Tim Linerud                    https://www.regulations.gov/comment/USTR-2018-0026-2456   8/29/2018

PR-2503    USTR-2018-0026-2457 from Julie Hill                     https://www.regulations.gov/comment/USTR-2018-0026-2457   8/29/2018

PR-2504    USTR-2018-0026-2458 from Linda Wedel                    https://www.regulations.gov/comment/USTR-2018-0026-2458   8/29/2018

PR-2505    USTR-2018-0026-2459 from Lisa Gersky                    https://www.regulations.gov/comment/USTR-2018-0026-2459   8/29/2018

PR-2506    USTR-2018-0026-2460 from William Dorsey                 https://www.regulations.gov/comment/USTR-2018-0026-2460   8/29/2018

PR-2507    USTR-2018-0026-2461 from Luis Figueroa                  https://www.regulations.gov/comment/USTR-2018-0026-2461   8/29/2018



                                                             149
                           Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 153 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2508    USTR-2018-0026-2462 from Judy Blair                                 https://www.regulations.gov/comment/USTR-2018-0026-2462   8/29/2018

PR-2509    USTR-2018-0026-2463 from Mary Wilson                                https://www.regulations.gov/comment/USTR-2018-0026-2463   8/29/2018

PR-2510    USTR-2018-0026-2464 from Allie Hendricks                            https://www.regulations.gov/comment/USTR-2018-0026-2464   8/29/2018

PR-2511    USTR-2018-0026-2465 from Edward Hitch                               https://www.regulations.gov/comment/USTR-2018-0026-2465   8/29/2018

PR-2512    USTR-2018-0026-2466 from Dustan Hoffman, Crown Prince, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-2466   8/29/2018

PR-2513    USTR-2018-0026-2467 from Barbara Abel                               https://www.regulations.gov/comment/USTR-2018-0026-2467   8/29/2018

PR-2514    USTR-2018-0026-2468 from Melissa Callaghan                          https://www.regulations.gov/comment/USTR-2018-0026-2468   8/29/2018

PR-2515    USTR-2018-0026-2469 from Kris Lanoue                                https://www.regulations.gov/comment/USTR-2018-0026-2469   8/29/2018

PR-2516    USTR-2018-0026-2470 from Carol Pakkala                              https://www.regulations.gov/comment/USTR-2018-0026-2470   8/29/2018

PR-2517    USTR-2018-0026-2471 from Susan Jacoby                               https://www.regulations.gov/comment/USTR-2018-0026-2471   8/29/2018

PR-2518    USTR-2018-0026-2472 from Marge Rupp                                 https://www.regulations.gov/comment/USTR-2018-0026-2472   8/29/2018

PR-2519    USTR-2018-0026-2473 from Marly Wexler                               https://www.regulations.gov/comment/USTR-2018-0026-2473   8/29/2018

PR-2520    USTR-2018-0026-2474 from Swami Kavyo                                https://www.regulations.gov/comment/USTR-2018-0026-2474   8/29/2018

PR-2521    USTR-2018-0026-2475 from Janice Thomas                              https://www.regulations.gov/comment/USTR-2018-0026-2475   8/29/2018

PR-2522    USTR-2018-0026-2476 from Sheila Runyon                              https://www.regulations.gov/comment/USTR-2018-0026-2476   8/29/2018

PR-2523    USTR-2018-0026-2477 from Christopher Lonyo                          https://www.regulations.gov/comment/USTR-2018-0026-2477   8/29/2018

PR-2524    USTR-2018-0026-2478 from Lief Lowe                                  https://www.regulations.gov/comment/USTR-2018-0026-2478   8/29/2018



                                                                         150
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 154 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-2525    USTR-2018-0026-2479 from Kristina Pearsall            https://www.regulations.gov/comment/USTR-2018-0026-2479   8/29/2018

PR-2526    USTR-2018-0026-2480 from neil joo                     https://www.regulations.gov/comment/USTR-2018-0026-2480   8/29/2018

PR-2527    USTR-2018-0026-2481 from Dawn Moreno                  https://www.regulations.gov/comment/USTR-2018-0026-2481   8/29/2018

PR-2528    USTR-2018-0026-2482 from Gary Willoughby              https://www.regulations.gov/comment/USTR-2018-0026-2482   8/29/2018

PR-2529    USTR-2018-0026-2483 from Judith Young                 https://www.regulations.gov/comment/USTR-2018-0026-2483   8/29/2018

PR-2530    USTR-2018-0026-2484 from Donald Sikes                 https://www.regulations.gov/comment/USTR-2018-0026-2484   8/29/2018

PR-2531    USTR-2018-0026-2485 from Stephen Drgan                https://www.regulations.gov/comment/USTR-2018-0026-2485   8/29/2018

PR-2532    USTR-2018-0026-2486 from Teresa Wilson                https://www.regulations.gov/comment/USTR-2018-0026-2486   8/29/2018

PR-2533    USTR-2018-0026-2487 from CHRIS VAN GORDER             https://www.regulations.gov/comment/USTR-2018-0026-2487   8/29/2018

PR-2534    USTR-2018-0026-2488 from TremeRay Smith               https://www.regulations.gov/comment/USTR-2018-0026-2488   8/29/2018

PR-2535    USTR-2018-0026-2489 from Laurie Wagner-Oliver         https://www.regulations.gov/comment/USTR-2018-0026-2489   8/29/2018

PR-2536    USTR-2018-0026-2490 from Mary Zarenski                https://www.regulations.gov/comment/USTR-2018-0026-2490   8/29/2018

PR-2537    USTR-2018-0026-2491 from Erika Onsager                https://www.regulations.gov/comment/USTR-2018-0026-2491   8/29/2018

PR-2538    USTR-2018-0026-2492 from Jimmie Colburn               https://www.regulations.gov/comment/USTR-2018-0026-2492   8/29/2018

PR-2539    USTR-2018-0026-2493 from Robert Miller                https://www.regulations.gov/comment/USTR-2018-0026-2493   8/29/2018

PR-2540    USTR-2018-0026-2494 from Johnnie Mccune               https://www.regulations.gov/comment/USTR-2018-0026-2494   8/29/2018

PR-2541    USTR-2018-0026-2495 from Melinda Cox                  https://www.regulations.gov/comment/USTR-2018-0026-2495   8/29/2018



                                                           151
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 155 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-2542    USTR-2018-0026-2496 from Jane Weinstein               https://www.regulations.gov/comment/USTR-2018-0026-2496   8/29/2018

PR-2543    USTR-2018-0026-2497 from Jan Brace                    https://www.regulations.gov/comment/USTR-2018-0026-2497   8/29/2018

PR-2544    USTR-2018-0026-2498 from Laura Clark                  https://www.regulations.gov/comment/USTR-2018-0026-2498   8/29/2018

PR-2545    USTR-2018-0026-2499 from Sammy Ehrnman                https://www.regulations.gov/comment/USTR-2018-0026-2499   8/29/2018

PR-2546    USTR-2018-0026-2500 from Zonda Martin                 https://www.regulations.gov/comment/USTR-2018-0026-2500   8/29/2018

PR-2547    USTR-2018-0026-2501 from Anne Evans                   https://www.regulations.gov/comment/USTR-2018-0026-2501   8/29/2018

PR-2548    USTR-2018-0026-2502 from Lance Coleman                https://www.regulations.gov/comment/USTR-2018-0026-2502   8/29/2018

PR-2549    USTR-2018-0026-2503 from Charman Barnes               https://www.regulations.gov/comment/USTR-2018-0026-2503   8/29/2018

PR-2550    USTR-2018-0026-2504 from Linda Norton                 https://www.regulations.gov/comment/USTR-2018-0026-2504   8/29/2018

PR-2551    USTR-2018-0026-2505 from Marilyn Pribyl               https://www.regulations.gov/comment/USTR-2018-0026-2505   8/29/2018

PR-2552    USTR-2018-0026-2506 from Abale Michael                https://www.regulations.gov/comment/USTR-2018-0026-2506   8/29/2018

PR-2553    USTR-2018-0026-2507 from Marilyn Kich                 https://www.regulations.gov/comment/USTR-2018-0026-2507   8/29/2018

PR-2554    USTR-2018-0026-2508 from Todd Shuey                   https://www.regulations.gov/comment/USTR-2018-0026-2508   8/29/2018

PR-2555    USTR-2018-0026-2509 from Phil Samuelson               https://www.regulations.gov/comment/USTR-2018-0026-2509   8/29/2018

PR-2556    USTR-2018-0026-2510 from Patricia Sullivan            https://www.regulations.gov/comment/USTR-2018-0026-2510   8/29/2018

PR-2557    USTR-2018-0026-2511 from Robbie Lopatowski            https://www.regulations.gov/comment/USTR-2018-0026-2511   8/29/2018

PR-2558    USTR-2018-0026-2512 from Michaele Tharrett            https://www.regulations.gov/comment/USTR-2018-0026-2512   8/29/2018



                                                           152
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 156 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-2559    USTR-2018-0026-2513 from Debbie Bryant                           https://www.regulations.gov/comment/USTR-2018-0026-2513   8/29/2018

PR-2560    USTR-2018-0026-2514 from Agnese Gandolfo                         https://www.regulations.gov/comment/USTR-2018-0026-2514   8/29/2018

PR-2561    USTR-2018-0026-2515 from Vicki Shalhon                           https://www.regulations.gov/comment/USTR-2018-0026-2515   8/29/2018

PR-2562    USTR-2018-0026-2516 from Stephen Lang, Mon Cheri Bridals, LLC    https://www.regulations.gov/comment/USTR-2018-0026-2516   8/29/2018

PR-2563    USTR-2018-0026-2517 from Cynthia Gedz                            https://www.regulations.gov/comment/USTR-2018-0026-2517   8/29/2018

PR-2564    USTR-2018-0026-2518 from Patrick Allgeyer                        https://www.regulations.gov/comment/USTR-2018-0026-2518   8/29/2018

PR-2565    USTR-2018-0026-2519 from Raleigh Koritz                          https://www.regulations.gov/comment/USTR-2018-0026-2519   8/29/2018

PR-2566    USTR-2018-0026-2520 from Mary Sanders                            https://www.regulations.gov/comment/USTR-2018-0026-2520   8/29/2018

PR-2567    USTR-2018-0026-2521 from Michael Bell                            https://www.regulations.gov/comment/USTR-2018-0026-2521   8/29/2018

PR-2568    USTR-2018-0026-2522 from Sherry W                                https://www.regulations.gov/comment/USTR-2018-0026-2522   8/29/2018

PR-2569    USTR-2018-0026-2523 from Lynn Snyder                             https://www.regulations.gov/comment/USTR-2018-0026-2523   8/29/2018

PR-2570    USTR-2018-0026-2524 from George Mills                            https://www.regulations.gov/comment/USTR-2018-0026-2524   8/29/2018

PR-2571    USTR-2018-0026-2525 from Gwen Key                                https://www.regulations.gov/comment/USTR-2018-0026-2525   8/29/2018

PR-2572    USTR-2018-0026-2526 from maureen lang                            https://www.regulations.gov/comment/USTR-2018-0026-2526   8/29/2018

PR-2573    USTR-2018-0026-2527 from Ibrook Tower                            https://www.regulations.gov/comment/USTR-2018-0026-2527   8/29/2018

PR-2574    USTR-2018-0026-2528 from Jim Sennett                             https://www.regulations.gov/comment/USTR-2018-0026-2528   8/29/2018

PR-2575    USTR-2018-0026-2529 from Martha Bowers                           https://www.regulations.gov/comment/USTR-2018-0026-2529   8/29/2018



                                                                      153
                           Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 157 of 538


 Public
                            Document Name/Description                         Link to Publicly Available Documents            Date
Record #

PR-2576    USTR-2018-0026-2530 from Jacqueline Grahamswift         https://www.regulations.gov/comment/USTR-2018-0026-2530   8/29/2018

PR-2577    USTR-2018-0026-2531 from Gary Grubbs                    https://www.regulations.gov/comment/USTR-2018-0026-2531   8/29/2018

PR-2578    USTR-2018-0026-2532 from Daya Singh                     https://www.regulations.gov/comment/USTR-2018-0026-2532   8/30/2018

PR-2579    USTR-2018-0026-2533 from Bonnie Freerking               https://www.regulations.gov/comment/USTR-2018-0026-2533   8/30/2018

PR-2580    USTR-2018-0026-2534 from Francine Ellison               https://www.regulations.gov/comment/USTR-2018-0026-2534   8/30/2018

PR-2581    USTR-2018-0026-2535 from David Kuhn                     https://www.regulations.gov/comment/USTR-2018-0026-2535   8/30/2018

PR-2582    USTR-2018-0026-2536 from Rich Weiss                     https://www.regulations.gov/comment/USTR-2018-0026-2536   8/30/2018

PR-2583    USTR-2018-0026-2537 from Edward Schneider               https://www.regulations.gov/comment/USTR-2018-0026-2537   8/30/2018

PR-2584    USTR-2018-0026-2538 from Donna Montgomery               https://www.regulations.gov/comment/USTR-2018-0026-2538   8/30/2018

PR-2585    USTR-2018-0026-2539 from Sylvia Schaefer                https://www.regulations.gov/comment/USTR-2018-0026-2539   8/30/2018

PR-2586    USTR-2018-0026-2540 from Sharon Larocque                https://www.regulations.gov/comment/USTR-2018-0026-2540   8/30/2018

PR-2587    USTR-2018-0026-2541 from Gary Johnson                   https://www.regulations.gov/comment/USTR-2018-0026-2541   8/30/2018

PR-2588    USTR-2018-0026-2542 from Dwight Edwards                 https://www.regulations.gov/comment/USTR-2018-0026-2542   8/30/2018

PR-2589    USTR-2018-0026-2543 from Catriona Simms                 https://www.regulations.gov/comment/USTR-2018-0026-2543   8/30/2018

PR-2590    USTR-2018-0026-2544 from Mary Tabor                     https://www.regulations.gov/comment/USTR-2018-0026-2544   8/30/2018

PR-2591    USTR-2018-0026-2545 from Pat Winfield                   https://www.regulations.gov/comment/USTR-2018-0026-2545   8/30/2018

PR-2592    USTR-2018-0026-2546 from Christenia King                https://www.regulations.gov/comment/USTR-2018-0026-2546   8/30/2018



                                                             154
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 158 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-2593    USTR-2018-0026-2547 from Nate Offenberg              https://www.regulations.gov/comment/USTR-2018-0026-2547   8/30/2018

PR-2594    USTR-2018-0026-2548 from Eric Koenig                 https://www.regulations.gov/comment/USTR-2018-0026-2548   8/30/2018

PR-2595    USTR-2018-0026-2549 from Bob Ange                    https://www.regulations.gov/comment/USTR-2018-0026-2549   8/30/2018

PR-2596    USTR-2018-0026-2550 from Susie Wood                  https://www.regulations.gov/comment/USTR-2018-0026-2550   8/30/2018

PR-2597    USTR-2018-0026-2551 from Andy Johnson                https://www.regulations.gov/comment/USTR-2018-0026-2551   8/30/2018

PR-2598    USTR-2018-0026-2552 from Stephen Moyer               https://www.regulations.gov/comment/USTR-2018-0026-2552   8/30/2018

PR-2599    USTR-2018-0026-2553 from Terry Quinn                 https://www.regulations.gov/comment/USTR-2018-0026-2553   8/30/2018

PR-2600    USTR-2018-0026-2554 from Andrew Derler               https://www.regulations.gov/comment/USTR-2018-0026-2554   8/30/2018

PR-2601    USTR-2018-0026-2555 from Nancy Garbati               https://www.regulations.gov/comment/USTR-2018-0026-2555   8/30/2018

PR-2602    USTR-2018-0026-2556 from Cathy Patzer                https://www.regulations.gov/comment/USTR-2018-0026-2556   8/30/2018

PR-2603    USTR-2018-0026-2557 from Juana Garza                 https://www.regulations.gov/comment/USTR-2018-0026-2557   8/30/2018

PR-2604    USTR-2018-0026-2558 from Sylvia Coley                https://www.regulations.gov/comment/USTR-2018-0026-2558   8/30/2018

PR-2605    USTR-2018-0026-2559 from Karin Dickinson             https://www.regulations.gov/comment/USTR-2018-0026-2559   8/30/2018

PR-2606    USTR-2018-0026-2560 from Vickie Bouska               https://www.regulations.gov/comment/USTR-2018-0026-2560   8/30/2018

PR-2607    USTR-2018-0026-2561 from Michele Sievers             https://www.regulations.gov/comment/USTR-2018-0026-2561   8/30/2018

PR-2608    USTR-2018-0026-2562 from Henry Creque                https://www.regulations.gov/comment/USTR-2018-0026-2562   8/30/2018

PR-2609    USTR-2018-0026-2563 from John Williams               https://www.regulations.gov/comment/USTR-2018-0026-2563   8/30/2018



                                                          155
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 159 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-2610    USTR-2018-0026-2564 from Tom Johnston                 https://www.regulations.gov/comment/USTR-2018-0026-2564   8/30/2018

PR-2611    USTR-2018-0026-2565 from Stephanie Selznick           https://www.regulations.gov/comment/USTR-2018-0026-2565   8/30/2018

PR-2612    USTR-2018-0026-2566 from Dari Hortman                 https://www.regulations.gov/comment/USTR-2018-0026-2566   8/30/2018

PR-2613    USTR-2018-0026-2567 from Nigel Swat                   https://www.regulations.gov/comment/USTR-2018-0026-2567   8/30/2018

PR-2614    USTR-2018-0026-2568 from Laurie Fiesler               https://www.regulations.gov/comment/USTR-2018-0026-2568   8/30/2018

PR-2615    USTR-2018-0026-2569 from Dave Councilman              https://www.regulations.gov/comment/USTR-2018-0026-2569   8/30/2018

PR-2616    USTR-2018-0026-2570 from Debra Beck                   https://www.regulations.gov/comment/USTR-2018-0026-2570   8/30/2018

PR-2617    USTR-2018-0026-2571 from Anita Hammerschlag           https://www.regulations.gov/comment/USTR-2018-0026-2571   8/30/2018

PR-2618    USTR-2018-0026-2572 from Elinor Parker                https://www.regulations.gov/comment/USTR-2018-0026-2572   8/30/2018

PR-2619    USTR-2018-0026-2573 from Patricia Barnhart            https://www.regulations.gov/comment/USTR-2018-0026-2573   8/30/2018

PR-2620    USTR-2018-0026-2574 from Celia Argana                 https://www.regulations.gov/comment/USTR-2018-0026-2574   8/30/2018

PR-2621    USTR-2018-0026-2575 from Lana Ebeling                 https://www.regulations.gov/comment/USTR-2018-0026-2575   8/30/2018

PR-2622    USTR-2018-0026-2576 from Patricia Day                 https://www.regulations.gov/comment/USTR-2018-0026-2576   8/30/2018

PR-2623    USTR-2018-0026-2577 from Lisa Potter                  https://www.regulations.gov/comment/USTR-2018-0026-2577   8/30/2018

PR-2624    USTR-2018-0026-2578 from Karen Westberg               https://www.regulations.gov/comment/USTR-2018-0026-2578   8/30/2018

PR-2625    USTR-2018-0026-2579 from John Rokas                   https://www.regulations.gov/comment/USTR-2018-0026-2579   8/30/2018

PR-2626    USTR-2018-0026-2580 from Terry Slogar                 https://www.regulations.gov/comment/USTR-2018-0026-2580   8/30/2018



                                                           156
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 160 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-2627    USTR-2018-0026-2581 from Patrick McDonald            https://www.regulations.gov/comment/USTR-2018-0026-2581   8/30/2018

PR-2628    USTR-2018-0026-2582 from Frances Scalise             https://www.regulations.gov/comment/USTR-2018-0026-2582   8/30/2018

PR-2629    USTR-2018-0026-2583 from Ronald Porter               https://www.regulations.gov/comment/USTR-2018-0026-2583   8/30/2018

PR-2630    USTR-2018-0026-2584 from Sylvia Cavener              https://www.regulations.gov/comment/USTR-2018-0026-2584   8/30/2018

PR-2631    USTR-2018-0026-2585 from Susan Wigfield              https://www.regulations.gov/comment/USTR-2018-0026-2585   8/30/2018

PR-2632    USTR-2018-0026-2586 from Robin McKee                 https://www.regulations.gov/comment/USTR-2018-0026-2586   8/30/2018

PR-2633    USTR-2018-0026-2587 from Robert Hanna                https://www.regulations.gov/comment/USTR-2018-0026-2587   8/30/2018

PR-2634    USTR-2018-0026-2588 from Enid Fuchs                  https://www.regulations.gov/comment/USTR-2018-0026-2588   8/30/2018

PR-2635    USTR-2018-0026-2589 from Karen Nelson                https://www.regulations.gov/comment/USTR-2018-0026-2589   8/30/2018

PR-2636    USTR-2018-0026-2590 from Michele Bockelmann          https://www.regulations.gov/comment/USTR-2018-0026-2590   8/30/2018

PR-2637    USTR-2018-0026-2591 from Wanda Hulderson             https://www.regulations.gov/comment/USTR-2018-0026-2591   8/30/2018

PR-2638    USTR-2018-0026-2592 from Caroline Courchaine         https://www.regulations.gov/comment/USTR-2018-0026-2592   8/30/2018

PR-2639    USTR-2018-0026-2593 from Connie Delezenne            https://www.regulations.gov/comment/USTR-2018-0026-2593   8/30/2018

PR-2640    USTR-2018-0026-2594 from Debra Ewing                 https://www.regulations.gov/comment/USTR-2018-0026-2594   8/30/2018

PR-2641    USTR-2018-0026-2595 from Anders Hengsteler           https://www.regulations.gov/comment/USTR-2018-0026-2595   8/30/2018

PR-2642    USTR-2018-0026-2596 from Christine Rasmussen         https://www.regulations.gov/comment/USTR-2018-0026-2596   8/30/2018

PR-2643    USTR-2018-0026-2597 from Patricia McKay-Timm         https://www.regulations.gov/comment/USTR-2018-0026-2597   8/30/2018



                                                          157
                            Case 1:21-cv-00052-3JP Document 297            Filed 04/30/21     Page 161 of 538


 Public
                            Document Name/Description                             Link to Publicly Available Documents            Date
Record #

PR-2644    USTR-2018-0026-2598 from Pat Winfield                       https://www.regulations.gov/comment/USTR-2018-0026-2598   8/30/2018

PR-2645    USTR-2018-0026-2599 from Ken Roberts                        https://www.regulations.gov/comment/USTR-2018-0026-2599   8/30/2018

PR-2646    USTR-2018-0026-2600 from Elaine Esterle                     https://www.regulations.gov/comment/USTR-2018-0026-2600   8/30/2018

PR-2647    USTR-2018-0026-2601 from Lorri Case                         https://www.regulations.gov/comment/USTR-2018-0026-2601   8/30/2018

PR-2648    USTR-2018-0026-2602 from Mark Johnson                       https://www.regulations.gov/comment/USTR-2018-0026-2602   8/30/2018

PR-2649    USTR-2018-0026-2603 from Jennifer Campbell                  https://www.regulations.gov/comment/USTR-2018-0026-2603   8/30/2018

PR-2650    USTR-2018-0026-2604 from Andrew Hutchinson                  https://www.regulations.gov/comment/USTR-2018-0026-2604   8/30/2018

PR-2651    USTR-2018-0026-2605 from Ronald J. Couri, Courtisan         https://www.regulations.gov/comment/USTR-2018-0026-2605   8/30/2018

PR-2652    USTR-2018-0026-2606 from Linn Pierce                        https://www.regulations.gov/comment/USTR-2018-0026-2606   8/30/2018

PR-2653    USTR-2018-0026-2607 from Susan Rich                         https://www.regulations.gov/comment/USTR-2018-0026-2607   8/30/2018

PR-2654    USTR-2018-0026-2608 from Catherine Castle                   https://www.regulations.gov/comment/USTR-2018-0026-2608   8/30/2018

PR-2655    USTR-2018-0026-2609 from Sean Lavin                         https://www.regulations.gov/comment/USTR-2018-0026-2609   8/30/2018

PR-2656    USTR-2018-0026-2610 from Ellen Savage                       https://www.regulations.gov/comment/USTR-2018-0026-2610   8/30/2018

PR-2657    USTR-2018-0026-2611 from Alonzo Baird                       https://www.regulations.gov/comment/USTR-2018-0026-2611   8/30/2018

PR-2658    USTR-2018-0026-2612 from Dolores Wetzel                     https://www.regulations.gov/comment/USTR-2018-0026-2612   8/30/2018

PR-2659    USTR-2018-0026-2613 from John Langevin                      https://www.regulations.gov/comment/USTR-2018-0026-2613   8/30/2018

PR-2660    USTR-2018-0026-2614 from Miklos Bosarge                     https://www.regulations.gov/comment/USTR-2018-0026-2614   8/30/2018



                                                                 158
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 162 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-2661    USTR-2018-0026-2615 from Sarah Kleemeier                              https://www.regulations.gov/comment/USTR-2018-0026-2615   8/30/2018

PR-2662    USTR-2018-0026-2616 from Cecilia Nakamura                             https://www.regulations.gov/comment/USTR-2018-0026-2616   8/30/2018

PR-2663    USTR-2018-0026-2617 from Mary Englemann                               https://www.regulations.gov/comment/USTR-2018-0026-2617   8/30/2018

PR-2664    USTR-2018-0026-2618 from Wayne Case                                   https://www.regulations.gov/comment/USTR-2018-0026-2618   8/30/2018

PR-2665    USTR-2018-0026-2619 from Bronwyn Flores                               https://www.regulations.gov/comment/USTR-2018-0026-2619   8/30/2018

PR-2666    USTR-2018-0026-2620 from Mary Pielstick                               https://www.regulations.gov/comment/USTR-2018-0026-2620   8/30/2018

PR-2667    USTR-2018-0026-2621 from Joyce Ellis                                  https://www.regulations.gov/comment/USTR-2018-0026-2621   8/30/2018

PR-2668    USTR-2018-0026-2622 from Kathy O'Brien                                https://www.regulations.gov/comment/USTR-2018-0026-2622   8/30/2018

PR-2669    USTR-2018-0026-2623 from Darlene Grossman                             https://www.regulations.gov/comment/USTR-2018-0026-2623   8/30/2018

PR-2670    USTR-2018-0026-2624 from Peter Schiller                               https://www.regulations.gov/comment/USTR-2018-0026-2624   8/30/2018

PR-2671    USTR-2018-0026-2625 from Mark Scott                                   https://www.regulations.gov/comment/USTR-2018-0026-2625   8/31/2018

PR-2672    USTR-2018-0026-2626 from William Rymer                                https://www.regulations.gov/comment/USTR-2018-0026-2626   8/31/2018

PR-2673    USTR-2018-0026-2627 from Kristine Wallace                             https://www.regulations.gov/comment/USTR-2018-0026-2627   8/31/2018

PR-2674    USTR-2018-0026-2628 from Athena Hou, Fuyao Glass America Inc.         https://www.regulations.gov/comment/USTR-2018-0026-2628   8/31/2018

PR-2675    USTR-2018-0026-2629 from Scott Kosmin, 24-Seven International         https://www.regulations.gov/comment/USTR-2018-0026-2629   8/31/2018

PR-2676    USTR-2018-0026-2630 from Mildred Wiegand                              https://www.regulations.gov/comment/USTR-2018-0026-2630   8/31/2018

           USTR-2018-0026-2631 from YUJIAO QIAO, New Journey
PR-2677                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2631   8/31/2018
           Packaging



                                                                           159
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 163 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-2678    USTR-2018-0026-2632 from Robert Tuniewicz                             https://www.regulations.gov/comment/USTR-2018-0026-2632   8/31/2018

PR-2679    USTR-2018-0026-2633 from Phillip McCarter                             https://www.regulations.gov/comment/USTR-2018-0026-2633   8/31/2018

PR-2680    USTR-2018-0026-2634 from Susan MacWilliams                            https://www.regulations.gov/comment/USTR-2018-0026-2634   8/31/2018

PR-2681    USTR-2018-0026-2635 from Tristan Queen                                https://www.regulations.gov/comment/USTR-2018-0026-2635   8/31/2018

PR-2682    USTR-2018-0026-2636 from Jason Mason                                  https://www.regulations.gov/comment/USTR-2018-0026-2636   8/31/2018

PR-2683    USTR-2018-0026-2637 from Daniel Figueroa                              https://www.regulations.gov/comment/USTR-2018-0026-2637   8/31/2018

PR-2684    USTR-2018-0026-2638 from Gary Jepson, Pharmore Ingredients            https://www.regulations.gov/comment/USTR-2018-0026-2638   8/31/2018

           USTR-2018-0026-2639 from Christina Bordignon, Herschel Supply
PR-2685                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2639   8/31/2018
           Co.

PR-2686    USTR-2018-0026-2640 from Loretta Jones                                https://www.regulations.gov/comment/USTR-2018-0026-2640   8/31/2018

PR-2687    USTR-2018-0026-2641 from Karen Coleman                                https://www.regulations.gov/comment/USTR-2018-0026-2641   8/31/2018

PR-2688    USTR-2018-0026-2642 from Eileen Turnberg                              https://www.regulations.gov/comment/USTR-2018-0026-2642   8/31/2018

PR-2689    USTR-2018-0026-2643 from raymond xia                                  https://www.regulations.gov/comment/USTR-2018-0026-2643   8/31/2018

PR-2690    USTR-2018-0026-2644 from Bill Stone                                   https://www.regulations.gov/comment/USTR-2018-0026-2644   8/31/2018

PR-2691    USTR-2018-0026-2645 from keith siilats                                https://www.regulations.gov/comment/USTR-2018-0026-2645   8/31/2018

PR-2692    USTR-2018-0026-2646 from David Apsley, Battery-Biz, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-2646   8/31/2018

PR-2693    USTR-2018-0026-2647 from Kimberly Stelly                              https://www.regulations.gov/comment/USTR-2018-0026-2647   8/31/2018

PR-2694    USTR-2018-0026-2648 from Anna Yang                                    https://www.regulations.gov/comment/USTR-2018-0026-2648   8/31/2018



                                                                           160
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 164 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-2695    USTR-2018-0026-2649 from Willis Chou                                 https://www.regulations.gov/comment/USTR-2018-0026-2649   8/31/2018

PR-2696    USTR-2018-0026-2650 from YU FAN                                      https://www.regulations.gov/comment/USTR-2018-0026-2650   8/31/2018

PR-2697    USTR-2018-0026-2651 from Lilly Yao                                   https://www.regulations.gov/comment/USTR-2018-0026-2651   8/31/2018

PR-2698    USTR-2018-0026-2652 from Rosie Sun                                   https://www.regulations.gov/comment/USTR-2018-0026-2652   8/31/2018

           USTR-2018-0026-2653 from Andrew Shoyer, Zhejiang Fomdas Food
PR-2699                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2653   8/31/2018
           Co. Ltd

PR-2700    USTR-2018-0026-2654 from Shannon Okey                                https://www.regulations.gov/comment/USTR-2018-0026-2654   8/31/2018

PR-2701    USTR-2018-0026-2655 from Ann Armstrong                               https://www.regulations.gov/comment/USTR-2018-0026-2655   8/31/2018

PR-2702    USTR-2018-0026-2656 from Dan Mustung                                 https://www.regulations.gov/comment/USTR-2018-0026-2656   8/31/2018

PR-2703    USTR-2018-0026-2657 from Audrey Wrobel                               https://www.regulations.gov/comment/USTR-2018-0026-2657   8/31/2018

PR-2704    USTR-2018-0026-2658 from LIN YUJUN                                   https://www.regulations.gov/comment/USTR-2018-0026-2658   8/31/2018

PR-2705    USTR-2018-0026-2659 from Liu Jerry                                   https://www.regulations.gov/comment/USTR-2018-0026-2659   8/31/2018

PR-2706    USTR-2018-0026-2660 from Cindy Ruber, Visual Comfort Group           https://www.regulations.gov/comment/USTR-2018-0026-2660   8/31/2018

           USTR-2018-0026-2661 from Marc Schewel, Schewel Furniture
PR-2707                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2661   8/31/2018
           Company

PR-2708    USTR-2018-0026-2662 from KENYA MCMILLAN                              https://www.regulations.gov/comment/USTR-2018-0026-2662   8/31/2018

PR-2709    USTR-2018-0026-2663 from Carrie Surges, Visual Comfort Group         https://www.regulations.gov/comment/USTR-2018-0026-2663   8/31/2018

PR-2710    USTR-2018-0026-2664 from Sergio Alvarez                              https://www.regulations.gov/comment/USTR-2018-0026-2664   8/31/2018

PR-2711    USTR-2018-0026-2665 from Bill McLaughlin                             https://www.regulations.gov/comment/USTR-2018-0026-2665   8/31/2018



                                                                          161
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 165 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2712    USTR-2018-0026-2666 from Christopher Rogers                          https://www.regulations.gov/comment/USTR-2018-0026-2666   8/31/2018

PR-2713    USTR-2018-0026-2667 from Nancy Kriner                                https://www.regulations.gov/comment/USTR-2018-0026-2667   8/31/2018

PR-2714    USTR-2018-0026-2668 from Catherine Mazurek                           https://www.regulations.gov/comment/USTR-2018-0026-2668   8/31/2018

           USTR-2018-0026-2669 from Susan Orenga, Portable Generator
PR-2715                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2669   8/31/2018
           Manufacturers' Association

PR-2716    USTR-2018-0026-2670 from Eleanor Trollinger                          https://www.regulations.gov/comment/USTR-2018-0026-2670   8/31/2018

PR-2717    USTR-2018-0026-2671 from Jeffrey Gilmour                             https://www.regulations.gov/comment/USTR-2018-0026-2671   8/31/2018

PR-2718    USTR-2018-0026-2672 from Judy Paiva                                  https://www.regulations.gov/comment/USTR-2018-0026-2672   8/31/2018

           USTR-2018-0026-2673 from Anthony Hemsley, Logic Technology
PR-2719                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2673   8/31/2018
           Development, LLC
           USTR-2018-0026-2674 from Marimba Auto LLC, Great Lakes
PR-2720                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2674   8/31/2018
           Customs Law

PR-2721    USTR-2018-0026-2675 from Michael Estrin, Estrin Sales                https://www.regulations.gov/comment/USTR-2018-0026-2675   8/31/2018

PR-2722    USTR-2018-0026-2676 from Chad Gregory, United Egg Producers          https://www.regulations.gov/comment/USTR-2018-0026-2676   8/31/2018

PR-2723    USTR-2018-0026-2677 from Jodie Nichols, Estrin Zirkman Sales         https://www.regulations.gov/comment/USTR-2018-0026-2677   8/31/2018

PR-2724    USTR-2018-0026-2678 from Tabitha Hilton, Globe Lighting              https://www.regulations.gov/comment/USTR-2018-0026-2678   8/31/2018

PR-2725    USTR-2018-0026-2679 from Summer Gray                                 https://www.regulations.gov/comment/USTR-2018-0026-2679   8/31/2018

PR-2726    USTR-2018-0026-2680 from Kevin Broderick                             https://www.regulations.gov/comment/USTR-2018-0026-2680   8/31/2018

PR-2727    USTR-2018-0026-2681 from Charlotte Rea                               https://www.regulations.gov/comment/USTR-2018-0026-2681   8/31/2018

PR-2728    USTR-2018-0026-2682 from Colin Wolff                                 https://www.regulations.gov/comment/USTR-2018-0026-2682   8/31/2018



                                                                          162
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 166 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-2729    USTR-2018-0026-2683 from Allison Falk                              https://www.regulations.gov/comment/USTR-2018-0026-2683   8/31/2018

PR-2730    USTR-2018-0026-2684 from John Fallon                               https://www.regulations.gov/comment/USTR-2018-0026-2684   8/31/2018

PR-2731    USTR-2018-0026-2685 from Nancy Savage                              https://www.regulations.gov/comment/USTR-2018-0026-2685   8/31/2018

PR-2732    USTR-2018-0026-2686 from Steven Hicks                              https://www.regulations.gov/comment/USTR-2018-0026-2686   8/31/2018

PR-2733    USTR-2018-0026-2687 from Rachel Jorgensen                          https://www.regulations.gov/comment/USTR-2018-0026-2687   8/31/2018

PR-2734    USTR-2018-0026-2688 from Teri Woodard, Seattle Lighting            https://www.regulations.gov/comment/USTR-2018-0026-2688   8/31/2018

PR-2735    USTR-2018-0026-2689 from Matt Carlton, MRTC SALES                  https://www.regulations.gov/comment/USTR-2018-0026-2689   8/31/2018

PR-2736    USTR-2018-0026-2690 from Petri Brooks                              https://www.regulations.gov/comment/USTR-2018-0026-2690   8/31/2018

PR-2737    USTR-2018-0026-2691 from Robert Medhaug                            https://www.regulations.gov/comment/USTR-2018-0026-2691   8/31/2018

           USTR-2018-0026-2692 from Barbara Votik, Port City Basket
PR-2738                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2692   8/31/2018
           Weaving Guild and NC Basket Makers Association

PR-2739    USTR-2018-0026-2693 from Reilly Kimmerling, Carrier Transicold     https://www.regulations.gov/comment/USTR-2018-0026-2693   8/31/2018

PR-2740    USTR-2018-0026-2694 from Erika Hufstader                           https://www.regulations.gov/comment/USTR-2018-0026-2694   8/31/2018

PR-2741    USTR-2018-0026-2695 from Brandon Simons, Seattle Lighting          https://www.regulations.gov/comment/USTR-2018-0026-2695   8/31/2018

PR-2742    USTR-2018-0026-2696 from Stephanie Purusa                          https://www.regulations.gov/comment/USTR-2018-0026-2696   8/31/2018

PR-2743    USTR-2018-0026-2697 from Crystal Anonymous                         https://www.regulations.gov/comment/USTR-2018-0026-2697   8/31/2018

PR-2744    USTR-2018-0026-2698 from Anne Hennings                             https://www.regulations.gov/comment/USTR-2018-0026-2698   8/31/2018

PR-2745    USTR-2018-0026-2699 from Andrew Foster                             https://www.regulations.gov/comment/USTR-2018-0026-2699   8/31/2018



                                                                        163
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 167 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2746    USTR-2018-0026-2700 from Kristie Hubler                             https://www.regulations.gov/comment/USTR-2018-0026-2700   8/31/2018

PR-2747    USTR-2018-0026-2701 from Robert Grant                               https://www.regulations.gov/comment/USTR-2018-0026-2701   8/31/2018

PR-2748    USTR-2018-0026-2702 from Tim Meyer, Seattle Lighting/Dolan NW       https://www.regulations.gov/comment/USTR-2018-0026-2702   8/31/2018

           USTR-2018-0026-2703 from Gail Cumins, The Echo Design Group,
PR-2749                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2703   8/31/2018
           Inc.

PR-2750    USTR-2018-0026-2704 from Kelsey Hoffmeister, Globe Lighting         https://www.regulations.gov/comment/USTR-2018-0026-2704   8/31/2018

PR-2751    USTR-2018-0026-2705 from Kris Quackenbush                           https://www.regulations.gov/comment/USTR-2018-0026-2705   8/31/2018

PR-2752    USTR-2018-0026-2706 from AMALIA COCOS, DOLAN NW                     https://www.regulations.gov/comment/USTR-2018-0026-2706   8/31/2018

PR-2753    USTR-2018-0026-2707 from K Bone                                     https://www.regulations.gov/comment/USTR-2018-0026-2707   8/31/2018

PR-2754    USTR-2018-0026-2708 from conrad heimrich                            https://www.regulations.gov/comment/USTR-2018-0026-2708   8/31/2018

PR-2755    USTR-2018-0026-2709 from Mike Mitchell                              https://www.regulations.gov/comment/USTR-2018-0026-2709   8/31/2018

PR-2756    USTR-2018-0026-2710 from Robert Schoo                               https://www.regulations.gov/comment/USTR-2018-0026-2710   8/31/2018

PR-2757    USTR-2018-0026-2711 from Chris Blachly, Dolan NW                    https://www.regulations.gov/comment/USTR-2018-0026-2711   8/31/2018

PR-2758    USTR-2018-0026-2712 from Destiny Andrews                            https://www.regulations.gov/comment/USTR-2018-0026-2712   8/31/2018

           USTR-2018-0026-2713 from James Meletio, American lighting
PR-2759                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2713   8/31/2018
           Association

PR-2760    USTR-2018-0026-2714 from Michelle Kirkman                           https://www.regulations.gov/comment/USTR-2018-0026-2714   8/31/2018

PR-2761    USTR-2018-0026-2715 from Joe Craig                                  https://www.regulations.gov/comment/USTR-2018-0026-2715   8/31/2018

PR-2762    USTR-2018-0026-2716 from Anonymous                                  https://www.regulations.gov/comment/USTR-2018-0026-2716   8/31/2018



                                                                         164
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 168 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-2763    USTR-2018-0026-2717 from aaron smith                               https://www.regulations.gov/comment/USTR-2018-0026-2717   8/31/2018

PR-2764    USTR-2018-0026-2718 from Jon Bihn                                  https://www.regulations.gov/comment/USTR-2018-0026-2718   8/31/2018

           USTR-2018-0026-2719 from Lijia Zheng, ZHEJIANG JINSHENG
PR-2765                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2719   8/31/2018
           NEW MATERIALS CO.,LTD
           USTR-2018-0026-2720 from Lina Luo, Zhejiang Jinsheng New
PR-2766                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2720   8/31/2018
           Materials Co.,Ltd

PR-2767    USTR-2018-0026-2721 from Karl Russ                                 https://www.regulations.gov/comment/USTR-2018-0026-2721   8/31/2018

PR-2768    USTR-2018-0026-2722 from Deborah R. Hardesty, Company              https://www.regulations.gov/comment/USTR-2018-0026-2722   8/31/2018

PR-2769    USTR-2018-0026-2723 from Jeremy Page, Page Fura, P.C.              https://www.regulations.gov/comment/USTR-2018-0026-2723   8/31/2018

PR-2770    USTR-2018-0026-2724 from Johnson Geng                              https://www.regulations.gov/comment/USTR-2018-0026-2724   8/31/2018

PR-2771    USTR-2018-0026-2725 from Randy Javorski, Javorski & Associates     https://www.regulations.gov/comment/USTR-2018-0026-2725   8/31/2018

PR-2772    USTR-2018-0026-2726 from Tony Zheng                                https://www.regulations.gov/comment/USTR-2018-0026-2726   8/31/2018

PR-2773    USTR-2018-0026-2727 from Cheryl Lemine                             https://www.regulations.gov/comment/USTR-2018-0026-2727   8/31/2018

           USTR-2018-0026-2728 from Noah Lehrman, Minor Metals Trade
PR-2774                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2728   8/31/2018
           Association

PR-2775    USTR-2018-0026-2729 from He Sijian                                 https://www.regulations.gov/comment/USTR-2018-0026-2729   8/31/2018

PR-2776    USTR-2018-0026-2730 from Ji Young Park                             https://www.regulations.gov/comment/USTR-2018-0026-2730   8/31/2018

PR-2777    USTR-2018-0026-2731 from Rick Roberts                              https://www.regulations.gov/comment/USTR-2018-0026-2731   8/31/2018

           USTR-2018-0026-2732 from Cathy Teiber, TEIBER & COMPANY,
PR-2778                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2732   8/31/2018
           INC.

PR-2779    USTR-2018-0026-2733 from Eric May                                  https://www.regulations.gov/comment/USTR-2018-0026-2733   8/31/2018



                                                                        165
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 169 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-2780    USTR-2018-0026-2734 from Jennifer Munson                            https://www.regulations.gov/comment/USTR-2018-0026-2734   8/31/2018

PR-2781    USTR-2018-0026-2735 from Alexandrah Stromberg                       https://www.regulations.gov/comment/USTR-2018-0026-2735   8/31/2018

PR-2782    USTR-2018-0026-2736 from Sherry Lambert                             https://www.regulations.gov/comment/USTR-2018-0026-2736   8/31/2018

PR-2783    USTR-2018-0026-2737 from Jeff Smith, Dolan NW LLC                   https://www.regulations.gov/comment/USTR-2018-0026-2737   8/31/2018

PR-2784    USTR-2018-0026-2738 from John Hill, Globe Lighting Supply           https://www.regulations.gov/comment/USTR-2018-0026-2738   8/31/2018

PR-2785    USTR-2018-0026-2739 from kelly johnson                              https://www.regulations.gov/comment/USTR-2018-0026-2739   8/31/2018

PR-2786    USTR-2018-0026-2740 from Peter de Steiger, Ray Lighting Centers     https://www.regulations.gov/comment/USTR-2018-0026-2740   8/31/2018

PR-2787    USTR-2018-0026-2741 from Daniel Taylor                              https://www.regulations.gov/comment/USTR-2018-0026-2741   8/31/2018

PR-2788    USTR-2018-0026-2742 from PEDRO FRANCISCO, globe lighting            https://www.regulations.gov/comment/USTR-2018-0026-2742   8/31/2018

PR-2789    USTR-2018-0026-2743 from James Parham                               https://www.regulations.gov/comment/USTR-2018-0026-2743   8/31/2018

PR-2790    USTR-2018-0026-2744 from John Mick, Builders Lighting               https://www.regulations.gov/comment/USTR-2018-0026-2744   8/31/2018

PR-2791    USTR-2018-0026-2745 from Leslie Alan Glick, Unifull America Inc.    https://www.regulations.gov/comment/USTR-2018-0026-2745   8/31/2018

PR-2792    USTR-2018-0026-2746 from Esther Jacobs, JDG                         https://www.regulations.gov/comment/USTR-2018-0026-2746   8/31/2018

PR-2793    USTR-2018-0026-2747 from Anne McInerney                             https://www.regulations.gov/comment/USTR-2018-0026-2747   8/31/2018

PR-2794    USTR-2018-0026-2748 from jen alberton                               https://www.regulations.gov/comment/USTR-2018-0026-2748   8/31/2018

PR-2795    USTR-2018-0026-2749 from Tori Bailey, Meletio Lighting              https://www.regulations.gov/comment/USTR-2018-0026-2749   8/31/2018

PR-2796    USTR-2018-0026-2750 from Cynthia Gardenhire                         https://www.regulations.gov/comment/USTR-2018-0026-2750   8/31/2018



                                                                         166
                            Case 1:21-cv-00052-3JP Document 297                        Filed 04/30/21     Page 170 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-2751 from Danette Corbin, Dolan NW LLC dba/
PR-2797                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2751   8/31/2018
           Globe Lighting
           USTR-2018-0026-2752 from Daniel Black, Nachurs-Alpine Solutions
PR-2798                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2752   8/31/2018
           Inc.

PR-2799    USTR-2018-0026-2753 from Janyce Key                                     https://www.regulations.gov/comment/USTR-2018-0026-2753   8/31/2018

PR-2800    USTR-2018-0026-2754 from Christos Iorio, Jedwards International         https://www.regulations.gov/comment/USTR-2018-0026-2754   8/31/2018

PR-2801    USTR-2018-0026-2755 from Christos Iorio, Jedwards International         https://www.regulations.gov/comment/USTR-2018-0026-2755   8/31/2018

           USTR-2018-0026-2756 from Jason Friedrich, ARRIS U.S. Holdings,
PR-2802                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2756   8/31/2018
           Inc.

PR-2803    USTR-2018-0026-2757 from Jim Birch                                      https://www.regulations.gov/comment/USTR-2018-0026-2757   8/31/2018

           USTR-2018-0026-2758 from Daniel Brink, DeWitt Ross & Stevens
PR-2804                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2758   8/31/2018
           S.C.

PR-2805    USTR-2018-0026-2759 from MARY BURLETT                                   https://www.regulations.gov/comment/USTR-2018-0026-2759   8/31/2018

           USTR-2018-0026-2760 from Charkit Chemical, Charkit Chemical
PR-2806                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2760   8/31/2018
           Company LLC

PR-2807    USTR-2018-0026-2761 from Alex Molinich                                  https://www.regulations.gov/comment/USTR-2018-0026-2761   8/31/2018

PR-2808    USTR-2018-0026-2762 from Sean Migaud, Smartlabs Inc.                    https://www.regulations.gov/comment/USTR-2018-0026-2762   8/31/2018

PR-2809    USTR-2018-0026-2763 from Henry Morgensen                                https://www.regulations.gov/comment/USTR-2018-0026-2763   8/31/2018

PR-2810    USTR-2018-0026-2764 from Sean Chen                                      https://www.regulations.gov/comment/USTR-2018-0026-2764   8/31/2018

PR-2811    USTR-2018-0026-2765 from William Hughes                                 https://www.regulations.gov/comment/USTR-2018-0026-2765   8/31/2018

PR-2812    USTR-2018-0026-2766 from Chad Teiber, Teiber and Company                https://www.regulations.gov/comment/USTR-2018-0026-2766   8/31/2018

PR-2813    USTR-2018-0026-2767 from Shepard Mathews, Dolan NW LLC.                 https://www.regulations.gov/comment/USTR-2018-0026-2767   8/31/2018



                                                                             167
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 171 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-2768 from ERIC BALL, metro appliances and
PR-2814                                                                      https://www.regulations.gov/comment/USTR-2018-0026-2768   8/31/2018
           more

PR-2815    USTR-2018-0026-2769 from Christina Stewart                        https://www.regulations.gov/comment/USTR-2018-0026-2769   8/31/2018

PR-2816    USTR-2018-0026-2770 from Maurice Mizrahi                          https://www.regulations.gov/comment/USTR-2018-0026-2770   8/31/2018

PR-2817    USTR-2018-0026-2771 from Rick Rommel                              https://www.regulations.gov/comment/USTR-2018-0026-2771   8/31/2018

PR-2818    USTR-2018-0026-2772 from Bill Otte                                https://www.regulations.gov/comment/USTR-2018-0026-2772   8/31/2018

PR-2819    USTR-2018-0026-2773 from Michael Crane                            https://www.regulations.gov/comment/USTR-2018-0026-2773   8/31/2018

PR-2820    USTR-2018-0026-2774 from Rose Medich                              https://www.regulations.gov/comment/USTR-2018-0026-2774   8/31/2018

PR-2821    USTR-2018-0026-2775 from CCI Solutions                            https://www.regulations.gov/comment/USTR-2018-0026-2775   8/31/2018

PR-2822    USTR-2018-0026-2776 from Raleigh Koritz                           https://www.regulations.gov/comment/USTR-2018-0026-2776   8/31/2018

PR-2823    USTR-2018-0026-2777 from Deena Ghazarian                          https://www.regulations.gov/comment/USTR-2018-0026-2777   8/31/2018

PR-2824    USTR-2018-0026-2778 from Daniel Halaburda                         https://www.regulations.gov/comment/USTR-2018-0026-2778   8/31/2018

PR-2825    USTR-2018-0026-2779 from Pedro Martinez, Meletio Lighting         https://www.regulations.gov/comment/USTR-2018-0026-2779   8/31/2018

PR-2826    USTR-2018-0026-2780 from Bob Konick                               https://www.regulations.gov/comment/USTR-2018-0026-2780   8/31/2018

PR-2827    USTR-2018-0026-2781 from kasi stonebraker                         https://www.regulations.gov/comment/USTR-2018-0026-2781   8/31/2018

PR-2828    USTR-2018-0026-2782 from Mark Kisenwether                         https://www.regulations.gov/comment/USTR-2018-0026-2782   8/31/2018

PR-2829    USTR-2018-0026-2783 from Paul Stanton                             https://www.regulations.gov/comment/USTR-2018-0026-2783   8/31/2018

PR-2830    USTR-2018-0026-2784 from Michael Kurilec                          https://www.regulations.gov/comment/USTR-2018-0026-2784   8/31/2018



                                                                       168
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 172 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-2831    USTR-2018-0026-2785 from Sean Lester                                 https://www.regulations.gov/comment/USTR-2018-0026-2785   8/31/2018

PR-2832    USTR-2018-0026-2786 from Todd Sager                                  https://www.regulations.gov/comment/USTR-2018-0026-2786   8/31/2018

PR-2833    USTR-2018-0026-2787 from Anne McInerney                              https://www.regulations.gov/comment/USTR-2018-0026-2787   8/31/2018

PR-2834    USTR-2018-0026-2788 from Bill Hayes                                  https://www.regulations.gov/comment/USTR-2018-0026-2788   8/31/2018

PR-2835    USTR-2018-0026-2789 from Barb Glenn, NASDA                           https://www.regulations.gov/comment/USTR-2018-0026-2789   8/31/2018

PR-2836    USTR-2018-0026-2790 from Jack Merz                                   https://www.regulations.gov/comment/USTR-2018-0026-2790   8/31/2018

PR-2837    USTR-2018-0026-2791 from Ofir Levy                                   https://www.regulations.gov/comment/USTR-2018-0026-2791   8/31/2018

PR-2838    USTR-2018-0026-2792 from mark hineser                                https://www.regulations.gov/comment/USTR-2018-0026-2792   8/31/2018

           USTR-2018-0026-2793 from Edmund Jordan, Seattle Lighting and
PR-2839                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2793   8/31/2018
           Fixture Company

PR-2840    USTR-2018-0026-2794 from Richard Sontag                              https://www.regulations.gov/comment/USTR-2018-0026-2794   8/31/2018

           USTR-2018-0026-2795 from MCS Industries Inc., Greenberg
PR-2841                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2795   8/31/2018
           Traurig, LLP

PR-2842    USTR-2018-0026-2796 from Linstol USA, LLC.                           https://www.regulations.gov/comment/USTR-2018-0026-2796   8/31/2018

PR-2843    USTR-2018-0026-2797 from Clark Cornelius, Florida Tile, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-2797   8/31/2018

PR-2844    USTR-2018-0026-2798 from Joshua Hendrix, TechMet Carbide Inc.        https://www.regulations.gov/comment/USTR-2018-0026-2798   8/31/2018

PR-2845    USTR-2018-0026-2799 from Nellie Stephenson                           https://www.regulations.gov/comment/USTR-2018-0026-2799   8/31/2018

           USTR-2018-0026-2800 from Jonathan Cohen, Stanton Carpet
PR-2846                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2800   8/31/2018
           Corporation

PR-2847    USTR-2018-0026-2801 from Julie Hartin                                https://www.regulations.gov/comment/USTR-2018-0026-2801   8/31/2018



                                                                          169
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 173 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-2848    USTR-2018-0026-2802 from Eric Hsu                                  https://www.regulations.gov/comment/USTR-2018-0026-2802   8/31/2018

PR-2849    USTR-2018-0026-2803 from Randy Wang                                https://www.regulations.gov/comment/USTR-2018-0026-2803   8/31/2018

PR-2850    USTR-2018-0026-2804 from Rishi Mehra                               https://www.regulations.gov/comment/USTR-2018-0026-2804   8/31/2018

PR-2851    USTR-2018-0026-2805 from Gary Cuzner                               https://www.regulations.gov/comment/USTR-2018-0026-2805   8/31/2018

PR-2852    USTR-2018-0026-2806 from Amit Agarwala                             https://www.regulations.gov/comment/USTR-2018-0026-2806   8/31/2018

PR-2853    USTR-2018-0026-2807 from kelly kirkland, GLOBE LIGHTING            https://www.regulations.gov/comment/USTR-2018-0026-2807   8/31/2018

PR-2854    USTR-2018-0026-2808 from Domenica Minnocci                         https://www.regulations.gov/comment/USTR-2018-0026-2808   8/31/2018

PR-2855    USTR-2018-0026-2809 from Barbara Weichselbaum                      https://www.regulations.gov/comment/USTR-2018-0026-2809   8/31/2018

PR-2856    USTR-2018-0026-2810 from Nicole Ansbaugh, Seattle Lighting         https://www.regulations.gov/comment/USTR-2018-0026-2810   8/31/2018

PR-2857    USTR-2018-0026-2811 from Tommy Lee, WEAVECORP                      https://www.regulations.gov/comment/USTR-2018-0026-2811   8/31/2018

           USTR-2018-0026-2812 from Peter Tompa, Global Heritage Alliance
PR-2858                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2812   8/31/2018
           and Committee for Cultural Policy

PR-2859    USTR-2018-0026-2813 from Jeff Wiencek                              https://www.regulations.gov/comment/USTR-2018-0026-2813   8/31/2018

PR-2860    USTR-2018-0026-2814 from Kathleen Martin, BOCO Gear, LLC           https://www.regulations.gov/comment/USTR-2018-0026-2814   8/31/2018

           USTR-2018-0026-2815 from Linda Plante, Northeast Basket Makers
PR-2861                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2815   8/31/2018
           Guild

PR-2862    USTR-2018-0026-2816 from Neil Helfand, Horizon Group USA           https://www.regulations.gov/comment/USTR-2018-0026-2816   8/31/2018

PR-2863    USTR-2018-0026-2817 from Mike Funsinn                              https://www.regulations.gov/comment/USTR-2018-0026-2817   8/31/2018

           USTR-2018-0026-2818 from Neil Helfand, Fashion Accessory
PR-2864                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2818   8/31/2018
           Bazaar LLC



                                                                        170
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 174 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-2865    USTR-2018-0026-2819 from Robyn Gastineau                              https://www.regulations.gov/comment/USTR-2018-0026-2819   9/2/2018

PR-2866    USTR-2018-0026-2820 from Jennifer Hughes, SPFE Scandinavia            https://www.regulations.gov/comment/USTR-2018-0026-2820   9/2/2018

PR-2867    USTR-2018-0026-2821 from Ken Straight, Tractor Supply Company         https://www.regulations.gov/comment/USTR-2018-0026-2821   9/2/2018

PR-2868    USTR-2018-0026-2822 from David Kiersznowski                           https://www.regulations.gov/comment/USTR-2018-0026-2822   9/2/2018

PR-2869    USTR-2018-0026-2823 from John Zhang                                   https://www.regulations.gov/comment/USTR-2018-0026-2823   9/2/2018
           USTR-2018-0026-2824 from Alex Logemann, Bicycle Product
PR-2870    Suppliers Association; National Bicycle Dealers Association;          https://www.regulations.gov/comment/USTR-2018-0026-2824   9/2/2018
           PeopleForBikes Coalition
PR-2871    USTR-2018-0026-2825 from Adam Kinne, Cabinetry by Karman              https://www.regulations.gov/comment/USTR-2018-0026-2825   9/2/2018

PR-2872    USTR-2018-0026-2826 from Garrett Severen                              https://www.regulations.gov/comment/USTR-2018-0026-2826   9/2/2018

           USTR-2018-0026-2827 from Ivan Shi, Jiafeng Chemicals USA Co.,
PR-2873                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2827   9/2/2018
           Ltd.

PR-2874    USTR-2018-0026-2828 from William Guy Ray                              https://www.regulations.gov/comment/USTR-2018-0026-2828   9/2/2018

PR-2875    USTR-2018-0026-2829 from Amanda Ellis                                 https://www.regulations.gov/comment/USTR-2018-0026-2829   9/2/2018

PR-2876    USTR-2018-0026-2830 from Tanner Sloan                                 https://www.regulations.gov/comment/USTR-2018-0026-2830   9/2/2018

PR-2877    USTR-2018-0026-2831 from Kris Quackenbush                             https://www.regulations.gov/comment/USTR-2018-0026-2831   9/2/2018

PR-2878    USTR-2018-0026-2832 from Trever Smith                                 https://www.regulations.gov/comment/USTR-2018-0026-2832   9/2/2018

PR-2879    USTR-2018-0026-2833 from Mauricio Menache, GoodFibers, LLC            https://www.regulations.gov/comment/USTR-2018-0026-2833   9/2/2018

PR-2880    USTR-2018-0026-2834 from Brian Rosenthal                              https://www.regulations.gov/comment/USTR-2018-0026-2834   9/2/2018

PR-2881    USTR-2018-0026-2835 from joshua Dunton                                https://www.regulations.gov/comment/USTR-2018-0026-2835   9/2/2018


                                                                           171
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 175 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-2882    USTR-2018-0026-2836 from John Munhall, Giant Bicycle Inc. USA         https://www.regulations.gov/comment/USTR-2018-0026-2836   9/2/2018

PR-2883    USTR-2018-0026-2837 from Timothy Fries                                https://www.regulations.gov/comment/USTR-2018-0026-2837   9/2/2018

PR-2884    USTR-2018-0026-2838 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2838   9/2/2018

PR-2885    USTR-2018-0026-2839 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2839   9/2/2018

PR-2886    USTR-2018-0026-2840 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2840   9/2/2018

PR-2887    USTR-2018-0026-2841 from Roxane Bresette                              https://www.regulations.gov/comment/USTR-2018-0026-2841   9/2/2018

PR-2888    USTR-2018-0026-2842 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2842   9/2/2018

PR-2889    USTR-2018-0026-2843 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2843   9/2/2018

PR-2890    USTR-2018-0026-2844 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2844   9/2/2018

PR-2891    USTR-2018-0026-2845 from Curtis Glover                                https://www.regulations.gov/comment/USTR-2018-0026-2845   9/2/2018

PR-2892    USTR-2018-0026-2846 from John Parfiff, Tuttle Law Office              https://www.regulations.gov/comment/USTR-2018-0026-2846   9/2/2018

PR-2893    USTR-2018-0026-2847 from Thomas Becker, Iofina Chemical, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-2847   9/2/2018

PR-2894    USTR-2018-0026-2848 from Gary Merrill                                 https://www.regulations.gov/comment/USTR-2018-0026-2848   9/2/2018

PR-2895    USTR-2018-0026-2849 from Michael McGowan, Zoetis                      https://www.regulations.gov/comment/USTR-2018-0026-2849   9/2/2018

PR-2896    USTR-2018-0026-2850 from Stephanie Carter                             https://www.regulations.gov/comment/USTR-2018-0026-2850   9/2/2018

PR-2897    USTR-2018-0026-2851 from Joseph Coffaro                               https://www.regulations.gov/comment/USTR-2018-0026-2851   9/2/2018

PR-2898    USTR-2018-0026-2852 from Michael Brandstaedter                        https://www.regulations.gov/comment/USTR-2018-0026-2852   9/2/2018



                                                                           172
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 176 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-2899    USTR-2018-0026-2853 from Steve Bonar                                https://www.regulations.gov/comment/USTR-2018-0026-2853   9/2/2018

PR-2900    USTR-2018-0026-2854 from Jack Waters                                https://www.regulations.gov/comment/USTR-2018-0026-2854   9/2/2018

           USTR-2018-0026-2855 from Edward Cochrane, Mount Vernon
PR-2901                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2855   9/2/2018
           Mills, Inc.

PR-2902    USTR-2018-0026-2856 from Robert Stang, Office Depot, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-2856   9/2/2018

PR-2903    USTR-2018-0026-2857 from Cole Callihan, Adams and Reese, LLP        https://www.regulations.gov/comment/USTR-2018-0026-2857   9/2/2018

PR-2904    USTR-2018-0026-2858 from Doug Apelt, Star USA, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-2858   9/2/2018

PR-2905    USTR-2018-0026-2859 from Jim Fossett, Raffel Systems                https://www.regulations.gov/comment/USTR-2018-0026-2859   9/2/2018

PR-2906    USTR-2018-0026-2860 from Leslie Alan Glick, Unifull America Inc.    https://www.regulations.gov/comment/USTR-2018-0026-2860   9/2/2018

PR-2907    USTR-2018-0026-2861 from Nikunj Patel, Tuttle Law Office            https://www.regulations.gov/comment/USTR-2018-0026-2861   9/2/2018

PR-2908    USTR-2018-0026-2862 from David Feniger, American Posts, LLC         https://www.regulations.gov/comment/USTR-2018-0026-2862   9/2/2018

           USTR-2018-0026-2863 from BRUCE RICHARDS, HOUGHTON
PR-2909                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2863   9/2/2018
           INTERNATIONAL

PR-2910    USTR-2018-0026-2864 from Jared Angle, Dole Packaged Foods LLC       https://www.regulations.gov/comment/USTR-2018-0026-2864   9/2/2018

           USTR-2018-0026-2865 from Pekka Hakkarainen, Sandler, Travis &
PR-2911                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2865   9/2/2018
           Rosenberg, PA
           USTR-2018-0026-2866 from Pekka Hakkarainen, Sandler, Travis &
PR-2912                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2866   9/2/2018
           Rosenberg, PA
           USTR-2018-0026-2867 from Pekka Hakkarainen, Sandler, Travis &
PR-2913                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2867   9/2/2018
           rosenberg, PA
           USTR-2018-0026-2868 from Kevin McClelland, Innovative Office
PR-2914                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2868   9/2/2018
           Products LLC & HAT Contract LLC

PR-2915    USTR-2018-0026-2869 from Luke Meisner, Schagrin Associates          https://www.regulations.gov/comment/USTR-2018-0026-2869   9/2/2018



                                                                         173
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 177 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-2870 from Kim Hoelting, Sorini, Samet &
PR-2916                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2870   9/2/2018
           Associates LLC on behalf of Goody Products Inc.

PR-2917    USTR-2018-0026-2871 from Danielle Serven, Tuttle Law Office         https://www.regulations.gov/comment/USTR-2018-0026-2871   9/2/2018

PR-2918    USTR-2018-0026-2872 from Tony Denison                               https://www.regulations.gov/comment/USTR-2018-0026-2872   9/2/2018

PR-2919    USTR-2018-0026-2873 from JoAnn Hall                                 https://www.regulations.gov/comment/USTR-2018-0026-2873   9/2/2018

PR-2920    USTR-2018-0026-2874 from Paul Shekoski, Michael Best Strategies     https://www.regulations.gov/comment/USTR-2018-0026-2874   9/4/2018

PR-2921    USTR-2018-0026-2875 from Rick Habben                                https://www.regulations.gov/comment/USTR-2018-0026-2875   9/4/2018

PR-2922    USTR-2018-0026-2876 from Pola Nye, G & P Trading                    https://www.regulations.gov/comment/USTR-2018-0026-2876   9/4/2018

PR-2923    USTR-2018-0026-2877 from David Kaplan                               https://www.regulations.gov/comment/USTR-2018-0026-2877   9/4/2018

PR-2924    USTR-2018-0026-2878 from Tiffany Sherman                            https://www.regulations.gov/comment/USTR-2018-0026-2878   9/4/2018

PR-2925    USTR-2018-0026-2879 from Julianne Walther                           https://www.regulations.gov/comment/USTR-2018-0026-2879   9/4/2018

PR-2926    USTR-2018-0026-2880 from Susan Branham, Quilted Colors              https://www.regulations.gov/comment/USTR-2018-0026-2880   9/4/2018

PR-2927    USTR-2018-0026-2881 from Tisha Copeland                             https://www.regulations.gov/comment/USTR-2018-0026-2881   9/4/2018

PR-2928    USTR-2018-0026-2882 from Philippa Irwin                             https://www.regulations.gov/comment/USTR-2018-0026-2882   9/4/2018

           USTR-2018-0026-2883 from David Forgue, Atkore Steel
PR-2929                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2883   9/4/2018
           Components Inc.

PR-2930    USTR-2018-0026-2884 from Karol Simmer                               https://www.regulations.gov/comment/USTR-2018-0026-2884   9/4/2018

PR-2931    USTR-2018-0026-2885 from BRIAN LEISHMAN                             https://www.regulations.gov/comment/USTR-2018-0026-2885   9/4/2018

PR-2932    USTR-2018-0026-2886 from Greg Fields                                https://www.regulations.gov/comment/USTR-2018-0026-2886   9/4/2018



                                                                         174
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 178 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-2933    USTR-2018-0026-2887 from Curtis Glover                             https://www.regulations.gov/comment/USTR-2018-0026-2887   9/4/2018

           USTR-2018-0026-2888 from Kendra Ansley, National Association of
PR-2934                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2888   9/4/2018
           Trailer Manufacturers

PR-2935    USTR-2018-0026-2889 from Bethany Gray                              https://www.regulations.gov/comment/USTR-2018-0026-2889   9/4/2018

PR-2936    USTR-2018-0026-2890 from Brent Beason, B&W Fiberglass              https://www.regulations.gov/comment/USTR-2018-0026-2890   9/4/2018

PR-2937    USTR-2018-0026-2891 from Veni Lee                                  https://www.regulations.gov/comment/USTR-2018-0026-2891   9/4/2018

PR-2938    USTR-2018-0026-2892 from Kory Locricchio                           https://www.regulations.gov/comment/USTR-2018-0026-2892   9/4/2018

PR-2939    USTR-2018-0026-2893 from Dustin Sklavos                            https://www.regulations.gov/comment/USTR-2018-0026-2893   9/4/2018

PR-2940    USTR-2018-0026-2894 from Guangyu Li, Guangyu Li                    https://www.regulations.gov/comment/USTR-2018-0026-2894   9/4/2018

PR-2941    USTR-2018-0026-2895 from Darren Mayberry                           https://www.regulations.gov/comment/USTR-2018-0026-2895   9/4/2018

           USTR-2018-0026-2896 from Han Chen, ZhanJiang GuoLian Aquatic
PR-2942                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2896   9/4/2018
           Products Co.,Ltd

PR-2943    USTR-2018-0026-2897 from Hal Schwartz                              https://www.regulations.gov/comment/USTR-2018-0026-2897   9/4/2018

PR-2944    USTR-2018-0026-2898 from Liam Casey                                https://www.regulations.gov/comment/USTR-2018-0026-2898   9/4/2018

PR-2945    USTR-2018-0026-2899 from Tonia Martinez, Meletio Lighting          https://www.regulations.gov/comment/USTR-2018-0026-2899   9/4/2018

PR-2946    USTR-2018-0026-2900 from Andrew Rogers, 3V Sigma USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-2900   9/4/2018

PR-2947    USTR-2018-0026-2901 from Hal Greenberger                           https://www.regulations.gov/comment/USTR-2018-0026-2901   9/4/2018

PR-2948    USTR-2018-0026-2902 from Weijie Gu                                 https://www.regulations.gov/comment/USTR-2018-0026-2902   9/4/2018

PR-2949    USTR-2018-0026-2903 from Lou Lou                                   https://www.regulations.gov/comment/USTR-2018-0026-2903   9/4/2018



                                                                        175
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 179 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-2950    USTR-2018-0026-2904 from John Dolan                                  https://www.regulations.gov/comment/USTR-2018-0026-2904   9/4/2018

PR-2951    USTR-2018-0026-2905 from Friedrich Dobler                            https://www.regulations.gov/comment/USTR-2018-0026-2905   9/4/2018

PR-2952    USTR-2018-0026-2906 from Michael Samborn, Evo-Lite, LLC              https://www.regulations.gov/comment/USTR-2018-0026-2906   9/4/2018

PR-2953    USTR-2018-0026-2907 from Leslie Switalski                            https://www.regulations.gov/comment/USTR-2018-0026-2907   9/4/2018

PR-2954    USTR-2018-0026-2908 from Keith Ottinger                              https://www.regulations.gov/comment/USTR-2018-0026-2908   9/4/2018

PR-2955    USTR-2018-0026-2909 from John Dwyer                                  https://www.regulations.gov/comment/USTR-2018-0026-2909   9/4/2018

PR-2956    USTR-2018-0026-2910 from Janice Stover                               https://www.regulations.gov/comment/USTR-2018-0026-2910   9/4/2018

PR-2957    USTR-2018-0026-2911 from Robbee Fian                                 https://www.regulations.gov/comment/USTR-2018-0026-2911   9/4/2018

PR-2958    USTR-2018-0026-2912 from Judy Beaty                                  https://www.regulations.gov/comment/USTR-2018-0026-2912   9/4/2018

PR-2959    USTR-2018-0026-2913 from Justin Hutson                               https://www.regulations.gov/comment/USTR-2018-0026-2913   9/4/2018

PR-2960    USTR-2018-0026-2914 from Eric Greene                                 https://www.regulations.gov/comment/USTR-2018-0026-2914   9/4/2018

PR-2961    USTR-2018-0026-2915 from Steve Bohman                                https://www.regulations.gov/comment/USTR-2018-0026-2915   9/4/2018

PR-2962    USTR-2018-0026-2916 from James Ungaro                                https://www.regulations.gov/comment/USTR-2018-0026-2916   9/4/2018

           USTR-2018-0026-2917 from Rebecca Nations, Gardensong Fabrics
PR-2963                                                                         https://www.regulations.gov/comment/USTR-2018-0026-2917   9/4/2018
           LLC

PR-2964    USTR-2018-0026-2918 from GARY LUNGER                                 https://www.regulations.gov/comment/USTR-2018-0026-2918   9/4/2018

PR-2965    USTR-2018-0026-2919 from Adam Same                                   https://www.regulations.gov/comment/USTR-2018-0026-2919   9/4/2018

PR-2966    USTR-2018-0026-2920 from Baoping Li                                  https://www.regulations.gov/comment/USTR-2018-0026-2920   9/4/2018



                                                                          176
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 180 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents           Date
Record #

PR-2967    USTR-2018-0026-2921 from Cathy Johnson                                https://www.regulations.gov/comment/USTR-2018-0026-2921   9/4/2018

PR-2968    USTR-2018-0026-2922 from Cindy Ugarte, Sneeze Weeds Studio            https://www.regulations.gov/comment/USTR-2018-0026-2922   9/4/2018

PR-2969    USTR-2018-0026-2923 from Kay Courson                                  https://www.regulations.gov/comment/USTR-2018-0026-2923   9/4/2018

PR-2970    USTR-2018-0026-2924 from Ahmed Kansara                                https://www.regulations.gov/comment/USTR-2018-0026-2924   9/4/2018

PR-2971    USTR-2018-0026-2925 from Richard Kim                                  https://www.regulations.gov/comment/USTR-2018-0026-2925   9/4/2018

PR-2972    USTR-2018-0026-2926 from Denise Delp                                  https://www.regulations.gov/comment/USTR-2018-0026-2926   9/4/2018

PR-2973    USTR-2018-0026-2927 from Gregory Shoger, Tech Lighting                https://www.regulations.gov/comment/USTR-2018-0026-2927   9/4/2018

PR-2974    USTR-2018-0026-2928 from Cynthia Mengel-Smith                         https://www.regulations.gov/comment/USTR-2018-0026-2928   9/4/2018

PR-2975    USTR-2018-0026-2929 from Stacey Horton, The Quilting Grounds          https://www.regulations.gov/comment/USTR-2018-0026-2929   9/4/2018

PR-2976    USTR-2018-0026-2930 from Robert Cooper, Cal Lighting                  https://www.regulations.gov/comment/USTR-2018-0026-2930   9/4/2018

           USTR-2018-0026-2931 from Joseph Spraragen, Grunfeld, Desiderio,
PR-2977                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2931   9/4/2018
           Lebowitz, Silverman & Klestadt LLP

PR-2978    USTR-2018-0026-2932 from Carolyne Abell                               https://www.regulations.gov/comment/USTR-2018-0026-2932   9/4/2018

PR-2979    USTR-2018-0026-2933 from Justin Zumwalt                               https://www.regulations.gov/comment/USTR-2018-0026-2933   9/4/2018

           USTR-2018-0026-2934 from Robert Kahen, Dastech International,
PR-2980                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2934   9/4/2018
           Inc.

PR-2981    USTR-2018-0026-2935 from Robert Evora, Munchkin, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-2935   9/5/2018

PR-2982    USTR-2018-0026-2936 from Michael Keeys                                https://www.regulations.gov/comment/USTR-2018-0026-2936   9/5/2018

PR-2983    USTR-2018-0026-2937 from Kathy VanDeusen                              https://www.regulations.gov/comment/USTR-2018-0026-2937   9/5/2018



                                                                           177
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 181 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-2984    USTR-2018-0026-2938 from Jared Angle, Four Hands LLC                https://www.regulations.gov/comment/USTR-2018-0026-2938   9/5/2018

PR-2985    USTR-2018-0026-2939 from Amanda Gail                                https://www.regulations.gov/comment/USTR-2018-0026-2939   9/5/2018

PR-2986    USTR-2018-0026-2940 from Merrianne Mathies                          https://www.regulations.gov/comment/USTR-2018-0026-2940   9/5/2018

PR-2987    USTR-2018-0026-2941 from Jean Roberts                               https://www.regulations.gov/comment/USTR-2018-0026-2941   9/5/2018

PR-2988    USTR-2018-0026-2942 from Deborah rey                                https://www.regulations.gov/comment/USTR-2018-0026-2942   9/5/2018

PR-2989    USTR-2018-0026-2943 from Rebecca Smith                              https://www.regulations.gov/comment/USTR-2018-0026-2943   9/5/2018

PR-2990    USTR-2018-0026-2944 from Pamela Maher                               https://www.regulations.gov/comment/USTR-2018-0026-2944   9/5/2018

PR-2991    USTR-2018-0026-2945 from Jeff Slosman                               https://www.regulations.gov/comment/USTR-2018-0026-2945   9/5/2018

           USTR-2018-0026-2946 from Matthew McConkey, MEC Aerial
PR-2992                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2946   9/5/2018
           Work Platforms

PR-2993    USTR-2018-0026-2947 from Laurel West                                https://www.regulations.gov/comment/USTR-2018-0026-2947   9/5/2018

PR-2994    USTR-2018-0026-2948 from Grainne Kelly, BubbleBum USA LLC           https://www.regulations.gov/comment/USTR-2018-0026-2948   9/5/2018

PR-2995    USTR-2018-0026-2949 from John Treece                                https://www.regulations.gov/comment/USTR-2018-0026-2949   9/5/2018

PR-2996    USTR-2018-0026-2950 from Bruce Chen                                 https://www.regulations.gov/comment/USTR-2018-0026-2950   9/5/2018

PR-2997    USTR-2018-0026-2951 from Jerilyn Daniel                             https://www.regulations.gov/comment/USTR-2018-0026-2951   9/5/2018

PR-2998    USTR-2018-0026-2952 from Deborah Young                              https://www.regulations.gov/comment/USTR-2018-0026-2952   9/5/2018

PR-2999    USTR-2018-0026-2953 from Rory Murphy                                https://www.regulations.gov/comment/USTR-2018-0026-2953   9/5/2018

           USTR-2018-0026-2954 from David A. Hartquist, Copper & Brass
PR-3000                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2954   9/5/2018
           Fabricators Council



                                                                         178
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 182 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-3001    USTR-2018-0026-2955 from Wagner's Quilts and Conversation          https://www.regulations.gov/comment/USTR-2018-0026-2955   9/5/2018

           USTR-2018-0026-2956 from Chris Steinkamp, Snowsports Industries
PR-3002                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2956   9/5/2018
           America
           USTR-2018-0026-2957 from James Ginocchi, Eckert Seamans
PR-3003                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2957   9/5/2018
           Cherin & Mellott, LLC
           USTR-2018-0026-2958 from LeeAnn Burgess, Quiltitng Treasures
PR-3004                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2958   9/5/2018
           Fabrics

PR-3005    USTR-2018-0026-2959 from Rory Murphy                               https://www.regulations.gov/comment/USTR-2018-0026-2959   9/5/2018

PR-3006    USTR-2018-0026-2960 from Anthony Melfi                             https://www.regulations.gov/comment/USTR-2018-0026-2960   9/5/2018

PR-3007    USTR-2018-0026-2961 from Jonathan Davis, SEMI                      https://www.regulations.gov/comment/USTR-2018-0026-2961   9/5/2018

           USTR-2018-0026-2962 from steven cernak, Broward Conty Port
PR-3008                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2962   9/5/2018
           Everglades

PR-3009    USTR-2018-0026-2963 from Anthony Melfi                             https://www.regulations.gov/comment/USTR-2018-0026-2963   9/5/2018

PR-3010    USTR-2018-0026-2964 from Heddi Craft                               https://www.regulations.gov/comment/USTR-2018-0026-2964   9/5/2018

PR-3011    USTR-2018-0026-2965 from Tom Dumolt, seattle lighting              https://www.regulations.gov/comment/USTR-2018-0026-2965   9/5/2018

PR-3012    USTR-2018-0026-2966 from Kim Pebley                                https://www.regulations.gov/comment/USTR-2018-0026-2966   9/5/2018

PR-3013    USTR-2018-0026-2967 from Regina Griffith                           https://www.regulations.gov/comment/USTR-2018-0026-2967   9/5/2018

PR-3014    USTR-2018-0026-2968 from John Kerr, Blueink Studios                https://www.regulations.gov/comment/USTR-2018-0026-2968   9/5/2018

           USTR-2018-0026-2969 from Louanne Davis, LA Fence dba The
PR-3015                                                                       https://www.regulations.gov/comment/USTR-2018-0026-2969   9/5/2018
           Pickett Fence

PR-3016    USTR-2018-0026-2970 from MICHAEL LINDLEY                           https://www.regulations.gov/comment/USTR-2018-0026-2970   9/5/2018

PR-3017    USTR-2018-0026-2971 from Sheila Honeycutt                          https://www.regulations.gov/comment/USTR-2018-0026-2971   9/5/2018



                                                                        179
                            Case 1:21-cv-00052-3JP Document 297                        Filed 04/30/21     Page 183 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents           Date
Record #

PR-3018    USTR-2018-0026-2972 from Cassie Didericksen, Pacific Fabrics            https://www.regulations.gov/comment/USTR-2018-0026-2972   9/5/2018

           USTR-2018-0026-2973 from Orn Gudmundsson, Northland
PR-3019                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2973   9/5/2018
           Corporation

PR-3020    USTR-2018-0026-2974 from Adrian Maciel                                  https://www.regulations.gov/comment/USTR-2018-0026-2974   9/5/2018

PR-3021    USTR-2018-0026-2975 from Evelyn Suarez, The Suarez Firm                 https://www.regulations.gov/comment/USTR-2018-0026-2975   9/5/2018

PR-3022    USTR-2018-0026-2976 from Jody Pilkenton                                 https://www.regulations.gov/comment/USTR-2018-0026-2976   9/5/2018

PR-3023    USTR-2018-0026-2977 from Andrea Calderwood                              https://www.regulations.gov/comment/USTR-2018-0026-2977   9/5/2018

PR-3024    USTR-2018-0026-2978 from Joshua Vhao                                    https://www.regulations.gov/comment/USTR-2018-0026-2978   9/5/2018

PR-3025    USTR-2018-0026-2979 from Chriss Jackson                                 https://www.regulations.gov/comment/USTR-2018-0026-2979   9/5/2018

PR-3026    USTR-2018-0026-2980 from Emily Castile                                  https://www.regulations.gov/comment/USTR-2018-0026-2980   9/5/2018

PR-3027    USTR-2018-0026-2981 from Jackie Becker                                  https://www.regulations.gov/comment/USTR-2018-0026-2981   9/5/2018

           USTR-2018-0026-2982 from Josh Lloyd, Pacific Asian Enterprises,
PR-3028                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2982   9/5/2018
           Inc.

PR-3029    USTR-2018-0026-2983 from Patricia Kopeck, Quilting Treasures            https://www.regulations.gov/comment/USTR-2018-0026-2983   9/5/2018

PR-3030    USTR-2018-0026-2984 from Phil Lail, DLA Piper LLP (US)                  https://www.regulations.gov/comment/USTR-2018-0026-2984   9/5/2018

PR-3031    USTR-2018-0026-2985 from Chris Brauning                                 https://www.regulations.gov/comment/USTR-2018-0026-2985   9/5/2018

           USTR-2018-0026-2986 from Maggie Payne, Maggie's Sewing &
PR-3032                                                                            https://www.regulations.gov/comment/USTR-2018-0026-2986   9/5/2018
           Vacuum

PR-3033    USTR-2018-0026-2987 from Mary Mason                                     https://www.regulations.gov/comment/USTR-2018-0026-2987   9/5/2018

PR-3034    USTR-2018-0026-2988 from Pam Smith, Original Quilts                     https://www.regulations.gov/comment/USTR-2018-0026-2988   9/5/2018



                                                                             180
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 184 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-2989 from Nithya Nagarajan, Global Point
PR-3035                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2989   9/5/2018
           Technology Inc.

PR-3036    USTR-2018-0026-2990 from Don Bratcher, DLA Piper LLP (US)           https://www.regulations.gov/comment/USTR-2018-0026-2990   9/5/2018

PR-3037    USTR-2018-0026-2991 from Kari Bender                                https://www.regulations.gov/comment/USTR-2018-0026-2991   9/5/2018

           USTR-2018-0026-2992 from Wanda McCarter, Dizzy Divas Fabric
PR-3038                                                                        https://www.regulations.gov/comment/USTR-2018-0026-2992   9/5/2018
           Shop

PR-3039    USTR-2018-0026-2993 from Jason Wagy                                 https://www.regulations.gov/comment/USTR-2018-0026-2993   9/5/2018

PR-3040    USTR-2018-0026-2994 from Kristina Knoff, Meletio Electric           https://www.regulations.gov/comment/USTR-2018-0026-2994   9/5/2018

PR-3041    USTR-2018-0026-2995 from Judy Phillips, Sew Deja Vu, LLC            https://www.regulations.gov/comment/USTR-2018-0026-2995   9/5/2018

PR-3042    USTR-2018-0026-2996 from Pam Schenk, Aunt Pam's Closet              https://www.regulations.gov/comment/USTR-2018-0026-2996   9/5/2018

PR-3043    USTR-2018-0026-2997 from Diana Day                                  https://www.regulations.gov/comment/USTR-2018-0026-2997   9/5/2018

PR-3044    USTR-2018-0026-2998 from Nicholas Gunia                             https://www.regulations.gov/comment/USTR-2018-0026-2998   9/5/2018

PR-3045    USTR-2018-0026-2999 from Bridget Mason                              https://www.regulations.gov/comment/USTR-2018-0026-2999   9/5/2018

PR-3046    USTR-2018-0026-3000 from Chano Castillo, Dolan NW dba Meletio       https://www.regulations.gov/comment/USTR-2018-0026-3000   9/5/2018

PR-3047    USTR-2018-0026-3001 from Janice Peterson, Meletio Electric          https://www.regulations.gov/comment/USTR-2018-0026-3001   9/5/2018

PR-3048    USTR-2018-0026-3002 from Gerene Keniston, Dolan Northwest           https://www.regulations.gov/comment/USTR-2018-0026-3002   9/5/2018

PR-3049    USTR-2018-0026-3003 from Michael Telleria                           https://www.regulations.gov/comment/USTR-2018-0026-3003   9/5/2018

PR-3050    USTR-2018-0026-3004 from Nani Kaai                                  https://www.regulations.gov/comment/USTR-2018-0026-3004   9/5/2018

PR-3051    USTR-2018-0026-3005 from Paul Hart, Inteplast Group                 https://www.regulations.gov/comment/USTR-2018-0026-3005   9/5/2018



                                                                         181
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 185 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3052    USTR-2018-0026-3006 from Mike Chisholm                               https://www.regulations.gov/comment/USTR-2018-0026-3006   9/5/2018

           USTR-2018-0026-3007 from Nithya Nagarajan, G4 Furniture USA
PR-3053                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3007   9/5/2018
           LLC
           USTR-2018-0026-3008 from Justin Brown, PACIFIC ASIAN
PR-3054                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3008   9/5/2018
           ENTERPRISES INC

PR-3055    USTR-2018-0026-3009 from Christine Chung, Justice Design Group       https://www.regulations.gov/comment/USTR-2018-0026-3009   9/5/2018

PR-3056    USTR-2018-0026-3010 from Jennine Poulin                              https://www.regulations.gov/comment/USTR-2018-0026-3010   9/5/2018

PR-3057    USTR-2018-0026-3011 from Joan Ford                                   https://www.regulations.gov/comment/USTR-2018-0026-3011   9/5/2018

PR-3058    USTR-2018-0026-3012 from Scott Cores                                 https://www.regulations.gov/comment/USTR-2018-0026-3012   9/5/2018

PR-3059    USTR-2018-0026-3013 from Ehsan Ghavamifard                           https://www.regulations.gov/comment/USTR-2018-0026-3013   9/5/2018

PR-3060    USTR-2018-0026-3014 from David Sims, Simco Foods                     https://www.regulations.gov/comment/USTR-2018-0026-3014   9/5/2018

PR-3061    USTR-2018-0026-3015 from Kyle Shutt                                  https://www.regulations.gov/comment/USTR-2018-0026-3015   9/5/2018

PR-3062    USTR-2018-0026-3016 from Anonymous                                   https://www.regulations.gov/comment/USTR-2018-0026-3016   9/5/2018

           USTR-2018-0026-3017 from Stephanie Madsen, At-sea Processors
PR-3063                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3017   9/5/2018
           Association

PR-3064    USTR-2018-0026-3018 from Mike Kimberley, SW Safety Solutions         https://www.regulations.gov/comment/USTR-2018-0026-3018   9/5/2018

           USTR-2018-0026-3019 from Jeanette Turner, Sew What Quilt &
PR-3065                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3019   9/5/2018
           Embroidery

PR-3066    USTR-2018-0026-3020 from John Zhao                                   https://www.regulations.gov/comment/USTR-2018-0026-3020   9/5/2018

PR-3067    USTR-2018-0026-3021 from Tonto Camper                                https://www.regulations.gov/comment/USTR-2018-0026-3021   9/5/2018

PR-3068    USTR-2018-0026-3022 from Larry Morris                                https://www.regulations.gov/comment/USTR-2018-0026-3022   9/5/2018



                                                                          182
                           Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 186 of 538


 Public
                            Document Name/Description                              Link to Publicly Available Documents           Date
Record #

PR-3069    USTR-2018-0026-3023 from Dru Freed                           https://www.regulations.gov/comment/USTR-2018-0026-3023   9/5/2018

PR-3070    USTR-2018-0026-3024 from Sam Melamed                         https://www.regulations.gov/comment/USTR-2018-0026-3024   9/5/2018

PR-3071    USTR-2018-0026-3025 from Christine Louden                    https://www.regulations.gov/comment/USTR-2018-0026-3025   9/5/2018

PR-3072    USTR-2018-0026-3026 from John Zhao                           https://www.regulations.gov/comment/USTR-2018-0026-3026   9/5/2018

PR-3073    USTR-2018-0026-3027 from Kyle Fletcher                       https://www.regulations.gov/comment/USTR-2018-0026-3027   9/5/2018

           USTR-2018-0026-3028 from Dan Lemmons, NACD - North
PR-3074                                                                 https://www.regulations.gov/comment/USTR-2018-0026-3028   9/5/2018
           American Clutch & Driveline, Inc

PR-3075    USTR-2018-0026-3029 from Helen Richards                      https://www.regulations.gov/comment/USTR-2018-0026-3029   9/5/2018

PR-3076    USTR-2018-0026-3030 from Melissa Wilson                      https://www.regulations.gov/comment/USTR-2018-0026-3030   9/5/2018

PR-3077    USTR-2018-0026-3031 from Dale Makay                          https://www.regulations.gov/comment/USTR-2018-0026-3031   9/5/2018

PR-3078    USTR-2018-0026-3032 from Kathi Suttle                        https://www.regulations.gov/comment/USTR-2018-0026-3032   9/5/2018

PR-3079    USTR-2018-0026-3033 from Susan Bridges                       https://www.regulations.gov/comment/USTR-2018-0026-3033   9/5/2018

PR-3080    USTR-2018-0026-3034 from Maria Ortega                        https://www.regulations.gov/comment/USTR-2018-0026-3034   9/5/2018

PR-3081    USTR-2018-0026-3035 from John Zhao                           https://www.regulations.gov/comment/USTR-2018-0026-3035   9/5/2018

PR-3082    USTR-2018-0026-3036 from John Tree                           https://www.regulations.gov/comment/USTR-2018-0026-3036   9/5/2018

PR-3083    USTR-2018-0026-3037 from Pitman Gallup                       https://www.regulations.gov/comment/USTR-2018-0026-3037   9/5/2018

PR-3084    USTR-2018-0026-3038 from William Barrett                     https://www.regulations.gov/comment/USTR-2018-0026-3038   9/5/2018

PR-3085    USTR-2018-0026-3039 from Nathan Frampton, Fanimation         https://www.regulations.gov/comment/USTR-2018-0026-3039   9/5/2018



                                                                  183
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 187 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3086    USTR-2018-0026-3040 from Karen Hilliker                               https://www.regulations.gov/comment/USTR-2018-0026-3040   9/5/2018

PR-3087    USTR-2018-0026-3041 from John Zhao                                    https://www.regulations.gov/comment/USTR-2018-0026-3041   9/5/2018

PR-3088    USTR-2018-0026-3042 from John Zhao                                    https://www.regulations.gov/comment/USTR-2018-0026-3042   9/5/2018

           USTR-2018-0026-3043 from Fatima Satya, International Pacific LLC
PR-3089                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3043   9/5/2018
           DBA Pacific Supreme Company

PR-3090    USTR-2018-0026-3044 from Scott Salyer                                 https://www.regulations.gov/comment/USTR-2018-0026-3044   9/5/2018

PR-3091    USTR-2018-0026-3045 from Christopher Walker                           https://www.regulations.gov/comment/USTR-2018-0026-3045   9/5/2018

PR-3092    USTR-2018-0026-3046 from Greg Maceda                                  https://www.regulations.gov/comment/USTR-2018-0026-3046   9/5/2018

PR-3093    USTR-2018-0026-3047 from Russell Silver, SW Safety Solutions          https://www.regulations.gov/comment/USTR-2018-0026-3047   9/5/2018

           USTR-2018-0026-3048 from Barbara Johnson, Prairie Girls Quilt
PR-3094                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3048   9/5/2018
           Shop LLC

PR-3095    USTR-2018-0026-3049 from Ashley coffey                                https://www.regulations.gov/comment/USTR-2018-0026-3049   9/5/2018

PR-3096    USTR-2018-0026-3050 from Taha Ahmed                                   https://www.regulations.gov/comment/USTR-2018-0026-3050   9/5/2018

PR-3097    USTR-2018-0026-3051 from Stephen Wilkinson                            https://www.regulations.gov/comment/USTR-2018-0026-3051   9/5/2018

PR-3098    USTR-2018-0026-3052 from Veronica Rashleigh                           https://www.regulations.gov/comment/USTR-2018-0026-3052   9/5/2018

PR-3099    USTR-2018-0026-3053 from Christine Molstad                            https://www.regulations.gov/comment/USTR-2018-0026-3053   9/5/2018

PR-3100    USTR-2018-0026-3054 from Emily Gattinger                              https://www.regulations.gov/comment/USTR-2018-0026-3054   9/5/2018

PR-3101    USTR-2018-0026-3055 from John Kerr, Blueink Studios                   https://www.regulations.gov/comment/USTR-2018-0026-3055   9/5/2018

PR-3102    USTR-2018-0026-3056 from Andawnette Albright                          https://www.regulations.gov/comment/USTR-2018-0026-3056   9/5/2018



                                                                           184
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 188 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3103    USTR-2018-0026-3057 from Richard Rashleigh                           https://www.regulations.gov/comment/USTR-2018-0026-3057   9/5/2018

PR-3104    USTR-2018-0026-3058 from John Kerr, BPE Global                       https://www.regulations.gov/comment/USTR-2018-0026-3058   9/5/2018

PR-3105    USTR-2018-0026-3059 from Trang Pham, Tektronix Inc                   https://www.regulations.gov/comment/USTR-2018-0026-3059   9/5/2018

PR-3106    USTR-2018-0026-3060 from JW Coady                                    https://www.regulations.gov/comment/USTR-2018-0026-3060   9/5/2018

PR-3107    USTR-2018-0026-3061 from John Kerr, Griffith                         https://www.regulations.gov/comment/USTR-2018-0026-3061   9/5/2018

PR-3108    USTR-2018-0026-3062 from Margo Krager                                https://www.regulations.gov/comment/USTR-2018-0026-3062   9/5/2018

PR-3109    USTR-2018-0026-3063 from Melissa Chavez-Williams                     https://www.regulations.gov/comment/USTR-2018-0026-3063   9/5/2018

PR-3110    USTR-2018-0026-3064 from John Kerr, BPE Global                       https://www.regulations.gov/comment/USTR-2018-0026-3064   9/5/2018

           USTR-2018-0026-3065 from Linda Ryder, Oberlin Quilt Company,
PR-3111                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3065   9/5/2018
           LLC

PR-3112    USTR-2018-0026-3066 from John Kerr, BPE Global                       https://www.regulations.gov/comment/USTR-2018-0026-3066   9/5/2018

PR-3113    USTR-2018-0026-3067 from Jianqiang Xie                               https://www.regulations.gov/comment/USTR-2018-0026-3067   9/5/2018

PR-3114    USTR-2018-0026-3068 from David Elliott                               https://www.regulations.gov/comment/USTR-2018-0026-3068   9/5/2018

PR-3115    USTR-2018-0026-3069 from Xu Lv                                       https://www.regulations.gov/comment/USTR-2018-0026-3069   9/5/2018

PR-3116    USTR-2018-0026-3070 from Tina Puckett                                https://www.regulations.gov/comment/USTR-2018-0026-3070   9/5/2018

PR-3117    USTR-2018-0026-3071 from Michael Bandager                            https://www.regulations.gov/comment/USTR-2018-0026-3071   9/5/2018

PR-3118    USTR-2018-0026-3072 from Simon Karkosch                              https://www.regulations.gov/comment/USTR-2018-0026-3072   9/5/2018

PR-3119    USTR-2018-0026-3073 from Corinne Murat                               https://www.regulations.gov/comment/USTR-2018-0026-3073   9/5/2018



                                                                          185
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 189 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-3120    USTR-2018-0026-3074 from Valerie Milcherska                         https://www.regulations.gov/comment/USTR-2018-0026-3074   9/5/2018

PR-3121    USTR-2018-0026-3075 from Melissa Wong, Visual Comfort Group         https://www.regulations.gov/comment/USTR-2018-0026-3075   9/5/2018

PR-3122    USTR-2018-0026-3076 from JAVIER GARCIA                              https://www.regulations.gov/comment/USTR-2018-0026-3076   9/5/2018

PR-3123    USTR-2018-0026-3077 from JoAnne Craven                              https://www.regulations.gov/comment/USTR-2018-0026-3077   9/5/2018

PR-3124    USTR-2018-0026-3078 from Marvin Campos, Meletio Electric            https://www.regulations.gov/comment/USTR-2018-0026-3078   9/5/2018

PR-3125    USTR-2018-0026-3079 from Linda Burt, Meletio Lighting               https://www.regulations.gov/comment/USTR-2018-0026-3079   9/5/2018

PR-3126    USTR-2018-0026-3080 from Isadore Williams                           https://www.regulations.gov/comment/USTR-2018-0026-3080   9/5/2018

PR-3127    USTR-2018-0026-3081 from Pamela Rabin                               https://www.regulations.gov/comment/USTR-2018-0026-3081   9/5/2018

PR-3128    USTR-2018-0026-3082 from Henry Scott                                https://www.regulations.gov/comment/USTR-2018-0026-3082   9/5/2018

           USTR-2018-0026-3083 from GLORIA HENNESSEE, Meletio
PR-3129                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3083   9/5/2018
           Lighting

PR-3130    USTR-2018-0026-3084 from Dianne Ferguson                            https://www.regulations.gov/comment/USTR-2018-0026-3084   9/5/2018

PR-3131    USTR-2018-0026-3085 from Andy Singer                                https://www.regulations.gov/comment/USTR-2018-0026-3085   9/5/2018

PR-3132    USTR-2018-0026-3086 from Gabrielle Tenaglia                         https://www.regulations.gov/comment/USTR-2018-0026-3086   9/5/2018

PR-3133    USTR-2018-0026-3087 from Marcus Appel                               https://www.regulations.gov/comment/USTR-2018-0026-3087   9/5/2018

           USTR-2018-0026-3088 from Leslie Killingsworth, Progressive
PR-3134                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3088   9/5/2018
           Lighting

PR-3135    USTR-2018-0026-3089 from Dana Carvey                                https://www.regulations.gov/comment/USTR-2018-0026-3089   9/5/2018

           USTR-2018-0026-3090 from William Blank, Air-Way Global/Air-
PR-3136                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3090   9/5/2018
           Way Manufacturing



                                                                         186
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 190 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3137    USTR-2018-0026-3091 from Mehul Atit                                  https://www.regulations.gov/comment/USTR-2018-0026-3091   9/5/2018

           USTR-2018-0026-3092 from Wayne Falk, American Lighting
PR-3138                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3092   9/5/2018
           Association

PR-3139    USTR-2018-0026-3093 from Teresa Scott                                https://www.regulations.gov/comment/USTR-2018-0026-3093   9/5/2018

PR-3140    USTR-2018-0026-3094 from Nancy Pike, Seattle Lighting                https://www.regulations.gov/comment/USTR-2018-0026-3094   9/5/2018

PR-3141    USTR-2018-0026-3095 from Barbara Miller                              https://www.regulations.gov/comment/USTR-2018-0026-3095   9/5/2018

PR-3142    USTR-2018-0026-3096 from Brad Tye, Coach Glass Automotive            https://www.regulations.gov/comment/USTR-2018-0026-3096   9/5/2018

           USTR-2018-0026-3097 from Gray Bethany, Seattle Lighting Fixture
PR-3143                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3097   9/5/2018
           Co
           USTR-2018-0026-3098 from Drew Mihelish, Western Montana
PR-3144                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3098   9/5/2018
           Lighting
           USTR-2018-0026-3099 from Raymond DeBlois, American Lighting
PR-3145                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3099   9/5/2018
           Association

PR-3146    USTR-2018-0026-3100 from Joseph McKearn                              https://www.regulations.gov/comment/USTR-2018-0026-3100   9/5/2018

PR-3147    USTR-2018-0026-3101 from John Patterson, Lenzing Fibers Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3101   9/5/2018

PR-3148    USTR-2018-0026-3102 from Kathleen W. Cannon, ASW Corp.               https://www.regulations.gov/comment/USTR-2018-0026-3102   9/5/2018

PR-3149    USTR-2018-0026-3103 from Brady May                                   https://www.regulations.gov/comment/USTR-2018-0026-3103   9/5/2018

           USTR-2018-0026-3104 from Kathleen W. Cannon, Hirsh Industries,
PR-3150                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3104   9/5/2018
           Inc.

PR-3151    USTR-2018-0026-3105 from Jeff Skippon                                https://www.regulations.gov/comment/USTR-2018-0026-3105   9/5/2018

           USTR-2018-0026-3106 from Kathleen W. Cannon, Husky Rack &
PR-3152                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3106   9/5/2018
           Wire
           USTR-2018-0026-3107 from Kathleen W. Cannon, ITC
PR-3153                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3107   9/5/2018
           Manufacturing



                                                                          187
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 191 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-3154    USTR-2018-0026-3108 from Brian Perry, SW Safety Solutions         https://www.regulations.gov/comment/USTR-2018-0026-3108   9/5/2018

           USTR-2018-0026-3109 from Frederick Ikenson, PMC
PR-3155                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3109   9/5/2018
           Organometallix, Inc.

PR-3156    USTR-2018-0026-3110 from Laura Adams                              https://www.regulations.gov/comment/USTR-2018-0026-3110   9/5/2018

PR-3157    USTR-2018-0026-3111 from Aaron Feit                               https://www.regulations.gov/comment/USTR-2018-0026-3111   9/5/2018

PR-3158    USTR-2018-0026-3112 from Holli Quinn                              https://www.regulations.gov/comment/USTR-2018-0026-3112   9/5/2018

PR-3159    USTR-2018-0026-3113 from Mordy Naftaly                            https://www.regulations.gov/comment/USTR-2018-0026-3113   9/5/2018

PR-3160    USTR-2018-0026-3114 from MICHAEL SMILIE                           https://www.regulations.gov/comment/USTR-2018-0026-3114   9/5/2018

PR-3161    USTR-2018-0026-3115 from Judy Mo                                  https://www.regulations.gov/comment/USTR-2018-0026-3115   9/5/2018

PR-3162    USTR-2018-0026-3116 from Pat Barnes                               https://www.regulations.gov/comment/USTR-2018-0026-3116   9/5/2018

PR-3163    USTR-2018-0026-3117 from Pamela Moulton                           https://www.regulations.gov/comment/USTR-2018-0026-3117   9/5/2018

PR-3164    USTR-2018-0026-3118 from Terri Gunn, Quilt Quarters               https://www.regulations.gov/comment/USTR-2018-0026-3118   9/5/2018

PR-3165    USTR-2018-0026-3119 from Reed Hart                                https://www.regulations.gov/comment/USTR-2018-0026-3119   9/5/2018

PR-3166    USTR-2018-0026-3120 from Wendy Gerky                              https://www.regulations.gov/comment/USTR-2018-0026-3120   9/5/2018

           USTR-2018-0026-3121 from Brenda Fung, Hong Kong Fur
PR-3167                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3121   9/5/2018
           Federation

PR-3168    USTR-2018-0026-3122 from Robert Gaither                           https://www.regulations.gov/comment/USTR-2018-0026-3122   9/5/2018

PR-3169    USTR-2018-0026-3123 from Tony Denison, Dolan NW LLC               https://www.regulations.gov/comment/USTR-2018-0026-3123   9/5/2018

PR-3170    USTR-2018-0026-3124 from Stanley Drake, ALA                       https://www.regulations.gov/comment/USTR-2018-0026-3124   9/5/2018



                                                                       188
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 192 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3171    USTR-2018-0026-3125 from Jim Ellis                                   https://www.regulations.gov/comment/USTR-2018-0026-3125   9/5/2018

PR-3172    USTR-2018-0026-3126 from Jean Eberle                                 https://www.regulations.gov/comment/USTR-2018-0026-3126   9/5/2018

PR-3173    USTR-2018-0026-3127 from Amanda Anonymous                            https://www.regulations.gov/comment/USTR-2018-0026-3127   9/5/2018

PR-3174    USTR-2018-0026-3128 from Zhiqiang Jiang, Ambrosia Ent., Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3128   9/5/2018

PR-3175    USTR-2018-0026-3129 from Diane Heller                                https://www.regulations.gov/comment/USTR-2018-0026-3129   9/5/2018

PR-3176    USTR-2018-0026-3130 from Port City Basket Guild                      https://www.regulations.gov/comment/USTR-2018-0026-3130   9/5/2018

PR-3177    USTR-2018-0026-3131 from Russ Sharer, Fulham                         https://www.regulations.gov/comment/USTR-2018-0026-3131   9/5/2018

PR-3178    USTR-2018-0026-3132 from Jeff Ritter                                 https://www.regulations.gov/comment/USTR-2018-0026-3132   9/5/2018

PR-3179    USTR-2018-0026-3133 from Monty Kurtz                                 https://www.regulations.gov/comment/USTR-2018-0026-3133   9/5/2018

PR-3180    USTR-2018-0026-3134 from Mary Burrow-Chavez                          https://www.regulations.gov/comment/USTR-2018-0026-3134   9/5/2018

PR-3181    USTR-2018-0026-3135 from Todd Kirshner, Punch Studio                 https://www.regulations.gov/comment/USTR-2018-0026-3135   9/5/2018

PR-3182    USTR-2018-0026-3136 from Erin Sellars, Meletio Electric              https://www.regulations.gov/comment/USTR-2018-0026-3136   9/5/2018

PR-3183    USTR-2018-0026-3137 from Tracy Miller                                https://www.regulations.gov/comment/USTR-2018-0026-3137   9/5/2018

PR-3184    USTR-2018-0026-3138 from Darrill Scott                               https://www.regulations.gov/comment/USTR-2018-0026-3138   9/6/2018

PR-3185    USTR-2018-0026-3139 from Judith Gilkey                               https://www.regulations.gov/comment/USTR-2018-0026-3139   9/6/2018

PR-3186    USTR-2018-0026-3140 from Nina Fanaro                                 https://www.regulations.gov/comment/USTR-2018-0026-3140   9/6/2018

PR-3187    USTR-2018-0026-3141 from Elisabeth Scott                             https://www.regulations.gov/comment/USTR-2018-0026-3141   9/6/2018



                                                                          189
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 193 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3188    USTR-2018-0026-3142 from Deanna Wright               https://www.regulations.gov/comment/USTR-2018-0026-3142   9/6/2018

PR-3189    USTR-2018-0026-3143 from Patricia McFarlin           https://www.regulations.gov/comment/USTR-2018-0026-3143   9/6/2018

PR-3190    USTR-2018-0026-3144 from Mona Levy-Wick              https://www.regulations.gov/comment/USTR-2018-0026-3144   9/6/2018

PR-3191    USTR-2018-0026-3145 from Kate Anderson               https://www.regulations.gov/comment/USTR-2018-0026-3145   9/6/2018

PR-3192    USTR-2018-0026-3146 from Marilyn Smith               https://www.regulations.gov/comment/USTR-2018-0026-3146   9/6/2018

PR-3193    USTR-2018-0026-3147 from Rosanne Young               https://www.regulations.gov/comment/USTR-2018-0026-3147   9/6/2018

PR-3194    USTR-2018-0026-3148 from Walter Traxel               https://www.regulations.gov/comment/USTR-2018-0026-3148   9/6/2018

PR-3195    USTR-2018-0026-3149 from Daryl Pullen                https://www.regulations.gov/comment/USTR-2018-0026-3149   9/6/2018

PR-3196    USTR-2018-0026-3150 from Angela Owens                https://www.regulations.gov/comment/USTR-2018-0026-3150   9/6/2018

PR-3197    USTR-2018-0026-3151 from Diana Montgomery            https://www.regulations.gov/comment/USTR-2018-0026-3151   9/6/2018

PR-3198    USTR-2018-0026-3152 from Cheryl Schulte              https://www.regulations.gov/comment/USTR-2018-0026-3152   9/6/2018

PR-3199    USTR-2018-0026-3153 from Rachel Over                 https://www.regulations.gov/comment/USTR-2018-0026-3153   9/6/2018

PR-3200    USTR-2018-0026-3154 from Shawna Brown                https://www.regulations.gov/comment/USTR-2018-0026-3154   9/6/2018

PR-3201    USTR-2018-0026-3155 from John Finsaas                https://www.regulations.gov/comment/USTR-2018-0026-3155   9/6/2018

PR-3202    USTR-2018-0026-3156 from Winnie Wallace              https://www.regulations.gov/comment/USTR-2018-0026-3156   9/6/2018

PR-3203    USTR-2018-0026-3157 from Rachel Bradley              https://www.regulations.gov/comment/USTR-2018-0026-3157   9/6/2018

PR-3204    USTR-2018-0026-3158 from Mark Hildebrand             https://www.regulations.gov/comment/USTR-2018-0026-3158   9/6/2018



                                                          190
                            Case 1:21-cv-00052-3JP Document 297          Filed 04/30/21     Page 194 of 538


 Public
                            Document Name/Description                           Link to Publicly Available Documents           Date
Record #

PR-3205    USTR-2018-0026-3159 from Jeanette Schnell                 https://www.regulations.gov/comment/USTR-2018-0026-3159   9/6/2018

PR-3206    USTR-2018-0026-3160 from Melody Girty                     https://www.regulations.gov/comment/USTR-2018-0026-3160   9/6/2018

PR-3207    USTR-2018-0026-3161 from Stephen Ewell                    https://www.regulations.gov/comment/USTR-2018-0026-3161   9/6/2018

PR-3208    USTR-2018-0026-3162 from Bronwyn Flores                   https://www.regulations.gov/comment/USTR-2018-0026-3162   9/6/2018

PR-3209    USTR-2018-0026-3163 from Sandy Allen                      https://www.regulations.gov/comment/USTR-2018-0026-3163   9/6/2018

PR-3210    USTR-2018-0026-3164 from Gordon Pierson                   https://www.regulations.gov/comment/USTR-2018-0026-3164   9/6/2018

PR-3211    USTR-2018-0026-3165 from Marguerite Foster                https://www.regulations.gov/comment/USTR-2018-0026-3165   9/6/2018

PR-3212    USTR-2018-0026-3166 from richard hill                     https://www.regulations.gov/comment/USTR-2018-0026-3166   9/6/2018

PR-3213    USTR-2018-0026-3167 from Shirley Barnhardt                https://www.regulations.gov/comment/USTR-2018-0026-3167   9/6/2018

PR-3214    USTR-2018-0026-3168 from Linda Fournier                   https://www.regulations.gov/comment/USTR-2018-0026-3168   9/6/2018

PR-3215    USTR-2018-0026-3169 from Deborhah calloway                https://www.regulations.gov/comment/USTR-2018-0026-3169   9/6/2018

PR-3216    USTR-2018-0026-3170 from John James                       https://www.regulations.gov/comment/USTR-2018-0026-3170   9/6/2018

PR-3217    USTR-2018-0026-3171 from Vincent Farino                   https://www.regulations.gov/comment/USTR-2018-0026-3171   9/6/2018

PR-3218    USTR-2018-0026-3172 from Mary ingraham                    https://www.regulations.gov/comment/USTR-2018-0026-3172   9/6/2018

PR-3219    USTR-2018-0026-3173 from Francis Lucambio-Guevara         https://www.regulations.gov/comment/USTR-2018-0026-3173   9/6/2018

PR-3220    USTR-2018-0026-3174 from Candice Pons                     https://www.regulations.gov/comment/USTR-2018-0026-3174   9/6/2018

PR-3221    USTR-2018-0026-3175 from Wanda Ford                       https://www.regulations.gov/comment/USTR-2018-0026-3175   9/6/2018



                                                               191
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 195 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3222    USTR-2018-0026-3176 from Brad Shields                https://www.regulations.gov/comment/USTR-2018-0026-3176   9/6/2018

PR-3223    USTR-2018-0026-3177 from Louise Brownwarren          https://www.regulations.gov/comment/USTR-2018-0026-3177   9/6/2018

PR-3224    USTR-2018-0026-3178 from Mike Homyack                https://www.regulations.gov/comment/USTR-2018-0026-3178   9/6/2018

PR-3225    USTR-2018-0026-3179 from Janet Kubicek               https://www.regulations.gov/comment/USTR-2018-0026-3179   9/6/2018

PR-3226    USTR-2018-0026-3180 from Stephanie Merja             https://www.regulations.gov/comment/USTR-2018-0026-3180   9/6/2018

PR-3227    USTR-2018-0026-3181 from Disa Balderama              https://www.regulations.gov/comment/USTR-2018-0026-3181   9/6/2018

PR-3228    USTR-2018-0026-3182 from Robin Lorentzen             https://www.regulations.gov/comment/USTR-2018-0026-3182   9/6/2018

PR-3229    USTR-2018-0026-3183 from Trish Powell                https://www.regulations.gov/comment/USTR-2018-0026-3183   9/6/2018

PR-3230    USTR-2018-0026-3184 from Bill Rosar                  https://www.regulations.gov/comment/USTR-2018-0026-3184   9/6/2018

PR-3231    USTR-2018-0026-3185 from Cynthia Lianna              https://www.regulations.gov/comment/USTR-2018-0026-3185   9/6/2018

PR-3232    USTR-2018-0026-3186 from Jose Garcia                 https://www.regulations.gov/comment/USTR-2018-0026-3186   9/6/2018

PR-3233    USTR-2018-0026-3187 from Sue Burdette                https://www.regulations.gov/comment/USTR-2018-0026-3187   9/6/2018

PR-3234    USTR-2018-0026-3188 from Liz Anderson                https://www.regulations.gov/comment/USTR-2018-0026-3188   9/6/2018

PR-3235    USTR-2018-0026-3189 from Elizabeth Thurber           https://www.regulations.gov/comment/USTR-2018-0026-3189   9/6/2018

PR-3236    USTR-2018-0026-3190 from Michelle Law                https://www.regulations.gov/comment/USTR-2018-0026-3190   9/6/2018

PR-3237    USTR-2018-0026-3191 from Katherine Weesner           https://www.regulations.gov/comment/USTR-2018-0026-3191   9/6/2018

PR-3238    USTR-2018-0026-3192 from Gilberto Kuhn               https://www.regulations.gov/comment/USTR-2018-0026-3192   9/6/2018



                                                          192
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 196 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3239    USTR-2018-0026-3193 from Matthew Casselman           https://www.regulations.gov/comment/USTR-2018-0026-3193   9/6/2018

PR-3240    USTR-2018-0026-3194 from Beverly Maser-Ellis         https://www.regulations.gov/comment/USTR-2018-0026-3194   9/6/2018

PR-3241    USTR-2018-0026-3195 from Teresa Mead                 https://www.regulations.gov/comment/USTR-2018-0026-3195   9/6/2018

PR-3242    USTR-2018-0026-3196 from Mark Mumford                https://www.regulations.gov/comment/USTR-2018-0026-3196   9/6/2018

PR-3243    USTR-2018-0026-3197 from Ellen Sweets                https://www.regulations.gov/comment/USTR-2018-0026-3197   9/6/2018

PR-3244    USTR-2018-0026-3198 from Richard Wagner              https://www.regulations.gov/comment/USTR-2018-0026-3198   9/6/2018

PR-3245    USTR-2018-0026-3199 from donna wagner                https://www.regulations.gov/comment/USTR-2018-0026-3199   9/6/2018

PR-3246    USTR-2018-0026-3200 from Malcolm Oglesby             https://www.regulations.gov/comment/USTR-2018-0026-3200   9/6/2018

PR-3247    USTR-2018-0026-3201 from Jimmy Luo                   https://www.regulations.gov/comment/USTR-2018-0026-3201   9/6/2018

PR-3248    USTR-2018-0026-3202 from Judy Jackle                 https://www.regulations.gov/comment/USTR-2018-0026-3202   9/6/2018

PR-3249    USTR-2018-0026-3203 from Robert Bischoff             https://www.regulations.gov/comment/USTR-2018-0026-3203   9/6/2018

PR-3250    USTR-2018-0026-3204 from Kathleen Jones              https://www.regulations.gov/comment/USTR-2018-0026-3204   9/6/2018

PR-3251    USTR-2018-0026-3205 from Sally sherbina              https://www.regulations.gov/comment/USTR-2018-0026-3205   9/6/2018

PR-3252    USTR-2018-0026-3206 from Lori Chandler               https://www.regulations.gov/comment/USTR-2018-0026-3206   9/6/2018

PR-3253    USTR-2018-0026-3207 from Kit Lloyd                   https://www.regulations.gov/comment/USTR-2018-0026-3207   9/6/2018

PR-3254    USTR-2018-0026-3208 from Carole Mock                 https://www.regulations.gov/comment/USTR-2018-0026-3208   9/6/2018

PR-3255    USTR-2018-0026-3209 from Miklos Bosarge              https://www.regulations.gov/comment/USTR-2018-0026-3209   9/6/2018



                                                          193
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 197 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3256    USTR-2018-0026-3210 from Mary Mancini                https://www.regulations.gov/comment/USTR-2018-0026-3210   9/6/2018

PR-3257    USTR-2018-0026-3211 from Carla Schoenbaum            https://www.regulations.gov/comment/USTR-2018-0026-3211   9/6/2018

PR-3258    USTR-2018-0026-3212 from Mary Hammons                https://www.regulations.gov/comment/USTR-2018-0026-3212   9/6/2018

PR-3259    USTR-2018-0026-3213 from Lynn Garza                  https://www.regulations.gov/comment/USTR-2018-0026-3213   9/6/2018

PR-3260    USTR-2018-0026-3214 from Terry Singer                https://www.regulations.gov/comment/USTR-2018-0026-3214   9/6/2018

PR-3261    USTR-2018-0026-3215 from Susan Gierczak              https://www.regulations.gov/comment/USTR-2018-0026-3215   9/6/2018

PR-3262    USTR-2018-0026-3216 from Ginger Murphy               https://www.regulations.gov/comment/USTR-2018-0026-3216   9/6/2018

PR-3263    USTR-2018-0026-3217 from verna parish                https://www.regulations.gov/comment/USTR-2018-0026-3217   9/6/2018

PR-3264    USTR-2018-0026-3218 from Kathleen Gladmon            https://www.regulations.gov/comment/USTR-2018-0026-3218   9/6/2018

PR-3265    USTR-2018-0026-3219 from Maria Richarte              https://www.regulations.gov/comment/USTR-2018-0026-3219   9/6/2018

PR-3266    USTR-2018-0026-3220 from Bisu Sinha                  https://www.regulations.gov/comment/USTR-2018-0026-3220   9/6/2018

PR-3267    USTR-2018-0026-3221 from JR Hall                     https://www.regulations.gov/comment/USTR-2018-0026-3221   9/6/2018

PR-3268    USTR-2018-0026-3222 from Lorraine Thompson           https://www.regulations.gov/comment/USTR-2018-0026-3222   9/6/2018

PR-3269    USTR-2018-0026-3223 from Leo Mara                    https://www.regulations.gov/comment/USTR-2018-0026-3223   9/6/2018

PR-3270    USTR-2018-0026-3224 from Charlotte Caine             https://www.regulations.gov/comment/USTR-2018-0026-3224   9/6/2018

PR-3271    USTR-2018-0026-3225 from Dorothea Gilliland          https://www.regulations.gov/comment/USTR-2018-0026-3225   9/6/2018

PR-3272    USTR-2018-0026-3226 from Kathleen Brower             https://www.regulations.gov/comment/USTR-2018-0026-3226   9/6/2018



                                                          194
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 198 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-3273    USTR-2018-0026-3227 from Kathy Woods                  https://www.regulations.gov/comment/USTR-2018-0026-3227   9/6/2018

PR-3274    USTR-2018-0026-3228 from Robert Perkins               https://www.regulations.gov/comment/USTR-2018-0026-3228   9/6/2018

PR-3275    USTR-2018-0026-3229 from Mary Sena                    https://www.regulations.gov/comment/USTR-2018-0026-3229   9/6/2018

PR-3276    USTR-2018-0026-3230 from Sharon Pelzel                https://www.regulations.gov/comment/USTR-2018-0026-3230   9/6/2018

PR-3277    USTR-2018-0026-3231 from Mary Crocker                 https://www.regulations.gov/comment/USTR-2018-0026-3231   9/6/2018

PR-3278    USTR-2018-0026-3232 from Micky McMaster               https://www.regulations.gov/comment/USTR-2018-0026-3232   9/6/2018

PR-3279    USTR-2018-0026-3233 from Debra Hornbuckle             https://www.regulations.gov/comment/USTR-2018-0026-3233   9/6/2018

PR-3280    USTR-2018-0026-3234 from Patricia Johnson             https://www.regulations.gov/comment/USTR-2018-0026-3234   9/6/2018

PR-3281    USTR-2018-0026-3235 from Ann Rennacker                https://www.regulations.gov/comment/USTR-2018-0026-3235   9/6/2018

PR-3282    USTR-2018-0026-3236 from tom hall                     https://www.regulations.gov/comment/USTR-2018-0026-3236   9/6/2018

PR-3283    USTR-2018-0026-3237 from Teresa Botts                 https://www.regulations.gov/comment/USTR-2018-0026-3237   9/6/2018

PR-3284    USTR-2018-0026-3238 from Patricia Butcher             https://www.regulations.gov/comment/USTR-2018-0026-3238   9/6/2018

PR-3285    USTR-2018-0026-3239 from Sandi Jones                  https://www.regulations.gov/comment/USTR-2018-0026-3239   9/6/2018

PR-3286    USTR-2018-0026-3240 from Jane Conkey                  https://www.regulations.gov/comment/USTR-2018-0026-3240   9/6/2018

PR-3287    USTR-2018-0026-3241 from Bernette Fitzgerald          https://www.regulations.gov/comment/USTR-2018-0026-3241   9/6/2018

PR-3288    USTR-2018-0026-3242 from Laura Read                   https://www.regulations.gov/comment/USTR-2018-0026-3242   9/6/2018

PR-3289    USTR-2018-0026-3243 from Gayle Archuleta              https://www.regulations.gov/comment/USTR-2018-0026-3243   9/6/2018



                                                           195
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 199 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3290    USTR-2018-0026-3244 from Velencia Tripp              https://www.regulations.gov/comment/USTR-2018-0026-3244   9/6/2018

PR-3291    USTR-2018-0026-3245 from Jackie Blankenship          https://www.regulations.gov/comment/USTR-2018-0026-3245   9/6/2018

PR-3292    USTR-2018-0026-3246 from Alfred Knowles              https://www.regulations.gov/comment/USTR-2018-0026-3246   9/6/2018

PR-3293    USTR-2018-0026-3247 from Sharon Ray                  https://www.regulations.gov/comment/USTR-2018-0026-3247   9/6/2018

PR-3294    USTR-2018-0026-3248 from Susan Reed                  https://www.regulations.gov/comment/USTR-2018-0026-3248   9/6/2018

PR-3295    USTR-2018-0026-3249 from Georgette Mitchell          https://www.regulations.gov/comment/USTR-2018-0026-3249   9/6/2018

PR-3296    USTR-2018-0026-3250 from Douglas WARD                https://www.regulations.gov/comment/USTR-2018-0026-3250   9/6/2018

PR-3297    USTR-2018-0026-3251 from Theresa Russio              https://www.regulations.gov/comment/USTR-2018-0026-3251   9/6/2018

PR-3298    USTR-2018-0026-3252 from Lynda Diamond               https://www.regulations.gov/comment/USTR-2018-0026-3252   9/6/2018

PR-3299    USTR-2018-0026-3253 from Tpops Poplaski              https://www.regulations.gov/comment/USTR-2018-0026-3253   9/6/2018

PR-3300    USTR-2018-0026-3254 from Katherine Kruska            https://www.regulations.gov/comment/USTR-2018-0026-3254   9/6/2018

PR-3301    USTR-2018-0026-3255 from John Engle                  https://www.regulations.gov/comment/USTR-2018-0026-3255   9/6/2018

PR-3302    USTR-2018-0026-3256 from Joyce Brannan               https://www.regulations.gov/comment/USTR-2018-0026-3256   9/6/2018

PR-3303    USTR-2018-0026-3257 from Linda Blanchard             https://www.regulations.gov/comment/USTR-2018-0026-3257   9/6/2018

PR-3304    USTR-2018-0026-3258 from Julie Lucas                 https://www.regulations.gov/comment/USTR-2018-0026-3258   9/6/2018

PR-3305    USTR-2018-0026-3259 from Elisa Mace                  https://www.regulations.gov/comment/USTR-2018-0026-3259   9/6/2018

PR-3306    USTR-2018-0026-3260 from Jill VonOhlen               https://www.regulations.gov/comment/USTR-2018-0026-3260   9/6/2018



                                                          196
                            Case 1:21-cv-00052-3JP Document 297       Filed 04/30/21     Page 200 of 538


 Public
                            Document Name/Description                        Link to Publicly Available Documents           Date
Record #

PR-3307    USTR-2018-0026-3261 from Kathy Lique                   https://www.regulations.gov/comment/USTR-2018-0026-3261   9/6/2018

PR-3308    USTR-2018-0026-3262 from Mary Harris                   https://www.regulations.gov/comment/USTR-2018-0026-3262   9/6/2018

PR-3309    USTR-2018-0026-3263 from Mark Goldstein                https://www.regulations.gov/comment/USTR-2018-0026-3263   9/6/2018

PR-3310    USTR-2018-0026-3264 from Carol LaFleur                 https://www.regulations.gov/comment/USTR-2018-0026-3264   9/6/2018

PR-3311    USTR-2018-0026-3265 from Patti Wade                    https://www.regulations.gov/comment/USTR-2018-0026-3265   9/6/2018

PR-3312    USTR-2018-0026-3266 from Linda Ulberg                  https://www.regulations.gov/comment/USTR-2018-0026-3266   9/6/2018

PR-3313    USTR-2018-0026-3267 from Sharon McCoy                  https://www.regulations.gov/comment/USTR-2018-0026-3267   9/6/2018

PR-3314    USTR-2018-0026-3268 from Chester McKeehan              https://www.regulations.gov/comment/USTR-2018-0026-3268   9/6/2018

PR-3315    USTR-2018-0026-3269 from Lucille Christoff             https://www.regulations.gov/comment/USTR-2018-0026-3269   9/6/2018

PR-3316    USTR-2018-0026-3270 from Theresa Reichley              https://www.regulations.gov/comment/USTR-2018-0026-3270   9/6/2018

PR-3317    USTR-2018-0026-3271 from Valerie Morales               https://www.regulations.gov/comment/USTR-2018-0026-3271   9/6/2018

PR-3318    USTR-2018-0026-3272 from Wanda Chaney                  https://www.regulations.gov/comment/USTR-2018-0026-3272   9/6/2018

PR-3319    USTR-2018-0026-3273 from Alan Harper                   https://www.regulations.gov/comment/USTR-2018-0026-3273   9/6/2018

PR-3320    USTR-2018-0026-3274 from Rhonda Laughlin               https://www.regulations.gov/comment/USTR-2018-0026-3274   9/6/2018

PR-3321    USTR-2018-0026-3275 from Randall Ai-Carrington         https://www.regulations.gov/comment/USTR-2018-0026-3275   9/6/2018

PR-3322    USTR-2018-0026-3276 from Betsy Wilson                  https://www.regulations.gov/comment/USTR-2018-0026-3276   9/6/2018

PR-3323    USTR-2018-0026-3277 from Donna Evans                   https://www.regulations.gov/comment/USTR-2018-0026-3277   9/6/2018



                                                            197
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 201 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-3324    USTR-2018-0026-3278 from Arlene Lewey                 https://www.regulations.gov/comment/USTR-2018-0026-3278   9/6/2018

PR-3325    USTR-2018-0026-3279 from Tammy Werner                 https://www.regulations.gov/comment/USTR-2018-0026-3279   9/6/2018

PR-3326    USTR-2018-0026-3280 from Tabby Khat                   https://www.regulations.gov/comment/USTR-2018-0026-3280   9/6/2018

PR-3327    USTR-2018-0026-3281 from Lisa Valiente                https://www.regulations.gov/comment/USTR-2018-0026-3281   9/6/2018

PR-3328    USTR-2018-0026-3282 from Rocky Ruark                  https://www.regulations.gov/comment/USTR-2018-0026-3282   9/6/2018

PR-3329    USTR-2018-0026-3283 from Greg Griffin                 https://www.regulations.gov/comment/USTR-2018-0026-3283   9/6/2018

PR-3330    USTR-2018-0026-3284 from Mark Walker                  https://www.regulations.gov/comment/USTR-2018-0026-3284   9/6/2018

PR-3331    USTR-2018-0026-3285 from Carlos Noboa                 https://www.regulations.gov/comment/USTR-2018-0026-3285   9/6/2018

PR-3332    USTR-2018-0026-3286 from Patrick Williams             https://www.regulations.gov/comment/USTR-2018-0026-3286   9/6/2018

PR-3333    USTR-2018-0026-3287 from Thomas Brown                 https://www.regulations.gov/comment/USTR-2018-0026-3287   9/6/2018

PR-3334    USTR-2018-0026-3288 from Keith Miller                 https://www.regulations.gov/comment/USTR-2018-0026-3288   9/6/2018

PR-3335    USTR-2018-0026-3289 from Sherri Fitzpatrick           https://www.regulations.gov/comment/USTR-2018-0026-3289   9/6/2018

PR-3336    USTR-2018-0026-3290 from Barbara Hutchins             https://www.regulations.gov/comment/USTR-2018-0026-3290   9/6/2018

PR-3337    USTR-2018-0026-3291 from Linda Peterson               https://www.regulations.gov/comment/USTR-2018-0026-3291   9/6/2018

PR-3338    USTR-2018-0026-3292 from Charles Ritchie              https://www.regulations.gov/comment/USTR-2018-0026-3292   9/6/2018

PR-3339    USTR-2018-0026-3293 from Helen Shultz                 https://www.regulations.gov/comment/USTR-2018-0026-3293   9/6/2018

PR-3340    USTR-2018-0026-3294 from Lori Galvis                  https://www.regulations.gov/comment/USTR-2018-0026-3294   9/6/2018



                                                           198
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 202 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3341    USTR-2018-0026-3295 from Marcy Gallup                https://www.regulations.gov/comment/USTR-2018-0026-3295   9/6/2018

PR-3342    USTR-2018-0026-3296 from Jana Thompson               https://www.regulations.gov/comment/USTR-2018-0026-3296   9/6/2018

PR-3343    USTR-2018-0026-3297 from Rose Granaudo               https://www.regulations.gov/comment/USTR-2018-0026-3297   9/6/2018

PR-3344    USTR-2018-0026-3298 from Sheryl Schmatjen            https://www.regulations.gov/comment/USTR-2018-0026-3298   9/6/2018

PR-3345    USTR-2018-0026-3299 from Sharyl Beattie              https://www.regulations.gov/comment/USTR-2018-0026-3299   9/6/2018

PR-3346    USTR-2018-0026-3300 from Connie Dunning              https://www.regulations.gov/comment/USTR-2018-0026-3300   9/6/2018

PR-3347    USTR-2018-0026-3301 from Linda Pridgeon              https://www.regulations.gov/comment/USTR-2018-0026-3301   9/6/2018

PR-3348    USTR-2018-0026-3302 from Sylvia Katon                https://www.regulations.gov/comment/USTR-2018-0026-3302   9/6/2018

PR-3349    USTR-2018-0026-3303 from Sonya Deling                https://www.regulations.gov/comment/USTR-2018-0026-3303   9/6/2018

PR-3350    USTR-2018-0026-3304 from Alvin Beaver                https://www.regulations.gov/comment/USTR-2018-0026-3304   9/6/2018

PR-3351    USTR-2018-0026-3305 from Vickey Scott                https://www.regulations.gov/comment/USTR-2018-0026-3305   9/6/2018

PR-3352    USTR-2018-0026-3306 from Cal West                    https://www.regulations.gov/comment/USTR-2018-0026-3306   9/6/2018

PR-3353    USTR-2018-0026-3307 from Kimberly Scott              https://www.regulations.gov/comment/USTR-2018-0026-3307   9/6/2018

PR-3354    USTR-2018-0026-3308 from ANNE BLONDY                 https://www.regulations.gov/comment/USTR-2018-0026-3308   9/6/2018

PR-3355    USTR-2018-0026-3309 from Brian Peterson              https://www.regulations.gov/comment/USTR-2018-0026-3309   9/6/2018

PR-3356    USTR-2018-0026-3310 from Juana Jefferson             https://www.regulations.gov/comment/USTR-2018-0026-3310   9/6/2018

PR-3357    USTR-2018-0026-3311 from William O'Brien             https://www.regulations.gov/comment/USTR-2018-0026-3311   9/6/2018



                                                          199
                           Case 1:21-cv-00052-3JP Document 297           Filed 04/30/21     Page 203 of 538


 Public
                            Document Name/Description                           Link to Publicly Available Documents           Date
Record #

PR-3358    USTR-2018-0026-3312 from Lorrie Cummins                   https://www.regulations.gov/comment/USTR-2018-0026-3312   9/6/2018

PR-3359    USTR-2018-0026-3313 from Janie McKay                      https://www.regulations.gov/comment/USTR-2018-0026-3313   9/6/2018

PR-3360    USTR-2018-0026-3314 from Donne Richmond                   https://www.regulations.gov/comment/USTR-2018-0026-3314   9/6/2018

PR-3361    USTR-2018-0026-3315 from Jacob Raitt                      https://www.regulations.gov/comment/USTR-2018-0026-3315   9/6/2018

PR-3362    USTR-2018-0026-3316 from Marilyn Jones                    https://www.regulations.gov/comment/USTR-2018-0026-3316   9/6/2018

PR-3363    USTR-2018-0026-3317 from Robert Parry                     https://www.regulations.gov/comment/USTR-2018-0026-3317   9/6/2018

PR-3364    USTR-2018-0026-3318 from Rose Hayes                       https://www.regulations.gov/comment/USTR-2018-0026-3318   9/6/2018

PR-3365    USTR-2018-0026-3319 from Wendy Little                     https://www.regulations.gov/comment/USTR-2018-0026-3319   9/6/2018

PR-3366    USTR-2018-0026-3320 from Sue Duchossois                   https://www.regulations.gov/comment/USTR-2018-0026-3320   9/6/2018

PR-3367    USTR-2018-0026-3321 from Deborah Millette-Sanchez         https://www.regulations.gov/comment/USTR-2018-0026-3321   9/6/2018

PR-3368    USTR-2018-0026-3322 from Eve Olszewska                    https://www.regulations.gov/comment/USTR-2018-0026-3322   9/6/2018

PR-3369    USTR-2018-0026-3323 from Kathi Stage                      https://www.regulations.gov/comment/USTR-2018-0026-3323   9/6/2018

PR-3370    USTR-2018-0026-3324 from Robert Melzer                    https://www.regulations.gov/comment/USTR-2018-0026-3324   9/6/2018

PR-3371    USTR-2018-0026-3325 from Deborah Cherry                   https://www.regulations.gov/comment/USTR-2018-0026-3325   9/6/2018

PR-3372    USTR-2018-0026-3326 from Twyla Hadley                     https://www.regulations.gov/comment/USTR-2018-0026-3326   9/6/2018

PR-3373    USTR-2018-0026-3327 from Adria Hubbard                    https://www.regulations.gov/comment/USTR-2018-0026-3327   9/6/2018

PR-3374    USTR-2018-0026-3328 from Sara Polk                        https://www.regulations.gov/comment/USTR-2018-0026-3328   9/6/2018



                                                               200
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 204 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3375    USTR-2018-0026-3329 from Sherry Rodabaugh            https://www.regulations.gov/comment/USTR-2018-0026-3329   9/6/2018

PR-3376    USTR-2018-0026-3330 from Frank Lawrence              https://www.regulations.gov/comment/USTR-2018-0026-3330   9/6/2018

PR-3377    USTR-2018-0026-3331 from Charlie Owens               https://www.regulations.gov/comment/USTR-2018-0026-3331   9/6/2018

PR-3378    USTR-2018-0026-3332 from Brandi Harding              https://www.regulations.gov/comment/USTR-2018-0026-3332   9/6/2018

PR-3379    USTR-2018-0026-3333 from Joe Balacco                 https://www.regulations.gov/comment/USTR-2018-0026-3333   9/6/2018

PR-3380    USTR-2018-0026-3334 from Madeleine Rocha             https://www.regulations.gov/comment/USTR-2018-0026-3334   9/6/2018

PR-3381    USTR-2018-0026-3335 from Douglas Day                 https://www.regulations.gov/comment/USTR-2018-0026-3335   9/6/2018

PR-3382    USTR-2018-0026-3336 from Aki Kunishige               https://www.regulations.gov/comment/USTR-2018-0026-3336   9/6/2018

PR-3383    USTR-2018-0026-3337 from Lisa Sparks                 https://www.regulations.gov/comment/USTR-2018-0026-3337   9/6/2018

PR-3384    USTR-2018-0026-3338 from Nolen Dunaway               https://www.regulations.gov/comment/USTR-2018-0026-3338   9/6/2018

PR-3385    USTR-2018-0026-3339 from Paul Weir                   https://www.regulations.gov/comment/USTR-2018-0026-3339   9/6/2018

PR-3386    USTR-2018-0026-3340 from Dale West                   https://www.regulations.gov/comment/USTR-2018-0026-3340   9/6/2018

PR-3387    USTR-2018-0026-3341 from Carolyn S.Williams          https://www.regulations.gov/comment/USTR-2018-0026-3341   9/6/2018

PR-3388    USTR-2018-0026-3342 from Eileen Alba                 https://www.regulations.gov/comment/USTR-2018-0026-3342   9/6/2018

PR-3389    USTR-2018-0026-3343 from Jon Meaders                 https://www.regulations.gov/comment/USTR-2018-0026-3343   9/6/2018

PR-3390    USTR-2018-0026-3344 from Jodee Barnes                https://www.regulations.gov/comment/USTR-2018-0026-3344   9/6/2018

PR-3391    USTR-2018-0026-3345 from Joy Hoeft                   https://www.regulations.gov/comment/USTR-2018-0026-3345   9/6/2018



                                                          201
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 205 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3392    USTR-2018-0026-3346 from Evelyn Dettner              https://www.regulations.gov/comment/USTR-2018-0026-3346   9/6/2018

PR-3393    USTR-2018-0026-3347 from Betty Sachau                https://www.regulations.gov/comment/USTR-2018-0026-3347   9/6/2018

PR-3394    USTR-2018-0026-3348 from Martha French               https://www.regulations.gov/comment/USTR-2018-0026-3348   9/6/2018

PR-3395    USTR-2018-0026-3349 from Diane Hirsch                https://www.regulations.gov/comment/USTR-2018-0026-3349   9/6/2018

PR-3396    USTR-2018-0026-3350 from Deanna Robinson             https://www.regulations.gov/comment/USTR-2018-0026-3350   9/6/2018

PR-3397    USTR-2018-0026-3351 from Donna Johnson               https://www.regulations.gov/comment/USTR-2018-0026-3351   9/6/2018

PR-3398    USTR-2018-0026-3352 from Sue Lupien                  https://www.regulations.gov/comment/USTR-2018-0026-3352   9/6/2018

PR-3399    USTR-2018-0026-3353 from Jill VanDewoestine          https://www.regulations.gov/comment/USTR-2018-0026-3353   9/6/2018

PR-3400    USTR-2018-0026-3354 from Melanie McCracken           https://www.regulations.gov/comment/USTR-2018-0026-3354   9/6/2018

PR-3401    USTR-2018-0026-3355 from Vicki Marshall              https://www.regulations.gov/comment/USTR-2018-0026-3355   9/6/2018

PR-3402    USTR-2018-0026-3356 from Jacquelyn Corey             https://www.regulations.gov/comment/USTR-2018-0026-3356   9/6/2018

PR-3403    USTR-2018-0026-3357 from Jeffrey Joseph              https://www.regulations.gov/comment/USTR-2018-0026-3357   9/6/2018

PR-3404    USTR-2018-0026-3358 from Donna Varcoe                https://www.regulations.gov/comment/USTR-2018-0026-3358   9/6/2018

PR-3405    USTR-2018-0026-3359 from Darylaine Hernandez         https://www.regulations.gov/comment/USTR-2018-0026-3359   9/6/2018

PR-3406    USTR-2018-0026-3360 from Jordan Muniz                https://www.regulations.gov/comment/USTR-2018-0026-3360   9/6/2018

PR-3407    USTR-2018-0026-3361 from Devaloy Muniz               https://www.regulations.gov/comment/USTR-2018-0026-3361   9/6/2018

PR-3408    USTR-2018-0026-3362 from Cindy Reynolds              https://www.regulations.gov/comment/USTR-2018-0026-3362   9/6/2018



                                                          202
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 206 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3409    USTR-2018-0026-3363 from Melissa Martin              https://www.regulations.gov/comment/USTR-2018-0026-3363   9/6/2018

PR-3410    USTR-2018-0026-3364 from Nancy Corder                https://www.regulations.gov/comment/USTR-2018-0026-3364   9/6/2018

PR-3411    USTR-2018-0026-3365 from Tonya Sill                  https://www.regulations.gov/comment/USTR-2018-0026-3365   9/6/2018

PR-3412    USTR-2018-0026-3366 from Jacqueline Gonzales         https://www.regulations.gov/comment/USTR-2018-0026-3366   9/6/2018

PR-3413    USTR-2018-0026-3367 from Candace Carpenter           https://www.regulations.gov/comment/USTR-2018-0026-3367   9/6/2018

PR-3414    USTR-2018-0026-3368 from Michelle Wilson             https://www.regulations.gov/comment/USTR-2018-0026-3368   9/6/2018

PR-3415    USTR-2018-0026-3369 from John Watt                   https://www.regulations.gov/comment/USTR-2018-0026-3369   9/6/2018

PR-3416    USTR-2018-0026-3370 from Kelly Connelly              https://www.regulations.gov/comment/USTR-2018-0026-3370   9/6/2018

PR-3417    USTR-2018-0026-3371 from Diana Mitchell              https://www.regulations.gov/comment/USTR-2018-0026-3371   9/6/2018

PR-3418    USTR-2018-0026-3372 from Jason Turner                https://www.regulations.gov/comment/USTR-2018-0026-3372   9/6/2018

PR-3419    USTR-2018-0026-3373 from Patricia Donley             https://www.regulations.gov/comment/USTR-2018-0026-3373   9/6/2018

PR-3420    USTR-2018-0026-3374 from Cynthia Bene                https://www.regulations.gov/comment/USTR-2018-0026-3374   9/6/2018

PR-3421    USTR-2018-0026-3375 from Shirley Compton             https://www.regulations.gov/comment/USTR-2018-0026-3375   9/6/2018

PR-3422    USTR-2018-0026-3376 from Lynn Lozano                 https://www.regulations.gov/comment/USTR-2018-0026-3376   9/6/2018

PR-3423    USTR-2018-0026-3377 from Arlene Stern                https://www.regulations.gov/comment/USTR-2018-0026-3377   9/6/2018

PR-3424    USTR-2018-0026-3378 from Catherine Dixon             https://www.regulations.gov/comment/USTR-2018-0026-3378   9/6/2018

PR-3425    USTR-2018-0026-3379 from Judith Nehring              https://www.regulations.gov/comment/USTR-2018-0026-3379   9/6/2018



                                                          203
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 207 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3426    USTR-2018-0026-3380 from Beverly Straight            https://www.regulations.gov/comment/USTR-2018-0026-3380   9/6/2018

PR-3427    USTR-2018-0026-3381 from Sandra Johnson              https://www.regulations.gov/comment/USTR-2018-0026-3381   9/6/2018

PR-3428    USTR-2018-0026-3382 from Karen Presley               https://www.regulations.gov/comment/USTR-2018-0026-3382   9/6/2018

PR-3429    USTR-2018-0026-3383 from JoAnn Gilbert               https://www.regulations.gov/comment/USTR-2018-0026-3383   9/6/2018

PR-3430    USTR-2018-0026-3384 from Karla Davenport             https://www.regulations.gov/comment/USTR-2018-0026-3384   9/6/2018

PR-3431    USTR-2018-0026-3385 from Esther Allman               https://www.regulations.gov/comment/USTR-2018-0026-3385   9/6/2018

PR-3432    USTR-2018-0026-3386 from Dennis Horvitz              https://www.regulations.gov/comment/USTR-2018-0026-3386   9/6/2018

PR-3433    USTR-2018-0026-3387 from Mary Caydler                https://www.regulations.gov/comment/USTR-2018-0026-3387   9/6/2018

PR-3434    USTR-2018-0026-3388 from Erin Oglesby                https://www.regulations.gov/comment/USTR-2018-0026-3388   9/6/2018

PR-3435    USTR-2018-0026-3389 from Herb Betts                  https://www.regulations.gov/comment/USTR-2018-0026-3389   9/6/2018

PR-3436    USTR-2018-0026-3390 from Sharon Tiemeier             https://www.regulations.gov/comment/USTR-2018-0026-3390   9/6/2018

PR-3437    USTR-2018-0026-3391 from Karla Horst                 https://www.regulations.gov/comment/USTR-2018-0026-3391   9/6/2018

PR-3438    USTR-2018-0026-3392 from Susan Nau                   https://www.regulations.gov/comment/USTR-2018-0026-3392   9/6/2018

PR-3439    USTR-2018-0026-3393 from Melanie King                https://www.regulations.gov/comment/USTR-2018-0026-3393   9/6/2018

PR-3440    USTR-2018-0026-3394 from Marsha Beardsley            https://www.regulations.gov/comment/USTR-2018-0026-3394   9/6/2018

PR-3441    USTR-2018-0026-3395 from Woody Born                  https://www.regulations.gov/comment/USTR-2018-0026-3395   9/6/2018

PR-3442    USTR-2018-0026-3396 from Bryan Wassenaar             https://www.regulations.gov/comment/USTR-2018-0026-3396   9/6/2018



                                                          204
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 208 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3443    USTR-2018-0026-3397 from Lesli Sopher                https://www.regulations.gov/comment/USTR-2018-0026-3397   9/6/2018

PR-3444    USTR-2018-0026-3398 from Jackie Francis              https://www.regulations.gov/comment/USTR-2018-0026-3398   9/6/2018

PR-3445    USTR-2018-0026-3399 from Donald Murnane              https://www.regulations.gov/comment/USTR-2018-0026-3399   9/6/2018

PR-3446    USTR-2018-0026-3400 from Leslie Combs                https://www.regulations.gov/comment/USTR-2018-0026-3400   9/6/2018

PR-3447    USTR-2018-0026-3401 from Patricia Hartmann           https://www.regulations.gov/comment/USTR-2018-0026-3401   9/6/2018

PR-3448    USTR-2018-0026-3402 from Richard Nelson              https://www.regulations.gov/comment/USTR-2018-0026-3402   9/6/2018

PR-3449    USTR-2018-0026-3403 from Eva Cash                    https://www.regulations.gov/comment/USTR-2018-0026-3403   9/6/2018

PR-3450    USTR-2018-0026-3404 from Gretchen Easterberg         https://www.regulations.gov/comment/USTR-2018-0026-3404   9/6/2018

PR-3451    USTR-2018-0026-3405 from Bonnie Ollinger             https://www.regulations.gov/comment/USTR-2018-0026-3405   9/6/2018

PR-3452    USTR-2018-0026-3406 from Ken Lambert                 https://www.regulations.gov/comment/USTR-2018-0026-3406   9/6/2018

PR-3453    USTR-2018-0026-3407 from Sharon Gillespie            https://www.regulations.gov/comment/USTR-2018-0026-3407   9/6/2018

PR-3454    USTR-2018-0026-3408 from Ann Burris                  https://www.regulations.gov/comment/USTR-2018-0026-3408   9/6/2018

PR-3455    USTR-2018-0026-3409 from Frank Brines                https://www.regulations.gov/comment/USTR-2018-0026-3409   9/6/2018

PR-3456    USTR-2018-0026-3410 from Domingo Soria               https://www.regulations.gov/comment/USTR-2018-0026-3410   9/6/2018

PR-3457    USTR-2018-0026-3411 from Karen Hinchley              https://www.regulations.gov/comment/USTR-2018-0026-3411   9/6/2018

PR-3458    USTR-2018-0026-3412 from Dianne Berlin               https://www.regulations.gov/comment/USTR-2018-0026-3412   9/6/2018

PR-3459    USTR-2018-0026-3413 from Gwen Morton                 https://www.regulations.gov/comment/USTR-2018-0026-3413   9/6/2018



                                                          205
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 209 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3460    USTR-2018-0026-3414 from Magarita Lara               https://www.regulations.gov/comment/USTR-2018-0026-3414   9/6/2018

PR-3461    USTR-2018-0026-3415 from Alene Washington            https://www.regulations.gov/comment/USTR-2018-0026-3415   9/6/2018

PR-3462    USTR-2018-0026-3416 from Mildred Davis               https://www.regulations.gov/comment/USTR-2018-0026-3416   9/6/2018

PR-3463    USTR-2018-0026-3417 from Brian Khairullah            https://www.regulations.gov/comment/USTR-2018-0026-3417   9/6/2018

PR-3464    USTR-2018-0026-3418 from Sandra Ramirez              https://www.regulations.gov/comment/USTR-2018-0026-3418   9/6/2018

PR-3465    USTR-2018-0026-3419 from Cheryl Amelino              https://www.regulations.gov/comment/USTR-2018-0026-3419   9/6/2018

PR-3466    USTR-2018-0026-3420 from Debbie Lukoszyk             https://www.regulations.gov/comment/USTR-2018-0026-3420   9/6/2018

PR-3467    USTR-2018-0026-3421 from Sheri Townsend              https://www.regulations.gov/comment/USTR-2018-0026-3421   9/6/2018

PR-3468    USTR-2018-0026-3422 from Gareth Croson               https://www.regulations.gov/comment/USTR-2018-0026-3422   9/6/2018

PR-3469    USTR-2018-0026-3423 from Roger Bourassa              https://www.regulations.gov/comment/USTR-2018-0026-3423   9/6/2018

PR-3470    USTR-2018-0026-3424 from Daniel Carroll              https://www.regulations.gov/comment/USTR-2018-0026-3424   9/6/2018

PR-3471    USTR-2018-0026-3425 from Karen Roberts               https://www.regulations.gov/comment/USTR-2018-0026-3425   9/6/2018

PR-3472    USTR-2018-0026-3426 from Janel Reed                  https://www.regulations.gov/comment/USTR-2018-0026-3426   9/6/2018

PR-3473    USTR-2018-0026-3427 from William Pierce              https://www.regulations.gov/comment/USTR-2018-0026-3427   9/6/2018

PR-3474    USTR-2018-0026-3428 from Daniel Corbin               https://www.regulations.gov/comment/USTR-2018-0026-3428   9/6/2018

PR-3475    USTR-2018-0026-3429 from Carola True                 https://www.regulations.gov/comment/USTR-2018-0026-3429   9/6/2018

PR-3476    USTR-2018-0026-3430 from Paul Ventura                https://www.regulations.gov/comment/USTR-2018-0026-3430   9/6/2018



                                                          206
                           Case 1:21-cv-00052-3JP Document 297        Filed 04/30/21     Page 210 of 538


 Public
                            Document Name/Description                        Link to Publicly Available Documents           Date
Record #

PR-3477    USTR-2018-0026-3431 from Grant Nagel                   https://www.regulations.gov/comment/USTR-2018-0026-3431   9/6/2018

PR-3478    USTR-2018-0026-3432 from Tamika Huff                   https://www.regulations.gov/comment/USTR-2018-0026-3432   9/6/2018

PR-3479    USTR-2018-0026-3433 from Caroline Lane                 https://www.regulations.gov/comment/USTR-2018-0026-3433   9/6/2018

PR-3480    USTR-2018-0026-3434 from Sharon Favreau                https://www.regulations.gov/comment/USTR-2018-0026-3434   9/6/2018

PR-3481    USTR-2018-0026-3435 from Colleen Flanders              https://www.regulations.gov/comment/USTR-2018-0026-3435   9/6/2018

PR-3482    USTR-2018-0026-3436 from Mary Zwez                     https://www.regulations.gov/comment/USTR-2018-0026-3436   9/6/2018

PR-3483    USTR-2018-0026-3437 from Jeanette Lipe                 https://www.regulations.gov/comment/USTR-2018-0026-3437   9/6/2018

PR-3484    USTR-2018-0026-3438 from Doug McKay                    https://www.regulations.gov/comment/USTR-2018-0026-3438   9/6/2018

PR-3485    USTR-2018-0026-3439 from Edward Johnson                https://www.regulations.gov/comment/USTR-2018-0026-3439   9/6/2018

PR-3486    USTR-2018-0026-3440 from Sue Cain                      https://www.regulations.gov/comment/USTR-2018-0026-3440   9/6/2018

PR-3487    USTR-2018-0026-3441 from Janine DeCook                 https://www.regulations.gov/comment/USTR-2018-0026-3441   9/6/2018

PR-3488    USTR-2018-0026-3442 from Melanie Loftin-henson         https://www.regulations.gov/comment/USTR-2018-0026-3442   9/6/2018

PR-3489    USTR-2018-0026-3443 from Christopher Barnosky          https://www.regulations.gov/comment/USTR-2018-0026-3443   9/6/2018

PR-3490    USTR-2018-0026-3444 from Shellie Vann-Volk             https://www.regulations.gov/comment/USTR-2018-0026-3444   9/6/2018

PR-3491    USTR-2018-0026-3445 from Charly Pollard                https://www.regulations.gov/comment/USTR-2018-0026-3445   9/6/2018

PR-3492    USTR-2018-0026-3446 from Do above                      https://www.regulations.gov/comment/USTR-2018-0026-3446   9/6/2018

PR-3493    USTR-2018-0026-3447 from Lynnette Bower                https://www.regulations.gov/comment/USTR-2018-0026-3447   9/6/2018



                                                            207
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 211 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3494    USTR-2018-0026-3448 from Lisa Francia                https://www.regulations.gov/comment/USTR-2018-0026-3448   9/6/2018

PR-3495    USTR-2018-0026-3449 from Yolanda Wilson              https://www.regulations.gov/comment/USTR-2018-0026-3449   9/6/2018

PR-3496    USTR-2018-0026-3450 from James Daly                  https://www.regulations.gov/comment/USTR-2018-0026-3450   9/6/2018

PR-3497    USTR-2018-0026-3451 from Kathy Johnson               https://www.regulations.gov/comment/USTR-2018-0026-3451   9/6/2018

PR-3498    USTR-2018-0026-3452 from Valerie Whelchel            https://www.regulations.gov/comment/USTR-2018-0026-3452   9/6/2018

PR-3499    USTR-2018-0026-3453 from Regina Lippert              https://www.regulations.gov/comment/USTR-2018-0026-3453   9/6/2018

PR-3500    USTR-2018-0026-3454 from Rose Slatouski              https://www.regulations.gov/comment/USTR-2018-0026-3454   9/6/2018

PR-3501    USTR-2018-0026-3455 from Melanie Dixon               https://www.regulations.gov/comment/USTR-2018-0026-3455   9/6/2018

PR-3502    USTR-2018-0026-3456 from Martin Ball                 https://www.regulations.gov/comment/USTR-2018-0026-3456   9/6/2018

PR-3503    USTR-2018-0026-3457 from Maria Gil                   https://www.regulations.gov/comment/USTR-2018-0026-3457   9/6/2018

PR-3504    USTR-2018-0026-3458 from Sharon Thompson             https://www.regulations.gov/comment/USTR-2018-0026-3458   9/6/2018

PR-3505    USTR-2018-0026-3459 from Nancy Talcott               https://www.regulations.gov/comment/USTR-2018-0026-3459   9/6/2018

PR-3506    USTR-2018-0026-3460 from John Shaw                   https://www.regulations.gov/comment/USTR-2018-0026-3460   9/6/2018

PR-3507    USTR-2018-0026-3461 from Gloria Colangelo            https://www.regulations.gov/comment/USTR-2018-0026-3461   9/6/2018

PR-3508    USTR-2018-0026-3462 from Diane Robles                https://www.regulations.gov/comment/USTR-2018-0026-3462   9/6/2018

PR-3509    USTR-2018-0026-3463 from Frida Benjamin              https://www.regulations.gov/comment/USTR-2018-0026-3463   9/6/2018

PR-3510    USTR-2018-0026-3464 from Sheila Seymour              https://www.regulations.gov/comment/USTR-2018-0026-3464   9/6/2018



                                                          208
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 212 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3511    USTR-2018-0026-3465 from Richard Eggleston           https://www.regulations.gov/comment/USTR-2018-0026-3465   9/6/2018

PR-3512    USTR-2018-0026-3466 from Cheryl Merlo                https://www.regulations.gov/comment/USTR-2018-0026-3466   9/6/2018

PR-3513    USTR-2018-0026-3467 from Lucy Laccavole              https://www.regulations.gov/comment/USTR-2018-0026-3467   9/6/2018

PR-3514    USTR-2018-0026-3468 from Gary Brandon                https://www.regulations.gov/comment/USTR-2018-0026-3468   9/6/2018

PR-3515    USTR-2018-0026-3469 from Bruce Eyster                https://www.regulations.gov/comment/USTR-2018-0026-3469   9/6/2018

PR-3516    USTR-2018-0026-3470 from Melissa Herren              https://www.regulations.gov/comment/USTR-2018-0026-3470   9/6/2018

PR-3517    USTR-2018-0026-3471 from Rebecca Smiroldo            https://www.regulations.gov/comment/USTR-2018-0026-3471   9/6/2018

PR-3518    USTR-2018-0026-3472 from Pam Miner                   https://www.regulations.gov/comment/USTR-2018-0026-3472   9/6/2018

PR-3519    USTR-2018-0026-3473 from Edwina Driggers             https://www.regulations.gov/comment/USTR-2018-0026-3473   9/6/2018

PR-3520    USTR-2018-0026-3474 from Mary McCullough             https://www.regulations.gov/comment/USTR-2018-0026-3474   9/6/2018

PR-3521    USTR-2018-0026-3475 from Debbie Royalty              https://www.regulations.gov/comment/USTR-2018-0026-3475   9/6/2018

PR-3522    USTR-2018-0026-3476 from JOANN SERENA-WAYMAN         https://www.regulations.gov/comment/USTR-2018-0026-3476   9/6/2018

PR-3523    USTR-2018-0026-3477 from Robyn Murphy                https://www.regulations.gov/comment/USTR-2018-0026-3477   9/6/2018

PR-3524    USTR-2018-0026-3478 from Charles Boynton             https://www.regulations.gov/comment/USTR-2018-0026-3478   9/6/2018

PR-3525    USTR-2018-0026-3479 from Celia Ansley                https://www.regulations.gov/comment/USTR-2018-0026-3479   9/6/2018

PR-3526    USTR-2018-0026-3480 from Matthew Palmer              https://www.regulations.gov/comment/USTR-2018-0026-3480   9/6/2018

PR-3527    USTR-2018-0026-3481 from Kathy Mitchell              https://www.regulations.gov/comment/USTR-2018-0026-3481   9/6/2018



                                                          209
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 213 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3528    USTR-2018-0026-3482 from Eunice Gautsche             https://www.regulations.gov/comment/USTR-2018-0026-3482   9/6/2018

PR-3529    USTR-2018-0026-3483 from Marc Westler                https://www.regulations.gov/comment/USTR-2018-0026-3483   9/6/2018

PR-3530    USTR-2018-0026-3484 from Robin Bowden                https://www.regulations.gov/comment/USTR-2018-0026-3484   9/6/2018

PR-3531    USTR-2018-0026-3485 from Donna Bewley                https://www.regulations.gov/comment/USTR-2018-0026-3485   9/6/2018

PR-3532    USTR-2018-0026-3486 from Cheri Lundy                 https://www.regulations.gov/comment/USTR-2018-0026-3486   9/6/2018

PR-3533    USTR-2018-0026-3487 from Lynette LeFrancis           https://www.regulations.gov/comment/USTR-2018-0026-3487   9/6/2018

PR-3534    USTR-2018-0026-3488 from Lana Lasley                 https://www.regulations.gov/comment/USTR-2018-0026-3488   9/6/2018

PR-3535    USTR-2018-0026-3489 from Deborah Faria               https://www.regulations.gov/comment/USTR-2018-0026-3489   9/6/2018

PR-3536    USTR-2018-0026-3490 from Rick Blair                  https://www.regulations.gov/comment/USTR-2018-0026-3490   9/6/2018

PR-3537    USTR-2018-0026-3491 from Margaret Klosinski          https://www.regulations.gov/comment/USTR-2018-0026-3491   9/6/2018

PR-3538    USTR-2018-0026-3492 from Colleen Wilson              https://www.regulations.gov/comment/USTR-2018-0026-3492   9/6/2018

PR-3539    USTR-2018-0026-3493 from Rose Chapa                  https://www.regulations.gov/comment/USTR-2018-0026-3493   9/6/2018

PR-3540    USTR-2018-0026-3494 from Ingrid Clark                https://www.regulations.gov/comment/USTR-2018-0026-3494   9/6/2018

PR-3541    USTR-2018-0026-3495 from Sue Miller                  https://www.regulations.gov/comment/USTR-2018-0026-3495   9/6/2018

PR-3542    USTR-2018-0026-3496 from Patty Leblanc               https://www.regulations.gov/comment/USTR-2018-0026-3496   9/6/2018

PR-3543    USTR-2018-0026-3497 from Barbara Adams               https://www.regulations.gov/comment/USTR-2018-0026-3497   9/6/2018

PR-3544    USTR-2018-0026-3498 from George Mccullough           https://www.regulations.gov/comment/USTR-2018-0026-3498   9/6/2018



                                                          210
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 214 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-3545    USTR-2018-0026-3499 from Kathy Mitchell               https://www.regulations.gov/comment/USTR-2018-0026-3499   9/6/2018

PR-3546    USTR-2018-0026-3500 from Evelyn Seczawa               https://www.regulations.gov/comment/USTR-2018-0026-3500   9/6/2018

PR-3547    USTR-2018-0026-3501 from Delores Sanchez              https://www.regulations.gov/comment/USTR-2018-0026-3501   9/6/2018

PR-3548    USTR-2018-0026-3502 from Brad Sterling                https://www.regulations.gov/comment/USTR-2018-0026-3502   9/6/2018

PR-3549    USTR-2018-0026-3503 from Sandi Sandoval               https://www.regulations.gov/comment/USTR-2018-0026-3503   9/6/2018

PR-3550    USTR-2018-0026-3504 from Monica Demertsidis           https://www.regulations.gov/comment/USTR-2018-0026-3504   9/6/2018

PR-3551    USTR-2018-0026-3505 from Don Baley                    https://www.regulations.gov/comment/USTR-2018-0026-3505   9/6/2018

PR-3552    USTR-2018-0026-3506 from Barry griebler               https://www.regulations.gov/comment/USTR-2018-0026-3506   9/6/2018

PR-3553    USTR-2018-0026-3507 from Ethel Turner                 https://www.regulations.gov/comment/USTR-2018-0026-3507   9/6/2018

PR-3554    USTR-2018-0026-3508 from Sherry Hill                  https://www.regulations.gov/comment/USTR-2018-0026-3508   9/6/2018

PR-3555    USTR-2018-0026-3509 from Benjamin Kendall             https://www.regulations.gov/comment/USTR-2018-0026-3509   9/6/2018

PR-3556    USTR-2018-0026-3510 from Jairo Leyva                  https://www.regulations.gov/comment/USTR-2018-0026-3510   9/6/2018

PR-3557    USTR-2018-0026-3511 from Michael Adame                https://www.regulations.gov/comment/USTR-2018-0026-3511   9/6/2018

PR-3558    USTR-2018-0026-3512 from Mylene Ross                  https://www.regulations.gov/comment/USTR-2018-0026-3512   9/6/2018

PR-3559    USTR-2018-0026-3513 from Brandt Cheroff               https://www.regulations.gov/comment/USTR-2018-0026-3513   9/6/2018

PR-3560    USTR-2018-0026-3514 from Lorraine Scotti              https://www.regulations.gov/comment/USTR-2018-0026-3514   9/6/2018

PR-3561    USTR-2018-0026-3515 from Ann Huth-Fretz               https://www.regulations.gov/comment/USTR-2018-0026-3515   9/6/2018



                                                           211
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 215 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-3562    USTR-2018-0026-3516 from Debra Lee                    https://www.regulations.gov/comment/USTR-2018-0026-3516   9/6/2018

PR-3563    USTR-2018-0026-3517 from Dianna Redden                https://www.regulations.gov/comment/USTR-2018-0026-3517   9/6/2018

PR-3564    USTR-2018-0026-3518 from Alice Cormier                https://www.regulations.gov/comment/USTR-2018-0026-3518   9/6/2018

PR-3565    USTR-2018-0026-3519 from Betty Jerome                 https://www.regulations.gov/comment/USTR-2018-0026-3519   9/6/2018

PR-3566    USTR-2018-0026-3520 from Peggy Dockum                 https://www.regulations.gov/comment/USTR-2018-0026-3520   9/6/2018

PR-3567    USTR-2018-0026-3521 from Susan Grundy                 https://www.regulations.gov/comment/USTR-2018-0026-3521   9/6/2018

PR-3568    USTR-2018-0026-3522 from Becky Pettitt                https://www.regulations.gov/comment/USTR-2018-0026-3522   9/6/2018

PR-3569    USTR-2018-0026-3523 from Wanda Burlinson              https://www.regulations.gov/comment/USTR-2018-0026-3523   9/6/2018

PR-3570    USTR-2018-0026-3524 from Sandy Kennedy                https://www.regulations.gov/comment/USTR-2018-0026-3524   9/6/2018

PR-3571    USTR-2018-0026-3525 from Joetta Emerson               https://www.regulations.gov/comment/USTR-2018-0026-3525   9/6/2018

PR-3572    USTR-2018-0026-3526 from Marcia Milam                 https://www.regulations.gov/comment/USTR-2018-0026-3526   9/6/2018

PR-3573    USTR-2018-0026-3527 from Nancy Honeycutt              https://www.regulations.gov/comment/USTR-2018-0026-3527   9/6/2018

PR-3574    USTR-2018-0026-3528 from Richard Fehr                 https://www.regulations.gov/comment/USTR-2018-0026-3528   9/6/2018

PR-3575    USTR-2018-0026-3529 from Falicia Marine               https://www.regulations.gov/comment/USTR-2018-0026-3529   9/6/2018

PR-3576    USTR-2018-0026-3530 from Dee Urban                    https://www.regulations.gov/comment/USTR-2018-0026-3530   9/6/2018

PR-3577    USTR-2018-0026-3531 from Molly Garrison               https://www.regulations.gov/comment/USTR-2018-0026-3531   9/6/2018

PR-3578    USTR-2018-0026-3532 from Kelley Dickey                https://www.regulations.gov/comment/USTR-2018-0026-3532   9/6/2018



                                                           212
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 216 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-3579    USTR-2018-0026-3533 from Peter Wash                   https://www.regulations.gov/comment/USTR-2018-0026-3533   9/6/2018

PR-3580    USTR-2018-0026-3534 from Anita Wolford                https://www.regulations.gov/comment/USTR-2018-0026-3534   9/6/2018

PR-3581    USTR-2018-0026-3535 from Sue Schnaidt                 https://www.regulations.gov/comment/USTR-2018-0026-3535   9/6/2018

PR-3582    USTR-2018-0026-3536 from Pat Stowe                    https://www.regulations.gov/comment/USTR-2018-0026-3536   9/6/2018

PR-3583    USTR-2018-0026-3537 from robin sheaff                 https://www.regulations.gov/comment/USTR-2018-0026-3537   9/6/2018

PR-3584    USTR-2018-0026-3538 from Will Slaton                  https://www.regulations.gov/comment/USTR-2018-0026-3538   9/6/2018

PR-3585    USTR-2018-0026-3539 from Ruth Brust                   https://www.regulations.gov/comment/USTR-2018-0026-3539   9/6/2018

PR-3586    USTR-2018-0026-3540 from Elizabeth Clower             https://www.regulations.gov/comment/USTR-2018-0026-3540   9/6/2018

PR-3587    USTR-2018-0026-3541 from Carol Billett                https://www.regulations.gov/comment/USTR-2018-0026-3541   9/6/2018

PR-3588    USTR-2018-0026-3542 from Andrea Joscelyn              https://www.regulations.gov/comment/USTR-2018-0026-3542   9/6/2018

PR-3589    USTR-2018-0026-3543 from Thomas Janter                https://www.regulations.gov/comment/USTR-2018-0026-3543   9/6/2018

PR-3590    USTR-2018-0026-3544 from Jesse Bie                    https://www.regulations.gov/comment/USTR-2018-0026-3544   9/6/2018

PR-3591    USTR-2018-0026-3545 from Chris Adams                  https://www.regulations.gov/comment/USTR-2018-0026-3545   9/6/2018

PR-3592    USTR-2018-0026-3546 from Sharon Green                 https://www.regulations.gov/comment/USTR-2018-0026-3546   9/6/2018

PR-3593    USTR-2018-0026-3547 from Julianna Ansah               https://www.regulations.gov/comment/USTR-2018-0026-3547   9/6/2018

PR-3594    USTR-2018-0026-3548 from Mark Palmer                  https://www.regulations.gov/comment/USTR-2018-0026-3548   9/6/2018

PR-3595    USTR-2018-0026-3549 from James Kyte                   https://www.regulations.gov/comment/USTR-2018-0026-3549   9/6/2018



                                                           213
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 217 of 538


 Public
                             Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-3596    USTR-2018-0026-3550 from Robert Petersen              https://www.regulations.gov/comment/USTR-2018-0026-3550   9/6/2018

PR-3597    USTR-2018-0026-3551 from Kerry Rottenstein            https://www.regulations.gov/comment/USTR-2018-0026-3551   9/6/2018

PR-3598    USTR-2018-0026-3552 from Sharon Etheridge             https://www.regulations.gov/comment/USTR-2018-0026-3552   9/6/2018

PR-3599    USTR-2018-0026-3553 from Nancy Thorson                https://www.regulations.gov/comment/USTR-2018-0026-3553   9/6/2018

PR-3600    USTR-2018-0026-3554 from Diana Moon                   https://www.regulations.gov/comment/USTR-2018-0026-3554   9/6/2018

PR-3601    USTR-2018-0026-3555 from Donna Goetz                  https://www.regulations.gov/comment/USTR-2018-0026-3555   9/6/2018

PR-3602    USTR-2018-0026-3556 from Juliet Castille              https://www.regulations.gov/comment/USTR-2018-0026-3556   9/6/2018

PR-3603    USTR-2018-0026-3557 from Alisonn Zorba                https://www.regulations.gov/comment/USTR-2018-0026-3557   9/6/2018

PR-3604    USTR-2018-0026-3558 from Edward DIllon                https://www.regulations.gov/comment/USTR-2018-0026-3558   9/6/2018

PR-3605    USTR-2018-0026-3559 from Edarling Fields              https://www.regulations.gov/comment/USTR-2018-0026-3559   9/6/2018

PR-3606    USTR-2018-0026-3560 from Laura Gaines                 https://www.regulations.gov/comment/USTR-2018-0026-3560   9/6/2018

PR-3607    USTR-2018-0026-3561 from Valerie Morrison             https://www.regulations.gov/comment/USTR-2018-0026-3561   9/6/2018

PR-3608    USTR-2018-0026-3562 from Vivian Gassan                https://www.regulations.gov/comment/USTR-2018-0026-3562   9/6/2018

PR-3609    USTR-2018-0026-3563 from Suzi Lenhart                 https://www.regulations.gov/comment/USTR-2018-0026-3563   9/6/2018

PR-3610    USTR-2018-0026-3564 from Margaret Snow                https://www.regulations.gov/comment/USTR-2018-0026-3564   9/6/2018

PR-3611    USTR-2018-0026-3565 from Johnson Geng                 https://www.regulations.gov/comment/USTR-2018-0026-3565   9/6/2018

PR-3612    USTR-2018-0026-3566 from Greg Schrab                  https://www.regulations.gov/comment/USTR-2018-0026-3566   9/6/2018



                                                           214
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 218 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3613    USTR-2018-0026-3567 from Michele Willis                              https://www.regulations.gov/comment/USTR-2018-0026-3567   9/6/2018

           USTR-2018-0026-3568 from Corbin Philhower, Visual Comfort
PR-3614                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3568   9/6/2018
           Group

PR-3615    USTR-2018-0026-3569 from Vinh-Linh Nguyen                            https://www.regulations.gov/comment/USTR-2018-0026-3569   9/6/2018

           USTR-2018-0026-3570 from Yanna Fang, Zhejiang Youyifeinuo
PR-3616                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3570   9/6/2018
           Umbrella Co.,Ltd

PR-3617    USTR-2018-0026-3571 from Bob Hsieh                                   https://www.regulations.gov/comment/USTR-2018-0026-3571   9/6/2018

           USTR-2018-0026-3572 from Wei Jie Yu, SDIC ZHONGLU FRUIT
PR-3618                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3572   9/6/2018
           JUICE CO.,LTD

PR-3619    USTR-2018-0026-3573 from Jared Angle, Goodman Global, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-3573   9/6/2018

           USTR-2018-0026-3574 from Kathleen Murphy, 5N Plus
PR-3620                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3574   9/6/2018
           Semiconductors LLC
           USTR-2018-0026-3575 from Jared Angle, Homewerks Worldwide,
PR-3621                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3575   9/6/2018
           LLC
           USTR-2018-0026-3576 from Jeff Schmitt, Sorini Samet & Associates
PR-3622                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3576   9/6/2018
           LLC on behalf of The Coleman Company

PR-3623    USTR-2018-0026-3577 from Gary L. Graff                               https://www.regulations.gov/comment/USTR-2018-0026-3577   9/6/2018

PR-3624    USTR-2018-0026-3578 from Greg Fields                                 https://www.regulations.gov/comment/USTR-2018-0026-3578   9/6/2018

PR-3625    USTR-2018-0026-3579 from Mark Proffitt, MECO Corporation             https://www.regulations.gov/comment/USTR-2018-0026-3579   9/6/2018

PR-3626    USTR-2018-0026-3580 from John Tate, Foley& Lardner LLP               https://www.regulations.gov/comment/USTR-2018-0026-3580   9/6/2018

           USTR-2018-0026-3581 from RENEE STEWART, HOUGHTON
PR-3627                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3581   9/6/2018
           INTERNATIONAL
           USTR-2018-0026-3582 from Mollie Sitkowski, The Wooster Brush
PR-3628                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3582   9/6/2018
           Company

PR-3629    USTR-2018-0026-3583 from Matthew Mcconkey                            https://www.regulations.gov/comment/USTR-2018-0026-3583   9/6/2018



                                                                          215
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 219 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-3630    USTR-2018-0026-3584 from Matthew McConkey                         https://www.regulations.gov/comment/USTR-2018-0026-3584   9/6/2018

PR-3631    USTR-2018-0026-3585 from Shari Whaley, Tuttle Law Office          https://www.regulations.gov/comment/USTR-2018-0026-3585   9/6/2018

PR-3632    USTR-2018-0026-3586 from Maria Liezl Buison                       https://www.regulations.gov/comment/USTR-2018-0026-3586   9/6/2018

PR-3633    USTR-2018-0026-3587 from Ryan Buison                              https://www.regulations.gov/comment/USTR-2018-0026-3587   9/6/2018

PR-3634    USTR-2018-0026-3588 from Mindy Huang                              https://www.regulations.gov/comment/USTR-2018-0026-3588   9/6/2018

PR-3635    USTR-2018-0026-3589 from Bryan Thomson                            https://www.regulations.gov/comment/USTR-2018-0026-3589   9/6/2018

PR-3636    USTR-2018-0026-3590 from Wanda Jeffries                           https://www.regulations.gov/comment/USTR-2018-0026-3590   9/6/2018

PR-3637    USTR-2018-0026-3591 from Cheryl Reep                              https://www.regulations.gov/comment/USTR-2018-0026-3591   9/6/2018

PR-3638    USTR-2018-0026-3592 from Michael van Sunder, Shen Wei USA         https://www.regulations.gov/comment/USTR-2018-0026-3592   9/6/2018

PR-3639    USTR-2018-0026-3593 from Michael Lutz, Shen Wei USA               https://www.regulations.gov/comment/USTR-2018-0026-3593   9/6/2018

PR-3640    USTR-2018-0026-3594 from Tom Moyer, Haltec Corporation            https://www.regulations.gov/comment/USTR-2018-0026-3594   9/6/2018

PR-3641    USTR-2018-0026-3595 from Tom Moyer, Haltec Corporation            https://www.regulations.gov/comment/USTR-2018-0026-3595   9/6/2018

PR-3642    USTR-2018-0026-3596 from Greg Fields                              https://www.regulations.gov/comment/USTR-2018-0026-3596   9/6/2018

PR-3643    USTR-2018-0026-3597 from Kathleen Murphy, Micro Center            https://www.regulations.gov/comment/USTR-2018-0026-3597   9/6/2018

PR-3644    USTR-2018-0026-3598 from Ginny Tong                               https://www.regulations.gov/comment/USTR-2018-0026-3598   9/6/2018

           USTR-2018-0026-3599 from Michael Saivetz, Richloom Fabric
PR-3645                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3599   9/6/2018
           Group, Inc.
           USTR-2018-0026-3600 from Brian Searfoss, Sorini Samet &
PR-3646                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3600   9/6/2018
           Associates LLC on behalf of Shakespeare Company LLC



                                                                       216
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 220 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-3601 from Paul Vidovich, Sorini Samet &
PR-3647                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3601   9/6/2018
           Associates LLC on behalf of Rexair LLC
           USTR-2018-0026-3602 from Scott Mademann, Sorini Samet &
PR-3648                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3602   9/6/2018
           Associates LLC on behalf of Sanford LP
           USTR-2018-0026-3603 from Jared Angle, Mitsubishi Chemical
PR-3649                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3603   9/6/2018
           Corporation

PR-3650    USTR-2018-0026-3604 from John Wirth                               https://www.regulations.gov/comment/USTR-2018-0026-3604   9/6/2018

PR-3651    USTR-2018-0026-3605 from John Wirth                               https://www.regulations.gov/comment/USTR-2018-0026-3605   9/6/2018

PR-3652    USTR-2018-0026-3606 from John Wirth                               https://www.regulations.gov/comment/USTR-2018-0026-3606   9/6/2018

           USTR-2018-0026-3607 from Frederick Ikenson, PMC
PR-3653                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3607   9/6/2018
           Organometallix, Inc.

PR-3654    USTR-2018-0026-3608 from John Wirth                               https://www.regulations.gov/comment/USTR-2018-0026-3608   9/6/2018

PR-3655    USTR-2018-0026-3609 from John Wirth                               https://www.regulations.gov/comment/USTR-2018-0026-3609   9/6/2018

PR-3656    USTR-2018-0026-3610 from Steve Ramirez                            https://www.regulations.gov/comment/USTR-2018-0026-3610   9/6/2018

PR-3657    USTR-2018-0026-3611 from Gary Cartwright                          https://www.regulations.gov/comment/USTR-2018-0026-3611   9/6/2018

PR-3658    USTR-2018-0026-3612 from Patrick Caulfield, GDLSK, LLP            https://www.regulations.gov/comment/USTR-2018-0026-3612   9/6/2018

           USTR-2018-0026-3613 from Dan Lemmons, NACD - North
PR-3659                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3613   9/6/2018
           American Clutch & Driveline, Inc

PR-3660    USTR-2018-0026-3614 from Patrick Caulfield, GDLSK, LLP            https://www.regulations.gov/comment/USTR-2018-0026-3614   9/6/2018

PR-3661    USTR-2018-0026-3615 from Hope Steen                               https://www.regulations.gov/comment/USTR-2018-0026-3615   9/6/2018

PR-3662    USTR-2018-0026-3616 from Patrick Caulfield, GDLSK, LLP            https://www.regulations.gov/comment/USTR-2018-0026-3616   9/6/2018

           USTR-2018-0026-3617 from Dan Lemmons, NACD - North
PR-3663                                                                      https://www.regulations.gov/comment/USTR-2018-0026-3617   9/6/2018
           American Clutch & Driveline, Inc



                                                                       217
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 221 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3664    USTR-2018-0026-3618 from Patrick Caulfield, GDLSK LLP                https://www.regulations.gov/comment/USTR-2018-0026-3618   9/6/2018

           USTR-2018-0026-3619 from William Komassa, Blizzard Lighting,
PR-3665                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3619   9/6/2018
           LLC

PR-3666    USTR-2018-0026-3620 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3620   9/6/2018

PR-3667    USTR-2018-0026-3621 from Robert Smith                                https://www.regulations.gov/comment/USTR-2018-0026-3621   9/6/2018

PR-3668    USTR-2018-0026-3622 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3622   9/6/2018

           USTR-2018-0026-3623 from Dan Lemmons, NACD - North
PR-3669                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3623   9/6/2018
           American Clutch & Driveline, Inc

PR-3670    USTR-2018-0026-3624 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3624   9/6/2018

PR-3671    USTR-2018-0026-3625 from Deborah Kintigh                             https://www.regulations.gov/comment/USTR-2018-0026-3625   9/6/2018

PR-3672    USTR-2018-0026-3626 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3626   9/6/2018

PR-3673    USTR-2018-0026-3627 from Henry Yao                                   https://www.regulations.gov/comment/USTR-2018-0026-3627   9/6/2018

PR-3674    USTR-2018-0026-3628 from Patrick Caulfield, Shield Line LLC          https://www.regulations.gov/comment/USTR-2018-0026-3628   9/6/2018

PR-3675    USTR-2018-0026-3629 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3629   9/6/2018

PR-3676    USTR-2018-0026-3630 from Kathleen W. Cannon, J&L Wire Cloth          https://www.regulations.gov/comment/USTR-2018-0026-3630   9/6/2018

PR-3677    USTR-2018-0026-3631 from Stuart Feldstein                            https://www.regulations.gov/comment/USTR-2018-0026-3631   9/6/2018

           USTR-2018-0026-3632 from Kathleen W. Cannon, Nashville Wire
PR-3678                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3632   9/6/2018
           Products

PR-3679    USTR-2018-0026-3633 from Stuart Pudavick                             https://www.regulations.gov/comment/USTR-2018-0026-3633   9/6/2018

           USTR-2018-0026-3634 from Paul Young, Specialty Wall and Mosaic
PR-3680                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3634   9/6/2018
           Tiles Coalition



                                                                          218
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 222 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-3635 from Kathy Jorgensen, Quilting Treasures
PR-3681                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3635   9/6/2018
           Fabrics

PR-3682    USTR-2018-0026-3636 from Jelani Whitehorne                           https://www.regulations.gov/comment/USTR-2018-0026-3636   9/6/2018

PR-3683    USTR-2018-0026-3637 from Mark Lamon                                  https://www.regulations.gov/comment/USTR-2018-0026-3637   9/6/2018

PR-3684    USTR-2018-0026-3638 from Beth Fossett                                https://www.regulations.gov/comment/USTR-2018-0026-3638   9/6/2018

           USTR-2018-0026-3639 from Rick Seidman, American Lighting
PR-3685                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3639   9/6/2018
           Association

PR-3686    USTR-2018-0026-3640 from Christina Winter                            https://www.regulations.gov/comment/USTR-2018-0026-3640   9/6/2018

PR-3687    USTR-2018-0026-3641 from Vincent Ingato                              https://www.regulations.gov/comment/USTR-2018-0026-3641   9/6/2018

PR-3688    USTR-2018-0026-3642 from Matthew McConkey                            https://www.regulations.gov/comment/USTR-2018-0026-3642   9/6/2018

PR-3689    USTR-2018-0026-3643 from Peter Cox                                   https://www.regulations.gov/comment/USTR-2018-0026-3643   9/6/2018

PR-3690    USTR-2018-0026-3644 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3644   9/6/2018

PR-3691    USTR-2018-0026-3645 from Ross Vonhoff                                https://www.regulations.gov/comment/USTR-2018-0026-3645   9/6/2018

PR-3692    USTR-2018-0026-3646 from Kathleen Masiero                            https://www.regulations.gov/comment/USTR-2018-0026-3646   9/6/2018

PR-3693    USTR-2018-0026-3647 from Hiten Shah, MES                             https://www.regulations.gov/comment/USTR-2018-0026-3647   9/6/2018

PR-3694    USTR-2018-0026-3648 from Linda Hahn                                  https://www.regulations.gov/comment/USTR-2018-0026-3648   9/6/2018

PR-3695    USTR-2018-0026-3649 from Shannon Duell                               https://www.regulations.gov/comment/USTR-2018-0026-3649   9/6/2018

PR-3696    USTR-2018-0026-3650 from Howard Greenberg                            https://www.regulations.gov/comment/USTR-2018-0026-3650   9/6/2018

PR-3697    USTR-2018-0026-3651 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-3651   9/6/2018



                                                                          219
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 223 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-3698    USTR-2018-0026-3652 from Don Godshaw, Travelon                      https://www.regulations.gov/comment/USTR-2018-0026-3652   9/6/2018

           USTR-2018-0026-3653 from Chris Fortune, Saris Cycling Group,
PR-3699                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3653   9/6/2018
           Inc.
           USTR-2018-0026-3654 from Matt Lechner, WSSIG - the Wall Street
PR-3700                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3654   9/6/2018
           Special Interest Group

PR-3701    USTR-2018-0026-3655 from John Wirth                                 https://www.regulations.gov/comment/USTR-2018-0026-3655   9/6/2018

PR-3702    USTR-2018-0026-3656 from Jake Hochhalter                            https://www.regulations.gov/comment/USTR-2018-0026-3656   9/6/2018

           USTR-2018-0026-3657 from David Rodriguez, Globe Lighting or
PR-3703                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3657   9/6/2018
           Dolan Co

PR-3704    USTR-2018-0026-3658 from Tim Tevyaw                                 https://www.regulations.gov/comment/USTR-2018-0026-3658   9/6/2018

PR-3705    USTR-2018-0026-3659 from Finn Finnigan, Mclaren Lighting            https://www.regulations.gov/comment/USTR-2018-0026-3659   9/6/2018

PR-3706    USTR-2018-0026-3660 from Tom Russo                                  https://www.regulations.gov/comment/USTR-2018-0026-3660   9/6/2018

PR-3707    USTR-2018-0026-3661 from John Wirth                                 https://www.regulations.gov/comment/USTR-2018-0026-3661   9/6/2018

PR-3708    USTR-2018-0026-3662 from Henry Yao                                  https://www.regulations.gov/comment/USTR-2018-0026-3662   9/6/2018

PR-3709    USTR-2018-0026-3663 from Jason Shih                                 https://www.regulations.gov/comment/USTR-2018-0026-3663   9/6/2018

PR-3710    USTR-2018-0026-3664 from Jesse Edelman                              https://www.regulations.gov/comment/USTR-2018-0026-3664   9/6/2018

           USTR-2018-0026-3665 from Thomas Kraft, Sorini, Samet &
PR-3711                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3665   9/6/2018
           Associates on behalf of Norpac

PR-3712    USTR-2018-0026-3666 from Brian Davis, Quorum International, Inc.    https://www.regulations.gov/comment/USTR-2018-0026-3666   9/6/2018

PR-3713    USTR-2018-0026-3667 from Walter Schlacht                            https://www.regulations.gov/comment/USTR-2018-0026-3667   9/6/2018

PR-3714    USTR-2018-0026-3668 from Eli Chorbajian                             https://www.regulations.gov/comment/USTR-2018-0026-3668   9/6/2018



                                                                         220
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 224 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3715    USTR-2018-0026-3669 from Susan Steffey                              https://www.regulations.gov/comment/USTR-2018-0026-3669   9/6/2018

PR-3716    USTR-2018-0026-3670 from Deborah Huggins                            https://www.regulations.gov/comment/USTR-2018-0026-3670   9/6/2018

           USTR-2018-0026-3671 from Aaron Applebaum, Baker & McKenzie
PR-3717                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3671   9/6/2018
           LLP

PR-3718    USTR-2018-0026-3672 from Rose Stark                                 https://www.regulations.gov/comment/USTR-2018-0026-3672   9/6/2018

           USTR-2018-0026-3673 from Jon Yormick, Law Offices of Jon P.
PR-3719                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3673   9/6/2018
           Yormick Co LPA

PR-3720    USTR-2018-0026-3674 from James Newman                               https://www.regulations.gov/comment/USTR-2018-0026-3674   9/6/2018

PR-3721    USTR-2018-0026-3675 from Patricia Flood                             https://www.regulations.gov/comment/USTR-2018-0026-3675   9/6/2018

           USTR-2018-0026-3676 from Grant Loberg, Sorini, Samet &
PR-3722                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3676   9/6/2018
           Associates, LLC on behalf of Darex LLC

PR-3723    USTR-2018-0026-3677 from Carl Kolts, Showa Denko Carbon, Inc.       https://www.regulations.gov/comment/USTR-2018-0026-3677   9/6/2018

PR-3724    USTR-2018-0026-3678 from Zach Montgomery                            https://www.regulations.gov/comment/USTR-2018-0026-3678   9/6/2018

           USTR-2018-0026-3679 from Kathleen Neal, Regal Beloit
PR-3725                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3679   9/6/2018
           Corporation

PR-3726    USTR-2018-0026-3680 from Mila Chernuta, SW Safety Solutions         https://www.regulations.gov/comment/USTR-2018-0026-3680   9/6/2018

PR-3727    USTR-2018-0026-3681 from Eric Koenig                                https://www.regulations.gov/comment/USTR-2018-0026-3681   9/6/2018

PR-3728    USTR-2018-0026-3682 from Kathy Blick                                https://www.regulations.gov/comment/USTR-2018-0026-3682   9/6/2018

PR-3729    USTR-2018-0026-3683 from Kathleen Abbott                            https://www.regulations.gov/comment/USTR-2018-0026-3683   9/6/2018

PR-3730    USTR-2018-0026-3684 from Merrianne Mathies                          https://www.regulations.gov/comment/USTR-2018-0026-3684   9/6/2018

PR-3731    USTR-2018-0026-3685 from Patty Quintana                             https://www.regulations.gov/comment/USTR-2018-0026-3685   9/6/2018



                                                                         221
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 225 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3732    USTR-2018-0026-3686 from Debra Nadig                                https://www.regulations.gov/comment/USTR-2018-0026-3686   9/6/2018

           USTR-2018-0026-3687 from Matthew Nicely, Fabuwood Cabinetry
PR-3733                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3687   9/6/2018
           Corp.

PR-3734    USTR-2018-0026-3688 from Dennis McNulty                             https://www.regulations.gov/comment/USTR-2018-0026-3688   9/6/2018

PR-3735    USTR-2018-0026-3689 from Jason Bosnak                               https://www.regulations.gov/comment/USTR-2018-0026-3689   9/6/2018

           USTR-2018-0026-3690 from Barbara Negron, Doyle, Barlow &
PR-3736                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3690   9/6/2018
           Mazard PLLC

PR-3737    USTR-2018-0026-3691 from Jason Cole, Oxco, Inc.                     https://www.regulations.gov/comment/USTR-2018-0026-3691   9/6/2018

PR-3738    USTR-2018-0026-3692 from Dana Lee Cole, Hardwood Federation         https://www.regulations.gov/comment/USTR-2018-0026-3692   9/6/2018

PR-3739    USTR-2018-0026-3693 from Renee Savage                               https://www.regulations.gov/comment/USTR-2018-0026-3693   9/6/2018

PR-3740    USTR-2018-0026-3694 from Chris Ruegsegger                           https://www.regulations.gov/comment/USTR-2018-0026-3694   9/6/2018

PR-3741    USTR-2018-0026-3695 from Tricia Tydeman                             https://www.regulations.gov/comment/USTR-2018-0026-3695   9/6/2018

PR-3742    USTR-2018-0026-3696 from Keith Weinberger                           https://www.regulations.gov/comment/USTR-2018-0026-3696   9/6/2018

PR-3743    USTR-2018-0026-3697 from Chris Brooks, Setra Systems Inc            https://www.regulations.gov/comment/USTR-2018-0026-3697   9/6/2018

PR-3744    USTR-2018-0026-3698 from Joseph Fabiani                             https://www.regulations.gov/comment/USTR-2018-0026-3698   9/6/2018

PR-3745    USTR-2018-0026-3699 from Shepard Mathews, Dolan NW LLC              https://www.regulations.gov/comment/USTR-2018-0026-3699   9/6/2018

PR-3746    USTR-2018-0026-3700 from Tracey Buelt, GreatStar                    https://www.regulations.gov/comment/USTR-2018-0026-3700   9/6/2018

PR-3747    USTR-2018-0026-3701 from William Jones                              https://www.regulations.gov/comment/USTR-2018-0026-3701   9/6/2018

PR-3748    USTR-2018-0026-3702 from Orn Gudmundsson Jr                         https://www.regulations.gov/comment/USTR-2018-0026-3702   9/6/2018



                                                                         222
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 226 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents           Date
Record #

PR-3749    USTR-2018-0026-3703 from Joe Onderko                             https://www.regulations.gov/comment/USTR-2018-0026-3703   9/6/2018

PR-3750    USTR-2018-0026-3704 from Elizabeth Huff                          https://www.regulations.gov/comment/USTR-2018-0026-3704   9/6/2018

PR-3751    USTR-2018-0026-3705 from Jeff McCuaig, Spinrite                  https://www.regulations.gov/comment/USTR-2018-0026-3705   9/6/2018

PR-3752    USTR-2018-0026-3706 from Jared Tabb                              https://www.regulations.gov/comment/USTR-2018-0026-3706   9/6/2018

PR-3753    USTR-2018-0026-3707 from Curtis Glover                           https://www.regulations.gov/comment/USTR-2018-0026-3707   9/6/2018

PR-3754    USTR-2018-0026-3708 from Curtis Glover                           https://www.regulations.gov/comment/USTR-2018-0026-3708   9/6/2018

PR-3755    USTR-2018-0026-3709 from Amy Wang                                https://www.regulations.gov/comment/USTR-2018-0026-3709   9/6/2018

PR-3756    USTR-2018-0026-3710 from Rocky Bao                               https://www.regulations.gov/comment/USTR-2018-0026-3710   9/6/2018

PR-3757    USTR-2018-0026-3711 from Janis Lazda, Target Corporation         https://www.regulations.gov/comment/USTR-2018-0026-3711   9/6/2018

           USTR-2018-0026-3712 from Neil Helfand, Blue Ribbon Pet
PR-3758                                                                     https://www.regulations.gov/comment/USTR-2018-0026-3712   9/6/2018
           Products, Inc.

PR-3759    USTR-2018-0026-3713 from Alfred Gordon                           https://www.regulations.gov/comment/USTR-2018-0026-3713   9/6/2018

           USTR-2018-0026-3714 from Timothy Wang, Phoenix Aromas &
PR-3760                                                                     https://www.regulations.gov/comment/USTR-2018-0026-3714   9/6/2018
           Essential Oils, LLC

PR-3761    USTR-2018-0026-3715 from Alejandro Torres                        https://www.regulations.gov/comment/USTR-2018-0026-3715   9/6/2018

PR-3762    USTR-2018-0026-3716 from John Zhao                               https://www.regulations.gov/comment/USTR-2018-0026-3716   9/6/2018

           USTR-2018-0026-3717 from GARY DUBOFF, Arrow Fastener Co.,
PR-3763                                                                     https://www.regulations.gov/comment/USTR-2018-0026-3717   9/6/2018
           LLC

PR-3764    USTR-2018-0026-3718 from Bonnie Nickol                           https://www.regulations.gov/comment/USTR-2018-0026-3718   9/6/2018

PR-3765    USTR-2018-0026-3719 from Joey Tarrant                            https://www.regulations.gov/comment/USTR-2018-0026-3719   9/6/2018



                                                                      223
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 227 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3766    USTR-2018-0026-3720 from Derek Preston                               https://www.regulations.gov/comment/USTR-2018-0026-3720   9/6/2018

PR-3767    USTR-2018-0026-3721 from Patricia Schoenberg                         https://www.regulations.gov/comment/USTR-2018-0026-3721   9/6/2018

PR-3768    USTR-2018-0026-3722 from Mike Jensen, Pacific Asian Enterprises      https://www.regulations.gov/comment/USTR-2018-0026-3722   9/6/2018

           USTR-2018-0026-3723 from Bryan Soukup, The American Society
PR-3769                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3723   9/6/2018
           of Interior Designers

PR-3770    USTR-2018-0026-3724 from Diane Knockel                               https://www.regulations.gov/comment/USTR-2018-0026-3724   9/6/2018

PR-3771    USTR-2018-0026-3725 from Eric MacPherson                             https://www.regulations.gov/comment/USTR-2018-0026-3725   9/6/2018

PR-3772    USTR-2018-0026-3726 from joe reubel, kerma medical products, inc     https://www.regulations.gov/comment/USTR-2018-0026-3726   9/6/2018

PR-3773    USTR-2018-0026-3727 from Steve Hawkins                               https://www.regulations.gov/comment/USTR-2018-0026-3727   9/6/2018

           USTR-2018-0026-3728 from Jeff McLaughlin, Desert Lighting
PR-3774                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3728   9/6/2018
           Solutions, Inc.

PR-3775    USTR-2018-0026-3729 from John Reinhart                               https://www.regulations.gov/comment/USTR-2018-0026-3729   9/6/2018

PR-3776    USTR-2018-0026-3730 from Sunil Koduri                                https://www.regulations.gov/comment/USTR-2018-0026-3730   9/6/2018

PR-3777    USTR-2018-0026-3731 from Rep. Ron Estes                              https://www.regulations.gov/comment/USTR-2018-0026-3731   9/6/2018

PR-3778    USTR-2018-0026-3732 from Julia Willis                                https://www.regulations.gov/comment/USTR-2018-0026-3732   9/6/2018

           USTR-2018-0026-3733 from Lewis Leigh, American Lighting
PR-3779                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3733   9/6/2018
           Association

PR-3780    USTR-2018-0026-3734 from Karen Holmay, Cates Lighting                https://www.regulations.gov/comment/USTR-2018-0026-3734   9/6/2018

PR-3781    USTR-2018-0026-3735 from Dale Dreessen, Dale Dreessen                https://www.regulations.gov/comment/USTR-2018-0026-3735   9/6/2018

PR-3782    USTR-2018-0026-3736 from Sandra Bender, 3646 - Meta Foods, Llc       https://www.regulations.gov/comment/USTR-2018-0026-3736   9/6/2018



                                                                          224
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 228 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3783    USTR-2018-0026-3737 from Adam Norwitt, Crowell & Moring LLP         https://www.regulations.gov/comment/USTR-2018-0026-3737   9/6/2018

           USTR-2018-0026-3738 from Lisa Stork, Sorini Samet & Associates
PR-3784                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3738   9/6/2018
           LLC on behalf of BRK Brands, Inc.

PR-3785    USTR-2018-0026-3739 from Terra Teat, JLab Audio                     https://www.regulations.gov/comment/USTR-2018-0026-3739   9/6/2018

PR-3786    USTR-2018-0026-3740 from Jennifer Dolin, LEDVANCE LLC               https://www.regulations.gov/comment/USTR-2018-0026-3740   9/6/2018

PR-3787    USTR-2018-0026-3741 from Curava Corporation, Diaz Trade Law         https://www.regulations.gov/comment/USTR-2018-0026-3741   9/6/2018

PR-3788    USTR-2018-0026-3742 from Steve Alexander                            https://www.regulations.gov/comment/USTR-2018-0026-3742   9/6/2018

PR-3789    USTR-2018-0026-3743 from Kenneth Pincumbe, BWF America Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3743   9/6/2018

PR-3790    USTR-2018-0026-3744 from Aimee King                                 https://www.regulations.gov/comment/USTR-2018-0026-3744   9/6/2018

PR-3791    USTR-2018-0026-3745 from ANDREW LAMBERT                             https://www.regulations.gov/comment/USTR-2018-0026-3745   9/6/2018

           USTR-2018-0026-3746 from Jan Clouse, American lighting
PR-3792                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3746   9/6/2018
           association

PR-3793    USTR-2018-0026-3747 from Sandy Romelsbacher                         https://www.regulations.gov/comment/USTR-2018-0026-3747   9/6/2018

PR-3794    USTR-2018-0026-3748 from Leo Dardashti                              https://www.regulations.gov/comment/USTR-2018-0026-3748   9/6/2018

PR-3795    USTR-2018-0026-3749 from David Nielsen                              https://www.regulations.gov/comment/USTR-2018-0026-3749   9/6/2018

PR-3796    USTR-2018-0026-3750 from Holly Oxandaboure                          https://www.regulations.gov/comment/USTR-2018-0026-3750   9/6/2018

PR-3797    USTR-2018-0026-3751 from John Zhao                                  https://www.regulations.gov/comment/USTR-2018-0026-3751   9/6/2018

           USTR-2018-0026-3752 from Kathy Leigh, American Lighting
PR-3798                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3752   9/6/2018
           Association

PR-3799    USTR-2018-0026-3753 from Bruce Hanks                                https://www.regulations.gov/comment/USTR-2018-0026-3753   9/6/2018



                                                                         225
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 229 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3800    USTR-2018-0026-3754 from Tammy Townsend, Prairie Sticher             https://www.regulations.gov/comment/USTR-2018-0026-3754   9/6/2018

PR-3801    USTR-2018-0026-3755 from Heather Fortune                             https://www.regulations.gov/comment/USTR-2018-0026-3755   9/6/2018

           USTR-2018-0026-3756 from stephanie madsen, At-sea Processors
PR-3802                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3756   9/6/2018
           Association

PR-3803    USTR-2018-0026-3757 from Tammy Townsend                              https://www.regulations.gov/comment/USTR-2018-0026-3757   9/6/2018

PR-3804    USTR-2018-0026-3758 from David Hsu, Givens and Johnston, PLLC        https://www.regulations.gov/comment/USTR-2018-0026-3758   9/6/2018

PR-3805    USTR-2018-0026-3759 from Joe Watson, Petland, Inc.                   https://www.regulations.gov/comment/USTR-2018-0026-3759   9/6/2018

PR-3806    USTR-2018-0026-3760 from Frank Douglas                               https://www.regulations.gov/comment/USTR-2018-0026-3760   9/6/2018

           USTR-2018-0026-3761 from James McGee, A&A Ready Mixed
PR-3807                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3761   9/6/2018
           Concrete, Inc.
           USTR-2018-0026-3762 from Robert Costello, American Trucking
PR-3808                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3762   9/6/2018
           Associations
           USTR-2018-0026-3763 from Bonnie Byers, King & Spalding (on
PR-3809                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3763   9/6/2018
           behalf of Appvion Operations, Inc.)

PR-3810    USTR-2018-0026-3764 from Joe Watson, Petland, Inc.                   https://www.regulations.gov/comment/USTR-2018-0026-3764   9/6/2018

PR-3811    USTR-2018-0026-3765 from Andrew Schroth, GDLSK, LLP                  https://www.regulations.gov/comment/USTR-2018-0026-3765   9/6/2018

           USTR-2018-0026-3766 from Grant Loberg, Sorini, Samet &
PR-3812                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3766   9/6/2018
           Assciates, LLC on behalf of Darex LLC

PR-3813    USTR-2018-0026-3767 from Austin Harrison                             https://www.regulations.gov/comment/USTR-2018-0026-3767   9/6/2018

PR-3814    USTR-2018-0026-3768 from Kent Peterson                               https://www.regulations.gov/comment/USTR-2018-0026-3768   9/6/2018

PR-3815    USTR-2018-0026-3769 from Tianna McCord                               https://www.regulations.gov/comment/USTR-2018-0026-3769   9/6/2018

PR-3816    USTR-2018-0026-3770 from Jennifer McNichols, BP Industries           https://www.regulations.gov/comment/USTR-2018-0026-3770   9/6/2018



                                                                          226
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 230 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3817    USTR-2018-0026-3771 from Michael Gross                               https://www.regulations.gov/comment/USTR-2018-0026-3771   9/6/2018

PR-3818    USTR-2018-0026-3772 from Paul Mahan, Outdoor Cap Company             https://www.regulations.gov/comment/USTR-2018-0026-3772   9/6/2018

PR-3819    USTR-2018-0026-3773 from Tammy Townsend, Prairie Stitcher            https://www.regulations.gov/comment/USTR-2018-0026-3773   9/6/2018

PR-3820    USTR-2018-0026-3774 from Julia Willis, ASA Electronics, LLC          https://www.regulations.gov/comment/USTR-2018-0026-3774   9/6/2018

PR-3821    USTR-2018-0026-3775 from Jennifer Harned, Bell Sports Inc.           https://www.regulations.gov/comment/USTR-2018-0026-3775   9/6/2018

PR-3822    USTR-2018-0026-3776 from Maxine Burton                               https://www.regulations.gov/comment/USTR-2018-0026-3776   9/6/2018

PR-3823    USTR-2018-0026-3777 from Laura Shinall, Syndicate Sales, Inc         https://www.regulations.gov/comment/USTR-2018-0026-3777   9/6/2018

PR-3824    USTR-2018-0026-3778 from Allyson Mokhtarei                           https://www.regulations.gov/comment/USTR-2018-0026-3778   9/6/2018

PR-3825    USTR-2018-0026-3779 from Shannon Russell, Atticus, LLC               https://www.regulations.gov/comment/USTR-2018-0026-3779   9/6/2018

           USTR-2018-0026-3780 from Gabriel Trinidad, American Lighting
PR-3826                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3780   9/6/2018
           Association

PR-3827    USTR-2018-0026-3781 from John Zhao                                   https://www.regulations.gov/comment/USTR-2018-0026-3781   9/6/2018

PR-3828    USTR-2018-0026-3782 from Ruth Green, Green Glass Designs             https://www.regulations.gov/comment/USTR-2018-0026-3782   9/6/2018

PR-3829    USTR-2018-0026-3783 from Linda Crawley                               https://www.regulations.gov/comment/USTR-2018-0026-3783   9/6/2018

PR-3830    USTR-2018-0026-3784 from John Rugaber                                https://www.regulations.gov/comment/USTR-2018-0026-3784   9/6/2018

PR-3831    USTR-2018-0026-3785 from Heather Grady                               https://www.regulations.gov/comment/USTR-2018-0026-3785   9/6/2018

           USTR-2018-0026-3786 from James McGee, A&A Ready Mixed
PR-3832                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3786   9/6/2018
           Concrete, Inc.

PR-3833    USTR-2018-0026-3787 from Al Thomas, North Coast Lighting             https://www.regulations.gov/comment/USTR-2018-0026-3787   9/6/2018



                                                                          227
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 231 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3834    USTR-2018-0026-3788 from Di Huang, Libra Resources Inc.               https://www.regulations.gov/comment/USTR-2018-0026-3788   9/6/2018

PR-3835    USTR-2018-0026-3789 from Andrew Pilant, Huntington Ingalls Inc.       https://www.regulations.gov/comment/USTR-2018-0026-3789   9/6/2018

           USTR-2018-0026-3790 from William Perry, Multi Family Cabinet
PR-3836                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3790   9/6/2018
           Installers, Inc.

PR-3837    USTR-2018-0026-3791 from Gabriel Erbst                                https://www.regulations.gov/comment/USTR-2018-0026-3791   9/6/2018

PR-3838    USTR-2018-0026-3792 from Michael Lambros, Osram Sylvania Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3792   9/6/2018

PR-3839    USTR-2018-0026-3793 from John Yu, Olympia International, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3793   9/6/2018

PR-3840    USTR-2018-0026-3794 from Mariah Burgess                               https://www.regulations.gov/comment/USTR-2018-0026-3794   9/6/2018

           USTR-2018-0026-3795 from William Perry, Kingchem Life Science
PR-3841                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3795   9/6/2018
           LLC and JRS International LLC

PR-3842    USTR-2018-0026-3796 from John Zhao                                    https://www.regulations.gov/comment/USTR-2018-0026-3796   9/6/2018

PR-3843    USTR-2018-0026-3797 from Avery Chua                                   https://www.regulations.gov/comment/USTR-2018-0026-3797   9/6/2018

PR-3844    USTR-2018-0026-3798 from Arian Simantob                               https://www.regulations.gov/comment/USTR-2018-0026-3798   9/6/2018

PR-3845    USTR-2018-0026-3799 from Kyle McFarland                               https://www.regulations.gov/comment/USTR-2018-0026-3799   9/6/2018

PR-3846    USTR-2018-0026-3800 from Mikkel Wax                                   https://www.regulations.gov/comment/USTR-2018-0026-3800   9/6/2018

PR-3847    USTR-2018-0026-3801 from Shawn Petersen                               https://www.regulations.gov/comment/USTR-2018-0026-3801   9/6/2018

PR-3848    USTR-2018-0026-3802 from William Perry, Nygala Corporation            https://www.regulations.gov/comment/USTR-2018-0026-3802   9/6/2018

PR-3849    USTR-2018-0026-3803 from Kirsten Recce, Black Whale Lighting          https://www.regulations.gov/comment/USTR-2018-0026-3803   9/6/2018

           USTR-2018-0026-3804 from Marc Daniel Block, Wanhua Chemical
PR-3850                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3804   9/6/2018
           Group (America) Co., Ltd.



                                                                           228
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 232 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents           Date
Record #

PR-3851    USTR-2018-0026-3805 from Kyle Anderson                                https://www.regulations.gov/comment/USTR-2018-0026-3805   9/6/2018

PR-3852    USTR-2018-0026-3806 from YU WANG, CCCT                                https://www.regulations.gov/comment/USTR-2018-0026-3806   9/6/2018

PR-3853    USTR-2018-0026-3807 from YU WANG, CCCT                                https://www.regulations.gov/comment/USTR-2018-0026-3807   9/6/2018

PR-3854    USTR-2018-0026-3808 from Billy Lim                                    https://www.regulations.gov/comment/USTR-2018-0026-3808   9/6/2018

PR-3855    USTR-2018-0026-3809 from Shannon Russell, Atticus LLC                 https://www.regulations.gov/comment/USTR-2018-0026-3809   9/6/2018

           USTR-2018-0026-3810 from JIA YAN, China Chamber of
PR-3856                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3810   9/6/2018
           International Commerce (CCOIC) Zhejiang Chamber of Commerce
           USTR-2018-0026-3811 from LEE CHI HANG BOBBY, Meiko
PR-3857                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3811   9/6/2018
           America

PR-3858    USTR-2018-0026-3812 from John Zhao                                    https://www.regulations.gov/comment/USTR-2018-0026-3812   9/6/2018

PR-3859    USTR-2018-0026-3813 from Steve Emma                                   https://www.regulations.gov/comment/USTR-2018-0026-3813   9/6/2018

PR-3860    USTR-2018-0026-3814 from Bryon Woerner                                https://www.regulations.gov/comment/USTR-2018-0026-3814   9/6/2018

PR-3861    USTR-2018-0026-3815 from Kevin Riddell                                https://www.regulations.gov/comment/USTR-2018-0026-3815   9/6/2018

PR-3862    USTR-2018-0026-3816 from Lucille Laufer                               https://www.regulations.gov/comment/USTR-2018-0026-3816   9/6/2018

           USTR-2018-0026-3817 from Jason Oxman, Electronic Transactions
PR-3863                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3817   9/6/2018
           Association

PR-3864    USTR-2018-0026-3818 from Jodie Orange, Living Lighting On King        https://www.regulations.gov/comment/USTR-2018-0026-3818   9/6/2018

PR-3865    USTR-2018-0026-3819 from Scott Zimmer                                 https://www.regulations.gov/comment/USTR-2018-0026-3819   9/6/2018

PR-3866    USTR-2018-0026-3820 from David Garner                                 https://www.regulations.gov/comment/USTR-2018-0026-3820   9/6/2018

PR-3867    USTR-2018-0026-3821 from Barbara Lansing                              https://www.regulations.gov/comment/USTR-2018-0026-3821   9/6/2018



                                                                           229
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 233 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3868    USTR-2018-0026-3822 from John Zhao                                   https://www.regulations.gov/comment/USTR-2018-0026-3822   9/6/2018

PR-3869    USTR-2018-0026-3823 from Michael Goldman                             https://www.regulations.gov/comment/USTR-2018-0026-3823   9/6/2018
           USTR-2018-0026-3824 from Josh Nassar, International Union,
PR-3870    United Automobile, Aerospace, and Agricultural Workers of America    https://www.regulations.gov/comment/USTR-2018-0026-3824   9/6/2018
           (UAW)
PR-3871    USTR-2018-0026-3825 from Mark Shannon                                https://www.regulations.gov/comment/USTR-2018-0026-3825   9/6/2018

PR-3872    USTR-2018-0026-3826 from Martin Huddart                              https://www.regulations.gov/comment/USTR-2018-0026-3826   9/6/2018

PR-3873    USTR-2018-0026-3827 from Greg Fields                                 https://www.regulations.gov/comment/USTR-2018-0026-3827   9/6/2018

PR-3874    USTR-2018-0026-3828 from Greg Fields                                 https://www.regulations.gov/comment/USTR-2018-0026-3828   9/6/2018

PR-3875    USTR-2018-0026-3829 from Martin Huddart                              https://www.regulations.gov/comment/USTR-2018-0026-3829   9/6/2018

PR-3876    USTR-2018-0026-3830 from Greg Fields                                 https://www.regulations.gov/comment/USTR-2018-0026-3830   9/6/2018

PR-3877    USTR-2018-0026-3831 from Terence Scheckter, TSW                      https://www.regulations.gov/comment/USTR-2018-0026-3831   9/6/2018

PR-3878    USTR-2018-0026-3832 from Axel Husen                                  https://www.regulations.gov/comment/USTR-2018-0026-3832   9/6/2018

           USTR-2018-0026-3833 from Lisa Leffler, Black Diamond
PR-3879                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3833   9/6/2018
           Equipment Ltd.

PR-3880    USTR-2018-0026-3834 from Eric Cheung, Cyberpower Inc.                https://www.regulations.gov/comment/USTR-2018-0026-3834   9/6/2018

PR-3881    USTR-2018-0026-3835 from John Florin                                 https://www.regulations.gov/comment/USTR-2018-0026-3835   9/6/2018

PR-3882    USTR-2018-0026-3836 from Eric Sejourne                               https://www.regulations.gov/comment/USTR-2018-0026-3836   9/6/2018

           USTR-2018-0026-3837 from Lori Miller, Sears Holdings
PR-3883                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3837   9/6/2018
           Management Corporation

PR-3884    USTR-2018-0026-3838 from Daniel Marvin                               https://www.regulations.gov/comment/USTR-2018-0026-3838   9/6/2018


                                                                          230
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 234 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-3885    USTR-2018-0026-3839 from Ryan Campbell                             https://www.regulations.gov/comment/USTR-2018-0026-3839   9/6/2018

PR-3886    USTR-2018-0026-3840 from Scott Baker                               https://www.regulations.gov/comment/USTR-2018-0026-3840   9/6/2018

PR-3887    USTR-2018-0026-3841 from Gregory Husisian, Hongray                 https://www.regulations.gov/comment/USTR-2018-0026-3841   9/6/2018

PR-3888    USTR-2018-0026-3842 from Eric Sejourne                             https://www.regulations.gov/comment/USTR-2018-0026-3842   9/6/2018

           USTR-2018-0026-3843 from Roger Marshall, Congressman Roger
PR-3889                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3843   9/6/2018
           Marshall

PR-3890    USTR-2018-0026-3844 from Nichole Cook, '47 Brand, LLC              https://www.regulations.gov/comment/USTR-2018-0026-3844   9/6/2018

PR-3891    USTR-2018-0026-3845 from Greg Fields                               https://www.regulations.gov/comment/USTR-2018-0026-3845   9/6/2018
           USTR-2018-0026-3846 from Leo Gerard, United Steel, Paper &
PR-3892    Forestry, Rubber, Manufacturing, Energy, Allied Industrial and     https://www.regulations.gov/comment/USTR-2018-0026-3846   9/6/2018
           Service Workers International Union
           USTR-2018-0026-3847 from Aaron Applebaum, Baker & McKenzie
PR-3893                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3847   9/6/2018
           LLP
           USTR-2018-0026-3848 from Robert Leo, Meeks, Sheppard, Leo &
PR-3894                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3848   9/6/2018
           Pillsbury

PR-3895    USTR-2018-0026-3849 from Jim Prall                                 https://www.regulations.gov/comment/USTR-2018-0026-3849   9/6/2018

           USTR-2018-0026-3850 from Aaron Applebaum, Baker & McKenzie
PR-3896                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3850   9/6/2018
           LLP

PR-3897    USTR-2018-0026-3851 from Logan Vanghele                            https://www.regulations.gov/comment/USTR-2018-0026-3851   9/6/2018

           USTR-2018-0026-3852 from David Martin Stevens, Sandler, Travis
PR-3898                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3852   9/6/2018
           & Rosenberg, PA
           USTR-2018-0026-3853 from Christopher Farentinos, Architectural
PR-3899                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3853   9/7/2018
           Mailboxes

PR-3900    USTR-2018-0026-3854 from Steven Mensch                             https://www.regulations.gov/comment/USTR-2018-0026-3854   9/7/2018

PR-3901    USTR-2018-0026-3855 from Tom Kulikowski, Penco Products, Inc.      https://www.regulations.gov/comment/USTR-2018-0026-3855   9/7/2018


                                                                        231
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 235 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3902    USTR-2018-0026-3856 from Gilberto Romualdez, Collinson              https://www.regulations.gov/comment/USTR-2018-0026-3856   9/7/2018

PR-3903    USTR-2018-0026-3857 from Shelia Brown                               https://www.regulations.gov/comment/USTR-2018-0026-3857   9/7/2018

PR-3904    USTR-2018-0026-3858 from Sunny Sanyal                               https://www.regulations.gov/comment/USTR-2018-0026-3858   9/7/2018

PR-3905    USTR-2018-0026-3859 from Nathan Stafford                            https://www.regulations.gov/comment/USTR-2018-0026-3859   9/7/2018

           USTR-2018-0026-3860 from Ryan McFarland, The Northwest
PR-3906                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3860   9/7/2018
           Seaport Alliance

PR-3907    USTR-2018-0026-3861 from Benson Lin                                 https://www.regulations.gov/comment/USTR-2018-0026-3861   9/7/2018

PR-3908    USTR-2018-0026-3862 from Naomi Sperling                             https://www.regulations.gov/comment/USTR-2018-0026-3862   9/7/2018

PR-3909    USTR-2018-0026-3863 from Elizabeth Bishop                           https://www.regulations.gov/comment/USTR-2018-0026-3863   9/7/2018

           USTR-2018-0026-3864 from Nicolas Megwinoff, Air Master
PR-3910                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3864   9/7/2018
           Awnings, LLC
           USTR-2018-0026-3865 from Jared Angle, Anaheim Manufacturing
PR-3911                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3865   9/7/2018
           Company

PR-3912    USTR-2018-0026-3866 from Becky Koester                              https://www.regulations.gov/comment/USTR-2018-0026-3866   9/7/2018

PR-3913    USTR-2018-0026-3867 from Sarah Bovim, Whirlpool Corporation         https://www.regulations.gov/comment/USTR-2018-0026-3867   9/7/2018

           USTR-2018-0026-3868 from Robert Leo, Meeks, Sheppard, Leo &
PR-3914                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3868   9/7/2018
           Pillsbury

PR-3915    USTR-2018-0026-3869 from Jared Angle, Consolidated Metco, Inc.      https://www.regulations.gov/comment/USTR-2018-0026-3869   9/7/2018

PR-3916    USTR-2018-0026-3870 from Brent Stone, Tuttle Law Office             https://www.regulations.gov/comment/USTR-2018-0026-3870   9/7/2018

PR-3917    USTR-2018-0026-3871 from Gustavo Velez, Whalen LLC                  https://www.regulations.gov/comment/USTR-2018-0026-3871   9/7/2018

PR-3918    USTR-2018-0026-3872 from Leslie Alan Glick, TSM Corporation         https://www.regulations.gov/comment/USTR-2018-0026-3872   9/7/2018



                                                                         232
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 236 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3919    USTR-2018-0026-3873 from Leslie Alan Glick, TSM Corporation         https://www.regulations.gov/comment/USTR-2018-0026-3873   9/7/2018

PR-3920    USTR-2018-0026-3874 from Adrian Krygsman                            https://www.regulations.gov/comment/USTR-2018-0026-3874   9/7/2018

PR-3921    USTR-2018-0026-3875 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3875   9/7/2018

PR-3922    USTR-2018-0026-3876 from Michael Gross                              https://www.regulations.gov/comment/USTR-2018-0026-3876   9/7/2018

PR-3923    USTR-2018-0026-3877 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3877   9/7/2018

PR-3924    USTR-2018-0026-3878 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3878   9/7/2018

PR-3925    USTR-2018-0026-3879 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3879   9/7/2018

PR-3926    USTR-2018-0026-3880 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3880   9/7/2018

PR-3927    USTR-2018-0026-3881 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3881   9/7/2018

PR-3928    USTR-2018-0026-3882 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3882   9/7/2018

PR-3929    USTR-2018-0026-3883 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3883   9/7/2018

           USTR-2018-0026-3884 from J. Michael Taylor, King & Spalding (on
PR-3930                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3884   9/7/2018
           behalf of Rheem Manufacturing Company)
           USTR-2018-0026-3885 from Keith Yurko, Gerber Plumbing Fixtures
PR-3931                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3885   9/7/2018
           LLC

PR-3932    USTR-2018-0026-3886 from Adam Tieri                                 https://www.regulations.gov/comment/USTR-2018-0026-3886   9/7/2018

PR-3933    USTR-2018-0026-3887 from Cameron Coder                              https://www.regulations.gov/comment/USTR-2018-0026-3887   9/7/2018

PR-3934    USTR-2018-0026-3888 from Gail Sand                                  https://www.regulations.gov/comment/USTR-2018-0026-3888   9/7/2018

PR-3935    USTR-2018-0026-3889 from Ryan Reichwaldt                            https://www.regulations.gov/comment/USTR-2018-0026-3889   9/7/2018



                                                                         233
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 237 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-3936    USTR-2018-0026-3890 from Jenny Dempsey Stein                       https://www.regulations.gov/comment/USTR-2018-0026-3890   9/7/2018

           USTR-2018-0026-3891 from Jeffrey Francer, Association for
PR-3937                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3891   9/7/2018
           Accessible Medicines
           USTR-2018-0026-3892 from Canon U.S.A., Inc., Greenberg Traurig,
PR-3938                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3892   9/7/2018
           LLP
           USTR-2018-0026-3893 from Elliott LaVercombe, David Dobbs
PR-3939                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3893   9/7/2018
           Enterprises, Inc

PR-3940    USTR-2018-0026-3894 from Jim McGowan                               https://www.regulations.gov/comment/USTR-2018-0026-3894   9/7/2018

PR-3941    USTR-2018-0026-3895 from Todd Whited                               https://www.regulations.gov/comment/USTR-2018-0026-3895   9/7/2018

PR-3942    USTR-2018-0026-3896 from Holly Chapell                             https://www.regulations.gov/comment/USTR-2018-0026-3896   9/7/2018

PR-3943    USTR-2018-0026-3897 from Calvin Johnston                           https://www.regulations.gov/comment/USTR-2018-0026-3897   9/7/2018

PR-3944    USTR-2018-0026-3898 from Greg Fields                               https://www.regulations.gov/comment/USTR-2018-0026-3898   9/7/2018

PR-3945    USTR-2018-0026-3899 from MARIA SCUTARO                             https://www.regulations.gov/comment/USTR-2018-0026-3899   9/7/2018

PR-3946    USTR-2018-0026-3900 from Chen Chen Liu                             https://www.regulations.gov/comment/USTR-2018-0026-3900   9/7/2018

PR-3947    USTR-2018-0026-3901 from Brian Stuart                              https://www.regulations.gov/comment/USTR-2018-0026-3901   9/7/2018

PR-3948    USTR-2018-0026-3902 from Roger Bland                               https://www.regulations.gov/comment/USTR-2018-0026-3902   9/7/2018

           USTR-2018-0026-3903 from Lisa Wieland, Massachusetts Port
PR-3949                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3903   9/7/2018
           Authority
           USTR-2018-0026-3904 from Senator Roberts Senator Moran,
PR-3950                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3904   9/7/2018
           Member of Congress - United States Senate

PR-3951    USTR-2018-0026-3905 from Jeremy Page, Page Fura, P.C.              https://www.regulations.gov/comment/USTR-2018-0026-3905   9/7/2018

           USTR-2018-0026-3906 from Congresswoman Lynn Jenkins, CPA,
PR-3952                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3906   9/7/2018
           Member of Congress - House of Representatives



                                                                        234
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 238 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-3953    USTR-2018-0026-3907 from Renee Trumbly                               https://www.regulations.gov/comment/USTR-2018-0026-3907   9/7/2018

           USTR-2018-0026-3908 from Keith Giddens, Liquid Combustion
PR-3954                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3908   9/7/2018
           Technology

PR-3955    USTR-2018-0026-3909 from Brent Halsey                                https://www.regulations.gov/comment/USTR-2018-0026-3909   9/7/2018

PR-3956    USTR-2018-0026-3910 from Andrew Hyde                                 https://www.regulations.gov/comment/USTR-2018-0026-3910   9/7/2018

PR-3957    USTR-2018-0026-3911 from John Dutton, Office of Rep. Harris          https://www.regulations.gov/comment/USTR-2018-0026-3911   9/7/2018

PR-3958    USTR-2018-0026-3912 from Apple Inc.                                  https://www.regulations.gov/comment/USTR-2018-0026-3912   9/7/2018

PR-3959    USTR-2018-0026-3913 from Katherine Prosser, SGL Carbon, LLC          https://www.regulations.gov/comment/USTR-2018-0026-3913   9/7/2018

           USTR-2018-0026-3914 from Robert Leo, Meeks, Sheppard, Leo &
PR-3960                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3914   9/7/2018
           Pillsbury

PR-3961    USTR-2018-0026-3915 from Ken Farrish, Atlas Roofing Corporation      https://www.regulations.gov/comment/USTR-2018-0026-3915   9/7/2018

PR-3962    USTR-2018-0026-3916 from Valerie Brader                              https://www.regulations.gov/comment/USTR-2018-0026-3916   9/7/2018

PR-3963    USTR-2018-0026-3917 from John Schoenig, Colart Americas Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3917   9/7/2018

PR-3964    USTR-2018-0026-3918 from Katherine Dutilh                            https://www.regulations.gov/comment/USTR-2018-0026-3918   9/7/2018

PR-3965    USTR-2018-0026-3919 from Scott Baker                                 https://www.regulations.gov/comment/USTR-2018-0026-3919   9/7/2018

PR-3966    USTR-2018-0026-3920 from Andy O'Hare                                 https://www.regulations.gov/comment/USTR-2018-0026-3920   9/7/2018

PR-3967    USTR-2018-0026-3921 from Lane Scheiblauer, Crux Retail, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3921   9/7/2018

PR-3968    USTR-2018-0026-3922 from Greg Slater, Intel Corporation              https://www.regulations.gov/comment/USTR-2018-0026-3922   9/7/2018

PR-3969    USTR-2018-0026-3923 from Blake Lipham                                https://www.regulations.gov/comment/USTR-2018-0026-3923   9/7/2018



                                                                          235
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 239 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-3970    USTR-2018-0026-3924 from jeff leishman                                https://www.regulations.gov/comment/USTR-2018-0026-3924   9/7/2018

           USTR-2018-0026-3925 from Ken LaLiberte, Haworth Rossman &
PR-3971                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3925   9/7/2018
           Gerstman, LLC

PR-3972    USTR-2018-0026-3926 from John Callis, California Pear Growers         https://www.regulations.gov/comment/USTR-2018-0026-3926   9/7/2018

           USTR-2018-0026-3927 from Jon Yormick, Law Offices of Jon P.
PR-3973                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3927   9/7/2018
           Yormick Co LPA

PR-3974    USTR-2018-0026-3928 from John Peterson, 1954                          https://www.regulations.gov/comment/USTR-2018-0026-3928   9/7/2018

PR-3975    USTR-2018-0026-3929 from John Peterson, 1954                          https://www.regulations.gov/comment/USTR-2018-0026-3929   9/7/2018

PR-3976    USTR-2018-0026-3930 from John Peterson, 1954                          https://www.regulations.gov/comment/USTR-2018-0026-3930   9/7/2018

PR-3977    USTR-2018-0026-3931 from John Peterson, 1954                          https://www.regulations.gov/comment/USTR-2018-0026-3931   9/7/2018

           USTR-2018-0026-3932 from Glenn Page, International Advisory
PR-3978                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3932   9/7/2018
           Service, Ltd.
           USTR-2018-0026-3933 from DAVID KOSINSKI, SOURCE
PR-3979                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3933   9/7/2018
           DIRECT INTERNATIONAL, LLC

PR-3980    USTR-2018-0026-3934 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-3934   9/7/2018

PR-3981    USTR-2018-0026-3935 from Mark Whitcomb                                https://www.regulations.gov/comment/USTR-2018-0026-3935   9/7/2018

PR-3982    USTR-2018-0026-3936 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-3936   9/7/2018

PR-3983    USTR-2018-0026-3937 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-3937   9/7/2018

PR-3984    USTR-2018-0026-3938 from Axel Husen                                   https://www.regulations.gov/comment/USTR-2018-0026-3938   9/7/2018

PR-3985    USTR-2018-0026-3939 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-3939   9/7/2018

PR-3986    USTR-2018-0026-3940 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-3940   9/7/2018



                                                                           236
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 240 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-3941 from Ron Sorini, Sorini, Samet & Associates,
PR-3987                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3941   9/7/2018
           LLC

PR-3988    USTR-2018-0026-3942 from Michael Hostrawser                         https://www.regulations.gov/comment/USTR-2018-0026-3942   9/7/2018

PR-3989    USTR-2018-0026-3943 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3943   9/7/2018

PR-3990    USTR-2018-0026-3944 from Steve Ramirez                              https://www.regulations.gov/comment/USTR-2018-0026-3944   9/7/2018

PR-3991    USTR-2018-0026-3945 from Martin Huddart                             https://www.regulations.gov/comment/USTR-2018-0026-3945   9/7/2018

PR-3992    USTR-2018-0026-3946 from Grace Lin                                  https://www.regulations.gov/comment/USTR-2018-0026-3946   9/7/2018

PR-3993    USTR-2018-0026-3947 from Greg Fields                                https://www.regulations.gov/comment/USTR-2018-0026-3947   9/7/2018

PR-3994    USTR-2018-0026-3948 from Price Bishop                               https://www.regulations.gov/comment/USTR-2018-0026-3948   9/7/2018

           USTR-2018-0026-3949 from Michael Kephart, American Wonder
PR-3995                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3949   9/7/2018
           Porcelain

PR-3996    USTR-2018-0026-3950 from Kathy Halter                               https://www.regulations.gov/comment/USTR-2018-0026-3950   9/7/2018

           USTR-2018-0026-3951 from David Young, Representative David
PR-3997                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3951   9/7/2018
           Young
           USTR-2018-0026-3952 from Robert Lapham, SIgnal
PR-3998                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3952   9/7/2018
           Communications Corp.

PR-3999    USTR-2018-0026-3953 from Martin Huddart                             https://www.regulations.gov/comment/USTR-2018-0026-3953   9/7/2018

PR-4000    USTR-2018-0026-3954 from Greg Fields                                https://www.regulations.gov/comment/USTR-2018-0026-3954   9/7/2018

PR-4001    USTR-2018-0026-3955 from Barry Truan                                https://www.regulations.gov/comment/USTR-2018-0026-3955   9/7/2018

PR-4002    USTR-2018-0026-3956 from Greg Fields                                https://www.regulations.gov/comment/USTR-2018-0026-3956   9/7/2018

PR-4003    USTR-2018-0026-3957 from Heath England, The Fishin' Company         https://www.regulations.gov/comment/USTR-2018-0026-3957   9/7/2018



                                                                         237
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 241 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-4004    USTR-2018-0026-3958 from Steve Haworth, Springhaus Designs         https://www.regulations.gov/comment/USTR-2018-0026-3958   9/7/2018

PR-4005    USTR-2018-0026-3959 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-3959   9/7/2018

PR-4006    USTR-2018-0026-3960 from Greg Fields                               https://www.regulations.gov/comment/USTR-2018-0026-3960   9/7/2018

           USTR-2018-0026-3961 from James Wisnoski, Arrowhead
PR-4007                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3961   9/7/2018
           Engineered Products

PR-4008    USTR-2018-0026-3962 from Juan Martinez                             https://www.regulations.gov/comment/USTR-2018-0026-3962   9/7/2018

PR-4009    USTR-2018-0026-3963 from Carlos Bosch                              https://www.regulations.gov/comment/USTR-2018-0026-3963   9/7/2018

PR-4010    USTR-2018-0026-3964 from S Anthony Laurinaitis                     https://www.regulations.gov/comment/USTR-2018-0026-3964   9/7/2018

PR-4011    USTR-2018-0026-3965 from Tricia Stier                              https://www.regulations.gov/comment/USTR-2018-0026-3965   9/7/2018

PR-4012    USTR-2018-0026-3966 from Megan Kavanaugh                           https://www.regulations.gov/comment/USTR-2018-0026-3966   9/7/2018

PR-4013    USTR-2018-0026-3967 from James Smith                               https://www.regulations.gov/comment/USTR-2018-0026-3967   9/7/2018

PR-4014    USTR-2018-0026-3968 from Jai C                                     https://www.regulations.gov/comment/USTR-2018-0026-3968   9/7/2018

           USTR-2018-0026-3969 from Bonnie Byers, King & Spalding (on
PR-4015                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3969   9/7/2018
           behalf of Verso Corporation)
           USTR-2018-0026-3970 from John Mitchell, IPC Association
PR-4016                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3970   9/7/2018
           Connecting Electronics Industries

PR-4017    USTR-2018-0026-3971 from Wayne Walker, Beckett Gas, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-3971   9/7/2018

PR-4018    USTR-2018-0026-3972 from Daniel Pfeffer, Narciso Rodriquez         https://www.regulations.gov/comment/USTR-2018-0026-3972   9/7/2018

           USTR-2018-0026-3973 from Ralph Mallozzi, General Tools and
PR-4019                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3973   9/7/2018
           Instruments, LLC

PR-4020    USTR-2018-0026-3974 from Greg Fields                               https://www.regulations.gov/comment/USTR-2018-0026-3974   9/7/2018



                                                                        238
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 242 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-4021    USTR-2018-0026-3975 from Susan Snyder, Ergotron, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-3975   9/7/2018

PR-4022    USTR-2018-0026-3976 from Edward Weinstein                           https://www.regulations.gov/comment/USTR-2018-0026-3976   9/7/2018

           USTR-2018-0026-3977 from Aaron Applebaum, Baker & McKenzie
PR-4023                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3977   9/7/2018
           LLP
           USTR-2018-0026-3978 from Matthew McConkey, Carbochem Inc.
PR-4024                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3978   9/7/2018
           and Carbon Activated Corporation
           USTR-2018-0026-3979 from RENEE STEWART, HOUGHTON
PR-4025                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3979   9/7/2018
           INTERNATIONAL

PR-4026    USTR-2018-0026-3980 from Martin Cohen                               https://www.regulations.gov/comment/USTR-2018-0026-3980   9/7/2018

PR-4027    USTR-2018-0026-3981 from JOY NENNA                                  https://www.regulations.gov/comment/USTR-2018-0026-3981   9/7/2018

PR-4028    USTR-2018-0026-3982 from Bradley Link, Owens Corning                https://www.regulations.gov/comment/USTR-2018-0026-3982   9/7/2018

PR-4029    USTR-2018-0026-3983 from Aubrey Dicus                               https://www.regulations.gov/comment/USTR-2018-0026-3983   9/7/2018

PR-4030    USTR-2018-0026-3984 from John Rylander, Rychem, LLC                 https://www.regulations.gov/comment/USTR-2018-0026-3984   9/7/2018

PR-4031    USTR-2018-0026-3985 from Bill Zheng                                 https://www.regulations.gov/comment/USTR-2018-0026-3985   9/7/2018

           USTR-2018-0026-3986 from Jeffrey M. Telep, King & Spalding (on
PR-4032                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3986   9/7/2018
           behalf of Apergy)

PR-4033    USTR-2018-0026-3987 from Terry Boss                                 https://www.regulations.gov/comment/USTR-2018-0026-3987   9/7/2018

           USTR-2018-0026-3988 from Richard Firehammer, Jr., Universal
PR-4034                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3988   9/7/2018
           Electronics, Inc.

PR-4035    USTR-2018-0026-3989 from Pete Slone, McKesson                       https://www.regulations.gov/comment/USTR-2018-0026-3989   9/7/2018

           USTR-2018-0026-3990 from Alexa Tonkovich, Alaska Seafood
PR-4036                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3990   9/7/2018
           Marketing Institute

PR-4037    USTR-2018-0026-3991 from Danielle Goodrich                          https://www.regulations.gov/comment/USTR-2018-0026-3991   9/7/2018



                                                                         239
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 243 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-4038    USTR-2018-0026-3992 from Sarah Moe, Hallmark Cards, Inc.             https://www.regulations.gov/comment/USTR-2018-0026-3992   9/7/2018

PR-4039    USTR-2018-0026-3993 from bert kollinger, kollinger auto body         https://www.regulations.gov/comment/USTR-2018-0026-3993   9/7/2018

           USTR-2018-0026-3994 from Milton Magnus, M&B Metal Products
PR-4040                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3994   9/7/2018
           Company Inc.

PR-4041    USTR-2018-0026-3995 from John Dunlap                                 https://www.regulations.gov/comment/USTR-2018-0026-3995   9/7/2018

           USTR-2018-0026-3996 from Daniel Pickard, Diamond Sawblades
PR-4042                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3996   9/7/2018
           Manufacturers' Coalition
           USTR-2018-0026-3997 from Aaron Applebaum, Baker & McKenzie
PR-4043                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3997   9/7/2018
           LLP

PR-4044    USTR-2018-0026-3998 from Steven Hall                                 https://www.regulations.gov/comment/USTR-2018-0026-3998   9/7/2018

           USTR-2018-0026-3999 from Douglas Highsmith, George R. Tuttle
PR-4045                                                                         https://www.regulations.gov/comment/USTR-2018-0026-3999   9/7/2018
           Law Office
           USTR-2018-0026-4000 from Andrena Powell-Baker, Union County
PR-4046                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4000   9/7/2018
           Development Board

PR-4047    USTR-2018-0026-4001 from Sandra Jessop, Airxcel, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-4001   9/7/2018

           USTR-2018-0026-4002 from Robert Leo, Meeks, Sheppard, Leo &
PR-4048                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4002   9/7/2018
           Pillsbury
           USTR-2018-0026-4003 from Patrick G. Connaughton, Agilent
PR-4049                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4003   9/7/2018
           Technologies, Inc.
           USTR-2018-0026-4004 from Scott Rutledge Pitsco Education, Husch
PR-4050                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4004   9/7/2018
           Blackwell LLP
           USTR-2018-0026-4005 from Larry Ordet, Sandler, Travis &
PR-4051                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4005   9/7/2018
           Rosenberg, P.A.

PR-4052    USTR-2018-0026-4006 from joe reubel, kerma medical products, inc     https://www.regulations.gov/comment/USTR-2018-0026-4006   9/7/2018

PR-4053    USTR-2018-0026-4007 from Steve Ramirez                               https://www.regulations.gov/comment/USTR-2018-0026-4007   9/7/2018

           USTR-2018-0026-4008 from Kayla Owens, Meiko Electronics
PR-4054                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4008   9/7/2018
           America



                                                                          240
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 244 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-4055    USTR-2018-0026-4009 from Jon Nyland, Digi International, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-4009   9/7/2018

           USTR-2018-0026-4010 from Canon U.S.A., Inc., Greenberg Traurig,
PR-4056                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4010   9/7/2018
           LLP
           USTR-2018-0026-4011 from M. Shannon Kiely Heider, Cummins
PR-4057                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4011   9/7/2018
           Inc.

PR-4058    USTR-2018-0026-4012 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-4012   9/7/2018

           USTR-2018-0026-4013 from Bonnie Byers, King & Spalding (on
PR-4059                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4013   9/7/2018
           behalf of Appvion Operations, Inc.)

PR-4060    USTR-2018-0026-4014 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-4014   9/7/2018

PR-4061    USTR-2018-0026-4015 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-4015   9/7/2018

PR-4062    USTR-2018-0026-4016 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-4016   9/7/2018

PR-4063    USTR-2018-0026-4017 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-4017   9/7/2018

PR-4064    USTR-2018-0026-4018 from Robert Binam                                 https://www.regulations.gov/comment/USTR-2018-0026-4018   9/7/2018

PR-4065    USTR-2018-0026-4019 from Brian Bloch, SimpliSafe, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-4019   9/7/2018

PR-4066    USTR-2018-0026-4020 from Gary Peterson                                https://www.regulations.gov/comment/USTR-2018-0026-4020   9/7/2018

           USTR-2018-0026-4021 from Ron Sorini, Sorini, Samet & Associates,
PR-4067                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4021   9/7/2018
           LLC

PR-4068    USTR-2018-0026-4022 from Debbie Chiu                                  https://www.regulations.gov/comment/USTR-2018-0026-4022   9/7/2018

           USTR-2018-0026-4023 from Paul Henry, Rubbermaid Commercial
PR-4069                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4023   9/7/2018
           Products, LLC
           USTR-2018-0026-4024 from Dave Caito, Sandler, Travis &
PR-4070                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4024   9/7/2018
           Rosenberg, P.A.

PR-4071    USTR-2018-0026-4025 from Steve Ramirez                                https://www.regulations.gov/comment/USTR-2018-0026-4025   9/7/2018



                                                                           241
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 245 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-4026 from Jared Angle, ITW Global Tire Repair
PR-4072                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4026   9/7/2018
           Inc.
           USTR-2018-0026-4027 from Jared Angle, ITW Residential and
PR-4073                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4027   9/7/2018
           Renovation (Paslode)
           USTR-2018-0026-4028 from Jacob Sturgeon, Wanhua Chemical
PR-4074                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4028   9/7/2018
           (America) Co., Ltd.

PR-4075    USTR-2018-0026-4029 from Joe Furlane, Ace Hardware Corp.             https://www.regulations.gov/comment/USTR-2018-0026-4029   9/7/2018

PR-4076    USTR-2018-0026-4030 from Jay Sung                                    https://www.regulations.gov/comment/USTR-2018-0026-4030   9/7/2018

PR-4077    USTR-2018-0026-4031 from Chloee Pham                                 https://www.regulations.gov/comment/USTR-2018-0026-4031   9/7/2018

PR-4078    USTR-2018-0026-4032 from Ethan Fiamingo                              https://www.regulations.gov/comment/USTR-2018-0026-4032   9/7/2018

PR-4079    USTR-2018-0026-4033 from ashley rankin                               https://www.regulations.gov/comment/USTR-2018-0026-4033   9/7/2018

PR-4080    USTR-2018-0026-4034 from Kenneth Anderson                            https://www.regulations.gov/comment/USTR-2018-0026-4034   9/7/2018

PR-4081    USTR-2018-0026-4035 from LIMIAO WANG                                 https://www.regulations.gov/comment/USTR-2018-0026-4035   9/7/2018

PR-4082    USTR-2018-0026-4036 from Kipchoge Spencer                            https://www.regulations.gov/comment/USTR-2018-0026-4036   9/7/2018

PR-4083    USTR-2018-0026-4037 from John F Kulbis                               https://www.regulations.gov/comment/USTR-2018-0026-4037   9/7/2018

PR-4084    USTR-2018-0026-4038 from Tora Harris                                 https://www.regulations.gov/comment/USTR-2018-0026-4038   9/7/2018

PR-4085    USTR-2018-0026-4039 from James Hwang                                 https://www.regulations.gov/comment/USTR-2018-0026-4039   9/7/2018

PR-4086    USTR-2018-0026-4040 from Colin Kuchy                                 https://www.regulations.gov/comment/USTR-2018-0026-4040   9/7/2018

PR-4087    USTR-2018-0026-4041 from Jeff Schifano                               https://www.regulations.gov/comment/USTR-2018-0026-4041   9/7/2018

PR-4088    USTR-2018-0026-4042 from Lori Richman                                https://www.regulations.gov/comment/USTR-2018-0026-4042   9/7/2018



                                                                          242
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 246 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents           Date
Record #

PR-4089    USTR-2018-0026-4043 from Daniel Schmidt, other                  https://www.regulations.gov/comment/USTR-2018-0026-4043   9/7/2018

PR-4090    USTR-2018-0026-4044 from Aaron Phillips, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4044   9/7/2018

PR-4091    USTR-2018-0026-4045 from Deborah Hoover                         https://www.regulations.gov/comment/USTR-2018-0026-4045   9/7/2018

PR-4092    USTR-2018-0026-4046 from Tater Mcbride                          https://www.regulations.gov/comment/USTR-2018-0026-4046   9/7/2018

PR-4093    USTR-2018-0026-4047 from Barbara Alvarez-Korby                  https://www.regulations.gov/comment/USTR-2018-0026-4047   9/7/2018

PR-4094    USTR-2018-0026-4048 from Yolanda Sorrentino                     https://www.regulations.gov/comment/USTR-2018-0026-4048   9/7/2018

PR-4095    USTR-2018-0026-4049 from Dorcas Smith                           https://www.regulations.gov/comment/USTR-2018-0026-4049   9/7/2018

PR-4096    USTR-2018-0026-4050 from Crystle Martinez                       https://www.regulations.gov/comment/USTR-2018-0026-4050   9/7/2018

PR-4097    USTR-2018-0026-4051 from Toni Treverton                         https://www.regulations.gov/comment/USTR-2018-0026-4051   9/7/2018

PR-4098    USTR-2018-0026-4052 from Myrtle Cross                           https://www.regulations.gov/comment/USTR-2018-0026-4052   9/7/2018

PR-4099    USTR-2018-0026-4053 from Doreen Parker                          https://www.regulations.gov/comment/USTR-2018-0026-4053   9/7/2018

PR-4100    USTR-2018-0026-4054 from Sandra Domingue                        https://www.regulations.gov/comment/USTR-2018-0026-4054   9/7/2018

PR-4101    USTR-2018-0026-4055 from Shirley Wells                          https://www.regulations.gov/comment/USTR-2018-0026-4055   9/7/2018

PR-4102    USTR-2018-0026-4056 from Jody Keelin                            https://www.regulations.gov/comment/USTR-2018-0026-4056   9/7/2018

PR-4103    USTR-2018-0026-4057 from Jillian Rankin                         https://www.regulations.gov/comment/USTR-2018-0026-4057   9/7/2018

PR-4104    USTR-2018-0026-4058 from Kate Anderson                          https://www.regulations.gov/comment/USTR-2018-0026-4058   9/7/2018

PR-4105    USTR-2018-0026-4059 from Lon Preston                            https://www.regulations.gov/comment/USTR-2018-0026-4059   9/7/2018



                                                                     243
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 247 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-4106    USTR-2018-0026-4060 from Jeri Zimmermann                          https://www.regulations.gov/comment/USTR-2018-0026-4060   9/7/2018

PR-4107    USTR-2018-0026-4061 from Gabriele Ansay                           https://www.regulations.gov/comment/USTR-2018-0026-4061   9/7/2018

PR-4108    USTR-2018-0026-4062 from Susan Olito                              https://www.regulations.gov/comment/USTR-2018-0026-4062   9/7/2018

PR-4109    USTR-2018-0026-4063 from Stephanie Clarke, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4063   9/7/2018

PR-4110    USTR-2018-0026-4064 from Rich Weiss                               https://www.regulations.gov/comment/USTR-2018-0026-4064   9/7/2018

PR-4111    USTR-2018-0026-4065 from Rick Abt                                 https://www.regulations.gov/comment/USTR-2018-0026-4065   9/7/2018

PR-4112    USTR-2018-0026-4066 from Athena Chronis-putnam                    https://www.regulations.gov/comment/USTR-2018-0026-4066   9/7/2018

PR-4113    USTR-2018-0026-4067 from Athena Chronis-putnam                    https://www.regulations.gov/comment/USTR-2018-0026-4067   9/7/2018

PR-4114    USTR-2018-0026-4068 from Susan Lydon                              https://www.regulations.gov/comment/USTR-2018-0026-4068   9/7/2018

PR-4115    USTR-2018-0026-4069 from Christy Turner                           https://www.regulations.gov/comment/USTR-2018-0026-4069   9/7/2018

PR-4116    USTR-2018-0026-4070 from Fran Lawren                              https://www.regulations.gov/comment/USTR-2018-0026-4070   9/7/2018

PR-4117    USTR-2018-0026-4071 from Virginia House                           https://www.regulations.gov/comment/USTR-2018-0026-4071   9/7/2018

PR-4118    USTR-2018-0026-4072 from Richard Getting                          https://www.regulations.gov/comment/USTR-2018-0026-4072   9/7/2018

PR-4119    USTR-2018-0026-4073 from Margaret Lantrip                         https://www.regulations.gov/comment/USTR-2018-0026-4073   9/7/2018

PR-4120    USTR-2018-0026-4074 from Diane Gantz                              https://www.regulations.gov/comment/USTR-2018-0026-4074   9/7/2018

PR-4121    USTR-2018-0026-4075 from Gary Wagster                             https://www.regulations.gov/comment/USTR-2018-0026-4075   9/7/2018

PR-4122    USTR-2018-0026-4076 from Cheryl Cosby                             https://www.regulations.gov/comment/USTR-2018-0026-4076   9/7/2018



                                                                       244
                           Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 248 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents           Date
Record #

PR-4123    USTR-2018-0026-4077 from John Klemundt                          https://www.regulations.gov/comment/USTR-2018-0026-4077   9/7/2018

PR-4124    USTR-2018-0026-4078 from Earl Mitchell                          https://www.regulations.gov/comment/USTR-2018-0026-4078   9/7/2018

PR-4125    USTR-2018-0026-4079 from Darla Gross                            https://www.regulations.gov/comment/USTR-2018-0026-4079   9/7/2018

PR-4126    USTR-2018-0026-4080 from Pamela Anderson                        https://www.regulations.gov/comment/USTR-2018-0026-4080   9/7/2018

PR-4127    USTR-2018-0026-4081 from Barbara Moore-Stanyer                  https://www.regulations.gov/comment/USTR-2018-0026-4081   9/7/2018

PR-4128    USTR-2018-0026-4082 from Dori Myers                             https://www.regulations.gov/comment/USTR-2018-0026-4082   9/7/2018

PR-4129    USTR-2018-0026-4083 from Rory Farina                            https://www.regulations.gov/comment/USTR-2018-0026-4083   9/7/2018

PR-4130    USTR-2018-0026-4084 from Mike Bauknecht, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4084   9/7/2018

PR-4131    USTR-2018-0026-4085 from Jodi Devonshire                        https://www.regulations.gov/comment/USTR-2018-0026-4085   9/7/2018

PR-4132    USTR-2018-0026-4086 from Josh Pierce                            https://www.regulations.gov/comment/USTR-2018-0026-4086   9/7/2018

PR-4133    USTR-2018-0026-4087 from Christian                              https://www.regulations.gov/comment/USTR-2018-0026-4087   9/7/2018

PR-4134    USTR-2018-0026-4088 from james sokso                            https://www.regulations.gov/comment/USTR-2018-0026-4088   9/7/2018

PR-4135    USTR-2018-0026-4089 from Brad Rowberry                          https://www.regulations.gov/comment/USTR-2018-0026-4089   9/7/2018

PR-4136    USTR-2018-0026-4090 from Jann Hubbard                           https://www.regulations.gov/comment/USTR-2018-0026-4090   9/7/2018

PR-4137    USTR-2018-0026-4091 from Claudia and Mike Nix                   https://www.regulations.gov/comment/USTR-2018-0026-4091   9/7/2018

PR-4138    USTR-2018-0026-4092 from CHARLES REVARD                         https://www.regulations.gov/comment/USTR-2018-0026-4092   9/7/2018

PR-4139    USTR-2018-0026-4093 from Christina Erwin                        https://www.regulations.gov/comment/USTR-2018-0026-4093   9/7/2018



                                                                     245
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 249 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents           Date
Record #

PR-4140    USTR-2018-0026-4094 from Ash Jordan                             https://www.regulations.gov/comment/USTR-2018-0026-4094   9/7/2018

PR-4141    USTR-2018-0026-4095 from Jeff McCachren                         https://www.regulations.gov/comment/USTR-2018-0026-4095   9/7/2018

PR-4142    USTR-2018-0026-4096 from Chris Jones, PeopleForBikes            https://www.regulations.gov/comment/USTR-2018-0026-4096   9/7/2018

PR-4143    USTR-2018-0026-4097 from Greg Lessard, PeopleForBikes           https://www.regulations.gov/comment/USTR-2018-0026-4097   9/7/2018

PR-4144    USTR-2018-0026-4098 from Maggie Mulhern, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4098   9/7/2018

PR-4145    USTR-2018-0026-4099 from Chloe Kosters                          https://www.regulations.gov/comment/USTR-2018-0026-4099   9/7/2018

PR-4146    USTR-2018-0026-4100 from Thomas Jessup                          https://www.regulations.gov/comment/USTR-2018-0026-4100   9/7/2018

PR-4147    USTR-2018-0026-4101 from Brandon Fravel                         https://www.regulations.gov/comment/USTR-2018-0026-4101   9/7/2018

PR-4148    USTR-2018-0026-4102 from Thomas Canu                            https://www.regulations.gov/comment/USTR-2018-0026-4102   9/7/2018

PR-4149    USTR-2018-0026-4103 from Daryl Catching                         https://www.regulations.gov/comment/USTR-2018-0026-4103   9/7/2018

PR-4150    USTR-2018-0026-4104 from Justin Roberts, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4104   9/7/2018

PR-4151    USTR-2018-0026-4105 from Beverly Lucas                          https://www.regulations.gov/comment/USTR-2018-0026-4105   9/7/2018

PR-4152    USTR-2018-0026-4106 from Peter Olson                            https://www.regulations.gov/comment/USTR-2018-0026-4106   9/7/2018

PR-4153    USTR-2018-0026-4107 from Myron Price                            https://www.regulations.gov/comment/USTR-2018-0026-4107   9/7/2018

PR-4154    USTR-2018-0026-4108 from James Lorentzen                        https://www.regulations.gov/comment/USTR-2018-0026-4108   9/7/2018

PR-4155    USTR-2018-0026-4109 from Randi Nehls                            https://www.regulations.gov/comment/USTR-2018-0026-4109   9/7/2018

PR-4156    USTR-2018-0026-4110 from Robin Graven-Milne                     https://www.regulations.gov/comment/USTR-2018-0026-4110   9/7/2018



                                                                     246
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 250 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4157    USTR-2018-0026-4111 from Megan Staudacher            https://www.regulations.gov/comment/USTR-2018-0026-4111   9/7/2018

PR-4158    USTR-2018-0026-4112 from Amanda Bolsinger            https://www.regulations.gov/comment/USTR-2018-0026-4112   9/7/2018

PR-4159    USTR-2018-0026-4113 from Gordon Yang                 https://www.regulations.gov/comment/USTR-2018-0026-4113   9/7/2018

PR-4160    USTR-2018-0026-4114 from Michael Bruner              https://www.regulations.gov/comment/USTR-2018-0026-4114   9/7/2018

PR-4161    USTR-2018-0026-4115 from Noel Kegel                  https://www.regulations.gov/comment/USTR-2018-0026-4115   9/7/2018

PR-4162    USTR-2018-0026-4116 from Tim Fricker                 https://www.regulations.gov/comment/USTR-2018-0026-4116   9/7/2018

PR-4163    USTR-2018-0026-4117 from Craig Kundig                https://www.regulations.gov/comment/USTR-2018-0026-4117   9/7/2018

PR-4164    USTR-2018-0026-4118 from Jason Shelman               https://www.regulations.gov/comment/USTR-2018-0026-4118   9/7/2018

PR-4165    USTR-2018-0026-4119 from Terry Love                  https://www.regulations.gov/comment/USTR-2018-0026-4119   9/7/2018

PR-4166    USTR-2018-0026-4120 from John Crandall               https://www.regulations.gov/comment/USTR-2018-0026-4120   9/7/2018

PR-4167    USTR-2018-0026-4121 from brian wenrick               https://www.regulations.gov/comment/USTR-2018-0026-4121   9/7/2018

PR-4168    USTR-2018-0026-4122 from Vanessa McCracken           https://www.regulations.gov/comment/USTR-2018-0026-4122   9/7/2018

PR-4169    USTR-2018-0026-4123 from Tim Peiffer                 https://www.regulations.gov/comment/USTR-2018-0026-4123   9/7/2018

PR-4170    USTR-2018-0026-4124 from Mark Campbell               https://www.regulations.gov/comment/USTR-2018-0026-4124   9/7/2018

PR-4171    USTR-2018-0026-4125 from mark campbell               https://www.regulations.gov/comment/USTR-2018-0026-4125   9/7/2018

PR-4172    USTR-2018-0026-4126 from James Harrell               https://www.regulations.gov/comment/USTR-2018-0026-4126   9/7/2018

PR-4173    USTR-2018-0026-4127 from Shawn Spencer               https://www.regulations.gov/comment/USTR-2018-0026-4127   9/7/2018



                                                          247
                           Case 1:21-cv-00052-3JP Document 297               Filed 04/30/21     Page 251 of 538


 Public
                            Document Name/Description                               Link to Publicly Available Documents           Date
Record #

PR-4174    USTR-2018-0026-4128 from Louise Kasl                          https://www.regulations.gov/comment/USTR-2018-0026-4128   9/7/2018

PR-4175    USTR-2018-0026-4129 from Shawn Brunner                        https://www.regulations.gov/comment/USTR-2018-0026-4129   9/7/2018

PR-4176    USTR-2018-0026-4130 from Harry Graham                         https://www.regulations.gov/comment/USTR-2018-0026-4130   9/7/2018

PR-4177    USTR-2018-0026-4131 from Joe Eberhardt                        https://www.regulations.gov/comment/USTR-2018-0026-4131   9/7/2018

PR-4178    USTR-2018-0026-4132 from Grant Chance                         https://www.regulations.gov/comment/USTR-2018-0026-4132   9/7/2018

PR-4179    USTR-2018-0026-4133 from David Newman                         https://www.regulations.gov/comment/USTR-2018-0026-4133   9/7/2018

PR-4180    USTR-2018-0026-4134 from Nick Kurt                            https://www.regulations.gov/comment/USTR-2018-0026-4134   9/7/2018

PR-4181    USTR-2018-0026-4135 from Joel Brown                           https://www.regulations.gov/comment/USTR-2018-0026-4135   9/7/2018

PR-4182    USTR-2018-0026-4136 from Micah Morlock                        https://www.regulations.gov/comment/USTR-2018-0026-4136   9/7/2018

PR-4183    USTR-2018-0026-4137 from jay zech                             https://www.regulations.gov/comment/USTR-2018-0026-4137   9/7/2018

PR-4184    USTR-2018-0026-4138 from Robert Davidson                      https://www.regulations.gov/comment/USTR-2018-0026-4138   9/7/2018

PR-4185    USTR-2018-0026-4139 from Aaron Curtis                         https://www.regulations.gov/comment/USTR-2018-0026-4139   9/7/2018

PR-4186    USTR-2018-0026-4140 from Mike Jandora, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4140   9/7/2018

PR-4187    USTR-2018-0026-4141 from James Clipp                          https://www.regulations.gov/comment/USTR-2018-0026-4141   9/7/2018

PR-4188    USTR-2018-0026-4142 from Chad VanSolkema                      https://www.regulations.gov/comment/USTR-2018-0026-4142   9/7/2018

PR-4189    USTR-2018-0026-4143 from Ryan McHenry                         https://www.regulations.gov/comment/USTR-2018-0026-4143   9/7/2018

PR-4190    USTR-2018-0026-4144 from Jon Lind                             https://www.regulations.gov/comment/USTR-2018-0026-4144   9/7/2018



                                                                   248
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 252 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4191    USTR-2018-0026-4145 from Todd Szoka                  https://www.regulations.gov/comment/USTR-2018-0026-4145   9/7/2018

PR-4192    USTR-2018-0026-4146 from michael black               https://www.regulations.gov/comment/USTR-2018-0026-4146   9/7/2018

PR-4193    USTR-2018-0026-4147 from Michael Adams               https://www.regulations.gov/comment/USTR-2018-0026-4147   9/7/2018

PR-4194    USTR-2018-0026-4148 from Donna Werner                https://www.regulations.gov/comment/USTR-2018-0026-4148   9/7/2018

PR-4195    USTR-2018-0026-4149 from Karen Jones                 https://www.regulations.gov/comment/USTR-2018-0026-4149   9/7/2018

PR-4196    USTR-2018-0026-4150 from Kathy Sharpe-McCord         https://www.regulations.gov/comment/USTR-2018-0026-4150   9/7/2018

PR-4197    USTR-2018-0026-4151 from Craig Donavin               https://www.regulations.gov/comment/USTR-2018-0026-4151   9/7/2018

PR-4198    USTR-2018-0026-4152 from Matt Wurth                  https://www.regulations.gov/comment/USTR-2018-0026-4152   9/7/2018

PR-4199    USTR-2018-0026-4153 from Kimmie Webb                 https://www.regulations.gov/comment/USTR-2018-0026-4153   9/7/2018

PR-4200    USTR-2018-0026-4154 from Daniel Murphy               https://www.regulations.gov/comment/USTR-2018-0026-4154   9/7/2018

PR-4201    USTR-2018-0026-4155 from Mark Vaughan                https://www.regulations.gov/comment/USTR-2018-0026-4155   9/7/2018

PR-4202    USTR-2018-0026-4156 from Jason Hooper                https://www.regulations.gov/comment/USTR-2018-0026-4156   9/7/2018

PR-4203    USTR-2018-0026-4157 from Brian Graham                https://www.regulations.gov/comment/USTR-2018-0026-4157   9/7/2018

PR-4204    USTR-2018-0026-4158 from Mark Manager                https://www.regulations.gov/comment/USTR-2018-0026-4158   9/7/2018

PR-4205    USTR-2018-0026-4159 from Thomas Pede                 https://www.regulations.gov/comment/USTR-2018-0026-4159   9/7/2018

PR-4206    USTR-2018-0026-4160 from Mark Smith                  https://www.regulations.gov/comment/USTR-2018-0026-4160   9/7/2018

PR-4207    USTR-2018-0026-4161 from Lora Glasel                 https://www.regulations.gov/comment/USTR-2018-0026-4161   9/7/2018



                                                          249
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 253 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-4208    USTR-2018-0026-4162 from Brittany Short                            https://www.regulations.gov/comment/USTR-2018-0026-4162   9/7/2018

PR-4209    USTR-2018-0026-4163 from Michael Vandenberg                        https://www.regulations.gov/comment/USTR-2018-0026-4163   9/7/2018

PR-4210    USTR-2018-0026-4164 from Sahara Almquist                           https://www.regulations.gov/comment/USTR-2018-0026-4164   9/7/2018

PR-4211    USTR-2018-0026-4165 from Matt McLaughlin                           https://www.regulations.gov/comment/USTR-2018-0026-4165   9/7/2018

PR-4212    USTR-2018-0026-4166 from Erik Seaver                               https://www.regulations.gov/comment/USTR-2018-0026-4166   9/7/2018

PR-4213    USTR-2018-0026-4167 from Andrew Petty                              https://www.regulations.gov/comment/USTR-2018-0026-4167   9/7/2018

PR-4214    USTR-2018-0026-4168 from Paul Unnasch                              https://www.regulations.gov/comment/USTR-2018-0026-4168   9/7/2018

PR-4215    USTR-2018-0026-4169 from Andy Barton                               https://www.regulations.gov/comment/USTR-2018-0026-4169   9/7/2018

PR-4216    USTR-2018-0026-4170 from Larry Barnhart                            https://www.regulations.gov/comment/USTR-2018-0026-4170   9/7/2018

PR-4217    USTR-2018-0026-4171 from Cliff Straub                              https://www.regulations.gov/comment/USTR-2018-0026-4171   9/7/2018

PR-4218    USTR-2018-0026-4172 from Christine Griesheimer, PeopleForBikes     https://www.regulations.gov/comment/USTR-2018-0026-4172   9/7/2018

PR-4219    USTR-2018-0026-4173 from Whitney Barnebey, PeopleForBikes          https://www.regulations.gov/comment/USTR-2018-0026-4173   9/7/2018

PR-4220    USTR-2018-0026-4174 from William Glasson, PeopleForBikes           https://www.regulations.gov/comment/USTR-2018-0026-4174   9/7/2018

PR-4221    USTR-2018-0026-4175 from Ryan Spinks, PeopleForBikes               https://www.regulations.gov/comment/USTR-2018-0026-4175   9/7/2018

PR-4222    USTR-2018-0026-4176 from JP Rutledge                               https://www.regulations.gov/comment/USTR-2018-0026-4176   9/7/2018

PR-4223    USTR-2018-0026-4177 from Thomas Clune                              https://www.regulations.gov/comment/USTR-2018-0026-4177   9/7/2018

PR-4224    USTR-2018-0026-4178 from Killian Skaronea                          https://www.regulations.gov/comment/USTR-2018-0026-4178   9/7/2018



                                                                        250
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 254 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4225    USTR-2018-0026-4179 from Robert Koldeway              https://www.regulations.gov/comment/USTR-2018-0026-4179   9/7/2018

PR-4226    USTR-2018-0026-4180 from Jason Schultz                https://www.regulations.gov/comment/USTR-2018-0026-4180   9/7/2018

PR-4227    USTR-2018-0026-4181 from Adam Titone                  https://www.regulations.gov/comment/USTR-2018-0026-4181   9/7/2018

PR-4228    USTR-2018-0026-4182 from Peter Cusden                 https://www.regulations.gov/comment/USTR-2018-0026-4182   9/7/2018

PR-4229    USTR-2018-0026-4183 from geoff rogers                 https://www.regulations.gov/comment/USTR-2018-0026-4183   9/7/2018

PR-4230    USTR-2018-0026-4184 from James Morgan                 https://www.regulations.gov/comment/USTR-2018-0026-4184   9/7/2018

PR-4231    USTR-2018-0026-4185 from Joseph Hoover                https://www.regulations.gov/comment/USTR-2018-0026-4185   9/7/2018

PR-4232    USTR-2018-0026-4186 from Paul Magnuson                https://www.regulations.gov/comment/USTR-2018-0026-4186   9/7/2018

PR-4233    USTR-2018-0026-4187 from Brent Carkeet                https://www.regulations.gov/comment/USTR-2018-0026-4187   9/7/2018

PR-4234    USTR-2018-0026-4188 from Anthony Esposito             https://www.regulations.gov/comment/USTR-2018-0026-4188   9/7/2018

PR-4235    USTR-2018-0026-4189 from Jamie Campbell               https://www.regulations.gov/comment/USTR-2018-0026-4189   9/7/2018

PR-4236    USTR-2018-0026-4190 from Lance Stonecipher            https://www.regulations.gov/comment/USTR-2018-0026-4190   9/7/2018

PR-4237    USTR-2018-0026-4191 from Corey Evans                  https://www.regulations.gov/comment/USTR-2018-0026-4191   9/7/2018

PR-4238    USTR-2018-0026-4192 from Pietro Policastro            https://www.regulations.gov/comment/USTR-2018-0026-4192   9/7/2018

PR-4239    USTR-2018-0026-4193 from Jon Kennedy                  https://www.regulations.gov/comment/USTR-2018-0026-4193   9/7/2018

PR-4240    USTR-2018-0026-4194 from Don & Ruth Kaser             https://www.regulations.gov/comment/USTR-2018-0026-4194   9/7/2018

PR-4241    USTR-2018-0026-4195 from George Garner                https://www.regulations.gov/comment/USTR-2018-0026-4195   9/7/2018



                                                           251
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 255 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4242    USTR-2018-0026-4196 from Willam Nunn                  https://www.regulations.gov/comment/USTR-2018-0026-4196   9/7/2018

PR-4243    USTR-2018-0026-4197 from Andrew Tegge                 https://www.regulations.gov/comment/USTR-2018-0026-4197   9/7/2018

PR-4244    USTR-2018-0026-4198 from colton beutel                https://www.regulations.gov/comment/USTR-2018-0026-4198   9/7/2018

PR-4245    USTR-2018-0026-4199 from Roderick Rostas              https://www.regulations.gov/comment/USTR-2018-0026-4199   9/7/2018

PR-4246    USTR-2018-0026-4200 from Elliot Hodge                 https://www.regulations.gov/comment/USTR-2018-0026-4200   9/7/2018

PR-4247    USTR-2018-0026-4201 from Kristian Hinders             https://www.regulations.gov/comment/USTR-2018-0026-4201   9/7/2018

PR-4248    USTR-2018-0026-4202 from David Bole                   https://www.regulations.gov/comment/USTR-2018-0026-4202   9/7/2018

PR-4249    USTR-2018-0026-4203 from Doug Hall                    https://www.regulations.gov/comment/USTR-2018-0026-4203   9/7/2018

PR-4250    USTR-2018-0026-4204 from Tom Stevens                  https://www.regulations.gov/comment/USTR-2018-0026-4204   9/7/2018

PR-4251    USTR-2018-0026-4205 from Nathan Andrews               https://www.regulations.gov/comment/USTR-2018-0026-4205   9/7/2018

PR-4252    USTR-2018-0026-4206 from Nathan Andrews               https://www.regulations.gov/comment/USTR-2018-0026-4206   9/7/2018

PR-4253    USTR-2018-0026-4207 from Gregory Young                https://www.regulations.gov/comment/USTR-2018-0026-4207   9/7/2018

PR-4254    USTR-2018-0026-4208 from Daniel Barry                 https://www.regulations.gov/comment/USTR-2018-0026-4208   9/7/2018

PR-4255    USTR-2018-0026-4209 from Evan Harris                  https://www.regulations.gov/comment/USTR-2018-0026-4209   9/7/2018

PR-4256    USTR-2018-0026-4210 from Justin Chiazza               https://www.regulations.gov/comment/USTR-2018-0026-4210   9/7/2018

PR-4257    USTR-2018-0026-4211 from Kevin Meehan                 https://www.regulations.gov/comment/USTR-2018-0026-4211   9/7/2018

PR-4258    USTR-2018-0026-4212 from Mark Traeger                 https://www.regulations.gov/comment/USTR-2018-0026-4212   9/7/2018



                                                           252
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 256 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4259    USTR-2018-0026-4213 from Ben Swan                     https://www.regulations.gov/comment/USTR-2018-0026-4213   9/7/2018

PR-4260    USTR-2018-0026-4214 from Denise Turner                https://www.regulations.gov/comment/USTR-2018-0026-4214   9/7/2018

PR-4261    USTR-2018-0026-4215 from Garrett Kostbar              https://www.regulations.gov/comment/USTR-2018-0026-4215   9/7/2018

PR-4262    USTR-2018-0026-4216 from Aaron Erzinger               https://www.regulations.gov/comment/USTR-2018-0026-4216   9/7/2018

PR-4263    USTR-2018-0026-4217 from Jesse Ellis                  https://www.regulations.gov/comment/USTR-2018-0026-4217   9/7/2018

PR-4264    USTR-2018-0026-4218 from Phil Hooper                  https://www.regulations.gov/comment/USTR-2018-0026-4218   9/7/2018

PR-4265    USTR-2018-0026-4219 from Hayes Kenny                  https://www.regulations.gov/comment/USTR-2018-0026-4219   9/7/2018

PR-4266    USTR-2018-0026-4220 from Jeffrey Wellek               https://www.regulations.gov/comment/USTR-2018-0026-4220   9/7/2018

PR-4267    USTR-2018-0026-4221 from William McEnery              https://www.regulations.gov/comment/USTR-2018-0026-4221   9/7/2018

PR-4268    USTR-2018-0026-4222 from Scott Gates                  https://www.regulations.gov/comment/USTR-2018-0026-4222   9/7/2018

PR-4269    USTR-2018-0026-4223 from KELLY AICHER                 https://www.regulations.gov/comment/USTR-2018-0026-4223   9/7/2018

PR-4270    USTR-2018-0026-4224 from Todd Melton                  https://www.regulations.gov/comment/USTR-2018-0026-4224   9/7/2018

PR-4271    USTR-2018-0026-4225 from Jimmy Revard                 https://www.regulations.gov/comment/USTR-2018-0026-4225   9/7/2018

PR-4272    USTR-2018-0026-4226 from John Ethen                   https://www.regulations.gov/comment/USTR-2018-0026-4226   9/7/2018

PR-4273    USTR-2018-0026-4227 from Julie Berberich              https://www.regulations.gov/comment/USTR-2018-0026-4227   9/7/2018

PR-4274    USTR-2018-0026-4228 from Todd Szoka                   https://www.regulations.gov/comment/USTR-2018-0026-4228   9/7/2018

PR-4275    USTR-2018-0026-4229 from martin ericson               https://www.regulations.gov/comment/USTR-2018-0026-4229   9/7/2018



                                                           253
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 257 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4276    USTR-2018-0026-4230 from Christopher Rubin           https://www.regulations.gov/comment/USTR-2018-0026-4230   9/7/2018

PR-4277    USTR-2018-0026-4231 from James Erbe                  https://www.regulations.gov/comment/USTR-2018-0026-4231   9/7/2018

PR-4278    USTR-2018-0026-4232 from Doug Korinek                https://www.regulations.gov/comment/USTR-2018-0026-4232   9/7/2018

PR-4279    USTR-2018-0026-4233 from Mike Simmons                https://www.regulations.gov/comment/USTR-2018-0026-4233   9/7/2018

PR-4280    USTR-2018-0026-4234 from harry martin                https://www.regulations.gov/comment/USTR-2018-0026-4234   9/7/2018

PR-4281    USTR-2018-0026-4235 from Holly Brinkman              https://www.regulations.gov/comment/USTR-2018-0026-4235   9/7/2018

PR-4282    USTR-2018-0026-4236 from Justin Brown                https://www.regulations.gov/comment/USTR-2018-0026-4236   9/7/2018

PR-4283    USTR-2018-0026-4237 from Ken Lundquist               https://www.regulations.gov/comment/USTR-2018-0026-4237   9/7/2018

PR-4284    USTR-2018-0026-4238 from Andrew Dettman              https://www.regulations.gov/comment/USTR-2018-0026-4238   9/7/2018

PR-4285    USTR-2018-0026-4239 from Tyler Patik                 https://www.regulations.gov/comment/USTR-2018-0026-4239   9/7/2018

PR-4286    USTR-2018-0026-4240 from Randy Pittaluga             https://www.regulations.gov/comment/USTR-2018-0026-4240   9/7/2018

PR-4287    USTR-2018-0026-4241 from Adam Haines                 https://www.regulations.gov/comment/USTR-2018-0026-4241   9/7/2018

PR-4288    USTR-2018-0026-4242 from Rudy Marquez                https://www.regulations.gov/comment/USTR-2018-0026-4242   9/7/2018

PR-4289    USTR-2018-0026-4243 from Helen Gardner               https://www.regulations.gov/comment/USTR-2018-0026-4243   9/7/2018

PR-4290    USTR-2018-0026-4244 from RANDAL OKADA                https://www.regulations.gov/comment/USTR-2018-0026-4244   9/7/2018

PR-4291    USTR-2018-0026-4245 from Heather Muhle               https://www.regulations.gov/comment/USTR-2018-0026-4245   9/7/2018

PR-4292    USTR-2018-0026-4246 from Chris Hull                  https://www.regulations.gov/comment/USTR-2018-0026-4246   9/7/2018



                                                          254
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 258 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4293    USTR-2018-0026-4247 from John Crandall                https://www.regulations.gov/comment/USTR-2018-0026-4247   9/7/2018

PR-4294    USTR-2018-0026-4248 from Joe Eberhardt                https://www.regulations.gov/comment/USTR-2018-0026-4248   9/7/2018

PR-4295    USTR-2018-0026-4249 from Peter Henry                  https://www.regulations.gov/comment/USTR-2018-0026-4249   9/7/2018

PR-4296    USTR-2018-0026-4250 from Ethan Dull                   https://www.regulations.gov/comment/USTR-2018-0026-4250   9/7/2018

PR-4297    USTR-2018-0026-4251 from Ron Durgin                   https://www.regulations.gov/comment/USTR-2018-0026-4251   9/7/2018

PR-4298    USTR-2018-0026-4252 from Karl Moscrip                 https://www.regulations.gov/comment/USTR-2018-0026-4252   9/7/2018

PR-4299    USTR-2018-0026-4253 from Brent Carkeet                https://www.regulations.gov/comment/USTR-2018-0026-4253   9/7/2018

PR-4300    USTR-2018-0026-4254 from Nick Dahl                    https://www.regulations.gov/comment/USTR-2018-0026-4254   9/7/2018

PR-4301    USTR-2018-0026-4255 from Paul Neal                    https://www.regulations.gov/comment/USTR-2018-0026-4255   9/7/2018

PR-4302    USTR-2018-0026-4256 from James Gilson                 https://www.regulations.gov/comment/USTR-2018-0026-4256   9/7/2018

PR-4303    USTR-2018-0026-4257 from Michael Reuter               https://www.regulations.gov/comment/USTR-2018-0026-4257   9/7/2018

PR-4304    USTR-2018-0026-4258 from Mike Barro                   https://www.regulations.gov/comment/USTR-2018-0026-4258   9/7/2018

PR-4305    USTR-2018-0026-4259 from Brian Silverio               https://www.regulations.gov/comment/USTR-2018-0026-4259   9/7/2018

PR-4306    USTR-2018-0026-4260 from Jim Carveth                  https://www.regulations.gov/comment/USTR-2018-0026-4260   9/7/2018

PR-4307    USTR-2018-0026-4261 from Scott Campbell               https://www.regulations.gov/comment/USTR-2018-0026-4261   9/7/2018

PR-4308    USTR-2018-0026-4262 from Ben Elliott                  https://www.regulations.gov/comment/USTR-2018-0026-4262   9/7/2018

PR-4309    USTR-2018-0026-4263 from stephen marks                https://www.regulations.gov/comment/USTR-2018-0026-4263   9/7/2018



                                                           255
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 259 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4310    USTR-2018-0026-4264 from Brian Dunne                 https://www.regulations.gov/comment/USTR-2018-0026-4264   9/7/2018

PR-4311    USTR-2018-0026-4265 from Joe Figard                  https://www.regulations.gov/comment/USTR-2018-0026-4265   9/7/2018

PR-4312    USTR-2018-0026-4266 from James Boote                 https://www.regulations.gov/comment/USTR-2018-0026-4266   9/7/2018

PR-4313    USTR-2018-0026-4267 from Dawn Boote                  https://www.regulations.gov/comment/USTR-2018-0026-4267   9/7/2018

PR-4314    USTR-2018-0026-4268 from Daniel Del Rosario          https://www.regulations.gov/comment/USTR-2018-0026-4268   9/7/2018

PR-4315    USTR-2018-0026-4269 from Steven Macsurak             https://www.regulations.gov/comment/USTR-2018-0026-4269   9/7/2018

PR-4316    USTR-2018-0026-4270 from Jeff Goddard                https://www.regulations.gov/comment/USTR-2018-0026-4270   9/7/2018

PR-4317    USTR-2018-0026-4271 from Mark Campbell               https://www.regulations.gov/comment/USTR-2018-0026-4271   9/7/2018

PR-4318    USTR-2018-0026-4272 from Doug Giesking               https://www.regulations.gov/comment/USTR-2018-0026-4272   9/7/2018

PR-4319    USTR-2018-0026-4273 from Scott Paton                 https://www.regulations.gov/comment/USTR-2018-0026-4273   9/7/2018

PR-4320    USTR-2018-0026-4274 from Marlin Erin                 https://www.regulations.gov/comment/USTR-2018-0026-4274   9/7/2018

PR-4321    USTR-2018-0026-4275 from Brian Cox                   https://www.regulations.gov/comment/USTR-2018-0026-4275   9/7/2018

PR-4322    USTR-2018-0026-4276 from James Broman                https://www.regulations.gov/comment/USTR-2018-0026-4276   9/7/2018

PR-4323    USTR-2018-0026-4277 from Jim Curwood                 https://www.regulations.gov/comment/USTR-2018-0026-4277   9/7/2018

PR-4324    USTR-2018-0026-4278 from Jeff Mohrman                https://www.regulations.gov/comment/USTR-2018-0026-4278   9/7/2018

PR-4325    USTR-2018-0026-4279 from William Denter              https://www.regulations.gov/comment/USTR-2018-0026-4279   9/7/2018

PR-4326    USTR-2018-0026-4280 from Zach Davis                  https://www.regulations.gov/comment/USTR-2018-0026-4280   9/7/2018



                                                          256
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 260 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4327    USTR-2018-0026-4281 from Michael Parks                https://www.regulations.gov/comment/USTR-2018-0026-4281   9/7/2018

PR-4328    USTR-2018-0026-4282 from Pete Webster                 https://www.regulations.gov/comment/USTR-2018-0026-4282   9/7/2018

PR-4329    USTR-2018-0026-4283 from Jennifer Trujillo            https://www.regulations.gov/comment/USTR-2018-0026-4283   9/7/2018

PR-4330    USTR-2018-0026-4284 from Brandon Thielke              https://www.regulations.gov/comment/USTR-2018-0026-4284   9/7/2018

PR-4331    USTR-2018-0026-4285 from Steve Donahue                https://www.regulations.gov/comment/USTR-2018-0026-4285   9/7/2018

PR-4332    USTR-2018-0026-4286 from Kenn Shepherd                https://www.regulations.gov/comment/USTR-2018-0026-4286   9/7/2018

PR-4333    USTR-2018-0026-4287 from John Knowles                 https://www.regulations.gov/comment/USTR-2018-0026-4287   9/7/2018

PR-4334    USTR-2018-0026-4288 from Christiaan Bourdrez          https://www.regulations.gov/comment/USTR-2018-0026-4288   9/7/2018

PR-4335    USTR-2018-0026-4289 from John Murphy                  https://www.regulations.gov/comment/USTR-2018-0026-4289   9/7/2018

PR-4336    USTR-2018-0026-4290 from Erick Torrence               https://www.regulations.gov/comment/USTR-2018-0026-4290   9/7/2018

PR-4337    USTR-2018-0026-4291 from David Newman                 https://www.regulations.gov/comment/USTR-2018-0026-4291   9/7/2018

PR-4338    USTR-2018-0026-4292 from Josh Eaton                   https://www.regulations.gov/comment/USTR-2018-0026-4292   9/7/2018

PR-4339    USTR-2018-0026-4293 from Tom Rinker                   https://www.regulations.gov/comment/USTR-2018-0026-4293   9/7/2018

PR-4340    USTR-2018-0026-4294 from ERNEST MARTIN                https://www.regulations.gov/comment/USTR-2018-0026-4294   9/7/2018

PR-4341    USTR-2018-0026-4295 from Steven Maas                  https://www.regulations.gov/comment/USTR-2018-0026-4295   9/7/2018

PR-4342    USTR-2018-0026-4296 from Robert Rybacki               https://www.regulations.gov/comment/USTR-2018-0026-4296   9/7/2018

PR-4343    USTR-2018-0026-4297 from brad jensen                  https://www.regulations.gov/comment/USTR-2018-0026-4297   9/7/2018



                                                           257
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 261 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4344    USTR-2018-0026-4298 from Adam Williams                https://www.regulations.gov/comment/USTR-2018-0026-4298   9/7/2018

PR-4345    USTR-2018-0026-4299 from JEREMY MIZE                  https://www.regulations.gov/comment/USTR-2018-0026-4299   9/7/2018

PR-4346    USTR-2018-0026-4300 from Tracy Reed                   https://www.regulations.gov/comment/USTR-2018-0026-4300   9/7/2018

PR-4347    USTR-2018-0026-4301 from Breeana Weaver               https://www.regulations.gov/comment/USTR-2018-0026-4301   9/7/2018

PR-4348    USTR-2018-0026-4302 from christopher gracia           https://www.regulations.gov/comment/USTR-2018-0026-4302   9/7/2018

PR-4349    USTR-2018-0026-4303 from Linda Smith                  https://www.regulations.gov/comment/USTR-2018-0026-4303   9/7/2018

PR-4350    USTR-2018-0026-4304 from Robert Smith                 https://www.regulations.gov/comment/USTR-2018-0026-4304   9/7/2018

PR-4351    USTR-2018-0026-4305 from William Wallstedt            https://www.regulations.gov/comment/USTR-2018-0026-4305   9/7/2018

PR-4352    USTR-2018-0026-4306 from Shelley Sund                 https://www.regulations.gov/comment/USTR-2018-0026-4306   9/7/2018

PR-4353    USTR-2018-0026-4307 from Marla Streb                  https://www.regulations.gov/comment/USTR-2018-0026-4307   9/7/2018

PR-4354    USTR-2018-0026-4308 from Joel Mischke                 https://www.regulations.gov/comment/USTR-2018-0026-4308   9/7/2018

PR-4355    USTR-2018-0026-4309 from Horacio Echevarria           https://www.regulations.gov/comment/USTR-2018-0026-4309   9/7/2018

PR-4356    USTR-2018-0026-4310 from Kelly Crimmins               https://www.regulations.gov/comment/USTR-2018-0026-4310   9/7/2018

PR-4357    USTR-2018-0026-4311 from Benjamin Miller              https://www.regulations.gov/comment/USTR-2018-0026-4311   9/7/2018

PR-4358    USTR-2018-0026-4312 from Joshua Ramirez               https://www.regulations.gov/comment/USTR-2018-0026-4312   9/7/2018

PR-4359    USTR-2018-0026-4313 from Kyle Freeman                 https://www.regulations.gov/comment/USTR-2018-0026-4313   9/7/2018

PR-4360    USTR-2018-0026-4314 from Sarah Terranova              https://www.regulations.gov/comment/USTR-2018-0026-4314   9/7/2018



                                                           258
                            Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 262 of 538


 Public
                            Document Name/Description                          Link to Publicly Available Documents           Date
Record #

PR-4361    USTR-2018-0026-4315 from Ernie Lehman                    https://www.regulations.gov/comment/USTR-2018-0026-4315   9/7/2018

PR-4362    USTR-2018-0026-4316 from Debbie Lehman                   https://www.regulations.gov/comment/USTR-2018-0026-4316   9/7/2018

PR-4363    USTR-2018-0026-4317 from Brian Nordwall                  https://www.regulations.gov/comment/USTR-2018-0026-4317   9/7/2018

PR-4364    USTR-2018-0026-4318 from Stuart Hunter                   https://www.regulations.gov/comment/USTR-2018-0026-4318   9/7/2018

PR-4365    USTR-2018-0026-4319 from Michael Houlmont                https://www.regulations.gov/comment/USTR-2018-0026-4319   9/7/2018

PR-4366    USTR-2018-0026-4320 from Victoria Firth                  https://www.regulations.gov/comment/USTR-2018-0026-4320   9/7/2018

PR-4367    USTR-2018-0026-4321 from Troy Howell                     https://www.regulations.gov/comment/USTR-2018-0026-4321   9/7/2018

PR-4368    USTR-2018-0026-4322 from Jacob Kenney                    https://www.regulations.gov/comment/USTR-2018-0026-4322   9/7/2018

PR-4369    USTR-2018-0026-4323 from Amy Hed Vincent                 https://www.regulations.gov/comment/USTR-2018-0026-4323   9/7/2018

PR-4370    USTR-2018-0026-4324 from Jeffrey Cleary                  https://www.regulations.gov/comment/USTR-2018-0026-4324   9/7/2018

PR-4371    USTR-2018-0026-4325 from Alex Zuckerman                  https://www.regulations.gov/comment/USTR-2018-0026-4325   9/7/2018

PR-4372    USTR-2018-0026-4326 from Rose Dandaro                    https://www.regulations.gov/comment/USTR-2018-0026-4326   9/7/2018

PR-4373    USTR-2018-0026-4327 from Benton Hunt                     https://www.regulations.gov/comment/USTR-2018-0026-4327   9/7/2018

PR-4374    USTR-2018-0026-4328 from Shayne O'Keefe                  https://www.regulations.gov/comment/USTR-2018-0026-4328   9/7/2018

PR-4375    USTR-2018-0026-4329 from Chris Davidson                  https://www.regulations.gov/comment/USTR-2018-0026-4329   9/7/2018

PR-4376    USTR-2018-0026-4330 from David Lafferty                  https://www.regulations.gov/comment/USTR-2018-0026-4330   9/7/2018

PR-4377    USTR-2018-0026-4331 from Alex and Lesley Tweedie         https://www.regulations.gov/comment/USTR-2018-0026-4331   9/7/2018



                                                              259
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 263 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4378    USTR-2018-0026-4332 from Jennifer Chung               https://www.regulations.gov/comment/USTR-2018-0026-4332   9/7/2018

PR-4379    USTR-2018-0026-4333 from Nelson Gutierrez             https://www.regulations.gov/comment/USTR-2018-0026-4333   9/7/2018

PR-4380    USTR-2018-0026-4334 from Spencer Burns                https://www.regulations.gov/comment/USTR-2018-0026-4334   9/7/2018

PR-4381    USTR-2018-0026-4335 from Ed Hall                      https://www.regulations.gov/comment/USTR-2018-0026-4335   9/7/2018

PR-4382    USTR-2018-0026-4336 from Michael Reynolds             https://www.regulations.gov/comment/USTR-2018-0026-4336   9/7/2018

PR-4383    USTR-2018-0026-4337 from Leslie Cross                 https://www.regulations.gov/comment/USTR-2018-0026-4337   9/7/2018

PR-4384    USTR-2018-0026-4338 from Robert Koshar                https://www.regulations.gov/comment/USTR-2018-0026-4338   9/7/2018

PR-4385    USTR-2018-0026-4339 from MICHAEL DELANO               https://www.regulations.gov/comment/USTR-2018-0026-4339   9/7/2018

PR-4386    USTR-2018-0026-4340 from Christian Janssens           https://www.regulations.gov/comment/USTR-2018-0026-4340   9/7/2018

PR-4387    USTR-2018-0026-4341 from Marc Lefkowitz               https://www.regulations.gov/comment/USTR-2018-0026-4341   9/7/2018

PR-4388    USTR-2018-0026-4342 from Bill Ryan                    https://www.regulations.gov/comment/USTR-2018-0026-4342   9/7/2018

PR-4389    USTR-2018-0026-4343 from Bruce Grell                  https://www.regulations.gov/comment/USTR-2018-0026-4343   9/7/2018

PR-4390    USTR-2018-0026-4344 from Dillon Smith                 https://www.regulations.gov/comment/USTR-2018-0026-4344   9/7/2018

PR-4391    USTR-2018-0026-4345 from Adam Flint                   https://www.regulations.gov/comment/USTR-2018-0026-4345   9/7/2018

PR-4392    USTR-2018-0026-4346 from matt rose                    https://www.regulations.gov/comment/USTR-2018-0026-4346   9/7/2018

PR-4393    USTR-2018-0026-4347 from geddy starkey                https://www.regulations.gov/comment/USTR-2018-0026-4347   9/7/2018

PR-4394    USTR-2018-0026-4348 from Jeff Beehler                 https://www.regulations.gov/comment/USTR-2018-0026-4348   9/7/2018



                                                           260
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 264 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4395    USTR-2018-0026-4349 from Bruce Baldwin               https://www.regulations.gov/comment/USTR-2018-0026-4349   9/7/2018

PR-4396    USTR-2018-0026-4350 from Brandon Runyon              https://www.regulations.gov/comment/USTR-2018-0026-4350   9/7/2018

PR-4397    USTR-2018-0026-4351 from Breanna VanDeHey            https://www.regulations.gov/comment/USTR-2018-0026-4351   9/7/2018

PR-4398    USTR-2018-0026-4352 from Jordan Drescher             https://www.regulations.gov/comment/USTR-2018-0026-4352   9/7/2018

PR-4399    USTR-2018-0026-4353 from Mitchell Benz               https://www.regulations.gov/comment/USTR-2018-0026-4353   9/7/2018

PR-4400    USTR-2018-0026-4354 from Nathan Vasiloff             https://www.regulations.gov/comment/USTR-2018-0026-4354   9/7/2018

PR-4401    USTR-2018-0026-4355 from Ralph Ellis                 https://www.regulations.gov/comment/USTR-2018-0026-4355   9/7/2018

PR-4402    USTR-2018-0026-4356 from Luke Kuschmeader            https://www.regulations.gov/comment/USTR-2018-0026-4356   9/7/2018

PR-4403    USTR-2018-0026-4357 from Wayne Mikes                 https://www.regulations.gov/comment/USTR-2018-0026-4357   9/7/2018

PR-4404    USTR-2018-0026-4358 from Mary Lee Geraghty           https://www.regulations.gov/comment/USTR-2018-0026-4358   9/7/2018

PR-4405    USTR-2018-0026-4359 from ROGER FRIEND                https://www.regulations.gov/comment/USTR-2018-0026-4359   9/7/2018

PR-4406    USTR-2018-0026-4360 from Cliff Leonard               https://www.regulations.gov/comment/USTR-2018-0026-4360   9/7/2018

PR-4407    USTR-2018-0026-4361 from Jeffrey Stone               https://www.regulations.gov/comment/USTR-2018-0026-4361   9/7/2018

PR-4408    USTR-2018-0026-4362 from Scott Wilson                https://www.regulations.gov/comment/USTR-2018-0026-4362   9/7/2018

PR-4409    USTR-2018-0026-4363 from David Flanagan              https://www.regulations.gov/comment/USTR-2018-0026-4363   9/7/2018

PR-4410    USTR-2018-0026-4364 from Linda Sebesta               https://www.regulations.gov/comment/USTR-2018-0026-4364   9/7/2018

PR-4411    USTR-2018-0026-4365 from Robert Polakowski           https://www.regulations.gov/comment/USTR-2018-0026-4365   9/7/2018



                                                          261
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 265 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4412    USTR-2018-0026-4366 from Maxton Caplanides            https://www.regulations.gov/comment/USTR-2018-0026-4366   9/7/2018

PR-4413    USTR-2018-0026-4367 from jason goodman                https://www.regulations.gov/comment/USTR-2018-0026-4367   9/7/2018

PR-4414    USTR-2018-0026-4368 from FRANK GOODY                  https://www.regulations.gov/comment/USTR-2018-0026-4368   9/7/2018

PR-4415    USTR-2018-0026-4369 from Josh Allen                   https://www.regulations.gov/comment/USTR-2018-0026-4369   9/7/2018

PR-4416    USTR-2018-0026-4370 from Jonathan Galanis             https://www.regulations.gov/comment/USTR-2018-0026-4370   9/7/2018

PR-4417    USTR-2018-0026-4371 from Paul Tobio                   https://www.regulations.gov/comment/USTR-2018-0026-4371   9/7/2018

PR-4418    USTR-2018-0026-4372 from Lauren Lawson                https://www.regulations.gov/comment/USTR-2018-0026-4372   9/7/2018

PR-4419    USTR-2018-0026-4373 from Zach Selby                   https://www.regulations.gov/comment/USTR-2018-0026-4373   9/7/2018

PR-4420    USTR-2018-0026-4374 from Daryl Johnson                https://www.regulations.gov/comment/USTR-2018-0026-4374   9/7/2018

PR-4421    USTR-2018-0026-4375 from Chris Lyons                  https://www.regulations.gov/comment/USTR-2018-0026-4375   9/7/2018

PR-4422    USTR-2018-0026-4376 from Hector Lopez                 https://www.regulations.gov/comment/USTR-2018-0026-4376   9/7/2018

PR-4423    USTR-2018-0026-4377 from Brittany Pfaff               https://www.regulations.gov/comment/USTR-2018-0026-4377   9/7/2018

PR-4424    USTR-2018-0026-4378 from Jonathan Sainsbury           https://www.regulations.gov/comment/USTR-2018-0026-4378   9/7/2018

PR-4425    USTR-2018-0026-4379 from Mark Kinslow                 https://www.regulations.gov/comment/USTR-2018-0026-4379   9/7/2018

PR-4426    USTR-2018-0026-4380 from Aaron Chisum                 https://www.regulations.gov/comment/USTR-2018-0026-4380   9/7/2018

PR-4427    USTR-2018-0026-4381 from anita westfall               https://www.regulations.gov/comment/USTR-2018-0026-4381   9/7/2018

PR-4428    USTR-2018-0026-4382 from Alan Farnes                  https://www.regulations.gov/comment/USTR-2018-0026-4382   9/7/2018



                                                           262
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 266 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4429    USTR-2018-0026-4383 from Jason Merrill                https://www.regulations.gov/comment/USTR-2018-0026-4383   9/7/2018

PR-4430    USTR-2018-0026-4384 from Hans Peterson                https://www.regulations.gov/comment/USTR-2018-0026-4384   9/7/2018

PR-4431    USTR-2018-0026-4385 from Jose Berrios                 https://www.regulations.gov/comment/USTR-2018-0026-4385   9/7/2018

PR-4432    USTR-2018-0026-4386 from Bob Jones                    https://www.regulations.gov/comment/USTR-2018-0026-4386   9/7/2018

PR-4433    USTR-2018-0026-4387 from Wesley Davidson              https://www.regulations.gov/comment/USTR-2018-0026-4387   9/7/2018

PR-4434    USTR-2018-0026-4388 from Ken Glick                    https://www.regulations.gov/comment/USTR-2018-0026-4388   9/7/2018

PR-4435    USTR-2018-0026-4389 from Cassidy Thomas               https://www.regulations.gov/comment/USTR-2018-0026-4389   9/7/2018

PR-4436    USTR-2018-0026-4390 from MIchael Nauheimer            https://www.regulations.gov/comment/USTR-2018-0026-4390   9/7/2018

PR-4437    USTR-2018-0026-4391 from Steven Gadingan              https://www.regulations.gov/comment/USTR-2018-0026-4391   9/7/2018

PR-4438    USTR-2018-0026-4392 from steve hetherington           https://www.regulations.gov/comment/USTR-2018-0026-4392   9/7/2018

PR-4439    USTR-2018-0026-4393 from Jeffrey Getten               https://www.regulations.gov/comment/USTR-2018-0026-4393   9/7/2018

PR-4440    USTR-2018-0026-4394 from Dan Umber                    https://www.regulations.gov/comment/USTR-2018-0026-4394   9/7/2018

PR-4441    USTR-2018-0026-4395 from Coy Smith                    https://www.regulations.gov/comment/USTR-2018-0026-4395   9/7/2018

PR-4442    USTR-2018-0026-4396 from Marty Hammond                https://www.regulations.gov/comment/USTR-2018-0026-4396   9/7/2018

PR-4443    USTR-2018-0026-4397 from Ginger Twigg                 https://www.regulations.gov/comment/USTR-2018-0026-4397   9/7/2018

PR-4444    USTR-2018-0026-4398 from Larry Kaatz                  https://www.regulations.gov/comment/USTR-2018-0026-4398   9/7/2018

PR-4445    USTR-2018-0026-4399 from Mike Cachat                  https://www.regulations.gov/comment/USTR-2018-0026-4399   9/7/2018



                                                           263
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 267 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4446    USTR-2018-0026-4400 from Rich Fein                   https://www.regulations.gov/comment/USTR-2018-0026-4400   9/7/2018

PR-4447    USTR-2018-0026-4401 from Jeff Latimer                https://www.regulations.gov/comment/USTR-2018-0026-4401   9/7/2018

PR-4448    USTR-2018-0026-4402 from Jodi Hall                   https://www.regulations.gov/comment/USTR-2018-0026-4402   9/7/2018

PR-4449    USTR-2018-0026-4403 from Andy Robbins                https://www.regulations.gov/comment/USTR-2018-0026-4403   9/7/2018

PR-4450    USTR-2018-0026-4404 from Larry Hennis                https://www.regulations.gov/comment/USTR-2018-0026-4404   9/7/2018

PR-4451    USTR-2018-0026-4405 from Nancy Mantell               https://www.regulations.gov/comment/USTR-2018-0026-4405   9/7/2018

PR-4452    USTR-2018-0026-4406 from Patti Mckinley              https://www.regulations.gov/comment/USTR-2018-0026-4406   9/7/2018

PR-4453    USTR-2018-0026-4407 from Loretta Dominguez           https://www.regulations.gov/comment/USTR-2018-0026-4407   9/7/2018

PR-4454    USTR-2018-0026-4408 from Nolen Dunaway               https://www.regulations.gov/comment/USTR-2018-0026-4408   9/7/2018

PR-4455    USTR-2018-0026-4409 from Diane Olson                 https://www.regulations.gov/comment/USTR-2018-0026-4409   9/7/2018

PR-4456    USTR-2018-0026-4410 from Zen Ent                     https://www.regulations.gov/comment/USTR-2018-0026-4410   9/7/2018

PR-4457    USTR-2018-0026-4411 from Dean Gurley                 https://www.regulations.gov/comment/USTR-2018-0026-4411   9/7/2018

PR-4458    USTR-2018-0026-4412 from Alicia Helton               https://www.regulations.gov/comment/USTR-2018-0026-4412   9/7/2018

PR-4459    USTR-2018-0026-4413 from Diane Crowley               https://www.regulations.gov/comment/USTR-2018-0026-4413   9/7/2018

PR-4460    USTR-2018-0026-4414 from Kathy Colosimo              https://www.regulations.gov/comment/USTR-2018-0026-4414   9/7/2018

PR-4461    USTR-2018-0026-4415 from Judith Emerson              https://www.regulations.gov/comment/USTR-2018-0026-4415   9/7/2018

PR-4462    USTR-2018-0026-4416 from John Jarred                 https://www.regulations.gov/comment/USTR-2018-0026-4416   9/7/2018



                                                          264
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 268 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4463    USTR-2018-0026-4417 from Judie Dreier                https://www.regulations.gov/comment/USTR-2018-0026-4417   9/7/2018

PR-4464    USTR-2018-0026-4418 from Larry McNally               https://www.regulations.gov/comment/USTR-2018-0026-4418   9/7/2018

PR-4465    USTR-2018-0026-4419 from Jo Sanders                  https://www.regulations.gov/comment/USTR-2018-0026-4419   9/7/2018

PR-4466    USTR-2018-0026-4420 from David Verhoff               https://www.regulations.gov/comment/USTR-2018-0026-4420   9/7/2018

PR-4467    USTR-2018-0026-4421 from Sammy Ehrnman               https://www.regulations.gov/comment/USTR-2018-0026-4421   9/7/2018

PR-4468    USTR-2018-0026-4422 from Carolyn S.Williams          https://www.regulations.gov/comment/USTR-2018-0026-4422   9/7/2018

PR-4469    USTR-2018-0026-4423 from robin sheaff                https://www.regulations.gov/comment/USTR-2018-0026-4423   9/7/2018

PR-4470    USTR-2018-0026-4424 from Jerry Sparks                https://www.regulations.gov/comment/USTR-2018-0026-4424   9/7/2018

PR-4471    USTR-2018-0026-4425 from Honora Green                https://www.regulations.gov/comment/USTR-2018-0026-4425   9/7/2018

PR-4472    USTR-2018-0026-4426 from Deborah Fleming             https://www.regulations.gov/comment/USTR-2018-0026-4426   9/7/2018

PR-4473    USTR-2018-0026-4427 from Estelle Carson              https://www.regulations.gov/comment/USTR-2018-0026-4427   9/7/2018

PR-4474    USTR-2018-0026-4428 from Bernard Newman              https://www.regulations.gov/comment/USTR-2018-0026-4428   9/7/2018

PR-4475    USTR-2018-0026-4429 from Sarah Peters                https://www.regulations.gov/comment/USTR-2018-0026-4429   9/7/2018

PR-4476    USTR-2018-0026-4430 from Maureen Plunkett            https://www.regulations.gov/comment/USTR-2018-0026-4430   9/7/2018

PR-4477    USTR-2018-0026-4431 from Greg Darling                https://www.regulations.gov/comment/USTR-2018-0026-4431   9/7/2018

PR-4478    USTR-2018-0026-4432 from David Brundage              https://www.regulations.gov/comment/USTR-2018-0026-4432   9/7/2018

PR-4479    USTR-2018-0026-4433 from Mary Birmingham             https://www.regulations.gov/comment/USTR-2018-0026-4433   9/7/2018



                                                          265
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 269 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4480    USTR-2018-0026-4434 from Sharon Bruehling             https://www.regulations.gov/comment/USTR-2018-0026-4434   9/7/2018

PR-4481    USTR-2018-0026-4435 from Debrah Smith                 https://www.regulations.gov/comment/USTR-2018-0026-4435   9/7/2018

PR-4482    USTR-2018-0026-4436 from Dorinne Cross                https://www.regulations.gov/comment/USTR-2018-0026-4436   9/7/2018

PR-4483    USTR-2018-0026-4437 from Trina Pinkerton              https://www.regulations.gov/comment/USTR-2018-0026-4437   9/7/2018

PR-4484    USTR-2018-0026-4438 from Daniel Jackson               https://www.regulations.gov/comment/USTR-2018-0026-4438   9/7/2018

PR-4485    USTR-2018-0026-4439 from Rick Nason                   https://www.regulations.gov/comment/USTR-2018-0026-4439   9/7/2018

PR-4486    USTR-2018-0026-4440 from Tami Buhrow                  https://www.regulations.gov/comment/USTR-2018-0026-4440   9/7/2018

PR-4487    USTR-2018-0026-4441 from Sandra-Ann McGibbon          https://www.regulations.gov/comment/USTR-2018-0026-4441   9/7/2018

PR-4488    USTR-2018-0026-4442 from Jerry Sparks                 https://www.regulations.gov/comment/USTR-2018-0026-4442   9/7/2018

PR-4489    USTR-2018-0026-4443 from Carissa Griffith             https://www.regulations.gov/comment/USTR-2018-0026-4443   9/7/2018

PR-4490    USTR-2018-0026-4444 from Jim Hooper                   https://www.regulations.gov/comment/USTR-2018-0026-4444   9/7/2018

PR-4491    USTR-2018-0026-4445 from Wilberd Holst                https://www.regulations.gov/comment/USTR-2018-0026-4445   9/7/2018

PR-4492    USTR-2018-0026-4446 from John Calabrese               https://www.regulations.gov/comment/USTR-2018-0026-4446   9/7/2018

PR-4493    USTR-2018-0026-4447 from Mildred Dowdell              https://www.regulations.gov/comment/USTR-2018-0026-4447   9/7/2018

PR-4494    USTR-2018-0026-4448 from Claudia White                https://www.regulations.gov/comment/USTR-2018-0026-4448   9/7/2018

PR-4495    USTR-2018-0026-4449 from Ann Rennacker                https://www.regulations.gov/comment/USTR-2018-0026-4449   9/7/2018

PR-4496    USTR-2018-0026-4450 from Terence Hewes                https://www.regulations.gov/comment/USTR-2018-0026-4450   9/7/2018



                                                           266
                           Case 1:21-cv-00052-3JP Document 297           Filed 04/30/21     Page 270 of 538


 Public
                            Document Name/Description                           Link to Publicly Available Documents           Date
Record #

PR-4497    USTR-2018-0026-4451 from Cindy Heinz                      https://www.regulations.gov/comment/USTR-2018-0026-4451   9/7/2018

PR-4498    USTR-2018-0026-4452 from Tracy Joseph                     https://www.regulations.gov/comment/USTR-2018-0026-4452   9/7/2018

PR-4499    USTR-2018-0026-4453 from Zarina Fox                       https://www.regulations.gov/comment/USTR-2018-0026-4453   9/7/2018

PR-4500    USTR-2018-0026-4454 from Patricia Young                   https://www.regulations.gov/comment/USTR-2018-0026-4454   9/7/2018

PR-4501    USTR-2018-0026-4455 from Janine Gaboury                   https://www.regulations.gov/comment/USTR-2018-0026-4455   9/7/2018

PR-4502    USTR-2018-0026-4456 from Thomas Nelson                    https://www.regulations.gov/comment/USTR-2018-0026-4456   9/7/2018

PR-4503    USTR-2018-0026-4457 from Jane Weinstein                   https://www.regulations.gov/comment/USTR-2018-0026-4457   9/7/2018

PR-4504    USTR-2018-0026-4458 from Beverlee Patterson               https://www.regulations.gov/comment/USTR-2018-0026-4458   9/7/2018

PR-4505    USTR-2018-0026-4459 from Stephanie Richards               https://www.regulations.gov/comment/USTR-2018-0026-4459   9/7/2018

PR-4506    USTR-2018-0026-4460 from Lara Coffey                      https://www.regulations.gov/comment/USTR-2018-0026-4460   9/7/2018

PR-4507    USTR-2018-0026-4461 from Bobby Dickerman                  https://www.regulations.gov/comment/USTR-2018-0026-4461   9/7/2018

PR-4508    USTR-2018-0026-4462 from Deanne Smolnicky-Fleming         https://www.regulations.gov/comment/USTR-2018-0026-4462   9/7/2018

PR-4509    USTR-2018-0026-4463 from Gloria Isom                      https://www.regulations.gov/comment/USTR-2018-0026-4463   9/7/2018

PR-4510    USTR-2018-0026-4464 from Zelda Williams                   https://www.regulations.gov/comment/USTR-2018-0026-4464   9/7/2018

PR-4511    USTR-2018-0026-4465 from Jeanne Kennedy-Nix               https://www.regulations.gov/comment/USTR-2018-0026-4465   9/7/2018

PR-4512    USTR-2018-0026-4466 from Carole Blanton                   https://www.regulations.gov/comment/USTR-2018-0026-4466   9/7/2018

PR-4513    USTR-2018-0026-4467 from Chris Cosat                      https://www.regulations.gov/comment/USTR-2018-0026-4467   9/7/2018



                                                               267
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 271 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4514    USTR-2018-0026-4468 from Janette Peters               https://www.regulations.gov/comment/USTR-2018-0026-4468   9/7/2018

PR-4515    USTR-2018-0026-4469 from Susan Lynch                  https://www.regulations.gov/comment/USTR-2018-0026-4469   9/7/2018

PR-4516    USTR-2018-0026-4470 from David Braun                  https://www.regulations.gov/comment/USTR-2018-0026-4470   9/7/2018

PR-4517    USTR-2018-0026-4471 from Gretchen Easterberg          https://www.regulations.gov/comment/USTR-2018-0026-4471   9/7/2018

PR-4518    USTR-2018-0026-4472 from Velencia Tripp               https://www.regulations.gov/comment/USTR-2018-0026-4472   9/7/2018

PR-4519    USTR-2018-0026-4473 from Gloria Isom                  https://www.regulations.gov/comment/USTR-2018-0026-4473   9/7/2018

PR-4520    USTR-2018-0026-4474 from Sandi Sandoval               https://www.regulations.gov/comment/USTR-2018-0026-4474   9/7/2018

PR-4521    USTR-2018-0026-4475 from Carol Lesh                   https://www.regulations.gov/comment/USTR-2018-0026-4475   9/7/2018

PR-4522    USTR-2018-0026-4476 from Marta McLoughlin             https://www.regulations.gov/comment/USTR-2018-0026-4476   9/7/2018

PR-4523    USTR-2018-0026-4477 from Lynn Lozano                  https://www.regulations.gov/comment/USTR-2018-0026-4477   9/7/2018

PR-4524    USTR-2018-0026-4478 from Bruntz Lori                  https://www.regulations.gov/comment/USTR-2018-0026-4478   9/7/2018

PR-4525    USTR-2018-0026-4479 from Gloria Mathews               https://www.regulations.gov/comment/USTR-2018-0026-4479   9/7/2018

PR-4526    USTR-2018-0026-4480 from verna parish                 https://www.regulations.gov/comment/USTR-2018-0026-4480   9/7/2018

PR-4527    USTR-2018-0026-4481 from Brian Gwinn                  https://www.regulations.gov/comment/USTR-2018-0026-4481   9/7/2018

PR-4528    USTR-2018-0026-4482 from Janet Elder                  https://www.regulations.gov/comment/USTR-2018-0026-4482   9/7/2018

PR-4529    USTR-2018-0026-4483 from Mary Wendtland               https://www.regulations.gov/comment/USTR-2018-0026-4483   9/7/2018

PR-4530    USTR-2018-0026-4484 from Andrew Duvall                https://www.regulations.gov/comment/USTR-2018-0026-4484   9/7/2018



                                                           268
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 272 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4531    USTR-2018-0026-4485 from Gary Clontz                 https://www.regulations.gov/comment/USTR-2018-0026-4485   9/7/2018

PR-4532    USTR-2018-0026-4486 from Mihelle Mitchell            https://www.regulations.gov/comment/USTR-2018-0026-4486   9/7/2018

PR-4533    USTR-2018-0026-4487 from Zena Briggs                 https://www.regulations.gov/comment/USTR-2018-0026-4487   9/7/2018

PR-4534    USTR-2018-0026-4488 from Vicki Benham                https://www.regulations.gov/comment/USTR-2018-0026-4488   9/7/2018

PR-4535    USTR-2018-0026-4489 from Susie Alfaro                https://www.regulations.gov/comment/USTR-2018-0026-4489   9/7/2018

PR-4536    USTR-2018-0026-4490 from Alexandra Rieloff           https://www.regulations.gov/comment/USTR-2018-0026-4490   9/7/2018

PR-4537    USTR-2018-0026-4491 from Catherine Critz             https://www.regulations.gov/comment/USTR-2018-0026-4491   9/7/2018

PR-4538    USTR-2018-0026-4492 from Joseph Predmore             https://www.regulations.gov/comment/USTR-2018-0026-4492   9/7/2018

PR-4539    USTR-2018-0026-4493 from Tom Robinson                https://www.regulations.gov/comment/USTR-2018-0026-4493   9/7/2018

PR-4540    USTR-2018-0026-4494 from Joyce Anderson              https://www.regulations.gov/comment/USTR-2018-0026-4494   9/7/2018

PR-4541    USTR-2018-0026-4495 from Pat Ruland                  https://www.regulations.gov/comment/USTR-2018-0026-4495   9/7/2018

PR-4542    USTR-2018-0026-4496 from Chrystal Baird              https://www.regulations.gov/comment/USTR-2018-0026-4496   9/7/2018

PR-4543    USTR-2018-0026-4497 from Dayna Christy               https://www.regulations.gov/comment/USTR-2018-0026-4497   9/7/2018

PR-4544    USTR-2018-0026-4498 from Carlos Rodriguez            https://www.regulations.gov/comment/USTR-2018-0026-4498   9/7/2018

PR-4545    USTR-2018-0026-4499 from Carlene Nance               https://www.regulations.gov/comment/USTR-2018-0026-4499   9/7/2018

PR-4546    USTR-2018-0026-4500 from Sandra Rollins              https://www.regulations.gov/comment/USTR-2018-0026-4500   9/7/2018

PR-4547    USTR-2018-0026-4501 from Michele Bloom               https://www.regulations.gov/comment/USTR-2018-0026-4501   9/7/2018



                                                          269
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 273 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4548    USTR-2018-0026-4502 from Glennda Campbell             https://www.regulations.gov/comment/USTR-2018-0026-4502   9/7/2018

PR-4549    USTR-2018-0026-4503 from penny Zahler                 https://www.regulations.gov/comment/USTR-2018-0026-4503   9/7/2018

PR-4550    USTR-2018-0026-4504 from Aniece Newsom                https://www.regulations.gov/comment/USTR-2018-0026-4504   9/7/2018

PR-4551    USTR-2018-0026-4505 from Linda Maloney                https://www.regulations.gov/comment/USTR-2018-0026-4505   9/7/2018

PR-4552    USTR-2018-0026-4506 from Joan Harrigan                https://www.regulations.gov/comment/USTR-2018-0026-4506   9/7/2018

PR-4553    USTR-2018-0026-4507 from Sylvia Tyree                 https://www.regulations.gov/comment/USTR-2018-0026-4507   9/7/2018

PR-4554    USTR-2018-0026-4508 from Jeanne Laneo                 https://www.regulations.gov/comment/USTR-2018-0026-4508   9/7/2018

PR-4555    USTR-2018-0026-4509 from Jose Natera                  https://www.regulations.gov/comment/USTR-2018-0026-4509   9/7/2018

PR-4556    USTR-2018-0026-4510 from Sarah Haefner                https://www.regulations.gov/comment/USTR-2018-0026-4510   9/7/2018

PR-4557    USTR-2018-0026-4511 from Arline King                  https://www.regulations.gov/comment/USTR-2018-0026-4511   9/7/2018

PR-4558    USTR-2018-0026-4512 from Mary Goldstein               https://www.regulations.gov/comment/USTR-2018-0026-4512   9/7/2018

PR-4559    USTR-2018-0026-4513 from Gloria Fiorini               https://www.regulations.gov/comment/USTR-2018-0026-4513   9/7/2018

PR-4560    USTR-2018-0026-4514 from Pat Rohm                     https://www.regulations.gov/comment/USTR-2018-0026-4514   9/7/2018

PR-4561    USTR-2018-0026-4515 from Barry Hodges                 https://www.regulations.gov/comment/USTR-2018-0026-4515   9/7/2018

PR-4562    USTR-2018-0026-4516 from Cindy Leake                  https://www.regulations.gov/comment/USTR-2018-0026-4516   9/7/2018

PR-4563    USTR-2018-0026-4517 from Lisa Tart                    https://www.regulations.gov/comment/USTR-2018-0026-4517   9/7/2018

PR-4564    USTR-2018-0026-4518 from Susan Escobedo               https://www.regulations.gov/comment/USTR-2018-0026-4518   9/7/2018



                                                           270
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 274 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4565    USTR-2018-0026-4519 from Ingrid Brown                 https://www.regulations.gov/comment/USTR-2018-0026-4519   9/7/2018

PR-4566    USTR-2018-0026-4520 from Donald Pricer                https://www.regulations.gov/comment/USTR-2018-0026-4520   9/7/2018

PR-4567    USTR-2018-0026-4521 from Fred Tymeson                 https://www.regulations.gov/comment/USTR-2018-0026-4521   9/7/2018

PR-4568    USTR-2018-0026-4522 from Cheryl Burke                 https://www.regulations.gov/comment/USTR-2018-0026-4522   9/7/2018

PR-4569    USTR-2018-0026-4523 from Amal Youngblood              https://www.regulations.gov/comment/USTR-2018-0026-4523   9/7/2018

PR-4570    USTR-2018-0026-4524 from Paul Folse                   https://www.regulations.gov/comment/USTR-2018-0026-4524   9/7/2018

PR-4571    USTR-2018-0026-4525 from Elizabeth Taylor             https://www.regulations.gov/comment/USTR-2018-0026-4525   9/7/2018

PR-4572    USTR-2018-0026-4526 from Steven Bailey                https://www.regulations.gov/comment/USTR-2018-0026-4526   9/7/2018

PR-4573    USTR-2018-0026-4527 from Pat Stitzinger               https://www.regulations.gov/comment/USTR-2018-0026-4527   9/7/2018

PR-4574    USTR-2018-0026-4528 from John Lipscomb                https://www.regulations.gov/comment/USTR-2018-0026-4528   9/7/2018

PR-4575    USTR-2018-0026-4529 from Doris Buyarski               https://www.regulations.gov/comment/USTR-2018-0026-4529   9/7/2018

PR-4576    USTR-2018-0026-4530 from Joann Nicoletti              https://www.regulations.gov/comment/USTR-2018-0026-4530   9/7/2018

PR-4577    USTR-2018-0026-4531 from Tina Webb-Domme              https://www.regulations.gov/comment/USTR-2018-0026-4531   9/7/2018

PR-4578    USTR-2018-0026-4532 from Barbara Futrell              https://www.regulations.gov/comment/USTR-2018-0026-4532   9/7/2018

PR-4579    USTR-2018-0026-4533 from Nancy Ingalls                https://www.regulations.gov/comment/USTR-2018-0026-4533   9/7/2018

PR-4580    USTR-2018-0026-4534 from Diane Lillywhite             https://www.regulations.gov/comment/USTR-2018-0026-4534   9/7/2018

PR-4581    USTR-2018-0026-4535 from Ellen Aknin                  https://www.regulations.gov/comment/USTR-2018-0026-4535   9/7/2018



                                                           271
                           Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 275 of 538


 Public
                            Document Name/Description                         Link to Publicly Available Documents           Date
Record #

PR-4582    USTR-2018-0026-4536 from Mary Oyer                      https://www.regulations.gov/comment/USTR-2018-0026-4536   9/7/2018

PR-4583    USTR-2018-0026-4537 from Michele Vickery                https://www.regulations.gov/comment/USTR-2018-0026-4537   9/7/2018

PR-4584    USTR-2018-0026-4538 from Robin Ripmaster                https://www.regulations.gov/comment/USTR-2018-0026-4538   9/7/2018

PR-4585    USTR-2018-0026-4539 from Tammy Sheehan-Yarber           https://www.regulations.gov/comment/USTR-2018-0026-4539   9/7/2018

PR-4586    USTR-2018-0026-4540 from Rose Stricklen                 https://www.regulations.gov/comment/USTR-2018-0026-4540   9/7/2018

PR-4587    USTR-2018-0026-4541 from Jane Ramsey                    https://www.regulations.gov/comment/USTR-2018-0026-4541   9/7/2018

PR-4588    USTR-2018-0026-4542 from Marta Sloane                   https://www.regulations.gov/comment/USTR-2018-0026-4542   9/7/2018

PR-4589    USTR-2018-0026-4543 from Thomas Wolfe                   https://www.regulations.gov/comment/USTR-2018-0026-4543   9/7/2018

PR-4590    USTR-2018-0026-4544 from Rebecca Gravelle               https://www.regulations.gov/comment/USTR-2018-0026-4544   9/7/2018

PR-4591    USTR-2018-0026-4545 from David Braun                    https://www.regulations.gov/comment/USTR-2018-0026-4545   9/7/2018

PR-4592    USTR-2018-0026-4546 from Teresa Muzechenko              https://www.regulations.gov/comment/USTR-2018-0026-4546   9/7/2018

PR-4593    USTR-2018-0026-4547 from Tori Coto                      https://www.regulations.gov/comment/USTR-2018-0026-4547   9/7/2018

PR-4594    USTR-2018-0026-4548 from Denise Marie                   https://www.regulations.gov/comment/USTR-2018-0026-4548   9/7/2018

PR-4595    USTR-2018-0026-4549 from Kat Kelley                     https://www.regulations.gov/comment/USTR-2018-0026-4549   9/7/2018

PR-4596    USTR-2018-0026-4550 from Eleanor Anderson-Miles         https://www.regulations.gov/comment/USTR-2018-0026-4550   9/7/2018

PR-4597    USTR-2018-0026-4551 from Rosebud Roadtrip               https://www.regulations.gov/comment/USTR-2018-0026-4551   9/7/2018

PR-4598    USTR-2018-0026-4552 from gunna voigt                    https://www.regulations.gov/comment/USTR-2018-0026-4552   9/7/2018



                                                             272
                            Case 1:21-cv-00052-3JP Document 297        Filed 04/30/21     Page 276 of 538


 Public
                            Document Name/Description                         Link to Publicly Available Documents           Date
Record #

PR-4599    USTR-2018-0026-4553 from Jose Arroyo                    https://www.regulations.gov/comment/USTR-2018-0026-4553   9/7/2018

PR-4600    USTR-2018-0026-4554 from Fran Amos                      https://www.regulations.gov/comment/USTR-2018-0026-4554   9/7/2018

PR-4601    USTR-2018-0026-4555 from Shirley Parris                 https://www.regulations.gov/comment/USTR-2018-0026-4555   9/7/2018

PR-4602    USTR-2018-0026-4556 from Diana Chappell-Bafford         https://www.regulations.gov/comment/USTR-2018-0026-4556   9/7/2018

PR-4603    USTR-2018-0026-4557 from Glenn Konrady                  https://www.regulations.gov/comment/USTR-2018-0026-4557   9/7/2018

PR-4604    USTR-2018-0026-4558 from Karen Fox                      https://www.regulations.gov/comment/USTR-2018-0026-4558   9/7/2018

PR-4605    USTR-2018-0026-4559 from Karen Asta-Ferrero             https://www.regulations.gov/comment/USTR-2018-0026-4559   9/7/2018

PR-4606    USTR-2018-0026-4560 from John Kephart                   https://www.regulations.gov/comment/USTR-2018-0026-4560   9/7/2018

PR-4607    USTR-2018-0026-4561 from Connie Becker                  https://www.regulations.gov/comment/USTR-2018-0026-4561   9/7/2018

PR-4608    USTR-2018-0026-4562 from Ruth Copley                    https://www.regulations.gov/comment/USTR-2018-0026-4562   9/7/2018

PR-4609    USTR-2018-0026-4563 from Sue Smith                      https://www.regulations.gov/comment/USTR-2018-0026-4563   9/7/2018

PR-4610    USTR-2018-0026-4564 from Ellin Ray                      https://www.regulations.gov/comment/USTR-2018-0026-4564   9/7/2018

PR-4611    USTR-2018-0026-4565 from Susan Lynch                    https://www.regulations.gov/comment/USTR-2018-0026-4565   9/7/2018

PR-4612    USTR-2018-0026-4566 from Emily Pierce                   https://www.regulations.gov/comment/USTR-2018-0026-4566   9/7/2018

PR-4613    USTR-2018-0026-4567 from Sandy Brewer                   https://www.regulations.gov/comment/USTR-2018-0026-4567   9/7/2018

PR-4614    USTR-2018-0026-4568 from Waynette Bridges               https://www.regulations.gov/comment/USTR-2018-0026-4568   9/7/2018

PR-4615    USTR-2018-0026-4569 from Dave Tomney                    https://www.regulations.gov/comment/USTR-2018-0026-4569   9/7/2018



                                                             273
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 277 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4616    USTR-2018-0026-4570 from Becky Potz                  https://www.regulations.gov/comment/USTR-2018-0026-4570   9/7/2018

PR-4617    USTR-2018-0026-4571 from Danny Stamper               https://www.regulations.gov/comment/USTR-2018-0026-4571   9/7/2018

PR-4618    USTR-2018-0026-4572 from Jean Kirk                   https://www.regulations.gov/comment/USTR-2018-0026-4572   9/7/2018

PR-4619    USTR-2018-0026-4573 from Nancy Varner                https://www.regulations.gov/comment/USTR-2018-0026-4573   9/7/2018

PR-4620    USTR-2018-0026-4574 from Nanci Steeb                 https://www.regulations.gov/comment/USTR-2018-0026-4574   9/7/2018

PR-4621    USTR-2018-0026-4575 from Paulette Capperis           https://www.regulations.gov/comment/USTR-2018-0026-4575   9/7/2018

PR-4622    USTR-2018-0026-4576 from Maryrose Hopke              https://www.regulations.gov/comment/USTR-2018-0026-4576   9/7/2018

PR-4623    USTR-2018-0026-4577 from Patricia DeLuca             https://www.regulations.gov/comment/USTR-2018-0026-4577   9/7/2018

PR-4624    USTR-2018-0026-4578 from Karen Rusch                 https://www.regulations.gov/comment/USTR-2018-0026-4578   9/7/2018

PR-4625    USTR-2018-0026-4579 from Alice Kemp                  https://www.regulations.gov/comment/USTR-2018-0026-4579   9/7/2018

PR-4626    USTR-2018-0026-4580 from Lisa Hubbard                https://www.regulations.gov/comment/USTR-2018-0026-4580   9/7/2018

PR-4627    USTR-2018-0026-4581 from Trena Davis                 https://www.regulations.gov/comment/USTR-2018-0026-4581   9/7/2018

PR-4628    USTR-2018-0026-4582 from Roianne Lope                https://www.regulations.gov/comment/USTR-2018-0026-4582   9/7/2018

PR-4629    USTR-2018-0026-4583 from Marianne DePrielle          https://www.regulations.gov/comment/USTR-2018-0026-4583   9/7/2018

PR-4630    USTR-2018-0026-4584 from Cindy Swenson               https://www.regulations.gov/comment/USTR-2018-0026-4584   9/7/2018

PR-4631    USTR-2018-0026-4585 from Deborah Sundes              https://www.regulations.gov/comment/USTR-2018-0026-4585   9/7/2018

PR-4632    USTR-2018-0026-4586 from Ned Randolph                https://www.regulations.gov/comment/USTR-2018-0026-4586   9/7/2018



                                                          274
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 278 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4633    USTR-2018-0026-4587 from Dennis DeBrosky             https://www.regulations.gov/comment/USTR-2018-0026-4587   9/7/2018

PR-4634    USTR-2018-0026-4588 from Brenda Jordan               https://www.regulations.gov/comment/USTR-2018-0026-4588   9/7/2018

PR-4635    USTR-2018-0026-4589 from Sally Blaser                https://www.regulations.gov/comment/USTR-2018-0026-4589   9/7/2018

PR-4636    USTR-2018-0026-4590 from Carolyn Strawn              https://www.regulations.gov/comment/USTR-2018-0026-4590   9/7/2018

PR-4637    USTR-2018-0026-4591 from Abby Dominick               https://www.regulations.gov/comment/USTR-2018-0026-4591   9/7/2018

PR-4638    USTR-2018-0026-4592 from JoLeigh Guajardo            https://www.regulations.gov/comment/USTR-2018-0026-4592   9/7/2018

PR-4639    USTR-2018-0026-4593 from Barbara Sickles             https://www.regulations.gov/comment/USTR-2018-0026-4593   9/7/2018

PR-4640    USTR-2018-0026-4594 from Sherri Meagher              https://www.regulations.gov/comment/USTR-2018-0026-4594   9/7/2018

PR-4641    USTR-2018-0026-4595 from Dorothy Dobbyn              https://www.regulations.gov/comment/USTR-2018-0026-4595   9/7/2018

PR-4642    USTR-2018-0026-4596 from Dwight Taylor               https://www.regulations.gov/comment/USTR-2018-0026-4596   9/7/2018

PR-4643    USTR-2018-0026-4597 from Elaine Fox                  https://www.regulations.gov/comment/USTR-2018-0026-4597   9/7/2018

PR-4644    USTR-2018-0026-4598 from Vera Hodges                 https://www.regulations.gov/comment/USTR-2018-0026-4598   9/7/2018

PR-4645    USTR-2018-0026-4599 from Jeffrey Hoffman             https://www.regulations.gov/comment/USTR-2018-0026-4599   9/7/2018

PR-4646    USTR-2018-0026-4600 from Hollis Blinn                https://www.regulations.gov/comment/USTR-2018-0026-4600   9/7/2018

PR-4647    USTR-2018-0026-4601 from Diane McCamey               https://www.regulations.gov/comment/USTR-2018-0026-4601   9/7/2018

PR-4648    USTR-2018-0026-4602 from Vic Cutler                  https://www.regulations.gov/comment/USTR-2018-0026-4602   9/7/2018

PR-4649    USTR-2018-0026-4603 from Anthony Harris              https://www.regulations.gov/comment/USTR-2018-0026-4603   9/7/2018



                                                          275
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 279 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-4650    USTR-2018-0026-4604 from Mary Droster                                https://www.regulations.gov/comment/USTR-2018-0026-4604   9/7/2018

PR-4651    USTR-2018-0026-4605 from Linda Noble                                 https://www.regulations.gov/comment/USTR-2018-0026-4605   9/7/2018

PR-4652    USTR-2018-0026-4606 from Bonnie Helm                                 https://www.regulations.gov/comment/USTR-2018-0026-4606   9/7/2018

PR-4653    USTR-2018-0026-4607 from Lynn Huston                                 https://www.regulations.gov/comment/USTR-2018-0026-4607   9/7/2018

PR-4654    USTR-2018-0026-4608 from Sharen Greth                                https://www.regulations.gov/comment/USTR-2018-0026-4608   9/7/2018

PR-4655    USTR-2018-0026-4609 from Farsi state bicycle, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4609   9/7/2018

PR-4656    USTR-2018-0026-4610 from An Uno, PeopleForBikes                      https://www.regulations.gov/comment/USTR-2018-0026-4610   9/7/2018

PR-4657    USTR-2018-0026-4611 from Thomas Rodi                                 https://www.regulations.gov/comment/USTR-2018-0026-4611   9/7/2018

PR-4658    USTR-2018-0026-4612 from Aaron Mock                                  https://www.regulations.gov/comment/USTR-2018-0026-4612   9/7/2018

PR-4659    USTR-2018-0026-4613 from Brian Benzer                                https://www.regulations.gov/comment/USTR-2018-0026-4613   9/7/2018

PR-4660    USTR-2018-0026-4614 from Rainer Schad                                https://www.regulations.gov/comment/USTR-2018-0026-4614   9/7/2018

PR-4661    USTR-2018-0026-4615 from Elizabeth Miller                            https://www.regulations.gov/comment/USTR-2018-0026-4615   9/7/2018

PR-4662    USTR-2018-0026-4616 from Chad Moore                                  https://www.regulations.gov/comment/USTR-2018-0026-4616   9/7/2018

PR-4663    USTR-2018-0026-4617 from Michael Plymale                             https://www.regulations.gov/comment/USTR-2018-0026-4617   9/7/2018

PR-4664    USTR-2018-0026-4618 from eric richter                                https://www.regulations.gov/comment/USTR-2018-0026-4618   9/7/2018

PR-4665    USTR-2018-0026-4619 from Eric Parsons                                https://www.regulations.gov/comment/USTR-2018-0026-4619   9/7/2018

PR-4666    USTR-2018-0026-4620 from Renee Messerschmidt                         https://www.regulations.gov/comment/USTR-2018-0026-4620   9/7/2018



                                                                          276
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 280 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4667    USTR-2018-0026-4621 from EIleen Mulry                 https://www.regulations.gov/comment/USTR-2018-0026-4621   9/7/2018

PR-4668    USTR-2018-0026-4622 from Nick Ginster                 https://www.regulations.gov/comment/USTR-2018-0026-4622   9/7/2018

PR-4669    USTR-2018-0026-4623 from Ryan Littlefield             https://www.regulations.gov/comment/USTR-2018-0026-4623   9/7/2018

PR-4670    USTR-2018-0026-4624 from Richard Witmer               https://www.regulations.gov/comment/USTR-2018-0026-4624   9/7/2018

PR-4671    USTR-2018-0026-4625 from Charles Skerlecz             https://www.regulations.gov/comment/USTR-2018-0026-4625   9/7/2018

PR-4672    USTR-2018-0026-4626 from Brian Sward                  https://www.regulations.gov/comment/USTR-2018-0026-4626   9/7/2018

PR-4673    USTR-2018-0026-4627 from Julia Michels                https://www.regulations.gov/comment/USTR-2018-0026-4627   9/7/2018

PR-4674    USTR-2018-0026-4628 from MICKI SYNDRAM                https://www.regulations.gov/comment/USTR-2018-0026-4628   9/7/2018

PR-4675    USTR-2018-0026-4629 from Aaron Brown                  https://www.regulations.gov/comment/USTR-2018-0026-4629   9/7/2018

PR-4676    USTR-2018-0026-4630 from Ben Judge                    https://www.regulations.gov/comment/USTR-2018-0026-4630   9/7/2018

PR-4677    USTR-2018-0026-4631 from Ben Roberts                  https://www.regulations.gov/comment/USTR-2018-0026-4631   9/7/2018

PR-4678    USTR-2018-0026-4632 from Erik Johnson                 https://www.regulations.gov/comment/USTR-2018-0026-4632   9/7/2018

PR-4679    USTR-2018-0026-4633 from Carice Reddien               https://www.regulations.gov/comment/USTR-2018-0026-4633   9/7/2018

PR-4680    USTR-2018-0026-4634 from Duncan Benning               https://www.regulations.gov/comment/USTR-2018-0026-4634   9/7/2018

PR-4681    USTR-2018-0026-4635 from Adam Iacaponi                https://www.regulations.gov/comment/USTR-2018-0026-4635   9/7/2018

PR-4682    USTR-2018-0026-4636 from Jeremy Hancock               https://www.regulations.gov/comment/USTR-2018-0026-4636   9/7/2018

PR-4683    USTR-2018-0026-4637 from Robert de Leon               https://www.regulations.gov/comment/USTR-2018-0026-4637   9/7/2018



                                                           277
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 281 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-4684    USTR-2018-0026-4638 from Gregory Gillman                           https://www.regulations.gov/comment/USTR-2018-0026-4638   9/7/2018

PR-4685    USTR-2018-0026-4639 from Jay Sung                                  https://www.regulations.gov/comment/USTR-2018-0026-4639   9/7/2018

PR-4686    USTR-2018-0026-4640 from Sander Rigney                             https://www.regulations.gov/comment/USTR-2018-0026-4640   9/7/2018

PR-4687    USTR-2018-0026-4641 from Adam McDermott                            https://www.regulations.gov/comment/USTR-2018-0026-4641   9/7/2018

PR-4688    USTR-2018-0026-4642 from Scott McKinley                            https://www.regulations.gov/comment/USTR-2018-0026-4642   9/7/2018

PR-4689    USTR-2018-0026-4643 from Jesse Garrison                            https://www.regulations.gov/comment/USTR-2018-0026-4643   9/7/2018

PR-4690    USTR-2018-0026-4644 from Scott Ammons                              https://www.regulations.gov/comment/USTR-2018-0026-4644   9/7/2018

PR-4691    USTR-2018-0026-4645 from Thomas Miller, PeopleForBikes             https://www.regulations.gov/comment/USTR-2018-0026-4645   9/7/2018

PR-4692    USTR-2018-0026-4646 from Francis Lee, PeopleForBikes               https://www.regulations.gov/comment/USTR-2018-0026-4646   9/7/2018

PR-4693    USTR-2018-0026-4647 from Charlie Brumbaugh, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4647   9/7/2018

PR-4694    USTR-2018-0026-4648 from Robert Weber, PeopleForBikes              https://www.regulations.gov/comment/USTR-2018-0026-4648   9/7/2018

PR-4695    USTR-2018-0026-4649 from Laurie Koch, PeopleForBikes               https://www.regulations.gov/comment/USTR-2018-0026-4649   9/7/2018

PR-4696    USTR-2018-0026-4650 from Shelley Patterson, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4650   9/7/2018

PR-4697    USTR-2018-0026-4651 from Mark Castelo, PeopleForBikes              https://www.regulations.gov/comment/USTR-2018-0026-4651   9/7/2018

PR-4698    USTR-2018-0026-4652 from Zeke Smith, PeopleForBikes                https://www.regulations.gov/comment/USTR-2018-0026-4652   9/7/2018

PR-4699    USTR-2018-0026-4653 from Kasia Nikhamina, PeopleForBikes           https://www.regulations.gov/comment/USTR-2018-0026-4653   9/7/2018

PR-4700    USTR-2018-0026-4654 from Dave Edwards, PeopleForBikes              https://www.regulations.gov/comment/USTR-2018-0026-4654   9/7/2018



                                                                        278
                           Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 282 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents           Date
Record #

PR-4701    USTR-2018-0026-4655 from Timothy Johnson, PeopleForBikes         https://www.regulations.gov/comment/USTR-2018-0026-4655   9/7/2018

PR-4702    USTR-2018-0026-4656 from Eric Bronson, PeopleForBikes            https://www.regulations.gov/comment/USTR-2018-0026-4656   9/7/2018

PR-4703    USTR-2018-0026-4657 from John Viator, PFB                        https://www.regulations.gov/comment/USTR-2018-0026-4657   9/7/2018

PR-4704    USTR-2018-0026-4658 from Michael Debold, PFB                     https://www.regulations.gov/comment/USTR-2018-0026-4658   9/7/2018

PR-4705    USTR-2018-0026-4659 from Jason Brown, PFB                        https://www.regulations.gov/comment/USTR-2018-0026-4659   9/7/2018

PR-4706    USTR-2018-0026-4660 from Allen Needle, PFB                       https://www.regulations.gov/comment/USTR-2018-0026-4660   9/7/2018

PR-4707    USTR-2018-0026-4661 from David DeKeyser, PFB                     https://www.regulations.gov/comment/USTR-2018-0026-4661   9/7/2018

PR-4708    USTR-2018-0026-4662 from Steve Morganstern, PFB                  https://www.regulations.gov/comment/USTR-2018-0026-4662   9/7/2018

PR-4709    USTR-2018-0026-4663 from Steve Herrera, PFB                      https://www.regulations.gov/comment/USTR-2018-0026-4663   9/7/2018

PR-4710    USTR-2018-0026-4664 from Matthew Wardall, PFB                    https://www.regulations.gov/comment/USTR-2018-0026-4664   9/7/2018

PR-4711    USTR-2018-0026-4665 from Robert Reisinger, PFB                   https://www.regulations.gov/comment/USTR-2018-0026-4665   9/7/2018

PR-4712    USTR-2018-0026-4666 from Chris Currie, PFB                       https://www.regulations.gov/comment/USTR-2018-0026-4666   9/7/2018

PR-4713    USTR-2018-0026-4667 from Jason Caplley, PFB                      https://www.regulations.gov/comment/USTR-2018-0026-4667   9/7/2018

PR-4714    USTR-2018-0026-4668 from Debbe Simmons, PFB                      https://www.regulations.gov/comment/USTR-2018-0026-4668   9/7/2018

PR-4715    USTR-2018-0026-4669 from Marc Azevedo, PFB                       https://www.regulations.gov/comment/USTR-2018-0026-4669   9/7/2018

PR-4716    USTR-2018-0026-4670 from Ben Warren, PFB                         https://www.regulations.gov/comment/USTR-2018-0026-4670   9/7/2018

PR-4717    USTR-2018-0026-4671 from Tim Benefield, PFB                      https://www.regulations.gov/comment/USTR-2018-0026-4671   9/7/2018



                                                                      279
                           Case 1:21-cv-00052-3JP Document 297            Filed 04/30/21     Page 283 of 538


 Public
                            Document Name/Description                            Link to Publicly Available Documents           Date
Record #

PR-4718    USTR-2018-0026-4672 from Jenny Bring Rockwood, PFB         https://www.regulations.gov/comment/USTR-2018-0026-4672   9/7/2018

PR-4719    USTR-2018-0026-4673 from Lincoln Norris, PFB               https://www.regulations.gov/comment/USTR-2018-0026-4673   9/7/2018

PR-4720    USTR-2018-0026-4674 from Mandy Follen, PFB                 https://www.regulations.gov/comment/USTR-2018-0026-4674   9/7/2018

PR-4721    USTR-2018-0026-4675 from Bonnie Whitener, PFB              https://www.regulations.gov/comment/USTR-2018-0026-4675   9/7/2018

PR-4722    USTR-2018-0026-4676 from James Bassett, PFB                https://www.regulations.gov/comment/USTR-2018-0026-4676   9/7/2018

PR-4723    USTR-2018-0026-4677 from John Steves, PFB                  https://www.regulations.gov/comment/USTR-2018-0026-4677   9/7/2018

PR-4724    USTR-2018-0026-4678 from Bob Grubbs, PFB                   https://www.regulations.gov/comment/USTR-2018-0026-4678   9/7/2018

PR-4725    USTR-2018-0026-4679 from Jason Kraft, PFB                  https://www.regulations.gov/comment/USTR-2018-0026-4679   9/7/2018

PR-4726    USTR-2018-0026-4680 from Brian Dunne                       https://www.regulations.gov/comment/USTR-2018-0026-4680   9/7/2018

PR-4727    USTR-2018-0026-4681 from Tricia Burke                      https://www.regulations.gov/comment/USTR-2018-0026-4681   9/7/2018

PR-4728    USTR-2018-0026-4682 from Kathy Mock                        https://www.regulations.gov/comment/USTR-2018-0026-4682   9/7/2018

PR-4729    USTR-2018-0026-4683 from Greg Albright                     https://www.regulations.gov/comment/USTR-2018-0026-4683   9/7/2018

PR-4730    USTR-2018-0026-4684 from Scott Miller                      https://www.regulations.gov/comment/USTR-2018-0026-4684   9/7/2018

PR-4731    USTR-2018-0026-4685 from Bill Kaufman                      https://www.regulations.gov/comment/USTR-2018-0026-4685   9/7/2018

PR-4732    USTR-2018-0026-4686 from THOMAS BROWN                      https://www.regulations.gov/comment/USTR-2018-0026-4686   9/7/2018

PR-4733    USTR-2018-0026-4687 from Cynthia Dean                      https://www.regulations.gov/comment/USTR-2018-0026-4687   9/7/2018

PR-4734    USTR-2018-0026-4688 from Claudia Wasko                     https://www.regulations.gov/comment/USTR-2018-0026-4688   9/7/2018



                                                                280
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 284 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4735    USTR-2018-0026-4689 from Maureen Muldoon             https://www.regulations.gov/comment/USTR-2018-0026-4689   9/7/2018

PR-4736    USTR-2018-0026-4690 from Bryan Pate                  https://www.regulations.gov/comment/USTR-2018-0026-4690   9/7/2018

PR-4737    USTR-2018-0026-4691 from Heather Rutledge            https://www.regulations.gov/comment/USTR-2018-0026-4691   9/7/2018

PR-4738    USTR-2018-0026-4692 from Thomas Prehn                https://www.regulations.gov/comment/USTR-2018-0026-4692   9/7/2018

PR-4739    USTR-2018-0026-4693 from Mark Kasten                 https://www.regulations.gov/comment/USTR-2018-0026-4693   9/7/2018

PR-4740    USTR-2018-0026-4694 from John Peters                 https://www.regulations.gov/comment/USTR-2018-0026-4694   9/7/2018

PR-4741    USTR-2018-0026-4695 from Jordan Tunge                https://www.regulations.gov/comment/USTR-2018-0026-4695   9/7/2018

PR-4742    USTR-2018-0026-4696 from Alex Volkers                https://www.regulations.gov/comment/USTR-2018-0026-4696   9/7/2018

PR-4743    USTR-2018-0026-4697 from Dale Pavlak                 https://www.regulations.gov/comment/USTR-2018-0026-4697   9/7/2018

PR-4744    USTR-2018-0026-4698 from Kyle Hoff                   https://www.regulations.gov/comment/USTR-2018-0026-4698   9/7/2018

PR-4745    USTR-2018-0026-4699 from Jay Jackson                 https://www.regulations.gov/comment/USTR-2018-0026-4699   9/7/2018

PR-4746    USTR-2018-0026-4700 from Robert Beaman               https://www.regulations.gov/comment/USTR-2018-0026-4700   9/7/2018

PR-4747    USTR-2018-0026-4701 from Patrick Drake               https://www.regulations.gov/comment/USTR-2018-0026-4701   9/7/2018

PR-4748    USTR-2018-0026-4702 from Dan Hall                    https://www.regulations.gov/comment/USTR-2018-0026-4702   9/7/2018

PR-4749    USTR-2018-0026-4703 from Scott Paton                 https://www.regulations.gov/comment/USTR-2018-0026-4703   9/7/2018

PR-4750    USTR-2018-0026-4704 from Dustin Green                https://www.regulations.gov/comment/USTR-2018-0026-4704   9/7/2018

PR-4751    USTR-2018-0026-4705 from Andrew Gibbs                https://www.regulations.gov/comment/USTR-2018-0026-4705   9/7/2018



                                                          281
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 285 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4752    USTR-2018-0026-4706 from Steve Manager               https://www.regulations.gov/comment/USTR-2018-0026-4706   9/7/2018

PR-4753    USTR-2018-0026-4707 from Geoff Leonard               https://www.regulations.gov/comment/USTR-2018-0026-4707   9/7/2018

PR-4754    USTR-2018-0026-4708 from Topher Plimpton             https://www.regulations.gov/comment/USTR-2018-0026-4708   9/7/2018

PR-4755    USTR-2018-0026-4709 from Carl Hancock                https://www.regulations.gov/comment/USTR-2018-0026-4709   9/7/2018

PR-4756    USTR-2018-0026-4710 from Brandon Pinke               https://www.regulations.gov/comment/USTR-2018-0026-4710   9/7/2018

PR-4757    USTR-2018-0026-4711 from harry martin                https://www.regulations.gov/comment/USTR-2018-0026-4711   9/7/2018

PR-4758    USTR-2018-0026-4712 from John Hohmann                https://www.regulations.gov/comment/USTR-2018-0026-4712   9/7/2018

PR-4759    USTR-2018-0026-4713 from Andy Davis                  https://www.regulations.gov/comment/USTR-2018-0026-4713   9/7/2018

PR-4760    USTR-2018-0026-4714 from Zach Schau                  https://www.regulations.gov/comment/USTR-2018-0026-4714   9/7/2018

PR-4761    USTR-2018-0026-4715 from Adam Kostichka              https://www.regulations.gov/comment/USTR-2018-0026-4715   9/7/2018

PR-4762    USTR-2018-0026-4716 from Jeremy Ryder                https://www.regulations.gov/comment/USTR-2018-0026-4716   9/7/2018

PR-4763    USTR-2018-0026-4717 from Trent Wentz                 https://www.regulations.gov/comment/USTR-2018-0026-4717   9/7/2018

PR-4764    USTR-2018-0026-4718 from Sammy Rutherford            https://www.regulations.gov/comment/USTR-2018-0026-4718   9/7/2018

PR-4765    USTR-2018-0026-4719 from James Yao                   https://www.regulations.gov/comment/USTR-2018-0026-4719   9/7/2018

PR-4766    USTR-2018-0026-4720 from Allen Needle                https://www.regulations.gov/comment/USTR-2018-0026-4720   9/7/2018

PR-4767    USTR-2018-0026-4721 from Garry Whitebird             https://www.regulations.gov/comment/USTR-2018-0026-4721   9/7/2018

PR-4768    USTR-2018-0026-4722 from Tony Biria                  https://www.regulations.gov/comment/USTR-2018-0026-4722   9/7/2018



                                                          282
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 286 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4769    USTR-2018-0026-4723 from Richard Luskin              https://www.regulations.gov/comment/USTR-2018-0026-4723   9/7/2018

PR-4770    USTR-2018-0026-4724 from Joe McNerney                https://www.regulations.gov/comment/USTR-2018-0026-4724   9/7/2018

PR-4771    USTR-2018-0026-4725 from Matt Vos                    https://www.regulations.gov/comment/USTR-2018-0026-4725   9/7/2018

PR-4772    USTR-2018-0026-4726 from Elizabeth Hung              https://www.regulations.gov/comment/USTR-2018-0026-4726   9/7/2018

PR-4773    USTR-2018-0026-4727 from Ryan Amirault               https://www.regulations.gov/comment/USTR-2018-0026-4727   9/7/2018

PR-4774    USTR-2018-0026-4728 from Stephen Riojas              https://www.regulations.gov/comment/USTR-2018-0026-4728   9/7/2018

PR-4775    USTR-2018-0026-4729 from Justin Roberts              https://www.regulations.gov/comment/USTR-2018-0026-4729   9/7/2018

PR-4776    USTR-2018-0026-4730 from L Snyder                    https://www.regulations.gov/comment/USTR-2018-0026-4730   9/7/2018

PR-4777    USTR-2018-0026-4731 from Jonathan Moore              https://www.regulations.gov/comment/USTR-2018-0026-4731   9/7/2018

PR-4778    USTR-2018-0026-4732 from Jay Romasco                 https://www.regulations.gov/comment/USTR-2018-0026-4732   9/7/2018

PR-4779    USTR-2018-0026-4733 from Henning Schroeder           https://www.regulations.gov/comment/USTR-2018-0026-4733   9/7/2018

PR-4780    USTR-2018-0026-4734 from Debbie Chiu                 https://www.regulations.gov/comment/USTR-2018-0026-4734   9/7/2018

PR-4781    USTR-2018-0026-4735 from Holly Hill                  https://www.regulations.gov/comment/USTR-2018-0026-4735   9/7/2018

PR-4782    USTR-2018-0026-4736 from Rick Hoak                   https://www.regulations.gov/comment/USTR-2018-0026-4736   9/7/2018

PR-4783    USTR-2018-0026-4737 from Rebekah Smith               https://www.regulations.gov/comment/USTR-2018-0026-4737   9/7/2018

PR-4784    USTR-2018-0026-4738 from Rebecca Keegan              https://www.regulations.gov/comment/USTR-2018-0026-4738   9/7/2018

PR-4785    USTR-2018-0026-4739 from Allyson Vought              https://www.regulations.gov/comment/USTR-2018-0026-4739   9/7/2018



                                                          283
                            Case 1:21-cv-00052-3JP Document 297          Filed 04/30/21     Page 287 of 538


 Public
                            Document Name/Description                           Link to Publicly Available Documents           Date
Record #

PR-4786    USTR-2018-0026-4740 from Kevin Rogers                     https://www.regulations.gov/comment/USTR-2018-0026-4740   9/7/2018

PR-4787    USTR-2018-0026-4741 from Tyler Pickering                  https://www.regulations.gov/comment/USTR-2018-0026-4741   9/7/2018

PR-4788    USTR-2018-0026-4742 from Dale Aguas                       https://www.regulations.gov/comment/USTR-2018-0026-4742   9/7/2018

PR-4789    USTR-2018-0026-4743 from Arielle Brath                    https://www.regulations.gov/comment/USTR-2018-0026-4743   9/7/2018

PR-4790    USTR-2018-0026-4744 from David Simpson                    https://www.regulations.gov/comment/USTR-2018-0026-4744   9/7/2018

PR-4791    USTR-2018-0026-4745 from Dennis Mariasis                  https://www.regulations.gov/comment/USTR-2018-0026-4745   9/7/2018

PR-4792    USTR-2018-0026-4746 from Paul Moran                       https://www.regulations.gov/comment/USTR-2018-0026-4746   9/7/2018

PR-4793    USTR-2018-0026-4747 from Jeremy Christianson              https://www.regulations.gov/comment/USTR-2018-0026-4747   9/7/2018

PR-4794    USTR-2018-0026-4748 from Zac Zepke                        https://www.regulations.gov/comment/USTR-2018-0026-4748   9/7/2018

PR-4795    USTR-2018-0026-4749 from Steven Swartzendruber            https://www.regulations.gov/comment/USTR-2018-0026-4749   9/7/2018

PR-4796    USTR-2018-0026-4750 from Stephen Park                     https://www.regulations.gov/comment/USTR-2018-0026-4750   9/7/2018

PR-4797    USTR-2018-0026-4751 from Alex Svoboda                     https://www.regulations.gov/comment/USTR-2018-0026-4751   9/7/2018

PR-4798    USTR-2018-0026-4752 from Seth Bindernagel                 https://www.regulations.gov/comment/USTR-2018-0026-4752   9/7/2018

PR-4799    USTR-2018-0026-4753 from Christian van der Linden         https://www.regulations.gov/comment/USTR-2018-0026-4753   9/7/2018

PR-4800    USTR-2018-0026-4754 from Kipchoge Spencer                 https://www.regulations.gov/comment/USTR-2018-0026-4754   9/7/2018

PR-4801    USTR-2018-0026-4755 from Jonathan Eide                    https://www.regulations.gov/comment/USTR-2018-0026-4755   9/7/2018

PR-4802    USTR-2018-0026-4756 from Laura Beltran                    https://www.regulations.gov/comment/USTR-2018-0026-4756   9/7/2018



                                                               284
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 288 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4803    USTR-2018-0026-4757 from Margaux Elliott              https://www.regulations.gov/comment/USTR-2018-0026-4757   9/7/2018

PR-4804    USTR-2018-0026-4758 from Cameron Pemstein             https://www.regulations.gov/comment/USTR-2018-0026-4758   9/7/2018

PR-4805    USTR-2018-0026-4759 from nika banzuela                https://www.regulations.gov/comment/USTR-2018-0026-4759   9/7/2018

PR-4806    USTR-2018-0026-4760 from Michael Woodruff             https://www.regulations.gov/comment/USTR-2018-0026-4760   9/7/2018

PR-4807    USTR-2018-0026-4761 from Nick Hage                    https://www.regulations.gov/comment/USTR-2018-0026-4761   9/7/2018

PR-4808    USTR-2018-0026-4762 from Anson Keller                 https://www.regulations.gov/comment/USTR-2018-0026-4762   9/7/2018

PR-4809    USTR-2018-0026-4763 from miles schwartz               https://www.regulations.gov/comment/USTR-2018-0026-4763   9/7/2018

PR-4810    USTR-2018-0026-4764 from Randy Phillips               https://www.regulations.gov/comment/USTR-2018-0026-4764   9/7/2018

PR-4811    USTR-2018-0026-4765 from Jon Rogers                   https://www.regulations.gov/comment/USTR-2018-0026-4765   9/7/2018

PR-4812    USTR-2018-0026-4766 from Deanne Wilson                https://www.regulations.gov/comment/USTR-2018-0026-4766   9/7/2018

PR-4813    USTR-2018-0026-4767 from sherry stern                 https://www.regulations.gov/comment/USTR-2018-0026-4767   9/7/2018

PR-4814    USTR-2018-0026-4768 from Gayle Tavenner               https://www.regulations.gov/comment/USTR-2018-0026-4768   9/7/2018

PR-4815    USTR-2018-0026-4769 from Robert Gehrke                https://www.regulations.gov/comment/USTR-2018-0026-4769   9/7/2018

PR-4816    USTR-2018-0026-4770 from Josh Dennis                  https://www.regulations.gov/comment/USTR-2018-0026-4770   9/7/2018

PR-4817    USTR-2018-0026-4771 from Brian Oamek                  https://www.regulations.gov/comment/USTR-2018-0026-4771   9/7/2018

PR-4818    USTR-2018-0026-4772 from Michael Fishman              https://www.regulations.gov/comment/USTR-2018-0026-4772   9/7/2018

PR-4819    USTR-2018-0026-4773 from Evan Gaspar                  https://www.regulations.gov/comment/USTR-2018-0026-4773   9/7/2018



                                                           285
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 289 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents           Date
Record #

PR-4820    USTR-2018-0026-4774 from Michael Lock                https://www.regulations.gov/comment/USTR-2018-0026-4774   9/7/2018

PR-4821    USTR-2018-0026-4775 from Phil LeDonne                https://www.regulations.gov/comment/USTR-2018-0026-4775   9/7/2018

PR-4822    USTR-2018-0026-4776 from KELLI KAVANAUGH             https://www.regulations.gov/comment/USTR-2018-0026-4776   9/7/2018

PR-4823    USTR-2018-0026-4777 from Sara Barz                   https://www.regulations.gov/comment/USTR-2018-0026-4777   9/7/2018

PR-4824    USTR-2018-0026-4778 from Hanna Scholz                https://www.regulations.gov/comment/USTR-2018-0026-4778   9/7/2018

PR-4825    USTR-2018-0026-4779 from Aaron Williams              https://www.regulations.gov/comment/USTR-2018-0026-4779   9/7/2018

PR-4826    USTR-2018-0026-4780 from Fran Taloricco              https://www.regulations.gov/comment/USTR-2018-0026-4780   9/7/2018

PR-4827    USTR-2018-0026-4781 from Renee Hoffmann              https://www.regulations.gov/comment/USTR-2018-0026-4781   9/7/2018

PR-4828    USTR-2018-0026-4782 from James Montgomery            https://www.regulations.gov/comment/USTR-2018-0026-4782   9/7/2018

PR-4829    USTR-2018-0026-4783 from David Cabanban              https://www.regulations.gov/comment/USTR-2018-0026-4783   9/7/2018

PR-4830    USTR-2018-0026-4784 from Aaron Williams              https://www.regulations.gov/comment/USTR-2018-0026-4784   9/7/2018

PR-4831    USTR-2018-0026-4785 from jon norstog                 https://www.regulations.gov/comment/USTR-2018-0026-4785   9/7/2018

PR-4832    USTR-2018-0026-4786 from michael browne              https://www.regulations.gov/comment/USTR-2018-0026-4786   9/7/2018

PR-4833    USTR-2018-0026-4787 from Darren Campbell             https://www.regulations.gov/comment/USTR-2018-0026-4787   9/7/2018

PR-4834    USTR-2018-0026-4788 from Gindi Orloff                https://www.regulations.gov/comment/USTR-2018-0026-4788   9/7/2018

PR-4835    USTR-2018-0026-4789 from Mark Brian Kelly            https://www.regulations.gov/comment/USTR-2018-0026-4789   9/7/2018

PR-4836    USTR-2018-0026-4790 from Chris Hibshman              https://www.regulations.gov/comment/USTR-2018-0026-4790   9/7/2018



                                                          286
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 290 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents           Date
Record #

PR-4837    USTR-2018-0026-4791 from Jeff Selzer                  https://www.regulations.gov/comment/USTR-2018-0026-4791   9/7/2018

PR-4838    USTR-2018-0026-4792 from Richard Coombs               https://www.regulations.gov/comment/USTR-2018-0026-4792   9/7/2018

PR-4839    USTR-2018-0026-4793 from Jerrad Sheflo                https://www.regulations.gov/comment/USTR-2018-0026-4793   9/7/2018

PR-4840    USTR-2018-0026-4794 from Leah Ritz                    https://www.regulations.gov/comment/USTR-2018-0026-4794   9/7/2018

PR-4841    USTR-2018-0026-4795 from Jason Overman                https://www.regulations.gov/comment/USTR-2018-0026-4795   9/7/2018

PR-4842    USTR-2018-0026-4796 from Don Shepler                  https://www.regulations.gov/comment/USTR-2018-0026-4796   9/7/2018

PR-4843    USTR-2018-0026-4797 from Kim Godfrey                  https://www.regulations.gov/comment/USTR-2018-0026-4797   9/7/2018

PR-4844    USTR-2018-0026-4798 from Rio Rose                     https://www.regulations.gov/comment/USTR-2018-0026-4798   9/7/2018

PR-4845    USTR-2018-0026-4799 from Scott Taylor                 https://www.regulations.gov/comment/USTR-2018-0026-4799   9/7/2018

PR-4846    USTR-2018-0026-4800 from Keith Ketterer               https://www.regulations.gov/comment/USTR-2018-0026-4800   9/7/2018

PR-4847    USTR-2018-0026-4801 from Matthew Moravec              https://www.regulations.gov/comment/USTR-2018-0026-4801   9/7/2018

PR-4848    USTR-2018-0026-4802 from roger alves                  https://www.regulations.gov/comment/USTR-2018-0026-4802   9/7/2018

PR-4849    USTR-2018-0026-4803 from Mary Zwez                    https://www.regulations.gov/comment/USTR-2018-0026-4803   9/7/2018

PR-4850    USTR-2018-0026-4804 from James Logan                  https://www.regulations.gov/comment/USTR-2018-0026-4804   9/7/2018

PR-4851    USTR-2018-0026-4805 from Kelly Sarenpa                https://www.regulations.gov/comment/USTR-2018-0026-4805   9/7/2018

PR-4852    USTR-2018-0026-4806 from Debbi Ramirez                https://www.regulations.gov/comment/USTR-2018-0026-4806   9/7/2018

PR-4853    USTR-2018-0026-4807 from Dee David                    https://www.regulations.gov/comment/USTR-2018-0026-4807   9/7/2018



                                                           287
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 291 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents           Date
Record #

PR-4854    USTR-2018-0026-4808 from Elise Severson                           https://www.regulations.gov/comment/USTR-2018-0026-4808   9/7/2018

PR-4855    USTR-2018-0026-4809 from Rudolph Wright, Meletio Lighting         https://www.regulations.gov/comment/USTR-2018-0026-4809   9/7/2018

PR-4856    USTR-2018-0026-4810 from jana schenck                             https://www.regulations.gov/comment/USTR-2018-0026-4810   9/7/2018

PR-4857    USTR-2018-0026-4811 from gary schenck                             https://www.regulations.gov/comment/USTR-2018-0026-4811   9/7/2018

PR-4858    USTR-2018-0026-4812 from paul uptain                              https://www.regulations.gov/comment/USTR-2018-0026-4812   9/7/2018

PR-4859    USTR-2018-0026-4813 from Gunner Chandler                          https://www.regulations.gov/comment/USTR-2018-0026-4813   9/7/2018

PR-4860    USTR-2018-0026-4814 from Alecia Wesner                            https://www.regulations.gov/comment/USTR-2018-0026-4814   9/7/2018

PR-4861    USTR-2018-0026-4815 from james decker, Hubbell Lighting           https://www.regulations.gov/comment/USTR-2018-0026-4815   9/7/2018

PR-4862    USTR-2018-0026-4816 from John Finegan                             https://www.regulations.gov/comment/USTR-2018-0026-4816   9/7/2018

PR-4863    USTR-2018-0026-4817 from Mak Mashal, LIGHTING ZONE, INC.          https://www.regulations.gov/comment/USTR-2018-0026-4817   9/7/2018

PR-4864    USTR-2018-0026-4818 from Robert Brewer                            https://www.regulations.gov/comment/USTR-2018-0026-4818   9/7/2018

PR-4865    USTR-2018-0026-4819 from Kevin Cosgriff                           https://www.regulations.gov/comment/USTR-2018-0026-4819   9/7/2018

           USTR-2018-0026-4820 from John M. Herrmann, Domestic Activated
PR-4866                                                                      https://www.regulations.gov/comment/USTR-2018-0026-4820   9/7/2018
           Carbon Industry
           USTR-2018-0026-4821 from Terry Witzel, Onward Manufacturing
PR-4867                                                                      https://www.regulations.gov/comment/USTR-2018-0026-4821   9/7/2018
           Inc.

PR-4868    USTR-2018-0026-4822 from Megan Bostwick, PeopleForBikes           https://www.regulations.gov/comment/USTR-2018-0026-4822   9/7/2018

PR-4869    USTR-2018-0026-4823 from Joe Graney                               https://www.regulations.gov/comment/USTR-2018-0026-4823   9/7/2018

PR-4870    USTR-2018-0026-4824 from Preston Martin                           https://www.regulations.gov/comment/USTR-2018-0026-4824   9/7/2018



                                                                       288
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 292 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents           Date
Record #

PR-4871    USTR-2018-0026-4825 from Greg Peek                                     https://www.regulations.gov/comment/USTR-2018-0026-4825   9/8/2018

PR-4872    USTR-2018-0026-4826 from Joanne Papadopoulas                           https://www.regulations.gov/comment/USTR-2018-0026-4826   9/8/2018

PR-4873    USTR-2018-0026-4827 from Tyler Anderson                                https://www.regulations.gov/comment/USTR-2018-0026-4827   9/8/2018

PR-4874    USTR-2018-0026-4828 from Eric Herboth                                  https://www.regulations.gov/comment/USTR-2018-0026-4828   9/8/2018

PR-4875    USTR-2018-0026-4829 from Brian Kiggins                                 https://www.regulations.gov/comment/USTR-2018-0026-4829   9/8/2018

PR-4876    USTR-2018-0026-4830 from William Kimmerle                              https://www.regulations.gov/comment/USTR-2018-0026-4830   9/8/2018

PR-4877    USTR-2018-0026-4831 from Justin Gottlieb                               https://www.regulations.gov/comment/USTR-2018-0026-4831   9/8/2018

           USTR-2018-0026-4832 from Raphy Goodstein, American Iron and
PR-4878                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4832   9/8/2018
           Steel Institute
           USTR-2018-0026-4833 from Gregory Montgomery, Firman Power
PR-4879                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4833   9/8/2018
           Equipment

PR-4880    USTR-2018-0026-4834 from Shane Meakim                                  https://www.regulations.gov/comment/USTR-2018-0026-4834   9/8/2018

PR-4881    USTR-2018-0026-4835 from Joanne Papadopoulas                           https://www.regulations.gov/comment/USTR-2018-0026-4835   9/8/2018

PR-4882    USTR-2018-0026-4836 from Jake Glahn                                    https://www.regulations.gov/comment/USTR-2018-0026-4836   9/8/2018

           USTR-2018-0026-4837 from Kerry Stackpole, Plumbing
PR-4883                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4837   9/8/2018
           Manufacturers In

PR-4884    USTR-2018-0026-4838 from Matt Kull                                     https://www.regulations.gov/comment/USTR-2018-0026-4838   9/8/2018

           USTR-2018-0026-4839 from Walter Spiegel, Standard Textile Co.,
PR-4885                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4839   9/8/2018
           Inc.
           USTR-2018-0026-4840 from Randy Kennedy, Randa Accessories
PR-4886                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4840   9/8/2018
           Leather Goods LLC
           USTR-2018-0026-4841 from John Russell, American Society of
PR-4887                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4841   9/8/2018
           Appraisers



                                                                            289
                            Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 293 of 538


 Public
                            Document Name/Description                               Link to Publicly Available Documents           Date
Record #

PR-4888    USTR-2018-0026-4842 from Anita Difanis                        https://www.regulations.gov/comment/USTR-2018-0026-4842   9/8/2018

PR-4889    USTR-2018-0026-4843 from Randy Kennedy, Randa Luggage LLC     https://www.regulations.gov/comment/USTR-2018-0026-4843   9/8/2018

PR-4890    USTR-2018-0026-4844 from Gregory Smith                        https://www.regulations.gov/comment/USTR-2018-0026-4844   9/8/2018

PR-4891    USTR-2018-0026-4845 from RONALD HOHMANN JR.                   https://www.regulations.gov/comment/USTR-2018-0026-4845   9/8/2018

PR-4892    USTR-2018-0026-4846 from jake Siemiarowski                    https://www.regulations.gov/comment/USTR-2018-0026-4846   9/8/2018

PR-4893    USTR-2018-0026-4847 from Valerie Stallings                    https://www.regulations.gov/comment/USTR-2018-0026-4847   9/8/2018

PR-4894    USTR-2018-0026-4848 from Raymond Ziler                        https://www.regulations.gov/comment/USTR-2018-0026-4848   9/8/2018

PR-4895    USTR-2018-0026-4849 from Jennifer Orr, Design Imports         https://www.regulations.gov/comment/USTR-2018-0026-4849   9/8/2018

PR-4896    USTR-2018-0026-4850 from Daniel Lenaghan                      https://www.regulations.gov/comment/USTR-2018-0026-4850   9/8/2018

PR-4897    USTR-2018-0026-4851 from Chuck Abernathy                      https://www.regulations.gov/comment/USTR-2018-0026-4851   9/8/2018

PR-4898    USTR-2018-0026-4852 from Linda Coburn                         https://www.regulations.gov/comment/USTR-2018-0026-4852   9/8/2018

PR-4899    USTR-2018-0026-4853 from David Benz                           https://www.regulations.gov/comment/USTR-2018-0026-4853   9/8/2018

PR-4900    USTR-2018-0026-4854 from Meg Keller                           https://www.regulations.gov/comment/USTR-2018-0026-4854   9/8/2018

PR-4901    USTR-2018-0026-4855 from Paul Nicholson                       https://www.regulations.gov/comment/USTR-2018-0026-4855   9/8/2018

PR-4902    USTR-2018-0026-4856 from Rod Fresch                           https://www.regulations.gov/comment/USTR-2018-0026-4856   9/8/2018

PR-4903    USTR-2018-0026-4857 from Donald Kelley                        https://www.regulations.gov/comment/USTR-2018-0026-4857   9/8/2018

PR-4904    USTR-2018-0026-4858 from Leslie Alan Glick, Dayco             https://www.regulations.gov/comment/USTR-2018-0026-4858   9/9/2018



                                                                   290
                            Case 1:21-cv-00052-3JP Document 297                        Filed 04/30/21     Page 294 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents           Date
Record #

PR-4905    USTR-2018-0026-4859 from Brian Valentine, WISErg Corporation            https://www.regulations.gov/comment/USTR-2018-0026-4859   9/9/2018

PR-4906    USTR-2018-0026-4860 from Valerie Strycker                               https://www.regulations.gov/comment/USTR-2018-0026-4860   9/9/2018

PR-4907    USTR-2018-0026-4861 from julie walker                                   https://www.regulations.gov/comment/USTR-2018-0026-4861   9/9/2018

PR-4908    USTR-2018-0026-4862 from PAUL SNAGEL                                    https://www.regulations.gov/comment/USTR-2018-0026-4862   9/9/2018

PR-4909    USTR-2018-0026-4863 from Teresa Becker                                  https://www.regulations.gov/comment/USTR-2018-0026-4863   9/9/2018

PR-4910    USTR-2018-0026-4864 from Orn Gudmundsson Sr                             https://www.regulations.gov/comment/USTR-2018-0026-4864   9/9/2018

           USTR-2018-0026-4865 from Patrick Boeshart, LiteForm
PR-4911                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4865   9/9/2018
           Technologies

PR-4912    USTR-2018-0026-4866 from Andrew Honkamp                                 https://www.regulations.gov/comment/USTR-2018-0026-4866   9/9/2018

PR-4913    USTR-2018-0026-4867 from Cynthia Coleman                                https://www.regulations.gov/comment/USTR-2018-0026-4867   9/9/2018

PR-4914    USTR-2018-0026-4868 from Linda Hannawalt                                https://www.regulations.gov/comment/USTR-2018-0026-4868   9/9/2018

PR-4915    USTR-2018-0026-4869 from Anonymous                                      https://www.regulations.gov/comment/USTR-2018-0026-4869   9/9/2018

PR-4916    USTR-2018-0026-4870 from Greg Fields                                    https://www.regulations.gov/comment/USTR-2018-0026-4870   9/9/2018

           USTR-2018-0026-4871 from Cynthia Ferrell, Kyocera International
PR-4917                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4871   9/9/2018
           Inc

PR-4918    USTR-2018-0026-4872 from Anthony Mazlish                                https://www.regulations.gov/comment/USTR-2018-0026-4872   9/9/2018

PR-4919    USTR-2018-0026-4873 from Ron Pedemonte, Dystar LP                       https://www.regulations.gov/comment/USTR-2018-0026-4873   9/9/2018

PR-4920    USTR-2018-0026-4874 from Greg Fields                                    https://www.regulations.gov/comment/USTR-2018-0026-4874   9/9/2018

PR-4921    USTR-2018-0026-4875 from Rory Murphy                                    https://www.regulations.gov/comment/USTR-2018-0026-4875   9/9/2018



                                                                             291
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 295 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-4922    USTR-2018-0026-4876 from Steven Arey                                  https://www.regulations.gov/comment/USTR-2018-0026-4876   9/9/2018

           USTR-2018-0026-4877 from Stephen Lamar, US Global Value Chain
PR-4923                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4877   9/9/2018
           Coalition

PR-4924    USTR-2018-0026-4878 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-4878   9/9/2018

           USTR-2018-0026-4879 from Andrew Schutz, Wagner Spray Tech
PR-4925                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4879   9/9/2018
           Corporation

PR-4926    USTR-2018-0026-4880 from Rishi Bhutada, Star Pipe Products Ltd.       https://www.regulations.gov/comment/USTR-2018-0026-4880   9/9/2018

PR-4927    USTR-2018-0026-4881 from Rory Murphy                                  https://www.regulations.gov/comment/USTR-2018-0026-4881   9/9/2018

PR-4928    USTR-2018-0026-4882 from Robert Sachs                                 https://www.regulations.gov/comment/USTR-2018-0026-4882   9/9/2018

PR-4929    USTR-2018-0026-4883 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-4883   9/9/2018

PR-4930    USTR-2018-0026-4884 from Nathan Dupes, soulbrain, MI                  https://www.regulations.gov/comment/USTR-2018-0026-4884   9/9/2018

           USTR-2018-0026-4885 from Kathleen Moynihan, generation brands/
PR-4931                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4885   9/9/2018
           visual comfort group
           USTR-2018-0026-4886 from Ron Sorini, Sorini, Samet & Associates
PR-4932                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4886   9/9/2018
           LLC

PR-4933    USTR-2018-0026-4887 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-4887   9/9/2018

PR-4934    USTR-2018-0026-4888 from Matthew Warwick                              https://www.regulations.gov/comment/USTR-2018-0026-4888   9/9/2018

PR-4935    USTR-2018-0026-4889 from Jim Estill                                   https://www.regulations.gov/comment/USTR-2018-0026-4889   9/9/2018

PR-4936    USTR-2018-0026-4890 from Greg Fields                                  https://www.regulations.gov/comment/USTR-2018-0026-4890   9/9/2018

PR-4937    USTR-2018-0026-4891 from Renee Pitra, Crew Outfitters                 https://www.regulations.gov/comment/USTR-2018-0026-4891   9/9/2018

           USTR-2018-0026-4892 from Kathalina Canaan, Fluor Enterprises,
PR-4938                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4892   9/9/2018
           Inc.



                                                                           292
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 296 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-4939    USTR-2018-0026-4893 from ROBERT BRUEGGEMEYER                         https://www.regulations.gov/comment/USTR-2018-0026-4893   9/9/2018

PR-4940    USTR-2018-0026-4894 from Kevin Brooks                                https://www.regulations.gov/comment/USTR-2018-0026-4894   9/9/2018

PR-4941    USTR-2018-0026-4895 from Dale Sharp, MAHLE Behr USA, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-4895   9/9/2018

           USTR-2018-0026-4896 from Karim Alhusseini, SL Power
PR-4942                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4896   9/9/2018
           Electronics Corp.

PR-4943    USTR-2018-0026-4897 from Jennifer Cleary, AHAM                       https://www.regulations.gov/comment/USTR-2018-0026-4897   9/9/2018

PR-4944    USTR-2018-0026-4898 from Michael Junk                                https://www.regulations.gov/comment/USTR-2018-0026-4898   9/9/2018

PR-4945    USTR-2018-0026-4899 from Bryan Meyers, Brake Parts Inc.              https://www.regulations.gov/comment/USTR-2018-0026-4899   9/9/2018

PR-4946    USTR-2018-0026-4900 from Good Cheong                                 https://www.regulations.gov/comment/USTR-2018-0026-4900   9/9/2018

PR-4947    USTR-2018-0026-4901 from John Howard, Coil Wholesalers LLC           https://www.regulations.gov/comment/USTR-2018-0026-4901   9/9/2018

PR-4948    USTR-2018-0026-4902 from Jane Johnson, Unifi, Inc.                   https://www.regulations.gov/comment/USTR-2018-0026-4902   9/9/2018

PR-4949    USTR-2018-0026-4903 from Randy Lew, Far West Ski Association         https://www.regulations.gov/comment/USTR-2018-0026-4903   9/9/2018

PR-4950    USTR-2018-0026-4904 from Allen Drake, Graystar LLC                   https://www.regulations.gov/comment/USTR-2018-0026-4904   9/9/2018

PR-4951    USTR-2018-0026-4905 from Allyson Krause, Promethean, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-4905   9/9/2018

PR-4952    USTR-2018-0026-4906 from Mike Heiman, Mr.                            https://www.regulations.gov/comment/USTR-2018-0026-4906   9/9/2018

PR-4953    USTR-2018-0026-4907 from Sheryl Henk                                 https://www.regulations.gov/comment/USTR-2018-0026-4907   9/9/2018

PR-4954    USTR-2018-0026-4908 from Jonathan Brinker                            https://www.regulations.gov/comment/USTR-2018-0026-4908   9/9/2018

PR-4955    USTR-2018-0026-4909 from Paul Burdick                                https://www.regulations.gov/comment/USTR-2018-0026-4909   9/9/2018



                                                                          293
                            Case 1:21-cv-00052-3JP Document 297                        Filed 04/30/21     Page 297 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents           Date
Record #

PR-4956    USTR-2018-0026-4910 from Elizabeth Talmage                              https://www.regulations.gov/comment/USTR-2018-0026-4910   9/9/2018

PR-4957    USTR-2018-0026-4911 from Diana Doane                                    https://www.regulations.gov/comment/USTR-2018-0026-4911   9/9/2018

PR-4958    USTR-2018-0026-4912 from Cindy Smith, Gowan Company LLC                 https://www.regulations.gov/comment/USTR-2018-0026-4912   9/9/2018

           USTR-2018-0026-4913 from H. Michael Ligon, Universal
PR-4959                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4913   9/9/2018
           Corporation
           USTR-2018-0026-4914 from Michael Quandt, The Clever Factory,
PR-4960                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4914   9/9/2018
           Inc.

PR-4961    USTR-2018-0026-4915 from David Starr, Williams & Jensen, PLLC           https://www.regulations.gov/comment/USTR-2018-0026-4915   9/9/2018

PR-4962    USTR-2018-0026-4916 from Debbie Bush                                    https://www.regulations.gov/comment/USTR-2018-0026-4916   9/9/2018

PR-4963    USTR-2018-0026-4917 from Tyler Forrest                                  https://www.regulations.gov/comment/USTR-2018-0026-4917   9/9/2018

           USTR-2018-0026-4918 from David Williams, Protective Industries,
PR-4964                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4918   9/9/2018
           Inc.

PR-4965    USTR-2018-0026-4919 from Rodney Miller                                  https://www.regulations.gov/comment/USTR-2018-0026-4919   9/9/2018

PR-4966    USTR-2018-0026-4920 from Christian Iacovelli                            https://www.regulations.gov/comment/USTR-2018-0026-4920   9/9/2018

           USTR-2018-0026-4921 from Tommy Ross, BSA | The Software
PR-4967                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4921   9/9/2018
           Alliance

PR-4968    USTR-2018-0026-4922 from Steven Pacilio                                 https://www.regulations.gov/comment/USTR-2018-0026-4922   9/9/2018

PR-4969    USTR-2018-0026-4923 from Steven Pacilio                                 https://www.regulations.gov/comment/USTR-2018-0026-4923   9/9/2018

PR-4970    USTR-2018-0026-4924 from Anonymous                                      https://www.regulations.gov/comment/USTR-2018-0026-4924   9/9/2018

           USTR-2018-0026-4925 from Dan Levitt, Sandler Travis &
PR-4971                                                                            https://www.regulations.gov/comment/USTR-2018-0026-4925   9/9/2018
           Rosenberg, PA

PR-4972    USTR-2018-0026-4926 from Dan Streech                                    https://www.regulations.gov/comment/USTR-2018-0026-4926   9/9/2018



                                                                             294
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 298 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-4927 from Dan Levitt, Sandler, Travis &
PR-4973                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4927   9/9/2018
           Rosenberg, PA

PR-4974    USTR-2018-0026-4928 from James Bankes, Samsill Corporation          https://www.regulations.gov/comment/USTR-2018-0026-4928   9/9/2018

PR-4975    USTR-2018-0026-4929 from Sean McCarty                               https://www.regulations.gov/comment/USTR-2018-0026-4929   9/9/2018

PR-4976    USTR-2018-0026-4930 from Jeff Gilmore                               https://www.regulations.gov/comment/USTR-2018-0026-4930   9/9/2018

PR-4977    USTR-2018-0026-4931 from Steve Peot                                 https://www.regulations.gov/comment/USTR-2018-0026-4931   9/9/2018

           USTR-2018-0026-4932 from Richard Rivkin, Saf-T-Gard
PR-4978                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4932   9/9/2018
           International, Inc.

PR-4979    USTR-2018-0026-4933 from Stacy Garrity                              https://www.regulations.gov/comment/USTR-2018-0026-4933   9/9/2018

PR-4980    USTR-2018-0026-4934 from Mark Stahl                                 https://www.regulations.gov/comment/USTR-2018-0026-4934   9/9/2018

PR-4981    USTR-2018-0026-4935 from Michael Gross                              https://www.regulations.gov/comment/USTR-2018-0026-4935   9/9/2018

PR-4982    USTR-2018-0026-4936 from Stephen Ezell                              https://www.regulations.gov/comment/USTR-2018-0026-4936   9/9/2018

PR-4983    USTR-2018-0026-4937 from Justin Clark                               https://www.regulations.gov/comment/USTR-2018-0026-4937   9/9/2018

           USTR-2018-0026-4938 from Eric Szweda, Polygroup Services N.A.,
PR-4984                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4938   9/9/2018
           Inc.
           USTR-2018-0026-4939 from Steve Meadows, Hitachi Automotive
PR-4985                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4939   9/9/2018
           Systems Americas, Inc.

PR-4986    USTR-2018-0026-4940 from Michael Nickola                            https://www.regulations.gov/comment/USTR-2018-0026-4940   9/9/2018

           USTR-2018-0026-4941 from Hiroshi Murakawa, Hitachi America,
PR-4987                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4941   9/9/2018
           Ltd Digital Solutions Division
           USTR-2018-0026-4942 from Baran Gokce, Parker Davis HVAC
PR-4988                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4942   9/9/2018
           International, Inc

PR-4989    USTR-2018-0026-4943 from Paul Czachor, American Keg Company         https://www.regulations.gov/comment/USTR-2018-0026-4943   9/9/2018



                                                                         295
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 299 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-4990    USTR-2018-0026-4944 from Liz Clark                                 https://www.regulations.gov/comment/USTR-2018-0026-4944   9/9/2018

PR-4991    USTR-2018-0026-4945 from Stephen Lovell, US Valve, LLC             https://www.regulations.gov/comment/USTR-2018-0026-4945   9/9/2018

           USTR-2018-0026-4946 from Heidi Allen-Carr, MacLean Power
PR-4992                                                                       https://www.regulations.gov/comment/USTR-2018-0026-4946   9/9/2018
           Systems
           USTR-2018-0026-4947 from S. George Alfonso, Braumiller Law
PR-4993                                                                       https://www.regulations.gov/comment/USTR-2018-0026-4947   9/9/2018
           Group, PLLC

PR-4994    USTR-2018-0026-4948 from Frank Carvajal, Cali Bamboo, LLC          https://www.regulations.gov/comment/USTR-2018-0026-4948   9/9/2018

PR-4995    USTR-2018-0026-4949 from George Kubat                              https://www.regulations.gov/comment/USTR-2018-0026-4949   9/9/2018

           USTR-2018-0026-4950 from Bonnie Byers, King & Spalding (on
PR-4996                                                                       https://www.regulations.gov/comment/USTR-2018-0026-4950   9/9/2018
           behalf of Appvion Operations, Inc.)

PR-4997    USTR-2018-0026-4951 from Ted Carroll                               https://www.regulations.gov/comment/USTR-2018-0026-4951   9/9/2018

PR-4998    USTR-2018-0026-4952 from Michael Deutschendorf                     https://www.regulations.gov/comment/USTR-2018-0026-4952   9/9/2018

PR-4999    USTR-2018-0026-4953 from Paolo Mularoni                            https://www.regulations.gov/comment/USTR-2018-0026-4953   9/9/2018
           USTR-2018-0026-4954 from Ruiqing Yuan, China Chamber of
PR-5000    Commerce for Import and Export of Machinery and Electronic         https://www.regulations.gov/comment/USTR-2018-0026-4954   9/9/2018
           Products (CCCME)
           USTR-2018-0026-4955 from Thomas McVey, Kaneka Americas
PR-5001                                                                       https://www.regulations.gov/comment/USTR-2018-0026-4955   9/9/2018
           Holding, Inc.

PR-5002    USTR-2018-0026-4956 from Anonymous                                 https://www.regulations.gov/comment/USTR-2018-0026-4956   9/9/2018

           USTR-2018-0026-4957 from David Blumenthal, Lion Brand Yarn
PR-5003                                                                       https://www.regulations.gov/comment/USTR-2018-0026-4957   9/9/2018
           Company

PR-5004    USTR-2018-0026-4958 from Jim Mischel, Electric Mirror LLC          https://www.regulations.gov/comment/USTR-2018-0026-4958   9/9/2018

PR-5005    USTR-2018-0026-4959 from Rachel Mink                               https://www.regulations.gov/comment/USTR-2018-0026-4959   9/9/2018

PR-5006    USTR-2018-0026-4960 from William Lyman, Bond Corp.                 https://www.regulations.gov/comment/USTR-2018-0026-4960   9/9/2018


                                                                        296
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 300 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-5007    USTR-2018-0026-4961 from Matt Fetter                                https://www.regulations.gov/comment/USTR-2018-0026-4961   9/9/2018

PR-5008    USTR-2018-0026-4962 from Gerald Zuckerwar                           https://www.regulations.gov/comment/USTR-2018-0026-4962   9/9/2018

PR-5009    USTR-2018-0026-4963 from Steven Hane                                https://www.regulations.gov/comment/USTR-2018-0026-4963   9/9/2018

           USTR-2018-0026-4964 from Yvonne Schroeder, Trojan Battery
PR-5010                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4964   9/9/2018
           Company

PR-5011    USTR-2018-0026-4965 from Gilles Blanchette                          https://www.regulations.gov/comment/USTR-2018-0026-4965   9/9/2018

PR-5012    USTR-2018-0026-4966 from Larry Williams                             https://www.regulations.gov/comment/USTR-2018-0026-4966   9/9/2018

           USTR-2018-0026-4967 from Dan Halstrom, Doyle, Barlow &
PR-5013                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4967   9/9/2018
           Mazard PLLC

PR-5014    USTR-2018-0026-4968 from John Vance                                 https://www.regulations.gov/comment/USTR-2018-0026-4968   9/9/2018

PR-5015    USTR-2018-0026-4969 from Tim Hensch                                 https://www.regulations.gov/comment/USTR-2018-0026-4969   9/9/2018

PR-5016    USTR-2018-0026-4970 from Ed Clark                                   https://www.regulations.gov/comment/USTR-2018-0026-4970   9/9/2018

           USTR-2018-0026-4971 from Janine Matlock, Granny's Stitches with
PR-5017                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4971   9/9/2018
           Viking

PR-5018    USTR-2018-0026-4972 from Vicki Guidice                              https://www.regulations.gov/comment/USTR-2018-0026-4972   9/9/2018

PR-5019    USTR-2018-0026-4973 from Dave Tenny, c/o NAFO                       https://www.regulations.gov/comment/USTR-2018-0026-4973   9/9/2018

PR-5020    USTR-2018-0026-4974 from John Buchta                                https://www.regulations.gov/comment/USTR-2018-0026-4974   9/9/2018

PR-5021    USTR-2018-0026-4975 from Stacie Behler, Meijer, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-4975   9/9/2018

PR-5022    USTR-2018-0026-4976 from Jonathan Shkiele                           https://www.regulations.gov/comment/USTR-2018-0026-4976   9/9/2018

           USTR-2018-0026-4977 from James Tzen, Sandler, Travis &
PR-5023                                                                        https://www.regulations.gov/comment/USTR-2018-0026-4977   9/9/2018
           Rosenberg, PA



                                                                         297
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 301 of 538


 Public
                            Document Name/Description                                        Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-4978 from Andrew Wink, Bristol Bay Regional
PR-5024                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4978   9/9/2018
           Seafood Development Association
           USTR-2018-0026-4979 from Cary Dunston, American Woodmark
PR-5025                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4979   9/9/2018
           Corporation

PR-5026    USTR-2018-0026-4980 from Christopher Wagner, ChemSpec, Ltd.            https://www.regulations.gov/comment/USTR-2018-0026-4980   9/9/2018

PR-5027    USTR-2018-0026-4981 from Andrew Stienecker                             https://www.regulations.gov/comment/USTR-2018-0026-4981   9/9/2018

           USTR-2018-0026-4982 from Brad Hughes, Cooper Tire & Rubber
PR-5028                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4982   9/9/2018
           Company

PR-5029    USTR-2018-0026-4983 from Liam Casey                                    https://www.regulations.gov/comment/USTR-2018-0026-4983   9/9/2018

           USTR-2018-0026-4984 from Jon Yormick, Law Offices of Jon P.
PR-5030                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4984   9/9/2018
           Yormick Co LPA

PR-5031    USTR-2018-0026-4985 from John Mathew                                   https://www.regulations.gov/comment/USTR-2018-0026-4985   9/9/2018

PR-5032    USTR-2018-0026-4986 from Michael Cone, FisherBroyles, LLP              https://www.regulations.gov/comment/USTR-2018-0026-4986   9/9/2018

PR-5033    USTR-2018-0026-4987 from M Jason Cunningham, Hansgrohe Inc             https://www.regulations.gov/comment/USTR-2018-0026-4987   9/9/2018

PR-5034    USTR-2018-0026-4988 from Phillip Easter                                https://www.regulations.gov/comment/USTR-2018-0026-4988   9/9/2018

           USTR-2018-0026-4989 from Peter Bogard, Behrens Manufacturing,
PR-5035                                                                           https://www.regulations.gov/comment/USTR-2018-0026-4989   9/9/2018
           LLC

PR-5036    USTR-2018-0026-4990 from Robert Sample                                 https://www.regulations.gov/comment/USTR-2018-0026-4990   9/9/2018

PR-5037    USTR-2018-0026-4991 from Peter Bogard, BreathableBaby LLC              https://www.regulations.gov/comment/USTR-2018-0026-4991   9/9/2018

PR-5038    USTR-2018-0026-4992 from Troy Slaughter                                https://www.regulations.gov/comment/USTR-2018-0026-4992   9/9/2018

PR-5039    USTR-2018-0026-4993 from Gregg Lee, International E-Z UP, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-4993   9/9/2018

PR-5040    USTR-2018-0026-4994 from Janet Long                                    https://www.regulations.gov/comment/USTR-2018-0026-4994   9/9/2018



                                                                            298
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 302 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-5041    USTR-2018-0026-4995 from William Perry, Trimlite, LLC                 https://www.regulations.gov/comment/USTR-2018-0026-4995   9/9/2018

PR-5042    USTR-2018-0026-4996 from Tom Anderson, Digital Check Corp.            https://www.regulations.gov/comment/USTR-2018-0026-4996   9/9/2018

PR-5043    USTR-2018-0026-4997 from Brittany Barrient, Gates Corporation         https://www.regulations.gov/comment/USTR-2018-0026-4997   9/9/2018

           USTR-2018-0026-4998 from William Perry, Atlantic Chemicals
PR-5044                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4998   9/9/2018
           Trading of North America, Inc.

PR-5045    USTR-2018-0026-4999 from Kathleen Clas, Kodak Alaris Inc.             https://www.regulations.gov/comment/USTR-2018-0026-4999   9/9/2018

PR-5046    USTR-2018-0026-5000 from Patrick Cook                                 https://www.regulations.gov/comment/USTR-2018-0026-5000   9/9/2018

           USTR-2018-0026-5001 from Aaron Applebaum, Baker & McKenzie
PR-5047                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5001   9/9/2018
           LLP
           USTR-2018-0026-5002 from Deborah Stern, Sandler, Travis &
PR-5048                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5002   9/9/2018
           Rosenberg, P.A.

PR-5049    USTR-2018-0026-5003 from Darrill Scott                                https://www.regulations.gov/comment/USTR-2018-0026-5003   9/9/2018

PR-5050    USTR-2018-0026-5004 from gary ziznewski, Sabert Corporation           https://www.regulations.gov/comment/USTR-2018-0026-5004   9/9/2018

           USTR-2018-0026-5005 from Jon Yormick, Law Offices of Jon P.
PR-5051                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5005   9/9/2018
           Yormick Co LPA
           USTR-2018-0026-5006 from Angela Santos, Grunfeld Desiderio
PR-5052                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5006   9/9/2018
           Lebowitz Silverman & Klestadt
           USTR-2018-0026-5007 from Deborah Stern, Sandler, Travis &
PR-5053                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5007   9/9/2018
           Rosenberg, P.A.
           USTR-2018-0026-5008 from Aaron Applebaum, Baker & McKenzie
PR-5054                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5008   9/9/2018
           LLP

PR-5055    USTR-2018-0026-5009 from Chris Woodley, Groundfish Forum              https://www.regulations.gov/comment/USTR-2018-0026-5009   9/9/2018

PR-5056    USTR-2018-0026-5010 from Angela Santos, GDLSK                         https://www.regulations.gov/comment/USTR-2018-0026-5010   9/9/2018

           USTR-2018-0026-5011 from Aaron Applebaum, Baker & McKenzie
PR-5057                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5011   9/9/2018
           LLP



                                                                           299
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 303 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-5058    USTR-2018-0026-5012 from Brent Lovett                                https://www.regulations.gov/comment/USTR-2018-0026-5012   9/9/2018

PR-5059    USTR-2018-0026-5013 from Joseph Brubaker, Kirton McConkie            https://www.regulations.gov/comment/USTR-2018-0026-5013   9/9/2018

PR-5060    USTR-2018-0026-5014 from Mike Pedersen                               https://www.regulations.gov/comment/USTR-2018-0026-5014   9/9/2018

PR-5061    USTR-2018-0026-5015 from Jason Palmer                                https://www.regulations.gov/comment/USTR-2018-0026-5015   9/9/2018

PR-5062    USTR-2018-0026-5016 from Brian Paul                                  https://www.regulations.gov/comment/USTR-2018-0026-5016   9/9/2018

           USTR-2018-0026-5017 from Patrick Seidler, Wilderness Trail Bikes,
PR-5063                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5017   9/9/2018
           Inc.

PR-5064    USTR-2018-0026-5018 from Scott Head, iFixit                          https://www.regulations.gov/comment/USTR-2018-0026-5018   9/9/2018

PR-5065    USTR-2018-0026-5019 from Richard Hinrichs                            https://www.regulations.gov/comment/USTR-2018-0026-5019   9/9/2018

PR-5066    USTR-2018-0026-5020 from Scott Head, iFixit                          https://www.regulations.gov/comment/USTR-2018-0026-5020   9/9/2018

PR-5067    USTR-2018-0026-5021 from Scott Head, iFixit                          https://www.regulations.gov/comment/USTR-2018-0026-5021   9/9/2018

PR-5068    USTR-2018-0026-5022 from Scott Head, iFixit                          https://www.regulations.gov/comment/USTR-2018-0026-5022   9/9/2018

PR-5069    USTR-2018-0026-5023 from Scott Head, iFixit                          https://www.regulations.gov/comment/USTR-2018-0026-5023   9/9/2018

PR-5070    USTR-2018-0026-5024 from Brent Angie                                 https://www.regulations.gov/comment/USTR-2018-0026-5024   9/9/2018

PR-5071    USTR-2018-0026-5025 from Scott Head, Repair.org                      https://www.regulations.gov/comment/USTR-2018-0026-5025   9/9/2018

PR-5072    USTR-2018-0026-5026 from Scott Head, Repair.org                      https://www.regulations.gov/comment/USTR-2018-0026-5026   9/9/2018

PR-5073    USTR-2018-0026-5027 from Scott Head, Repair.org                      https://www.regulations.gov/comment/USTR-2018-0026-5027   9/9/2018

PR-5074    USTR-2018-0026-5028 from Katy Motiey, Extreme Networks, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5028   9/9/2018



                                                                          300
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 304 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-5075    USTR-2018-0026-5029 from Wei Chen                                   https://www.regulations.gov/comment/USTR-2018-0026-5029   9/9/2018

           USTR-2018-0026-5030 from Paul C. Rosenthal, Glass Packaging
PR-5076                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5030   9/9/2018
           Institute ('GPI')
           USTR-2018-0026-5031 from Chervon North America Inc.,
PR-5077                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5031   9/9/2018
           Greenberg Traurig, LLP

PR-5078    USTR-2018-0026-5032 from Jack Diller, Norwell Lighting              https://www.regulations.gov/comment/USTR-2018-0026-5032   9/9/2018

PR-5079    USTR-2018-0026-5033 from Laura Van Zeyl                             https://www.regulations.gov/comment/USTR-2018-0026-5033   9/9/2018

PR-5080    USTR-2018-0026-5034 from Gabrielle Tenaglia                         https://www.regulations.gov/comment/USTR-2018-0026-5034   9/9/2018

PR-5081    USTR-2018-0026-5035 from Gabrielle Tenaglia                         https://www.regulations.gov/comment/USTR-2018-0026-5035   9/9/2018

PR-5082    USTR-2018-0026-5036 from Gabrielle Tenaglia                         https://www.regulations.gov/comment/USTR-2018-0026-5036   9/9/2018

PR-5083    USTR-2018-0026-5037 from Gabrielle Tenaglia                         https://www.regulations.gov/comment/USTR-2018-0026-5037   9/9/2018

PR-5084    USTR-2018-0026-5038 from Bob Hsieh                                  https://www.regulations.gov/comment/USTR-2018-0026-5038   9/9/2018

PR-5085    USTR-2018-0026-5039 from Gabrielle Tenaglia                         https://www.regulations.gov/comment/USTR-2018-0026-5039   9/9/2018

PR-5086    USTR-2018-0026-5040 from Rick Bloemke                               https://www.regulations.gov/comment/USTR-2018-0026-5040   9/9/2018

PR-5087    USTR-2018-0026-5041 from John Zhao                                  https://www.regulations.gov/comment/USTR-2018-0026-5041   9/9/2018

PR-5088    USTR-2018-0026-5042 from tiger yu, Zhejiang Wansheng Co Ltd         https://www.regulations.gov/comment/USTR-2018-0026-5042   9/9/2018

PR-5089    USTR-2018-0026-5043 from Wayne Joseph                               https://www.regulations.gov/comment/USTR-2018-0026-5043   9/9/2018

           USTR-2018-0026-5044 from CHRISTOPHER NORRIS, SCOSCHE
PR-5090                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5044   9/9/2018
           INDUSTRIES, INC.

PR-5091    USTR-2018-0026-5045 from SUSAN PELLAND                              https://www.regulations.gov/comment/USTR-2018-0026-5045   9/9/2018



                                                                         301
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 305 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-5092    USTR-2018-0026-5046 from Sean Cady, VF Corporation                  https://www.regulations.gov/comment/USTR-2018-0026-5046   9/9/2018

PR-5093    USTR-2018-0026-5047 from Kevin Williams, JMC Global                 https://www.regulations.gov/comment/USTR-2018-0026-5047   9/9/2018

PR-5094    USTR-2018-0026-5048 from Brian Buttchen                             https://www.regulations.gov/comment/USTR-2018-0026-5048   9/9/2018

           USTR-2018-0026-5049 from Thomas Kraft, Sorini, Samet &
PR-5095                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5049   9/9/2018
           Associates on behalf of Norpac Fisheries Export

PR-5096    USTR-2018-0026-5050 from Alan Klestadt, GDLSK LLP                   https://www.regulations.gov/comment/USTR-2018-0026-5050   9/9/2018

PR-5097    USTR-2018-0026-5051 from Renata Orna                                https://www.regulations.gov/comment/USTR-2018-0026-5051   9/9/2018

PR-5098    USTR-2018-0026-5052 from Scott Baker                                https://www.regulations.gov/comment/USTR-2018-0026-5052   9/9/2018

PR-5099    USTR-2018-0026-5053 from Joe Furlane, Ace Hardware Corp.            https://www.regulations.gov/comment/USTR-2018-0026-5053   9/9/2018

           USTR-2018-0026-5054 from Jorge Fernandez, Metro Atlanta
PR-5100                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5054   9/9/2018
           Chamber
           USTR-2018-0026-5055 from Colton La Zar, National Candle
PR-5101                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5055   9/9/2018
           Association

PR-5102    USTR-2018-0026-5056 from Jimmy Chittim, Flying Circle Bags          https://www.regulations.gov/comment/USTR-2018-0026-5056   9/9/2018

PR-5103    USTR-2018-0026-5057 from Walter Spak, White & Case, LLP             https://www.regulations.gov/comment/USTR-2018-0026-5057   9/9/2018

PR-5104    USTR-2018-0026-5058 from Bill Julien, Husch Blackwell LLP           https://www.regulations.gov/comment/USTR-2018-0026-5058   9/9/2018

PR-5105    USTR-2018-0026-5059 from Ken Strait, Tractor Supply Company         https://www.regulations.gov/comment/USTR-2018-0026-5059   9/9/2018

PR-5106    USTR-2018-0026-5060 from Don Haynes                                 https://www.regulations.gov/comment/USTR-2018-0026-5060   9/9/2018

           USTR-2018-0026-5061 from Matthew McConkey, World Wide
PR-5107                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5061   9/9/2018
           Packaging LLC

PR-5108    USTR-2018-0026-5062 from RONALD HOHMANN JR.                         https://www.regulations.gov/comment/USTR-2018-0026-5062   9/9/2018



                                                                         302
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 306 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents           Date
Record #
           USTR-2018-0026-5063 from Aaron Applebaum, Baker & McKenzie
PR-5109                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5063   9/9/2018
           LLP
           USTR-2018-0026-5064 from Bonnie Byers, King & Spalding (on
PR-5110                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5064   9/9/2018
           behalf of Appvion Operations, Inc.)

PR-5111    USTR-2018-0026-5065 from arnold kobelt, Nipkow and Kobelt Inc         https://www.regulations.gov/comment/USTR-2018-0026-5065   9/9/2018

           USTR-2018-0026-5066 from Bob Bauer, Association of Food
PR-5112                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5066   9/9/2018
           Industries

PR-5113    USTR-2018-0026-5067 from Jennifer Orr, Design Imports                 https://www.regulations.gov/comment/USTR-2018-0026-5067   9/9/2018

PR-5114    USTR-2018-0026-5068 from Jennifer Orr, Design Imports                 https://www.regulations.gov/comment/USTR-2018-0026-5068   9/9/2018

PR-5115    USTR-2018-0026-5069 from James Stidham, Stidham Cabinet Inc           https://www.regulations.gov/comment/USTR-2018-0026-5069   9/9/2018

PR-5116    USTR-2018-0026-5070 from Phyllis Mondak                               https://www.regulations.gov/comment/USTR-2018-0026-5070   9/9/2018

           USTR-2018-0026-5071 from Gustav Hughes, Mt. Savage Specialty
PR-5117                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5071   9/9/2018
           Refractories

PR-5118    USTR-2018-0026-5072 from Tom A                                        https://www.regulations.gov/comment/USTR-2018-0026-5072   9/9/2018

PR-5119    USTR-2018-0026-5073 from Wallace Tunison                              https://www.regulations.gov/comment/USTR-2018-0026-5073   9/9/2018

PR-5120    USTR-2018-0026-5074 from Chris Cocalis                                https://www.regulations.gov/comment/USTR-2018-0026-5074   9/9/2018

PR-5121    USTR-2018-0026-5075 from Jeremiah Gardner                             https://www.regulations.gov/comment/USTR-2018-0026-5075   9/9/2018

PR-5122    USTR-2018-0026-5076 from Amber Patterson                              https://www.regulations.gov/comment/USTR-2018-0026-5076   9/9/2018

PR-5123    USTR-2018-0026-5077 from Andrew Mobley                                https://www.regulations.gov/comment/USTR-2018-0026-5077   9/9/2018

PR-5124    USTR-2018-0026-5078 from Richard Hinrichs                             https://www.regulations.gov/comment/USTR-2018-0026-5078   9/9/2018

PR-5125    USTR-2018-0026-5079 from David Colburn                                https://www.regulations.gov/comment/USTR-2018-0026-5079   9/9/2018



                                                                           303
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 307 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-5126    USTR-2018-0026-5080 from Mark Thompson                             https://www.regulations.gov/comment/USTR-2018-0026-5080    9/9/2018

PR-5127    USTR-2018-0026-5081 from Matan Dvir                                https://www.regulations.gov/comment/USTR-2018-0026-5081    9/9/2018

PR-5128    USTR-2018-0026-5082 from Andy Schneider                            https://www.regulations.gov/comment/USTR-2018-0026-5082    9/9/2018

PR-5129    USTR-2018-0026-5083 from Toni Perrone                              https://www.regulations.gov/comment/USTR-2018-0026-5083    9/9/2018

PR-5130    USTR-2018-0026-5084 from john burns, Auburn Gear                   https://www.regulations.gov/comment/USTR-2018-0026-5084    9/9/2018

PR-5131    USTR-2018-0026-5085 from John Sam Beavers                          https://www.regulations.gov/comment/USTR-2018-0026-5085    9/9/2018

PR-5132    USTR-2018-0026-5086 from Sandy Fogarty                             https://www.regulations.gov/comment/USTR-2018-0026-5086    9/9/2018

PR-5133    USTR-2018-0026-5087 from JORGE FRANCO                              https://www.regulations.gov/comment/USTR-2018-0026-5087    9/9/2018

PR-5134    USTR-2018-0026-5088 from Brooks Benson                             https://www.regulations.gov/comment/USTR-2018-0026-5088    9/9/2018

           USTR-2018-0026-5089 from Terry Kane, Industrial Diamond
PR-5135                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5089    9/9/2018
           Association of America

PR-5136    USTR-2018-0026-5090 from Wendy Aber                                https://www.regulations.gov/comment/USTR-2018-0026-5090    9/9/2018

           USTR-2018-0026-5091 from Robert Leo, Meeks Sheppard Leo &
PR-5137                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5091    9/9/2018
           Pillsbury
           USTR-2018-0026-5092 from James R. Warren, Forging Industry
PR-5138                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5092    9/9/2018
           Association
           USTR-2018-0026-5093 from Bart Lewis, Hitachi Automotive
PR-5139                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5093    9/9/2018
           Systems Americas, Inc.
           USTR-2018-0026-5094 from Summit Supply LLC, Greenberg
PR-5140                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5094   9/10/2018
           Traurig, LLP

PR-5141    USTR-2018-0026-5095 from Josef Matosevic                           https://www.regulations.gov/comment/USTR-2018-0026-5095   9/10/2018

PR-5142    USTR-2018-0026-5096 from Kuldeep Ram                               https://www.regulations.gov/comment/USTR-2018-0026-5096   9/10/2018



                                                                        304
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 308 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5143    USTR-2018-0026-5097 from Andy Counts                                  https://www.regulations.gov/comment/USTR-2018-0026-5097   9/10/2018

PR-5144    USTR-2018-0026-5098 from Carl Schonander                              https://www.regulations.gov/comment/USTR-2018-0026-5098   9/10/2018

           USTR-2018-0026-5099 from Claire Mansbach, Health Industry
PR-5145                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5099   9/10/2018
           Distributors Association (HIDA)

PR-5146    USTR-2018-0026-5100 from George Kubat                                 https://www.regulations.gov/comment/USTR-2018-0026-5100   9/10/2018

PR-5147    USTR-2018-0026-5101 from Colin Angle                                  https://www.regulations.gov/comment/USTR-2018-0026-5101   9/10/2018

           USTR-2018-0026-5102 from Gina Tumbarello, American Feed
PR-5148                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5102   9/10/2018
           Industry Association

PR-5149    USTR-2018-0026-5103 from George Kubat                                 https://www.regulations.gov/comment/USTR-2018-0026-5103   9/10/2018

PR-5150    USTR-2018-0026-5104 from Jordan Haas, Internet Association            https://www.regulations.gov/comment/USTR-2018-0026-5104   9/10/2018

PR-5151    USTR-2018-0026-5105 from Gregory Husisian, Multi Parts                https://www.regulations.gov/comment/USTR-2018-0026-5105   9/10/2018

PR-5152    USTR-2018-0026-5106 from Rachel Lee, LG Display America, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5106   9/10/2018

PR-5153    USTR-2018-0026-5107 from Les Miller, Alston & Bird LLP                https://www.regulations.gov/comment/USTR-2018-0026-5107   9/10/2018
           USTR-2018-0026-5108 from Adams Lee, Kal Pac Corporation and
PR-5154    Packaging Solutions, Inc., Prime Line Packaging, and Freepak LLC,     https://www.regulations.gov/comment/USTR-2018-0026-5108   9/10/2018
           dba Communi-Pak Imports
PR-5155    USTR-2018-0026-5109 from Rita Wood                                    https://www.regulations.gov/comment/USTR-2018-0026-5109   9/10/2018

PR-5156    USTR-2018-0026-5110 from Bill Kahale, Seville Classics, Inc.          https://www.regulations.gov/comment/USTR-2018-0026-5110   9/10/2018

           USTR-2018-0026-5111 from Matthew Whalen, Intex Recreation
PR-5157                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5111   9/10/2018
           Corp.

PR-5158    USTR-2018-0026-5112 from Angela Chiang, Auto Care Association         https://www.regulations.gov/comment/USTR-2018-0026-5112   9/10/2018

           USTR-2018-0026-5113 from Patricia Rodriguez, Hosiden America
PR-5159                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5113   9/10/2018
           Corp.


                                                                           305
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 309 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-5160    USTR-2018-0026-5114 from Jaldeep Maniya, Visual Comfort Group        https://www.regulations.gov/comment/USTR-2018-0026-5114   9/10/2018

           USTR-2018-0026-5115 from Phil Poel, Sandler, Travis & Rosenberg,
PR-5161                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5115   9/10/2018
           PA

PR-5162    USTR-2018-0026-5116 from Joe Mach, VeriFone, Inc.                    https://www.regulations.gov/comment/USTR-2018-0026-5116   9/10/2018

PR-5163    USTR-2018-0026-5117 from Don Wilken, Cattleman                       https://www.regulations.gov/comment/USTR-2018-0026-5117   9/10/2018

PR-5164    USTR-2018-0026-5118 from Stacey Rosenstein                           https://www.regulations.gov/comment/USTR-2018-0026-5118   9/10/2018

           USTR-2018-0026-5119 from Ralph Burris, Couplings International
PR-5165                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5119   9/10/2018
           LLC
           USTR-2018-0026-5120 from James Lin, Traveler's Choice
PR-5166                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5120   9/10/2018
           Travelware
           USTR-2018-0026-5121 from Kenneth Jarrett, American Chamber of
PR-5167                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5121   9/10/2018
           Shanghai

PR-5168    USTR-2018-0026-5122 from Mark Janeczek                               https://www.regulations.gov/comment/USTR-2018-0026-5122   9/10/2018

PR-5169    USTR-2018-0026-5123 from Timothy Curran                              https://www.regulations.gov/comment/USTR-2018-0026-5123   9/10/2018

           USTR-2018-0026-5124 from Jason Burwen, Energy Storage
PR-5170                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5124   9/10/2018
           Association

PR-5171    USTR-2018-0026-5125 from Joe Furlane, Ace Hardware Corp.             https://www.regulations.gov/comment/USTR-2018-0026-5125   9/10/2018

           USTR-2018-0026-5126 from Aaron Emigh, Brilliant Home
PR-5172                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5126   9/10/2018
           Technology, Inc.
           USTR-2018-0026-5127 from Chris Vosler, Scott Fetzer Consumer
PR-5173                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5127   9/10/2018
           Brands

PR-5174    USTR-2018-0026-5128 from Valeria Zavala, AFBF                        https://www.regulations.gov/comment/USTR-2018-0026-5128   9/10/2018

PR-5175    USTR-2018-0026-5129 from Leigh Avsec                                 https://www.regulations.gov/comment/USTR-2018-0026-5129   9/10/2018

PR-5176    USTR-2018-0026-5130 from Steve Ramirez                               https://www.regulations.gov/comment/USTR-2018-0026-5130   9/10/2018



                                                                          306
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 310 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5131 from Dan Lemmons, NACD - North
PR-5177                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5131   9/10/2018
           American Clutch & Driveline, Inc
           USTR-2018-0026-5132 from Dan Lemmons, NACD - North
PR-5178                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5132   9/10/2018
           American Clutch & Driveline, Inc
           USTR-2018-0026-5133 from Dan Lemmons, NACD - North
PR-5179                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5133   9/10/2018
           American Clutch & Driveline, Inc

PR-5180    USTR-2018-0026-5134 from Eric Rock, Rock Trade Law LLC             https://www.regulations.gov/comment/USTR-2018-0026-5134   9/10/2018

PR-5181    USTR-2018-0026-5135 from Paul Gosnell                              https://www.regulations.gov/comment/USTR-2018-0026-5135   9/10/2018

           USTR-2018-0026-5136 from Glenn Page, Foreign Trade Zone
PR-5182                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5136   9/10/2018
           Solutions LLC

PR-5183    USTR-2018-0026-5137 from John Mathew                               https://www.regulations.gov/comment/USTR-2018-0026-5137   9/10/2018

PR-5184    USTR-2018-0026-5138 from Joshua Rodman, SELEE Corporation          https://www.regulations.gov/comment/USTR-2018-0026-5138   9/10/2018

PR-5185    USTR-2018-0026-5139 from Joe Watson, Petland, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-5139   9/10/2018

PR-5186    USTR-2018-0026-5140 from Lisa Hesse, Grote Industries, LLC         https://www.regulations.gov/comment/USTR-2018-0026-5140   9/10/2018

PR-5187    USTR-2018-0026-5141 from Alan R. Klestadt, G.D.L.S.K. LLP          https://www.regulations.gov/comment/USTR-2018-0026-5141   9/10/2018

           USTR-2018-0026-5142 from Callie Hoyt, Motorcycle Industry
PR-5188                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5142   9/10/2018
           Council
           USTR-2018-0026-5143 from Donald Cameron, China Aluminum
PR-5189                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5143   9/10/2018
           Wheel Quality Association

PR-5190    USTR-2018-0026-5144 from Hilary Neumann                            https://www.regulations.gov/comment/USTR-2018-0026-5144   9/10/2018

PR-5191    USTR-2018-0026-5145 from sarah grimes                              https://www.regulations.gov/comment/USTR-2018-0026-5145   9/10/2018

PR-5192    USTR-2018-0026-5146 from sarah grimes                              https://www.regulations.gov/comment/USTR-2018-0026-5146   9/10/2018

PR-5193    USTR-2018-0026-5147 from Bill Sells                                https://www.regulations.gov/comment/USTR-2018-0026-5147   9/10/2018



                                                                        307
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 311 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-5194    USTR-2018-0026-5148 from Matthew Francoeur                         https://www.regulations.gov/comment/USTR-2018-0026-5148   9/10/2018

PR-5195    USTR-2018-0026-5149 from James Bankes, Samsill Corporation         https://www.regulations.gov/comment/USTR-2018-0026-5149   9/10/2018

PR-5196    USTR-2018-0026-5150 from Norman Johnson, Robert Bosch LLC          https://www.regulations.gov/comment/USTR-2018-0026-5150   9/10/2018

PR-5197    USTR-2018-0026-5151 from Marcus Bush                               https://www.regulations.gov/comment/USTR-2018-0026-5151   9/10/2018

           USTR-2018-0026-5152 from Guy Harari, Sandler, Travis &
PR-5198                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5152   9/10/2018
           Rosenberg, PA
           USTR-2018-0026-5153 from Robert Leo, Meeks Sheppard Leo &
PR-5199                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5153   9/10/2018
           Pillsbury

PR-5200    USTR-2018-0026-5154 from David Wall                                https://www.regulations.gov/comment/USTR-2018-0026-5154   9/10/2018

PR-5201    USTR-2018-0026-5155 from Alejandro Pardina                         https://www.regulations.gov/comment/USTR-2018-0026-5155   9/10/2018

           USTR-2018-0026-5156 from Suzanne Bullitt, Eastman Chemical
PR-5202                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5156   9/10/2018
           Company

PR-5203    USTR-2018-0026-5157 from Jamie Enger                               https://www.regulations.gov/comment/USTR-2018-0026-5157   9/10/2018

PR-5204    USTR-2018-0026-5158 from Bob Pease, Brewers Association            https://www.regulations.gov/comment/USTR-2018-0026-5158   9/10/2018

PR-5205    USTR-2018-0026-5159 from Steve Frazier                             https://www.regulations.gov/comment/USTR-2018-0026-5159   9/10/2018

PR-5206    USTR-2018-0026-5160 from John Fassero, Aladdin Steel               https://www.regulations.gov/comment/USTR-2018-0026-5160   9/10/2018

           USTR-2018-0026-5161 from Devin Jensen, Silgan Dispensing
PR-5207                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5161   9/10/2018
           Systems Corporation

PR-5208    USTR-2018-0026-5162 from Gary Camper, BWX Technologies, Inc.       https://www.regulations.gov/comment/USTR-2018-0026-5162   9/10/2018

           USTR-2018-0026-5163 from Tom Fimmen, SA Consumer Products,
PR-5209                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5163   9/10/2018
           Inc.
           USTR-2018-0026-5164 from Paul C. Rosenthal, Juice Products
PR-5210                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5164   9/10/2018
           Association ('JPA')



                                                                        308
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 312 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-5211    USTR-2018-0026-5165 from Amy Quaid                                 https://www.regulations.gov/comment/USTR-2018-0026-5165   9/10/2018

PR-5212    USTR-2018-0026-5166 from Clara DeQuick                             https://www.regulations.gov/comment/USTR-2018-0026-5166   9/10/2018

PR-5213    USTR-2018-0026-5167 from Beth Hester                               https://www.regulations.gov/comment/USTR-2018-0026-5167   9/10/2018

           USTR-2018-0026-5168 from Alissa Chase, Drexel Chemical
PR-5214                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5168   9/10/2018
           Company

PR-5215    USTR-2018-0026-5169 from Bill Bator, Webasto-US                    https://www.regulations.gov/comment/USTR-2018-0026-5169   9/10/2018

           USTR-2018-0026-5170 from Dylan Isenberg, National Elevator
PR-5216                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5170   9/10/2018
           Industry, Inc.

PR-5217    USTR-2018-0026-5171 from Andrew Yuan                               https://www.regulations.gov/comment/USTR-2018-0026-5171   9/10/2018

PR-5218    USTR-2018-0026-5172 from Robert Coneliano                          https://www.regulations.gov/comment/USTR-2018-0026-5172   9/10/2018

PR-5219    USTR-2018-0026-5173 from Alexandra Scully                          https://www.regulations.gov/comment/USTR-2018-0026-5173   9/10/2018

PR-5220    USTR-2018-0026-5174 from Christopher Colford                       https://www.regulations.gov/comment/USTR-2018-0026-5174   9/10/2018

PR-5221    USTR-2018-0026-5175 from Paul Anaya, White & Case, LLP             https://www.regulations.gov/comment/USTR-2018-0026-5175   9/10/2018

PR-5222    USTR-2018-0026-5176 from Neil Helfand, Trans Texas Tire            https://www.regulations.gov/comment/USTR-2018-0026-5176   9/10/2018

PR-5223    USTR-2018-0026-5177 from Bill Sells                                https://www.regulations.gov/comment/USTR-2018-0026-5177   9/10/2018

PR-5224    USTR-2018-0026-5178 from Phil Clouse, MTD Products Inc.            https://www.regulations.gov/comment/USTR-2018-0026-5178   9/10/2018

PR-5225    USTR-2018-0026-5179 from Jeffrey Neeley, TricorBraun               https://www.regulations.gov/comment/USTR-2018-0026-5179   9/10/2018

PR-5226    USTR-2018-0026-5180 from Jennifer Orr, Design Imports              https://www.regulations.gov/comment/USTR-2018-0026-5180   9/10/2018

           USTR-2018-0026-5181 from Ed Brzytwa, American Chemistry
PR-5227                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5181   9/10/2018
           Council



                                                                        309
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 313 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5228    USTR-2018-0026-5182 from Neil Helfand, Tube & Solid Tire             https://www.regulations.gov/comment/USTR-2018-0026-5182   9/10/2018

PR-5229    USTR-2018-0026-5183 from Bob Burns, Trek Bicycle Corporation         https://www.regulations.gov/comment/USTR-2018-0026-5183   9/10/2018

           USTR-2018-0026-5184 from S. George Alfonso, Braumiller Law
PR-5230                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5184   9/10/2018
           Group, PLLC

PR-5231    USTR-2018-0026-5185 from David Evan                                  https://www.regulations.gov/comment/USTR-2018-0026-5185   9/10/2018

PR-5232    USTR-2018-0026-5186 from Todd Wanek                                  https://www.regulations.gov/comment/USTR-2018-0026-5186   9/10/2018

           USTR-2018-0026-5187 from S. George Alfonso, Braumiller Law
PR-5233                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5187   9/10/2018
           Group, PLLC

PR-5234    USTR-2018-0026-5188 from MJ Cunningham, Kichler Lighting LLC         https://www.regulations.gov/comment/USTR-2018-0026-5188   9/10/2018

PR-5235    USTR-2018-0026-5189 from Robert A. Dunbabin, Jr.                     https://www.regulations.gov/comment/USTR-2018-0026-5189   9/10/2018

PR-5236    USTR-2018-0026-5190 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5190   9/10/2018

           USTR-2018-0026-5191 from Linda Dempsey, National Association
PR-5237                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5191   9/10/2018
           of Manufacturers

PR-5238    USTR-2018-0026-5192 from Colin Gold, Taphandles LLC                  https://www.regulations.gov/comment/USTR-2018-0026-5192   9/10/2018

PR-5239    USTR-2018-0026-5193 from Rachel Lee, LG Hausys America, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5193   9/10/2018

PR-5240    USTR-2018-0026-5194 from Victor Smith                                https://www.regulations.gov/comment/USTR-2018-0026-5194   9/10/2018

PR-5241    USTR-2018-0026-5195 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5195   9/10/2018

PR-5242    USTR-2018-0026-5196 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5196   9/10/2018

PR-5243    USTR-2018-0026-5197 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5197   9/10/2018

PR-5244    USTR-2018-0026-5198 from Scott Ledterman, Ecovacs Robotics           https://www.regulations.gov/comment/USTR-2018-0026-5198   9/10/2018



                                                                          310
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 314 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5199 from S. George Alfonso, Braumiller Law
PR-5245                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5199   9/10/2018
           Group, PLLC

PR-5246    USTR-2018-0026-5200 from Mark Ludwikowski, Clark Hill, PLC          https://www.regulations.gov/comment/USTR-2018-0026-5200   9/10/2018

           USTR-2018-0026-5201 from David Cohen, Sandler, Travis &
PR-5247                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5201   9/10/2018
           Rosenberg, PA

PR-5248    USTR-2018-0026-5202 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5202   9/10/2018

PR-5249    USTR-2018-0026-5203 from Heather McClure, Bonney Forge              https://www.regulations.gov/comment/USTR-2018-0026-5203   9/10/2018

           USTR-2018-0026-5204 from Augustine Tantillo, National Council of
PR-5250                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5204   9/10/2018
           Textile Organizations (NCTO)

PR-5251    USTR-2018-0026-5205 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5205   9/10/2018

PR-5252    USTR-2018-0026-5206 from Jeff Dornseifer                            https://www.regulations.gov/comment/USTR-2018-0026-5206   9/10/2018

PR-5253    USTR-2018-0026-5207 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5207   9/10/2018

PR-5254    USTR-2018-0026-5208 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5208   9/10/2018

PR-5255    USTR-2018-0026-5209 from Victor Almeida, Interceramic               https://www.regulations.gov/comment/USTR-2018-0026-5209   9/10/2018

PR-5256    USTR-2018-0026-5210 from Travis Lewis, Rug Doctor LLC               https://www.regulations.gov/comment/USTR-2018-0026-5210   9/10/2018

PR-5257    USTR-2018-0026-5211 from Ann Aquillo, ScottsMiracle-Gro             https://www.regulations.gov/comment/USTR-2018-0026-5211   9/10/2018

PR-5258    USTR-2018-0026-5212 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5212   9/10/2018

PR-5259    USTR-2018-0026-5213 from Bill Clark                                 https://www.regulations.gov/comment/USTR-2018-0026-5213   9/10/2018

           USTR-2018-0026-5214 from MJ Cunningham, Liberty Hardware
PR-5260                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5214   9/10/2018
           Manufacturing Corporation

PR-5261    USTR-2018-0026-5215 from Howard Reiter                              https://www.regulations.gov/comment/USTR-2018-0026-5215   9/10/2018



                                                                         311
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 315 of 538


 Public
                             Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-5262    USTR-2018-0026-5216 from Kevin Farrelly                            https://www.regulations.gov/comment/USTR-2018-0026-5216   9/10/2018

PR-5263    USTR-2018-0026-5217 from David Scheer, Michael Best Strategies     https://www.regulations.gov/comment/USTR-2018-0026-5217   9/10/2018

           USTR-2018-0026-5218 from Gregory Husisian, ALPS (North
PR-5264                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5218   9/10/2018
           America) Inc

PR-5265    USTR-2018-0026-5219 from Matt Berman, House of Atlas LLC           https://www.regulations.gov/comment/USTR-2018-0026-5219   9/10/2018

PR-5266    USTR-2018-0026-5220 from Jeremy Rogers                             https://www.regulations.gov/comment/USTR-2018-0026-5220   9/10/2018

PR-5267    USTR-2018-0026-5221 from Raja Sekhar                               https://www.regulations.gov/comment/USTR-2018-0026-5221   9/10/2018

           USTR-2018-0026-5222 from Joseph Mollica, LNK
PR-5268                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5222   9/10/2018
           INTERNATIONAL, INC.
           USTR-2018-0026-5223 from Elizabeth Umberson, ZF North
PR-5269                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5223   9/10/2018
           America, Inc.
           USTR-2018-0026-5224 from Peter Bogard, Stanley Black & Decker,
PR-5270                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5224   9/10/2018
           Inc.

PR-5271    USTR-2018-0026-5225 from Jolanta Kopczynska                        https://www.regulations.gov/comment/USTR-2018-0026-5225   9/10/2018

PR-5272    USTR-2018-0026-5226 from Bennett Duval, Challenger Cable Sales     https://www.regulations.gov/comment/USTR-2018-0026-5226   9/10/2018

PR-5273    USTR-2018-0026-5227 from Cristina Himes, Airgas, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-5227   9/10/2018

           USTR-2018-0026-5228 from Drew Gruenburg, Society of American
PR-5274                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5228   9/10/2018
           Florists

PR-5275    USTR-2018-0026-5229 from Shelley Bennett, Lytx, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-5229   9/10/2018

           USTR-2018-0026-5230 from Kitty Liao, COAST SOUTHWEST
PR-5276                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5230   9/10/2018
           INC.
           USTR-2018-0026-5231 from Kevin Beckett, RW Beckett
PR-5277                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5231   9/10/2018
           Corporation

PR-5278    USTR-2018-0026-5232 from Brent Lanz                                https://www.regulations.gov/comment/USTR-2018-0026-5232   9/10/2018



                                                                        312
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 316 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5233 from Marissa Mitrovich, Frontier
PR-5279                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5233   9/10/2018
           Communications Corporation

PR-5280    USTR-2018-0026-5234 from G. Rich                                    https://www.regulations.gov/comment/USTR-2018-0026-5234   9/10/2018

PR-5281    USTR-2018-0026-5235 from Eric Rock, Rock Trade Law                  https://www.regulations.gov/comment/USTR-2018-0026-5235   9/10/2018

           USTR-2018-0026-5236 from David Trumbull, American Woolen
PR-5282                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5236   9/10/2018
           Company
           USTR-2018-0026-5237 from Valentine Taubner Jr., Ball Chain Mfg.
PR-5283                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5237   9/10/2018
           Co., Inc.

PR-5284    USTR-2018-0026-5238 from Anonymous                                  https://www.regulations.gov/comment/USTR-2018-0026-5238   9/10/2018

PR-5285    USTR-2018-0026-5239 from Howard Reiter                              https://www.regulations.gov/comment/USTR-2018-0026-5239   9/10/2018

PR-5286    USTR-2018-0026-5240 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5240   9/10/2018

PR-5287    USTR-2018-0026-5241 from Jolanta Kopczynska                         https://www.regulations.gov/comment/USTR-2018-0026-5241   9/10/2018

PR-5288    USTR-2018-0026-5242 from Randal Culman                              https://www.regulations.gov/comment/USTR-2018-0026-5242   9/10/2018

PR-5289    USTR-2018-0026-5243 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5243   9/10/2018

PR-5290    USTR-2018-0026-5244 from Morrison Carter                            https://www.regulations.gov/comment/USTR-2018-0026-5244   9/10/2018

           USTR-2018-0026-5245 from Michael Weems, American Lighting
PR-5291                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5245   9/10/2018
           Association

PR-5292    USTR-2018-0026-5246 from Andrew Bean                                https://www.regulations.gov/comment/USTR-2018-0026-5246   9/10/2018

PR-5293    USTR-2018-0026-5247 from Johnny Barnes                              https://www.regulations.gov/comment/USTR-2018-0026-5247   9/10/2018

PR-5294    USTR-2018-0026-5248 from Jonas Israel                               https://www.regulations.gov/comment/USTR-2018-0026-5248   9/10/2018

PR-5295    USTR-2018-0026-5249 from Jeff Peck                                  https://www.regulations.gov/comment/USTR-2018-0026-5249   9/10/2018



                                                                         313
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 317 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5296    USTR-2018-0026-5250 from John Quanci, SunCoke Energy, Inc            https://www.regulations.gov/comment/USTR-2018-0026-5250   9/10/2018

PR-5297    USTR-2018-0026-5251 from Julie Heitz                                 https://www.regulations.gov/comment/USTR-2018-0026-5251   9/10/2018

PR-5298    USTR-2018-0026-5252 from Thomas Mesevage, Vertellus                  https://www.regulations.gov/comment/USTR-2018-0026-5252   9/10/2018

PR-5299    USTR-2018-0026-5253 from Dennis Olson                                https://www.regulations.gov/comment/USTR-2018-0026-5253   9/10/2018

PR-5300    USTR-2018-0026-5254 from Veronika Shime                              https://www.regulations.gov/comment/USTR-2018-0026-5254   9/10/2018

PR-5301    USTR-2018-0026-5255 from John Wirth                                  https://www.regulations.gov/comment/USTR-2018-0026-5255   9/10/2018

PR-5302    USTR-2018-0026-5256 from Patrick Fazzone                             https://www.regulations.gov/comment/USTR-2018-0026-5256   9/10/2018

PR-5303    USTR-2018-0026-5257 from Andrew Choe, StarKist Co.                   https://www.regulations.gov/comment/USTR-2018-0026-5257   9/10/2018

PR-5304    USTR-2018-0026-5258 from Russ Torres, Graco Children's Products      https://www.regulations.gov/comment/USTR-2018-0026-5258   9/10/2018

PR-5305    USTR-2018-0026-5259 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5259   9/10/2018

PR-5306    USTR-2018-0026-5260 from Brian Thomassen                             https://www.regulations.gov/comment/USTR-2018-0026-5260   9/10/2018

           USTR-2018-0026-5261 from Paul Frampton, Grunfeld, Desiderio,
PR-5307                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5261   9/10/2018
           Lebowitz, Silverman & Klestadt LLP

PR-5308    USTR-2018-0026-5262 from Steve Ramirez                               https://www.regulations.gov/comment/USTR-2018-0026-5262   9/10/2018

PR-5309    USTR-2018-0026-5263 from Michael Gross                               https://www.regulations.gov/comment/USTR-2018-0026-5263   9/10/2018

PR-5310    USTR-2018-0026-5264 from Steve Ramirez                               https://www.regulations.gov/comment/USTR-2018-0026-5264   9/10/2018

PR-5311    USTR-2018-0026-5265 from Thomas J. Bennett, Cyl-Tec                  https://www.regulations.gov/comment/USTR-2018-0026-5265   9/10/2018

PR-5312    USTR-2018-0026-5266 from Steve Ramirez                               https://www.regulations.gov/comment/USTR-2018-0026-5266   9/10/2018



                                                                          314
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 318 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5267 from Ryan Holt, Fur Commission and Fur
PR-5313                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5267   9/10/2018
           Information Council

PR-5314    USTR-2018-0026-5268 from Alec Streeter                              https://www.regulations.gov/comment/USTR-2018-0026-5268   9/10/2018

           USTR-2018-0026-5269 from Ron Sorini, Sorini, Samet & Associates
PR-5315                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5269   9/10/2018
           LLC
           USTR-2018-0026-5270 from David Forgue, thyssenkrupp Materials
PR-5316                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5270   9/10/2018
           NA

PR-5317    USTR-2018-0026-5271 from Emilie Hoyt, LATHER, Inc.                  https://www.regulations.gov/comment/USTR-2018-0026-5271   9/10/2018

PR-5318    USTR-2018-0026-5272 from Paul Czachor, American Keg Company         https://www.regulations.gov/comment/USTR-2018-0026-5272   9/10/2018

           USTR-2018-0026-5273 from Maria Cino, Hewlett Packard Enterprise
PR-5319                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5273   9/10/2018
           Company

PR-5320    USTR-2018-0026-5274 from Bill Bator, Webasto-US                     https://www.regulations.gov/comment/USTR-2018-0026-5274   9/10/2018

PR-5321    USTR-2018-0026-5275 from Greg Kaufman, Baker Donelson               https://www.regulations.gov/comment/USTR-2018-0026-5275   9/10/2018

PR-5322    USTR-2018-0026-5276 from SHANSHAN LIANG, Pennington P.A.            https://www.regulations.gov/comment/USTR-2018-0026-5276   9/10/2018

           USTR-2018-0026-5277 from Greg Williamson, CamelBak Products,
PR-5323                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5277   9/10/2018
           LLC

PR-5324    USTR-2018-0026-5278 from Chris Ahern, Ciardi Ciardi & Astin         https://www.regulations.gov/comment/USTR-2018-0026-5278   9/10/2018

           USTR-2018-0026-5279 from Lawrence Friedman, Barnes,
PR-5325                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5279   9/10/2018
           Richardson & Colburn

PR-5326    USTR-2018-0026-5280 from Drew Weaver                                https://www.regulations.gov/comment/USTR-2018-0026-5280   9/10/2018

PR-5327    USTR-2018-0026-5281 from Clark Linstone, Lamps Plus                 https://www.regulations.gov/comment/USTR-2018-0026-5281   9/10/2018

PR-5328    USTR-2018-0026-5282 from Eric Rock, Rock Trade Law                  https://www.regulations.gov/comment/USTR-2018-0026-5282   9/10/2018

PR-5329    USTR-2018-0026-5283 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5283   9/10/2018



                                                                         315
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 319 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-5330    USTR-2018-0026-5284 from Jeronimo Martin                           https://www.regulations.gov/comment/USTR-2018-0026-5284   9/10/2018

PR-5331    USTR-2018-0026-5285 from Matt Scibiorski                           https://www.regulations.gov/comment/USTR-2018-0026-5285   9/10/2018

PR-5332    USTR-2018-0026-5286 from Matthew Nicely, California Cedar          https://www.regulations.gov/comment/USTR-2018-0026-5286   9/10/2018

PR-5333    USTR-2018-0026-5287 from Joe Palmer, DAF Products, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-5287   9/10/2018

PR-5334    USTR-2018-0026-5288 from Bill Sells                                https://www.regulations.gov/comment/USTR-2018-0026-5288   9/10/2018

PR-5335    USTR-2018-0026-5289 from Bill Sells                                https://www.regulations.gov/comment/USTR-2018-0026-5289   9/10/2018

PR-5336    USTR-2018-0026-5291 from Bill Sells                                https://www.regulations.gov/comment/USTR-2018-0026-5291   9/10/2018

PR-5337    USTR-2018-0026-5292 from Alan Price, Moly-Cop USA                  https://www.regulations.gov/comment/USTR-2018-0026-5292   9/10/2018

           USTR-2018-0026-5293 from Brad Polen, EMCO Chemical
PR-5338                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5293   9/10/2018
           Distributors, Inc.

PR-5339    USTR-2018-0026-5294 from Jolanta Kopczynska                        https://www.regulations.gov/comment/USTR-2018-0026-5294   9/10/2018

PR-5340    USTR-2018-0026-5295 from Brian Clark                               https://www.regulations.gov/comment/USTR-2018-0026-5295   9/10/2018

PR-5341    USTR-2018-0026-5296 from Bill Sells                                https://www.regulations.gov/comment/USTR-2018-0026-5296   9/10/2018

           USTR-2018-0026-5297 from Robert Leo, Meeks Sheppard Leo &
PR-5342                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5297   9/10/2018
           Pillsbury

PR-5343    USTR-2018-0026-5298 from Gregory Fortsch                           https://www.regulations.gov/comment/USTR-2018-0026-5298   9/10/2018

PR-5344    USTR-2018-0026-5299 from Martin Silver, Baker Donelson             https://www.regulations.gov/comment/USTR-2018-0026-5299   9/10/2018

           USTR-2018-0026-5300 from Rasto Brezny, Manufacturers of
PR-5345                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5300   9/10/2018
           Emission Controls Association
           USTR-2018-0026-5301 from James Archibald, Wm. T. Burnett &
PR-5346                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5301   9/10/2018
           Co.



                                                                        316
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 320 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5302 from M Jason Cunningham, Masco Cabinetry
PR-5347                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5302   9/10/2018
           LLC

PR-5348    USTR-2018-0026-5303 from Jim Johnston, Kaplan Industries Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5303   9/10/2018

PR-5349    USTR-2018-0026-5304 from Abby Stevenson                               https://www.regulations.gov/comment/USTR-2018-0026-5304   9/10/2018

PR-5350    USTR-2018-0026-5305 from Annetta Young                                https://www.regulations.gov/comment/USTR-2018-0026-5305   9/10/2018

PR-5351    USTR-2018-0026-5306 from Jeff Bush                                    https://www.regulations.gov/comment/USTR-2018-0026-5306   9/10/2018

PR-5352    USTR-2018-0026-5307 from David Wilson, VIAVI Solutions Inc.           https://www.regulations.gov/comment/USTR-2018-0026-5307   9/10/2018

PR-5353    USTR-2018-0026-5308 from Gary Bultman, Lam Research                   https://www.regulations.gov/comment/USTR-2018-0026-5308   9/10/2018

PR-5354    USTR-2018-0026-5309 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5309   9/10/2018

           USTR-2018-0026-5310 from Meredith DeMent, McCormick &
PR-5355                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5310   9/10/2018
           Company, Incorporated

PR-5356    USTR-2018-0026-5311 from Jeff Scheffer                                https://www.regulations.gov/comment/USTR-2018-0026-5311   9/10/2018

PR-5357    USTR-2018-0026-5312 from Justin Dudley                                https://www.regulations.gov/comment/USTR-2018-0026-5312   9/10/2018

           USTR-2018-0026-5313 from David Trumbull, American Flock
PR-5358                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5313   9/10/2018
           Association

PR-5359    USTR-2018-0026-5314 from Catherine Boland, MEMA                       https://www.regulations.gov/comment/USTR-2018-0026-5314   9/10/2018

PR-5360    USTR-2018-0026-5315 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5315   9/10/2018

PR-5361    USTR-2018-0026-5316 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5316   9/10/2018

PR-5362    USTR-2018-0026-5317 from Paul Ousey                                   https://www.regulations.gov/comment/USTR-2018-0026-5317   9/10/2018

PR-5363    USTR-2018-0026-5318 from Neil Helfand, CMA, LLC                       https://www.regulations.gov/comment/USTR-2018-0026-5318   9/10/2018



                                                                           317
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 321 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-5364    USTR-2018-0026-5319 from Ian Kennedy                                https://www.regulations.gov/comment/USTR-2018-0026-5319   9/10/2018

PR-5365    USTR-2018-0026-5320 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5320   9/10/2018

PR-5366    USTR-2018-0026-5321 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5321   9/10/2018

PR-5367    USTR-2018-0026-5322 from Geoffrey Kho, Supreme Resources, Inc       https://www.regulations.gov/comment/USTR-2018-0026-5322   9/10/2018

           USTR-2018-0026-5323 from Cindy Squires, International Wood
PR-5368                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5323   9/10/2018
           Products Association

PR-5369    USTR-2018-0026-5324 from Mary Schober                               https://www.regulations.gov/comment/USTR-2018-0026-5324   9/10/2018

PR-5370    USTR-2018-0026-5325 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5325   9/10/2018

PR-5371    USTR-2018-0026-5326 from Claire Palmer, Annjoy Imports, LLC         https://www.regulations.gov/comment/USTR-2018-0026-5326   9/10/2018

PR-5372    USTR-2018-0026-5327 from Bill Clark                                 https://www.regulations.gov/comment/USTR-2018-0026-5327   9/10/2018

PR-5373    USTR-2018-0026-5328 from Daniel Giovannetti, Bergstrom              https://www.regulations.gov/comment/USTR-2018-0026-5328   9/10/2018

           USTR-2018-0026-5329 from John McLemore, Masterbuilt
PR-5374                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5329   9/10/2018
           Manufacturing, LLC

PR-5375    USTR-2018-0026-5330 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5330   9/10/2018

PR-5376    USTR-2018-0026-5331 from Gene Konczal, Yanjan USA LLC               https://www.regulations.gov/comment/USTR-2018-0026-5331   9/10/2018

PR-5377    USTR-2018-0026-5332 from Rich Harper                                https://www.regulations.gov/comment/USTR-2018-0026-5332   9/10/2018

PR-5378    USTR-2018-0026-5333 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5333   9/10/2018

           USTR-2018-0026-5334 from K.C. Swanson, Telecommunications
PR-5379                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5334   9/10/2018
           Industry Association (TIA)

PR-5380    USTR-2018-0026-5335 from Tessa Judge, Helen of Troy                 https://www.regulations.gov/comment/USTR-2018-0026-5335   9/10/2018



                                                                         318
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 322 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-5381    USTR-2018-0026-5336 from Jon Newman, Husch Blackwell LLP           https://www.regulations.gov/comment/USTR-2018-0026-5336   9/10/2018

           USTR-2018-0026-5337 from Michael Snarr, Creative Home Ideas --
PR-5382                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5337   9/10/2018
           YMF Company

PR-5383    USTR-2018-0026-5338 from R. David Patton                           https://www.regulations.gov/comment/USTR-2018-0026-5338   9/10/2018

           USTR-2018-0026-5339 from Monica Sanders, i2C (Internet
PR-5384                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5339   9/10/2018
           Infrastructure) Coalition

PR-5385    USTR-2018-0026-5340 from Michael Zippelli, Classic Brands, LLC     https://www.regulations.gov/comment/USTR-2018-0026-5340   9/10/2018

PR-5386    USTR-2018-0026-5341 from Scott Norvell                             https://www.regulations.gov/comment/USTR-2018-0026-5341   9/10/2018

PR-5387    USTR-2018-0026-5342 from Brittney Powell, M. Brashem, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5342   9/10/2018

PR-5388    USTR-2018-0026-5343 from Tom Novak, Aries Manufacturing            https://www.regulations.gov/comment/USTR-2018-0026-5343   9/10/2018

           USTR-2018-0026-5344 from Nichole Cook, American Headwear
PR-5389                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5344   9/10/2018
           Alliance

PR-5390    USTR-2018-0026-5345 from Marty Lorenzo                             https://www.regulations.gov/comment/USTR-2018-0026-5345   9/10/2018

PR-5391    USTR-2018-0026-5346 from Florian Kohl                              https://www.regulations.gov/comment/USTR-2018-0026-5346   9/11/2018

           USTR-2018-0026-5347 from Rick Sobel, Sandler, Travis &
PR-5392                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5347   9/11/2018
           Rosenberg, P.A.

PR-5393    USTR-2018-0026-5348 from Todd Evans                                https://www.regulations.gov/comment/USTR-2018-0026-5348   9/11/2018

PR-5394    USTR-2018-0026-5349 from Jan Tharp                                 https://www.regulations.gov/comment/USTR-2018-0026-5349   9/11/2018

           USTR-2018-0026-5350 from Aaron Applebaum, Baker & McKenzie
PR-5395                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5350   9/11/2018
           LLP

PR-5396    USTR-2018-0026-5351 from Stefanie Holland                          https://www.regulations.gov/comment/USTR-2018-0026-5351   9/11/2018

PR-5397    USTR-2018-0026-5352 from Jan Tharp                                 https://www.regulations.gov/comment/USTR-2018-0026-5352   9/11/2018



                                                                        319
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 323 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5353 from George Achey, Plain&Fancy Custom
PR-5398                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5353   9/11/2018
           Cabinetry

PR-5399    USTR-2018-0026-5354 from Jennifer Orr, Design Imports               https://www.regulations.gov/comment/USTR-2018-0026-5354   9/11/2018

PR-5400    USTR-2018-0026-5355 from Harlan Stone                               https://www.regulations.gov/comment/USTR-2018-0026-5355   9/11/2018

PR-5401    USTR-2018-0026-5356 from Raymond Langton                            https://www.regulations.gov/comment/USTR-2018-0026-5356   9/11/2018

           USTR-2018-0026-5357 from Azim Chowdhury, Keller and Heckman
PR-5402                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5357   9/11/2018
           LLP

PR-5403    USTR-2018-0026-5358 from JAMES GILBERT                              https://www.regulations.gov/comment/USTR-2018-0026-5358   9/11/2018

PR-5404    USTR-2018-0026-5359 from Chris Woodley, Groundfish Forum            https://www.regulations.gov/comment/USTR-2018-0026-5359   9/11/2018

PR-5405    USTR-2018-0026-5360 from The Wonderful Company                      https://www.regulations.gov/comment/USTR-2018-0026-5360   9/11/2018

PR-5406    USTR-2018-0026-5361 from Debra Duff                                 https://www.regulations.gov/comment/USTR-2018-0026-5361   9/11/2018

PR-5407    USTR-2018-0026-5362 from Mark Soderstrom                            https://www.regulations.gov/comment/USTR-2018-0026-5362   9/11/2018

PR-5408    USTR-2018-0026-5363 from Peter Yu, Travelers Club Luggage, Inc.     https://www.regulations.gov/comment/USTR-2018-0026-5363   9/11/2018

PR-5409    USTR-2018-0026-5364 from Debra Godwin                               https://www.regulations.gov/comment/USTR-2018-0026-5364   9/11/2018

           USTR-2018-0026-5365 from Jacob Handelsman, The American
PR-5410                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5365   9/11/2018
           Forest and Paper Association (AF&PA)

PR-5411    USTR-2018-0026-5366 from Saad Gul, ME Global Inc                    https://www.regulations.gov/comment/USTR-2018-0026-5366   9/11/2018

PR-5412    USTR-2018-0026-5367 from Suzanne Kane, Douglas Products             https://www.regulations.gov/comment/USTR-2018-0026-5367   9/11/2018

PR-5413    USTR-2018-0026-5368 from David Trumbull, Fifield, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-5368   9/11/2018

PR-5414    USTR-2018-0026-5369 from James Archibald                            https://www.regulations.gov/comment/USTR-2018-0026-5369   9/11/2018



                                                                         320
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 324 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-5415    USTR-2018-0026-5370 from Richard Cundiff, III                        https://www.regulations.gov/comment/USTR-2018-0026-5370   9/11/2018

PR-5416    USTR-2018-0026-5371 from Jeffrey Levin, Sprinturf, LLC               https://www.regulations.gov/comment/USTR-2018-0026-5371   9/11/2018

           USTR-2018-0026-5372 from Paul C. Rosenthal, Municipal Castings
PR-5417                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5372   9/11/2018
           Association

PR-5418    USTR-2018-0026-5373 from Jerry Gross, Travel-Light, Inc.             https://www.regulations.gov/comment/USTR-2018-0026-5373   9/11/2018

           USTR-2018-0026-5374 from Glenn Reed, Pacific Seafood Processors
PR-5419                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5374   9/11/2018
           Association

PR-5420    USTR-2018-0026-5375 from Kaylea Pugsley, Hennessy Industries         https://www.regulations.gov/comment/USTR-2018-0026-5375   9/11/2018

PR-5421    USTR-2018-0026-5376 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5376   9/11/2018

PR-5422    USTR-2018-0026-5377 from Sydney Mintzer, Evenflo Feeding, Inc.       https://www.regulations.gov/comment/USTR-2018-0026-5377   9/11/2018

PR-5423    USTR-2018-0026-5378 from Ryan Campbell                               https://www.regulations.gov/comment/USTR-2018-0026-5378   9/11/2018

PR-5424    USTR-2018-0026-5379 from Cheryl English, Acuity Brands, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5379   9/11/2018

PR-5425    USTR-2018-0026-5380 from JACOB Goldszer                              https://www.regulations.gov/comment/USTR-2018-0026-5380   9/11/2018

PR-5426    USTR-2018-0026-5381 from Cameron Day, OneBuild, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-5381   9/11/2018

PR-5427    USTR-2018-0026-5382 from Arthur Bodek, GDLSK LLP                     https://www.regulations.gov/comment/USTR-2018-0026-5382   9/11/2018

PR-5428    USTR-2018-0026-5383 from Ryan Campbell                               https://www.regulations.gov/comment/USTR-2018-0026-5383   9/11/2018

           USTR-2018-0026-5384 from David Forgue, thyssenkrupp Presta
PR-5429                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5384   9/11/2018
           North America LLC

PR-5430    USTR-2018-0026-5385 from Ted Salah, Material In Motion, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5385   9/11/2018

PR-5431    USTR-2018-0026-5386 from Benjamin Freitas, World Wildlife Fund       https://www.regulations.gov/comment/USTR-2018-0026-5386   9/11/2018



                                                                          321
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 325 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-5432    USTR-2018-0026-5387 from Steven Stewart, IBM Corporation            https://www.regulations.gov/comment/USTR-2018-0026-5387   9/11/2018

PR-5433    USTR-2018-0026-5388 from Choon Teo                                  https://www.regulations.gov/comment/USTR-2018-0026-5388   9/11/2018

PR-5434    USTR-2018-0026-5389 from Dan Boettner                               https://www.regulations.gov/comment/USTR-2018-0026-5389   9/11/2018

PR-5435    USTR-2018-0026-5390 from Christopher Grzep II                       https://www.regulations.gov/comment/USTR-2018-0026-5390   9/11/2018

           USTR-2018-0026-5391 from John M. Herrmann, Allegheny
PR-5436                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5391   9/11/2018
           Technologies Incorporated

PR-5437    USTR-2018-0026-5392 from Dan Grinberg                               https://www.regulations.gov/comment/USTR-2018-0026-5392   9/11/2018

PR-5438    USTR-2018-0026-5393 from Joseph Hunt                                https://www.regulations.gov/comment/USTR-2018-0026-5393   9/11/2018

PR-5439    USTR-2018-0026-5394 from Susan Diehl, Strato Inc.                   https://www.regulations.gov/comment/USTR-2018-0026-5394   9/11/2018

           USTR-2018-0026-5395 from Marianne Rowden, American
PR-5440                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5395   9/11/2018
           Association of Exporters and Importers
           USTR-2018-0026-5396 from Reilly Kimmerling, UTC Fire &
PR-5441                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5396   9/11/2018
           Security Americas Corporation, Inc.

PR-5442    USTR-2018-0026-5397 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5397   9/11/2018

PR-5443    USTR-2018-0026-5398 from Patti Fisher                               https://www.regulations.gov/comment/USTR-2018-0026-5398   9/11/2018

PR-5444    USTR-2018-0026-5399 from Dan Grinber                                https://www.regulations.gov/comment/USTR-2018-0026-5399   9/11/2018

           USTR-2018-0026-5400 from Jared Wessel, Wacker Chemical
PR-5445                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5400   9/11/2018
           Corporation

PR-5446    USTR-2018-0026-5401 from Benjamin Bass                              https://www.regulations.gov/comment/USTR-2018-0026-5401   9/11/2018

           USTR-2018-0026-5402 from Jared Wessel, Manufactured Housing
PR-5447                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5402   9/11/2018
           Institute

PR-5448    USTR-2018-0026-5403 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5403   9/11/2018



                                                                         322
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 326 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5404 from Daniel Cannistra, Crowell & Moring
PR-5449                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5404   9/11/2018
           LLP

PR-5450    USTR-2018-0026-5405 from Louis Hornick III, LHSC, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-5405   9/11/2018

PR-5451    USTR-2018-0026-5406 from Steven Ryan, Tacoma Fixture Company        https://www.regulations.gov/comment/USTR-2018-0026-5406   9/11/2018

           USTR-2018-0026-5407 from Adam Feldman, Special Materials
PR-5452                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5407   9/11/2018
           Company
           USTR-2018-0026-5408 from Robert DeFrancesco, Endura Products,
PR-5453                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5408   9/11/2018
           Inc.
           USTR-2018-0026-5409 from Michael McManus, McDermott Will &
PR-5454                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5409   9/11/2018
           Emery

PR-5455    USTR-2018-0026-5410 from Dan Grinberg                               https://www.regulations.gov/comment/USTR-2018-0026-5410   9/11/2018

PR-5456    USTR-2018-0026-5411 from Dan Grinberg                               https://www.regulations.gov/comment/USTR-2018-0026-5411   9/11/2018

PR-5457    USTR-2018-0026-5412 from Steve Williams                             https://www.regulations.gov/comment/USTR-2018-0026-5412   9/11/2018

PR-5458    USTR-2018-0026-5413 from Colleen Lamb, Indium Corporation           https://www.regulations.gov/comment/USTR-2018-0026-5413   9/11/2018

PR-5459    USTR-2018-0026-5414 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5414   9/11/2018

PR-5460    USTR-2018-0026-5415 from Alfie Charles, Pitney Bowes                https://www.regulations.gov/comment/USTR-2018-0026-5415   9/11/2018

PR-5461    USTR-2018-0026-5416 from Jim Pigott, Medline Industries             https://www.regulations.gov/comment/USTR-2018-0026-5416   9/11/2018

           USTR-2018-0026-5417 from Nate Herman, Travel Goods
PR-5462                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5417   9/11/2018
           Association (TGA)
           USTR-2018-0026-5418 from Jared Wessel, United Industries
PR-5463                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5418   9/11/2018
           Corporation

PR-5464    USTR-2018-0026-5419 from Steve Jackson, Star Leasing Co.            https://www.regulations.gov/comment/USTR-2018-0026-5419   9/11/2018

PR-5465    USTR-2018-0026-5420 from David Winningham                           https://www.regulations.gov/comment/USTR-2018-0026-5420   9/11/2018



                                                                         323
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 327 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5421 from Virginia Houston, American Seed
PR-5466                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5421   9/11/2018
           Trade Association

PR-5467    USTR-2018-0026-5422 from Carter Dawson                             https://www.regulations.gov/comment/USTR-2018-0026-5422   9/11/2018

           USTR-2018-0026-5423 from Robert Leo, Meeks Sheppard Leo &
PR-5468                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5423   9/11/2018
           Pillsbury
           USTR-2018-0026-5424 from Derek Schneider, Normandy Resources,
PR-5469                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5424   9/11/2018
           LLC

PR-5470    USTR-2018-0026-5425 from Mark Lunn, Formica Corporation            https://www.regulations.gov/comment/USTR-2018-0026-5425   9/11/2018

           USTR-2018-0026-5426 from J. Michael Taylor, King & Spalding (on
PR-5471                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5426   9/11/2018
           behalf of Magnesia Carbon Bricks Fair Trade Committee)
           USTR-2018-0026-5427 from Stephen Lamar, Coalition of Trade
PR-5472                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5427   9/11/2018
           Associations
           USTR-2018-0026-5428 from Robert Kyle, Spectrum Brands
PR-5473                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5428   9/11/2018
           Holdings
           USTR-2018-0026-5429 from Stephen Lamar, American Apparel &
PR-5474                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5429   9/11/2018
           Footwear Association
           USTR-2018-0026-5430 from Daniel Leep, Old World Industries,
PR-5475                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5430   9/11/2018
           LLC
           USTR-2018-0026-5431 from Randy Mitchell, White County
PR-5476                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5431   9/11/2018
           Economic Development
           USTR-2018-0026-5432 from Robert Leo, Meeks Sheppard Leo &
PR-5477                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5432   9/11/2018
           Pillsbury
           USTR-2018-0026-5433 from Chris Greissing, Industrial Minerals
PR-5478                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5433   9/11/2018
           Association - North America

PR-5479    USTR-2018-0026-5434 from Bill Smith                                https://www.regulations.gov/comment/USTR-2018-0026-5434   9/11/2018

PR-5480    USTR-2018-0026-5435 from John Lagae                                https://www.regulations.gov/comment/USTR-2018-0026-5435   9/11/2018

PR-5481    USTR-2018-0026-5436 from Stacy Garrity                             https://www.regulations.gov/comment/USTR-2018-0026-5436   9/11/2018

PR-5482    USTR-2018-0026-5437 from Luiz Amaral                               https://www.regulations.gov/comment/USTR-2018-0026-5437   9/11/2018



                                                                        324
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 328 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-5483    USTR-2018-0026-5438 from Bill Sells                                 https://www.regulations.gov/comment/USTR-2018-0026-5438   9/11/2018

PR-5484    USTR-2018-0026-5439 from William Healey                             https://www.regulations.gov/comment/USTR-2018-0026-5439   9/11/2018

           USTR-2018-0026-5440 from Tulsi Oberbeck, Texas Oil and Gas
PR-5485                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5440   9/11/2018
           Association

PR-5486    USTR-2018-0026-5441 from James Griffiths                            https://www.regulations.gov/comment/USTR-2018-0026-5441   9/11/2018

           USTR-2018-0026-5442 from Suzanne Kane, PulseTech Products
PR-5487                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5442   9/11/2018
           Corporation
           USTR-2018-0026-5443 from Rob Neenan, California League of Food
PR-5488                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5443   9/11/2018
           Processors

PR-5489    USTR-2018-0026-5444 from Nancy Wilkins, various                     https://www.regulations.gov/comment/USTR-2018-0026-5444   9/11/2018

PR-5490    USTR-2018-0026-5445 from Jean Cantrell                              https://www.regulations.gov/comment/USTR-2018-0026-5445   9/11/2018

           USTR-2018-0026-5446 from Robert Leo, Meeks Sheppard Leo &
PR-5491                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5446   9/11/2018
           Pillsbury
           USTR-2018-0026-5447 from Thomas Beline, United States Steel
PR-5492                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5447   9/11/2018
           Corporation

PR-5493    USTR-2018-0026-5448 from Nancy Wilkins, various                     https://www.regulations.gov/comment/USTR-2018-0026-5448   9/11/2018

           USTR-2018-0026-5449 from Amaru Sanchez, Enzyme Technical
PR-5494                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5449   9/11/2018
           Association

PR-5495    USTR-2018-0026-5450 from Lauren Wilk, Aluminum Association          https://www.regulations.gov/comment/USTR-2018-0026-5450   9/11/2018

           USTR-2018-0026-5451 from John Mattke, National Building Granite
PR-5496                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5451   9/11/2018
           Quarries Association

PR-5497    USTR-2018-0026-5452 from Steven Westphal                            https://www.regulations.gov/comment/USTR-2018-0026-5452   9/11/2018

           USTR-2018-0026-5453 from Jeffrey Levin, TenCate Geosynthetics,
PR-5498                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5453   9/11/2018
           Americas

PR-5499    USTR-2018-0026-5454 from David Loveday                              https://www.regulations.gov/comment/USTR-2018-0026-5454   9/11/2018



                                                                         325
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 329 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5500    USTR-2018-0026-5455 from Robert Richard                              https://www.regulations.gov/comment/USTR-2018-0026-5455   9/11/2018

           USTR-2018-0026-5456 from Zhiyuan Xiao, China National Forest
PR-5501                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5456   9/11/2018
           Product Industry Association

PR-5502    USTR-2018-0026-5457 from Elizabeth Dean                              https://www.regulations.gov/comment/USTR-2018-0026-5457   9/11/2018

           USTR-2018-0026-5458 from Robert Leo, Meeks, Sheppard, Leo &
PR-5503                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5458   9/11/2018
           Pillsbury

PR-5504    USTR-2018-0026-5459 from Bill Sells                                  https://www.regulations.gov/comment/USTR-2018-0026-5459   9/11/2018

PR-5505    USTR-2018-0026-5460 from Brian Gourley                               https://www.regulations.gov/comment/USTR-2018-0026-5460   9/11/2018

           USTR-2018-0026-5461 from Michael Snarr, Plumbing and Drainage
PR-5506                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5461   9/11/2018
           Institute
           USTR-2018-0026-5462 from Albert J. Royce IV, Royce Associates,
PR-5507                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5462   9/11/2018
           ALP

PR-5508    USTR-2018-0026-5463 from Lindsay Suttin                              https://www.regulations.gov/comment/USTR-2018-0026-5463   9/11/2018

PR-5509    USTR-2018-0026-5464 from Gary C Trapp                                https://www.regulations.gov/comment/USTR-2018-0026-5464   9/11/2018

           USTR-2018-0026-5465 from Elizabeth Baltzan, American Phoenix
PR-5510                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5465   9/11/2018
           Trade Advisory Services PLLC
           USTR-2018-0026-5466 from Geoff Moody, American Fuel &
PR-5511                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5466   9/11/2018
           Petrochemical Manufacturers
           USTR-2018-0026-5467 from Robert Leo, Meeks Sheppard Leo &
PR-5512                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5467   9/11/2018
           Pillsbury

PR-5513    USTR-2018-0026-5468 from Mark Berman, Rockland Industries, Inc.      https://www.regulations.gov/comment/USTR-2018-0026-5468   9/11/2018

           USTR-2018-0026-5469 from William Brennan, BISSELL Homecare,
PR-5514                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5469   9/11/2018
           Inc.

PR-5515    USTR-2018-0026-5470 from Joseph Miller, Ardisam, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-5470   9/11/2018

PR-5516    USTR-2018-0026-5471 from Jamie Wallace                               https://www.regulations.gov/comment/USTR-2018-0026-5471   9/11/2018



                                                                          326
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 330 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5517    USTR-2018-0026-5472 from Richard Prigg, Queue Solutions LLC          https://www.regulations.gov/comment/USTR-2018-0026-5472   9/11/2018

PR-5518    USTR-2018-0026-5473 from Matthew Thompson                            https://www.regulations.gov/comment/USTR-2018-0026-5473   9/11/2018

PR-5519    USTR-2018-0026-5474 from Jolanta Kopczynska                          https://www.regulations.gov/comment/USTR-2018-0026-5474   9/11/2018

           USTR-2018-0026-5475 from J. Michael Taylor, King & Spalding (on
PR-5520                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5475   9/11/2018
           behalf of II-VI)
           USTR-2018-0026-5476 from Robert Pall, Blonder Tongue
PR-5521                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5476   9/11/2018
           Laboratories, Inc.

PR-5522    USTR-2018-0026-5477 from Chris Massey                                https://www.regulations.gov/comment/USTR-2018-0026-5477   9/11/2018

PR-5523    USTR-2018-0026-5478 from Terri Christoph                             https://www.regulations.gov/comment/USTR-2018-0026-5478   9/11/2018

PR-5524    USTR-2018-0026-5479 from Christopher Kersting                        https://www.regulations.gov/comment/USTR-2018-0026-5479   9/11/2018

           USTR-2018-0026-5480 from Steven Smith, Sandler, Travis &
PR-5525                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5480   9/11/2018
           Rosenberg, PA

PR-5526    USTR-2018-0026-5481 from David Forgue, Better Earth LLC              https://www.regulations.gov/comment/USTR-2018-0026-5481   9/11/2018

PR-5527    USTR-2018-0026-5482 from Ned Finkle, NVIDIA                          https://www.regulations.gov/comment/USTR-2018-0026-5482   9/11/2018

           USTR-2018-0026-5483 from Laura Tierney, Business Council for
PR-5528                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5483   9/11/2018
           Sustainable Energy

PR-5529    USTR-2018-0026-5484 from Ryan Bennett, Fluke Corporation             https://www.regulations.gov/comment/USTR-2018-0026-5484   9/11/2018

PR-5530    USTR-2018-0026-5485 from Tina Mousouroulis                           https://www.regulations.gov/comment/USTR-2018-0026-5485   9/11/2018

PR-5531    USTR-2018-0026-5486 from Jolanta Kopczynska                          https://www.regulations.gov/comment/USTR-2018-0026-5486   9/11/2018

           USTR-2018-0026-5487 from Charlie Takeuchi, Sullair, A Hitachi
PR-5532                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5487   9/11/2018
           Group Company
           USTR-2018-0026-5488 from WILLIAM YOUNTS, VMOD FIBER
PR-5533                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5488   9/11/2018
           LLC



                                                                          327
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 331 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5489 from Tatsuya Kawakami, Toray International
PR-5534                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5489   9/11/2018
           America, Inc.

PR-5535    USTR-2018-0026-5490 from Bill Sells                               https://www.regulations.gov/comment/USTR-2018-0026-5490   9/11/2018

PR-5536    USTR-2018-0026-5491 from Robert Bergmann                          https://www.regulations.gov/comment/USTR-2018-0026-5491   9/11/2018

           USTR-2018-0026-5492 from Simcha Kanter, Sandler, Travis &
PR-5537                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5492   9/11/2018
           Rosenberg PA
           USTR-2018-0026-5493 from Randy Reynolds, Hitachi
PR-5538                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5493   9/11/2018
           Vantara/HICAM

PR-5539    USTR-2018-0026-5494 from David Trumbull, Claremont Flock          https://www.regulations.gov/comment/USTR-2018-0026-5494   9/11/2018

PR-5540    USTR-2018-0026-5495 from Douglas Townsend                         https://www.regulations.gov/comment/USTR-2018-0026-5495   9/11/2018

PR-5541    USTR-2018-0026-5497 from Ken Graham                               https://www.regulations.gov/comment/USTR-2018-0026-5497   9/11/2018

           USTR-2018-0026-5498 from James Walters, Air-Conditioning,
PR-5542                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5498   9/11/2018
           Heating, and Refrigeration Institute

PR-5543    USTR-2018-0026-5499 from pete chun                                https://www.regulations.gov/comment/USTR-2018-0026-5499   9/11/2018

           USTR-2018-0026-5500 from Matt Cartwright, Office of
PR-5544                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5500   9/11/2018
           Congressman Matt Cartwright

PR-5545    USTR-2018-0026-5501 from George Alfonso, GlobiTech Inc.           https://www.regulations.gov/comment/USTR-2018-0026-5501   9/11/2018

           USTR-2018-0026-5502 from Kathleen Deighan, Elkay
PR-5546                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5502   9/11/2018
           Manufacturing Company
           USTR-2018-0026-5503 from Robert Leo, Meeks Sheppard Leo &
PR-5547                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5503   9/11/2018
           Pillsbury

PR-5548    USTR-2018-0026-5504 from Shawn Jankowski, Air Liquide             https://www.regulations.gov/comment/USTR-2018-0026-5504   9/11/2018

           USTR-2018-0026-5505 from Michael Gruber, Grocery
PR-5549                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5505   9/11/2018
           Manufacturers Association

PR-5550    USTR-2018-0026-5506 from Leland Walls                             https://www.regulations.gov/comment/USTR-2018-0026-5506   9/11/2018



                                                                       328
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 332 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5551    USTR-2018-0026-5507 from Linda Moore, TechNet                         https://www.regulations.gov/comment/USTR-2018-0026-5507   9/11/2018

PR-5552    USTR-2018-0026-5508 from Rick Lord                                    https://www.regulations.gov/comment/USTR-2018-0026-5508   9/11/2018

PR-5553    USTR-2018-0026-5509 from Victor Reinhold, Gilbarco Inc.               https://www.regulations.gov/comment/USTR-2018-0026-5509   9/11/2018

PR-5554    USTR-2018-0026-5510 from Jeffrey Frisch, AP&G Co., Inc.               https://www.regulations.gov/comment/USTR-2018-0026-5510   9/11/2018

           USTR-2018-0026-5511 from David Moons, GFH Enterprises, Inc.
PR-5555                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5511   9/11/2018
           (dba Anji Mountain)

PR-5556    USTR-2018-0026-5512 from Lee Mao, Lianda Corporation                  https://www.regulations.gov/comment/USTR-2018-0026-5512   9/11/2018

           USTR-2018-0026-5513 from Gene Grace, American Wind Energy
PR-5557                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5513   9/11/2018
           Association

PR-5558    USTR-2018-0026-5514 from Brad Poland                                  https://www.regulations.gov/comment/USTR-2018-0026-5514   9/11/2018

PR-5559    USTR-2018-0026-5515 from Joshua Zive, Chicken of the Sea              https://www.regulations.gov/comment/USTR-2018-0026-5515   9/11/2018

           USTR-2018-0026-5516 from Robert Leo, Meeks Sheppard Leo &
PR-5560                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5516   9/11/2018
           Pillsbury

PR-5561    USTR-2018-0026-5517 from Terence Stewart, Libbey Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-5517   9/11/2018

           USTR-2018-0026-5518 from Toby Baran, Sandler, Travis &
PR-5562                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5518   9/11/2018
           Rosenberg, P.A.
           USTR-2018-0026-5519 from Robert Leo, Meeks Sheppard Leo &
PR-5563                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5519   9/11/2018
           Pillsbury
           USTR-2018-0026-5520 from Wallace Whitney, Washington Mills
PR-5564                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5520   9/11/2018
           Management, Inc.

PR-5565    USTR-2018-0026-5521 from Brittney Powell, SouthernCarlson, Inc.       https://www.regulations.gov/comment/USTR-2018-0026-5521   9/11/2018

PR-5566    USTR-2018-0026-5522 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5522   9/11/2018

           USTR-2018-0026-5523 from Joshua Rodman, Everstar Merchandise
PR-5567                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5523   9/11/2018
           Co., Ltd.



                                                                           329
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 333 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5524 from Ting-Ting Kao, Zhejiang Jingu Co.,
PR-5568                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5524   9/11/2018
           Ltd.
           USTR-2018-0026-5525 from Scott Runnels, Hale Trailer Brake &
PR-5569                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5525   9/11/2018
           Wheel

PR-5570    USTR-2018-0026-5526 from Chris Carson                                https://www.regulations.gov/comment/USTR-2018-0026-5526   9/11/2018

PR-5571    USTR-2018-0026-5527 from Federico Balestra                           https://www.regulations.gov/comment/USTR-2018-0026-5527   9/11/2018

PR-5572    USTR-2018-0026-5528 from Michael Basarich                            https://www.regulations.gov/comment/USTR-2018-0026-5528   9/11/2018

           USTR-2018-0026-5529 from Jake Parker, Security Industry
PR-5573                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5529   9/11/2018
           Association
           USTR-2018-0026-5530 from William Kramer, Globe Specialty
PR-5574                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5530   9/11/2018
           Metals, Inc.

PR-5575    USTR-2018-0026-5531 from Eric Meichsner                              https://www.regulations.gov/comment/USTR-2018-0026-5531   9/11/2018

           USTR-2018-0026-5532 from Jim Zinkhon, PMP Fermentation
PR-5576                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5532   9/11/2018
           Products, Inc.

PR-5577    USTR-2018-0026-5533 from Suzanne Morgan                              https://www.regulations.gov/comment/USTR-2018-0026-5533   9/11/2018

           USTR-2018-0026-5534 from Robert Cummings, PhilaPort - The Port
PR-5578                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5534   9/11/2018
           of Philadelphia
           USTR-2018-0026-5535 from William Kramer, Globe Specialty
PR-5579                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5535   9/11/2018
           Metals, Inc.
           USTR-2018-0026-5536 from Thomas Travis, Sandler, Travis &
PR-5580                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5536   9/11/2018
           Rosenberg, P.A.
           USTR-2018-0026-5537 from Michael O'Brien, Window and Door
PR-5581                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5537   9/11/2018
           Manufacturers Association

PR-5582    USTR-2018-0026-5538 from Michael Wagner                              https://www.regulations.gov/comment/USTR-2018-0026-5538   9/11/2018

           USTR-2018-0026-5539 from Pedro Lopez-Baldrich, SharkNinja
PR-5583                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5539   9/11/2018
           Operating LLC

PR-5584    USTR-2018-0026-5540 from Carl Soller                                 https://www.regulations.gov/comment/USTR-2018-0026-5540   9/11/2018



                                                                          330
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 334 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-5585    USTR-2018-0026-5541 from Christopher Colford                       https://www.regulations.gov/comment/USTR-2018-0026-5541   9/11/2018

PR-5586    USTR-2018-0026-5542 from Lawrence Louis                            https://www.regulations.gov/comment/USTR-2018-0026-5542   9/11/2018

PR-5587    USTR-2018-0026-5543 from Mark Coakes, Duferco Steel, Inc.          https://www.regulations.gov/comment/USTR-2018-0026-5543   9/11/2018

           USTR-2018-0026-5544 from Blair Childs, Premier healthcare
PR-5588                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5544   9/11/2018
           alliance
           USTR-2018-0026-5545 from Warren Auwae, Central California
PR-5589                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5545   9/11/2018
           Truck and Trailer Sales, LLC

PR-5590    USTR-2018-0026-5546 from Phillip Derosa                            https://www.regulations.gov/comment/USTR-2018-0026-5546   9/11/2018
           USTR-2018-0026-5547 from Ting-Ting Kao, CIMC USA, Vanguard
PR-5591    National Trailer Corp., CIMC Reefer Trailer, Inc. and CIMC         https://www.regulations.gov/comment/USTR-2018-0026-5547   9/11/2018
           Intermodal Equipment
PR-5592    USTR-2018-0026-5548 from Miriam Eqab                               https://www.regulations.gov/comment/USTR-2018-0026-5548   9/11/2018

PR-5593    USTR-2018-0026-5549 from Aneezal Mohamed                           https://www.regulations.gov/comment/USTR-2018-0026-5549   9/11/2018

PR-5594    USTR-2018-0026-5550 from Charles Pascarelli                        https://www.regulations.gov/comment/USTR-2018-0026-5550   9/11/2018

           USTR-2018-0026-5551 from Ting-Ting Kao, CIMC Intermodal
PR-5595                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5551   9/11/2018
           Equipment

PR-5596    USTR-2018-0026-5552 from Ryan Campbell                             https://www.regulations.gov/comment/USTR-2018-0026-5552   9/11/2018

           USTR-2018-0026-5553 from KITTY LIAO, COAST SOUTHWEST
PR-5597                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5553   9/11/2018
           INC.
           USTR-2018-0026-5554 from Jeff Wherry, Unified Abrasives
PR-5598                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5554   9/11/2018
           Manufacturers' Association

PR-5599    USTR-2018-0026-5555 from Jeffrey Orenstein, Reed Smith LLP         https://www.regulations.gov/comment/USTR-2018-0026-5555   9/11/2018

           USTR-2018-0026-5556 from Robert Leo, Meeks Sheppard Leo &
PR-5600                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5556   9/11/2018
           Pillsbury

PR-5601    USTR-2018-0026-5557 from Howard King                               https://www.regulations.gov/comment/USTR-2018-0026-5557   9/11/2018


                                                                        331
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 335 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5558 from William Quinn, Climate Engineering
PR-5602                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5558   9/11/2018
           Companies

PR-5603    USTR-2018-0026-5559 from Larry Little                               https://www.regulations.gov/comment/USTR-2018-0026-5559   9/11/2018

PR-5604    USTR-2018-0026-5560 from Ashley Anderson                            https://www.regulations.gov/comment/USTR-2018-0026-5560   9/11/2018

           USTR-2018-0026-5561 from KITTY LIAO, COAST SOUTHWEST
PR-5605                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5561   9/11/2018
           INC.
           USTR-2018-0026-5562 from William Kramer, Globe Specialty
PR-5606                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5562   9/11/2018
           Metals, Inc.

PR-5607    USTR-2018-0026-5563 from Donna Shira, Hamco, Inc.                   https://www.regulations.gov/comment/USTR-2018-0026-5563   9/11/2018

PR-5608    USTR-2018-0026-5564 from Peter Bain                                 https://www.regulations.gov/comment/USTR-2018-0026-5564   9/11/2018

PR-5609    USTR-2018-0026-5565 from Randy Jenkins                              https://www.regulations.gov/comment/USTR-2018-0026-5565   9/11/2018

           USTR-2018-0026-5566 from William Kramer, Globe Specialty
PR-5610                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5566   9/11/2018
           Metals, Inc.
           USTR-2018-0026-5567 from Andrew Zogby, Alpha Technologies
PR-5611                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5567   9/11/2018
           Inc.
           USTR-2018-0026-5568 from Arnold Grothues, J.C. Penney
PR-5612                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5568   9/11/2018
           Corporation, Inc.

PR-5613    USTR-2018-0026-5569 from David Trumbull                             https://www.regulations.gov/comment/USTR-2018-0026-5569   9/11/2018

PR-5614    USTR-2018-0026-5570 from Gregory Husisian, AW Chesterton            https://www.regulations.gov/comment/USTR-2018-0026-5570   9/11/2018

           USTR-2018-0026-5571 from Matthew Moedritzer, Society of
PR-5615                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5571   9/11/2018
           Chemical Manufacturers and Affiliates
           USTR-2018-0026-5572 from Arnold Grothues, J.C. Penney
PR-5616                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5572   9/11/2018
           Corporation, Inc.
           USTR-2018-0026-5573 from Andrew Zogby, OutBack Power
PR-5617                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5573   9/11/2018
           Technologies, Inc.

PR-5618    USTR-2018-0026-5574 from reed stelljes                              https://www.regulations.gov/comment/USTR-2018-0026-5574   9/11/2018



                                                                         332
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 336 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5619    USTR-2018-0026-5575 from Arman Moseni                                 https://www.regulations.gov/comment/USTR-2018-0026-5575   9/11/2018

           USTR-2018-0026-5576 from Jennifer Schwitzer, Schneider National,
PR-5620                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5576   9/11/2018
           Inc.

PR-5621    USTR-2018-0026-5577 from Jeremy Webberley, SW Safety                  https://www.regulations.gov/comment/USTR-2018-0026-5577   9/11/2018

PR-5622    USTR-2018-0026-5578 from Chad See, Freezer Longline Coalition         https://www.regulations.gov/comment/USTR-2018-0026-5578   9/11/2018

PR-5623    USTR-2018-0026-5579 from Brad Brech                                   https://www.regulations.gov/comment/USTR-2018-0026-5579   9/11/2018

PR-5624    USTR-2018-0026-5580 from Michele Grubbs, PMSA                         https://www.regulations.gov/comment/USTR-2018-0026-5580   9/11/2018

PR-5625    USTR-2018-0026-5581 from Eugene Seroka, Port of Los Angeles           https://www.regulations.gov/comment/USTR-2018-0026-5581   9/11/2018

PR-5626    USTR-2018-0026-5582 from Eva Hampl                                    https://www.regulations.gov/comment/USTR-2018-0026-5582   9/11/2018

PR-5627    USTR-2018-0026-5583 from Jennifer Adamy, ClosetMaid LLC               https://www.regulations.gov/comment/USTR-2018-0026-5583   9/11/2018

PR-5628    USTR-2018-0026-5584 from Tiffany Smith, Sonos, Inc.                   https://www.regulations.gov/comment/USTR-2018-0026-5584   9/11/2018

           USTR-2018-0026-5585 from Justin Koscher, Polyisocyanurate
PR-5629                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5585   9/11/2018
           Insulation Manufacturers Association

PR-5630    USTR-2018-0026-5586 from Allen irish                                  https://www.regulations.gov/comment/USTR-2018-0026-5586   9/11/2018

           USTR-2018-0026-5587 from Daniel Cannistra, Crowell & Moring
PR-5631                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5587   9/11/2018
           LLP

PR-5632    USTR-2018-0026-5588 from Sarah Thorn                                  https://www.regulations.gov/comment/USTR-2018-0026-5588   9/11/2018

           USTR-2018-0026-5589 from John Connelly, National Fisheries
PR-5633                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5589   9/11/2018
           Institute
           USTR-2018-0026-5590 from Darrel Slager, Leinenweber Baroni &
PR-5634                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5590   9/11/2018
           Daff

PR-5635    USTR-2018-0026-5591 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5591   9/11/2018



                                                                           333
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 337 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5636    USTR-2018-0026-5592 from Daniel Porter                                https://www.regulations.gov/comment/USTR-2018-0026-5592   9/11/2018

PR-5637    USTR-2018-0026-5593 from Adam Galloway                                https://www.regulations.gov/comment/USTR-2018-0026-5593   9/11/2018

PR-5638    USTR-2018-0026-5594 from Rep. Michael Cloud                           https://www.regulations.gov/comment/USTR-2018-0026-5594   9/11/2018

PR-5639    USTR-2018-0026-5595 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5595   9/11/2018

           USTR-2018-0026-5596 from Maureen Thorson, CropLife America &
PR-5640                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5596   9/11/2018
           RISE (Responsible Industry for a Sound Environment)
           USTR-2018-0026-5597 from Jeffery Hannapel, National Association
PR-5641                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5597   9/11/2018
           for Surface Finishing
           USTR-2018-0026-5598 from Timothy Brightbill, Coalition for Fair
PR-5642                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5598   9/11/2018
           Trade of Hardwood Plywood
           USTR-2018-0026-5599 from Robert Leo, Meeks Sheppard Leo &
PR-5643                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5599   9/11/2018
           Pillsbury

PR-5644    USTR-2018-0026-5600 from Anonymous                                    https://www.regulations.gov/comment/USTR-2018-0026-5600   9/11/2018

           USTR-2018-0026-5601 from Ralph Harary, Integrated Design
PR-5645                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5601   9/11/2018
           Products

PR-5646    USTR-2018-0026-5602 from Allison Tuszynski, NACD                      https://www.regulations.gov/comment/USTR-2018-0026-5602   9/11/2018

PR-5647    USTR-2018-0026-5603 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5603   9/11/2018

PR-5648    USTR-2018-0026-5604 from Shadrack McGill                              https://www.regulations.gov/comment/USTR-2018-0026-5604   9/11/2018

PR-5649    USTR-2018-0026-5605 from Zach Helzer                                  https://www.regulations.gov/comment/USTR-2018-0026-5605   9/11/2018

           USTR-2018-0026-5606 from Vijay Shroff, ICL Specialty Products
PR-5650                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5606   9/11/2018
           Inc.

PR-5651    USTR-2018-0026-5607 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5607   9/11/2018

           USTR-2018-0026-5608 from David Romeo, Essential Cabinetry
PR-5652                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5608   9/11/2018
           Group



                                                                           334
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 338 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5609 from Francine Lamoriello, Personal Care
PR-5653                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5609   9/11/2018
           Products Council (PCPC)
           USTR-2018-0026-5610 from Tony Abboud, Vapor Technology
PR-5654                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5610   9/11/2018
           Association

PR-5655    USTR-2018-0026-5611 from Meredith DeMent, Broan-NuTone LLC           https://www.regulations.gov/comment/USTR-2018-0026-5611   9/11/2018

PR-5656    USTR-2018-0026-5612 from Lars Villadsen                              https://www.regulations.gov/comment/USTR-2018-0026-5612   9/11/2018

PR-5657    USTR-2018-0026-5613 from Sonya Harden, Alcoa Corporation             https://www.regulations.gov/comment/USTR-2018-0026-5613   9/11/2018

           USTR-2018-0026-5614 from Maureen Beatty, National Refrigerants
PR-5658                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5614   9/11/2018
           Inc

PR-5659    USTR-2018-0026-5615 from John McGrath, Pactiv LLC                    https://www.regulations.gov/comment/USTR-2018-0026-5615   9/11/2018

PR-5660    USTR-2018-0026-5616 from Billy Finley, Husch Blackwell LLP           https://www.regulations.gov/comment/USTR-2018-0026-5616   9/11/2018

PR-5661    USTR-2018-0026-5617 from Scott Jacobson, RAB Lighting Inc.           https://www.regulations.gov/comment/USTR-2018-0026-5617   9/11/2018

PR-5662    USTR-2018-0026-5618 from Carol Jackson                               https://www.regulations.gov/comment/USTR-2018-0026-5618   9/11/2018

           USTR-2018-0026-5619 from Bonnie Byers, King & Spalding (on
PR-5663                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5619   9/11/2018
           behalf of Appvion Operations, Inc.)
           USTR-2018-0026-5620 from Kitty Liao, COAST SOUTHWEST
PR-5664                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5620   9/11/2018
           INC.
           USTR-2018-0026-5621 from Felicia Watson, National Association of
PR-5665                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5621   9/11/2018
           Home Builders of the Untied States

PR-5666    USTR-2018-0026-5622 from Evelyn Suarez, The Suarez Firm              https://www.regulations.gov/comment/USTR-2018-0026-5622   9/11/2018

           USTR-2018-0026-5623 from Bonnie Byers, King & Spalding (on
PR-5667                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5623   9/11/2018
           behalf of Appvion Operations, Inc.)

PR-5668    USTR-2018-0026-5624 from Bob Burns, Trek Bicycle Corporation         https://www.regulations.gov/comment/USTR-2018-0026-5624   9/11/2018

PR-5669    USTR-2018-0026-5625 from Leslie Vaughn                               https://www.regulations.gov/comment/USTR-2018-0026-5625   9/11/2018



                                                                          335
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 339 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5670    USTR-2018-0026-5626 from Dennis Mangola                              https://www.regulations.gov/comment/USTR-2018-0026-5626   9/11/2018

PR-5671    USTR-2018-0026-5627 from Eric Rock, Rock Trade Law                   https://www.regulations.gov/comment/USTR-2018-0026-5627   9/11/2018

           USTR-2018-0026-5628 from Cze-Chao Tam, Trinity International
PR-5672                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5628   9/11/2018
           Industries

PR-5673    USTR-2018-0026-5629 from Duane Layton                                https://www.regulations.gov/comment/USTR-2018-0026-5629   9/11/2018

PR-5674    USTR-2018-0026-5630 from Andrew Lobley                               https://www.regulations.gov/comment/USTR-2018-0026-5630   9/11/2018

           USTR-2018-0026-5631 from Bonnie Byers, King & Spalding (on
PR-5675                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5631   9/11/2018
           behalf of Appvion Operations, Inc.)
           USTR-2018-0026-5632 from Richard Johnson, Kollmorgen
PR-5676                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5632   9/11/2018
           Corporation

PR-5677    USTR-2018-0026-5633 from LAWRENCE DELSON                             https://www.regulations.gov/comment/USTR-2018-0026-5633   9/11/2018

           USTR-2018-0026-5634 from Maureen Beatty, National Refrigerants,
PR-5678                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5634   9/11/2018
           Inc.

PR-5679    USTR-2018-0026-5635 from Sheldon Horst                               https://www.regulations.gov/comment/USTR-2018-0026-5635   9/11/2018

PR-5680    USTR-2018-0026-5636 from Lisa Simmons                                https://www.regulations.gov/comment/USTR-2018-0026-5636   9/11/2018

           USTR-2018-0026-5637 from Robert Leo, Meeks Sheppard Leo &
PR-5681                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5637   9/11/2018
           Pillsbury

PR-5682    USTR-2018-0026-5638 from Rory Murphy                                 https://www.regulations.gov/comment/USTR-2018-0026-5638   9/11/2018

           USTR-2018-0026-5639 from Daniel Fabricant, Natural Products
PR-5683                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5639   9/11/2018
           Association
           USTR-2018-0026-5640 from Gregory S. Menegaz, United Material
PR-5684                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5640   9/11/2018
           Handling

PR-5685    USTR-2018-0026-5641 from Alex Cherin, ZPMC North America             https://www.regulations.gov/comment/USTR-2018-0026-5641   9/11/2018

PR-5686    USTR-2018-0026-5642 from Rory Murphy                                 https://www.regulations.gov/comment/USTR-2018-0026-5642   9/11/2018



                                                                          336
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 340 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5687    USTR-2018-0026-5643 from Craig Carpenter, Structures Co.              https://www.regulations.gov/comment/USTR-2018-0026-5643   9/11/2018

PR-5688    USTR-2018-0026-5644 from Craig Sumner                                 https://www.regulations.gov/comment/USTR-2018-0026-5644   9/11/2018

PR-5689    USTR-2018-0026-5645 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5645   9/11/2018

           USTR-2018-0026-5646 from Frank Manning, Zoom Telephonics,
PR-5690                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5646   9/11/2018
           Inc.
           USTR-2018-0026-5647 from Jamie Lindner, Sandler, Travis &
PR-5691                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5647   9/11/2018
           Rosenberg, P.A.

PR-5692    USTR-2018-0026-5648 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5648   9/11/2018

           USTR-2018-0026-5649 from Tom Conley, Vesuvius USA
PR-5693                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5649   9/11/2018
           Corporation
           USTR-2018-0026-5650 from Jonathan Gold, National Retail
PR-5694                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5650   9/11/2018
           Federation

PR-5695    USTR-2018-0026-5651 from Carlos Sanchez, Sellmark Corporation         https://www.regulations.gov/comment/USTR-2018-0026-5651   9/11/2018

PR-5696    USTR-2018-0026-5652 from Jason Kuhn                                   https://www.regulations.gov/comment/USTR-2018-0026-5652   9/11/2018

           USTR-2018-0026-5653 from Alan Price, Gerdau Long Steel North
PR-5697                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5653   9/11/2018
           America

PR-5698    USTR-2018-0026-5654 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5654   9/11/2018

PR-5699    USTR-2018-0026-5655 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5655   9/11/2018

PR-5700    USTR-2018-0026-5656 from Art Hamilton                                 https://www.regulations.gov/comment/USTR-2018-0026-5656   9/11/2018

PR-5701    USTR-2018-0026-5657 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5657   9/11/2018

           USTR-2018-0026-5658 from Jeffrey Orenstein, Huntingdon
PR-5702                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5658   9/12/2018
           Fiberglass Products, LLC
           USTR-2018-0026-5659 from Amanda Nguyen, Fragrance Creators
PR-5703                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5659   9/12/2018
           Association



                                                                           337
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 341 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5704    USTR-2018-0026-5660 from Bruce Renard                                 https://www.regulations.gov/comment/USTR-2018-0026-5660   9/12/2018

PR-5705    USTR-2018-0026-5661 from Rupesh Shah                                  https://www.regulations.gov/comment/USTR-2018-0026-5661   9/12/2018

PR-5706    USTR-2018-0026-5662 from Zac Hess                                     https://www.regulations.gov/comment/USTR-2018-0026-5662   9/12/2018

PR-5707    USTR-2018-0026-5663 from Michael Konick                               https://www.regulations.gov/comment/USTR-2018-0026-5663   9/12/2018

PR-5708    USTR-2018-0026-5664 from Tom Neeb                                     https://www.regulations.gov/comment/USTR-2018-0026-5664   9/12/2018

           USTR-2018-0026-5665 from Kevin Tang, SSC,INC.dba Sunnyvale
PR-5709                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5665   9/12/2018
           Seafood

PR-5710    USTR-2018-0026-5666 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5666   9/12/2018

PR-5711    USTR-2018-0026-5667 from Anonymous                                    https://www.regulations.gov/comment/USTR-2018-0026-5667   9/12/2018

           USTR-2018-0026-5668 from Robert Leo, Meeks Sheppard Leo &
PR-5712                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5668   9/12/2018
           Pillsbury

PR-5713    USTR-2018-0026-5669 from Bob Traxler                                  https://www.regulations.gov/comment/USTR-2018-0026-5669   9/12/2018

PR-5714    USTR-2018-0026-5670 from Jeffery Matthews                             https://www.regulations.gov/comment/USTR-2018-0026-5670   9/12/2018

PR-5715    USTR-2018-0026-5671 from Colleen Lamb, Indium Corporation             https://www.regulations.gov/comment/USTR-2018-0026-5671   9/12/2018

PR-5716    USTR-2018-0026-5672 from Paul McAndrew                                https://www.regulations.gov/comment/USTR-2018-0026-5672   9/12/2018

PR-5717    USTR-2018-0026-5673 from David Trumbull, Absecon Mills                https://www.regulations.gov/comment/USTR-2018-0026-5673   9/12/2018

PR-5718    USTR-2018-0026-5674 from Reilly Kimmerling, Carrier Corporation       https://www.regulations.gov/comment/USTR-2018-0026-5674   9/12/2018

PR-5719    USTR-2018-0026-5675 from Scott Jacobson, RAB Lighting Inc.            https://www.regulations.gov/comment/USTR-2018-0026-5675   9/12/2018

PR-5720    USTR-2018-0026-5676 from Colleen Lamb, Indium Corporation             https://www.regulations.gov/comment/USTR-2018-0026-5676   9/12/2018



                                                                           338
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 342 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5677 from Robert DeFrancesco, Aluminum
PR-5721                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5677   9/12/2018
           Extrusions Fair Trade Committee

PR-5722    USTR-2018-0026-5678 from William Taylor, Rowley Company            https://www.regulations.gov/comment/USTR-2018-0026-5678   9/12/2018

PR-5723    USTR-2018-0026-5679 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5679   9/12/2018

PR-5724    USTR-2018-0026-5680 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5680   9/12/2018

PR-5725    USTR-2018-0026-5681 from Frank Desiderio, GDLSK LLP                https://www.regulations.gov/comment/USTR-2018-0026-5681   9/12/2018

PR-5726    USTR-2018-0026-5682 from Maged Diab, MiTek USA, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-5682   9/12/2018

PR-5727    USTR-2018-0026-5683 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5683   9/12/2018

           USTR-2018-0026-5684 from Jennifer Adamy, The AMES
PR-5728                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5684   9/12/2018
           Companies, Inc.

PR-5729    USTR-2018-0026-5685 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5685   9/12/2018

           USTR-2018-0026-5686 from Mani Erfan, Unicat Catalyst
PR-5730                                                                       https://www.regulations.gov/comment/USTR-2018-0026-5686   9/12/2018
           Technologies

PR-5731    USTR-2018-0026-5687 from Rebecca Mond, The Toy Association         https://www.regulations.gov/comment/USTR-2018-0026-5687   9/12/2018

PR-5732    USTR-2018-0026-5688 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5688   9/12/2018

PR-5733    USTR-2018-0026-5689 from Eric McCarthy, Proterra                   https://www.regulations.gov/comment/USTR-2018-0026-5689   9/12/2018

PR-5734    USTR-2018-0026-5690 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5690   9/12/2018

PR-5735    USTR-2018-0026-5691 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5691   9/12/2018

PR-5736    USTR-2018-0026-5692 from Shawna Morris                             https://www.regulations.gov/comment/USTR-2018-0026-5692   9/12/2018

PR-5737    USTR-2018-0026-5693 from Dan Grinberg                              https://www.regulations.gov/comment/USTR-2018-0026-5693   9/12/2018



                                                                        339
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 343 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-5738    USTR-2018-0026-5694 from Laura Abshire                                 https://www.regulations.gov/comment/USTR-2018-0026-5694   9/12/2018

PR-5739    USTR-2018-0026-5695 from Dan Grinberg                                  https://www.regulations.gov/comment/USTR-2018-0026-5695   9/12/2018

PR-5740    USTR-2018-0026-5696 from Anthony Wilson                                https://www.regulations.gov/comment/USTR-2018-0026-5696   9/12/2018

PR-5741    USTR-2018-0026-5697 from Dan Grinberg                                  https://www.regulations.gov/comment/USTR-2018-0026-5697   9/12/2018

           USTR-2018-0026-5698 from Daniel Cannistra, Crowell & Moring
PR-5742                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5698   9/12/2018
           LLP
           USTR-2018-0026-5699 from Albert Ting, US Coalition of Services
PR-5743                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5699   9/12/2018
           Industries

PR-5744    USTR-2018-0026-5700 from Dan Grinberg                                  https://www.regulations.gov/comment/USTR-2018-0026-5700   9/12/2018

PR-5745    USTR-2018-0026-5701 from Michel Walter                                 https://www.regulations.gov/comment/USTR-2018-0026-5701   9/12/2018

PR-5746    USTR-2018-0026-5702 from Ralph Vasami                                  https://www.regulations.gov/comment/USTR-2018-0026-5702   9/12/2018

PR-5747    USTR-2018-0026-5703 from Art Hamilton                                  https://www.regulations.gov/comment/USTR-2018-0026-5703   9/12/2018

           USTR-2018-0026-5704 from James Feiertag, Bemis Manufacturing
PR-5748                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5704   9/12/2018
           Company
           USTR-2018-0026-5705 from Robert Leo, Meeks Sheppard Leo &
PR-5749                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5705   9/12/2018
           Pillsbury
           USTR-2018-0026-5706 from Brian Babin, SHIELD Restraint
PR-5750                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5706   9/12/2018
           Systems

PR-5751    USTR-2018-0026-5707 from William Pleasant                              https://www.regulations.gov/comment/USTR-2018-0026-5707   9/12/2018

PR-5752    USTR-2018-0026-5708 from Adams Lee, Xentris Wireless LLC               https://www.regulations.gov/comment/USTR-2018-0026-5708   9/12/2018

           USTR-2018-0026-5709 from Sydney Mintzer, Evenflo Company,
PR-5753                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5709   9/12/2018
           Inc.

PR-5754    USTR-2018-0026-5710 from Art Hamilton                                  https://www.regulations.gov/comment/USTR-2018-0026-5710   9/12/2018



                                                                            340
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 344 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5711 from Lisa Trofe, Juvenile Products
PR-5755                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5711   9/12/2018
           Manufacturers Association

PR-5756    USTR-2018-0026-5712 from Joseph Cohen, Snow Joe LLC                    https://www.regulations.gov/comment/USTR-2018-0026-5712   9/12/2018

PR-5757    USTR-2018-0026-5713 from Paul Rosenthal, PeroxyChem LLC                https://www.regulations.gov/comment/USTR-2018-0026-5713   9/12/2018

PR-5758    USTR-2018-0026-5714 from Adams Lee, IPC International Inc.             https://www.regulations.gov/comment/USTR-2018-0026-5714   9/12/2018

PR-5759    USTR-2018-0026-5715 from Kathy Mitchell, PetSmart                      https://www.regulations.gov/comment/USTR-2018-0026-5715   9/12/2018

PR-5760    USTR-2018-0026-5716 from Alexis Seymour, EnvisionWare, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-5716   9/12/2018

PR-5761    USTR-2018-0026-5717 from Aristides Lazo, Pacifica Trucks LLC           https://www.regulations.gov/comment/USTR-2018-0026-5717   9/12/2018

PR-5762    USTR-2018-0026-5718 from Patrick Kennedy, Panoramic Interests          https://www.regulations.gov/comment/USTR-2018-0026-5718   9/12/2018

           USTR-2018-0026-5719 from Eric Astrachan, Tile Council of North
PR-5763                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5719   9/12/2018
           America

PR-5764    USTR-2018-0026-5720 from Brittney Powell, JZW International            https://www.regulations.gov/comment/USTR-2018-0026-5720   9/12/2018

PR-5765    USTR-2018-0026-5721 from George Boyle, Quik Pick Express, LLC          https://www.regulations.gov/comment/USTR-2018-0026-5721   9/12/2018

           USTR-2018-0026-5722 from Stephen Lamar, Coalition of Companies
PR-5766                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5722   9/12/2018
           and Brands

PR-5767    USTR-2018-0026-5723 from James Chenevey, Earthlite, LLC                https://www.regulations.gov/comment/USTR-2018-0026-5723   9/12/2018

PR-5768    USTR-2018-0026-5724 from Adan Padilla, Thomson Industries Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5724   9/12/2018

PR-5769    USTR-2018-0026-5725 from Richard Heyman, The Relevant Group            https://www.regulations.gov/comment/USTR-2018-0026-5725   9/12/2018

           USTR-2018-0026-5727 from Julia Hughes, U.S. Fashion Industry
PR-5770                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5727   9/12/2018
           Association

PR-5771    USTR-2018-0026-5734 from Jared Angle, TAP Worldwide, LLC               https://www.regulations.gov/comment/USTR-2018-0026-5734   9/12/2018



                                                                            341
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 345 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5772    USTR-2018-0026-5735 from David Ross, WilmerHale LLP                   https://www.regulations.gov/comment/USTR-2018-0026-5735   9/12/2018

           USTR-2018-0026-5736 from Gregory L. Owens, Sherrill
PR-5773                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5736   9/12/2018
           Manufacturing, Inc.

PR-5774    USTR-2018-0026-5737 from Bill Broyles                                 https://www.regulations.gov/comment/USTR-2018-0026-5737   9/12/2018

PR-5775    USTR-2018-0026-5738 from Scott Burnett, Zurn Industries, LLC          https://www.regulations.gov/comment/USTR-2018-0026-5738   9/12/2018

PR-5776    USTR-2018-0026-5739 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5739   9/12/2018

PR-5777    USTR-2018-0026-5740 from RYAN Birkicht                                https://www.regulations.gov/comment/USTR-2018-0026-5740   9/12/2018

PR-5778    USTR-2018-0026-5741 from Ty Staviski                                  https://www.regulations.gov/comment/USTR-2018-0026-5741   9/12/2018

PR-5779    USTR-2018-0026-5742 from Daniel Pickard, CSS Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5742   9/12/2018

PR-5780    USTR-2018-0026-5743 from Lisa Mygrant                                 https://www.regulations.gov/comment/USTR-2018-0026-5743   9/12/2018

PR-5781    USTR-2018-0026-5744 from Tim Jors, Fujifilm SonoSite, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-5744   9/12/2018

           USTR-2018-0026-5745 from William Perry, Quartz Importers
PR-5782                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5745   9/12/2018
           Coalition

PR-5783    USTR-2018-0026-5746 from Art Hamilton                                 https://www.regulations.gov/comment/USTR-2018-0026-5746   9/12/2018

PR-5784    USTR-2018-0026-5747 from Julie Mattar Lord, Fedmet Resources          https://www.regulations.gov/comment/USTR-2018-0026-5747   9/12/2018

PR-5785    USTR-2018-0026-5748 from Mo Siegel, Blank Rome LLP                    https://www.regulations.gov/comment/USTR-2018-0026-5748   9/12/2018

PR-5786    USTR-2018-0026-5749 from Gary Scott                                   https://www.regulations.gov/comment/USTR-2018-0026-5749   9/12/2018

PR-5787    USTR-2018-0026-5750 from John Leehy III                               https://www.regulations.gov/comment/USTR-2018-0026-5750   9/12/2018

PR-5788    USTR-2018-0026-5751 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5751   9/12/2018



                                                                           342
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 346 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5752 from William Perry, FPC Builders Inc. and
PR-5789                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5752   9/12/2018
           Bayview Development Group, Inc.

PR-5790    USTR-2018-0026-5753 from Lisa Scheller, Silberline                    https://www.regulations.gov/comment/USTR-2018-0026-5753   9/12/2018

PR-5791    USTR-2018-0026-5754 from Robert Insalaco, Platinum Driveline          https://www.regulations.gov/comment/USTR-2018-0026-5754   9/12/2018

PR-5792    USTR-2018-0026-5755 from Art Hamilton                                 https://www.regulations.gov/comment/USTR-2018-0026-5755   9/12/2018

PR-5793    USTR-2018-0026-5756 from Matt Schwarz, Courtesy Products, LLC         https://www.regulations.gov/comment/USTR-2018-0026-5756   9/12/2018

PR-5794    USTR-2018-0026-5757 from Elizabeth Baldwin                            https://www.regulations.gov/comment/USTR-2018-0026-5757   9/12/2018

           USTR-2018-0026-5758 from Robert Leo, Meeks Sheppard Leo &
PR-5795                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5758   9/12/2018
           Pillsbury
           USTR-2018-0026-5759 from Erik Autor, National Association of
PR-5796                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5759   9/12/2018
           Foreign-Trade Zones (NAFTZ)
           USTR-2018-0026-5760 from Michele Burnaman, Igloo Products
PR-5797                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5760   9/12/2018
           Corp.
           USTR-2018-0026-5761 from Stephen Comstock, American
PR-5798                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5761   9/12/2018
           Petroleum Institute

PR-5799    USTR-2018-0026-5762 from Clif Burns, Shaw Industries Group, Inc.      https://www.regulations.gov/comment/USTR-2018-0026-5762   9/12/2018

PR-5800    USTR-2018-0026-5763 from R. David Patton                              https://www.regulations.gov/comment/USTR-2018-0026-5763   9/12/2018

PR-5801    USTR-2018-0026-5764 from E. E. Cicero, Triangle Tire USA              https://www.regulations.gov/comment/USTR-2018-0026-5764   9/12/2018

PR-5802    USTR-2018-0026-5765 from Lee Fuller                                   https://www.regulations.gov/comment/USTR-2018-0026-5765   9/12/2018

PR-5803    USTR-2018-0026-5766 from Lisa Kao                                     https://www.regulations.gov/comment/USTR-2018-0026-5766   9/12/2018

           USTR-2018-0026-5767 from Michael Styrna, Mitsubishi Electric
PR-5804                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5767   9/12/2018
           Automation, Inc
           USTR-2018-0026-5768 from Steve Wilson, Atlas Roofing
PR-5805                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5768   9/12/2018
           Corporation



                                                                           343
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 347 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5769 from Patrick Cunnane, Advanced Sports
PR-5806                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5769   9/12/2018
           Enterprises

PR-5807    USTR-2018-0026-5770 from David Rumbarger                               https://www.regulations.gov/comment/USTR-2018-0026-5770   9/12/2018

PR-5808    USTR-2018-0026-5771 from Mark Franklin, Franklin Corp.                 https://www.regulations.gov/comment/USTR-2018-0026-5771   9/12/2018

PR-5809    USTR-2018-0026-5772 from Amanda Read                                   https://www.regulations.gov/comment/USTR-2018-0026-5772   9/12/2018

           USTR-2018-0026-5773 from Mark J. Segrist, Sandler, Travis &
PR-5810                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5773   9/12/2018
           Rosenberg, P.A.
           USTR-2018-0026-5774 from Bob Charlton, Sandler, Travis &
PR-5811                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5774   9/12/2018
           Rosenberg, PA
           USTR-2018-0026-5775 from Jim Kaput, Zebra Technologies
PR-5812                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5775   9/12/2018
           Corporation
           USTR-2018-0026-5776 from Andrew Tombs, Sandler, Travis &
PR-5813                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5776   9/12/2018
           Rosenberg, P.A.

PR-5814    USTR-2018-0026-5777 from Kevin Lawence, Tuttle Law Office              https://www.regulations.gov/comment/USTR-2018-0026-5777   9/12/2018

PR-5815    USTR-2018-0026-5778 from Neal Reynolds, King & Spalding LLP            https://www.regulations.gov/comment/USTR-2018-0026-5778   9/12/2018

PR-5816    USTR-2018-0026-5779 from Leigh Avsec                                   https://www.regulations.gov/comment/USTR-2018-0026-5779   9/12/2018

PR-5817    USTR-2018-0026-5780 from Jennifer Sanford, Cisco Systems, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5780   9/12/2018

           USTR-2018-0026-5781 from John Constantine, Apex Tool Group,
PR-5818                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5781   9/12/2018
           LLC
           USTR-2018-0026-5782 from Mark J. Segrist, Sandler, Travis &
PR-5819                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5782   9/12/2018
           Rosenberg, P.A.

PR-5820    USTR-2018-0026-5783 from William Old, Dollar Tree, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-5783   9/12/2018

           USTR-2018-0026-5784 from Jared Angle, Schindler Elevator
PR-5821                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5784   9/12/2018
           Corporation

PR-5822    USTR-2018-0026-5785 from Clive Goldberg                                https://www.regulations.gov/comment/USTR-2018-0026-5785   9/12/2018



                                                                            344
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 348 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-5823    USTR-2018-0026-5786 from Bradford Brush, Lasko Products, LLC         https://www.regulations.gov/comment/USTR-2018-0026-5786   9/12/2018

PR-5824    USTR-2018-0026-5787 from Luke Karamyalil, Sign-Zone, LLC             https://www.regulations.gov/comment/USTR-2018-0026-5787   9/12/2018

PR-5825    USTR-2018-0026-5788 from Clive Goldberg                              https://www.regulations.gov/comment/USTR-2018-0026-5788   9/12/2018

PR-5826    USTR-2018-0026-5789 from Jared Angle, Donaldson Company, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-5789   9/12/2018

PR-5827    USTR-2018-0026-5790 from Christian Pfeifer                           https://www.regulations.gov/comment/USTR-2018-0026-5790   9/12/2018

           USTR-2018-0026-5791 from S. George Alfonso, Braumiller Law
PR-5828                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5791   9/12/2018
           Group, PLLC

PR-5829    USTR-2018-0026-5792 from David Hammer, Sunbeam Products, Inc         https://www.regulations.gov/comment/USTR-2018-0026-5792   9/12/2018

PR-5830    USTR-2018-0026-5793 from Jake Colvin                                 https://www.regulations.gov/comment/USTR-2018-0026-5793   9/12/2018

           USTR-2018-0026-5794 from S. George Alfonso, Braumiller Law
PR-5831                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5794   9/12/2018
           Group, PLLC
           USTR-2018-0026-5795 from S. George Alfonso, Braumiller Law
PR-5832                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5795   9/12/2018
           Group, PLLC

PR-5833    USTR-2018-0026-5796 from Brent Stone, Tutlte Law Office              https://www.regulations.gov/comment/USTR-2018-0026-5796   9/12/2018

PR-5834    USTR-2018-0026-5797 from Matt Bible, Ben                             https://www.regulations.gov/comment/USTR-2018-0026-5797   9/12/2018

PR-5835    USTR-2018-0026-5798 from Tim Krogh, NeoGraf Solutions, LLC           https://www.regulations.gov/comment/USTR-2018-0026-5798   9/12/2018

           USTR-2018-0026-5799 from S. George Alfonso, Braumiller Law
PR-5836                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5799   9/12/2018
           Group, PLLC
           USTR-2018-0026-5800 from S. George Alfonso, Braumiller Law
PR-5837                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5800   9/12/2018
           Group, PLLC

PR-5838    USTR-2018-0026-5801 from Jan Tharp                                   https://www.regulations.gov/comment/USTR-2018-0026-5801   9/12/2018

           USTR-2018-0026-5802 from Eric P. Sills, Standard Motor Products,
PR-5839                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5802   9/12/2018
           Inc.



                                                                          345
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 349 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5803 from Richard Lutz, King & Spalding (on
PR-5840                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5803   9/12/2018
           behalf of Elkay Manufacturing Company)

PR-5841    USTR-2018-0026-5804 from Shawn Dougherty                               https://www.regulations.gov/comment/USTR-2018-0026-5804   9/12/2018

PR-5842    USTR-2018-0026-5805 from Marisa Bedrosian                              https://www.regulations.gov/comment/USTR-2018-0026-5805   9/12/2018

PR-5843    USTR-2018-0026-5806 from Jan Tharp                                     https://www.regulations.gov/comment/USTR-2018-0026-5806   9/12/2018

           USTR-2018-0026-5807 from Joanna Drake, The Flavor and Extract
PR-5844                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5807   9/12/2018
           Manufacturers Association of the United States
           USTR-2018-0026-5808 from Samir Varma, American Greetings
PR-5845                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5808   9/12/2018
           Corporation

PR-5846    USTR-2018-0026-5809 from Christian Pfeifer                             https://www.regulations.gov/comment/USTR-2018-0026-5809   9/12/2018

PR-5847    USTR-2018-0026-5810 from Chris Liang                                   https://www.regulations.gov/comment/USTR-2018-0026-5810   9/12/2018

           USTR-2018-0026-5811 from Carl Spencer, Spencer LLC (dba
PR-5848                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5811   9/12/2018
           Spencer Cabinetry)

PR-5849    USTR-2018-0026-5812 from Dan Thompson, ILoca Services, Inc.            https://www.regulations.gov/comment/USTR-2018-0026-5812   9/12/2018

           USTR-2018-0026-5813 from Ralph Burris, Couplings International
PR-5850                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5813   9/12/2018
           LLC
           USTR-2018-0026-5814 from Frank oliveto, util group and FJO
PR-5851                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5814   9/12/2018
           consulting

PR-5852    USTR-2018-0026-5815 from Kevin Gillis                                  https://www.regulations.gov/comment/USTR-2018-0026-5815   9/12/2018

PR-5853    USTR-2018-0026-5816 from Laura Heyburn                                 https://www.regulations.gov/comment/USTR-2018-0026-5816   9/12/2018

PR-5854    USTR-2018-0026-5817 from Woodie McDuffie, Interbulk, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-5817   9/12/2018

           USTR-2018-0026-5818 from Stephen Cotrone, Intransit Container,
PR-5855                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5818   9/12/2018
           Inc.
           USTR-2018-0026-5819 from Michael Goralski, MacDermid
PR-5856                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5819   9/12/2018
           Performance Solutions



                                                                            346
                            Case 1:21-cv-00052-3JP Document 297                        Filed 04/30/21     Page 350 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents            Date
Record #

PR-5857    USTR-2018-0026-5820 from J. Scott Anthony, Husch Blackwell LLP          https://www.regulations.gov/comment/USTR-2018-0026-5820   9/12/2018

           USTR-2018-0026-5821 from Reed Feist, Ellison Educational
PR-5858                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5821   9/12/2018
           Equipment Inc.

PR-5859    USTR-2018-0026-5822 from Rory Murphy                                    https://www.regulations.gov/comment/USTR-2018-0026-5822   9/12/2018

PR-5860    USTR-2018-0026-5823 from David Chia, Krisda Logistics                   https://www.regulations.gov/comment/USTR-2018-0026-5823   9/12/2018

PR-5861    USTR-2018-0026-5824 from Anonymous                                      https://www.regulations.gov/comment/USTR-2018-0026-5824   9/12/2018

PR-5862    USTR-2018-0026-5825 from Judith Davison                                 https://www.regulations.gov/comment/USTR-2018-0026-5825   9/12/2018

           USTR-2018-0026-5826 from S. George Alfonso, Braumiller Law
PR-5863                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5826   9/12/2018
           Group, PLLC

PR-5864    USTR-2018-0026-5827 from Douglas Highsmith, Tuttle Law Office           https://www.regulations.gov/comment/USTR-2018-0026-5827   9/12/2018

           USTR-2018-0026-5828 from Daniel Mustico, Outdoor Power
PR-5865                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5828   9/12/2018
           Equipment Institute
           USTR-2018-0026-5829 from John Paserba, Mitsubishi Electric
PR-5866                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5829   9/12/2018
           Power Products
           USTR-2018-0026-5830 from Jena Cauley, Natural Life Collections,
PR-5867                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5830   9/12/2018
           Inc.

PR-5868    USTR-2018-0026-5831 from David Schwan                                   https://www.regulations.gov/comment/USTR-2018-0026-5831   9/12/2018

           USTR-2018-0026-5832 from J. Michael Taylor, King & Spalding (on
PR-5869                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5832   9/12/2018
           behalf of II-VI)
           USTR-2018-0026-5833 from Leslie Alan Glick, Joyson Safety
PR-5870                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5833   9/12/2018
           Systems Acquisition, LLC
           USTR-2018-0026-5834 from David Binder, Archer-Daniels-Midland
PR-5871                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5834   9/12/2018
           Company
           USTR-2018-0026-5835 from Joseph Spraragen, Grunfeld, Desiderio,
PR-5872                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5835   9/12/2018
           Lebowitz, Silverman & Klestadt LLP

PR-5873    USTR-2018-0026-5836 from Rick Van Arnam, The Vision Council             https://www.regulations.gov/comment/USTR-2018-0026-5836   9/12/2018



                                                                             347
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 351 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-5874    USTR-2018-0026-5837 from Ron Voigt, Diamond Innovations               https://www.regulations.gov/comment/USTR-2018-0026-5837   9/12/2018

PR-5875    USTR-2018-0026-5838 from Daniel Glucksman                             https://www.regulations.gov/comment/USTR-2018-0026-5838   9/12/2018

           USTR-2018-0026-5839 from Toshiaki Fukuoka, Sandler, Travis &
PR-5876                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5839   9/12/2018
           rosenberg, PA
           USTR-2018-0026-5840 from Alyson Gottlieb, American Watch
PR-5877                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5840   9/12/2018
           Association

PR-5878    USTR-2018-0026-5841 from Kevin Park, K Trans, Inc.                    https://www.regulations.gov/comment/USTR-2018-0026-5841   9/12/2018

           USTR-2018-0026-5842 from Toshiaki Fukuoka, Sandler, Travis &
PR-5879                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5842   9/12/2018
           Rosenberg, PA

PR-5880    USTR-2018-0026-5843 from Bahman Sadeghi, Logix Capital, LLC           https://www.regulations.gov/comment/USTR-2018-0026-5843   9/12/2018

PR-5881    USTR-2018-0026-5844 from T. David Cox                                 https://www.regulations.gov/comment/USTR-2018-0026-5844   9/12/2018

PR-5882    USTR-2018-0026-5845 from Jolin Zhu                                    https://www.regulations.gov/comment/USTR-2018-0026-5845   9/12/2018

           USTR-2018-0026-5846 from Matthew Nicely, Origin Point Brands,
PR-5883                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5846   9/12/2018
           LLC

PR-5884    USTR-2018-0026-5847 from Anonymous                                    https://www.regulations.gov/comment/USTR-2018-0026-5847   9/12/2018

           USTR-2018-0026-5848 from Scott MacLeod, Sandler, Travis &
PR-5885                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5848   9/12/2018
           Rosenberg, P.A.

PR-5886    USTR-2018-0026-5849 from Kevin Kuluvar                                https://www.regulations.gov/comment/USTR-2018-0026-5849   9/12/2018

           USTR-2018-0026-5850 from M Jason Cunningham, Delta Faucet
PR-5887                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5850   9/12/2018
           Compnay

PR-5888    USTR-2018-0026-5851 from Mark Maroon, Maroon Group LLC                https://www.regulations.gov/comment/USTR-2018-0026-5851   9/12/2018

           USTR-2018-0026-5852 from Denise Whitney, Super Grip
PR-5889                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5852   9/12/2018
           Corporation
           USTR-2018-0026-5853 from M Jason Cunningham, Delta Faucet
PR-5890                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5853   9/12/2018
           Company



                                                                           348
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 352 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5854 from S. George Alfonso, Braumiller Law
PR-5891                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5854   9/12/2018
           Group

PR-5892    USTR-2018-0026-5855 from Jonas Israel                                https://www.regulations.gov/comment/USTR-2018-0026-5855   9/12/2018

PR-5893    USTR-2018-0026-5856 from Rick Van Arnam, The Vision Council          https://www.regulations.gov/comment/USTR-2018-0026-5856   9/12/2018

PR-5894    USTR-2018-0026-5857 from Michele Leonelli                            https://www.regulations.gov/comment/USTR-2018-0026-5857   9/12/2018

           USTR-2018-0026-5858 from Philip K. Bell, Steel Manufacturers
PR-5895                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5858   9/12/2018
           Association

PR-5896    USTR-2018-0026-5859 from Andres Rubio, Maxum Direct Transport        https://www.regulations.gov/comment/USTR-2018-0026-5859   9/12/2018

           USTR-2018-0026-5860 from Jonathan Gold, National Retail
PR-5897                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5860   9/12/2018
           Federation

PR-5898    USTR-2018-0026-5861 from Craig Lewis, BYD Motors LLC                 https://www.regulations.gov/comment/USTR-2018-0026-5861   9/12/2018

           USTR-2018-0026-5862 from AmerCareRoyal LLC, Greenberg
PR-5899                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5862   9/12/2018
           Traurig LLP

PR-5900    USTR-2018-0026-5863 from Colleen Lamb, Indium Corporation            https://www.regulations.gov/comment/USTR-2018-0026-5863   9/12/2018

           USTR-2018-0026-5864 from S. George Alfonso, Braumiller Law
PR-5901                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5864   9/12/2018
           Group, PLLC

PR-5902    USTR-2018-0026-5865 from Sherrill Willner                            https://www.regulations.gov/comment/USTR-2018-0026-5865   9/12/2018

PR-5903    USTR-2018-0026-5866 from Matt Jones, Green Bag Company, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5866   9/12/2018

           USTR-2018-0026-5867 from John Smirnow, Solar Energy Industries
PR-5904                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5867   9/12/2018
           Association ("SEIA")

PR-5905    USTR-2018-0026-5868 from Tom Simpson                                 https://www.regulations.gov/comment/USTR-2018-0026-5868   9/12/2018

PR-5906    USTR-2018-0026-5869 from Angela Bouma                                https://www.regulations.gov/comment/USTR-2018-0026-5869   9/12/2018

PR-5907    USTR-2018-0026-5870 from Suzanne Tom                                 https://www.regulations.gov/comment/USTR-2018-0026-5870   9/12/2018



                                                                          349
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 353 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5871 from Jay Malave, Diamond Motorz Trailer
PR-5908                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5871   9/12/2018
           Sales
           USTR-2018-0026-5872 from Chris OConnor, Congoleum
PR-5909                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5872   9/12/2018
           Corporation
           USTR-2018-0026-5873 from Michael Reese, Ideal Clamp Products,
PR-5910                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5873   9/12/2018
           Inc.

PR-5911    USTR-2018-0026-5874 from Bill Sells                                   https://www.regulations.gov/comment/USTR-2018-0026-5874   9/12/2018

PR-5912    USTR-2018-0026-5875 from M. David Duncan, DSL Leasing, LLC            https://www.regulations.gov/comment/USTR-2018-0026-5875   9/12/2018

           USTR-2018-0026-5876 from Stephen Sperbeck, ERL Intermodal
PR-5913                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5876   9/12/2018
           Corporation
           USTR-2018-0026-5877 from John Crowley, III, National Association
PR-5914                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5877   9/12/2018
           of Waterfront Employers

PR-5915    USTR-2018-0026-5878 from Gregory Husisian, Alpine, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-5878   9/12/2018

PR-5916    USTR-2018-0026-5879 from Gower Smith, Swyft, Inc.                     https://www.regulations.gov/comment/USTR-2018-0026-5879   9/12/2018

           USTR-2018-0026-5880 from Aaron Applebaum, Baker & McKenzie
PR-5917                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5880   9/12/2018
           LLP

PR-5918    USTR-2018-0026-5881 from Rebecca Rainer, Eaton                        https://www.regulations.gov/comment/USTR-2018-0026-5881   9/12/2018

PR-5919    USTR-2018-0026-5882 from John Peterson, 1954                          https://www.regulations.gov/comment/USTR-2018-0026-5882   9/12/2018

           USTR-2018-0026-5883 from Bernie Schwartz, California Luggage
PR-5920                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5883   9/12/2018
           Co.

PR-5921    USTR-2018-0026-5884 from Gregory Husisian, Tate & Lyle                https://www.regulations.gov/comment/USTR-2018-0026-5884   9/12/2018

           USTR-2018-0026-5885 from Sage Chandler, Consumer Technology
PR-5922                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5885   9/12/2018
           Association

PR-5923    USTR-2018-0026-5886 from Deepak Parikh                                https://www.regulations.gov/comment/USTR-2018-0026-5886   9/12/2018

PR-5924    USTR-2018-0026-5887 from Hun Quach                                    https://www.regulations.gov/comment/USTR-2018-0026-5887   9/12/2018



                                                                           350
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 354 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5888 from Thomas Crockett, Footwear
PR-5925                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5888   9/12/2018
           Distributors & Retailers of America (FDRA)
           USTR-2018-0026-5889 from Scott MacLeod, Sandler, Travis &
PR-5926                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5889   9/12/2018
           Rosenberg, P.A.

PR-5927    USTR-2018-0026-5890 from Lisa Scheller, Silberline                https://www.regulations.gov/comment/USTR-2018-0026-5890   9/12/2018

           USTR-2018-0026-5891 from Michael Jacobson, Berlin Packaging
PR-5928                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5891   9/12/2018
           LLC
           USTR-2018-0026-5892 from Joshua Rodman, Everstar Merchandise
PR-5929                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5892   9/12/2018
           Co., Ltd.
           USTR-2018-0026-5893 from Suzanne Kane, Dicastal North America
PR-5930                                                                      https://www.regulations.gov/comment/USTR-2018-0026-5893   9/12/2018
           Inc.

PR-5931    USTR-2018-0026-5894 from Donna Shira, Hamco, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-5894   9/12/2018

PR-5932    USTR-2018-0026-5895 from Mark Monohon                             https://www.regulations.gov/comment/USTR-2018-0026-5895   9/12/2018

PR-5933    USTR-2018-0026-5896 from Randy Jenkins                            https://www.regulations.gov/comment/USTR-2018-0026-5896   9/12/2018

PR-5934    USTR-2018-0026-5897 from David Kunz, Arkema                       https://www.regulations.gov/comment/USTR-2018-0026-5897   9/12/2018

PR-5935    USTR-2018-0026-5898 from Robert King                              https://www.regulations.gov/comment/USTR-2018-0026-5898   9/12/2018

PR-5936    USTR-2018-0026-5899 from Marc Hebert, Jones Walker LLP            https://www.regulations.gov/comment/USTR-2018-0026-5899   9/12/2018

PR-5937    USTR-2018-0026-5900 from Travis Lewis, Rug Doctor LLC             https://www.regulations.gov/comment/USTR-2018-0026-5900   9/12/2018

PR-5938    USTR-2018-0026-5901 from Ann Aquillo, ScottsMiracle-Gro           https://www.regulations.gov/comment/USTR-2018-0026-5901   9/12/2018

PR-5939    USTR-2018-0026-5902 from Peter Klestadt, GDLSK LLP                https://www.regulations.gov/comment/USTR-2018-0026-5902   9/12/2018

PR-5940    USTR-2018-0026-5903 from Yohai Baisburd, H.C. Starck              https://www.regulations.gov/comment/USTR-2018-0026-5903   9/12/2018

PR-5941    USTR-2018-0026-5904 from Steven McLean                            https://www.regulations.gov/comment/USTR-2018-0026-5904   9/12/2018



                                                                       351
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 355 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-5905 from Bill Leckenby, Thorley Industries LLC
PR-5942                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5905   9/12/2018
           d/b/a 4moms
           USTR-2018-0026-5906 from Ayman Awad, Trend Chassis Leasing
PR-5943                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5906   9/12/2018
           LLC
           USTR-2018-0026-5907 from Mark Segrist, Sandler, Travis &
PR-5944                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5907   9/12/2018
           Rosenberg, P.A.

PR-5945    USTR-2018-0026-5908 from Bill Broyles                                 https://www.regulations.gov/comment/USTR-2018-0026-5908   9/12/2018

           USTR-2018-0026-5909 from Dennis Sollberger, Rawlings Sporting
PR-5946                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5909   9/12/2018
           Goods Co., Inc.

PR-5947    USTR-2018-0026-5910 from Chad Severson                                https://www.regulations.gov/comment/USTR-2018-0026-5910   9/12/2018

           USTR-2018-0026-5911 from Michael Jacobson, Berlin Packaging
PR-5948                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5911   9/12/2018
           LLC

PR-5949    USTR-2018-0026-5912 from David Evan                                   https://www.regulations.gov/comment/USTR-2018-0026-5912   9/12/2018

           USTR-2018-0026-5913 from Ben Gann, National Lumber & Building
PR-5950                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5913   9/12/2018
           Material Dealers Association

PR-5951    USTR-2018-0026-5914 from Michael Ossmann                              https://www.regulations.gov/comment/USTR-2018-0026-5914   9/12/2018

           USTR-2018-0026-5915 from John Constantine, Apex Tool Group,
PR-5952                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5915   9/12/2018
           LLC
           USTR-2018-0026-5916 from Scott Beal, W.M. Barr & Company,
PR-5953                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5916   9/12/2018
           Inc.

PR-5954    USTR-2018-0026-5917 from Greg Paradise                                https://www.regulations.gov/comment/USTR-2018-0026-5917   9/12/2018

           USTR-2018-0026-5918 from Gregory S. Menegaz, U.S. Fiber
PR-5955                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5918   9/12/2018
           Importers
           USTR-2018-0026-5919 from Gregory S. Menegaz, Worldwide
PR-5956                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5919   9/12/2018
           Material Handling

PR-5957    USTR-2018-0026-5920 from Armen Kouleyan, Exxel Outdoors, LLC          https://www.regulations.gov/comment/USTR-2018-0026-5920   9/12/2018

PR-5958    USTR-2018-0026-5921 from Ryan Wilson, Watchfire Signs, LLC            https://www.regulations.gov/comment/USTR-2018-0026-5921   9/12/2018



                                                                           352
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 356 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5959    USTR-2018-0026-5922 from Sydney Mintzer, Evenflo Feeding, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-5922   9/12/2018

PR-5960    USTR-2018-0026-5923 from Michael Young                                https://www.regulations.gov/comment/USTR-2018-0026-5923   9/12/2018

PR-5961    USTR-2018-0026-5924 from Mark Ludwikowski, Clark Hill, PLC            https://www.regulations.gov/comment/USTR-2018-0026-5924   9/12/2018

PR-5962    USTR-2018-0026-5925 from Nicholas Mack, eero inc.                     https://www.regulations.gov/comment/USTR-2018-0026-5925   9/12/2018

           USTR-2018-0026-5926 from Harry Isacoff, Markwins Beauty
PR-5963                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5926   9/12/2018
           Brands, Inc.

PR-5964    USTR-2018-0026-5927 from Jin Kim, CNA International Inc.              https://www.regulations.gov/comment/USTR-2018-0026-5927   9/12/2018

PR-5965    USTR-2018-0026-5928 from Jeff Skubic, Tricam Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5928   9/12/2018

PR-5966    USTR-2018-0026-5929 from Jared Angle, Rad Power Bikes LLC             https://www.regulations.gov/comment/USTR-2018-0026-5929   9/12/2018

PR-5967    USTR-2018-0026-5930 from Peter Klestadt, GDLSK LLP                    https://www.regulations.gov/comment/USTR-2018-0026-5930   9/12/2018

           USTR-2018-0026-5931 from Brittney Powell, Art Guild Inc. of
PR-5968                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5931   9/12/2018
           Philadelphia

PR-5969    USTR-2018-0026-5932 from Eric Schaffer, Kleinn Air Horns              https://www.regulations.gov/comment/USTR-2018-0026-5932   9/12/2018

PR-5970    USTR-2018-0026-5933 from Doug Townsend                                https://www.regulations.gov/comment/USTR-2018-0026-5933   9/12/2018

           USTR-2018-0026-5934 from Daniel Cannistra, Crowell & Moring
PR-5971                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5934   9/12/2018
           LLP

PR-5972    USTR-2018-0026-5935 from Thomas Schneberger                           https://www.regulations.gov/comment/USTR-2018-0026-5935   9/12/2018

PR-5973    USTR-2018-0026-5936 from Marshall Morales, Wiley Rein LLP             https://www.regulations.gov/comment/USTR-2018-0026-5936   9/12/2018

PR-5974    USTR-2018-0026-5937 from Eric McClafferty, Shure Incorporated         https://www.regulations.gov/comment/USTR-2018-0026-5937   9/12/2018

PR-5975    USTR-2018-0026-5938 from Jared Angle, Teton Outfitters LLC            https://www.regulations.gov/comment/USTR-2018-0026-5938   9/12/2018



                                                                           353
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 357 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-5976    USTR-2018-0026-5939 from John Paul Dupre                             https://www.regulations.gov/comment/USTR-2018-0026-5939   9/12/2018

           USTR-2018-0026-5940 from Ronald Gerson, Louis M. Gerson Co.,
PR-5977                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5940   9/12/2018
           Inc.
           USTR-2018-0026-5941 from Jared Angle, Omron Management
PR-5978                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5941   9/12/2018
           Center of America, Inc.

PR-5979    USTR-2018-0026-5942 from Brittney Powell, Hunter Chemical LLC        https://www.regulations.gov/comment/USTR-2018-0026-5942   9/12/2018

PR-5980    USTR-2018-0026-5943 from John Paul Dupre                             https://www.regulations.gov/comment/USTR-2018-0026-5943   9/12/2018

PR-5981    USTR-2018-0026-5944 from Anthony Ciepiel, Step2 Discovery, LLC       https://www.regulations.gov/comment/USTR-2018-0026-5944   9/12/2018

           USTR-2018-0026-5945 from WILLIAM YOUNTS, VMOD FIBER
PR-5982                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5945   9/12/2018
           LLC

PR-5983    USTR-2018-0026-5946 from Willis Chou                                 https://www.regulations.gov/comment/USTR-2018-0026-5946   9/12/2018

PR-5984    USTR-2018-0026-5947 from Mika McLafferty, Telebrands                 https://www.regulations.gov/comment/USTR-2018-0026-5947   9/12/2018

PR-5985    USTR-2018-0026-5948 from Philip Ammendolia                           https://www.regulations.gov/comment/USTR-2018-0026-5948   9/12/2018

           USTR-2018-0026-5949 from Sean Mulvaney, Sandler, Travis &
PR-5986                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5949   9/12/2018
           Rosenberg, PA

PR-5987    USTR-2018-0026-5950 from Warren Payne                                https://www.regulations.gov/comment/USTR-2018-0026-5950   9/12/2018

           USTR-2018-0026-5951 from Hyongsoon Kim, Kingston Technology
PR-5988                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5951   9/12/2018
           Corporation

PR-5989    USTR-2018-0026-5952 from Barbara Dirsa, Breville USA, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-5952   9/12/2018

PR-5990    USTR-2018-0026-5953 from Randy Hyne, Fossil Group                    https://www.regulations.gov/comment/USTR-2018-0026-5953   9/12/2018

PR-5991    USTR-2018-0026-5954 from Anette Wolf                                 https://www.regulations.gov/comment/USTR-2018-0026-5954   9/12/2018

           USTR-2018-0026-5955 from Mark Segrist, Sandler, Travis &
PR-5992                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5955   9/12/2018
           Rosenberg, P.A.



                                                                          354
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 358 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-5993    USTR-2018-0026-5956 from Jeff Skubic, Tricam Industries                https://www.regulations.gov/comment/USTR-2018-0026-5956   9/12/2018

PR-5994    USTR-2018-0026-5957 from Shawn Whitman                                 https://www.regulations.gov/comment/USTR-2018-0026-5957   9/12/2018

           USTR-2018-0026-5958 from Marshall Morales, Makhteshim Agan of
PR-5995                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5958   9/12/2018
           North America, Inc. dba ADAMA

PR-5996    USTR-2018-0026-5959 from John Chen, Mascon, Inc.                       https://www.regulations.gov/comment/USTR-2018-0026-5959   9/12/2018

PR-5997    USTR-2018-0026-5960 from Anette Wolf                                   https://www.regulations.gov/comment/USTR-2018-0026-5960   9/12/2018

PR-5998    USTR-2018-0026-5961 from Brittney Powell, Dragon Trading, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-5961   9/12/2018

           USTR-2018-0026-5962 from Mark Tallo, Sandler, Travis &
PR-5999                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5962   9/12/2018
           Rosenberg, P.A.
           USTR-2018-0026-5963 from James Kimminau, Dorel Home
PR-6000                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5963   9/12/2018
           Furnishings

PR-6001    USTR-2018-0026-5964 from Bill Sells                                    https://www.regulations.gov/comment/USTR-2018-0026-5964   9/12/2018

           USTR-2018-0026-5965 from Luke Karamyalil, TVF Inc. d.b.a. Top
PR-6002                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5965   9/12/2018
           Value Fabrics

PR-6003    USTR-2018-0026-5966 from Brittney Powell, Hunter Chemical, LLC         https://www.regulations.gov/comment/USTR-2018-0026-5966   9/12/2018

           USTR-2018-0026-5967 from Bonnie Byers, King & Spalding (on
PR-6004                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5967   9/12/2018
           behalf of Micron Technology, Inc.)

PR-6005    USTR-2018-0026-5968 from Warren Payne                                  https://www.regulations.gov/comment/USTR-2018-0026-5968   9/12/2018

PR-6006    USTR-2018-0026-5969 from Anette Wolf                                   https://www.regulations.gov/comment/USTR-2018-0026-5969   9/12/2018

           USTR-2018-0026-5970 from Barry Rosenberg, Sandler, Travis &
PR-6007                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5970   9/12/2018
           Rosenberg, P.A.

PR-6008    USTR-2018-0026-5971 from Les Miller, Alston & Bird LLP                 https://www.regulations.gov/comment/USTR-2018-0026-5971   9/12/2018

PR-6009    USTR-2018-0026-5972 from Arthur Bodek, GDLSK LLP                       https://www.regulations.gov/comment/USTR-2018-0026-5972   9/12/2018



                                                                            355
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 359 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6010    USTR-2018-0026-5973 from Marc Hebert, Jones Walker LLP                https://www.regulations.gov/comment/USTR-2018-0026-5973   9/12/2018

PR-6011    USTR-2018-0026-5974 from Brittney Powell, Alpha Source                https://www.regulations.gov/comment/USTR-2018-0026-5974   9/12/2018

           USTR-2018-0026-5975 from Brittney Powell, Global Trade Works,
PR-6012                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5975   9/12/2018
           LLC

PR-6013    USTR-2018-0026-5976 from Brian Jones                                  https://www.regulations.gov/comment/USTR-2018-0026-5976   9/12/2018

           USTR-2018-0026-5977 from Brittney Powell, United Source
PR-6014                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5977   9/12/2018
           Packaging, LLC

PR-6015    USTR-2018-0026-5978 from Del Renigar                                  https://www.regulations.gov/comment/USTR-2018-0026-5978   9/12/2018

PR-6016    USTR-2018-0026-5979 from Earl Jones                                   https://www.regulations.gov/comment/USTR-2018-0026-5979   9/12/2018

PR-6017    USTR-2018-0026-5980 from Scott Almquist                               https://www.regulations.gov/comment/USTR-2018-0026-5980   9/12/2018

           USTR-2018-0026-5981 from Robert DeFrancesco, Cheetah Chassis
PR-6018                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5981   9/12/2018
           Corporation
           USTR-2018-0026-5982 from S. George Alfonso, Braumiller Law
PR-6019                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5982   9/12/2018
           Group, PLLC
           USTR-2018-0026-5983 from Sean Mulvaney, Sandler, Travis &
PR-6020                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5983   9/12/2018
           Rosenberg, PA
           USTR-2018-0026-5984 from Brittney Powell, United Source
PR-6021                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5984   9/12/2018
           Packaging, LLC

PR-6022    USTR-2018-0026-5985 from Christopher Gray, Silicon Labs Inc.          https://www.regulations.gov/comment/USTR-2018-0026-5985   9/12/2018

PR-6023    USTR-2018-0026-5986 from Chris Liang                                  https://www.regulations.gov/comment/USTR-2018-0026-5986   9/12/2018

PR-6024    USTR-2018-0026-5987 from John Shane, Fitibit, Inc.                    https://www.regulations.gov/comment/USTR-2018-0026-5987   9/12/2018

           USTR-2018-0026-5988 from James Perley, The Yankee Candle
PR-6025                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5988   9/12/2018
           Company, Inc.

PR-6026    USTR-2018-0026-5989 from Anita Zawacki                                https://www.regulations.gov/comment/USTR-2018-0026-5989   9/12/2018



                                                                           356
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 360 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6027    USTR-2018-0026-5990 from Anita Zawacki                               https://www.regulations.gov/comment/USTR-2018-0026-5990   9/12/2018

PR-6028    USTR-2018-0026-5991 from Brandon Sparrow, Camp Chef                  https://www.regulations.gov/comment/USTR-2018-0026-5991   9/12/2018

PR-6029    USTR-2018-0026-5992 from Richard Stein                               https://www.regulations.gov/comment/USTR-2018-0026-5992   9/12/2018

PR-6030    USTR-2018-0026-5993 from Trisha Saltys, Array                        https://www.regulations.gov/comment/USTR-2018-0026-5993   9/12/2018

PR-6031    USTR-2018-0026-5994 from Klaus Bollmann                              https://www.regulations.gov/comment/USTR-2018-0026-5994   9/12/2018

           USTR-2018-0026-5995 from Matt Davis, Sandler, Travis &
PR-6032                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5995   9/12/2018
           Rosenberg, P.A.

PR-6033    USTR-2018-0026-5996 from Jenny Bessonette                            https://www.regulations.gov/comment/USTR-2018-0026-5996   9/12/2018

PR-6034    USTR-2018-0026-5997 from Lars Villadsen                              https://www.regulations.gov/comment/USTR-2018-0026-5997   9/12/2018

PR-6035    USTR-2018-0026-5998 from Ian Musselman, Continental AG               https://www.regulations.gov/comment/USTR-2018-0026-5998   9/12/2018

           USTR-2018-0026-5999 from John Searing, Makita Corporation of
PR-6036                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5999   9/12/2018
           America

PR-6037    USTR-2018-0026-6000 from Louis Hornick III, LHSC, Inc.               https://www.regulations.gov/comment/USTR-2018-0026-6000   9/12/2018
           USTR-2018-0026-6001 from Alexander Logemann, Bicycle Product
PR-6038    Suppliers Association, National Bicycle Dealers Association,         https://www.regulations.gov/comment/USTR-2018-0026-6001   9/12/2018
           PeopleForBikes Coalition
PR-6039    USTR-2018-0026-6002 from Clint Todd                                  https://www.regulations.gov/comment/USTR-2018-0026-6002   9/12/2018
           USTR-2018-0026-6003 from Alexander Logemann, Bicycle Product
PR-6040    Suppliers Association, National Bicycle Dealers Association,         https://www.regulations.gov/comment/USTR-2018-0026-6003   9/12/2018
           PeopleForBikes Coalition
PR-6041    USTR-2018-0026-6004 from Roger Vallecorse                            https://www.regulations.gov/comment/USTR-2018-0026-6004   9/12/2018

PR-6042    USTR-2018-0026-6005 from Halsey Bartlett                             https://www.regulations.gov/comment/USTR-2018-0026-6005   9/12/2018

           USTR-2018-0026-6006 from Brittney Powell, Building Material
PR-6043                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6006   9/12/2018
           Distributors, Inc.

                                                                          357
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 361 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-6007 from Michael Snarr, Creative Home Ideas --
PR-6044                                                                        https://www.regulations.gov/comment/USTR-2018-0026-6007   9/12/2018
           YMF Company

PR-6045    USTR-2018-0026-6008 from Tsai Wan Sheu, SCM                         https://www.regulations.gov/comment/USTR-2018-0026-6008   9/12/2018

PR-6046    USTR-2018-0026-6009 from Arman Moseni                               https://www.regulations.gov/comment/USTR-2018-0026-6009   9/12/2018

PR-6047    USTR-2018-0026-6010 from Shant HALAJIAN                             https://www.regulations.gov/comment/USTR-2018-0026-6010   9/12/2018

PR-6048    USTR-2018-0026-6011 from Robert Sammons, Fleetpride, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-6011   9/12/2018

PR-6049    USTR-2018-0026-6012 from Ara Tchaghlassian                          https://www.regulations.gov/comment/USTR-2018-0026-6012   9/12/2018

           USTR-2018-0026-6013 from Marshall Morales, Sipcam Agro USA,
PR-6050                                                                        https://www.regulations.gov/comment/USTR-2018-0026-6013   9/12/2018
           Inc.
           USTR-2018-0026-6014 from Michael McGuffin, American Herbal
PR-6051                                                                        https://www.regulations.gov/comment/USTR-2018-0026-6014   9/12/2018
           Products Association
           USTR-2018-0026-6015 from Deborah Stern, Sandler, Travis &
PR-6052                                                                        https://www.regulations.gov/comment/USTR-2018-0026-6015   9/12/2018
           Rosenberg, P.A.

PR-6053    USTR-2018-0026-6016 from Leslie Alan Glick, TSM Corporation         https://www.regulations.gov/comment/USTR-2018-0026-6016   9/12/2018

PR-6054    USTR-2018-0026-6017 from Gregg Greulich, Twin Star Home             https://www.regulations.gov/comment/USTR-2018-0026-6017   9/12/2018

PR-6055    USTR-2018-0026-6018 from Kyle Jacobs, Advantus, Corp.               https://www.regulations.gov/comment/USTR-2018-0026-6018   9/12/2018

           USTR-2018-0026-6019 from Zheng XU, China Chamber of
PR-6056                                                                        https://www.regulations.gov/comment/USTR-2018-0026-6019   9/12/2018
           International Commerce
           USTR-2018-0026-6020 from Ting-Ting Kao, on behalf of Midea
PR-6057                                                                        https://www.regulations.gov/comment/USTR-2018-0026-6020   9/12/2018
           Group

PR-6058    USTR-2018-0026-6021 from Kenneth Kirkwood, TIC Gums, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-6021   9/12/2018

PR-6059    USTR-2018-0026-6022 from Carnen Ismail                              https://www.regulations.gov/comment/USTR-2018-0026-6022   9/12/2018

PR-6060    USTR-2018-0026-6023 from Felix Amar                                 https://www.regulations.gov/comment/USTR-2018-0026-6023   9/12/2018



                                                                         358
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 362 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-6024 from Vishak Sankaran, Bushnell, Primos &
PR-6061                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6024   9/12/2018
           Blackhawk!

PR-6062    USTR-2018-0026-6025 from Rory Murphy                                  https://www.regulations.gov/comment/USTR-2018-0026-6025   9/12/2018

PR-6063    USTR-2018-0026-6026 from Jay McCloy                                   https://www.regulations.gov/comment/USTR-2018-0026-6026   9/12/2018

PR-6064    USTR-2018-0026-6027 from Christopher Schodowski                       https://www.regulations.gov/comment/USTR-2018-0026-6027   9/12/2018

PR-6065    USTR-2018-0026-6028 from Carmen Ismail                                https://www.regulations.gov/comment/USTR-2018-0026-6028   9/12/2018

PR-6066    USTR-2018-0026-6029 from Kelly Johnston                               https://www.regulations.gov/comment/USTR-2018-0026-6029   9/12/2018

PR-6067    USTR-2018-0026-6030 from Robert DeFrancesco, Wiley Rein LLP           https://www.regulations.gov/comment/USTR-2018-0026-6030   9/12/2018

PR-6068    USTR-2018-0026-6031 from Robin McCann, Archroma U.S. Inc.,            https://www.regulations.gov/comment/USTR-2018-0026-6031   9/12/2018

           USTR-2018-0026-6032 from Devi Keller, Semiconductor Industry
PR-6069                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6032   9/12/2018
           Association

PR-6070    USTR-2018-0026-6033 from Jared Angle, Polaris Industries Inc.         https://www.regulations.gov/comment/USTR-2018-0026-6033   9/12/2018

PR-6071    USTR-2018-0026-6034 from Timothy Brightbill, Skyline Steel            https://www.regulations.gov/comment/USTR-2018-0026-6034   9/12/2018

           USTR-2018-0026-6035 from Patrick Farchione, Regal Industrial
PR-6072                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6035   9/12/2018
           Sales, Inc.

PR-6073    USTR-2018-0026-6036 from Julie Heitz                                  https://www.regulations.gov/comment/USTR-2018-0026-6036   9/12/2018

PR-6074    USTR-2018-0026-6037 from Ian Hyatt                                    https://www.regulations.gov/comment/USTR-2018-0026-6037   9/12/2018

PR-6075    USTR-2018-0026-6038 from Jessica Fegan                                https://www.regulations.gov/comment/USTR-2018-0026-6038   9/12/2018

PR-6076    USTR-2018-0026-6039 from Paul Tonnesen, Saris Cycling                 https://www.regulations.gov/comment/USTR-2018-0026-6039   9/12/2018

PR-6077    USTR-2018-0026-6040 from Donald Kruk                                  https://www.regulations.gov/comment/USTR-2018-0026-6040   9/12/2018



                                                                           359
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 363 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-6041 from Gregory S. Menegaz, The Carlstar
PR-6078                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6041   9/12/2018
           Group
           USTR-2018-0026-6042 from Callen Vickers, Unipres North America,
PR-6079                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6042   9/12/2018
           Inc.

PR-6080    USTR-2018-0026-6043 from Joshua Sherbin                               https://www.regulations.gov/comment/USTR-2018-0026-6043   9/12/2018

PR-6081    USTR-2018-0026-6044 from Kathy Mitchell, PetSmart                     https://www.regulations.gov/comment/USTR-2018-0026-6044   9/12/2018

PR-6082    USTR-2018-0026-6045 from Mark Coakes, Duferco Steel, Inc.             https://www.regulations.gov/comment/USTR-2018-0026-6045   9/12/2018

PR-6083    USTR-2018-0026-6046 from Jeff Skubic, Tricam Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-6046   9/12/2018

PR-6084    USTR-2018-0026-6047 from Jared Angle, Moen Incorporated               https://www.regulations.gov/comment/USTR-2018-0026-6047   9/13/2018

           USTR-2018-0026-6048 from Mollie Sitkowski, The Wooster Brush
PR-6085                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6048   9/13/2018
           Company
           USTR-2018-0026-6049 from Rep. Emanuel Cleaver, II, Members of
PR-6086                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6049   9/13/2018
           Congress - House of Representatives and United States Senate

PR-6087    USTR-2018-0026-6050 from Heena Rathore, TrueChoicePack Corp.          https://www.regulations.gov/comment/USTR-2018-0026-6050   9/13/2018

PR-6088    USTR-2018-0026-6051 from Heena Rathore, TrueChoicePack Corp.          https://www.regulations.gov/comment/USTR-2018-0026-6051   9/13/2018

PR-6089    USTR-2018-0026-6052 from Tatsuya Ito, Kawasho Foods USA Inc.          https://www.regulations.gov/comment/USTR-2018-0026-6052   9/13/2018

           USTR-2018-0026-6053 from Sen. Jerry Moran, Member of Congress
PR-6090                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6053   9/13/2018
           - United States Senate
           USTR-2018-0026-6054 from Rep. Pete Sessions, Member of
PR-6091                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6054   9/13/2018
           Congress - House of Representatives
           USTR-2018-0026-6055 from Rep. Steve Cohen, Member of Congress
PR-6092                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6055   9/14/2018
           - House of Representatives
           USTR-2018-0026-6056 from Rep. David Joyce, Member of Congress
PR-6093                                                                          https://www.regulations.gov/comment/USTR-2018-0026-6056   9/14/2018
           - House of Representatives

PR-6094    USTR-2018-0026-6057 from Kevin Sheilley, Signature Brands, LLC        https://www.regulations.gov/comment/USTR-2018-0026-6057   9/14/2018



                                                                           360
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 364 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-6058 from Alex Bernhardt, Jr., Bernhardt Furniture
PR-6095                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6058   9/14/2018
           Company
           USTR-2018-0026-6059 from Timothy Torrington, Atlapac Trading
PR-6096                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6059   9/14/2018
           Company, Inc.
           USTR-2018-0026-6060 from Marc Schewel, Schewel Furniture
PR-6097                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6060   9/14/2018
           Company, Inc.
           USTR-2018-0026-6061 from James Caton, Arbor Plastic
PR-6098                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6061   9/14/2018
           Technologies, LLC
           USTR-2018-0026-6062 from Hal Quinn, National Mining
PR-6099                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6062   9/14/2018
           Association
           USTR-2018-0026-6063 from Rep. Ralph Norman, Member of
PR-6100                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6063   9/14/2018
           Congress - House of Representatives
           USTR-2018-0026-6064 from Reps. Huizenga, Upton Reps. Bishop,
PR-6101                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6064   9/15/2018
           Moolenaar, Members of Congress - House of Representatives
           USTR-2018-0026-6065 from Rep. Anna Eshoo, Member of Congress
PR-6102                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6065   9/15/2018
           - House of Representatives
           USTR-2018-0026-6066 from Rep. Emanuel Cleaver, II, Member of
PR-6103                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6066   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6067 from Rep. Eliot Engel, Member of Congress -
PR-6104                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6067   9/15/2018
           House of Representatives
           USTR-2018-0026-6068 from Rep. Chris Stewart, Members of
PR-6105                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6068   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6069 from Rep. Jeff Duncan, Member of Congress
PR-6106                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6069   9/15/2018
           - House of Representatives
           USTR-2018-0026-6070 from Rep. Jeff Duncan, Member of Congress
PR-6107                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6070   9/15/2018
           - House of Representatives
           USTR-2018-0026-6071 from Rep. Jackie Walorski, Member of
PR-6108                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6071   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6072 from Rep. Jackie Walorski, Member of
PR-6109                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6072   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6073 from Rep. Bill Shuster Rep. Lou Barletta,
PR-6110                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6073   9/15/2018
           Members of Congress - House of Representatives
           USTR-2018-0026-6074 from Rep. Kurt Schrader, Member of
PR-6111                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6074   9/15/2018
           Congress - House of Representatives



                                                                          361
                           Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 365 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-6075 from Sen. Susan Collins, Members of
PR-6112                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6075   9/15/2018
           Congress - United States Senate and House of Representatives
           USTR-2018-0026-6076 from Sen. Ron Wyden & Sen. Jeffrey A.
PR-6113                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6076   9/15/2018
           Merkley, Members of Congress - United States Senate
           USTR-2018-0026-6077 from Sen. Ron Johnson, Members of
PR-6114                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6077   9/15/2018
           Congress - United States Senate and House of Representatives
           USTR-2018-0026-6078 from Rep. Rob Bishop, Member of Congress
PR-6115                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6078   9/15/2018
           - House of Representatives
           USTR-2018-0026-6079 from Sen. Lisa Murkowski, Members of
PR-6116                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6079   9/15/2018
           Congress - United States Senate and House of Representatives
           USTR-2018-0026-6080 from Rep. Jackie Walorski, Member of
PR-6117                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6080   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6081 from Sen. Lindsey Graham, Member of
PR-6118                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6081   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6082 from Sen. Lindsey Graham, Member of
PR-6119                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6082   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6083 from Sen. Lindsey Graham, Member of
PR-6120                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6083   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6084 from Sen. Lindsey Graham, Member of
PR-6121                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6084   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6085 from Sen. Lindsey Graham, Member of
PR-6122                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6085   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6086 from Sen. Lindsey Graham, Member of
PR-6123                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6086   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6087 from Sen. Rob Portman, Member of
PR-6124                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6087   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6088 from Sen. Thomas Carper, Member of
PR-6125                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6088   9/15/2018
           Congress - United States Senate
           USTR-2018-0026-6089 from Rep. Ron Estes, Member of Congress -
PR-6126                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6089   9/15/2018
           House of Representatives
           USTR-2018-0026-6090 from Rep. Alan Lowenthal, Member of
PR-6127                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6090   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6091 from Sen. Lindsey Graham, Member of
PR-6128                                                                      https://www.regulations.gov/comment/USTR-2018-0026-6091   9/15/2018
           Congress - United States Senate



                                                                       362
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 366 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2018-0026-6092 from Brett Argirakis, Minteq International
PR-6129                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6092   9/15/2018
           Inc.
           USTR-2018-0026-6093 from Sen. Pat Roberts & Sen. Jerry Moran,
PR-6130                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6093   9/15/2018
           Member of Congress - United States Senate
           USTR-2018-0026-6094 from Rep. Tom MacArthur, Member of
PR-6131                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6094   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6095 from Rep. Earl Blumenauer, Member of
PR-6132                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6095   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6096 from Rep. David Valadao, Member of
PR-6133                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6096   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6097 from Rep. Rob Woodall, Member of
PR-6134                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6097   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6098 from Rep. Rob Woodall, Member of
PR-6135                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6098   9/15/2018
           Congress - House of Representatives
           USTR-2018-0026-6105 from Rep. Lou Barletta Rep. Tom Marino,
PR-6136                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6105   9/16/2018
           Members of Congress - House of Representatives

PR-6137    USTR-2018-0026-6106 from Kimberly Kent, KENTWOOL                       https://www.regulations.gov/comment/USTR-2018-0026-6106   9/17/2018

PR-6138    USTR-2018-0026-6107 from Ron Robinson, Castle Sales Co., Inc.          https://www.regulations.gov/comment/USTR-2018-0026-6107   9/17/2018

           USTR-2018-0026-6108 from Thomas Reardon, Business +
PR-6139                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6108   9/17/2018
           Institutional Furniture Manufacturers Association

PR-6140    USTR-2018-0026-6109 from Scott Stokes, Impact Floors                   https://www.regulations.gov/comment/USTR-2018-0026-6109   9/17/2018

           USTR-2018-0026-6110 from Seamus Burlingame, Eagle Roofing
PR-6141                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6110   9/17/2018
           Products
           USTR-2018-0026-6111 from Antiquarian Booksellers' Association of
PR-6142                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6111   9/17/2018
           America
           USTR-2018-0026-6112 from John Wolfe, Northwest Seaport
PR-6143                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6112   9/17/2018
           Alliance
           USTR-2018-0026-6113 from Mark Herlach, Westinghouse Electric
PR-6144                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6113   9/17/2018
           Company LLC
           USTR-2018-0026-6114 from Ting-Ting Kao, CIMC Modular
PR-6145                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6114   9/17/2018
           Building Systems



                                                                            363
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 367 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents             Date
Record #

PR-6146    USTR-2018-0026-6115 from Menno Hilberts, CitizenM Hotels               https://www.regulations.gov/comment/USTR-2018-0026-6115    9/17/2018

           USTR-2018-0026-6116 from Rep. Rob Woodall, Member of
PR-6147                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6116    9/17/2018
           Congress - House of Representatives
           USTR-2018-0026-6117 from Rep. Andy Harris, Member of Congress
PR-6148                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6117    9/17/2018
           - House of Representatives
           USTR-2018-0026-6118 from Rep. Peter J. Roskam, Member of
PR-6149                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6118    9/25/2018
           Congress - House of Representatives
           USTR-2018-0026-6119 from Rep. Matt Cartwright, Member of
PR-6150                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6119    10/1/2018
           Congress - House of Representatives
           USTR-2018-0026-6120 from George Radanovich, California Fresh
PR-6151                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6120    10/1/2018
           Fruit Association

PR-6152    USTR-2018-0026-6121 from Paul Lichstein, Carpathian Industries         https://www.regulations.gov/comment/USTR-2018-0026-6121    10/1/2018

           USTR-2018-0026-6122 from Larry Gardner, Alabama Venetian
PR-6153                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6122    10/1/2018
           Blind Company, Inc.

PR-6154    USTR-2018-0026-6123 from Robert Burns, Trek Bicycle Corporation        https://www.regulations.gov/comment/USTR-2018-0026-6123    10/1/2018

           USTR-2018-0026-6124 from Bin Liu, Complete Flooring Supply
PR-6155                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6124    10/1/2018
           Corporation

PR-6156    USTR-2018-0026-6125 from Donald Freeman, WC Bradley Co.                https://www.regulations.gov/comment/USTR-2018-0026-6125    10/1/2018

PR-6157    USTR-2018-0026-6126 from Heena Rathore, True Choice Pack Corp.         https://www.regulations.gov/comment/USTR-2018-0026-6126    10/1/2018

           USTR-2018-0026-6127 from Daniel Kaufman, Gwinnett (Georgia)
PR-6158                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6127    10/1/2018
           Chamber of Commerce

PR-6159    USTR-2018-0026-6128 from Paul Coughlin, EdgeTech Inc.                  https://www.regulations.gov/comment/USTR-2018-0026-6128    10/1/2018

           USTR-2018-0026-6129 from Gov. John W. Hickenlooper & Gov.
PR-6160                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6129   10/12/2018
           John R. Kasich, Governors of the States of Colorado and Ohio

PR-6161    USTR-2018-0026-6130 from Tom Nassif, Western Growers                   https://www.regulations.gov/comment/USTR-2018-0026-6130   10/12/2018

           USTR-2018-0026-6131 from Xiaorong Liu, Jiashan Zhenxuan
PR-6162                                                                           https://www.regulations.gov/comment/USTR-2018-0026-6131   10/12/2018
           Furniture Co., Ltd.



                                                                            364
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 368 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents             Date
Record #
           USTR-2018-0026-6132 from Jonathan Gold, Americans for Free
PR-6163                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6132   10/16/2018
           Trade

PR-6164    USTR-2018-0026-6133 from Maxine Burton, burton + Burton              https://www.regulations.gov/comment/USTR-2018-0026-6133   10/16/2018

PR-6165    USTR-2018-0026-6134 from Small Business Owner                        https://www.regulations.gov/comment/USTR-2018-0026-6134   10/16/2018

           USTR-2018-0026-6135 from Gov. Asa Hutchinson, Governor - State
PR-6166                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6135   10/18/2018
           of Arkansas

PR-6167    USTR-2018-0026-6136 from Amerisan LLC                                https://www.regulations.gov/comment/USTR-2018-0026-6136   10/24/2018

           USTR-2018-0026-6137 from Richard K. Sullivan, Jr., Western Mass
PR-6168                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6137   10/25/2018
           Economic Development Council
           USTR-2018-0026-6138 from Mark Palmer, Ocean Beauty Seafoods
PR-6169                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6138   10/25/2018
           LLC

PR-6170    USTR-2018-0026-6139 from Aaron Lowe, Auto Care Association           https://www.regulations.gov/comment/USTR-2018-0026-6139    11/7/2018

           USTR-2018-0026-6140 from Laura Tierney, Business Council for
PR-6171                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6140   12/10/2018
           Sustainable Energy
           USTR-2018-0026-6141 from Rep. Barbara Comstock, Member of
PR-6172                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6141   12/31/2018
           Congress - U.S. House of Representatives
           USTR-2018-0026-6142 from Gov. Steve Bullock, Office of the
PR-6173                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6142     3/4/2019
           Governor - Montana

PR-6174    USTR-2018-0026-6143 from Scott Murray, MGroup Corp                   https://www.regulations.gov/comment/USTR-2018-0026-6143    4/28/2021

PR-6175    USTR-2018-0026-6144 from Pat Roberts, Benchmark Plastics             https://www.regulations.gov/comment/USTR-2018-0026-6144    4/28/2021

PR-6176    USTR-2018-0026-6145 from T.J. Chapek, Barco Inc                      https://www.regulations.gov/comment/USTR-2018-0026-6145    4/28/2021

PR-6177    USTR-2018-0026-6146 from Josh Werthaiser, Downlite                   https://www.regulations.gov/comment/USTR-2018-0026-6146    4/28/2021

PR-6178    USTR-2018-0026-6147 from Jerry Johnson, Blount International         https://www.regulations.gov/comment/USTR-2018-0026-6147    4/28/2021

PR-6179    USTR-2018-0026-6148 from Stephen Scheck, Fabtex, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-6148    4/28/2021



                                                                          365
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 369 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6180    USTR-2018-0026-6149 from Pat Moran, Greater Kansas City FTZ          https://www.regulations.gov/comment/USTR-2018-0026-6149   4/28/2021

                                                                 List 4 Submissions

PR-6181    USTR-2019-0004-0002 from Jeff Klausner                               https://www.regulations.gov/comment/USTR-2019-0004-0002   5/21/2019

PR-6182    USTR-2019-0004-0003 from David Lehman                                https://www.regulations.gov/comment/USTR-2019-0004-0003   5/21/2019

PR-6183    USTR-2019-0004-0004 from Matt Grant                                  https://www.regulations.gov/comment/USTR-2019-0004-0004   5/21/2019

PR-6184    USTR-2019-0004-0005 from Gustav Fredrikson                           https://www.regulations.gov/comment/USTR-2019-0004-0005   5/21/2019

PR-6185    USTR-2019-0004-0006 from Matthew Grant                               https://www.regulations.gov/comment/USTR-2019-0004-0006   5/21/2019

PR-6186    USTR-2019-0004-0007 from James Roh                                   https://www.regulations.gov/comment/USTR-2019-0004-0007   5/21/2019

PR-6187    USTR-2019-0004-0008 from Dave Nott                                   https://www.regulations.gov/comment/USTR-2019-0004-0008   5/21/2019

PR-6188    USTR-2019-0004-0009 from Matt Grant                                  https://www.regulations.gov/comment/USTR-2019-0004-0009   5/21/2019

PR-6189    USTR-2019-0004-0010 from James Stringfield                           https://www.regulations.gov/comment/USTR-2019-0004-0010   5/21/2019

PR-6190    USTR-2019-0004-0011 from David Nicholson                             https://www.regulations.gov/comment/USTR-2019-0004-0011   5/21/2019

           USTR-2019-0004-0012 from Amy Zirkle, Electronic Transactions
PR-6191                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0012   5/21/2019
           Association

PR-6192    USTR-2019-0004-0013 from Joe Mach, Verifone, Inc.                    https://www.regulations.gov/comment/USTR-2019-0004-0013   5/21/2019

PR-6193    USTR-2019-0004-0014 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0014   5/21/2019

PR-6194    USTR-2019-0004-0015 from Blake Farrell                               https://www.regulations.gov/comment/USTR-2019-0004-0015   5/21/2019

PR-6195    USTR-2019-0004-0016 from Chris Firmage                               https://www.regulations.gov/comment/USTR-2019-0004-0016   5/21/2019



                                                                          366
                           Case 1:21-cv-00052-3JP Document 297       Filed 04/30/21     Page 370 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-6196    USTR-2019-0004-0017 from Gary Bowen                   https://www.regulations.gov/comment/USTR-2019-0004-0017   5/21/2019

PR-6197    USTR-2019-0004-0018 from Vighnesh Iyer                https://www.regulations.gov/comment/USTR-2019-0004-0018   5/21/2019

PR-6198    USTR-2019-0004-0019 from Randy Spence                 https://www.regulations.gov/comment/USTR-2019-0004-0019   5/22/2019

PR-6199    USTR-2019-0004-0020 from Anonymous                    https://www.regulations.gov/comment/USTR-2019-0004-0020   5/22/2019

PR-6200    USTR-2019-0004-0021 from Rev. Guston Browning         https://www.regulations.gov/comment/USTR-2019-0004-0021   5/22/2019

PR-6201    USTR-2019-0004-0022 from Haicheng Zhu                 https://www.regulations.gov/comment/USTR-2019-0004-0022   5/22/2019

PR-6202    USTR-2019-0004-0023 from Nichole Cook                 https://www.regulations.gov/comment/USTR-2019-0004-0023   5/22/2019

PR-6203    USTR-2019-0004-0024 from Jose Reyes                   https://www.regulations.gov/comment/USTR-2019-0004-0024   5/22/2019

PR-6204    USTR-2019-0004-0025 from Julie Heckman                https://www.regulations.gov/comment/USTR-2019-0004-0025   5/22/2019

PR-6205    USTR-2019-0004-0026 from Sean Georges                 https://www.regulations.gov/comment/USTR-2019-0004-0026   5/22/2019

PR-6206    USTR-2019-0004-0027 from Robert Vaughn                https://www.regulations.gov/comment/USTR-2019-0004-0027   5/22/2019

PR-6207    USTR-2019-0004-0028 from Nicholas Grindley            https://www.regulations.gov/comment/USTR-2019-0004-0028   5/22/2019

PR-6208    USTR-2019-0004-0029 from Qiang Tu                     https://www.regulations.gov/comment/USTR-2019-0004-0029   5/22/2019

PR-6209    USTR-2019-0004-0030 from Christopher Miner            https://www.regulations.gov/comment/USTR-2019-0004-0030   5/22/2019

PR-6210    USTR-2019-0004-0031 from Michael Green                https://www.regulations.gov/comment/USTR-2019-0004-0031   5/22/2019

PR-6211    USTR-2019-0004-0032 from Anonymous                    https://www.regulations.gov/comment/USTR-2019-0004-0032   5/22/2019

PR-6212    USTR-2019-0004-0033 from MICHAEL COHEN                https://www.regulations.gov/comment/USTR-2019-0004-0033   5/22/2019



                                                           367
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 371 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents            Date
Record #

PR-6213    USTR-2019-0004-0034 from Flip Chavez                            https://www.regulations.gov/comment/USTR-2019-0004-0034   5/22/2019

PR-6214    USTR-2019-0004-0035 from Lark Mason                             https://www.regulations.gov/comment/USTR-2019-0004-0035   5/22/2019

PR-6215    USTR-2019-0004-0036 from Nancy Yen                              https://www.regulations.gov/comment/USTR-2019-0004-0036   5/22/2019

PR-6216    USTR-2019-0004-0037 from David Menke                            https://www.regulations.gov/comment/USTR-2019-0004-0037   5/22/2019

PR-6217    USTR-2019-0004-0038 from Anonymous                              https://www.regulations.gov/comment/USTR-2019-0004-0038   5/22/2019

PR-6218    USTR-2019-0004-0039 from YU WANG                                https://www.regulations.gov/comment/USTR-2019-0004-0039   5/22/2019

PR-6219    USTR-2019-0004-0040 from Anonymous                              https://www.regulations.gov/comment/USTR-2019-0004-0040   5/22/2019

PR-6220    USTR-2019-0004-0041 from John Crowley                           https://www.regulations.gov/comment/USTR-2019-0004-0041   5/22/2019

           USTR-2019-0004-0042 from Jian Tan, China Chamber of
PR-6221                                                                    https://www.regulations.gov/comment/USTR-2019-0004-0042   5/22/2019
           International Commerce

PR-6222    USTR-2019-0004-0043 from Anonymous                              https://www.regulations.gov/comment/USTR-2019-0004-0043   5/22/2019

           USTR-2019-0004-0044 from Eric Truskoski, Bradford White
PR-6223                                                                    https://www.regulations.gov/comment/USTR-2019-0004-0044   5/22/2019
           Corporation

PR-6224    USTR-2019-0004-0045 from Matthew Grant                          https://www.regulations.gov/comment/USTR-2019-0004-0045   5/22/2019

PR-6225    USTR-2019-0004-0046 from Deborah Isensee                        https://www.regulations.gov/comment/USTR-2019-0004-0046   5/22/2019

PR-6226    USTR-2019-0004-0047 from Gary Smeltzer                          https://www.regulations.gov/comment/USTR-2019-0004-0047   5/22/2019

PR-6227    USTR-2019-0004-0048 from Brent Cleaveland                       https://www.regulations.gov/comment/USTR-2019-0004-0048   5/23/2019

PR-6228    USTR-2019-0004-0049 from John Salzinger                         https://www.regulations.gov/comment/USTR-2019-0004-0049   5/23/2019

PR-6229    USTR-2019-0004-0050 from Tom Pelayo                             https://www.regulations.gov/comment/USTR-2019-0004-0050   5/23/2019



                                                                     368
                            Case 1:21-cv-00052-3JP Document 297           Filed 04/30/21     Page 372 of 538


 Public
                            Document Name/Description                            Link to Publicly Available Documents            Date
Record #

PR-6230    USTR-2019-0004-0051 from Peter Goggi                       https://www.regulations.gov/comment/USTR-2019-0004-0051   5/23/2019

PR-6231    USTR-2019-0004-0052 from D.J. McGuire                      https://www.regulations.gov/comment/USTR-2019-0004-0052   5/23/2019

PR-6232    USTR-2019-0004-0053 from Larry Darrington                  https://www.regulations.gov/comment/USTR-2019-0004-0053   5/23/2019

PR-6233    USTR-2019-0004-0054 from Robert Wren                       https://www.regulations.gov/comment/USTR-2019-0004-0054   5/28/2019

PR-6234    USTR-2019-0004-0055 from Ethan Carder                      https://www.regulations.gov/comment/USTR-2019-0004-0055   5/28/2019

PR-6235    USTR-2019-0004-0056 from Peter Williams                    https://www.regulations.gov/comment/USTR-2019-0004-0056   5/28/2019

PR-6236    USTR-2019-0004-0057 from Michael Browning                  https://www.regulations.gov/comment/USTR-2019-0004-0057   5/28/2019

PR-6237    USTR-2019-0004-0058 from Ryan Schuman                      https://www.regulations.gov/comment/USTR-2019-0004-0058   5/28/2019

PR-6238    USTR-2019-0004-0059 from Jacob Johannes Kritzinger         https://www.regulations.gov/comment/USTR-2019-0004-0059   5/28/2019

PR-6239    USTR-2019-0004-0060 from Patrick Spielbauer                https://www.regulations.gov/comment/USTR-2019-0004-0060   5/28/2019

PR-6240    USTR-2019-0004-0061 from Maurice Johnson                   https://www.regulations.gov/comment/USTR-2019-0004-0061   5/28/2019

PR-6241    USTR-2019-0004-0062 from nathan Hedaya                     https://www.regulations.gov/comment/USTR-2019-0004-0062   5/28/2019

PR-6242    USTR-2019-0004-0063 from Steven Dry                        https://www.regulations.gov/comment/USTR-2019-0004-0063   5/28/2019

PR-6243    USTR-2019-0004-0064 from Ben Lee                           https://www.regulations.gov/comment/USTR-2019-0004-0064   5/28/2019

PR-6244    USTR-2019-0004-0065 from NICKI Homan                       https://www.regulations.gov/comment/USTR-2019-0004-0065   5/28/2019

PR-6245    USTR-2019-0004-0066 from James J. Lally                    https://www.regulations.gov/comment/USTR-2019-0004-0066   5/28/2019

PR-6246    USTR-2019-0004-0067 from Anonymous                         https://www.regulations.gov/comment/USTR-2019-0004-0067   5/28/2019



                                                                369
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 373 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6247    USTR-2019-0004-0068 from martha saxton                                https://www.regulations.gov/comment/USTR-2019-0004-0068   5/28/2019

PR-6248    USTR-2019-0004-0069 from Charles Mandela                              https://www.regulations.gov/comment/USTR-2019-0004-0069   5/28/2019

PR-6249    USTR-2019-0004-0070 from Ralf Remshardt                               https://www.regulations.gov/comment/USTR-2019-0004-0070   5/28/2019

PR-6250    USTR-2019-0004-0071 from Nancy Saxby                                  https://www.regulations.gov/comment/USTR-2019-0004-0071   5/28/2019

PR-6251    USTR-2019-0004-0072 from David Broehm                                 https://www.regulations.gov/comment/USTR-2019-0004-0072   5/28/2019

PR-6252    USTR-2019-0004-0073 from Kate Celestian, Universal Parts Inc          https://www.regulations.gov/comment/USTR-2019-0004-0073   5/28/2019

PR-6253    USTR-2019-0004-0074 from Jaime Near, Universal Parts                  https://www.regulations.gov/comment/USTR-2019-0004-0074   5/28/2019

           USTR-2019-0004-0075 from Matt Priest, Footwear Distributors &
PR-6254                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0075   5/28/2019
           Retailers of America (FDRA)

PR-6255    USTR-2019-0004-0076 from Max Erickson                                 https://www.regulations.gov/comment/USTR-2019-0004-0076   5/28/2019

PR-6256    USTR-2019-0004-0077 from Jay Hole                                     https://www.regulations.gov/comment/USTR-2019-0004-0077   5/28/2019

PR-6257    USTR-2019-0004-0078 from John Alofs                                   https://www.regulations.gov/comment/USTR-2019-0004-0078   5/28/2019

PR-6258    USTR-2019-0004-0079 from Andrew Sinclair                              https://www.regulations.gov/comment/USTR-2019-0004-0079   5/28/2019

PR-6259    USTR-2019-0004-0080 from Spencer Cook                                 https://www.regulations.gov/comment/USTR-2019-0004-0080   5/28/2019

PR-6260    USTR-2019-0004-0081 from Charles W. Connors, Jr.                      https://www.regulations.gov/comment/USTR-2019-0004-0081   5/28/2019

PR-6261    USTR-2019-0004-0082 from Tom Pelayo                                   https://www.regulations.gov/comment/USTR-2019-0004-0082   5/28/2019

PR-6262    USTR-2019-0004-0083 from Erik Autor                                   https://www.regulations.gov/comment/USTR-2019-0004-0083   5/28/2019

PR-6263    USTR-2019-0004-0084 from Thomas Beckett                               https://www.regulations.gov/comment/USTR-2019-0004-0084   5/28/2019



                                                                           370
                            Case 1:21-cv-00052-3JP Document 297               Filed 04/30/21     Page 374 of 538


 Public
                            Document Name/Description                                Link to Publicly Available Documents            Date
Record #

PR-6264    USTR-2019-0004-0085 from Henry Abadi                           https://www.regulations.gov/comment/USTR-2019-0004-0085   5/28/2019

           USTR-2019-0004-0086 from Mark Dodgson, British Antique
PR-6265                                                                   https://www.regulations.gov/comment/USTR-2019-0004-0086   5/28/2019
           Dealers' Association

PR-6266    USTR-2019-0004-0087 from Patricia Graham                       https://www.regulations.gov/comment/USTR-2019-0004-0087   5/28/2019

PR-6267    USTR-2019-0004-0088 from Larry Scott                           https://www.regulations.gov/comment/USTR-2019-0004-0088   5/28/2019

PR-6268    USTR-2019-0004-0089 from leopold swergold                      https://www.regulations.gov/comment/USTR-2019-0004-0089   5/28/2019

PR-6269    USTR-2019-0004-0090 from Chris Farrier                         https://www.regulations.gov/comment/USTR-2019-0004-0090   5/28/2019

PR-6270    USTR-2019-0004-0091 from Richard Anonymous                     https://www.regulations.gov/comment/USTR-2019-0004-0091   5/28/2019

PR-6271    USTR-2019-0004-0092 from Richard Marchant                      https://www.regulations.gov/comment/USTR-2019-0004-0092   5/28/2019

PR-6272    USTR-2019-0004-0093 from Stephen Cherico                       https://www.regulations.gov/comment/USTR-2019-0004-0093   5/28/2019

PR-6273    USTR-2019-0004-0094 from Richard Domingo                       https://www.regulations.gov/comment/USTR-2019-0004-0094   5/29/2019

PR-6274    USTR-2019-0004-0095 from wyatt radke                           https://www.regulations.gov/comment/USTR-2019-0004-0095   5/29/2019

PR-6275    USTR-2019-0004-0096 from Kyle Cassidy                          https://www.regulations.gov/comment/USTR-2019-0004-0096   5/29/2019

PR-6276    USTR-2019-0004-0097 from Robbie Singer, Nearly Natural         https://www.regulations.gov/comment/USTR-2019-0004-0097   5/29/2019

PR-6277    USTR-2019-0004-0098 from HOWARD LEE                            https://www.regulations.gov/comment/USTR-2019-0004-0098   5/29/2019

PR-6278    USTR-2019-0004-0099 from Eric Zetterquist                      https://www.regulations.gov/comment/USTR-2019-0004-0099   5/29/2019

PR-6279    USTR-2019-0004-0100 from Shigeyuki Tanaka                      https://www.regulations.gov/comment/USTR-2019-0004-0100   5/29/2019

PR-6280    USTR-2019-0004-0101 from Nick Lewis                            https://www.regulations.gov/comment/USTR-2019-0004-0101   5/29/2019



                                                                    371
                           Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 375 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6281    USTR-2019-0004-0102 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0102   5/29/2019

PR-6282    USTR-2019-0004-0103 from Roger Keverne                               https://www.regulations.gov/comment/USTR-2019-0004-0103   5/29/2019

           USTR-2019-0004-0104 from RESTORE THE U.S BALANCE
PR-6283                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0104   5/29/2019
           SHEET

PR-6284    USTR-2019-0004-0105 from Helen Lally                                 https://www.regulations.gov/comment/USTR-2019-0004-0105   5/29/2019

PR-6285    USTR-2019-0004-0106 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0106   5/29/2019

PR-6286    USTR-2019-0004-0107 from Marcus Pascal                               https://www.regulations.gov/comment/USTR-2019-0004-0107   5/29/2019

PR-6287    USTR-2019-0004-0108 from marcus Linell                               https://www.regulations.gov/comment/USTR-2019-0004-0108   5/29/2019

PR-6288    USTR-2019-0004-0109 from Andrew Chait                                https://www.regulations.gov/comment/USTR-2019-0004-0109   5/29/2019

PR-6289    USTR-2019-0004-0110 from Mike Massey                                 https://www.regulations.gov/comment/USTR-2019-0004-0110   5/29/2019

PR-6290    USTR-2019-0004-0111 from Shengyuan Chen                              https://www.regulations.gov/comment/USTR-2019-0004-0111   5/29/2019

PR-6291    USTR-2019-0004-0112 from Haifeng Zhu                                 https://www.regulations.gov/comment/USTR-2019-0004-0112   5/29/2019

PR-6292    USTR-2019-0004-0113 from Mark Johnson                                https://www.regulations.gov/comment/USTR-2019-0004-0113   5/30/2019

PR-6293    USTR-2019-0004-0114 from Rick Muskat, Deer Stags                     https://www.regulations.gov/comment/USTR-2019-0004-0114   5/30/2019

PR-6294    USTR-2019-0004-0115 from I-Hsuan Chen                                https://www.regulations.gov/comment/USTR-2019-0004-0115   5/30/2019

PR-6295    USTR-2019-0004-0116 from Alan Chadwick                               https://www.regulations.gov/comment/USTR-2019-0004-0116   5/30/2019

PR-6296    USTR-2019-0004-0117 from Peter Ward                                  https://www.regulations.gov/comment/USTR-2019-0004-0117   5/30/2019

PR-6297    USTR-2019-0004-0118 from Michael Whiteley, Hatco Corporation         https://www.regulations.gov/comment/USTR-2019-0004-0118   5/30/2019



                                                                          372
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 376 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6298    USTR-2019-0004-0119 from Michael Doland                             https://www.regulations.gov/comment/USTR-2019-0004-0119   5/30/2019

PR-6299    USTR-2019-0004-0120 from Brandon Sparrow, Camp Chef                 https://www.regulations.gov/comment/USTR-2019-0004-0120   5/30/2019

           USTR-2019-0004-0121 from Nicole Vasilaros, National Marine
PR-6300                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0121   5/30/2019
           Manufacturers Association

PR-6301    USTR-2019-0004-0122 from Patrick Cook                               https://www.regulations.gov/comment/USTR-2019-0004-0122   5/30/2019

PR-6302    USTR-2019-0004-0123 from Brian Thompson                             https://www.regulations.gov/comment/USTR-2019-0004-0123   5/30/2019

PR-6303    USTR-2019-0004-0124 from Mike Russo, SEMI Americas                  https://www.regulations.gov/comment/USTR-2019-0004-0124   5/30/2019

PR-6304    USTR-2019-0004-0125 from Todd Gormick                               https://www.regulations.gov/comment/USTR-2019-0004-0125   5/31/2019

PR-6305    USTR-2019-0004-0126 from Steven Sashen                              https://www.regulations.gov/comment/USTR-2019-0004-0126   5/31/2019

PR-6306    USTR-2019-0004-0127 from Antoine Puech                              https://www.regulations.gov/comment/USTR-2019-0004-0127   5/31/2019

PR-6307    USTR-2019-0004-0128 from Glenn Hughes                               https://www.regulations.gov/comment/USTR-2019-0004-0128   5/31/2019

           USTR-2019-0004-0129 from Tim Tarpley, Petroleum Equipment &
PR-6308                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0129   5/31/2019
           Services Association

PR-6309    USTR-2019-0004-0130 from Robert Ferris                              https://www.regulations.gov/comment/USTR-2019-0004-0130   5/31/2019

PR-6310    USTR-2019-0004-0131 from Stephen Christian                          https://www.regulations.gov/comment/USTR-2019-0004-0131   5/31/2019

PR-6311    USTR-2019-0004-0132 from Brad Handelman                             https://www.regulations.gov/comment/USTR-2019-0004-0132   5/31/2019

PR-6312    USTR-2019-0004-0133 from Owen Lin                                   https://www.regulations.gov/comment/USTR-2019-0004-0133   5/31/2019

PR-6313    USTR-2019-0004-0134 from Thomas Beckett                             https://www.regulations.gov/comment/USTR-2019-0004-0134   5/31/2019

PR-6314    USTR-2019-0004-0135 from Martin Reynolds                            https://www.regulations.gov/comment/USTR-2019-0004-0135   5/31/2019



                                                                         373
                             Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 377 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents            Date
Record #

PR-6315    USTR-2019-0004-0136 from Angela Christopher                             https://www.regulations.gov/comment/USTR-2019-0004-0136   5/31/2019

PR-6316    USTR-2019-0004-0137 from Alyse Lipschutz                                https://www.regulations.gov/comment/USTR-2019-0004-0137   5/31/2019

PR-6317    USTR-2019-0004-0138 from Anonymous                                      https://www.regulations.gov/comment/USTR-2019-0004-0138   5/31/2019

PR-6318    USTR-2019-0004-0139 from william stovall                                https://www.regulations.gov/comment/USTR-2019-0004-0139   5/31/2019

PR-6319    USTR-2019-0004-0140 from Ed Rosenfeld                                   https://www.regulations.gov/comment/USTR-2019-0004-0140   5/31/2019

PR-6320    USTR-2019-0004-0141 from Stanley Rubin                                  https://www.regulations.gov/comment/USTR-2019-0004-0141   5/31/2019

           USTR-2019-0004-0142 from James Browning, Gold Medal Products
PR-6321                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0142   5/31/2019
           Co.

PR-6322    USTR-2019-0004-0143 from John Callaghan                                 https://www.regulations.gov/comment/USTR-2019-0004-0143   5/31/2019

PR-6323    USTR-2019-0004-0144 from Jose Reyes                                     https://www.regulations.gov/comment/USTR-2019-0004-0144   5/31/2019

PR-6324    USTR-2019-0004-0145 from Anthony Ford                                   https://www.regulations.gov/comment/USTR-2019-0004-0145   5/31/2019

PR-6325    USTR-2019-0004-0146 from Roger brownell                                 https://www.regulations.gov/comment/USTR-2019-0004-0146   5/31/2019

           USTR-2019-0004-0147 from Michael Bennett, Sandpiper of
PR-6326                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0147   5/31/2019
           California
           USTR-2019-0004-0148 from Ryan Mangahas, Sandpiper of
PR-6327                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0148   5/31/2019
           California

PR-6328    USTR-2019-0004-0149 from Peter Tompa, GHA and CCP                       https://www.regulations.gov/comment/USTR-2019-0004-0149   5/31/2019

PR-6329    USTR-2019-0004-0150 from Patricia Varrelmann                            https://www.regulations.gov/comment/USTR-2019-0004-0150   5/31/2019

PR-6330    USTR-2019-0004-0151 from Mike Conlan                                    https://www.regulations.gov/comment/USTR-2019-0004-0151   5/31/2019

           USTR-2019-0004-0152 from Peter Tompa, Internat'l Ass'n of Prof.
PR-6331                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0152    6/3/2019
           Numismatists



                                                                             374
                             Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 378 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-6332    USTR-2019-0004-0153 from John Newcaster                              https://www.regulations.gov/comment/USTR-2019-0004-0153   6/3/2019

PR-6333    USTR-2019-0004-0154 from Eric Harrison                               https://www.regulations.gov/comment/USTR-2019-0004-0154   6/3/2019

PR-6334    USTR-2019-0004-0155 from Bob Weber                                   https://www.regulations.gov/comment/USTR-2019-0004-0155   6/3/2019

PR-6335    USTR-2019-0004-0156 from Sally Burdon                                https://www.regulations.gov/comment/USTR-2019-0004-0156   6/3/2019

           USTR-2019-0004-0157 from Megan Krekowski, Suominen
PR-6336                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0157   6/3/2019
           Nonwovens

PR-6337    USTR-2019-0004-0158 from Joe Golla                                   https://www.regulations.gov/comment/USTR-2019-0004-0158   6/3/2019

           USTR-2019-0004-0159 from Suzanne Mantell, Independent Online
PR-6338                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0159   6/3/2019
           Booksellers Association

PR-6339    USTR-2019-0004-0160 from Paul Roth                                   https://www.regulations.gov/comment/USTR-2019-0004-0160   6/3/2019

PR-6340    USTR-2019-0004-0161 from Michael Collar, Winco Fireworks             https://www.regulations.gov/comment/USTR-2019-0004-0161   6/3/2019

PR-6341    USTR-2019-0004-0162 from David Bombard, Bishop Shreds                https://www.regulations.gov/comment/USTR-2019-0004-0162   6/3/2019

PR-6342    USTR-2019-0004-0163 from Andrew Chait, Ralph M. Chait, Inc.          https://www.regulations.gov/comment/USTR-2019-0004-0163   6/3/2019

PR-6343    USTR-2019-0004-0164 from Nancy Chen                                  https://www.regulations.gov/comment/USTR-2019-0004-0164   6/3/2019

           USTR-2019-0004-0165 from Bryan Szajko, RKM Fireworks
PR-6344                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0165   6/3/2019
           Company

PR-6345    USTR-2019-0004-0166 from Matt Feiner, SG Companies                   https://www.regulations.gov/comment/USTR-2019-0004-0166   6/3/2019

           USTR-2019-0004-0167 from Stephen Zelman, Bright Pharma Caps
PR-6346                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0167   6/3/2019
           Inc.

PR-6347    USTR-2019-0004-0168 from Peter Smith, Carter's, Inc.                 https://www.regulations.gov/comment/USTR-2019-0004-0168   6/3/2019

PR-6348    USTR-2019-0004-0169 from Chris Sackett, Bell Sports, Inc.            https://www.regulations.gov/comment/USTR-2019-0004-0169   6/3/2019



                                                                          375
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 379 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #
           USTR-2019-0004-0170 from Jennifer Evans, Patricia Nash Designs,
PR-6349                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0170   6/3/2019
           Inc.

PR-6350    USTR-2019-0004-0171 from Robert Senior                              https://www.regulations.gov/comment/USTR-2019-0004-0171   6/3/2019

           USTR-2019-0004-0172 from Greg Williamson, CamelBak Products,
PR-6351                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0172   6/3/2019
           LLC.
           USTR-2019-0004-0173 from Adam Freedman, Makrite North
PR-6352                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0173   6/3/2019
           America

PR-6353    USTR-2019-0004-0174 from Daryl Danielowicz                          https://www.regulations.gov/comment/USTR-2019-0004-0174   6/3/2019

PR-6354    USTR-2019-0004-0175 from Brent Merriam                              https://www.regulations.gov/comment/USTR-2019-0004-0175   6/3/2019

PR-6355    USTR-2019-0004-0176 from Michael Ingram                             https://www.regulations.gov/comment/USTR-2019-0004-0176   6/3/2019

PR-6356    USTR-2019-0004-0177 from TARIFF MAN                                 https://www.regulations.gov/comment/USTR-2019-0004-0177   6/3/2019

           USTR-2019-0004-0178 from Kate Fitz Gibbon, Committee for
PR-6357                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0178   6/3/2019
           Cultural Policy, Inc.
           USTR-2019-0004-0179 from Barbara Negron, North American
PR-6358                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0179   6/3/2019
           Natural Casing Association

PR-6359    USTR-2019-0004-0180 from Ayme Alvarez                               https://www.regulations.gov/comment/USTR-2019-0004-0180   6/3/2019

           USTR-2019-0004-0181 from Sen Murkowski, Sullivan Congressman
PR-6360                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0181   6/3/2019
           Young, US Congress
           USTR-2019-0004-0182 from Thomas W. Florsheim, Jr., Weyco
PR-6361                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0182   6/4/2019
           Group

PR-6362    USTR-2019-0004-0183 from Vincent Bellino, Bellino Fireworks         https://www.regulations.gov/comment/USTR-2019-0004-0183   6/4/2019

           USTR-2019-0004-0184 from Vane Wang, Wenzhou Longhua Daily
PR-6363                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0184   6/4/2019
           Electron Co., Ltd.

PR-6364    USTR-2019-0004-0185 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-0185   6/4/2019

PR-6365    USTR-2019-0004-0186 from Fair Trade                                 https://www.regulations.gov/comment/USTR-2019-0004-0186   6/4/2019



                                                                         376
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 380 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-6366    USTR-2019-0004-0187 from Mark Flannery, Regalo                       https://www.regulations.gov/comment/USTR-2019-0004-0187   6/4/2019

PR-6367    USTR-2019-0004-0188 from Thomas Saunders                             https://www.regulations.gov/comment/USTR-2019-0004-0188   6/4/2019

PR-6368    USTR-2019-0004-0189 from Vic Zoschak                                 https://www.regulations.gov/comment/USTR-2019-0004-0189   6/4/2019

PR-6369    USTR-2019-0004-0190 from Duane Layton                                https://www.regulations.gov/comment/USTR-2019-0004-0190   6/4/2019

PR-6370    USTR-2019-0004-0191 from Duane Layton                                https://www.regulations.gov/comment/USTR-2019-0004-0191   6/4/2019

PR-6371    USTR-2019-0004-0192 from Sanjay Kapoor                               https://www.regulations.gov/comment/USTR-2019-0004-0192   6/4/2019

PR-6372    USTR-2019-0004-0193 from Christopher Steinkamp                       https://www.regulations.gov/comment/USTR-2019-0004-0193   6/4/2019

PR-6373    USTR-2019-0004-0194 from Christina O'Connell                         https://www.regulations.gov/comment/USTR-2019-0004-0194   6/4/2019

PR-6374    USTR-2019-0004-0195 from Gordon Chow                                 https://www.regulations.gov/comment/USTR-2019-0004-0195   6/4/2019

PR-6375    USTR-2019-0004-0196 from QIAN FANG                                   https://www.regulations.gov/comment/USTR-2019-0004-0196   6/4/2019

           USTR-2019-0004-0197 from Lu Yu, China Chamber of Commerce
PR-6376                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0197   6/4/2019
           of I/E of Foodstuffs, Native Produce & Animal By-Products (CFNA)

PR-6377    USTR-2019-0004-0198 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0198   6/4/2019

PR-6378    USTR-2019-0004-0199 from Cathy Johnsen                               https://www.regulations.gov/comment/USTR-2019-0004-0199   6/4/2019

PR-6379    USTR-2019-0004-0200 from Tessa Helfet                                https://www.regulations.gov/comment/USTR-2019-0004-0200   6/4/2019

PR-6380    USTR-2019-0004-0201 from Kathi DUTILH, Milliken & Company            https://www.regulations.gov/comment/USTR-2019-0004-0201   6/4/2019

PR-6381    USTR-2019-0004-0202 from Lake Fang                                   https://www.regulations.gov/comment/USTR-2019-0004-0202   6/4/2019

PR-6382    USTR-2019-0004-0203 from John Zheng                                  https://www.regulations.gov/comment/USTR-2019-0004-0203   6/4/2019



                                                                          377
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 381 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-6383    USTR-2019-0004-0204 from Kerry Stackpole                           https://www.regulations.gov/comment/USTR-2019-0004-0204   6/4/2019

PR-6384    USTR-2019-0004-0205 from Scott Steinford                           https://www.regulations.gov/comment/USTR-2019-0004-0205   6/4/2019

PR-6385    USTR-2019-0004-0206 from Alice Lee                                 https://www.regulations.gov/comment/USTR-2019-0004-0206   6/4/2019

PR-6386    USTR-2019-0004-0207 from BH Shoe Company, Inc.                     https://www.regulations.gov/comment/USTR-2019-0004-0207   6/4/2019

PR-6387    USTR-2019-0004-0208 from Janelle Reiring                           https://www.regulations.gov/comment/USTR-2019-0004-0208   6/4/2019

PR-6388    USTR-2019-0004-0209 from Allison Card                              https://www.regulations.gov/comment/USTR-2019-0004-0209   6/4/2019

PR-6389    USTR-2019-0004-0210 from Kevin Monahan                             https://www.regulations.gov/comment/USTR-2019-0004-0210   6/4/2019

PR-6390    USTR-2019-0004-0211 from M Coleman                                 https://www.regulations.gov/comment/USTR-2019-0004-0211   6/4/2019

PR-6391    USTR-2019-0004-0212 from Robert Gaither, Shen Wei USA Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0212   6/4/2019

           USTR-2019-0004-0213 from Sydney Mintzer, Evenflo Company,
PR-6392                                                                       https://www.regulations.gov/comment/USTR-2019-0004-0213   6/5/2019
           Inc.

PR-6393    USTR-2019-0004-0214 from Michael Jeppesen                          https://www.regulations.gov/comment/USTR-2019-0004-0214   6/5/2019

PR-6394    USTR-2019-0004-0215 from YIN BLACK                                 https://www.regulations.gov/comment/USTR-2019-0004-0215   6/5/2019

           USTR-2019-0004-0216 from XU ERNEST, TAIZHOU FUTE
PR-6395                                                                       https://www.regulations.gov/comment/USTR-2019-0004-0216   6/5/2019
           TRANSMISSION MACHINERY CO.,LTD

PR-6396    USTR-2019-0004-0217 from Christopher Volpe                         https://www.regulations.gov/comment/USTR-2019-0004-0217   6/5/2019

           USTR-2019-0004-0218 from J. Michael Taylor, King & Spalding (on
PR-6397                                                                       https://www.regulations.gov/comment/USTR-2019-0004-0218   6/5/2019
           behalf of Rheem Manufacturing Company)

PR-6398    USTR-2019-0004-0219 from David Parr                                https://www.regulations.gov/comment/USTR-2019-0004-0219   6/5/2019

PR-6399    USTR-2019-0004-0220 from jun hu                                    https://www.regulations.gov/comment/USTR-2019-0004-0220   6/5/2019



                                                                        378
                            Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 382 of 538


 Public
                            Document Name/Description                               Link to Publicly Available Documents           Date
Record #

PR-6400    USTR-2019-0004-0221 from Christine Bliss                      https://www.regulations.gov/comment/USTR-2019-0004-0221   6/5/2019

PR-6401    USTR-2019-0004-0222 from James Erickson                       https://www.regulations.gov/comment/USTR-2019-0004-0222   6/5/2019

PR-6402    USTR-2019-0004-0223 from Jamie Fiocco                         https://www.regulations.gov/comment/USTR-2019-0004-0223   6/5/2019

PR-6403    USTR-2019-0004-0224 from Peter Caputa                         https://www.regulations.gov/comment/USTR-2019-0004-0224   6/5/2019

PR-6404    USTR-2019-0004-0225 from Trey Kraus                           https://www.regulations.gov/comment/USTR-2019-0004-0225   6/5/2019

PR-6405    USTR-2019-0004-0226 from Charles ADAM                         https://www.regulations.gov/comment/USTR-2019-0004-0226   6/5/2019

PR-6406    USTR-2019-0004-0227 from Todd Allain                          https://www.regulations.gov/comment/USTR-2019-0004-0227   6/5/2019

           USTR-2019-0004-0228 from Beth Ring, Sandler, Travis &
PR-6407                                                                  https://www.regulations.gov/comment/USTR-2019-0004-0228   6/5/2019
           Rosenberg, P.A.

PR-6408    USTR-2019-0004-0229 from Richard Solomon                      https://www.regulations.gov/comment/USTR-2019-0004-0229   6/5/2019

PR-6409    USTR-2019-0004-0230 from Robert Robinson                      https://www.regulations.gov/comment/USTR-2019-0004-0230   6/5/2019

PR-6410    USTR-2019-0004-0231 from Robert DeHaan                        https://www.regulations.gov/comment/USTR-2019-0004-0231   6/5/2019

PR-6411    USTR-2019-0004-0232 from Elizabeth Huff                       https://www.regulations.gov/comment/USTR-2019-0004-0232   6/5/2019

PR-6412    USTR-2019-0004-0233 from Albert Greco                         https://www.regulations.gov/comment/USTR-2019-0004-0233   6/5/2019

           USTR-2019-0004-0234 from GET AMERICA PRODUCING
PR-6413                                                                  https://www.regulations.gov/comment/USTR-2019-0004-0234   6/5/2019
           AGAIN

PR-6414    USTR-2019-0004-0235 from Gerry Lin                            https://www.regulations.gov/comment/USTR-2019-0004-0235   6/5/2019

PR-6415    USTR-2019-0004-0236 from Richard Sladic                       https://www.regulations.gov/comment/USTR-2019-0004-0236   6/5/2019

PR-6416    USTR-2019-0004-0237 from Marshall Fairbanks                   https://www.regulations.gov/comment/USTR-2019-0004-0237   6/5/2019



                                                                   379
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 383 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents           Date
Record #
           USTR-2019-0004-0238 from ANDREW ELKSNITIS, TYK
PR-6417                                                                       https://www.regulations.gov/comment/USTR-2019-0004-0238   6/5/2019
           AMERICA, INC.

PR-6418    USTR-2019-0004-0239 from Larry Berg                                https://www.regulations.gov/comment/USTR-2019-0004-0239   6/5/2019

PR-6419    USTR-2019-0004-0240 from Chris Monahan                             https://www.regulations.gov/comment/USTR-2019-0004-0240   6/5/2019

PR-6420    USTR-2019-0004-0241 from Richard Tinberg                           https://www.regulations.gov/comment/USTR-2019-0004-0241   6/5/2019

PR-6421    USTR-2019-0004-0242 from Daniel Chen, Chambers Fine Art            https://www.regulations.gov/comment/USTR-2019-0004-0242   6/5/2019

PR-6422    USTR-2019-0004-0243 from Robert Margevicius                        https://www.regulations.gov/comment/USTR-2019-0004-0243   6/5/2019

PR-6423    USTR-2019-0004-0244 from Josh Babb                                 https://www.regulations.gov/comment/USTR-2019-0004-0244   6/5/2019

PR-6424    USTR-2019-0004-0245 from Warren Payne, Element Electronics         https://www.regulations.gov/comment/USTR-2019-0004-0245   6/5/2019

PR-6425    USTR-2019-0004-0246 from Robert Shaw, Skull Hooker                 https://www.regulations.gov/comment/USTR-2019-0004-0246   6/5/2019

           USTR-2019-0004-0247 from Josh Werthaiser, Meeks, Sheppard, Leo
PR-6426                                                                       https://www.regulations.gov/comment/USTR-2019-0004-0247   6/5/2019
           & Pillsbury

PR-6427    USTR-2019-0004-0248 from Alfredo Camacho                           https://www.regulations.gov/comment/USTR-2019-0004-0248   6/5/2019

PR-6428    USTR-2019-0004-0249 from Peter Goggi                               https://www.regulations.gov/comment/USTR-2019-0004-0249   6/5/2019

           USTR-2019-0004-0250 from Jared Angle, Mitsubishi Chemical
PR-6429                                                                       https://www.regulations.gov/comment/USTR-2019-0004-0250   6/6/2019
           America, Inc.

PR-6430    USTR-2019-0004-0251 from Wade Miquelon, Jo-Ann Stores, LLC         https://www.regulations.gov/comment/USTR-2019-0004-0251   6/6/2019

PR-6431    USTR-2019-0004-0252 from Joseph Gruchacz                           https://www.regulations.gov/comment/USTR-2019-0004-0252   6/6/2019

PR-6432    USTR-2019-0004-0253 from Danielle Goodrich                         https://www.regulations.gov/comment/USTR-2019-0004-0253   6/6/2019

PR-6433    USTR-2019-0004-0254 from Peter Furrer                              https://www.regulations.gov/comment/USTR-2019-0004-0254   6/6/2019



                                                                        380
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 384 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-6434    USTR-2019-0004-0255 from Pete Furrer, Rusoh, Inc.                   https://www.regulations.gov/comment/USTR-2019-0004-0255   6/6/2019

PR-6435    USTR-2019-0004-0256 from Timothy Matthews, Jewelry Television       https://www.regulations.gov/comment/USTR-2019-0004-0256   6/6/2019

PR-6436    USTR-2019-0004-0257 from Charles Stout                              https://www.regulations.gov/comment/USTR-2019-0004-0257   6/6/2019

PR-6437    USTR-2019-0004-0258 from Tobias Baumgaertel                         https://www.regulations.gov/comment/USTR-2019-0004-0258   6/6/2019

PR-6438    USTR-2019-0004-0259 from Thomas Wiewandt                            https://www.regulations.gov/comment/USTR-2019-0004-0259   6/6/2019

PR-6439    USTR-2019-0004-0260 from Paul Black, Ocin's Innovations             https://www.regulations.gov/comment/USTR-2019-0004-0260   6/6/2019

PR-6440    USTR-2019-0004-0261 from Christopher Volpe                          https://www.regulations.gov/comment/USTR-2019-0004-0261   6/6/2019

PR-6441    USTR-2019-0004-0262 from BRIAN SMITH                                https://www.regulations.gov/comment/USTR-2019-0004-0262   6/6/2019

PR-6442    USTR-2019-0004-0263 from Rick Helfenbein                            https://www.regulations.gov/comment/USTR-2019-0004-0263   6/6/2019

PR-6443    USTR-2019-0004-0264 from George Dick                                https://www.regulations.gov/comment/USTR-2019-0004-0264   6/6/2019

PR-6444    USTR-2019-0004-0265 from jessica wu                                 https://www.regulations.gov/comment/USTR-2019-0004-0265   6/6/2019

           USTR-2019-0004-0266 from China Chamber of Commerce of
PR-6445                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0266   6/6/2019
           Foodstuffs, Native Produce and Animal By Products (CFNA)

PR-6446    USTR-2019-0004-0267 from Gavin Gu                                   https://www.regulations.gov/comment/USTR-2019-0004-0267   6/6/2019

PR-6447    USTR-2019-0004-0268 from Alexander Koff, VeriFone, Inc.             https://www.regulations.gov/comment/USTR-2019-0004-0268   6/6/2019

PR-6448    USTR-2019-0004-0269 from Scott Lichtenberg                          https://www.regulations.gov/comment/USTR-2019-0004-0269   6/6/2019

PR-6449    USTR-2019-0004-0270 from Rick Van Arnam, The Vision Council         https://www.regulations.gov/comment/USTR-2019-0004-0270   6/6/2019

PR-6450    USTR-2019-0004-0271 from James Carpenter                            https://www.regulations.gov/comment/USTR-2019-0004-0271   6/6/2019



                                                                         381
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 385 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-6451    USTR-2019-0004-0272 from Haicheng Zhu                                  https://www.regulations.gov/comment/USTR-2019-0004-0272    6/6/2019

PR-6452    USTR-2019-0004-0273 from Patrick Fields, California Bees, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0273    6/6/2019

PR-6453    USTR-2019-0004-0274 from Ling haibo                                    https://www.regulations.gov/comment/USTR-2019-0004-0274    6/6/2019

PR-6454    USTR-2019-0004-0275 from Tom Waldrop                                   https://www.regulations.gov/comment/USTR-2019-0004-0275    6/6/2019

PR-6455    USTR-2019-0004-0276 from Guiqing Wang                                  https://www.regulations.gov/comment/USTR-2019-0004-0276    6/6/2019

PR-6456    USTR-2019-0004-0277 from Steven Baker                                  https://www.regulations.gov/comment/USTR-2019-0004-0277    6/6/2019

PR-6457    USTR-2019-0004-0278 from Gary Zurn                                     https://www.regulations.gov/comment/USTR-2019-0004-0278    6/6/2019

PR-6458    USTR-2019-0004-0279 from Hagan Walker                                  https://www.regulations.gov/comment/USTR-2019-0004-0279    6/6/2019

PR-6459    USTR-2019-0004-0280 from Eric Schinfeld, Port of Seattle               https://www.regulations.gov/comment/USTR-2019-0004-0280    6/6/2019

PR-6460    USTR-2019-0004-0281 from Tim Gallogly                                  https://www.regulations.gov/comment/USTR-2019-0004-0281    6/6/2019

PR-6461    USTR-2019-0004-0282 from Kevin Cosgriff                                https://www.regulations.gov/comment/USTR-2019-0004-0282    6/6/2019

PR-6462    USTR-2019-0004-0283 from Jared Angle, Moen Incorporated                https://www.regulations.gov/comment/USTR-2019-0004-0283    6/6/2019

PR-6463    USTR-2019-0004-0284 from Cindy Revera, The White Closet Bridal         https://www.regulations.gov/comment/USTR-2019-0004-0284    6/7/2019

PR-6464    USTR-2019-0004-0285 from Nick Salza                                    https://www.regulations.gov/comment/USTR-2019-0004-0285   6/10/2019

           USTR-2019-0004-0286 from Bryan Soukup, The American Society
PR-6465                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0286   6/10/2019
           of Interior Designers

PR-6466    USTR-2019-0004-0287 from Joan Williston, Panolam                       https://www.regulations.gov/comment/USTR-2019-0004-0287   6/10/2019

PR-6467    USTR-2019-0004-0288 from James Kolbe                                   https://www.regulations.gov/comment/USTR-2019-0004-0288   6/10/2019



                                                                            382
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 386 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6468    USTR-2019-0004-0289 from Jody Graham                                https://www.regulations.gov/comment/USTR-2019-0004-0289   6/10/2019

           USTR-2019-0004-0290 from Russell Torres, Graco Children's
PR-6469                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0290   6/10/2019
           Products Inc.

PR-6470    USTR-2019-0004-0291 from Stephen Pelkey                             https://www.regulations.gov/comment/USTR-2019-0004-0291   6/10/2019

PR-6471    USTR-2019-0004-0292 from Douglas Lauer, Old World Christmas         https://www.regulations.gov/comment/USTR-2019-0004-0292   6/10/2019

PR-6472    USTR-2019-0004-0293 from Heather Shepardson, Rauch Brands           https://www.regulations.gov/comment/USTR-2019-0004-0293   6/10/2019

PR-6473    USTR-2019-0004-0294 from Brandon Peckman                            https://www.regulations.gov/comment/USTR-2019-0004-0294   6/10/2019

PR-6474    USTR-2019-0004-0295 from Lawrence Bogard, Klean Kanteen, Inc.       https://www.regulations.gov/comment/USTR-2019-0004-0295   6/10/2019

PR-6475    USTR-2019-0004-0296 from Thomas Conley                              https://www.regulations.gov/comment/USTR-2019-0004-0296   6/10/2019

PR-6476    USTR-2019-0004-0297 from Rick Van Arnam, The Vision Council         https://www.regulations.gov/comment/USTR-2019-0004-0297   6/10/2019

PR-6477    USTR-2019-0004-0298 from Larry Griffith                             https://www.regulations.gov/comment/USTR-2019-0004-0298   6/10/2019

PR-6478    USTR-2019-0004-0299 from Daniel Guigui                              https://www.regulations.gov/comment/USTR-2019-0004-0299   6/10/2019

PR-6479    USTR-2019-0004-0300 from Dimitri Cretikos                           https://www.regulations.gov/comment/USTR-2019-0004-0300   6/10/2019

PR-6480    USTR-2019-0004-0301 from James Daily, SimpliSafe, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-0301   6/10/2019

           USTR-2019-0004-0302 from David L. Franco, Sandler, Travis &
PR-6481                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0302   6/10/2019
           Rosenberg, P.A.

PR-6482    USTR-2019-0004-0303 from George White                               https://www.regulations.gov/comment/USTR-2019-0004-0303   6/10/2019

PR-6483    USTR-2019-0004-0304 from Brett Portaro                              https://www.regulations.gov/comment/USTR-2019-0004-0304   6/10/2019

PR-6484    USTR-2019-0004-0305 from Robert Menzel                              https://www.regulations.gov/comment/USTR-2019-0004-0305   6/10/2019



                                                                         383
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 387 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-6485    USTR-2019-0004-0306 from Bradley Mattarocci                            https://www.regulations.gov/comment/USTR-2019-0004-0306   6/10/2019

PR-6486    USTR-2019-0004-0307 from Lance Hart, DEMDACO                           https://www.regulations.gov/comment/USTR-2019-0004-0307   6/10/2019

PR-6487    USTR-2019-0004-0308 from Jonathan King, TCL North America              https://www.regulations.gov/comment/USTR-2019-0004-0308   6/10/2019

           USTR-2019-0004-0309 from Aaron Applebaum, Baker & McKenzie
PR-6488                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0309   6/10/2019
           LLP
           USTR-2019-0004-0310 from John Totaro, AMG Aluminum North
PR-6489                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0310   6/10/2019
           America, LLC

PR-6490    USTR-2019-0004-0311 from Ken Strait                                    https://www.regulations.gov/comment/USTR-2019-0004-0311   6/10/2019

PR-6491    USTR-2019-0004-0312 from Bryan Riley                                   https://www.regulations.gov/comment/USTR-2019-0004-0312   6/10/2019

PR-6492    USTR-2019-0004-0313 from Jason Leggatt, Life Jacket Association        https://www.regulations.gov/comment/USTR-2019-0004-0313   6/10/2019

PR-6493    USTR-2019-0004-0314 from Meredith DeMent, Char-Broil LLC               https://www.regulations.gov/comment/USTR-2019-0004-0314   6/10/2019

PR-6494    USTR-2019-0004-0315 from Allison Tuszynski, NACD                       https://www.regulations.gov/comment/USTR-2019-0004-0315   6/10/2019

PR-6495    USTR-2019-0004-0316 from Sarah Moe                                     https://www.regulations.gov/comment/USTR-2019-0004-0316   6/10/2019

PR-6496    USTR-2019-0004-0317 from Mark Maroon, Maroon Group LLC                 https://www.regulations.gov/comment/USTR-2019-0004-0317   6/10/2019

PR-6497    USTR-2019-0004-0318 from Dolores Hunt                                  https://www.regulations.gov/comment/USTR-2019-0004-0318   6/10/2019

PR-6498    USTR-2019-0004-0319 from Harvey Arfa                                   https://www.regulations.gov/comment/USTR-2019-0004-0319   6/10/2019

PR-6499    USTR-2019-0004-0320 from Susan Parker                                  https://www.regulations.gov/comment/USTR-2019-0004-0320   6/10/2019

           USTR-2019-0004-0321 from Nicole Bivens Collinson, Sandler,
PR-6500                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0321   6/10/2019
           Travis & Rosenberg PA

PR-6501    USTR-2019-0004-0322 from C.J. Erickson, Foison Packaging, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0322   6/10/2019



                                                                            384
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 388 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6502    USTR-2019-0004-0323 from Rena DeBerry                                https://www.regulations.gov/comment/USTR-2019-0004-0323   6/10/2019

           USTR-2019-0004-0324 from Sulafa Grijalva Perez, Neville Peterson
PR-6503                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0324   6/10/2019
           LLP

PR-6504    USTR-2019-0004-0325 from Katie Ioanilli                              https://www.regulations.gov/comment/USTR-2019-0004-0325   6/10/2019

           USTR-2019-0004-0326 from Jessica Wasserman, Greenspoon
PR-6505                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0326   6/10/2019
           Marder

PR-6506    USTR-2019-0004-0327 from Jonathan Viner, KIK Custom Products         https://www.regulations.gov/comment/USTR-2019-0004-0327   6/10/2019

PR-6507    USTR-2019-0004-0328 from Harry Kazazian, Exxel Outdoors LLC          https://www.regulations.gov/comment/USTR-2019-0004-0328   6/10/2019

PR-6508    USTR-2019-0004-0329 from Marc Jourlait, Jones Day                    https://www.regulations.gov/comment/USTR-2019-0004-0329   6/10/2019

PR-6509    USTR-2019-0004-0330 from Ken Sprague                                 https://www.regulations.gov/comment/USTR-2019-0004-0330   6/10/2019

PR-6510    USTR-2019-0004-0331 from Jean Yoho                                   https://www.regulations.gov/comment/USTR-2019-0004-0331   6/10/2019

PR-6511    USTR-2019-0004-0332 from G. Doug Hill                                https://www.regulations.gov/comment/USTR-2019-0004-0332   6/10/2019

PR-6512    USTR-2019-0004-0333 from Wesley Cline, Zurn Industries               https://www.regulations.gov/comment/USTR-2019-0004-0333   6/10/2019

           USTR-2019-0004-0334 from David L. Franco, Sandler, Travis &
PR-6513                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0334   6/10/2019
           Rosenberg, P.A.

PR-6514    USTR-2019-0004-0335 from Ann Wilson                                  https://www.regulations.gov/comment/USTR-2019-0004-0335   6/10/2019

PR-6515    USTR-2019-0004-0336 from Matt Kormann                                https://www.regulations.gov/comment/USTR-2019-0004-0336   6/10/2019

           USTR-2019-0004-0337 from Sulafa Grijalva Perez, Neville Peterson
PR-6516                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0337   6/10/2019
           LLP

PR-6517    USTR-2019-0004-0338 from Steven Lang                                 https://www.regulations.gov/comment/USTR-2019-0004-0338   6/10/2019

PR-6518    USTR-2019-0004-0339 from Glenn Wiltshire                             https://www.regulations.gov/comment/USTR-2019-0004-0339   6/10/2019



                                                                          385
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 389 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6519    USTR-2019-0004-0340 from Jared Angle, Wooster Brush Company          https://www.regulations.gov/comment/USTR-2019-0004-0340   6/10/2019

PR-6520    USTR-2019-0004-0341 from Scott Sennett                               https://www.regulations.gov/comment/USTR-2019-0004-0341   6/10/2019

PR-6521    USTR-2019-0004-0342 from Robert Soerens                              https://www.regulations.gov/comment/USTR-2019-0004-0342   6/10/2019

PR-6522    USTR-2019-0004-0343 from Marsha krantz                               https://www.regulations.gov/comment/USTR-2019-0004-0343   6/10/2019

PR-6523    USTR-2019-0004-0344 from Peter Friedfeld                             https://www.regulations.gov/comment/USTR-2019-0004-0344   6/10/2019

PR-6524    USTR-2019-0004-0345 from Charles Shor, DuroBag                       https://www.regulations.gov/comment/USTR-2019-0004-0345   6/10/2019

           USTR-2019-0004-0346 from Matt Moore, Quality Bicycle Products,
PR-6525                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0346   6/10/2019
           Inc.

PR-6526    USTR-2019-0004-0347 from John Karson                                 https://www.regulations.gov/comment/USTR-2019-0004-0347   6/10/2019

           USTR-2019-0004-0348 from Xu Zhu, Zhejiang Guxiandao Polyester
PR-6527                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0348   6/10/2019
           Dope Dyed Yarn Co.Ltd.

PR-6528    USTR-2019-0004-0349 from Dexter Ford                                 https://www.regulations.gov/comment/USTR-2019-0004-0349   6/10/2019

PR-6529    USTR-2019-0004-0350 from Andrew Elder                                https://www.regulations.gov/comment/USTR-2019-0004-0350   6/10/2019

           USTR-2019-0004-0351 from Neil Gilstrap, Happy Gorilla Game
PR-6530                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0351   6/10/2019
           Studio
           USTR-2019-0004-0352 from Jonathan Gold, National Retail
PR-6531                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0352   6/10/2019
           Federation

PR-6532    USTR-2019-0004-0353 from Karen Giberson, Accessories council         https://www.regulations.gov/comment/USTR-2019-0004-0353   6/10/2019

PR-6533    USTR-2019-0004-0354 from David CA Business                           https://www.regulations.gov/comment/USTR-2019-0004-0354   6/10/2019

PR-6534    USTR-2019-0004-0355 from Nate Herman                                 https://www.regulations.gov/comment/USTR-2019-0004-0355   6/10/2019

           USTR-2019-0004-0356 from Cristen Kogl, Zebra Technologies
PR-6535                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0356   6/10/2019
           Corporation



                                                                          386
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 390 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6536    USTR-2019-0004-0357 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0357   6/10/2019

           USTR-2019-0004-0358 from Alissa Chase, Drexel Chemical
PR-6537                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0358   6/10/2019
           Company

PR-6538    USTR-2019-0004-0359 from Association of Art Museum Directors         https://www.regulations.gov/comment/USTR-2019-0004-0359   6/10/2019

           USTR-2019-0004-0360 from Robert Leo, Meeks, Sheppard, Leo &
PR-6539                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0360   6/10/2019
           Pillsbury

PR-6540    USTR-2019-0004-0361 from Gary Wakley                                 https://www.regulations.gov/comment/USTR-2019-0004-0361   6/10/2019

PR-6541    USTR-2019-0004-0362 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0362   6/10/2019

           USTR-2019-0004-0363 from Jeff Petersen, Law Offices of Jeffrey T.
PR-6542                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0363   6/10/2019
           Petersen, P.C.

PR-6543    USTR-2019-0004-0364 from Rebecca Mond                                https://www.regulations.gov/comment/USTR-2019-0004-0364   6/10/2019

           USTR-2019-0004-0365 from American Eagle Superstore Inc dba Big
PR-6544                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0365   6/10/2019
           Fireworks

PR-6545    USTR-2019-0004-0366 from James Barthel, Bode                         https://www.regulations.gov/comment/USTR-2019-0004-0366   6/10/2019

           USTR-2019-0004-0367 from Jerry Huang, Akin Gump Strauss Hauer
PR-6546                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0367   6/10/2019
           & Feld LLP
           USTR-2019-0004-0368 from Yanbing Bai, tianjin jiuri new materials
PR-6547                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0368   6/10/2019
           co.,ltd

PR-6548    USTR-2019-0004-0369 from Frank Bodin                                 https://www.regulations.gov/comment/USTR-2019-0004-0369   6/10/2019

PR-6549    USTR-2019-0004-0370 from Clifton Sifford                             https://www.regulations.gov/comment/USTR-2019-0004-0370   6/10/2019

PR-6550    USTR-2019-0004-0371 from Sidney Stein, Stein Fibers Ltd.             https://www.regulations.gov/comment/USTR-2019-0004-0371   6/10/2019

PR-6551    USTR-2019-0004-0372 from pearl pan                                   https://www.regulations.gov/comment/USTR-2019-0004-0372   6/10/2019

PR-6552    USTR-2019-0004-0373 from JAMES SILVER                                https://www.regulations.gov/comment/USTR-2019-0004-0373   6/10/2019



                                                                          387
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 391 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-0374 from Hon. Amb. Stuart E. Eizenstat,
PR-6553                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0374   6/10/2019
           Covington & Burling LLP
           USTR-2019-0004-0375 from Bradee Lepak, National Bicycle Dealers
PR-6554                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0375   6/10/2019
           Association

PR-6555    USTR-2019-0004-0376 from Xiaochen Liu                                 https://www.regulations.gov/comment/USTR-2019-0004-0376   6/10/2019

PR-6556    USTR-2019-0004-0377 from Chad See                                     https://www.regulations.gov/comment/USTR-2019-0004-0377   6/10/2019

PR-6557    USTR-2019-0004-0378 from James Brennan, Jr.                           https://www.regulations.gov/comment/USTR-2019-0004-0378   6/10/2019

           USTR-2019-0004-0379 from Jason Trice, Jasco Products Company
PR-6558                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0379   6/10/2019
           LLC

PR-6559    USTR-2019-0004-0380 from Jared Angle, Polaris Industries Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0380   6/10/2019

           USTR-2019-0004-0381 from Jeff Fischer, Planet Gold Clothing
PR-6560                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0381   6/10/2019
           Company, Inc

PR-6561    USTR-2019-0004-0382 from Ralph Ives                                   https://www.regulations.gov/comment/USTR-2019-0004-0382   6/10/2019

PR-6562    USTR-2019-0004-0383 from Mark Flannery                                https://www.regulations.gov/comment/USTR-2019-0004-0383   6/10/2019

PR-6563    USTR-2019-0004-0384 from Lauren Tamburro                              https://www.regulations.gov/comment/USTR-2019-0004-0384   6/10/2019

           USTR-2019-0004-0385 from Julia Hughes, U.S. Fashion Industry
PR-6564                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0385   6/10/2019
           Association
           USTR-2019-0004-0386 from Jared Angle, Indian Motorcycle
PR-6565                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0386   6/10/2019
           Company
           USTR-2019-0004-0387 from Brian O'Shaughnessy, Revere Copper
PR-6566                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0387   6/10/2019
           Products, Inc.
           USTR-2019-0004-0388 from Scott Schloegel, Motorcycle Industry
PR-6567                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0388   6/10/2019
           Council
           USTR-2019-0004-0389 from Maria Douglass, Flagler Law Group
PR-6568                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0389   6/10/2019
           LLC

PR-6569    USTR-2019-0004-0390 from Kathy Mitchell, PetSmart, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-0390   6/10/2019



                                                                           388
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 392 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-0391 from David Snyder, American Property
PR-6570                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0391   6/10/2019
           Casualty Insurance Association (APICA)
           USTR-2019-0004-0392 from Manny Chirico, Sandler, Travis &
PR-6571                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0392   6/10/2019
           Rosenberg, P.A.
           USTR-2019-0004-0393 from Daniel Glucksman, International Safety
PR-6572                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0393   6/10/2019
           Equipment Association
           USTR-2019-0004-0394 from Erin Mannen, Orthopaedic Surgery
PR-6573                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0394   6/10/2019
           University of Arkansas for Medical Sciences

PR-6574    USTR-2019-0004-0395 from Sonja Chapman                               https://www.regulations.gov/comment/USTR-2019-0004-0395   6/10/2019

PR-6575    USTR-2019-0004-0396 from Richard Johnson, Ball Corporation           https://www.regulations.gov/comment/USTR-2019-0004-0396   6/10/2019

PR-6576    USTR-2019-0004-0397 from Jodi Gracey, Trek Bicycle Corporation       https://www.regulations.gov/comment/USTR-2019-0004-0397   6/10/2019

PR-6577    USTR-2019-0004-0398 from Joseph Lucas, CJ Bio America                https://www.regulations.gov/comment/USTR-2019-0004-0398   6/10/2019

           USTR-2019-0004-0399 from Lu Yu, China Chamber of Commerce
PR-6578                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0399   6/10/2019
           of I/E of Foodstuffs, Native Produce & Animal By-Products (CFNA)

PR-6579    USTR-2019-0004-0400 from Joseph Lucas, CJ Bio America Inc.           https://www.regulations.gov/comment/USTR-2019-0004-0400   6/10/2019

PR-6580    USTR-2019-0004-0401 from Bill Dickinson, DaMar Plastics              https://www.regulations.gov/comment/USTR-2019-0004-0401   6/10/2019

           USTR-2019-0004-0402 from Tate Zeigler, South Carolina Ports
PR-6581                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0402   6/10/2019
           Authority

PR-6582    USTR-2019-0004-0403 from HAOJUN CHENG                                https://www.regulations.gov/comment/USTR-2019-0004-0403   6/10/2019

           USTR-2019-0004-0404 from qiang ni, ZHEJIANG HENGDIAN
PR-6583                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0404   6/10/2019
           TOSPO IMP.&EXP CO., LTD

PR-6584    USTR-2019-0004-0405 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0405   6/10/2019

PR-6585    USTR-2019-0004-0406 from Win Cramer, JLab Audio                      https://www.regulations.gov/comment/USTR-2019-0004-0406   6/10/2019

           USTR-2019-0004-0407 from William Weimer, Phantom Fireworks
PR-6586                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0407   6/10/2019
           Companies



                                                                          389
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 393 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-0408 from John Larned, Global RFID Systems
PR-6587                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0408   6/10/2019
           North America, LLC

PR-6588    USTR-2019-0004-0409 from rick little, Everest Group USA             https://www.regulations.gov/comment/USTR-2019-0004-0409   6/10/2019

PR-6589    USTR-2019-0004-0410 from David Alpern, Ralsey Group Limited         https://www.regulations.gov/comment/USTR-2019-0004-0410   6/10/2019

           USTR-2019-0004-0411 from Colton La Zar, National Candle
PR-6590                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0411   6/10/2019
           Association

PR-6591    USTR-2019-0004-0412 from Anonymous Optician                         https://www.regulations.gov/comment/USTR-2019-0004-0412   6/10/2019

           USTR-2019-0004-0413 from Charlie Souhrada, North American
PR-6592                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0413   6/10/2019
           Association of Food Equipment Manufacturers (NAFEM)
           USTR-2019-0004-0414 from Jean Kolloff, Quinn Apparel + QI
PR-6593                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0414   6/10/2019
           Cashmere

PR-6594    USTR-2019-0004-0415 from Choon Teo, Zhejiang Medicine Co. Ltd.      https://www.regulations.gov/comment/USTR-2019-0004-0415   6/10/2019

PR-6595    USTR-2019-0004-0416 from Mike Powell, Primos Hunting                https://www.regulations.gov/comment/USTR-2019-0004-0416   6/10/2019

           USTR-2019-0004-0417 from Jean Kolloff, Quinn Apparel + QI
PR-6596                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0417   6/10/2019
           Cashmere

PR-6597    USTR-2019-0004-0418 from Rick Little, Everest Group USA             https://www.regulations.gov/comment/USTR-2019-0004-0418   6/10/2019

PR-6598    USTR-2019-0004-0420 from Gary Hufbauer                              https://www.regulations.gov/comment/USTR-2019-0004-0420   6/10/2019

PR-6599    USTR-2019-0004-0421 from Jessca Wasserman, Greenspoon Marder        https://www.regulations.gov/comment/USTR-2019-0004-0421   6/10/2019

PR-6600    USTR-2019-0004-0422 from Mark Corrado, Leading Lady Inc.            https://www.regulations.gov/comment/USTR-2019-0004-0422   6/10/2019

           USTR-2019-0004-0423 from Robert Leo, Meeks, Sheppard, Leo &
PR-6601                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0423   6/10/2019
           Pillsbury

PR-6602    USTR-2019-0004-0424 from Zoetis                                     https://www.regulations.gov/comment/USTR-2019-0004-0424   6/10/2019

           USTR-2019-0004-0425 from Jason Chen, City and Country Fine Tea
PR-6603                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0425   6/10/2019
           Corp.



                                                                         390
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 394 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6604    USTR-2019-0004-0426 from Justin Rimbert                             https://www.regulations.gov/comment/USTR-2019-0004-0426   6/10/2019

PR-6605    USTR-2019-0004-0427 from Michael Green                              https://www.regulations.gov/comment/USTR-2019-0004-0427   6/10/2019

           USTR-2019-0004-0428 from Robert Leo, Meeks, Sheppard, Leo &
PR-6606                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0428   6/10/2019
           Pillsbury
           USTR-2019-0004-0429 from Michael Saivetz, Richloom Fabrics
PR-6607                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0429   6/10/2019
           group

PR-6608    USTR-2019-0004-0430 from Kyle Fulmer                                https://www.regulations.gov/comment/USTR-2019-0004-0430   6/10/2019

PR-6609    USTR-2019-0004-0431 from Bernie Liu                                 https://www.regulations.gov/comment/USTR-2019-0004-0431   6/10/2019

           USTR-2019-0004-0432 from John Wolfe, The Northwest Seaport
PR-6610                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0432   6/10/2019
           Alliance

PR-6611    USTR-2019-0004-0433 from Robert Stack                               https://www.regulations.gov/comment/USTR-2019-0004-0433   6/10/2019

PR-6612    USTR-2019-0004-0434 from Eric Kramp                                 https://www.regulations.gov/comment/USTR-2019-0004-0434   6/10/2019

PR-6613    USTR-2019-0004-0435 from Gregory Shelton, Shelton Fireworks         https://www.regulations.gov/comment/USTR-2019-0004-0435   6/10/2019

PR-6614    USTR-2019-0004-0436 from Ben Elder                                  https://www.regulations.gov/comment/USTR-2019-0004-0436   6/10/2019

PR-6615    USTR-2019-0004-0437 from Mary Jo Muoio                              https://www.regulations.gov/comment/USTR-2019-0004-0437   6/10/2019

PR-6616    USTR-2019-0004-0438 from Kevin Sheehan, Hawke Sport Optics          https://www.regulations.gov/comment/USTR-2019-0004-0438   6/10/2019

PR-6617    USTR-2019-0004-0439 from Vishak Sankaran, Bushnell                  https://www.regulations.gov/comment/USTR-2019-0004-0439   6/10/2019

PR-6618    USTR-2019-0004-0440 from MARK Flannery                              https://www.regulations.gov/comment/USTR-2019-0004-0440   6/10/2019

           USTR-2019-0004-0441 from Jennifer Bennett, Summerland Brush
PR-6619                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0441   6/10/2019
           Company, DBA Desert Equestrian
           USTR-2019-0004-0442 from Morgan Lommele, The Bicycle Product
PR-6620                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0442   6/10/2019
           Suppliers Association and the People for Bikes Coalition



                                                                         391
                             Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 395 of 538


 Public
                             Document Name/Description                                        Link to Publicly Available Documents            Date
Record #

PR-6621    USTR-2019-0004-0443 from Andra Cerasani                                 https://www.regulations.gov/comment/USTR-2019-0004-0443   6/10/2019

PR-6622    USTR-2019-0004-0444 from Earl Cunningham                                https://www.regulations.gov/comment/USTR-2019-0004-0444   6/10/2019

PR-6623    USTR-2019-0004-0445 from Anonymous                                      https://www.regulations.gov/comment/USTR-2019-0004-0445   6/10/2019

           USTR-2019-0004-0446 from Maria Douglass, Evangelical Christian
PR-6624                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0446   6/10/2019
           Publishers Association (ECPA)

PR-6625    USTR-2019-0004-0447 from Erin Ennis, US-China Business Council          https://www.regulations.gov/comment/USTR-2019-0004-0447   6/10/2019

           USTR-2019-0004-0448 from James Burnett, Western Enterprises,
PR-6626                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0448   6/10/2019
           Inc.

PR-6627    USTR-2019-0004-0449 from Victoria Johnson                               https://www.regulations.gov/comment/USTR-2019-0004-0449   6/10/2019

PR-6628    USTR-2019-0004-0450 from Kirby Wilson                                   https://www.regulations.gov/comment/USTR-2019-0004-0450   6/10/2019

PR-6629    USTR-2019-0004-0451 from Colleen Firestine                              https://www.regulations.gov/comment/USTR-2019-0004-0451   6/10/2019

PR-6630    USTR-2019-0004-0452 from Frank Desiderio, Marc Fisher Footwear          https://www.regulations.gov/comment/USTR-2019-0004-0452   6/10/2019

PR-6631    USTR-2019-0004-0453 from John Herrmann                                  https://www.regulations.gov/comment/USTR-2019-0004-0453   6/10/2019

PR-6632    USTR-2019-0004-0454 from Kyle Gould                                     https://www.regulations.gov/comment/USTR-2019-0004-0454   6/10/2019

           USTR-2019-0004-0455 from Marc Schneider, Kenneth Cole
PR-6633                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0455   6/10/2019
           Production, Inc.

PR-6634    USTR-2019-0004-0456 from Stevenson Moore                                https://www.regulations.gov/comment/USTR-2019-0004-0456   6/10/2019

PR-6635    USTR-2019-0004-0457 from Tom Cove                                       https://www.regulations.gov/comment/USTR-2019-0004-0457   6/10/2019

PR-6636    USTR-2019-0004-0458 from Richard Harper                                 https://www.regulations.gov/comment/USTR-2019-0004-0458   6/10/2019

           USTR-2019-0004-0459 from Jeff Ferry, Coalition for a Prosperous
PR-6637                                                                            https://www.regulations.gov/comment/USTR-2019-0004-0459   6/10/2019
           America



                                                                             392
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 396 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-6638    USTR-2019-0004-0460 from Mark Proffitt                                 https://www.regulations.gov/comment/USTR-2019-0004-0460   6/10/2019

PR-6639    USTR-2019-0004-0461 from George Petre                                  https://www.regulations.gov/comment/USTR-2019-0004-0461   6/10/2019

PR-6640    USTR-2019-0004-0462 from Doug Ludwig                                   https://www.regulations.gov/comment/USTR-2019-0004-0462   6/10/2019

PR-6641    USTR-2019-0004-0463 from Tim MacGuidwin, The Catch Company             https://www.regulations.gov/comment/USTR-2019-0004-0463   6/10/2019

           USTR-2019-0004-0464 from Meredith DeMent, Strider Sports
PR-6642                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0464   6/10/2019
           International, Inc.
           USTR-2019-0004-0465 from Daniel Olp, Connor-Winfield
PR-6643                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0465   6/10/2019
           Corporation
           USTR-2019-0004-0466 from Rufus Yerxa, National Foreign Trade
PR-6644                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0466   6/10/2019
           Council
           USTR-2019-0004-0467 from Ian Fletcher, Coalition for a Prosperous
PR-6645                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0467   6/10/2019
           America
           USTR-2019-0004-0468 from Peter Erdman, Hisense USA
PR-6646                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0468   6/10/2019
           Corporation

PR-6647    USTR-2019-0004-0469 from Alex Burgos, TechNet                          https://www.regulations.gov/comment/USTR-2019-0004-0469   6/10/2019

           USTR-2019-0004-0470 from Meredith DeMent, W.C. Bradley/Zebco
PR-6648                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0470   6/10/2019
           Holdings, Inc.

PR-6649    USTR-2019-0004-0471 from Troy Benavidez, American Standard             https://www.regulations.gov/comment/USTR-2019-0004-0471   6/10/2019

           USTR-2019-0004-0472 from Alexander Brent, Tietex International
PR-6650                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0472   6/10/2019
           Ltd

PR-6651    USTR-2019-0004-0473 from Paul Rotstein                                 https://www.regulations.gov/comment/USTR-2019-0004-0473   6/10/2019

           USTR-2019-0004-0474 from Laura Tierney, Business Council for
PR-6652                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0474   6/10/2019
           Sustainable Energy (BCSE)

PR-6653    USTR-2019-0004-0475 from Barry King                                    https://www.regulations.gov/comment/USTR-2019-0004-0475   6/10/2019

PR-6654    USTR-2019-0004-0476 from David Tanner, Boardriders                     https://www.regulations.gov/comment/USTR-2019-0004-0476   6/10/2019



                                                                            393
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 397 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6655    USTR-2019-0004-0477 from Benjamin Zycher                             https://www.regulations.gov/comment/USTR-2019-0004-0477   6/10/2019

           USTR-2019-0004-0478 from Patricia Phillips, Michael Best
PR-6656                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0478   6/10/2019
           Strategies

PR-6657    USTR-2019-0004-0479 from Linda I. Chang, Forever21                   https://www.regulations.gov/comment/USTR-2019-0004-0479   6/10/2019

PR-6658    USTR-2019-0004-0480 from Lisa Webb                                   https://www.regulations.gov/comment/USTR-2019-0004-0480   6/10/2019

           USTR-2019-0004-0481 from Kurt Nagle, American Association of
PR-6659                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0481   6/10/2019
           Port Authorities

PR-6660    USTR-2019-0004-0482 from Kendra Jones, Epson America                 https://www.regulations.gov/comment/USTR-2019-0004-0482   6/10/2019

PR-6661    USTR-2019-0004-0483 from Fabio Alt                                   https://www.regulations.gov/comment/USTR-2019-0004-0483   6/11/2019

           USTR-2019-0004-0484 from Edward Steiner, Sandler, Travis &
PR-6662                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0484   6/11/2019
           Rosenberg, P.A.
           USTR-2019-0004-0485 from Robert Leo, Meeks, Sheppard, Leo &
PR-6663                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0485   6/11/2019
           Pillsbury

PR-6664    USTR-2019-0004-0486 from Patrick Gill                                https://www.regulations.gov/comment/USTR-2019-0004-0486   6/11/2019

PR-6665    USTR-2019-0004-0487 from Patrick Fox, VF Corporation                 https://www.regulations.gov/comment/USTR-2019-0004-0487   6/11/2019

           USTR-2019-0004-0488 from Maureen Thorson, CropLife America
PR-6666                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0488   6/11/2019
           and RISE (Responsible Industry for a Sound Environment)

PR-6667    USTR-2019-0004-0489 from Kenneth OBrien                              https://www.regulations.gov/comment/USTR-2019-0004-0489   6/11/2019

           USTR-2019-0004-0490 from Jennifer Liu, Sony Interactive
PR-6668                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0490   6/11/2019
           Entertainment LLC

PR-6669    USTR-2019-0004-0491 from Andy Binder                                 https://www.regulations.gov/comment/USTR-2019-0004-0491   6/11/2019

PR-6670    USTR-2019-0004-0492 from Athena Ai, Real Flame Company, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0492   6/11/2019

           USTR-2019-0004-0493 from Jesse Spector, Software & Information
PR-6671                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0493   6/11/2019
           Industry Association (SIIA)



                                                                          394
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 398 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-6672    USTR-2019-0004-0494 from Jason Rabin, Centric Brands Inc.             https://www.regulations.gov/comment/USTR-2019-0004-0494   6/11/2019

PR-6673    USTR-2019-0004-0495 from Jennifer Cleary, AHAM                        https://www.regulations.gov/comment/USTR-2019-0004-0495   6/11/2019

PR-6674    USTR-2019-0004-0496 from Jason Kuhns, Individual                      https://www.regulations.gov/comment/USTR-2019-0004-0496   6/11/2019

PR-6675    USTR-2019-0004-0497 from Joe Meli, Prime Art and Jewel                https://www.regulations.gov/comment/USTR-2019-0004-0497   6/11/2019

PR-6676    USTR-2019-0004-0498 from Jim Lamoureux, Roku                          https://www.regulations.gov/comment/USTR-2019-0004-0498   6/11/2019

           USTR-2019-0004-0499 from James Cannon, American HFC
PR-6677                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0499   6/11/2019
           Coalition
           USTR-2019-0004-0500 from Ed Brzytwa, American Chemistry
PR-6678                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0500   6/11/2019
           Council
           USTR-2019-0004-0501 from Lisa Trofe, Juvenile Products
PR-6679                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0501   6/11/2019
           Manufacturers Association

PR-6680    USTR-2019-0004-0502 from Heather Litman, Intex Recreation Corp.       https://www.regulations.gov/comment/USTR-2019-0004-0502   6/11/2019

           USTR-2019-0004-0503 from Edward Steiner, Sandler, Travis &
PR-6681                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0503   6/11/2019
           Rosenberg, P.A.
           USTR-2019-0004-0504 from Farah Ahmed, Fragrance Creators
PR-6682                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0504   6/11/2019
           Association
           USTR-2019-0004-0505 from John Council, The Council Tool
PR-6683                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0505   6/11/2019
           Company, Inc.

PR-6684    USTR-2019-0004-0506 from William Schroedle                            https://www.regulations.gov/comment/USTR-2019-0004-0506   6/11/2019

PR-6685    USTR-2019-0004-0507 from Kenneth Weissman                             https://www.regulations.gov/comment/USTR-2019-0004-0507   6/11/2019

PR-6686    USTR-2019-0004-0508 from Maria Douglass, Flagler Law Group            https://www.regulations.gov/comment/USTR-2019-0004-0508   6/11/2019

           USTR-2019-0004-0509 from Eva Hampl, United States Council for
PR-6687                                                                          https://www.regulations.gov/comment/USTR-2019-0004-0509   6/11/2019
           International Business

PR-6688    USTR-2019-0004-0510 from Energy Storage Association                   https://www.regulations.gov/comment/USTR-2019-0004-0510   6/11/2019



                                                                           395
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 399 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6689    USTR-2019-0004-0511 from Daniel Nation                              https://www.regulations.gov/comment/USTR-2019-0004-0511   6/11/2019

PR-6690    USTR-2019-0004-0512 from Jason Clerke                               https://www.regulations.gov/comment/USTR-2019-0004-0512   6/11/2019

PR-6691    USTR-2019-0004-0513 from Geoffrey Goodale, LiceGuard LLC            https://www.regulations.gov/comment/USTR-2019-0004-0513   6/11/2019

PR-6692    USTR-2019-0004-0514 from Daryl Danielowicz                          https://www.regulations.gov/comment/USTR-2019-0004-0514   6/11/2019

PR-6693    USTR-2019-0004-0515 from James Archibald                            https://www.regulations.gov/comment/USTR-2019-0004-0515   6/11/2019

PR-6694    USTR-2019-0004-0516 from Katia Kelso, Ulla Johnson                  https://www.regulations.gov/comment/USTR-2019-0004-0516   6/11/2019

           USTR-2019-0004-0517 from Michael Weems, American Lighting
PR-6695                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0517   6/11/2019
           Association

PR-6696    USTR-2019-0004-0518 from Steve Jacaruso, Jack Rogers                https://www.regulations.gov/comment/USTR-2019-0004-0518   6/11/2019

PR-6697    USTR-2019-0004-0519 from Robert Zuanich                             https://www.regulations.gov/comment/USTR-2019-0004-0519   6/11/2019

PR-6698    USTR-2019-0004-0520 from Kerry Welty                                https://www.regulations.gov/comment/USTR-2019-0004-0520   6/11/2019

           USTR-2019-0004-0521 from Ian Davis, Occidental Chemical
PR-6699                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0521   6/11/2019
           Corporation (OxyChem)

PR-6700    USTR-2019-0004-0522 from Jeffrey Tooze                              https://www.regulations.gov/comment/USTR-2019-0004-0522   6/11/2019

PR-6701    USTR-2019-0004-0523 from Mika McLafferty, GDLSK                     https://www.regulations.gov/comment/USTR-2019-0004-0523   6/11/2019

PR-6702    USTR-2019-0004-0524 from Ellis Sullivan                             https://www.regulations.gov/comment/USTR-2019-0004-0524   6/11/2019

PR-6703    USTR-2019-0004-0525 from Lawrence Lefferts                          https://www.regulations.gov/comment/USTR-2019-0004-0525   6/11/2019

PR-6704    USTR-2019-0004-0526 from Thomas Harman, Balsam Hill                 https://www.regulations.gov/comment/USTR-2019-0004-0526   6/11/2019

PR-6705    USTR-2019-0004-0527 from Michael Ondruch, Safety Vision LLC         https://www.regulations.gov/comment/USTR-2019-0004-0527   6/11/2019



                                                                         396
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 400 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6706    USTR-2019-0004-0528 from David Aquino, SharkNinja                   https://www.regulations.gov/comment/USTR-2019-0004-0528   6/11/2019

PR-6707    USTR-2019-0004-0529 from Bryan Wolfe                                https://www.regulations.gov/comment/USTR-2019-0004-0529   6/11/2019

PR-6708    USTR-2019-0004-0530 from Josee Larocque                             https://www.regulations.gov/comment/USTR-2019-0004-0530   6/11/2019

PR-6709    USTR-2019-0004-0532 from Jared Angle, Best Buy Co., Inc.            https://www.regulations.gov/comment/USTR-2019-0004-0532   6/11/2019

PR-6710    USTR-2019-0004-0533 from Kenneth Stocker                            https://www.regulations.gov/comment/USTR-2019-0004-0533   6/11/2019

PR-6711    USTR-2019-0004-0534 from Cynthia Rowley, Cynthia Rowley             https://www.regulations.gov/comment/USTR-2019-0004-0534   6/11/2019

PR-6712    USTR-2019-0004-0535 from Tom Posey                                  https://www.regulations.gov/comment/USTR-2019-0004-0535   6/11/2019

PR-6713    USTR-2019-0004-0536 from Matthew Fass                               https://www.regulations.gov/comment/USTR-2019-0004-0536   6/11/2019

           USTR-2019-0004-0537 from Glenn DAgnes, Workman Publishing
PR-6714                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0537   6/11/2019
           Co., Inc.

PR-6715    USTR-2019-0004-0538 from Jared Angle, Best Buy Co., Inc.            https://www.regulations.gov/comment/USTR-2019-0004-0538   6/11/2019

PR-6716    USTR-2019-0004-0539 from Andy Missan                                https://www.regulations.gov/comment/USTR-2019-0004-0539   6/11/2019

PR-6717    USTR-2019-0004-0540 from JOANNE CASSIDY                             https://www.regulations.gov/comment/USTR-2019-0004-0540   6/11/2019

PR-6718    USTR-2019-0004-0541 from Teresa Lindsey, Michael Best Strategies    https://www.regulations.gov/comment/USTR-2019-0004-0541   6/11/2019

           USTR-2019-0004-0542 from Carolyn Foley, Penguin Random
PR-6719                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0542   6/11/2019
           House, LLC
           USTR-2019-0004-0543 from Kevin Kelley, Rochester Technology
PR-6720                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0543   6/11/2019
           and Manufacturing Association
           USTR-2019-0004-0544 from Chris Pesek, Unicat Catalyst
PR-6721                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0544   6/11/2019
           Technologies, Inc.

PR-6722    USTR-2019-0004-0545 from Hun Quach                                  https://www.regulations.gov/comment/USTR-2019-0004-0545   6/11/2019



                                                                         397
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 401 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-6723    USTR-2019-0004-0546 from doug ludwig                                https://www.regulations.gov/comment/USTR-2019-0004-0546   6/11/2019

           USTR-2019-0004-0547 from Casey Harrell, HarperCollins Christian
PR-6724                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0547   6/11/2019
           Publishing
           USTR-2019-0004-0548 from Monica Gorman, New Balance
PR-6725                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0548   6/11/2019
           Athletics, Inc.
           USTR-2019-0004-0549 from Bijou Mgbojikwe, Entertainment
PR-6726                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0549   6/11/2019
           Software Association
           USTR-2019-0004-0550 from John Watt, Stout Tanks and Kettles,
PR-6727                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0550   6/11/2019
           LLC

PR-6728    USTR-2019-0004-0551 from Robert DiMond                              https://www.regulations.gov/comment/USTR-2019-0004-0551   6/11/2019

PR-6729    USTR-2019-0004-0552 from Donald Levy, The Levy Group                https://www.regulations.gov/comment/USTR-2019-0004-0552   6/11/2019

PR-6730    USTR-2019-0004-0553 from Jared Wessel                               https://www.regulations.gov/comment/USTR-2019-0004-0553   6/11/2019

           USTR-2019-0004-0554 from Jared Wessel, Spectrum Brands
PR-6731                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0554   6/11/2019
           Holdings
           USTR-2019-0004-0555 from Steve Lang, American Bridal and Prom
PR-6732                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0555   6/11/2019
           Industry Association

PR-6733    USTR-2019-0004-0556 from Jim Weber                                  https://www.regulations.gov/comment/USTR-2019-0004-0556   6/11/2019

PR-6734    USTR-2019-0004-0557 from Harlan Kent, Pure Fishing, Inc.            https://www.regulations.gov/comment/USTR-2019-0004-0557   6/11/2019

           USTR-2019-0004-0558 from Thomas Albert, Feld Entertainment,
PR-6735                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0558   6/11/2019
           Inc.
           USTR-2019-0004-0559 from Michael Marks, Acme Manufacturing
PR-6736                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0559   6/11/2019
           Co.

PR-6737    USTR-2019-0004-0560 from Joseph Lucas                               https://www.regulations.gov/comment/USTR-2019-0004-0560   6/11/2019

PR-6738    USTR-2019-0004-0561 from Devi Keller                                https://www.regulations.gov/comment/USTR-2019-0004-0561   6/11/2019

PR-6739    USTR-2019-0004-0562 from Jennifer Dolin, Ledvance, LLC              https://www.regulations.gov/comment/USTR-2019-0004-0562   6/11/2019



                                                                         398
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 402 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-0563 from David Baker, Writing Instrument
PR-6740                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0563   6/11/2019
           Manufacturers Association

PR-6741    USTR-2019-0004-0564 from Douglas Klein                               https://www.regulations.gov/comment/USTR-2019-0004-0564   6/11/2019

           USTR-2019-0004-0565 from Jared Angle, 5N Plus Semiconductors
PR-6742                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0565   6/11/2019
           LLC

PR-6743    USTR-2019-0004-0566 from Glen Weinstein, iRobot Corporation          https://www.regulations.gov/comment/USTR-2019-0004-0566   6/11/2019

PR-6744    USTR-2019-0004-0567 from Mateen Afzal                                https://www.regulations.gov/comment/USTR-2019-0004-0567   6/11/2019

PR-6745    USTR-2019-0004-0568 from Alan Klestadt, Bennett & Company            https://www.regulations.gov/comment/USTR-2019-0004-0568   6/11/2019

           USTR-2019-0004-0569 from Glenn Hughes, American Sportfishing
PR-6746                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0569   6/11/2019
           Association
           USTR-2019-0004-0570 from Devin S. Sikes, Akin Gump Strauss
PR-6747                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0570   6/11/2019
           Hauer & Feld LLP
           USTR-2019-0004-0571 from M. Luisa Simpson, Association of
PR-6748                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0571   6/11/2019
           American Publishers

PR-6749    USTR-2019-0004-0572 from raymond xia, Individual                     https://www.regulations.gov/comment/USTR-2019-0004-0572   6/11/2019

PR-6750    USTR-2019-0004-0573 from Phil Poel, Ember Technologies               https://www.regulations.gov/comment/USTR-2019-0004-0573   6/11/2019

PR-6751    USTR-2019-0004-0574 from James L. Leder                              https://www.regulations.gov/comment/USTR-2019-0004-0574   6/11/2019

PR-6752    USTR-2019-0004-0575 from John McLemore                               https://www.regulations.gov/comment/USTR-2019-0004-0575   6/11/2019

           USTR-2019-0004-0576 from Suzanne Kane, Akin Gump Strauss
PR-6753                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0576   6/11/2019
           Hauer & Feld
           USTR-2019-0004-0577 from Craig Anderson, Publishers Clearing
PR-6754                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0577   6/11/2019
           House

PR-6755    USTR-2019-0004-0578 from Linda Chang, Forever 21                     https://www.regulations.gov/comment/USTR-2019-0004-0578   6/11/2019

PR-6756    USTR-2019-0004-0579 from Kevin Kempin, Head USA Inc.                 https://www.regulations.gov/comment/USTR-2019-0004-0579   6/11/2019



                                                                          399
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 403 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6757    USTR-2019-0004-0580 from Jared Angle, Life Fitness, LLC              https://www.regulations.gov/comment/USTR-2019-0004-0580   6/11/2019

           USTR-2019-0004-0581 from Bert Eshaghpour, Wego Chemical
PR-6758                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0581   6/11/2019
           Group Inc.
           USTR-2019-0004-0582 from Michael Esch, Church & Dwight Co.,
PR-6759                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0582   6/11/2019
           Inc.

PR-6760    USTR-2019-0004-0583 from Suzanne Kane                                https://www.regulations.gov/comment/USTR-2019-0004-0583   6/11/2019

           USTR-2019-0004-0584 from Robert Meyer zu Westram, EMS-
PR-6761                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0584   6/11/2019
           CHEMIE (North America) Inc.

PR-6762    USTR-2019-0004-0585 from Gail Ross, Krimson Klover                   https://www.regulations.gov/comment/USTR-2019-0004-0585   6/11/2019

           USTR-2019-0004-0586 from Christopher Cazenave, AES Drilling
PR-6763                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0586   6/11/2019
           Fluids, LLC

PR-6764    USTR-2019-0004-0587 from Lynn Fischer Fox, DC Public Library         https://www.regulations.gov/comment/USTR-2019-0004-0587   6/11/2019

PR-6765    USTR-2019-0004-0588 from Joseph Lucas                                https://www.regulations.gov/comment/USTR-2019-0004-0588   6/11/2019

PR-6766    USTR-2019-0004-0589 from Jingyu Nie                                  https://www.regulations.gov/comment/USTR-2019-0004-0589   6/11/2019

           USTR-2019-0004-0590 from Jeffrey Klausner, Capital Brands
PR-6767                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0590   6/11/2019
           Distribution, LLC
           USTR-2019-0004-0591 from Kimberly Glas, National Council of
PR-6768                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0591   6/11/2019
           Textile Organizations
           USTR-2019-0004-0592 from Christopher Cazenave, Newpark
PR-6769                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0592   6/11/2019
           Drilling Fluids LLC
           USTR-2019-0004-0593 from Heather Litman, Core Health & Fitness,
PR-6770                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0593   6/11/2019
           LLC
           USTR-2019-0004-0594 from Walter Spiegel, Standard Textile Co.,
PR-6771                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0594   6/11/2019
           Inc.
           USTR-2019-0004-0595 from Maureen Bray, Art Dealers Association
PR-6772                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0595   6/11/2019
           of America

PR-6773    USTR-2019-0004-0596 from Patrick Barry                               https://www.regulations.gov/comment/USTR-2019-0004-0596   6/11/2019



                                                                          400
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 404 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-0597 from Carlo Bargagli, Sandler, Travis &
PR-6774                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0597   6/11/2019
           Rosenberg, PA

PR-6775    USTR-2019-0004-0598 from Brendan Hoffman, Vince Holding Corp.        https://www.regulations.gov/comment/USTR-2019-0004-0598   6/11/2019

           USTR-2019-0004-0599 from Jared Angle, Goodman Manufacturing
PR-6776                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0599   6/11/2019
           Company, L.P.

PR-6777    USTR-2019-0004-0600 from Rob Calia, Medline Industries, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0600   6/11/2019

PR-6778    USTR-2019-0004-0601 from peng wu                                     https://www.regulations.gov/comment/USTR-2019-0004-0601   6/11/2019

           USTR-2019-0004-0602 from Timothy Molek, Freudenberg
PR-6779                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0602   6/11/2019
           Household Products

PR-6780    USTR-2019-0004-0603 from Heather Litman, Intex Recreation Corp.      https://www.regulations.gov/comment/USTR-2019-0004-0603   6/11/2019

PR-6781    USTR-2019-0004-0604 from Zhejiang Duoli Plastic Co., Ltd.            https://www.regulations.gov/comment/USTR-2019-0004-0604   6/11/2019

PR-6782    USTR-2019-0004-0605 from Vicky Sun                                   https://www.regulations.gov/comment/USTR-2019-0004-0605   6/11/2019

PR-6783    USTR-2019-0004-0606 from Jason Gerdon, TCT Mobile, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-0606   6/11/2019

PR-6784    USTR-2019-0004-0607 from James Archibald                             https://www.regulations.gov/comment/USTR-2019-0004-0607   6/11/2019

PR-6785    USTR-2019-0004-0608 from Andrew Rogers                               https://www.regulations.gov/comment/USTR-2019-0004-0608   6/11/2019

           USTR-2019-0004-0609 from William Hanvey, Auto Care
PR-6786                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0609   6/11/2019
           Association

PR-6787    USTR-2019-0004-0610 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0610   6/11/2019

PR-6788    USTR-2019-0004-0611 from Jennifer Newton                             https://www.regulations.gov/comment/USTR-2019-0004-0611   6/11/2019

PR-6789    USTR-2019-0004-0612 from Bryan Tracey                                https://www.regulations.gov/comment/USTR-2019-0004-0612   6/11/2019

PR-6790    USTR-2019-0004-0613 from Allen Ibara, soulbrain MI, Inc.             https://www.regulations.gov/comment/USTR-2019-0004-0613   6/11/2019



                                                                          401
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 405 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-6791    USTR-2019-0004-0614 from Steven Stokes, Propel Trampolines          https://www.regulations.gov/comment/USTR-2019-0004-0614   6/11/2019

PR-6792    USTR-2019-0004-0615 from Lilly Yao                                  https://www.regulations.gov/comment/USTR-2019-0004-0615   6/11/2019

PR-6793    USTR-2019-0004-0616 from Spencer Gore, Impossible Aerospace         https://www.regulations.gov/comment/USTR-2019-0004-0616   6/11/2019

PR-6794    USTR-2019-0004-0617 from Sonia HSU                                  https://www.regulations.gov/comment/USTR-2019-0004-0617   6/11/2019

           USTR-2019-0004-0618 from Aaron Padilla, American Petroleum
PR-6795                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0618   6/11/2019
           Institute (API)
           USTR-2019-0004-0619 from Li Wei, Zhejiang Nengfu Tourist
PR-6796                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0619   6/11/2019
           Products Co.,Ltd.

PR-6797    USTR-2019-0004-0620 from Robert Oppenheim                           https://www.regulations.gov/comment/USTR-2019-0004-0620   6/11/2019

PR-6798    USTR-2019-0004-0621 from Lana Rascionato, Arent Fox LLP             https://www.regulations.gov/comment/USTR-2019-0004-0621   6/11/2019

PR-6799    USTR-2019-0004-0622 from Jordan Davis, Mustad & Son Americas        https://www.regulations.gov/comment/USTR-2019-0004-0622   6/11/2019

PR-6800    USTR-2019-0004-0623 from Keith Harwood                              https://www.regulations.gov/comment/USTR-2019-0004-0623   6/11/2019

           USTR-2019-0004-0624 from Emma Rafaelof, Information
PR-6801                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0624   6/11/2019
           Technology Industry Council

PR-6802    USTR-2019-0004-0625 from Mindy Huang                                https://www.regulations.gov/comment/USTR-2019-0004-0625   6/11/2019

PR-6803    USTR-2019-0004-0626 from Andree Fant                                https://www.regulations.gov/comment/USTR-2019-0004-0626   6/11/2019

           USTR-2019-0004-0627 from BLAKE HANSON, Industrial Oil
PR-6804                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0627   6/11/2019
           Products
           USTR-2019-0004-0628 from Daniel Fabricant, Ph.D., Natural
PR-6805                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0628   6/11/2019
           Products Association
           USTR-2019-0004-0629 from Robert Margevicius, Specialized
PR-6806                                                                        https://www.regulations.gov/comment/USTR-2019-0004-0629   6/11/2019
           Bicycle Components, Inc.

PR-6807    USTR-2019-0004-0630 from Bart Prins, Arent Fox LLP                  https://www.regulations.gov/comment/USTR-2019-0004-0630   6/11/2019



                                                                         402
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 406 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-0631 from Hong Kong Art Craft Merchants
PR-6808                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0631   6/11/2019
           Association Ltd.

PR-6809    USTR-2019-0004-0632 from WEI ZHAO                                    https://www.regulations.gov/comment/USTR-2019-0004-0632   6/11/2019

PR-6810    USTR-2019-0004-0633 from Jared Angle, Streamlight, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-0633   6/11/2019

PR-6811    USTR-2019-0004-0634 from Robert Ranucci, Arent Fox LLP               https://www.regulations.gov/comment/USTR-2019-0004-0634   6/11/2019

PR-6812    USTR-2019-0004-0635 from Sage Chandler, International Trade          https://www.regulations.gov/comment/USTR-2019-0004-0635   6/11/2019

PR-6813    USTR-2019-0004-0636 from Lauren Wilk                                 https://www.regulations.gov/comment/USTR-2019-0004-0636   6/11/2019

PR-6814    USTR-2019-0004-0637 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-0637   6/11/2019

PR-6815    USTR-2019-0004-0638 from Robert Hubbard                              https://www.regulations.gov/comment/USTR-2019-0004-0638   6/11/2019

PR-6816    USTR-2019-0004-0639 from YU FAN                                      https://www.regulations.gov/comment/USTR-2019-0004-0639   6/11/2019

           USTR-2019-0004-0640 from Matthew Moedritzer, Society of
PR-6817                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0640   6/11/2019
           Chemical Manufacturers and Affiliates
           USTR-2019-0004-0641 from Fred Naimer, Montreal Lighting &
PR-6818                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0641   6/11/2019
           Hardware
           USTR-2019-0004-0642 from Jason Gerdon, Saul Ewing Arnstein &
PR-6819                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0642   6/11/2019
           Lehr LLP
           USTR-2019-0004-0643 from Tom Vining, National Elevator
PR-6820                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0643   6/11/2019
           Industry, Inc. (NEII)

PR-6821    USTR-2019-0004-0644 from Wylie Royce                                 https://www.regulations.gov/comment/USTR-2019-0004-0644   6/11/2019

PR-6822    USTR-2019-0004-0645 from George Souza, Endeavor Seafood, Inc.        https://www.regulations.gov/comment/USTR-2019-0004-0645   6/11/2019

           USTR-2019-0004-0646 from Sydney Mintzer, Evenflo Company,
PR-6823                                                                         https://www.regulations.gov/comment/USTR-2019-0004-0646   6/11/2019
           Inc.

PR-6824    USTR-2019-0004-0647 from Ryan Fleming, Isochem Colors, Inc.          https://www.regulations.gov/comment/USTR-2019-0004-0647   6/11/2019



                                                                          403
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 407 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-6825    USTR-2019-0004-0648 from Michael van Sunder                            https://www.regulations.gov/comment/USTR-2019-0004-0648   6/11/2019

PR-6826    USTR-2019-0004-0649 from Pete Furrer, Rusoh, Inc.                      https://www.regulations.gov/comment/USTR-2019-0004-0649   6/11/2019

PR-6827    USTR-2019-0004-0650 from Cindy Owens                                   https://www.regulations.gov/comment/USTR-2019-0004-0650   6/11/2019

PR-6828    USTR-2019-0004-0651 from Kyle Shutt                                    https://www.regulations.gov/comment/USTR-2019-0004-0651   6/11/2019

PR-6829    USTR-2019-0004-0652 from Jared Angle, Fuling Plastic USA, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0652   6/11/2019

PR-6830    USTR-2019-0004-0653 from Michael van Sunder                            https://www.regulations.gov/comment/USTR-2019-0004-0653   6/11/2019

PR-6831    USTR-2019-0004-0654 from V Quinn                                       https://www.regulations.gov/comment/USTR-2019-0004-0654   6/11/2019

PR-6832    USTR-2019-0004-0655 from John Colonna, K2 Sports                       https://www.regulations.gov/comment/USTR-2019-0004-0655   6/11/2019

PR-6833    USTR-2019-0004-0656 from Kathrin Belliveau, Hasbro, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-0656   6/11/2019

           USTR-2019-0004-0657 from John Broermann, Music Dealers
PR-6834                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0657   6/11/2019
           Resource Group LLC

PR-6835    USTR-2019-0004-0658 from Dee Berghuys, Charmant USA, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-0658   6/11/2019

PR-6836    USTR-2019-0004-0659 from Nichole Cook, '47 Brand, LLC                  https://www.regulations.gov/comment/USTR-2019-0004-0659   6/11/2019

           USTR-2019-0004-0660 from Steve Cistulli, Sandler, Travis &
PR-6837                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0660   6/11/2019
           Rosenberg, P.A.
           USTR-2019-0004-0661 from Maria Liezl Buison, SW Safety
PR-6838                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0661   6/11/2019
           Solutions Inc.

PR-6839    USTR-2019-0004-0662 from Jean Yoho, Sun Chemical                       https://www.regulations.gov/comment/USTR-2019-0004-0662   6/11/2019

PR-6840    USTR-2019-0004-0663 from Mika McLafferty, GDLSK                        https://www.regulations.gov/comment/USTR-2019-0004-0663   6/11/2019

PR-6841    USTR-2019-0004-0664 from Heather Litman                                https://www.regulations.gov/comment/USTR-2019-0004-0664   6/11/2019



                                                                            404
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 408 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-6842    USTR-2019-0004-0665 from Wendy Lazar                             https://www.regulations.gov/comment/USTR-2019-0004-0665   6/12/2019

PR-6843    USTR-2019-0004-0666 from Ben Abell, GOODR LLC                    https://www.regulations.gov/comment/USTR-2019-0004-0666   6/12/2019

PR-6844    USTR-2019-0004-0667 from Jeff Kingston, RCA Televisions          https://www.regulations.gov/comment/USTR-2019-0004-0667   6/12/2019

           USTR-2019-0004-0668 from David Snyder, American Property
PR-6845                                                                     https://www.regulations.gov/comment/USTR-2019-0004-0668   6/12/2019
           Casualty Insurance Association

PR-6846    USTR-2019-0004-0669 from Ted Eynon                               https://www.regulations.gov/comment/USTR-2019-0004-0669   6/12/2019

PR-6847    USTR-2019-0004-0670 from Douglas Lasko                           https://www.regulations.gov/comment/USTR-2019-0004-0670   6/12/2019

PR-6848    USTR-2019-0004-0671 from Kenneth Brownlee                        https://www.regulations.gov/comment/USTR-2019-0004-0671   6/12/2019

PR-6849    USTR-2019-0004-0672 from Amy Cheng                               https://www.regulations.gov/comment/USTR-2019-0004-0672   6/12/2019

PR-6850    USTR-2019-0004-0673 from Roger Rawlins                           https://www.regulations.gov/comment/USTR-2019-0004-0673   6/12/2019

PR-6851    USTR-2019-0004-0674 from Minjian Lu                              https://www.regulations.gov/comment/USTR-2019-0004-0674   6/12/2019

PR-6852    USTR-2019-0004-0675 from Dessa P Goddard                         https://www.regulations.gov/comment/USTR-2019-0004-0675   6/12/2019

PR-6853    USTR-2019-0004-0676 from Sooj Park                               https://www.regulations.gov/comment/USTR-2019-0004-0676   6/12/2019

PR-6854    USTR-2019-0004-0677 from Chao Guo                                https://www.regulations.gov/comment/USTR-2019-0004-0677   6/12/2019

PR-6855    USTR-2019-0004-0678 from Benjamin Rosset                         https://www.regulations.gov/comment/USTR-2019-0004-0678   6/12/2019

PR-6856    USTR-2019-0004-0679 from Kefeng Zheng                            https://www.regulations.gov/comment/USTR-2019-0004-0679   6/12/2019

PR-6857    USTR-2019-0004-0680 from Fenny Liu                               https://www.regulations.gov/comment/USTR-2019-0004-0680   6/12/2019

PR-6858    USTR-2019-0004-0681 from Hong Jiangyong                          https://www.regulations.gov/comment/USTR-2019-0004-0681   6/12/2019



                                                                      405
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 409 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-6859    USTR-2019-0004-0682 from Bill Cotton, Mountain Shades Inc.             https://www.regulations.gov/comment/USTR-2019-0004-0682   6/12/2019

PR-6860    USTR-2019-0004-0683 from Joseph Kang                                   https://www.regulations.gov/comment/USTR-2019-0004-0683   6/12/2019

           USTR-2019-0004-0684 from Mike Bober, The Pet Industry Joint
PR-6861                                                                           https://www.regulations.gov/comment/USTR-2019-0004-0684   6/12/2019
           Advisory Council

PR-6862    USTR-2019-0004-0685 from Mark Gollihur                                 https://www.regulations.gov/comment/USTR-2019-0004-0685   6/12/2019

PR-6863    USTR-2019-0004-0686 from Kathi DUTILH                                  https://www.regulations.gov/comment/USTR-2019-0004-0686   6/12/2019

PR-6864    USTR-2019-0004-0687 from John Steele, SW Safety Solutions Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0687   6/12/2019

PR-6865    USTR-2019-0004-0688 from Robbie Singer, Koff                           https://www.regulations.gov/comment/USTR-2019-0004-0688   6/12/2019

PR-6866    USTR-2019-0004-0689 from Bronwyn Flores                                https://www.regulations.gov/comment/USTR-2019-0004-0689   6/12/2019

PR-6867    USTR-2019-0004-0690 from Julie Holg                                    https://www.regulations.gov/comment/USTR-2019-0004-0690   6/12/2019

PR-6868    USTR-2019-0004-0691 from Michael Miraula                               https://www.regulations.gov/comment/USTR-2019-0004-0691   6/12/2019

PR-6869    USTR-2019-0004-0692 from Marilyn Washington                            https://www.regulations.gov/comment/USTR-2019-0004-0692   6/12/2019

PR-6870    USTR-2019-0004-0693 from Mark coria                                    https://www.regulations.gov/comment/USTR-2019-0004-0693   6/12/2019

PR-6871    USTR-2019-0004-0694 from Steven Marson, Martin & Ware Inc.             https://www.regulations.gov/comment/USTR-2019-0004-0694   6/12/2019

PR-6872    USTR-2019-0004-0695 from Diana Koenitz                                 https://www.regulations.gov/comment/USTR-2019-0004-0695   6/12/2019

PR-6873    USTR-2019-0004-0696 from Mary Rogge                                    https://www.regulations.gov/comment/USTR-2019-0004-0696   6/12/2019

PR-6874    USTR-2019-0004-0697 from Laurie Peters                                 https://www.regulations.gov/comment/USTR-2019-0004-0697   6/12/2019

PR-6875    USTR-2019-0004-0698 from Mitchell Pravatiner                           https://www.regulations.gov/comment/USTR-2019-0004-0698   6/12/2019



                                                                            406
                           Case 1:21-cv-00052-3JP Document 297           Filed 04/30/21     Page 410 of 538


 Public
                            Document Name/Description                           Link to Publicly Available Documents            Date
Record #

PR-6876    USTR-2019-0004-0699 from Debbie Babb                      https://www.regulations.gov/comment/USTR-2019-0004-0699   6/12/2019

PR-6877    USTR-2019-0004-0700 from Thomas McNamara                  https://www.regulations.gov/comment/USTR-2019-0004-0700   6/12/2019

PR-6878    USTR-2019-0004-0701 from Joan Schneider                   https://www.regulations.gov/comment/USTR-2019-0004-0701   6/12/2019

PR-6879    USTR-2019-0004-0702 from John Leach                       https://www.regulations.gov/comment/USTR-2019-0004-0702   6/12/2019

PR-6880    USTR-2019-0004-0703 from Jean Stephenson                  https://www.regulations.gov/comment/USTR-2019-0004-0703   6/12/2019

PR-6881    USTR-2019-0004-0704 from Susie Alfaro                     https://www.regulations.gov/comment/USTR-2019-0004-0704   6/12/2019

PR-6882    USTR-2019-0004-0705 from Jon Ross, PreSonus               https://www.regulations.gov/comment/USTR-2019-0004-0705   6/12/2019

PR-6883    USTR-2019-0004-0706 from Larry Sutton                     https://www.regulations.gov/comment/USTR-2019-0004-0706   6/12/2019

PR-6884    USTR-2019-0004-0707 from Carole Mock                      https://www.regulations.gov/comment/USTR-2019-0004-0707   6/12/2019

PR-6885    USTR-2019-0004-0708 from Jim Sepanek, De Rigo REM         https://www.regulations.gov/comment/USTR-2019-0004-0708   6/12/2019

PR-6886    USTR-2019-0004-0709 from Patricia Rose                    https://www.regulations.gov/comment/USTR-2019-0004-0709   6/12/2019

PR-6887    USTR-2019-0004-0710 from Alex Harris                      https://www.regulations.gov/comment/USTR-2019-0004-0710   6/12/2019

PR-6888    USTR-2019-0004-0711 from Debbie Joy-Wieder                https://www.regulations.gov/comment/USTR-2019-0004-0711   6/12/2019

PR-6889    USTR-2019-0004-0712 from Sandi Sandoval                   https://www.regulations.gov/comment/USTR-2019-0004-0712   6/12/2019

PR-6890    USTR-2019-0004-0713 from Michael Walden                   https://www.regulations.gov/comment/USTR-2019-0004-0713   6/12/2019

PR-6891    USTR-2019-0004-0714 from Johann Hollar                    https://www.regulations.gov/comment/USTR-2019-0004-0714   6/12/2019

PR-6892    USTR-2019-0004-0715 from Jack Broussard                   https://www.regulations.gov/comment/USTR-2019-0004-0715   6/12/2019



                                                               407
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 411 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-6893    USTR-2019-0004-0716 from Mark Shemanski                              https://www.regulations.gov/comment/USTR-2019-0004-0716   6/12/2019

PR-6894    USTR-2019-0004-0717 from Jacob Mann, Cellular Empire Inc.            https://www.regulations.gov/comment/USTR-2019-0004-0717   6/12/2019

PR-6895    USTR-2019-0004-0718 from Delila Owens                                https://www.regulations.gov/comment/USTR-2019-0004-0718   6/12/2019

PR-6896    USTR-2019-0004-0719 from David Stanley                               https://www.regulations.gov/comment/USTR-2019-0004-0719   6/12/2019

PR-6897    USTR-2019-0004-0720 from Robert Piggott                              https://www.regulations.gov/comment/USTR-2019-0004-0720   6/12/2019

PR-6898    USTR-2019-0004-0721 from Lissa Madsen                                https://www.regulations.gov/comment/USTR-2019-0004-0721   6/12/2019

PR-6899    USTR-2019-0004-0722 from Randy McNea                                 https://www.regulations.gov/comment/USTR-2019-0004-0722   6/12/2019

PR-6900    USTR-2019-0004-0723 from Robert Kahen, Dastech International         https://www.regulations.gov/comment/USTR-2019-0004-0723   6/12/2019

PR-6901    USTR-2019-0004-0724 from Gail Gao                                    https://www.regulations.gov/comment/USTR-2019-0004-0724   6/12/2019

PR-6902    USTR-2019-0004-0725 from Sarah Lundin                                https://www.regulations.gov/comment/USTR-2019-0004-0725   6/12/2019

PR-6903    USTR-2019-0004-0726 from Mary Maxon                                  https://www.regulations.gov/comment/USTR-2019-0004-0726   6/12/2019

PR-6904    USTR-2019-0004-0727 from Allan Lasater                               https://www.regulations.gov/comment/USTR-2019-0004-0727   6/12/2019

PR-6905    USTR-2019-0004-0728 from Darrell Neinast                             https://www.regulations.gov/comment/USTR-2019-0004-0728   6/12/2019

PR-6906    USTR-2019-0004-0729 from Michelle Phillips                           https://www.regulations.gov/comment/USTR-2019-0004-0729   6/12/2019

PR-6907    USTR-2019-0004-0730 from Doug Phelps                                 https://www.regulations.gov/comment/USTR-2019-0004-0730   6/12/2019

PR-6908    USTR-2019-0004-0731 from Harold Brown                                https://www.regulations.gov/comment/USTR-2019-0004-0731   6/12/2019

PR-6909    USTR-2019-0004-0732 from Patricia Tinker                             https://www.regulations.gov/comment/USTR-2019-0004-0732   6/12/2019



                                                                          408
                           Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 412 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-6910    USTR-2019-0004-0733 from Jean-Claude Zolan                        https://www.regulations.gov/comment/USTR-2019-0004-0733   6/12/2019

PR-6911    USTR-2019-0004-0734 from Jaclyn Frumkin, Eye Q Eyewear Corp.      https://www.regulations.gov/comment/USTR-2019-0004-0734   6/12/2019

           USTR-2019-0004-0735 from Roger Simmermaker, How Americans
PR-6912                                                                      https://www.regulations.gov/comment/USTR-2019-0004-0735   6/12/2019
           Can Buy American

PR-6913    USTR-2019-0004-0736 from Pam Evans                                https://www.regulations.gov/comment/USTR-2019-0004-0736   6/12/2019

PR-6914    USTR-2019-0004-0737 from Rebecca Pendergast                       https://www.regulations.gov/comment/USTR-2019-0004-0737   6/12/2019

PR-6915    USTR-2019-0004-0738 from Barbara Bocca                            https://www.regulations.gov/comment/USTR-2019-0004-0738   6/12/2019

PR-6916    USTR-2019-0004-0739 from Kathleen Mecum                           https://www.regulations.gov/comment/USTR-2019-0004-0739   6/12/2019

PR-6917    USTR-2019-0004-0740 from Catharine McEachern                      https://www.regulations.gov/comment/USTR-2019-0004-0740   6/12/2019

PR-6918    USTR-2019-0004-0741 from Robin Ripmaster                          https://www.regulations.gov/comment/USTR-2019-0004-0741   6/12/2019

PR-6919    USTR-2019-0004-0742 from Debi Crawford-Poyner                     https://www.regulations.gov/comment/USTR-2019-0004-0742   6/12/2019

PR-6920    USTR-2019-0004-0743 from Don Hudson                               https://www.regulations.gov/comment/USTR-2019-0004-0743   6/12/2019

PR-6921    USTR-2019-0004-0744 from Daniel Cortez                            https://www.regulations.gov/comment/USTR-2019-0004-0744   6/12/2019

PR-6922    USTR-2019-0004-0745 from Tim Linerud                              https://www.regulations.gov/comment/USTR-2019-0004-0745   6/12/2019

PR-6923    USTR-2019-0004-0746 from Jennifer White-Neal                      https://www.regulations.gov/comment/USTR-2019-0004-0746   6/12/2019

PR-6924    USTR-2019-0004-0747 from Roberta Scholes                          https://www.regulations.gov/comment/USTR-2019-0004-0747   6/12/2019

PR-6925    USTR-2019-0004-0748 from Joel Deaner-Rogers                       https://www.regulations.gov/comment/USTR-2019-0004-0748   6/12/2019

PR-6926    USTR-2019-0004-0749 from Bev Hillis                               https://www.regulations.gov/comment/USTR-2019-0004-0749   6/12/2019



                                                                       409
                           Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 413 of 538


 Public
                            Document Name/Description                         Link to Publicly Available Documents            Date
Record #

PR-6927    USTR-2019-0004-0750 from Jacqueline Smith               https://www.regulations.gov/comment/USTR-2019-0004-0750   6/12/2019

PR-6928    USTR-2019-0004-0751 from Larry Wash                     https://www.regulations.gov/comment/USTR-2019-0004-0751   6/12/2019

PR-6929    USTR-2019-0004-0752 from Andre Vonn                     https://www.regulations.gov/comment/USTR-2019-0004-0752   6/12/2019

PR-6930    USTR-2019-0004-0753 from Sharon McCahey                 https://www.regulations.gov/comment/USTR-2019-0004-0753   6/12/2019

PR-6931    USTR-2019-0004-0754 from Pamela Grazia                  https://www.regulations.gov/comment/USTR-2019-0004-0754   6/12/2019

PR-6932    USTR-2019-0004-0755 from Linda Lippner                  https://www.regulations.gov/comment/USTR-2019-0004-0755   6/12/2019

PR-6933    USTR-2019-0004-0756 from Blanca Estaba                  https://www.regulations.gov/comment/USTR-2019-0004-0756   6/12/2019

PR-6934    USTR-2019-0004-0757 from Myron Brown                    https://www.regulations.gov/comment/USTR-2019-0004-0757   6/12/2019

PR-6935    USTR-2019-0004-0758 from John Woolley                   https://www.regulations.gov/comment/USTR-2019-0004-0758   6/12/2019

PR-6936    USTR-2019-0004-0759 from Eleanor Anderson-Miles         https://www.regulations.gov/comment/USTR-2019-0004-0759   6/12/2019

PR-6937    USTR-2019-0004-0760 from Bob Ange                       https://www.regulations.gov/comment/USTR-2019-0004-0760   6/12/2019

PR-6938    USTR-2019-0004-0761 from David Hansen                   https://www.regulations.gov/comment/USTR-2019-0004-0761   6/12/2019

PR-6939    USTR-2019-0004-0762 from Willis Chou, Shen Wei          https://www.regulations.gov/comment/USTR-2019-0004-0762   6/12/2019

PR-6940    USTR-2019-0004-0763 from Diane Womack                   https://www.regulations.gov/comment/USTR-2019-0004-0763   6/12/2019

PR-6941    USTR-2019-0004-0764 from Angie Owens                    https://www.regulations.gov/comment/USTR-2019-0004-0764   6/12/2019

PR-6942    USTR-2019-0004-0765 from Paul Chu                       https://www.regulations.gov/comment/USTR-2019-0004-0765   6/12/2019

PR-6943    USTR-2019-0004-0766 from Nita Morrow                    https://www.regulations.gov/comment/USTR-2019-0004-0766   6/12/2019



                                                             410
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 414 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-6944    USTR-2019-0004-0767 from Brooke Walker                            https://www.regulations.gov/comment/USTR-2019-0004-0767   6/12/2019

PR-6945    USTR-2019-0004-0768 from Lee Rastetter                            https://www.regulations.gov/comment/USTR-2019-0004-0768   6/12/2019

PR-6946    USTR-2019-0004-0769 from Debbie Boomhower                         https://www.regulations.gov/comment/USTR-2019-0004-0769   6/12/2019

PR-6947    USTR-2019-0004-0770 from Norma Griffin                            https://www.regulations.gov/comment/USTR-2019-0004-0770   6/12/2019

PR-6948    USTR-2019-0004-0771 from Larry Ham                                https://www.regulations.gov/comment/USTR-2019-0004-0771   6/12/2019

PR-6949    USTR-2019-0004-0772 from Jane Lemison                             https://www.regulations.gov/comment/USTR-2019-0004-0772   6/12/2019

PR-6950    USTR-2019-0004-0773 from Melissa Little                           https://www.regulations.gov/comment/USTR-2019-0004-0773   6/12/2019

PR-6951    USTR-2019-0004-0774 from Crystal Morris, Gator Co, Inc.           https://www.regulations.gov/comment/USTR-2019-0004-0774   6/12/2019

PR-6952    USTR-2019-0004-0775 from Linda Blair                              https://www.regulations.gov/comment/USTR-2019-0004-0775   6/12/2019

PR-6953    USTR-2019-0004-0776 from Julie Zheng                              https://www.regulations.gov/comment/USTR-2019-0004-0776   6/12/2019

PR-6954    USTR-2019-0004-0777 from Susan Daugherty                          https://www.regulations.gov/comment/USTR-2019-0004-0777   6/12/2019

PR-6955    USTR-2019-0004-0778 from Barry Swedlow                            https://www.regulations.gov/comment/USTR-2019-0004-0778   6/12/2019

PR-6956    USTR-2019-0004-0779 from David Dowd                               https://www.regulations.gov/comment/USTR-2019-0004-0779   6/12/2019

           USTR-2019-0004-0780 from Ken Bradley, Eschenbach Optik of
PR-6957                                                                      https://www.regulations.gov/comment/USTR-2019-0004-0780   6/12/2019
           America, Inc.

PR-6958    USTR-2019-0004-0781 from Rae Pelletier                            https://www.regulations.gov/comment/USTR-2019-0004-0781   6/12/2019

PR-6959    USTR-2019-0004-0782 from Samuel Rosa                              https://www.regulations.gov/comment/USTR-2019-0004-0782   6/12/2019

PR-6960    USTR-2019-0004-0783 from Judy Ahlquist-Mayer                      https://www.regulations.gov/comment/USTR-2019-0004-0783   6/12/2019



                                                                       411
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 415 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-6961    USTR-2019-0004-0784 from Deborah Burns               https://www.regulations.gov/comment/USTR-2019-0004-0784   6/12/2019

PR-6962    USTR-2019-0004-0785 from Ginny Antoniotti            https://www.regulations.gov/comment/USTR-2019-0004-0785   6/12/2019

PR-6963    USTR-2019-0004-0786 from Deborah Williams            https://www.regulations.gov/comment/USTR-2019-0004-0786   6/12/2019

PR-6964    USTR-2019-0004-0787 from Judy Spina                  https://www.regulations.gov/comment/USTR-2019-0004-0787   6/12/2019

PR-6965    USTR-2019-0004-0788 from Patti Mckinley              https://www.regulations.gov/comment/USTR-2019-0004-0788   6/12/2019

PR-6966    USTR-2019-0004-0789 from Louise Friedenson           https://www.regulations.gov/comment/USTR-2019-0004-0789   6/12/2019

PR-6967    USTR-2019-0004-0790 from David Krogan                https://www.regulations.gov/comment/USTR-2019-0004-0790   6/12/2019

PR-6968    USTR-2019-0004-0791 from Michael Bertrams            https://www.regulations.gov/comment/USTR-2019-0004-0791   6/12/2019

PR-6969    USTR-2019-0004-0792 from Gabrielle Gannon            https://www.regulations.gov/comment/USTR-2019-0004-0792   6/12/2019

PR-6970    USTR-2019-0004-0793 from John Otteson                https://www.regulations.gov/comment/USTR-2019-0004-0793   6/12/2019

PR-6971    USTR-2019-0004-0794 from Chris Boehme                https://www.regulations.gov/comment/USTR-2019-0004-0794   6/12/2019

PR-6972    USTR-2019-0004-0795 from Thomas Prosperi             https://www.regulations.gov/comment/USTR-2019-0004-0795   6/12/2019

PR-6973    USTR-2019-0004-0796 from Katherine Penebre           https://www.regulations.gov/comment/USTR-2019-0004-0796   6/12/2019

PR-6974    USTR-2019-0004-0797 from Peggy Zeil                  https://www.regulations.gov/comment/USTR-2019-0004-0797   6/12/2019

PR-6975    USTR-2019-0004-0798 from Nancy Garbati               https://www.regulations.gov/comment/USTR-2019-0004-0798   6/12/2019

PR-6976    USTR-2019-0004-0799 from Jeanne Santana              https://www.regulations.gov/comment/USTR-2019-0004-0799   6/12/2019

PR-6977    USTR-2019-0004-0800 from Barbara Zaha                https://www.regulations.gov/comment/USTR-2019-0004-0800   6/12/2019



                                                          412
                           Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 416 of 538


 Public
                            Document Name/Description                                Link to Publicly Available Documents            Date
Record #

PR-6978    USTR-2019-0004-0801 from Patrice Sena                          https://www.regulations.gov/comment/USTR-2019-0004-0801   6/12/2019

PR-6979    USTR-2019-0004-0802 from Fran Heath                            https://www.regulations.gov/comment/USTR-2019-0004-0802   6/12/2019

PR-6980    USTR-2019-0004-0803 from Marla Barlow                          https://www.regulations.gov/comment/USTR-2019-0004-0803   6/12/2019

PR-6981    USTR-2019-0004-0804 from David Hockey                          https://www.regulations.gov/comment/USTR-2019-0004-0804   6/12/2019

PR-6982    USTR-2019-0004-0805 from Seaton Bradford                       https://www.regulations.gov/comment/USTR-2019-0004-0805   6/12/2019

PR-6983    USTR-2019-0004-0806 from Phil Samuelson                        https://www.regulations.gov/comment/USTR-2019-0004-0806   6/12/2019

PR-6984    USTR-2019-0004-0807 from Ida Anthony                           https://www.regulations.gov/comment/USTR-2019-0004-0807   6/12/2019

PR-6985    USTR-2019-0004-0808 from Van Steve                             https://www.regulations.gov/comment/USTR-2019-0004-0808   6/12/2019

PR-6986    USTR-2019-0004-0809 from Bernie Williams                       https://www.regulations.gov/comment/USTR-2019-0004-0809   6/12/2019

PR-6987    USTR-2019-0004-0810 from Lea Ogozelec                          https://www.regulations.gov/comment/USTR-2019-0004-0810   6/12/2019

PR-6988    USTR-2019-0004-0811 from Phil Samuelson                        https://www.regulations.gov/comment/USTR-2019-0004-0811   6/12/2019

PR-6989    USTR-2019-0004-0812 from Michael Collins                       https://www.regulations.gov/comment/USTR-2019-0004-0812   6/12/2019

PR-6990    USTR-2019-0004-0813 from Mary Crocker                          https://www.regulations.gov/comment/USTR-2019-0004-0813   6/12/2019

PR-6991    USTR-2019-0004-0814 from Thomas Reitz                          https://www.regulations.gov/comment/USTR-2019-0004-0814   6/12/2019

           USTR-2019-0004-0815 from Mark Benassi, LAFAYETTE MUSIC
PR-6992                                                                   https://www.regulations.gov/comment/USTR-2019-0004-0815   6/12/2019
           LLC

PR-6993    USTR-2019-0004-0816 from Richard Czajkowski                    https://www.regulations.gov/comment/USTR-2019-0004-0816   6/12/2019

PR-6994    USTR-2019-0004-0817 from Harry Davis                           https://www.regulations.gov/comment/USTR-2019-0004-0817   6/12/2019



                                                                    413
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 417 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-6995    USTR-2019-0004-0818 from Maria Neri-Garcia                          https://www.regulations.gov/comment/USTR-2019-0004-0818   6/12/2019

PR-6996    USTR-2019-0004-0819 from Leslie Alan Glick, Unifull America Inc.    https://www.regulations.gov/comment/USTR-2019-0004-0819   6/12/2019

PR-6997    USTR-2019-0004-0820 from Kim Powanda                                https://www.regulations.gov/comment/USTR-2019-0004-0820   6/12/2019

PR-6998    USTR-2019-0004-0821 from Barbara Morgenstern                        https://www.regulations.gov/comment/USTR-2019-0004-0821   6/12/2019

PR-6999    USTR-2019-0004-0822 from Rebecca Ritter, Spark R&D                  https://www.regulations.gov/comment/USTR-2019-0004-0822   6/12/2019

PR-7000    USTR-2019-0004-0823 from Patti Mckinley                             https://www.regulations.gov/comment/USTR-2019-0004-0823   6/12/2019

PR-7001    USTR-2019-0004-0824 from James Tashjian                             https://www.regulations.gov/comment/USTR-2019-0004-0824   6/12/2019

PR-7002    USTR-2019-0004-0825 from Ronald Hirschey                            https://www.regulations.gov/comment/USTR-2019-0004-0825   6/12/2019

PR-7003    USTR-2019-0004-0826 from Herb Betts                                 https://www.regulations.gov/comment/USTR-2019-0004-0826   6/12/2019

PR-7004    USTR-2019-0004-0827 from Carlos Cheng                               https://www.regulations.gov/comment/USTR-2019-0004-0827   6/12/2019

PR-7005    USTR-2019-0004-0828 from Mike Walsh                                 https://www.regulations.gov/comment/USTR-2019-0004-0828   6/12/2019

PR-7006    USTR-2019-0004-0829 from Peggy Sisson                               https://www.regulations.gov/comment/USTR-2019-0004-0829   6/12/2019

PR-7007    USTR-2019-0004-0830 from Jill Green                                 https://www.regulations.gov/comment/USTR-2019-0004-0830   6/12/2019

PR-7008    USTR-2019-0004-0831 from Debbie Geno                                https://www.regulations.gov/comment/USTR-2019-0004-0831   6/12/2019

PR-7009    USTR-2019-0004-0832 from Lee Carolan                                https://www.regulations.gov/comment/USTR-2019-0004-0832   6/12/2019

PR-7010    USTR-2019-0004-0833 from Barbara Kell                               https://www.regulations.gov/comment/USTR-2019-0004-0833   6/12/2019

PR-7011    USTR-2019-0004-0834 from David Lund                                 https://www.regulations.gov/comment/USTR-2019-0004-0834   6/12/2019



                                                                         414
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 418 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7012    USTR-2019-0004-0835 from Steven Morris               https://www.regulations.gov/comment/USTR-2019-0004-0835   6/12/2019

PR-7013    USTR-2019-0004-0836 from Deborah Aguirre             https://www.regulations.gov/comment/USTR-2019-0004-0836   6/12/2019

PR-7014    USTR-2019-0004-0837 from Tracy Arcure                https://www.regulations.gov/comment/USTR-2019-0004-0837   6/12/2019

PR-7015    USTR-2019-0004-0838 from Vivid Gray                  https://www.regulations.gov/comment/USTR-2019-0004-0838   6/12/2019

PR-7016    USTR-2019-0004-0839 from Linda Lippner               https://www.regulations.gov/comment/USTR-2019-0004-0839   6/12/2019

PR-7017    USTR-2019-0004-0840 from Tammy Medlin                https://www.regulations.gov/comment/USTR-2019-0004-0840   6/12/2019

PR-7018    USTR-2019-0004-0841 from Monica Strong               https://www.regulations.gov/comment/USTR-2019-0004-0841   6/12/2019

PR-7019    USTR-2019-0004-0842 from Ann Quota                   https://www.regulations.gov/comment/USTR-2019-0004-0842   6/12/2019

PR-7020    USTR-2019-0004-0843 from Kathleen Hope               https://www.regulations.gov/comment/USTR-2019-0004-0843   6/12/2019

PR-7021    USTR-2019-0004-0844 from Nancy McGuire               https://www.regulations.gov/comment/USTR-2019-0004-0844   6/12/2019

PR-7022    USTR-2019-0004-0845 from Judy Komorowski             https://www.regulations.gov/comment/USTR-2019-0004-0845   6/12/2019

PR-7023    USTR-2019-0004-0846 from Sharon Dickson              https://www.regulations.gov/comment/USTR-2019-0004-0846   6/12/2019

PR-7024    USTR-2019-0004-0847 from Stephen Dutille             https://www.regulations.gov/comment/USTR-2019-0004-0847   6/12/2019

PR-7025    USTR-2019-0004-0848 from Carol Mattern               https://www.regulations.gov/comment/USTR-2019-0004-0848   6/12/2019

PR-7026    USTR-2019-0004-0849 from Roxie Wheeler               https://www.regulations.gov/comment/USTR-2019-0004-0849   6/12/2019

PR-7027    USTR-2019-0004-0850 from Jose Padill                 https://www.regulations.gov/comment/USTR-2019-0004-0850   6/12/2019

PR-7028    USTR-2019-0004-0851 from Mark De Yulia               https://www.regulations.gov/comment/USTR-2019-0004-0851   6/12/2019



                                                          415
                           Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 419 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents            Date
Record #

PR-7029    USTR-2019-0004-0852 from Marilyn Gockowski                      https://www.regulations.gov/comment/USTR-2019-0004-0852   6/12/2019

PR-7030    USTR-2019-0004-0853 from Drayton Tucker                         https://www.regulations.gov/comment/USTR-2019-0004-0853   6/12/2019

PR-7031    USTR-2019-0004-0854 from Ellen Shaver                           https://www.regulations.gov/comment/USTR-2019-0004-0854   6/12/2019

PR-7032    USTR-2019-0004-0855 from Bill Keel                              https://www.regulations.gov/comment/USTR-2019-0004-0855   6/12/2019

PR-7033    USTR-2019-0004-0856 from Ellen Shaver                           https://www.regulations.gov/comment/USTR-2019-0004-0856   6/12/2019

PR-7034    USTR-2019-0004-0857 from Julie Holg                             https://www.regulations.gov/comment/USTR-2019-0004-0857   6/12/2019

PR-7035    USTR-2019-0004-0858 from Nathan Gordon, Gordon Companies Inc    https://www.regulations.gov/comment/USTR-2019-0004-0858   6/12/2019

PR-7036    USTR-2019-0004-0859 from Karen Nelson                           https://www.regulations.gov/comment/USTR-2019-0004-0859   6/12/2019

PR-7037    USTR-2019-0004-0860 from Carolyn Haupt                          https://www.regulations.gov/comment/USTR-2019-0004-0860   6/12/2019

PR-7038    USTR-2019-0004-0861 from Karen Keith                            https://www.regulations.gov/comment/USTR-2019-0004-0861   6/12/2019

PR-7039    USTR-2019-0004-0862 from Darlene Hutchinson                     https://www.regulations.gov/comment/USTR-2019-0004-0862   6/12/2019

PR-7040    USTR-2019-0004-0863 from Carole Mock                            https://www.regulations.gov/comment/USTR-2019-0004-0863   6/12/2019

PR-7041    USTR-2019-0004-0864 from Sandy Allen                            https://www.regulations.gov/comment/USTR-2019-0004-0864   6/12/2019

PR-7042    USTR-2019-0004-0865 from Drayton Tucker                         https://www.regulations.gov/comment/USTR-2019-0004-0865   6/12/2019

PR-7043    USTR-2019-0004-0866 from Cheryl Campbell                        https://www.regulations.gov/comment/USTR-2019-0004-0866   6/12/2019

PR-7044    USTR-2019-0004-0867 from Wenceslao Garza                        https://www.regulations.gov/comment/USTR-2019-0004-0867   6/12/2019

PR-7045    USTR-2019-0004-0868 from Rhonda Penn                            https://www.regulations.gov/comment/USTR-2019-0004-0868   6/12/2019



                                                                     416
                            Case 1:21-cv-00052-3JP Document 297         Filed 04/30/21     Page 420 of 538


 Public
                            Document Name/Description                          Link to Publicly Available Documents            Date
Record #

PR-7046    USTR-2019-0004-0869 from Kent Gardner                    https://www.regulations.gov/comment/USTR-2019-0004-0869   6/12/2019

PR-7047    USTR-2019-0004-0870 from Wendy Friedman-Eddleman         https://www.regulations.gov/comment/USTR-2019-0004-0870   6/12/2019

PR-7048    USTR-2019-0004-0871 from Janet Bokamp                    https://www.regulations.gov/comment/USTR-2019-0004-0871   6/12/2019

PR-7049    USTR-2019-0004-0872 from Stacie Wells                    https://www.regulations.gov/comment/USTR-2019-0004-0872   6/12/2019

PR-7050    USTR-2019-0004-0873 from Andrea Wonder                   https://www.regulations.gov/comment/USTR-2019-0004-0873   6/12/2019

PR-7051    USTR-2019-0004-0874 from Jenette Andersen                https://www.regulations.gov/comment/USTR-2019-0004-0874   6/12/2019

PR-7052    USTR-2019-0004-0875 from Patricia Fellers                https://www.regulations.gov/comment/USTR-2019-0004-0875   6/12/2019

PR-7053    USTR-2019-0004-0876 from Suzanne James                   https://www.regulations.gov/comment/USTR-2019-0004-0876   6/12/2019

PR-7054    USTR-2019-0004-0877 from Regina Basurto                  https://www.regulations.gov/comment/USTR-2019-0004-0877   6/12/2019

PR-7055    USTR-2019-0004-0878 from Dawn Swider                     https://www.regulations.gov/comment/USTR-2019-0004-0878   6/12/2019

PR-7056    USTR-2019-0004-0879 from Lee Tydeman                     https://www.regulations.gov/comment/USTR-2019-0004-0879   6/12/2019

PR-7057    USTR-2019-0004-0880 from Debbie Tauscher                 https://www.regulations.gov/comment/USTR-2019-0004-0880   6/12/2019

PR-7058    USTR-2019-0004-0881 from Arax Krahling                   https://www.regulations.gov/comment/USTR-2019-0004-0881   6/12/2019

PR-7059    USTR-2019-0004-0882 from Jo Myers                        https://www.regulations.gov/comment/USTR-2019-0004-0882   6/12/2019

PR-7060    USTR-2019-0004-0883 from Nancy Vedovi                    https://www.regulations.gov/comment/USTR-2019-0004-0883   6/12/2019

PR-7061    USTR-2019-0004-0884 from Keith Miller                    https://www.regulations.gov/comment/USTR-2019-0004-0884   6/12/2019

PR-7062    USTR-2019-0004-0885 from Daniel Kline                    https://www.regulations.gov/comment/USTR-2019-0004-0885   6/12/2019



                                                              417
                           Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 421 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-7063    USTR-2019-0004-0886 from Cheryl Dorris                           https://www.regulations.gov/comment/USTR-2019-0004-0886   6/12/2019

PR-7064    USTR-2019-0004-0887 from Betty Yelton                            https://www.regulations.gov/comment/USTR-2019-0004-0887   6/12/2019

PR-7065    USTR-2019-0004-0888 from Joyce Nelson-kuykendall                 https://www.regulations.gov/comment/USTR-2019-0004-0888   6/12/2019

PR-7066    USTR-2019-0004-0889 from Carol Huta                              https://www.regulations.gov/comment/USTR-2019-0004-0889   6/12/2019

PR-7067    USTR-2019-0004-0890 from Steven Lang                             https://www.regulations.gov/comment/USTR-2019-0004-0890   6/12/2019

PR-7068    USTR-2019-0004-0891 from Elsa Guerra                             https://www.regulations.gov/comment/USTR-2019-0004-0891   6/12/2019

PR-7069    USTR-2019-0004-0892 from Mary Sanders                            https://www.regulations.gov/comment/USTR-2019-0004-0892   6/12/2019

PR-7070    USTR-2019-0004-0893 from Robert Argue                            https://www.regulations.gov/comment/USTR-2019-0004-0893   6/12/2019

PR-7071    USTR-2019-0004-0894 from Caroline Lane                           https://www.regulations.gov/comment/USTR-2019-0004-0894   6/12/2019

PR-7072    USTR-2019-0004-0895 from Dee Berghuys, Charmant USA Inc.         https://www.regulations.gov/comment/USTR-2019-0004-0895   6/12/2019

PR-7073    USTR-2019-0004-0896 from Bob Ange                                https://www.regulations.gov/comment/USTR-2019-0004-0896   6/12/2019

PR-7074    USTR-2019-0004-0897 from Steve Bell                              https://www.regulations.gov/comment/USTR-2019-0004-0897   6/12/2019

PR-7075    USTR-2019-0004-0898 from Donna Cardinale                         https://www.regulations.gov/comment/USTR-2019-0004-0898   6/12/2019

PR-7076    USTR-2019-0004-0899 from Kathy Hubble                            https://www.regulations.gov/comment/USTR-2019-0004-0899   6/12/2019

PR-7077    USTR-2019-0004-0900 from Nancy Dolman                            https://www.regulations.gov/comment/USTR-2019-0004-0900   6/12/2019

PR-7078    USTR-2019-0004-0901 from Rod Foutch                              https://www.regulations.gov/comment/USTR-2019-0004-0901   6/12/2019

PR-7079    USTR-2019-0004-0902 from Barbara Morgenstern                     https://www.regulations.gov/comment/USTR-2019-0004-0902   6/12/2019



                                                                      418
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 422 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7080    USTR-2019-0004-0903 from Tim Linerud                 https://www.regulations.gov/comment/USTR-2019-0004-0903   6/12/2019

PR-7081    USTR-2019-0004-0904 from Cindy Eilders               https://www.regulations.gov/comment/USTR-2019-0004-0904   6/12/2019

PR-7082    USTR-2019-0004-0905 from Nancy Vedovi                https://www.regulations.gov/comment/USTR-2019-0004-0905   6/12/2019

PR-7083    USTR-2019-0004-0906 from Hollis Milark               https://www.regulations.gov/comment/USTR-2019-0004-0906   6/12/2019

PR-7084    USTR-2019-0004-0907 from Terry Bulla                 https://www.regulations.gov/comment/USTR-2019-0004-0907   6/12/2019

PR-7085    USTR-2019-0004-0908 from Edna Ramsey-Mosig           https://www.regulations.gov/comment/USTR-2019-0004-0908   6/12/2019

PR-7086    USTR-2019-0004-0909 from Elsa Guerra                 https://www.regulations.gov/comment/USTR-2019-0004-0909   6/12/2019

PR-7087    USTR-2019-0004-0910 from Eric Lomax                  https://www.regulations.gov/comment/USTR-2019-0004-0910   6/12/2019

PR-7088    USTR-2019-0004-0911 from Charley Hopkins             https://www.regulations.gov/comment/USTR-2019-0004-0911   6/12/2019

PR-7089    USTR-2019-0004-0912 from Ronald Luchsinger           https://www.regulations.gov/comment/USTR-2019-0004-0912   6/12/2019

PR-7090    USTR-2019-0004-0913 from Daren Theige                https://www.regulations.gov/comment/USTR-2019-0004-0913   6/12/2019

PR-7091    USTR-2019-0004-0914 from Steven Lang                 https://www.regulations.gov/comment/USTR-2019-0004-0914   6/12/2019

PR-7092    USTR-2019-0004-0915 from Marilyn Davis               https://www.regulations.gov/comment/USTR-2019-0004-0915   6/12/2019

PR-7093    USTR-2019-0004-0916 from Sylvia Samuels              https://www.regulations.gov/comment/USTR-2019-0004-0916   6/12/2019

PR-7094    USTR-2019-0004-0917 from Shirley Ambelang            https://www.regulations.gov/comment/USTR-2019-0004-0917   6/12/2019

PR-7095    USTR-2019-0004-0918 from Karen Stammeyer             https://www.regulations.gov/comment/USTR-2019-0004-0918   6/12/2019

PR-7096    USTR-2019-0004-0919 from Elizabeth Blanchard         https://www.regulations.gov/comment/USTR-2019-0004-0919   6/12/2019



                                                          419
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 423 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7097    USTR-2019-0004-0920 from Pam Evans                    https://www.regulations.gov/comment/USTR-2019-0004-0920   6/12/2019

PR-7098    USTR-2019-0004-0921 from Darleen Woody                https://www.regulations.gov/comment/USTR-2019-0004-0921   6/12/2019

PR-7099    USTR-2019-0004-0922 from Marilee Jones                https://www.regulations.gov/comment/USTR-2019-0004-0922   6/12/2019

PR-7100    USTR-2019-0004-0923 from Carole Mock                  https://www.regulations.gov/comment/USTR-2019-0004-0923   6/12/2019

PR-7101    USTR-2019-0004-0924 from Judy Komorowski              https://www.regulations.gov/comment/USTR-2019-0004-0924   6/12/2019

PR-7102    USTR-2019-0004-0925 from Brooke Walker                https://www.regulations.gov/comment/USTR-2019-0004-0925   6/12/2019

PR-7103    USTR-2019-0004-0926 from Debra Gavlak                 https://www.regulations.gov/comment/USTR-2019-0004-0926   6/12/2019

PR-7104    USTR-2019-0004-0927 from Paul Collins                 https://www.regulations.gov/comment/USTR-2019-0004-0927   6/12/2019

PR-7105    USTR-2019-0004-0928 from Phillip Fielding             https://www.regulations.gov/comment/USTR-2019-0004-0928   6/12/2019

PR-7106    USTR-2019-0004-0929 from Michele Mitchell             https://www.regulations.gov/comment/USTR-2019-0004-0929   6/12/2019

PR-7107    USTR-2019-0004-0930 from Esther Allman                https://www.regulations.gov/comment/USTR-2019-0004-0930   6/12/2019

PR-7108    USTR-2019-0004-0931 from Linda Rother                 https://www.regulations.gov/comment/USTR-2019-0004-0931   6/12/2019

PR-7109    USTR-2019-0004-0932 from Patricia Smith               https://www.regulations.gov/comment/USTR-2019-0004-0932   6/12/2019

PR-7110    USTR-2019-0004-0933 from Mary DeRango                 https://www.regulations.gov/comment/USTR-2019-0004-0933   6/12/2019

PR-7111    USTR-2019-0004-0934 from David Kloos                  https://www.regulations.gov/comment/USTR-2019-0004-0934   6/12/2019

PR-7112    USTR-2019-0004-0935 from Christine Plantz             https://www.regulations.gov/comment/USTR-2019-0004-0935   6/12/2019

PR-7113    USTR-2019-0004-0936 from Ruth Gonzalez                https://www.regulations.gov/comment/USTR-2019-0004-0936   6/12/2019



                                                           420
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 424 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7114    USTR-2019-0004-0937 from Tori Coto                    https://www.regulations.gov/comment/USTR-2019-0004-0937   6/12/2019

PR-7115    USTR-2019-0004-0938 from Valerie Estrella             https://www.regulations.gov/comment/USTR-2019-0004-0938   6/12/2019

PR-7116    USTR-2019-0004-0939 from Pam Evans                    https://www.regulations.gov/comment/USTR-2019-0004-0939   6/12/2019

PR-7117    USTR-2019-0004-0940 from Pamela Grazia                https://www.regulations.gov/comment/USTR-2019-0004-0940   6/12/2019

PR-7118    USTR-2019-0004-0941 from Sue Kane                     https://www.regulations.gov/comment/USTR-2019-0004-0941   6/12/2019

PR-7119    USTR-2019-0004-0942 from Gisella Neubauer             https://www.regulations.gov/comment/USTR-2019-0004-0942   6/12/2019

PR-7120    USTR-2019-0004-0943 from Pamela Gutierrez             https://www.regulations.gov/comment/USTR-2019-0004-0943   6/12/2019

PR-7121    USTR-2019-0004-0944 from Johann Hollar                https://www.regulations.gov/comment/USTR-2019-0004-0944   6/12/2019

PR-7122    USTR-2019-0004-0945 from Ed West                      https://www.regulations.gov/comment/USTR-2019-0004-0945   6/12/2019

PR-7123    USTR-2019-0004-0946 from Zachary Maltzman             https://www.regulations.gov/comment/USTR-2019-0004-0946   6/12/2019

PR-7124    USTR-2019-0004-0947 from Mitchell Pravatiner          https://www.regulations.gov/comment/USTR-2019-0004-0947   6/12/2019

PR-7125    USTR-2019-0004-0948 from Kathy Colton                 https://www.regulations.gov/comment/USTR-2019-0004-0948   6/12/2019

PR-7126    USTR-2019-0004-0949 from Lee Tydeman                  https://www.regulations.gov/comment/USTR-2019-0004-0949   6/12/2019

PR-7127    USTR-2019-0004-0950 from Barbara Bocca                https://www.regulations.gov/comment/USTR-2019-0004-0950   6/12/2019

PR-7128    USTR-2019-0004-0951 from Sue White                    https://www.regulations.gov/comment/USTR-2019-0004-0951   6/12/2019

PR-7129    USTR-2019-0004-0952 from Anonymous                    https://www.regulations.gov/comment/USTR-2019-0004-0952   6/12/2019

PR-7130    USTR-2019-0004-0953 from Andy Kane                    https://www.regulations.gov/comment/USTR-2019-0004-0953   6/12/2019



                                                           421
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 425 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7131    USTR-2019-0004-0954 from Rich Weiss                  https://www.regulations.gov/comment/USTR-2019-0004-0954   6/12/2019

PR-7132    USTR-2019-0004-0955 from Arlene Ruksza-Lenz          https://www.regulations.gov/comment/USTR-2019-0004-0955   6/12/2019

PR-7133    USTR-2019-0004-0956 from Peter Blum                  https://www.regulations.gov/comment/USTR-2019-0004-0956   6/12/2019

PR-7134    USTR-2019-0004-0957 from Nancy Gasperment            https://www.regulations.gov/comment/USTR-2019-0004-0957   6/12/2019

PR-7135    USTR-2019-0004-0958 from Ray Hendrickson             https://www.regulations.gov/comment/USTR-2019-0004-0958   6/12/2019

PR-7136    USTR-2019-0004-0959 from Mary Carroll                https://www.regulations.gov/comment/USTR-2019-0004-0959   6/12/2019

PR-7137    USTR-2019-0004-0960 from Jeanne Lane                 https://www.regulations.gov/comment/USTR-2019-0004-0960   6/12/2019

PR-7138    USTR-2019-0004-0961 from Marian Kirkpatrick          https://www.regulations.gov/comment/USTR-2019-0004-0961   6/12/2019

PR-7139    USTR-2019-0004-0962 from Blanca Estaba               https://www.regulations.gov/comment/USTR-2019-0004-0962   6/12/2019

PR-7140    USTR-2019-0004-0963 from Nikkol Martinez             https://www.regulations.gov/comment/USTR-2019-0004-0963   6/12/2019

PR-7141    USTR-2019-0004-0964 from Galen Ross                  https://www.regulations.gov/comment/USTR-2019-0004-0964   6/12/2019

PR-7142    USTR-2019-0004-0965 from Michael McCann              https://www.regulations.gov/comment/USTR-2019-0004-0965   6/12/2019

PR-7143    USTR-2019-0004-0966 from Ed West                     https://www.regulations.gov/comment/USTR-2019-0004-0966   6/12/2019

PR-7144    USTR-2019-0004-0967 from Mary Skirving               https://www.regulations.gov/comment/USTR-2019-0004-0967   6/12/2019

PR-7145    USTR-2019-0004-0968 from Janice Ruzichka             https://www.regulations.gov/comment/USTR-2019-0004-0968   6/12/2019

PR-7146    USTR-2019-0004-0969 from Wendy Lazar                 https://www.regulations.gov/comment/USTR-2019-0004-0969   6/12/2019

PR-7147    USTR-2019-0004-0970 from Hoyt Mcguyer                https://www.regulations.gov/comment/USTR-2019-0004-0970   6/12/2019



                                                          422
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 426 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7148    USTR-2019-0004-0971 from Sue Greene                  https://www.regulations.gov/comment/USTR-2019-0004-0971   6/12/2019

PR-7149    USTR-2019-0004-0972 from Pamela Garwood              https://www.regulations.gov/comment/USTR-2019-0004-0972   6/12/2019

PR-7150    USTR-2019-0004-0973 from Daniel Carroll              https://www.regulations.gov/comment/USTR-2019-0004-0973   6/12/2019

PR-7151    USTR-2019-0004-0974 from Carolyn Haupt               https://www.regulations.gov/comment/USTR-2019-0004-0974   6/12/2019

PR-7152    USTR-2019-0004-0975 from Kim Norris                  https://www.regulations.gov/comment/USTR-2019-0004-0975   6/12/2019

PR-7153    USTR-2019-0004-0976 from Karen Keith                 https://www.regulations.gov/comment/USTR-2019-0004-0976   6/12/2019

PR-7154    USTR-2019-0004-0977 from Dave Less                   https://www.regulations.gov/comment/USTR-2019-0004-0977   6/12/2019

PR-7155    USTR-2019-0004-0978 from Ida Anthony                 https://www.regulations.gov/comment/USTR-2019-0004-0978   6/12/2019

PR-7156    USTR-2019-0004-0979 from Naomi Hanson                https://www.regulations.gov/comment/USTR-2019-0004-0979   6/12/2019

PR-7157    USTR-2019-0004-0980 from Kim Tostenson               https://www.regulations.gov/comment/USTR-2019-0004-0980   6/12/2019

PR-7158    USTR-2019-0004-0981 from Josh Bell                   https://www.regulations.gov/comment/USTR-2019-0004-0981   6/12/2019

PR-7159    USTR-2019-0004-0982 from Vicki Wilson                https://www.regulations.gov/comment/USTR-2019-0004-0982   6/12/2019

PR-7160    USTR-2019-0004-0983 from Susan Wyndham               https://www.regulations.gov/comment/USTR-2019-0004-0983   6/12/2019

PR-7161    USTR-2019-0004-0984 from Michael Bertrams            https://www.regulations.gov/comment/USTR-2019-0004-0984   6/12/2019

PR-7162    USTR-2019-0004-0985 from Carol Hyland                https://www.regulations.gov/comment/USTR-2019-0004-0985   6/12/2019

PR-7163    USTR-2019-0004-0986 from Sandy Hemenway              https://www.regulations.gov/comment/USTR-2019-0004-0986   6/12/2019

PR-7164    USTR-2019-0004-0987 from Anonymous                   https://www.regulations.gov/comment/USTR-2019-0004-0987   6/12/2019



                                                          423
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 427 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7165    USTR-2019-0004-0988 from Leigh Oaks                  https://www.regulations.gov/comment/USTR-2019-0004-0988   6/12/2019

PR-7166    USTR-2019-0004-0989 from Deni Hunter                 https://www.regulations.gov/comment/USTR-2019-0004-0989   6/12/2019

PR-7167    USTR-2019-0004-0990 from Sandra Blessing             https://www.regulations.gov/comment/USTR-2019-0004-0990   6/12/2019

PR-7168    USTR-2019-0004-0991 from jan marsden                 https://www.regulations.gov/comment/USTR-2019-0004-0991   6/12/2019

PR-7169    USTR-2019-0004-0992 from Richard Abel                https://www.regulations.gov/comment/USTR-2019-0004-0992   6/12/2019

PR-7170    USTR-2019-0004-0993 from Judith Gray                 https://www.regulations.gov/comment/USTR-2019-0004-0993   6/12/2019

PR-7171    USTR-2019-0004-0994 from William Jones               https://www.regulations.gov/comment/USTR-2019-0004-0994   6/12/2019

PR-7172    USTR-2019-0004-0995 from Joseph Klimovitz            https://www.regulations.gov/comment/USTR-2019-0004-0995   6/12/2019

PR-7173    USTR-2019-0004-0996 from Jerry Zepplin               https://www.regulations.gov/comment/USTR-2019-0004-0996   6/12/2019

PR-7174    USTR-2019-0004-0997 from Lee Carolan                 https://www.regulations.gov/comment/USTR-2019-0004-0997   6/12/2019

PR-7175    USTR-2019-0004-0998 from Barbara Arana               https://www.regulations.gov/comment/USTR-2019-0004-0998   6/12/2019

PR-7176    USTR-2019-0004-0999 from Richard Eggleston           https://www.regulations.gov/comment/USTR-2019-0004-0999   6/12/2019

PR-7177    USTR-2019-0004-1000 from John Walker                 https://www.regulations.gov/comment/USTR-2019-0004-1000   6/12/2019

PR-7178    USTR-2019-0004-1001 from Mannie Cruz                 https://www.regulations.gov/comment/USTR-2019-0004-1001   6/12/2019

PR-7179    USTR-2019-0004-1002 from Teresa Kohl                 https://www.regulations.gov/comment/USTR-2019-0004-1002   6/12/2019

PR-7180    USTR-2019-0004-1003 from Julie Holg                  https://www.regulations.gov/comment/USTR-2019-0004-1003   6/12/2019

PR-7181    USTR-2019-0004-1004 from Nancy McGuire               https://www.regulations.gov/comment/USTR-2019-0004-1004   6/12/2019



                                                          424
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 428 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7182    USTR-2019-0004-1005 from Scott Shapiro                https://www.regulations.gov/comment/USTR-2019-0004-1005   6/12/2019

PR-7183    USTR-2019-0004-1006 from Mary Maxon                   https://www.regulations.gov/comment/USTR-2019-0004-1006   6/12/2019

PR-7184    USTR-2019-0004-1007 from Susan Pennington             https://www.regulations.gov/comment/USTR-2019-0004-1007   6/12/2019

PR-7185    USTR-2019-0004-1008 from Michelle Phillips            https://www.regulations.gov/comment/USTR-2019-0004-1008   6/12/2019

PR-7186    USTR-2019-0004-1009 from Cynthia Bloczynski           https://www.regulations.gov/comment/USTR-2019-0004-1009   6/12/2019

PR-7187    USTR-2019-0004-1010 from Bernie Hyde                  https://www.regulations.gov/comment/USTR-2019-0004-1010   6/12/2019

PR-7188    USTR-2019-0004-1011 from Karen Hughes-Keffer          https://www.regulations.gov/comment/USTR-2019-0004-1011   6/12/2019

PR-7189    USTR-2019-0004-1012 from Cindi Reis                   https://www.regulations.gov/comment/USTR-2019-0004-1012   6/13/2019

PR-7190    USTR-2019-0004-1013 from Cynthia Creede               https://www.regulations.gov/comment/USTR-2019-0004-1013   6/13/2019

PR-7191    USTR-2019-0004-1014 from Jorge Montes                 https://www.regulations.gov/comment/USTR-2019-0004-1014   6/13/2019

PR-7192    USTR-2019-0004-1015 from Randy Rivas                  https://www.regulations.gov/comment/USTR-2019-0004-1015   6/13/2019

PR-7193    USTR-2019-0004-1016 from Wanda Stover                 https://www.regulations.gov/comment/USTR-2019-0004-1016   6/13/2019

PR-7194    USTR-2019-0004-1017 from Leslie Spoon                 https://www.regulations.gov/comment/USTR-2019-0004-1017   6/13/2019

PR-7195    USTR-2019-0004-1018 from Oralia Preble-Niemi          https://www.regulations.gov/comment/USTR-2019-0004-1018   6/13/2019

PR-7196    USTR-2019-0004-1019 from Oralia Preble-Niemi          https://www.regulations.gov/comment/USTR-2019-0004-1019   6/13/2019

PR-7197    USTR-2019-0004-1020 from Carolyn service              https://www.regulations.gov/comment/USTR-2019-0004-1020   6/13/2019

PR-7198    USTR-2019-0004-1021 from William Gaeth-Barlow         https://www.regulations.gov/comment/USTR-2019-0004-1021   6/13/2019



                                                           425
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 429 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7199    USTR-2019-0004-1022 from Janella Reicks               https://www.regulations.gov/comment/USTR-2019-0004-1022   6/13/2019

PR-7200    USTR-2019-0004-1023 from Patti Derr                   https://www.regulations.gov/comment/USTR-2019-0004-1023   6/13/2019

PR-7201    USTR-2019-0004-1024 from Bonnie Hurlbrink             https://www.regulations.gov/comment/USTR-2019-0004-1024   6/13/2019

PR-7202    USTR-2019-0004-1025 from Mario Lipari                 https://www.regulations.gov/comment/USTR-2019-0004-1025   6/13/2019

PR-7203    USTR-2019-0004-1026 from Debra Gavlak                 https://www.regulations.gov/comment/USTR-2019-0004-1026   6/13/2019

PR-7204    USTR-2019-0004-1027 from Kerry Fleming                https://www.regulations.gov/comment/USTR-2019-0004-1027   6/13/2019

PR-7205    USTR-2019-0004-1028 from Mark Despotakis              https://www.regulations.gov/comment/USTR-2019-0004-1028   6/13/2019

PR-7206    USTR-2019-0004-1029 from Stephanie Winkler            https://www.regulations.gov/comment/USTR-2019-0004-1029   6/13/2019

PR-7207    USTR-2019-0004-1030 from Mary Skirving                https://www.regulations.gov/comment/USTR-2019-0004-1030   6/13/2019

PR-7208    USTR-2019-0004-1031 from Shirley Conley               https://www.regulations.gov/comment/USTR-2019-0004-1031   6/13/2019

PR-7209    USTR-2019-0004-1032 from Waymon Gainous               https://www.regulations.gov/comment/USTR-2019-0004-1032   6/13/2019

PR-7210    USTR-2019-0004-1033 from Vikram Seetharaman           https://www.regulations.gov/comment/USTR-2019-0004-1033   6/13/2019

PR-7211    USTR-2019-0004-1034 from Mitchell Pravatiner          https://www.regulations.gov/comment/USTR-2019-0004-1034   6/13/2019

PR-7212    USTR-2019-0004-1035 from Terra Humphrey               https://www.regulations.gov/comment/USTR-2019-0004-1035   6/13/2019

PR-7213    USTR-2019-0004-1036 from Olivia Rusaw                 https://www.regulations.gov/comment/USTR-2019-0004-1036   6/13/2019

PR-7214    USTR-2019-0004-1037 from Dawn Peterson                https://www.regulations.gov/comment/USTR-2019-0004-1037   6/13/2019

PR-7215    USTR-2019-0004-1038 from Barbara Kell                 https://www.regulations.gov/comment/USTR-2019-0004-1038   6/13/2019



                                                           426
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 430 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7216    USTR-2019-0004-1039 from Ken Hurley                   https://www.regulations.gov/comment/USTR-2019-0004-1039   6/13/2019

PR-7217    USTR-2019-0004-1040 from Jake Hoffman                 https://www.regulations.gov/comment/USTR-2019-0004-1040   6/13/2019

PR-7218    USTR-2019-0004-1041 from Kim Tostenson                https://www.regulations.gov/comment/USTR-2019-0004-1041   6/13/2019

PR-7219    USTR-2019-0004-1042 from Van Steve                    https://www.regulations.gov/comment/USTR-2019-0004-1042   6/13/2019

PR-7220    USTR-2019-0004-1043 from Larry Sutton                 https://www.regulations.gov/comment/USTR-2019-0004-1043   6/13/2019

PR-7221    USTR-2019-0004-1044 from Anonymous                    https://www.regulations.gov/comment/USTR-2019-0004-1044   6/13/2019

PR-7222    USTR-2019-0004-1045 from Christine Ciempola           https://www.regulations.gov/comment/USTR-2019-0004-1045   6/13/2019

PR-7223    USTR-2019-0004-1046 from Gerald Albert                https://www.regulations.gov/comment/USTR-2019-0004-1046   6/13/2019

PR-7224    USTR-2019-0004-1047 from Juli Allgire                 https://www.regulations.gov/comment/USTR-2019-0004-1047   6/13/2019

PR-7225    USTR-2019-0004-1048 from Jose Padill                  https://www.regulations.gov/comment/USTR-2019-0004-1048   6/13/2019

PR-7226    USTR-2019-0004-1049 from Mary Manley                  https://www.regulations.gov/comment/USTR-2019-0004-1049   6/13/2019

PR-7227    USTR-2019-0004-1050 from Char Smith                   https://www.regulations.gov/comment/USTR-2019-0004-1050   6/13/2019

PR-7228    USTR-2019-0004-1051 from Margaret Kelso               https://www.regulations.gov/comment/USTR-2019-0004-1051   6/13/2019

PR-7229    USTR-2019-0004-1052 from Caroline Lane                https://www.regulations.gov/comment/USTR-2019-0004-1052   6/13/2019

PR-7230    USTR-2019-0004-1053 from Robert Piggott               https://www.regulations.gov/comment/USTR-2019-0004-1053   6/13/2019

PR-7231    USTR-2019-0004-1054 from L Ferran                     https://www.regulations.gov/comment/USTR-2019-0004-1054   6/13/2019

PR-7232    USTR-2019-0004-1055 from Roxanna Haley                https://www.regulations.gov/comment/USTR-2019-0004-1055   6/13/2019



                                                           427
                            Case 1:21-cv-00052-3JP Document 297            Filed 04/30/21     Page 431 of 538


 Public
                            Document Name/Description                             Link to Publicly Available Documents            Date
Record #

PR-7233    USTR-2019-0004-1056 from Paul Johnson                       https://www.regulations.gov/comment/USTR-2019-0004-1056   6/13/2019

PR-7234    USTR-2019-0004-1057 from Kathy Watson                       https://www.regulations.gov/comment/USTR-2019-0004-1057   6/13/2019

PR-7235    USTR-2019-0004-1058 from Michael McCann                     https://www.regulations.gov/comment/USTR-2019-0004-1058   6/13/2019

PR-7236    USTR-2019-0004-1059 from Catalina Del Grosso                https://www.regulations.gov/comment/USTR-2019-0004-1059   6/13/2019

PR-7237    USTR-2019-0004-1060 from Jane Conkey                        https://www.regulations.gov/comment/USTR-2019-0004-1060   6/13/2019

PR-7238    USTR-2019-0004-1061 from Felicity Hill                      https://www.regulations.gov/comment/USTR-2019-0004-1061   6/13/2019

PR-7239    USTR-2019-0004-1062 from Susan Schoch                       https://www.regulations.gov/comment/USTR-2019-0004-1062   6/13/2019

PR-7240    USTR-2019-0004-1063 from Darlene Vales                      https://www.regulations.gov/comment/USTR-2019-0004-1063   6/13/2019

PR-7241    USTR-2019-0004-1064 from Gabrielle Tenaglia                 https://www.regulations.gov/comment/USTR-2019-0004-1064   6/13/2019

PR-7242    USTR-2019-0004-1065 from Peter Weiner                       https://www.regulations.gov/comment/USTR-2019-0004-1065   6/13/2019

PR-7243    USTR-2019-0004-1066 from Karen Ankeny                       https://www.regulations.gov/comment/USTR-2019-0004-1066   6/13/2019

PR-7244    USTR-2019-0004-1067 from Jim Schmitt                        https://www.regulations.gov/comment/USTR-2019-0004-1067   6/13/2019

PR-7245    USTR-2019-0004-1068 from Anneliese Del Monico               https://www.regulations.gov/comment/USTR-2019-0004-1068   6/13/2019

PR-7246    USTR-2019-0004-1069 from Sharon Heigh                       https://www.regulations.gov/comment/USTR-2019-0004-1069   6/13/2019

PR-7247    USTR-2019-0004-1070 from Kathy Matthews-Walters             https://www.regulations.gov/comment/USTR-2019-0004-1070   6/13/2019

PR-7248    USTR-2019-0004-1071 from Laurel Lampi                       https://www.regulations.gov/comment/USTR-2019-0004-1071   6/13/2019

PR-7249    USTR-2019-0004-1072 from RICHARD LEFFLER, Nils Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1072   6/13/2019



                                                                 428
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 432 of 538


 Public
                             Document Name/Description                                 Link to Publicly Available Documents            Date
Record #

PR-7250    USTR-2019-0004-1073 from Sandra White                            https://www.regulations.gov/comment/USTR-2019-0004-1073   6/13/2019

           USTR-2019-0004-1074 from Tricia Bell, Principle Business
PR-7251                                                                     https://www.regulations.gov/comment/USTR-2019-0004-1074   6/13/2019
           Enterprises, Inc.

PR-7252    USTR-2019-0004-1075 from Sonny Rodin                             https://www.regulations.gov/comment/USTR-2019-0004-1075   6/13/2019

PR-7253    USTR-2019-0004-1076 from Brenda Morgan                           https://www.regulations.gov/comment/USTR-2019-0004-1076   6/13/2019

PR-7254    USTR-2019-0004-1077 from Bart Bartlett                           https://www.regulations.gov/comment/USTR-2019-0004-1077   6/13/2019

PR-7255    USTR-2019-0004-1078 from Gretchen Sauer                          https://www.regulations.gov/comment/USTR-2019-0004-1078   6/13/2019

PR-7256    USTR-2019-0004-1079 from Byron Brown                             https://www.regulations.gov/comment/USTR-2019-0004-1079   6/13/2019

PR-7257    USTR-2019-0004-1080 from Rosa Valles                             https://www.regulations.gov/comment/USTR-2019-0004-1080   6/13/2019

PR-7258    USTR-2019-0004-1081 from Deborah Burns                           https://www.regulations.gov/comment/USTR-2019-0004-1081   6/13/2019

PR-7259    USTR-2019-0004-1082 from Jessica wasserman, Goldbug              https://www.regulations.gov/comment/USTR-2019-0004-1082   6/13/2019

PR-7260    USTR-2019-0004-1083 from Joyce Mason                             https://www.regulations.gov/comment/USTR-2019-0004-1083   6/13/2019

PR-7261    USTR-2019-0004-1084 from Lindsay Gundlach                        https://www.regulations.gov/comment/USTR-2019-0004-1084   6/13/2019

PR-7262    USTR-2019-0004-1085 from Laurel Files                            https://www.regulations.gov/comment/USTR-2019-0004-1085   6/13/2019

PR-7263    USTR-2019-0004-1086 from Elinor Mullins                          https://www.regulations.gov/comment/USTR-2019-0004-1086   6/13/2019

PR-7264    USTR-2019-0004-1087 from Melissa Sander                          https://www.regulations.gov/comment/USTR-2019-0004-1087   6/13/2019

PR-7265    USTR-2019-0004-1088 from Christine Rivera                        https://www.regulations.gov/comment/USTR-2019-0004-1088   6/13/2019

PR-7266    USTR-2019-0004-1089 from Gene Bitner                             https://www.regulations.gov/comment/USTR-2019-0004-1089   6/13/2019



                                                                      429
                           Case 1:21-cv-00052-3JP Document 297       Filed 04/30/21     Page 433 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7267    USTR-2019-0004-1090 from Debra Sullenberger           https://www.regulations.gov/comment/USTR-2019-0004-1090   6/13/2019

PR-7268    USTR-2019-0004-1091 from Donald Holcomb               https://www.regulations.gov/comment/USTR-2019-0004-1091   6/13/2019

PR-7269    USTR-2019-0004-1092 from Ken Kuo, HFC HORIZON         https://www.regulations.gov/comment/USTR-2019-0004-1092   6/13/2019

PR-7270    USTR-2019-0004-1093 from Maureen Engle                https://www.regulations.gov/comment/USTR-2019-0004-1093   6/13/2019

PR-7271    USTR-2019-0004-1094 from Kathryn Gotobed              https://www.regulations.gov/comment/USTR-2019-0004-1094   6/13/2019

PR-7272    USTR-2019-0004-1095 from Paula Thompson               https://www.regulations.gov/comment/USTR-2019-0004-1095   6/13/2019

PR-7273    USTR-2019-0004-1096 from Larry Austin                 https://www.regulations.gov/comment/USTR-2019-0004-1096   6/13/2019

PR-7274    USTR-2019-0004-1097 from Ray Y                        https://www.regulations.gov/comment/USTR-2019-0004-1097   6/13/2019

PR-7275    USTR-2019-0004-1098 from Steve Franzen                https://www.regulations.gov/comment/USTR-2019-0004-1098   6/13/2019

PR-7276    USTR-2019-0004-1099 from John Steidler                https://www.regulations.gov/comment/USTR-2019-0004-1099   6/13/2019

PR-7277    USTR-2019-0004-1100 from Sarah Lundin                 https://www.regulations.gov/comment/USTR-2019-0004-1100   6/13/2019

PR-7278    USTR-2019-0004-1101 from Patricia Day                 https://www.regulations.gov/comment/USTR-2019-0004-1101   6/13/2019

PR-7279    USTR-2019-0004-1102 from Kenneth Martin               https://www.regulations.gov/comment/USTR-2019-0004-1102   6/13/2019

PR-7280    USTR-2019-0004-1103 from Cory Panariello              https://www.regulations.gov/comment/USTR-2019-0004-1103   6/13/2019

PR-7281    USTR-2019-0004-1104 from Carol Sessoms                https://www.regulations.gov/comment/USTR-2019-0004-1104   6/13/2019

PR-7282    USTR-2019-0004-1105 from Lisa Richter                 https://www.regulations.gov/comment/USTR-2019-0004-1105   6/13/2019

PR-7283    USTR-2019-0004-1106 from todd BRADY                   https://www.regulations.gov/comment/USTR-2019-0004-1106   6/13/2019



                                                           430
                           Case 1:21-cv-00052-3JP Document 297       Filed 04/30/21     Page 434 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7284    USTR-2019-0004-1107 from Rebecca Smiroldo             https://www.regulations.gov/comment/USTR-2019-0004-1107   6/13/2019

PR-7285    USTR-2019-0004-1108 from Jessica Higgins              https://www.regulations.gov/comment/USTR-2019-0004-1108   6/13/2019

PR-7286    USTR-2019-0004-1109 from Audrey Franklin              https://www.regulations.gov/comment/USTR-2019-0004-1109   6/13/2019

PR-7287    USTR-2019-0004-1110 from Addison Perry-Franks         https://www.regulations.gov/comment/USTR-2019-0004-1110   6/13/2019

PR-7288    USTR-2019-0004-1111 from Antonette Raines             https://www.regulations.gov/comment/USTR-2019-0004-1111   6/13/2019

PR-7289    USTR-2019-0004-1112 from April Murray                 https://www.regulations.gov/comment/USTR-2019-0004-1112   6/13/2019

PR-7290    USTR-2019-0004-1113 from Lena Phoenix                 https://www.regulations.gov/comment/USTR-2019-0004-1113   6/13/2019

PR-7291    USTR-2019-0004-1114 from Roberta Scholes              https://www.regulations.gov/comment/USTR-2019-0004-1114   6/13/2019

PR-7292    USTR-2019-0004-1115 from Pat Youngblood               https://www.regulations.gov/comment/USTR-2019-0004-1115   6/13/2019

PR-7293    USTR-2019-0004-1116 from Sandy Brewer                 https://www.regulations.gov/comment/USTR-2019-0004-1116   6/13/2019

PR-7294    USTR-2019-0004-1117 from Robert Argue                 https://www.regulations.gov/comment/USTR-2019-0004-1117   6/13/2019

PR-7295    USTR-2019-0004-1118 from Debra Berrios                https://www.regulations.gov/comment/USTR-2019-0004-1118   6/13/2019

PR-7296    USTR-2019-0004-1119 from Connie Haack                 https://www.regulations.gov/comment/USTR-2019-0004-1119   6/13/2019

PR-7297    USTR-2019-0004-1120 from John Crawford                https://www.regulations.gov/comment/USTR-2019-0004-1120   6/13/2019

PR-7298    USTR-2019-0004-1121 from David Bussabarger            https://www.regulations.gov/comment/USTR-2019-0004-1121   6/13/2019

PR-7299    USTR-2019-0004-1122 from Zina Jeter                   https://www.regulations.gov/comment/USTR-2019-0004-1122   6/13/2019

PR-7300    USTR-2019-0004-1123 from Nanci Steeb                  https://www.regulations.gov/comment/USTR-2019-0004-1123   6/13/2019



                                                           431
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 435 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-7301    USTR-2019-0004-1124 from Durinda Taylor                          https://www.regulations.gov/comment/USTR-2019-0004-1124   6/13/2019

PR-7302    USTR-2019-0004-1125 from Sharon Parker                           https://www.regulations.gov/comment/USTR-2019-0004-1125   6/13/2019

PR-7303    USTR-2019-0004-1126 from Paul Moore                              https://www.regulations.gov/comment/USTR-2019-0004-1126   6/13/2019

PR-7304    USTR-2019-0004-1127 from Andrew Casey                            https://www.regulations.gov/comment/USTR-2019-0004-1127   6/13/2019

PR-7305    USTR-2019-0004-1128 from Charlene Davis                          https://www.regulations.gov/comment/USTR-2019-0004-1128   6/13/2019

PR-7306    USTR-2019-0004-1129 from Drayton Tucker                          https://www.regulations.gov/comment/USTR-2019-0004-1129   6/13/2019

PR-7307    USTR-2019-0004-1130 from Adriana Schnoebelen                     https://www.regulations.gov/comment/USTR-2019-0004-1130   6/13/2019

PR-7308    USTR-2019-0004-1131 from Rick Hendrickson                        https://www.regulations.gov/comment/USTR-2019-0004-1131   6/13/2019

PR-7309    USTR-2019-0004-1132 from Adriana Schnoebelen                     https://www.regulations.gov/comment/USTR-2019-0004-1132   6/13/2019

PR-7310    USTR-2019-0004-1133 from Tracy Carolan                           https://www.regulations.gov/comment/USTR-2019-0004-1133   6/13/2019

PR-7311    USTR-2019-0004-1134 from Adam Bry                                https://www.regulations.gov/comment/USTR-2019-0004-1134   6/13/2019

PR-7312    USTR-2019-0004-1135 from Leo Uribe                               https://www.regulations.gov/comment/USTR-2019-0004-1135   6/13/2019

PR-7313    USTR-2019-0004-1136 from Mary Skirving                           https://www.regulations.gov/comment/USTR-2019-0004-1136   6/13/2019

PR-7314    USTR-2019-0004-1137 from Pati Palmer, Palmer/Pletsch Inc         https://www.regulations.gov/comment/USTR-2019-0004-1137   6/13/2019

PR-7315    USTR-2019-0004-1138 from Elaine Degner                           https://www.regulations.gov/comment/USTR-2019-0004-1138   6/13/2019

PR-7316    USTR-2019-0004-1139 from Annyomous                               https://www.regulations.gov/comment/USTR-2019-0004-1139   6/13/2019

PR-7317    USTR-2019-0004-1140 from Sheryl Feuge                            https://www.regulations.gov/comment/USTR-2019-0004-1140   6/13/2019



                                                                      432
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 436 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7318    USTR-2019-0004-1141 from Debra Stamper               https://www.regulations.gov/comment/USTR-2019-0004-1141   6/13/2019

PR-7319    USTR-2019-0004-1142 from Elaine Degner               https://www.regulations.gov/comment/USTR-2019-0004-1142   6/13/2019

PR-7320    USTR-2019-0004-1143 from DianaShaun Weaver           https://www.regulations.gov/comment/USTR-2019-0004-1143   6/13/2019

PR-7321    USTR-2019-0004-1144 from Jack Sergeant               https://www.regulations.gov/comment/USTR-2019-0004-1144   6/13/2019

PR-7322    USTR-2019-0004-1145 from Suni Roberts                https://www.regulations.gov/comment/USTR-2019-0004-1145   6/13/2019

PR-7323    USTR-2019-0004-1146 from TIMOTHY WILES               https://www.regulations.gov/comment/USTR-2019-0004-1146   6/13/2019

PR-7324    USTR-2019-0004-1147 from Pam Alexander               https://www.regulations.gov/comment/USTR-2019-0004-1147   6/13/2019

PR-7325    USTR-2019-0004-1148 from Robert Hanna                https://www.regulations.gov/comment/USTR-2019-0004-1148   6/13/2019

PR-7326    USTR-2019-0004-1149 from Turns East                  https://www.regulations.gov/comment/USTR-2019-0004-1149   6/13/2019

PR-7327    USTR-2019-0004-1150 from Mila Woods                  https://www.regulations.gov/comment/USTR-2019-0004-1150   6/13/2019

PR-7328    USTR-2019-0004-1151 from Pat Emmert                  https://www.regulations.gov/comment/USTR-2019-0004-1151   6/13/2019

PR-7329    USTR-2019-0004-1152 from Jennifer Martin             https://www.regulations.gov/comment/USTR-2019-0004-1152   6/13/2019

PR-7330    USTR-2019-0004-1153 from Janet Duncan                https://www.regulations.gov/comment/USTR-2019-0004-1153   6/13/2019

PR-7331    USTR-2019-0004-1154 from Gisella Neubauer            https://www.regulations.gov/comment/USTR-2019-0004-1154   6/13/2019

PR-7332    USTR-2019-0004-1155 from Ron Aubrey                  https://www.regulations.gov/comment/USTR-2019-0004-1155   6/13/2019

PR-7333    USTR-2019-0004-1156 from Jane Leslie                 https://www.regulations.gov/comment/USTR-2019-0004-1156   6/13/2019

PR-7334    USTR-2019-0004-1157 from Janice Weeden               https://www.regulations.gov/comment/USTR-2019-0004-1157   6/13/2019



                                                          433
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 437 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-7335    USTR-2019-0004-1158 from Victoria Roberts                          https://www.regulations.gov/comment/USTR-2019-0004-1158   6/13/2019

PR-7336    USTR-2019-0004-1159 from Melissa Little                            https://www.regulations.gov/comment/USTR-2019-0004-1159   6/13/2019

PR-7337    USTR-2019-0004-1160 from Char Smith                                https://www.regulations.gov/comment/USTR-2019-0004-1160   6/13/2019

PR-7338    USTR-2019-0004-1161 from Gino Graul                                https://www.regulations.gov/comment/USTR-2019-0004-1161   6/13/2019

PR-7339    USTR-2019-0004-1162 from Don Hudson                                https://www.regulations.gov/comment/USTR-2019-0004-1162   6/13/2019

PR-7340    USTR-2019-0004-1163 from Kathy Brydon                              https://www.regulations.gov/comment/USTR-2019-0004-1163   6/13/2019

PR-7341    USTR-2019-0004-1164 from Patricia Veal                             https://www.regulations.gov/comment/USTR-2019-0004-1164   6/13/2019

PR-7342    USTR-2019-0004-1165 from Kathleen Jones                            https://www.regulations.gov/comment/USTR-2019-0004-1165   6/13/2019

PR-7343    USTR-2019-0004-1166 from Lauren Burger                             https://www.regulations.gov/comment/USTR-2019-0004-1166   6/13/2019

PR-7344    USTR-2019-0004-1167 from Teresa Kohl                               https://www.regulations.gov/comment/USTR-2019-0004-1167   6/13/2019

PR-7345    USTR-2019-0004-1168 from Jim Sennett                               https://www.regulations.gov/comment/USTR-2019-0004-1168   6/13/2019

PR-7346    USTR-2019-0004-1169 from Linda Ousley                              https://www.regulations.gov/comment/USTR-2019-0004-1169   6/13/2019

           USTR-2019-0004-1170 from Jessica Wasserman, Giovanni Rana,
PR-7347                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1170   6/13/2019
           Sabra Dipping Company LLC and Red River Food Inc.

PR-7348    USTR-2019-0004-1171 from Elfida Dominguez                          https://www.regulations.gov/comment/USTR-2019-0004-1171   6/13/2019

PR-7349    USTR-2019-0004-1172 from Susan Jacoby                              https://www.regulations.gov/comment/USTR-2019-0004-1172   6/13/2019

PR-7350    USTR-2019-0004-1173 from Rochelle Woods                            https://www.regulations.gov/comment/USTR-2019-0004-1173   6/13/2019

PR-7351    USTR-2019-0004-1174 from Jacqueline Vollmer                        https://www.regulations.gov/comment/USTR-2019-0004-1174   6/13/2019



                                                                        434
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 438 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7352    USTR-2019-0004-1175 from Sabra Klein                  https://www.regulations.gov/comment/USTR-2019-0004-1175   6/13/2019

PR-7353    USTR-2019-0004-1176 from Carol De Hart                https://www.regulations.gov/comment/USTR-2019-0004-1176   6/13/2019

PR-7354    USTR-2019-0004-1177 from Charley Hopkins              https://www.regulations.gov/comment/USTR-2019-0004-1177   6/13/2019

PR-7355    USTR-2019-0004-1178 from Judith Koch                  https://www.regulations.gov/comment/USTR-2019-0004-1178   6/13/2019

PR-7356    USTR-2019-0004-1179 from Pat Youngblood               https://www.regulations.gov/comment/USTR-2019-0004-1179   6/13/2019

PR-7357    USTR-2019-0004-1180 from robin hersh                  https://www.regulations.gov/comment/USTR-2019-0004-1180   6/13/2019

PR-7358    USTR-2019-0004-1181 from Bruce McBeth                 https://www.regulations.gov/comment/USTR-2019-0004-1181   6/13/2019

PR-7359    USTR-2019-0004-1182 from Jamie Mullin                 https://www.regulations.gov/comment/USTR-2019-0004-1182   6/13/2019

PR-7360    USTR-2019-0004-1183 from Sam Kingsbury                https://www.regulations.gov/comment/USTR-2019-0004-1183   6/13/2019

PR-7361    USTR-2019-0004-1184 from Lila Berris                  https://www.regulations.gov/comment/USTR-2019-0004-1184   6/13/2019

PR-7362    USTR-2019-0004-1185 from Traci Bennett                https://www.regulations.gov/comment/USTR-2019-0004-1185   6/13/2019

PR-7363    USTR-2019-0004-1186 from Jaime Colston                https://www.regulations.gov/comment/USTR-2019-0004-1186   6/13/2019

PR-7364    USTR-2019-0004-1187 from Jane Conkey                  https://www.regulations.gov/comment/USTR-2019-0004-1187   6/13/2019

PR-7365    USTR-2019-0004-1188 from Joshua Mann                  https://www.regulations.gov/comment/USTR-2019-0004-1188   6/13/2019

PR-7366    USTR-2019-0004-1189 from Cynthia Creede               https://www.regulations.gov/comment/USTR-2019-0004-1189   6/13/2019

PR-7367    USTR-2019-0004-1190 from Jeani Hodges                 https://www.regulations.gov/comment/USTR-2019-0004-1190   6/13/2019

PR-7368    USTR-2019-0004-1191 from Marjorie Garcia              https://www.regulations.gov/comment/USTR-2019-0004-1191   6/13/2019



                                                           435
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 439 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-7369    USTR-2019-0004-1192 from Betty Johnson                           https://www.regulations.gov/comment/USTR-2019-0004-1192   6/13/2019

PR-7370    USTR-2019-0004-1193 from Pam Alexander                           https://www.regulations.gov/comment/USTR-2019-0004-1193   6/13/2019

PR-7371    USTR-2019-0004-1194 from Jeri Renner                             https://www.regulations.gov/comment/USTR-2019-0004-1194   6/13/2019

PR-7372    USTR-2019-0004-1195 from Carolyn Engel                           https://www.regulations.gov/comment/USTR-2019-0004-1195   6/13/2019

PR-7373    USTR-2019-0004-1196 from Jane Engelsiepen                        https://www.regulations.gov/comment/USTR-2019-0004-1196   6/13/2019

PR-7374    USTR-2019-0004-1197 from Duane Jamison                           https://www.regulations.gov/comment/USTR-2019-0004-1197   6/13/2019

PR-7375    USTR-2019-0004-1198 from Barbara Adams                           https://www.regulations.gov/comment/USTR-2019-0004-1198   6/13/2019

PR-7376    USTR-2019-0004-1199 from Debra Ewing                             https://www.regulations.gov/comment/USTR-2019-0004-1199   6/13/2019

PR-7377    USTR-2019-0004-1200 from Kathy Chuparkoff                        https://www.regulations.gov/comment/USTR-2019-0004-1200   6/13/2019

           USTR-2019-0004-1201 from CJ Vlahovich, HO Sports Company
PR-7378                                                                     https://www.regulations.gov/comment/USTR-2019-0004-1201   6/13/2019
           Inc./Hyperlite

PR-7379    USTR-2019-0004-1202 from Anita Olken                             https://www.regulations.gov/comment/USTR-2019-0004-1202   6/13/2019

PR-7380    USTR-2019-0004-1203 from Behrens Carla                           https://www.regulations.gov/comment/USTR-2019-0004-1203   6/13/2019

PR-7381    USTR-2019-0004-1204 from Anonymous                               https://www.regulations.gov/comment/USTR-2019-0004-1204   6/13/2019

PR-7382    USTR-2019-0004-1205 from Diana Knotts                            https://www.regulations.gov/comment/USTR-2019-0004-1205   6/13/2019

PR-7383    USTR-2019-0004-1206 from Cynthia Lassetter                       https://www.regulations.gov/comment/USTR-2019-0004-1206   6/13/2019

PR-7384    USTR-2019-0004-1207 from Kitty Buskirk                           https://www.regulations.gov/comment/USTR-2019-0004-1207   6/13/2019

PR-7385    USTR-2019-0004-1208 from Thomas Braesch                          https://www.regulations.gov/comment/USTR-2019-0004-1208   6/13/2019



                                                                      436
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 440 of 538


 Public
                            Document Name/Description                       Link to Publicly Available Documents            Date
Record #

PR-7386    USTR-2019-0004-1209 from Mark Larsen                  https://www.regulations.gov/comment/USTR-2019-0004-1209   6/13/2019

PR-7387    USTR-2019-0004-1210 from John Finsaas                 https://www.regulations.gov/comment/USTR-2019-0004-1210   6/13/2019

PR-7388    USTR-2019-0004-1211 from Michael Lambert              https://www.regulations.gov/comment/USTR-2019-0004-1211   6/13/2019

PR-7389    USTR-2019-0004-1212 from Patrice Sena                 https://www.regulations.gov/comment/USTR-2019-0004-1212   6/13/2019

PR-7390    USTR-2019-0004-1213 from Sandra Santos                https://www.regulations.gov/comment/USTR-2019-0004-1213   6/13/2019

PR-7391    USTR-2019-0004-1214 from Hoyt Mcguyer                 https://www.regulations.gov/comment/USTR-2019-0004-1214   6/13/2019

PR-7392    USTR-2019-0004-1215 from Charles Cooper               https://www.regulations.gov/comment/USTR-2019-0004-1215   6/13/2019

PR-7393    USTR-2019-0004-1216 from Deborah Filion               https://www.regulations.gov/comment/USTR-2019-0004-1216   6/13/2019

PR-7394    USTR-2019-0004-1217 from Jesse Bie                    https://www.regulations.gov/comment/USTR-2019-0004-1217   6/13/2019

PR-7395    USTR-2019-0004-1218 from Kimberly Hill                https://www.regulations.gov/comment/USTR-2019-0004-1218   6/13/2019

PR-7396    USTR-2019-0004-1219 from Peter Weiner                 https://www.regulations.gov/comment/USTR-2019-0004-1219   6/13/2019

PR-7397    USTR-2019-0004-1220 from Francine Friar               https://www.regulations.gov/comment/USTR-2019-0004-1220   6/13/2019

PR-7398    USTR-2019-0004-1221 from Nadina Ferguson              https://www.regulations.gov/comment/USTR-2019-0004-1221   6/13/2019

PR-7399    USTR-2019-0004-1222 from Kris Drum                    https://www.regulations.gov/comment/USTR-2019-0004-1222   6/13/2019

PR-7400    USTR-2019-0004-1223 from Stjuar Lilaj                 https://www.regulations.gov/comment/USTR-2019-0004-1223   6/13/2019

PR-7401    USTR-2019-0004-1224 from Nancy Hynes                  https://www.regulations.gov/comment/USTR-2019-0004-1224   6/13/2019

PR-7402    USTR-2019-0004-1225 from Charlie Martin               https://www.regulations.gov/comment/USTR-2019-0004-1225   6/13/2019



                                                           437
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 441 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-7403    USTR-2019-0004-1226 from Alison Pettit                             https://www.regulations.gov/comment/USTR-2019-0004-1226   6/13/2019

PR-7404    USTR-2019-0004-1227 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-1227   6/13/2019

PR-7405    USTR-2019-0004-1228 from Jamie Stone                               https://www.regulations.gov/comment/USTR-2019-0004-1228   6/13/2019

PR-7406    USTR-2019-0004-1229 from Lorna Johnson                             https://www.regulations.gov/comment/USTR-2019-0004-1229   6/13/2019

PR-7407    USTR-2019-0004-1230 from Craig Tucker                              https://www.regulations.gov/comment/USTR-2019-0004-1230   6/13/2019

PR-7408    USTR-2019-0004-1231 from Christy Hoskins                           https://www.regulations.gov/comment/USTR-2019-0004-1231   6/13/2019

PR-7409    USTR-2019-0004-1232 from Brittany Bennett                          https://www.regulations.gov/comment/USTR-2019-0004-1232   6/13/2019

PR-7410    USTR-2019-0004-1233 from Luanne Goldman                            https://www.regulations.gov/comment/USTR-2019-0004-1233   6/13/2019

PR-7411    USTR-2019-0004-1234 from Mary Greenway                             https://www.regulations.gov/comment/USTR-2019-0004-1234   6/13/2019

PR-7412    USTR-2019-0004-1235 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-1235   6/13/2019

PR-7413    USTR-2019-0004-1236 from Tate Cui                                  https://www.regulations.gov/comment/USTR-2019-0004-1236   6/13/2019

PR-7414    USTR-2019-0004-1237 from Robert Burtt                              https://www.regulations.gov/comment/USTR-2019-0004-1237   6/13/2019

PR-7415    USTR-2019-0004-1238 from Edward Van Waes, Nady System Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1238   6/13/2019

PR-7416    USTR-2019-0004-1239 from Louie Lorenzano                           https://www.regulations.gov/comment/USTR-2019-0004-1239   6/13/2019

PR-7417    USTR-2019-0004-1240 from Rev Kappel                                https://www.regulations.gov/comment/USTR-2019-0004-1240   6/13/2019

PR-7418    USTR-2019-0004-1241 from Ronald Porter                             https://www.regulations.gov/comment/USTR-2019-0004-1241   6/13/2019

PR-7419    USTR-2019-0004-1242 from Laura Roberts                             https://www.regulations.gov/comment/USTR-2019-0004-1242   6/13/2019



                                                                        438
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 442 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents            Date
Record #

PR-7420    USTR-2019-0004-1243 from R. Yates, Elite Dance Boosters         https://www.regulations.gov/comment/USTR-2019-0004-1243   6/13/2019

PR-7421    USTR-2019-0004-1244 from Ralph Urbano                           https://www.regulations.gov/comment/USTR-2019-0004-1244   6/13/2019

PR-7422    USTR-2019-0004-1245 from Sandra Fazio                           https://www.regulations.gov/comment/USTR-2019-0004-1245   6/13/2019

PR-7423    USTR-2019-0004-1246 from James Gosnell                          https://www.regulations.gov/comment/USTR-2019-0004-1246   6/13/2019

PR-7424    USTR-2019-0004-1247 from Michele Bockelmann                     https://www.regulations.gov/comment/USTR-2019-0004-1247   6/13/2019

PR-7425    USTR-2019-0004-1248 from Michael Miraula                        https://www.regulations.gov/comment/USTR-2019-0004-1248   6/13/2019

PR-7426    USTR-2019-0004-1249 from Katie Evans-Bartley                    https://www.regulations.gov/comment/USTR-2019-0004-1249   6/13/2019

PR-7427    USTR-2019-0004-1250 from Suzy Martin                            https://www.regulations.gov/comment/USTR-2019-0004-1250   6/13/2019

PR-7428    USTR-2019-0004-1251 from Joyce Bailey                           https://www.regulations.gov/comment/USTR-2019-0004-1251   6/13/2019

PR-7429    USTR-2019-0004-1252 from SANGSANG LI                            https://www.regulations.gov/comment/USTR-2019-0004-1252   6/13/2019

PR-7430    USTR-2019-0004-1253 from Mary Heidemann                         https://www.regulations.gov/comment/USTR-2019-0004-1253   6/13/2019

PR-7431    USTR-2019-0004-1254 from Todd Wheeler                           https://www.regulations.gov/comment/USTR-2019-0004-1254   6/13/2019

PR-7432    USTR-2019-0004-1255 from Meri Justus                            https://www.regulations.gov/comment/USTR-2019-0004-1255   6/13/2019

PR-7433    USTR-2019-0004-1256 from Destiny Robles                         https://www.regulations.gov/comment/USTR-2019-0004-1256   6/13/2019

PR-7434    USTR-2019-0004-1257 from John Smith                             https://www.regulations.gov/comment/USTR-2019-0004-1257   6/13/2019

PR-7435    USTR-2019-0004-1258 from Savanna Boys Basketball                https://www.regulations.gov/comment/USTR-2019-0004-1258   6/13/2019

PR-7436    USTR-2019-0004-1259 from Gary Kocher                            https://www.regulations.gov/comment/USTR-2019-0004-1259   6/13/2019



                                                                     439
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 443 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7437    USTR-2019-0004-1260 from Reese Letcher               https://www.regulations.gov/comment/USTR-2019-0004-1260   6/13/2019

PR-7438    USTR-2019-0004-1261 from Ellen Shaver                https://www.regulations.gov/comment/USTR-2019-0004-1261   6/13/2019

PR-7439    USTR-2019-0004-1262 from Robert Wisdom               https://www.regulations.gov/comment/USTR-2019-0004-1262   6/13/2019

PR-7440    USTR-2019-0004-1263 from Deng Cherry                 https://www.regulations.gov/comment/USTR-2019-0004-1263   6/13/2019

PR-7441    USTR-2019-0004-1264 from Lee Rastetter               https://www.regulations.gov/comment/USTR-2019-0004-1264   6/13/2019

PR-7442    USTR-2019-0004-1265 from Serena wang                 https://www.regulations.gov/comment/USTR-2019-0004-1265   6/13/2019

PR-7443    USTR-2019-0004-1266 from Sue Sherry                  https://www.regulations.gov/comment/USTR-2019-0004-1266   6/13/2019

PR-7444    USTR-2019-0004-1267 from Robert Mullaney             https://www.regulations.gov/comment/USTR-2019-0004-1267   6/13/2019

PR-7445    USTR-2019-0004-1268 from Tamera Hickman-Wise         https://www.regulations.gov/comment/USTR-2019-0004-1268   6/13/2019

PR-7446    USTR-2019-0004-1269 from Tony Romero                 https://www.regulations.gov/comment/USTR-2019-0004-1269   6/13/2019

PR-7447    USTR-2019-0004-1270 from Serena Wang                 https://www.regulations.gov/comment/USTR-2019-0004-1270   6/13/2019

PR-7448    USTR-2019-0004-1271 from Dennis Reagan               https://www.regulations.gov/comment/USTR-2019-0004-1271   6/13/2019

PR-7449    USTR-2019-0004-1272 from Joan Schneider              https://www.regulations.gov/comment/USTR-2019-0004-1272   6/13/2019

PR-7450    USTR-2019-0004-1273 from Anonymous                   https://www.regulations.gov/comment/USTR-2019-0004-1273   6/13/2019

PR-7451    USTR-2019-0004-1274 from Dennis Salyers              https://www.regulations.gov/comment/USTR-2019-0004-1274   6/13/2019

PR-7452    USTR-2019-0004-1275 from Jeanne Whitesell            https://www.regulations.gov/comment/USTR-2019-0004-1275   6/13/2019

PR-7453    USTR-2019-0004-1276 from Marjorie Newman             https://www.regulations.gov/comment/USTR-2019-0004-1276   6/13/2019



                                                          440
                           Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 444 of 538


 Public
                            Document Name/Description                              Link to Publicly Available Documents            Date
Record #

PR-7454    USTR-2019-0004-1277 from Marjorie Newman                     https://www.regulations.gov/comment/USTR-2019-0004-1277   6/13/2019

PR-7455    USTR-2019-0004-1278 from Megan Bryant                        https://www.regulations.gov/comment/USTR-2019-0004-1278   6/13/2019

PR-7456    USTR-2019-0004-1279 from Debbie Boomhower                    https://www.regulations.gov/comment/USTR-2019-0004-1279   6/13/2019

PR-7457    USTR-2019-0004-1280 from abdallah saleem                     https://www.regulations.gov/comment/USTR-2019-0004-1280   6/13/2019

PR-7458    USTR-2019-0004-1281 from Timothy O'Neil                      https://www.regulations.gov/comment/USTR-2019-0004-1281   6/13/2019

PR-7459    USTR-2019-0004-1282 from Lynda Hawkins, Uneed2, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1282   6/13/2019

PR-7460    USTR-2019-0004-1283 from Julie Hansen                        https://www.regulations.gov/comment/USTR-2019-0004-1283   6/13/2019

PR-7461    USTR-2019-0004-1284 from Anonymous                           https://www.regulations.gov/comment/USTR-2019-0004-1284   6/13/2019

PR-7462    USTR-2019-0004-1285 from Paul Maysonave                      https://www.regulations.gov/comment/USTR-2019-0004-1285   6/13/2019

PR-7463    USTR-2019-0004-1286 from Joshua Staton                       https://www.regulations.gov/comment/USTR-2019-0004-1286   6/13/2019

PR-7464    USTR-2019-0004-1287 from Nadina Ferguson                     https://www.regulations.gov/comment/USTR-2019-0004-1287   6/13/2019

PR-7465    USTR-2019-0004-1288 from Arlene Smith                        https://www.regulations.gov/comment/USTR-2019-0004-1288   6/13/2019

PR-7466    USTR-2019-0004-1289 from Jane Leslie                         https://www.regulations.gov/comment/USTR-2019-0004-1289   6/13/2019

PR-7467    USTR-2019-0004-1290 from Jane Lemison                        https://www.regulations.gov/comment/USTR-2019-0004-1290   6/13/2019

PR-7468    USTR-2019-0004-1291 from Catharine McEachern                 https://www.regulations.gov/comment/USTR-2019-0004-1291   6/13/2019

PR-7469    USTR-2019-0004-1292 from Lois Flynn                          https://www.regulations.gov/comment/USTR-2019-0004-1292   6/13/2019

PR-7470    USTR-2019-0004-1293 from Maureen Murphy-Tyler                https://www.regulations.gov/comment/USTR-2019-0004-1293   6/13/2019



                                                                  441
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 445 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7471    USTR-2019-0004-1294 from John Swan                                   https://www.regulations.gov/comment/USTR-2019-0004-1294   6/13/2019

PR-7472    USTR-2019-0004-1295 from Peter Weiner                                https://www.regulations.gov/comment/USTR-2019-0004-1295   6/13/2019

PR-7473    USTR-2019-0004-1296 from Matt Allen                                  https://www.regulations.gov/comment/USTR-2019-0004-1296   6/13/2019

PR-7474    USTR-2019-0004-1297 from Leslie Spoon                                https://www.regulations.gov/comment/USTR-2019-0004-1297   6/13/2019

PR-7475    USTR-2019-0004-1298 from Gail Jurgens                                https://www.regulations.gov/comment/USTR-2019-0004-1298   6/13/2019

PR-7476    USTR-2019-0004-1299 from Tina Russell                                https://www.regulations.gov/comment/USTR-2019-0004-1299   6/13/2019

PR-7477    USTR-2019-0004-1300 from Wayne Chertoff                              https://www.regulations.gov/comment/USTR-2019-0004-1300   6/13/2019

PR-7478    USTR-2019-0004-1301 from Alberto Rodriguez                           https://www.regulations.gov/comment/USTR-2019-0004-1301   6/13/2019

PR-7479    USTR-2019-0004-1302 from Matthew LeBretton                           https://www.regulations.gov/comment/USTR-2019-0004-1302   6/13/2019

PR-7480    USTR-2019-0004-1303 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-1303   6/13/2019

PR-7481    USTR-2019-0004-1304 from George Grachen, Friends of Families         https://www.regulations.gov/comment/USTR-2019-0004-1304   6/13/2019

PR-7482    USTR-2019-0004-1305 from Isabel Chen                                 https://www.regulations.gov/comment/USTR-2019-0004-1305   6/13/2019

PR-7483    USTR-2019-0004-1306 from Jim Bullard                                 https://www.regulations.gov/comment/USTR-2019-0004-1306   6/13/2019

PR-7484    USTR-2019-0004-1307 from Paul Collins                                https://www.regulations.gov/comment/USTR-2019-0004-1307   6/13/2019

PR-7485    USTR-2019-0004-1308 from Rachael Riccobene                           https://www.regulations.gov/comment/USTR-2019-0004-1308   6/13/2019

PR-7486    USTR-2019-0004-1309 from Stanley Hsu                                 https://www.regulations.gov/comment/USTR-2019-0004-1309   6/13/2019

PR-7487    USTR-2019-0004-1310 from Amanda Caulkett                             https://www.regulations.gov/comment/USTR-2019-0004-1310   6/13/2019



                                                                          442
                           Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 446 of 538


 Public
                            Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7488    USTR-2019-0004-1311 from Teri Chism                  https://www.regulations.gov/comment/USTR-2019-0004-1311   6/13/2019

PR-7489    USTR-2019-0004-1312 from Elaine Erbland              https://www.regulations.gov/comment/USTR-2019-0004-1312   6/13/2019

PR-7490    USTR-2019-0004-1313 from Manuel Mejorado             https://www.regulations.gov/comment/USTR-2019-0004-1313   6/13/2019

PR-7491    USTR-2019-0004-1314 from Sunny Zhang                 https://www.regulations.gov/comment/USTR-2019-0004-1314   6/13/2019

PR-7492    USTR-2019-0004-1315 from Racheal Reid                https://www.regulations.gov/comment/USTR-2019-0004-1315   6/13/2019

PR-7493    USTR-2019-0004-1316 from Jeri Khajeh-Noori           https://www.regulations.gov/comment/USTR-2019-0004-1316   6/13/2019

PR-7494    USTR-2019-0004-1317 from Anonymous                   https://www.regulations.gov/comment/USTR-2019-0004-1317   6/13/2019

PR-7495    USTR-2019-0004-1318 from Maureen Engle               https://www.regulations.gov/comment/USTR-2019-0004-1318   6/13/2019

PR-7496    USTR-2019-0004-1319 from Stephanie Hadobas           https://www.regulations.gov/comment/USTR-2019-0004-1319   6/13/2019

PR-7497    USTR-2019-0004-1320 from Walt Butler                 https://www.regulations.gov/comment/USTR-2019-0004-1320   6/13/2019

PR-7498    USTR-2019-0004-1321 from Kathleen Gill               https://www.regulations.gov/comment/USTR-2019-0004-1321   6/13/2019

PR-7499    USTR-2019-0004-1322 from Mary Greenway               https://www.regulations.gov/comment/USTR-2019-0004-1322   6/13/2019

PR-7500    USTR-2019-0004-1323 from Norma Jackson               https://www.regulations.gov/comment/USTR-2019-0004-1323   6/13/2019

PR-7501    USTR-2019-0004-1324 from Lisa Henry                  https://www.regulations.gov/comment/USTR-2019-0004-1324   6/13/2019

PR-7502    USTR-2019-0004-1325 from Nayeem Aslam                https://www.regulations.gov/comment/USTR-2019-0004-1325   6/13/2019

PR-7503    USTR-2019-0004-1326 from David Williams              https://www.regulations.gov/comment/USTR-2019-0004-1326   6/13/2019

PR-7504    USTR-2019-0004-1327 from Peter Hong                  https://www.regulations.gov/comment/USTR-2019-0004-1327   6/13/2019



                                                          443
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 447 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7505    USTR-2019-0004-1328 from Joseph Ian Roberts, New Life Church         https://www.regulations.gov/comment/USTR-2019-0004-1328   6/13/2019

           USTR-2019-0004-1329 from Zhanfeng Song, Shaoxing Qunxuan
PR-7506                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1329   6/13/2019
           Textile Co., Ltd

PR-7507    USTR-2019-0004-1330 from VICKY KOO                                   https://www.regulations.gov/comment/USTR-2019-0004-1330   6/13/2019

PR-7508    USTR-2019-0004-1331 from Jackie Kimbrough                            https://www.regulations.gov/comment/USTR-2019-0004-1331   6/13/2019

PR-7509    USTR-2019-0004-1332 from Ted Kincaid                                 https://www.regulations.gov/comment/USTR-2019-0004-1332   6/13/2019

PR-7510    USTR-2019-0004-1333 from Donna Hemingway                             https://www.regulations.gov/comment/USTR-2019-0004-1333   6/13/2019

PR-7511    USTR-2019-0004-1334 from elaine harp                                 https://www.regulations.gov/comment/USTR-2019-0004-1334   6/13/2019

PR-7512    USTR-2019-0004-1335 from TNT Fireworks                               https://www.regulations.gov/comment/USTR-2019-0004-1335   6/13/2019

PR-7513    USTR-2019-0004-1336 from Matthew Gold                                https://www.regulations.gov/comment/USTR-2019-0004-1336   6/13/2019

PR-7514    USTR-2019-0004-1337 from Deborah Jankiewicz                          https://www.regulations.gov/comment/USTR-2019-0004-1337   6/13/2019

PR-7515    USTR-2019-0004-1338 from Michael Crane                               https://www.regulations.gov/comment/USTR-2019-0004-1338   6/13/2019

PR-7516    USTR-2019-0004-1339 from Belle Johannes                              https://www.regulations.gov/comment/USTR-2019-0004-1339   6/13/2019

           USTR-2019-0004-1340 from Linda Menghetti Dempsey, National
PR-7517                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1340   6/13/2019
           Association of Manufacturers

PR-7518    USTR-2019-0004-1341 from Ellen Savage                                https://www.regulations.gov/comment/USTR-2019-0004-1341   6/13/2019

PR-7519    USTR-2019-0004-1342 from Alan Harper                                 https://www.regulations.gov/comment/USTR-2019-0004-1342   6/13/2019

PR-7520    USTR-2019-0004-1343 from Michael Orlando, A.V.D.D.                   https://www.regulations.gov/comment/USTR-2019-0004-1343   6/13/2019

PR-7521    USTR-2019-0004-1344 from Michael Hayes                               https://www.regulations.gov/comment/USTR-2019-0004-1344   6/13/2019



                                                                          444
                           Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 448 of 538


 Public
                            Document Name/Description                                Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1345 from William Smith, TRINITY CHAPEL
PR-7522                                                                   https://www.regulations.gov/comment/USTR-2019-0004-1345   6/13/2019
           CHURCH OF GOD

PR-7523    USTR-2019-0004-1346 from Robyne Wood                           https://www.regulations.gov/comment/USTR-2019-0004-1346   6/13/2019

           USTR-2019-0004-1347 from Nikole Matthews, Downey Band
PR-7524                                                                   https://www.regulations.gov/comment/USTR-2019-0004-1347   6/13/2019
           Booster

PR-7525    USTR-2019-0004-1348 from Timor Brik, Esq.                      https://www.regulations.gov/comment/USTR-2019-0004-1348   6/13/2019

PR-7526    USTR-2019-0004-1349 from Anonymous                             https://www.regulations.gov/comment/USTR-2019-0004-1349   6/13/2019

PR-7527    USTR-2019-0004-1350 from Catalina Del Grosso                   https://www.regulations.gov/comment/USTR-2019-0004-1350   6/13/2019

PR-7528    USTR-2019-0004-1351 from Logan Roberts                         https://www.regulations.gov/comment/USTR-2019-0004-1351   6/13/2019

PR-7529    USTR-2019-0004-1352 from Anonymous                             https://www.regulations.gov/comment/USTR-2019-0004-1352   6/13/2019

PR-7530    USTR-2019-0004-1353 from Anonymous                             https://www.regulations.gov/comment/USTR-2019-0004-1353   6/13/2019

PR-7531    USTR-2019-0004-1354 from Jim Linksvayer                        https://www.regulations.gov/comment/USTR-2019-0004-1354   6/13/2019

PR-7532    USTR-2019-0004-1355 from Sam Hodson                            https://www.regulations.gov/comment/USTR-2019-0004-1355   6/13/2019

PR-7533    USTR-2019-0004-1356 from Lanna Ultican                         https://www.regulations.gov/comment/USTR-2019-0004-1356   6/13/2019

PR-7534    USTR-2019-0004-1357 from Jacob Raitt                           https://www.regulations.gov/comment/USTR-2019-0004-1357   6/13/2019

PR-7535    USTR-2019-0004-1358 from Delilah Fonseca                       https://www.regulations.gov/comment/USTR-2019-0004-1358   6/13/2019

PR-7536    USTR-2019-0004-1359 from FRANKLIN KARP                         https://www.regulations.gov/comment/USTR-2019-0004-1359   6/13/2019

PR-7537    USTR-2019-0004-1360 from Shawn Cotter                          https://www.regulations.gov/comment/USTR-2019-0004-1360   6/13/2019

PR-7538    USTR-2019-0004-1361 from J. F.                                 https://www.regulations.gov/comment/USTR-2019-0004-1361   6/13/2019



                                                                    445
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 449 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-7539    USTR-2019-0004-1362 from April Knapp                               https://www.regulations.gov/comment/USTR-2019-0004-1362   6/13/2019

PR-7540    USTR-2019-0004-1363 from Jon Thom                                  https://www.regulations.gov/comment/USTR-2019-0004-1363   6/13/2019

PR-7541    USTR-2019-0004-1364 from James Schneider                           https://www.regulations.gov/comment/USTR-2019-0004-1364   6/13/2019

PR-7542    USTR-2019-0004-1365 from Barry Wright                              https://www.regulations.gov/comment/USTR-2019-0004-1365   6/13/2019

           USTR-2019-0004-1366 from Jeannine Sullivan, Dublin High School
PR-7543                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1366   6/13/2019
           Parent Faculty Student Organization

PR-7544    USTR-2019-0004-1367 from Lisa Klepek                               https://www.regulations.gov/comment/USTR-2019-0004-1367   6/13/2019

PR-7545    USTR-2019-0004-1368 from Judith Smith                              https://www.regulations.gov/comment/USTR-2019-0004-1368   6/13/2019

PR-7546    USTR-2019-0004-1369 from Michael Dillingham                        https://www.regulations.gov/comment/USTR-2019-0004-1369   6/13/2019

PR-7547    USTR-2019-0004-1370 from Caryn Atkin                               https://www.regulations.gov/comment/USTR-2019-0004-1370   6/13/2019

PR-7548    USTR-2019-0004-1371 from Nora Coyle                                https://www.regulations.gov/comment/USTR-2019-0004-1371   6/13/2019

PR-7549    USTR-2019-0004-1372 from Jeffrey Lindquist                         https://www.regulations.gov/comment/USTR-2019-0004-1372   6/13/2019

PR-7550    USTR-2019-0004-1373 from G M                                       https://www.regulations.gov/comment/USTR-2019-0004-1373   6/13/2019

PR-7551    USTR-2019-0004-1374 from Kris Viens                                https://www.regulations.gov/comment/USTR-2019-0004-1374   6/13/2019

PR-7552    USTR-2019-0004-1375 from Mike Neciuk                               https://www.regulations.gov/comment/USTR-2019-0004-1375   6/13/2019

           USTR-2019-0004-1376 from Jay Schwedler, TheLINK Economic
PR-7553                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1376   6/13/2019
           Development Alliance

PR-7554    USTR-2019-0004-1377 from Wanda Norgaard                            https://www.regulations.gov/comment/USTR-2019-0004-1377   6/13/2019

PR-7555    USTR-2019-0004-1378 from Hollis Milark                             https://www.regulations.gov/comment/USTR-2019-0004-1378   6/13/2019



                                                                        446
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 450 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-7556    USTR-2019-0004-1379 from Tim Miklaucic, Cordoba Music Group         https://www.regulations.gov/comment/USTR-2019-0004-1379   6/13/2019

PR-7557    USTR-2019-0004-1380 from John Everitt, American Legion Post         https://www.regulations.gov/comment/USTR-2019-0004-1380   6/13/2019

PR-7558    USTR-2019-0004-1381 from Jamie Sartin                               https://www.regulations.gov/comment/USTR-2019-0004-1381   6/13/2019

PR-7559    USTR-2019-0004-1382 from Riley Walters                              https://www.regulations.gov/comment/USTR-2019-0004-1382   6/13/2019

PR-7560    USTR-2019-0004-1383 from Tim Gallogly                               https://www.regulations.gov/comment/USTR-2019-0004-1383   6/13/2019

PR-7561    USTR-2019-0004-1384 from Mary Wood                                  https://www.regulations.gov/comment/USTR-2019-0004-1384   6/13/2019

PR-7562    USTR-2019-0004-1385 from Robert Dietz                               https://www.regulations.gov/comment/USTR-2019-0004-1385   6/13/2019

           USTR-2019-0004-1386 from Pilar Sarseno, Companerismo Cristiano
PR-7563                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1386   6/13/2019
           Four Square Church

PR-7564    USTR-2019-0004-1387 from Brad Hudson                                https://www.regulations.gov/comment/USTR-2019-0004-1387   6/13/2019

PR-7565    USTR-2019-0004-1388 from Andrew Robbins                             https://www.regulations.gov/comment/USTR-2019-0004-1388   6/13/2019

PR-7566    USTR-2019-0004-1389 from Amy Burke                                  https://www.regulations.gov/comment/USTR-2019-0004-1389   6/13/2019

PR-7567    USTR-2019-0004-1390 from Pastor Steve Luna                          https://www.regulations.gov/comment/USTR-2019-0004-1390   6/13/2019

PR-7568    USTR-2019-0004-1391 from Patrick Houg                               https://www.regulations.gov/comment/USTR-2019-0004-1391   6/13/2019

PR-7569    USTR-2019-0004-1392 from Jane Wiley                                 https://www.regulations.gov/comment/USTR-2019-0004-1392   6/13/2019

PR-7570    USTR-2019-0004-1393 from Ann King                                   https://www.regulations.gov/comment/USTR-2019-0004-1393   6/13/2019

PR-7571    USTR-2019-0004-1394 from George Martin                              https://www.regulations.gov/comment/USTR-2019-0004-1394   6/13/2019

PR-7572    USTR-2019-0004-1395 from JoAnn Pirillo                              https://www.regulations.gov/comment/USTR-2019-0004-1395   6/13/2019



                                                                         447
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 451 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7573    USTR-2019-0004-1396 from John Powers                                 https://www.regulations.gov/comment/USTR-2019-0004-1396   6/13/2019

PR-7574    USTR-2019-0004-1397 from Sharon Mosier                               https://www.regulations.gov/comment/USTR-2019-0004-1397   6/13/2019

PR-7575    USTR-2019-0004-1398 from April Talley                                https://www.regulations.gov/comment/USTR-2019-0004-1398   6/13/2019

PR-7576    USTR-2019-0004-1399 from Dennis Hough                                https://www.regulations.gov/comment/USTR-2019-0004-1399   6/13/2019

           USTR-2019-0004-1400 from Barb Glenn, National Association of
PR-7577                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1400   6/14/2019
           State Departments of Agriculture

PR-7578    USTR-2019-0004-1401 from Devee McNally                               https://www.regulations.gov/comment/USTR-2019-0004-1401   6/14/2019

PR-7579    USTR-2019-0004-1402 from Aubrey Lopatin                              https://www.regulations.gov/comment/USTR-2019-0004-1402   6/14/2019

PR-7580    USTR-2019-0004-1403 from Julian Roberts                              https://www.regulations.gov/comment/USTR-2019-0004-1403   6/14/2019

PR-7581    USTR-2019-0004-1404 from Richard Eggleston                           https://www.regulations.gov/comment/USTR-2019-0004-1404   6/14/2019

PR-7582    USTR-2019-0004-1405 from Delores Marshall                            https://www.regulations.gov/comment/USTR-2019-0004-1405   6/14/2019

PR-7583    USTR-2019-0004-1406 from Chris Silkowski, Navitas ASG                https://www.regulations.gov/comment/USTR-2019-0004-1406   6/14/2019

PR-7584    USTR-2019-0004-1407 from Nick Schultz                                https://www.regulations.gov/comment/USTR-2019-0004-1407   6/14/2019

PR-7585    USTR-2019-0004-1408 from Katherine Overbey                           https://www.regulations.gov/comment/USTR-2019-0004-1408   6/14/2019

PR-7586    USTR-2019-0004-1409 from Pam Vogt                                    https://www.regulations.gov/comment/USTR-2019-0004-1409   6/14/2019

PR-7587    USTR-2019-0004-1410 from Leo Mara                                    https://www.regulations.gov/comment/USTR-2019-0004-1410   6/14/2019

PR-7588    USTR-2019-0004-1411 from Minnie Reed-Flowers                         https://www.regulations.gov/comment/USTR-2019-0004-1411   6/14/2019

PR-7589    USTR-2019-0004-1412 from Denise Fisher                               https://www.regulations.gov/comment/USTR-2019-0004-1412   6/14/2019



                                                                          448
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 452 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7590    USTR-2019-0004-1413 from Kathryn McEwan                               https://www.regulations.gov/comment/USTR-2019-0004-1413   6/14/2019

PR-7591    USTR-2019-0004-1414 from Faye Trupka                                  https://www.regulations.gov/comment/USTR-2019-0004-1414   6/14/2019

PR-7592    USTR-2019-0004-1415 from Harry Huber                                  https://www.regulations.gov/comment/USTR-2019-0004-1415   6/14/2019

PR-7593    USTR-2019-0004-1416 from Nelson Kuo                                   https://www.regulations.gov/comment/USTR-2019-0004-1416   6/14/2019

PR-7594    USTR-2019-0004-1417 from Diana Koenitz                                https://www.regulations.gov/comment/USTR-2019-0004-1417   6/14/2019

           USTR-2019-0004-1418 from John Tintera, Texas Alliance of Energy
PR-7595                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1418   6/14/2019
           Producers

PR-7596    USTR-2019-0004-1419 from Bill Leckenby                                https://www.regulations.gov/comment/USTR-2019-0004-1419   6/14/2019

PR-7597    USTR-2019-0004-1420 from Derek Davis                                  https://www.regulations.gov/comment/USTR-2019-0004-1420   6/14/2019

           USTR-2019-0004-1421 from JUDE ANTHONY, E & E CO., LTD
PR-7598                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1421   6/14/2019
           d/b/a JLA HOME

PR-7599    USTR-2019-0004-1422 from Richard Strait                               https://www.regulations.gov/comment/USTR-2019-0004-1422   6/14/2019

PR-7600    USTR-2019-0004-1423 from Liz Clark                                    https://www.regulations.gov/comment/USTR-2019-0004-1423   6/14/2019

PR-7601    USTR-2019-0004-1424 from Jimmy Dong                                   https://www.regulations.gov/comment/USTR-2019-0004-1424   6/14/2019

PR-7602    USTR-2019-0004-1425 from Anonymous                                    https://www.regulations.gov/comment/USTR-2019-0004-1425   6/14/2019

PR-7603    USTR-2019-0004-1426 from Jeff Bloom, Beck's Classic Mfg. Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1426   6/14/2019

PR-7604    USTR-2019-0004-1427 from Lori Supinie, Senseney Music, Inc.           https://www.regulations.gov/comment/USTR-2019-0004-1427   6/14/2019

PR-7605    USTR-2019-0004-1428 from Anita Difanis                                https://www.regulations.gov/comment/USTR-2019-0004-1428   6/14/2019

PR-7606    USTR-2019-0004-1429 from Esther Bushman                               https://www.regulations.gov/comment/USTR-2019-0004-1429   6/14/2019



                                                                           449
                            Case 1:21-cv-00052-3JP Document 297      Filed 04/30/21     Page 453 of 538


 Public
                             Document Name/Description                      Link to Publicly Available Documents            Date
Record #

PR-7607    USTR-2019-0004-1430 from Thomas Rewoldt               https://www.regulations.gov/comment/USTR-2019-0004-1430   6/14/2019

PR-7608    USTR-2019-0004-1431 from Ronald Porter                https://www.regulations.gov/comment/USTR-2019-0004-1431   6/14/2019

PR-7609    USTR-2019-0004-1432 from George Malone                https://www.regulations.gov/comment/USTR-2019-0004-1432   6/14/2019

PR-7610    USTR-2019-0004-1433 from Christopher Woelich          https://www.regulations.gov/comment/USTR-2019-0004-1433   6/14/2019

PR-7611    USTR-2019-0004-1434 from Matt Kormann                 https://www.regulations.gov/comment/USTR-2019-0004-1434   6/14/2019

PR-7612    USTR-2019-0004-1435 from Gloria Falconi               https://www.regulations.gov/comment/USTR-2019-0004-1435   6/14/2019

PR-7613    USTR-2019-0004-1436 from Perry Gx                     https://www.regulations.gov/comment/USTR-2019-0004-1436   6/14/2019

PR-7614    USTR-2019-0004-1437 from Mark Mills                   https://www.regulations.gov/comment/USTR-2019-0004-1437   6/14/2019

PR-7615    USTR-2019-0004-1438 from Lois Flynn                   https://www.regulations.gov/comment/USTR-2019-0004-1438   6/14/2019

PR-7616    USTR-2019-0004-1439 from Susan Helton                 https://www.regulations.gov/comment/USTR-2019-0004-1439   6/14/2019

PR-7617    USTR-2019-0004-1440 from Patti Turner                 https://www.regulations.gov/comment/USTR-2019-0004-1440   6/14/2019

PR-7618    USTR-2019-0004-1441 from Juliet Castille              https://www.regulations.gov/comment/USTR-2019-0004-1441   6/14/2019

PR-7619    USTR-2019-0004-1442 from Paulette Capperis            https://www.regulations.gov/comment/USTR-2019-0004-1442   6/14/2019

PR-7620    USTR-2019-0004-1443 from Karen Ankeny                 https://www.regulations.gov/comment/USTR-2019-0004-1443   6/14/2019

PR-7621    USTR-2019-0004-1444 from Bronwyn Flores               https://www.regulations.gov/comment/USTR-2019-0004-1444   6/14/2019

PR-7622    USTR-2019-0004-1445 from Shannon Backstrom            https://www.regulations.gov/comment/USTR-2019-0004-1445   6/14/2019

PR-7623    USTR-2019-0004-1446 from Gisella Neubauer             https://www.regulations.gov/comment/USTR-2019-0004-1446   6/14/2019



                                                           450
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 454 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-7624    USTR-2019-0004-1447 from Karen Smith                              https://www.regulations.gov/comment/USTR-2019-0004-1447   6/14/2019

PR-7625    USTR-2019-0004-1448 from Joyce Conway                             https://www.regulations.gov/comment/USTR-2019-0004-1448   6/14/2019

PR-7626    USTR-2019-0004-1449 from Walter Krebs, Christmas by Krebs         https://www.regulations.gov/comment/USTR-2019-0004-1449   6/14/2019

PR-7627    USTR-2019-0004-1450 from Rich Weiss                               https://www.regulations.gov/comment/USTR-2019-0004-1450   6/14/2019

PR-7628    USTR-2019-0004-1451 from Serena Buschi                            https://www.regulations.gov/comment/USTR-2019-0004-1451   6/14/2019

PR-7629    USTR-2019-0004-1452 from Christina Wilkins                        https://www.regulations.gov/comment/USTR-2019-0004-1452   6/14/2019

PR-7630    USTR-2019-0004-1453 from Leslie Combs                             https://www.regulations.gov/comment/USTR-2019-0004-1453   6/14/2019

PR-7631    USTR-2019-0004-1454 from Grace Holman                             https://www.regulations.gov/comment/USTR-2019-0004-1454   6/14/2019

PR-7632    USTR-2019-0004-1455 from Michelle Wilson                          https://www.regulations.gov/comment/USTR-2019-0004-1455   6/14/2019

PR-7633    USTR-2019-0004-1456 from Steven Lang                              https://www.regulations.gov/comment/USTR-2019-0004-1456   6/14/2019

           USTR-2019-0004-1457 from Mark Surface, United Methodist Men of
PR-7634                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1457   6/14/2019
           La Mirada

PR-7635    USTR-2019-0004-1458 from Ann Sheppard-Heinrich                    https://www.regulations.gov/comment/USTR-2019-0004-1458   6/14/2019

PR-7636    USTR-2019-0004-1459 from Nancy Robbins                            https://www.regulations.gov/comment/USTR-2019-0004-1459   6/14/2019

PR-7637    USTR-2019-0004-1460 from Robert Burtt                             https://www.regulations.gov/comment/USTR-2019-0004-1460   6/14/2019

PR-7638    USTR-2019-0004-1461 from Jules Weinsieder                         https://www.regulations.gov/comment/USTR-2019-0004-1461   6/14/2019

PR-7639    USTR-2019-0004-1462 from Kathy Domingue                           https://www.regulations.gov/comment/USTR-2019-0004-1462   6/14/2019

PR-7640    USTR-2019-0004-1463 from James Daily, SimpliSafe                  https://www.regulations.gov/comment/USTR-2019-0004-1463   6/14/2019



                                                                       451
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 455 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-7641    USTR-2019-0004-1464 from Arlene Ruksza-Lenz                           https://www.regulations.gov/comment/USTR-2019-0004-1464   6/14/2019

PR-7642    USTR-2019-0004-1465 from Harold Mosher                                https://www.regulations.gov/comment/USTR-2019-0004-1465   6/14/2019

PR-7643    USTR-2019-0004-1466 from Marci Ziese                                  https://www.regulations.gov/comment/USTR-2019-0004-1466   6/14/2019

PR-7644    USTR-2019-0004-1467 from Rich LaMar                                   https://www.regulations.gov/comment/USTR-2019-0004-1467   6/14/2019

PR-7645    USTR-2019-0004-1468 from Jennie Laney                                 https://www.regulations.gov/comment/USTR-2019-0004-1468   6/14/2019

PR-7646    USTR-2019-0004-1469 from Leslie Thomas                                https://www.regulations.gov/comment/USTR-2019-0004-1469   6/14/2019

PR-7647    USTR-2019-0004-1470 from Katie LaLonde                                https://www.regulations.gov/comment/USTR-2019-0004-1470   6/14/2019

PR-7648    USTR-2019-0004-1471 from Terry Seedorff                               https://www.regulations.gov/comment/USTR-2019-0004-1471   6/14/2019

           USTR-2019-0004-1472 from Steve Wright, Safilo USA Inc.; Smith
PR-7649                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1472   6/14/2019
           Optics Inc.

PR-7650    USTR-2019-0004-1473 from Mariano Portillo                             https://www.regulations.gov/comment/USTR-2019-0004-1473   6/14/2019

PR-7651    USTR-2019-0004-1474 from Helio Chen                                   https://www.regulations.gov/comment/USTR-2019-0004-1474   6/14/2019

PR-7652    USTR-2019-0004-1475 from Darren Burn                                  https://www.regulations.gov/comment/USTR-2019-0004-1475   6/14/2019

PR-7653    USTR-2019-0004-1476 from Sandra Cobden, Christies Inc.                https://www.regulations.gov/comment/USTR-2019-0004-1476   6/14/2019

PR-7654    USTR-2019-0004-1477 from Jason He                                     https://www.regulations.gov/comment/USTR-2019-0004-1477   6/14/2019

PR-7655    USTR-2019-0004-1478 from Michael Cartolano                            https://www.regulations.gov/comment/USTR-2019-0004-1478   6/14/2019

           USTR-2019-0004-1479 from China Chamber of Commerce of
PR-7656                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1479   6/14/2019
           Foodstuffs, Native Produce and Animal By Products (CFNA

PR-7657    USTR-2019-0004-1480 from Sue Lupien                                   https://www.regulations.gov/comment/USTR-2019-0004-1480   6/14/2019



                                                                           452
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 456 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-7658    USTR-2019-0004-1481 from Steven Lang                                https://www.regulations.gov/comment/USTR-2019-0004-1481   6/14/2019

PR-7659    USTR-2019-0004-1482 from Bill DiMento, The Companies                https://www.regulations.gov/comment/USTR-2019-0004-1482   6/14/2019

PR-7660    USTR-2019-0004-1483 from Debra Ward, TNT                            https://www.regulations.gov/comment/USTR-2019-0004-1483   6/14/2019

PR-7661    USTR-2019-0004-1484 from Mila Chernuta, SW Safety Solutions         https://www.regulations.gov/comment/USTR-2019-0004-1484   6/14/2019

PR-7662    USTR-2019-0004-1485 from Francis Lam                                https://www.regulations.gov/comment/USTR-2019-0004-1485   6/14/2019

PR-7663    USTR-2019-0004-1486 from Ronald Bullock, Pro-Shore, LLC             https://www.regulations.gov/comment/USTR-2019-0004-1486   6/14/2019

PR-7664    USTR-2019-0004-1487 from Amy Martin                                 https://www.regulations.gov/comment/USTR-2019-0004-1487   6/14/2019

PR-7665    USTR-2019-0004-1488 from Tom Salmon                                 https://www.regulations.gov/comment/USTR-2019-0004-1488   6/14/2019

PR-7666    USTR-2019-0004-1489 from Eugene Nuss                                https://www.regulations.gov/comment/USTR-2019-0004-1489   6/14/2019

PR-7667    USTR-2019-0004-1490 from Robert Miller                              https://www.regulations.gov/comment/USTR-2019-0004-1490   6/14/2019

PR-7668    USTR-2019-0004-1491 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-1491   6/14/2019

PR-7669    USTR-2019-0004-1492 from Daniel Nussbaum                            https://www.regulations.gov/comment/USTR-2019-0004-1492   6/14/2019

PR-7670    USTR-2019-0004-1493 from Caren Spilsbury                            https://www.regulations.gov/comment/USTR-2019-0004-1493   6/14/2019

PR-7671    USTR-2019-0004-1494 from Joan Canterbury                            https://www.regulations.gov/comment/USTR-2019-0004-1494   6/14/2019

PR-7672    USTR-2019-0004-1495 from Joe Lamond                                 https://www.regulations.gov/comment/USTR-2019-0004-1495   6/14/2019

PR-7673    USTR-2019-0004-1496 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-1496   6/14/2019

           USTR-2019-0004-1497 from Roland Augustine and Lawrence
PR-7674                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1497   6/14/2019
           Luhring



                                                                         453
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 457 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7675    USTR-2019-0004-1498 from Amanda Gao                                  https://www.regulations.gov/comment/USTR-2019-0004-1498   6/14/2019

PR-7676    USTR-2019-0004-1499 from Guang Deng                                  https://www.regulations.gov/comment/USTR-2019-0004-1499   6/14/2019

PR-7677    USTR-2019-0004-1500 from David Snyder                                https://www.regulations.gov/comment/USTR-2019-0004-1500   6/14/2019

PR-7678    USTR-2019-0004-1501 from Sarah Moe, Hallmark Cards                   https://www.regulations.gov/comment/USTR-2019-0004-1501   6/14/2019

PR-7679    USTR-2019-0004-1502 from Jennifer DuBuisson                          https://www.regulations.gov/comment/USTR-2019-0004-1502   6/14/2019

PR-7680    USTR-2019-0004-1503 from David Lyle                                  https://www.regulations.gov/comment/USTR-2019-0004-1503   6/14/2019

PR-7681    USTR-2019-0004-1504 from Bob Hart                                    https://www.regulations.gov/comment/USTR-2019-0004-1504   6/14/2019

PR-7682    USTR-2019-0004-1505 from Joseph Blazewicz                            https://www.regulations.gov/comment/USTR-2019-0004-1505   6/14/2019

PR-7683    USTR-2019-0004-1506 from Maria Rodriguez                             https://www.regulations.gov/comment/USTR-2019-0004-1506   6/14/2019

           USTR-2019-0004-1507 from Pinar Cebi Wilber, American Council
PR-7684                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1507   6/14/2019
           for Capital Formation

PR-7685    USTR-2019-0004-1508 from Esther Bushman                              https://www.regulations.gov/comment/USTR-2019-0004-1508   6/14/2019

PR-7686    USTR-2019-0004-1509 from Andree Fany                                 https://www.regulations.gov/comment/USTR-2019-0004-1509   6/14/2019

PR-7687    USTR-2019-0004-1510 from April Talley                                https://www.regulations.gov/comment/USTR-2019-0004-1510   6/14/2019

PR-7688    USTR-2019-0004-1511 from Dennis Hough                                https://www.regulations.gov/comment/USTR-2019-0004-1511   6/14/2019

PR-7689    USTR-2019-0004-1512 from Linne Rund                                  https://www.regulations.gov/comment/USTR-2019-0004-1512   6/14/2019

PR-7690    USTR-2019-0004-1513 from Gary Champion, Clarks Americas, Inc.        https://www.regulations.gov/comment/USTR-2019-0004-1513   6/14/2019

PR-7691    USTR-2019-0004-1514 from Eric Easter                                 https://www.regulations.gov/comment/USTR-2019-0004-1514   6/14/2019



                                                                          454
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 458 of 538


 Public
                            Document Name/Description                                        Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1515 from Derek Stordahl, Holiday House
PR-7692                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1515   6/14/2019
           Publishing, Inc.

PR-7693    USTR-2019-0004-1516 from Robert Liener                                 https://www.regulations.gov/comment/USTR-2019-0004-1516   6/14/2019

PR-7694    USTR-2019-0004-1517 from Lila Berris                                   https://www.regulations.gov/comment/USTR-2019-0004-1517   6/14/2019

PR-7695    USTR-2019-0004-1518 from Steven Beck, Beck's Classic Mfg. Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1518   6/14/2019

PR-7696    USTR-2019-0004-1519 from Brandt Cheroff                                https://www.regulations.gov/comment/USTR-2019-0004-1519   6/14/2019

PR-7697    USTR-2019-0004-1520 from James Foster                                  https://www.regulations.gov/comment/USTR-2019-0004-1520   6/14/2019

PR-7698    USTR-2019-0004-1521 from Dan Caterina                                  https://www.regulations.gov/comment/USTR-2019-0004-1521   6/14/2019

PR-7699    USTR-2019-0004-1522 from Joel Elio                                     https://www.regulations.gov/comment/USTR-2019-0004-1522   6/14/2019

PR-7700    USTR-2019-0004-1523 from JI JERRY                                      https://www.regulations.gov/comment/USTR-2019-0004-1523   6/14/2019

PR-7701    USTR-2019-0004-1524 from Anonymous                                     https://www.regulations.gov/comment/USTR-2019-0004-1524   6/14/2019

PR-7702    USTR-2019-0004-1525 from Beth Freeman                                  https://www.regulations.gov/comment/USTR-2019-0004-1525   6/14/2019

PR-7703    USTR-2019-0004-1526 from Richard Swift                                 https://www.regulations.gov/comment/USTR-2019-0004-1526   6/14/2019

PR-7704    USTR-2019-0004-1527 from shelley Zaragoza                              https://www.regulations.gov/comment/USTR-2019-0004-1527   6/14/2019

PR-7705    USTR-2019-0004-1528 from Zachary Plansky                               https://www.regulations.gov/comment/USTR-2019-0004-1528   6/14/2019

PR-7706    USTR-2019-0004-1529 from Jason Koranda, WOW Sports                     https://www.regulations.gov/comment/USTR-2019-0004-1529   6/14/2019

           USTR-2019-0004-1530 from Weixing Xu, Changxing Rongfeng
PR-7707                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1530   6/14/2019
           Textile Co., LTD

PR-7708    USTR-2019-0004-1531 from Anonymous                                     https://www.regulations.gov/comment/USTR-2019-0004-1531   6/14/2019



                                                                            455
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 459 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-7709    USTR-2019-0004-1532 from Patricia Shiffer                         https://www.regulations.gov/comment/USTR-2019-0004-1532   6/14/2019

PR-7710    USTR-2019-0004-1533 from Amy Collins                              https://www.regulations.gov/comment/USTR-2019-0004-1533   6/14/2019

PR-7711    USTR-2019-0004-1534 from Cindy Eby                                https://www.regulations.gov/comment/USTR-2019-0004-1534   6/14/2019

PR-7712    USTR-2019-0004-1535 from Steven Nyberg                            https://www.regulations.gov/comment/USTR-2019-0004-1535   6/14/2019

PR-7713    USTR-2019-0004-1536 from Olivia Coon                              https://www.regulations.gov/comment/USTR-2019-0004-1536   6/14/2019

PR-7714    USTR-2019-0004-1537 from Mary Mains                               https://www.regulations.gov/comment/USTR-2019-0004-1537   6/14/2019

PR-7715    USTR-2019-0004-1538 from Esther Jones                             https://www.regulations.gov/comment/USTR-2019-0004-1538   6/14/2019

PR-7716    USTR-2019-0004-1539 from CJ Davis                                 https://www.regulations.gov/comment/USTR-2019-0004-1539   6/14/2019

PR-7717    USTR-2019-0004-1540 from Judith Baker                             https://www.regulations.gov/comment/USTR-2019-0004-1540   6/14/2019

PR-7718    USTR-2019-0004-1541 from Connie Meyers                            https://www.regulations.gov/comment/USTR-2019-0004-1541   6/14/2019

PR-7719    USTR-2019-0004-1542 from Anonymous                                https://www.regulations.gov/comment/USTR-2019-0004-1542   6/14/2019

PR-7720    USTR-2019-0004-1543 from Jeanne Lane                              https://www.regulations.gov/comment/USTR-2019-0004-1543   6/14/2019

PR-7721    USTR-2019-0004-1544 from Max Shapira, Heaven Hill Brands          https://www.regulations.gov/comment/USTR-2019-0004-1544   6/14/2019

           USTR-2019-0004-1545 from Ed Carter, Association of Fish &
PR-7722                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1545   6/14/2019
           Wildlife Agencies
           USTR-2019-0004-1546 from K.C. Swanson, Telecommunications
PR-7723                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1546   6/14/2019
           Industry Association

PR-7724    USTR-2019-0004-1547 from Janet Duckham                            https://www.regulations.gov/comment/USTR-2019-0004-1547   6/14/2019

PR-7725    USTR-2019-0004-1548 from robert pearce                            https://www.regulations.gov/comment/USTR-2019-0004-1548   6/14/2019



                                                                       456
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 460 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-7726    USTR-2019-0004-1549 from Jeff Obsfeld                               https://www.regulations.gov/comment/USTR-2019-0004-1549   6/14/2019

           USTR-2019-0004-1550 from Joseph Neville, National Association of
PR-7727                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1550   6/14/2019
           Optometrists and Opticians
           USTR-2019-0004-1551 from Mike Tims, GM, Maped-Helix USA
PR-7728                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1551   6/14/2019
           Inc.
           USTR-2019-0004-1552 from Rebecca Giefer, Tworoger Associates,
PR-7729                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1552   6/14/2019
           Inc.

PR-7730    USTR-2019-0004-1553 from Tulsi Oberbeck                             https://www.regulations.gov/comment/USTR-2019-0004-1553   6/14/2019

PR-7731    USTR-2019-0004-1554 from Michael Feldman                            https://www.regulations.gov/comment/USTR-2019-0004-1554   6/14/2019

PR-7732    USTR-2019-0004-1555 from Richard Berger                             https://www.regulations.gov/comment/USTR-2019-0004-1555   6/14/2019

PR-7733    USTR-2019-0004-1556 from Allen Westerfield                          https://www.regulations.gov/comment/USTR-2019-0004-1556   6/14/2019

           USTR-2019-0004-1557 from Norman Cook, GENFOOT AMERICA
PR-7734                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1557   6/14/2019
           INC.

PR-7735    USTR-2019-0004-1558 from Chris Lauders, Conant Lens Inc.            https://www.regulations.gov/comment/USTR-2019-0004-1558   6/14/2019

           USTR-2019-0004-1559 from Mark Soderstrom, Southstream
PR-7736                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1559   6/14/2019
           Seafoods, Inc

PR-7737    USTR-2019-0004-1560 from Joshua Kaiser, Rishi Tea & Botanicals      https://www.regulations.gov/comment/USTR-2019-0004-1560   6/14/2019

PR-7738    USTR-2019-0004-1561 from Kathy Taylor                               https://www.regulations.gov/comment/USTR-2019-0004-1561   6/14/2019

           USTR-2019-0004-1562 from David Abeles, TaylorMade Golf
PR-7739                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1562   6/14/2019
           Company

PR-7740    USTR-2019-0004-1563 from Mark Johnson, SSA Marine, Inc.             https://www.regulations.gov/comment/USTR-2019-0004-1563   6/14/2019

           USTR-2019-0004-1564 from Jacob Handelsman, American Forest &
PR-7741                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1564   6/14/2019
           Paper Association

PR-7742    USTR-2019-0004-1565 from Rob Bishop                                 https://www.regulations.gov/comment/USTR-2019-0004-1565   6/14/2019



                                                                         457
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 461 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1566 from Jacob Handelsman, American Forest
PR-7743                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1566   6/14/2019
           and Paper Association (AF&PA)

PR-7744    USTR-2019-0004-1567 from Carol Wilburn                                https://www.regulations.gov/comment/USTR-2019-0004-1567   6/14/2019

           USTR-2019-0004-1568 from Jacob Handelsman, American Forest
PR-7745                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1568   6/14/2019
           and Paper Association

PR-7746    USTR-2019-0004-1569 from Anthony Gosling                              https://www.regulations.gov/comment/USTR-2019-0004-1569   6/14/2019

           USTR-2019-0004-1570 from Jacob Handelsman, American Forest
PR-7747                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1570   6/14/2019
           and Paper Association (AF&PA)
           USTR-2019-0004-1571 from Julie Heckman, American Pyrotechnics
PR-7748                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1571   6/14/2019
           Association

PR-7749    USTR-2019-0004-1572 from Matt Raminiak                                https://www.regulations.gov/comment/USTR-2019-0004-1572   6/14/2019

PR-7750    USTR-2019-0004-1573 from Josh Sherbin                                 https://www.regulations.gov/comment/USTR-2019-0004-1573   6/14/2019

           USTR-2019-0004-1574 from XiaoDong Yu, Tianjin Roman Musical
PR-7751                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1574   6/14/2019
           Instruments Science Development Co,. Ltd,
           USTR-2019-0004-1575 from Jeffrey Chilton, Soft-Tex International,
PR-7752                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1575   6/14/2019
           Inc.

PR-7753    USTR-2019-0004-1577 from Charles Ritchie                              https://www.regulations.gov/comment/USTR-2019-0004-1577   6/17/2019

PR-7754    USTR-2019-0004-1578 from Martin Schwabe                               https://www.regulations.gov/comment/USTR-2019-0004-1578   6/17/2019

PR-7755    USTR-2019-0004-1579 from Joseph Razo                                  https://www.regulations.gov/comment/USTR-2019-0004-1579   6/17/2019

PR-7756    USTR-2019-0004-1580 from Martin Grossman                              https://www.regulations.gov/comment/USTR-2019-0004-1580   6/17/2019

PR-7757    USTR-2019-0004-1581 from Martin Grossman                              https://www.regulations.gov/comment/USTR-2019-0004-1581   6/17/2019

PR-7758    USTR-2019-0004-1582 from Paul Shedden                                 https://www.regulations.gov/comment/USTR-2019-0004-1582   6/17/2019

PR-7759    USTR-2019-0004-1583 from Kwan Lee                                     https://www.regulations.gov/comment/USTR-2019-0004-1583   6/17/2019



                                                                           458
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 462 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7760    USTR-2019-0004-1584 from Diane Gibbens                               https://www.regulations.gov/comment/USTR-2019-0004-1584   6/17/2019

PR-7761    USTR-2019-0004-1585 from huizhen liang                               https://www.regulations.gov/comment/USTR-2019-0004-1585   6/17/2019

PR-7762    USTR-2019-0004-1586 from Anthony DiPaola                             https://www.regulations.gov/comment/USTR-2019-0004-1586   6/17/2019

PR-7763    USTR-2019-0004-1587 from Geoff Metts                                 https://www.regulations.gov/comment/USTR-2019-0004-1587   6/17/2019

PR-7764    USTR-2019-0004-1588 from Lester Karplus                              https://www.regulations.gov/comment/USTR-2019-0004-1588   6/17/2019

PR-7765    USTR-2019-0004-1589 from Richard Gabriel, Attorney at Law            https://www.regulations.gov/comment/USTR-2019-0004-1589   6/17/2019

PR-7766    USTR-2019-0004-1590 from Katy Motiey, Extreme Networks, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1590   6/17/2019

PR-7767    USTR-2019-0004-1591 from James Shyer, Zyloware Corporation           https://www.regulations.gov/comment/USTR-2019-0004-1591   6/17/2019

PR-7768    USTR-2019-0004-1592 from Bernie Weber                                https://www.regulations.gov/comment/USTR-2019-0004-1592   6/17/2019

           USTR-2019-0004-1593 from Brandee Lepak, National Bicycle
PR-7769                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1593   6/17/2019
           Dealers Association

PR-7770    USTR-2019-0004-1594 from Mark Ragin                                  https://www.regulations.gov/comment/USTR-2019-0004-1594   6/17/2019

PR-7771    USTR-2019-0004-1595 from Greg Colker                                 https://www.regulations.gov/comment/USTR-2019-0004-1595   6/17/2019

           USTR-2019-0004-1596 from Morgan Lommele, Bicycle Product
PR-7772                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1596   6/17/2019
           Suppliers Association and the PeopleForBikes Coalition
           USTR-2019-0004-1597 from CHRISTOPHER NORRIS, SCOSCHE
PR-7773                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1597   6/17/2019
           INDUSTRIES, INC.

PR-7774    USTR-2019-0004-1598 from Kimberly Jones, Spanx, Inc.                 https://www.regulations.gov/comment/USTR-2019-0004-1598   6/17/2019

PR-7775    USTR-2019-0004-1599 from Eliot Caplan                                https://www.regulations.gov/comment/USTR-2019-0004-1599   6/17/2019

           USTR-2019-0004-1600 from Barbara Negron, NORTH AMERICAN
PR-7776                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1600   6/17/2019
           NATURAL CASING ASSOCIATION



                                                                          459
                           Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 463 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1601 from Jeff Gilmore, SPRINGFIELD MARINE
PR-7777                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1601   6/17/2019
           COMPANY

PR-7778    USTR-2019-0004-1602 from Daniel Roberts                             https://www.regulations.gov/comment/USTR-2019-0004-1602   6/17/2019

PR-7779    USTR-2019-0004-1603 from Jason Clerke                               https://www.regulations.gov/comment/USTR-2019-0004-1603   6/17/2019

           USTR-2019-0004-1604 from Gary Yacoubian, Specialty
PR-7780                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1604   6/17/2019
           Technologies, LLC dba SVS

PR-7781    USTR-2019-0004-1605 from Gregory Husisian                           https://www.regulations.gov/comment/USTR-2019-0004-1605   6/17/2019

PR-7782    USTR-2019-0004-1606 from Michael Edmunds, Bose Corporation          https://www.regulations.gov/comment/USTR-2019-0004-1606   6/17/2019

           USTR-2019-0004-1607 from David Fernandez, Index Promotions,
PR-7783                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1607   6/17/2019
           Inc.

PR-7784    USTR-2019-0004-1608 from Michael Schwartzberg                       https://www.regulations.gov/comment/USTR-2019-0004-1608   6/17/2019

PR-7785    USTR-2019-0004-1609 from Richard Gardner                            https://www.regulations.gov/comment/USTR-2019-0004-1609   6/17/2019

           USTR-2019-0004-1610 from Drew Oppermann, MONDOTTICA
PR-7786                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1610   6/17/2019
           USA, LLC

PR-7787    USTR-2019-0004-1611 from Brandon Peckman                            https://www.regulations.gov/comment/USTR-2019-0004-1611   6/17/2019

           USTR-2019-0004-1612 from Gregory Husisian, Hongray USA
PR-7788                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1612   6/17/2019
           Medical Products, Inc.

PR-7789    USTR-2019-0004-1613 from Doreen Harcourt                            https://www.regulations.gov/comment/USTR-2019-0004-1613   6/17/2019

PR-7790    USTR-2019-0004-1614 from Andrew Domingo                             https://www.regulations.gov/comment/USTR-2019-0004-1614   6/17/2019

PR-7791    USTR-2019-0004-1615 from Esther Moreno                              https://www.regulations.gov/comment/USTR-2019-0004-1615   6/17/2019

PR-7792    USTR-2019-0004-1616 from Tamara Garner                              https://www.regulations.gov/comment/USTR-2019-0004-1616   6/17/2019

PR-7793    USTR-2019-0004-1617 from Steve Lang                                 https://www.regulations.gov/comment/USTR-2019-0004-1617   6/17/2019



                                                                         460
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 464 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7794    USTR-2019-0004-1618 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-1618   6/17/2019

PR-7795    USTR-2019-0004-1619 from Steve Lang                                  https://www.regulations.gov/comment/USTR-2019-0004-1619   6/17/2019

PR-7796    USTR-2019-0004-1620 from Steve Lang                                  https://www.regulations.gov/comment/USTR-2019-0004-1620   6/17/2019

           USTR-2019-0004-1621 from Maureen Taylor, Slade Gorton & Co.,
PR-7797                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1621   6/17/2019
           Inc.

PR-7798    USTR-2019-0004-1622 from Jason Haefner, Inception Outdoors           https://www.regulations.gov/comment/USTR-2019-0004-1622   6/17/2019

PR-7799    USTR-2019-0004-1623 from John Van Fossen, Meijer, Inc                https://www.regulations.gov/comment/USTR-2019-0004-1623   6/17/2019

PR-7800    USTR-2019-0004-1624 from Julie Potts, Doyle, Barlow & Mazard         https://www.regulations.gov/comment/USTR-2019-0004-1624   6/17/2019

PR-7801    USTR-2019-0004-1625 from Adam Galloway, GPI Anatomicals              https://www.regulations.gov/comment/USTR-2019-0004-1625   6/17/2019

PR-7802    USTR-2019-0004-1626 from David Leib                                  https://www.regulations.gov/comment/USTR-2019-0004-1626   6/17/2019

PR-7803    USTR-2019-0004-1627 from James Armstrong                             https://www.regulations.gov/comment/USTR-2019-0004-1627   6/17/2019

PR-7804    USTR-2019-0004-1628 from Mattie Butler                               https://www.regulations.gov/comment/USTR-2019-0004-1628   6/17/2019

PR-7805    USTR-2019-0004-1629 from Jennifer Diaz, Diaz Trade Law               https://www.regulations.gov/comment/USTR-2019-0004-1629   6/17/2019

PR-7806    USTR-2019-0004-1630 from Daniel Mustico                              https://www.regulations.gov/comment/USTR-2019-0004-1630   6/17/2019

PR-7807    USTR-2019-0004-1631 from Janis Lazda                                 https://www.regulations.gov/comment/USTR-2019-0004-1631   6/17/2019

PR-7808    USTR-2019-0004-1632 from Joel Kahn                                   https://www.regulations.gov/comment/USTR-2019-0004-1632   6/17/2019

PR-7809    USTR-2019-0004-1633 from Nan Aiello                                  https://www.regulations.gov/comment/USTR-2019-0004-1633   6/17/2019

PR-7810    USTR-2019-0004-1634 from Christopher Megan                           https://www.regulations.gov/comment/USTR-2019-0004-1634   6/17/2019



                                                                          461
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 465 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-7811    USTR-2019-0004-1635 from Joel Kahn, Traxys Cometals USA LLC           https://www.regulations.gov/comment/USTR-2019-0004-1635   6/17/2019

PR-7812    USTR-2019-0004-1636 from Shannon McMurrey                             https://www.regulations.gov/comment/USTR-2019-0004-1636   6/17/2019

PR-7813    USTR-2019-0004-1637 from Nate Herman                                  https://www.regulations.gov/comment/USTR-2019-0004-1637   6/17/2019

PR-7814    USTR-2019-0004-1638 from Clark Packard                                https://www.regulations.gov/comment/USTR-2019-0004-1638   6/17/2019

PR-7815    USTR-2019-0004-1639 from Win Cramer                                   https://www.regulations.gov/comment/USTR-2019-0004-1639   6/17/2019

PR-7816    USTR-2019-0004-1640 from Martin Hallersten, IKEA Supply AG            https://www.regulations.gov/comment/USTR-2019-0004-1640   6/17/2019

PR-7817    USTR-2019-0004-1641 from John King, LS Power                          https://www.regulations.gov/comment/USTR-2019-0004-1641   6/17/2019

           USTR-2019-0004-1642 from Judith Holdsworth, Consolidated
PR-7818                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1642   6/17/2019
           Fibers, Inc.

PR-7819    USTR-2019-0004-1643 from Christian Pfeifer                            https://www.regulations.gov/comment/USTR-2019-0004-1643   6/17/2019

PR-7820    USTR-2019-0004-1644 from Peter Gibson, LG Chem Michigan Inc.          https://www.regulations.gov/comment/USTR-2019-0004-1644   6/17/2019

PR-7821    USTR-2019-0004-1645 from Chris Eldridge                               https://www.regulations.gov/comment/USTR-2019-0004-1645   6/17/2019

PR-7822    USTR-2019-0004-1646 from Alexandra Rosen                              https://www.regulations.gov/comment/USTR-2019-0004-1646   6/17/2019

           USTR-2019-0004-1647 from JERILYN CORNELLIER, Cornellier
PR-7823                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1647   6/17/2019
           Enterprises

PR-7824    USTR-2019-0004-1648 from Albert Hazan                                 https://www.regulations.gov/comment/USTR-2019-0004-1648   6/17/2019

           USTR-2019-0004-1649 from Neil Helfand, Grunfeld, Desiderio,
PR-7825                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1649   6/17/2019
           Lebowitz, Silverman & Klestadt LLP

PR-7826    USTR-2019-0004-1650 from Patrick Fox                                  https://www.regulations.gov/comment/USTR-2019-0004-1650   6/17/2019

           USTR-2019-0004-1651 from Anthony Melfi, Brother International
PR-7827                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1651   6/17/2019
           Corporation



                                                                           462
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 466 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1652 from Guiqing Wang, China Chamber of
PR-7828    Commerce for Import and Export of Machinery and Electronic          https://www.regulations.gov/comment/USTR-2019-0004-1652   6/17/2019
           Products
PR-7829    USTR-2019-0004-1653 from Tom Bedell                                 https://www.regulations.gov/comment/USTR-2019-0004-1653   6/17/2019

PR-7830    USTR-2019-0004-1654 from Adam Schank                                https://www.regulations.gov/comment/USTR-2019-0004-1654   6/17/2019

PR-7831    USTR-2019-0004-1655 from Lenore Humphrey                            https://www.regulations.gov/comment/USTR-2019-0004-1655   6/17/2019

           USTR-2019-0004-1656 from Senator Dianne Feinstein, United States
PR-7832                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1656   6/17/2019
           Senate

PR-7833    USTR-2019-0004-1657 from Jeff Harrington                            https://www.regulations.gov/comment/USTR-2019-0004-1657   6/17/2019

PR-7834    USTR-2019-0004-1658 from Linda Luptak                               https://www.regulations.gov/comment/USTR-2019-0004-1658   6/17/2019

PR-7835    USTR-2019-0004-1659 from John McLemore                              https://www.regulations.gov/comment/USTR-2019-0004-1659   6/17/2019

PR-7836    USTR-2019-0004-1660 from Kim Hopewell                               https://www.regulations.gov/comment/USTR-2019-0004-1660   6/17/2019

           USTR-2019-0004-1661 from Stevenson Moore, Ni, Wang &
PR-7837                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1661   6/17/2019
           Massand, PLLC

PR-7838    USTR-2019-0004-1662 from Zhanfeng Song                              https://www.regulations.gov/comment/USTR-2019-0004-1662   6/17/2019

PR-7839    USTR-2019-0004-1663 from Gary Cartwright                            https://www.regulations.gov/comment/USTR-2019-0004-1663   6/17/2019

PR-7840    USTR-2019-0004-1664 from Artie Cabasso                              https://www.regulations.gov/comment/USTR-2019-0004-1664   6/17/2019

PR-7841    USTR-2019-0004-1665 from Kathleen Robinson                          https://www.regulations.gov/comment/USTR-2019-0004-1665   6/17/2019

PR-7842    USTR-2019-0004-1666 from Jim Bullard                                https://www.regulations.gov/comment/USTR-2019-0004-1666   6/17/2019

PR-7843    USTR-2019-0004-1667 from Louise Mann                                https://www.regulations.gov/comment/USTR-2019-0004-1667   6/17/2019

PR-7844    USTR-2019-0004-1668 from Tammy Rogers                               https://www.regulations.gov/comment/USTR-2019-0004-1668   6/17/2019


                                                                         463
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 467 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-7845    USTR-2019-0004-1669 from Christopher Robbins, Familius, LLC          https://www.regulations.gov/comment/USTR-2019-0004-1669   6/17/2019

PR-7846    USTR-2019-0004-1670 from Donna Cardinale                             https://www.regulations.gov/comment/USTR-2019-0004-1670   6/17/2019

PR-7847    USTR-2019-0004-1671 from Paul Hart, Inteplast Group Corporation      https://www.regulations.gov/comment/USTR-2019-0004-1671   6/17/2019

PR-7848    USTR-2019-0004-1672 from Terri Herrere                               https://www.regulations.gov/comment/USTR-2019-0004-1672   6/17/2019

PR-7849    USTR-2019-0004-1673 from Gina Tumbarello                             https://www.regulations.gov/comment/USTR-2019-0004-1673   6/17/2019

           USTR-2019-0004-1674 from George White, Greeting Card
PR-7850                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1674   6/17/2019
           Association

PR-7851    USTR-2019-0004-1675 from Bob McKittrick                              https://www.regulations.gov/comment/USTR-2019-0004-1675   6/17/2019

PR-7852    USTR-2019-0004-1676 from tmercer488@gmailcom                         https://www.regulations.gov/comment/USTR-2019-0004-1676   6/17/2019

PR-7853    USTR-2019-0004-1677 from Chris Woodley, Groundfish Forum             https://www.regulations.gov/comment/USTR-2019-0004-1677   6/17/2019

PR-7854    USTR-2019-0004-1678 from Marisa Malone                               https://www.regulations.gov/comment/USTR-2019-0004-1678   6/17/2019

PR-7855    USTR-2019-0004-1679 from Aaron Roupp                                 https://www.regulations.gov/comment/USTR-2019-0004-1679   6/17/2019

PR-7856    USTR-2019-0004-1680 from Neil J Miritello                            https://www.regulations.gov/comment/USTR-2019-0004-1680   6/17/2019

PR-7857    USTR-2019-0004-1681 from Robert Traub, Quaker Chemical               https://www.regulations.gov/comment/USTR-2019-0004-1681   6/17/2019

PR-7858    USTR-2019-0004-1682 from Jordan Haas, Internet Association           https://www.regulations.gov/comment/USTR-2019-0004-1682   6/17/2019

PR-7859    USTR-2019-0004-1683 from Robert Lauterbach, Ball Corporation         https://www.regulations.gov/comment/USTR-2019-0004-1683   6/17/2019

           USTR-2019-0004-1684 from Matt Tinning, At-Sea Processors
PR-7860                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1684   6/17/2019
           Association
           USTR-2019-0004-1685 from Elliott Schuchardt, Schuchardt Law
PR-7861                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1685   6/17/2019
           Firm



                                                                          464
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 468 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-7862    USTR-2019-0004-1686 from Korey Inman                                   https://www.regulations.gov/comment/USTR-2019-0004-1686   6/17/2019

PR-7863    USTR-2019-0004-1687 from Ed Kinsel                                     https://www.regulations.gov/comment/USTR-2019-0004-1687   6/17/2019

           USTR-2019-0004-1688 from Fangyi Liu, Intco Medical Industries,
PR-7864                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1688   6/17/2019
           Inc.
           USTR-2019-0004-1689 from Fangyi Liu, Intco Medical Industries,
PR-7865                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1689   6/17/2019
           Inc.

PR-7866    USTR-2019-0004-1690 from Marcus Prater                                 https://www.regulations.gov/comment/USTR-2019-0004-1690   6/17/2019

PR-7867    USTR-2019-0004-1691 from Lorena Songcayawon                            https://www.regulations.gov/comment/USTR-2019-0004-1691   6/17/2019

PR-7868    USTR-2019-0004-1692 from George Kurtz                                  https://www.regulations.gov/comment/USTR-2019-0004-1692   6/17/2019

           USTR-2019-0004-1693 from Brian Thomassen, Tessenderlo Kerley
PR-7869                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1693   6/17/2019
           Inc

PR-7870    USTR-2019-0004-1694 from Jonathan Viner, KIK Custom Products           https://www.regulations.gov/comment/USTR-2019-0004-1694   6/17/2019

           USTR-2019-0004-1695 from Paul Bennett, Utility Trailer
PR-7871                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1695   6/17/2019
           Manufacturing Company

PR-7872    USTR-2019-0004-1696 from Becky Beth                                    https://www.regulations.gov/comment/USTR-2019-0004-1696   6/17/2019

PR-7873    USTR-2019-0004-1697 from Margaret RN                                   https://www.regulations.gov/comment/USTR-2019-0004-1697   6/17/2019

           USTR-2019-0004-1698 from Jeffrey Harvey, PrimeSource Building
PR-7874                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1698   6/17/2019
           Products, Inc.

PR-7875    USTR-2019-0004-1699 from Jeffrey Neeley, Daikin America, Inc.          https://www.regulations.gov/comment/USTR-2019-0004-1699   6/17/2019

PR-7876    USTR-2019-0004-1700 from Robert Sachs                                  https://www.regulations.gov/comment/USTR-2019-0004-1700   6/17/2019

PR-7877    USTR-2019-0004-1701 from Andy Binder, HP Inc.                          https://www.regulations.gov/comment/USTR-2019-0004-1701   6/17/2019

PR-7878    USTR-2019-0004-1702 from Jill Savage, Warby Parker                     https://www.regulations.gov/comment/USTR-2019-0004-1702   6/17/2019



                                                                            465
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 469 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-7879    USTR-2019-0004-1703 from Christine Robins, Char-Broil, LLC         https://www.regulations.gov/comment/USTR-2019-0004-1703   6/17/2019

PR-7880    USTR-2019-0004-1704 from Terry Quinn                               https://www.regulations.gov/comment/USTR-2019-0004-1704   6/17/2019

PR-7881    USTR-2019-0004-1705 from Joseph Shamie, Delta Enterprise Corp.     https://www.regulations.gov/comment/USTR-2019-0004-1705   6/17/2019

           USTR-2019-0004-1706 from David Murphy, Polygroup Services
PR-7882                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1706   6/17/2019
           N.A., Inc.

PR-7883    USTR-2019-0004-1707 from Craig Sumner, Ridge Tool Company          https://www.regulations.gov/comment/USTR-2019-0004-1707   6/17/2019

           USTR-2019-0004-1708 from David Murphy, Polygroup Services
PR-7884                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1708   6/17/2019
           N.A., Inc.

PR-7885    USTR-2019-0004-1709 from Erwin Kuebel, Lenzing Fibers Inc.         https://www.regulations.gov/comment/USTR-2019-0004-1709   6/17/2019

PR-7886    USTR-2019-0004-1710 from Erik Telford                              https://www.regulations.gov/comment/USTR-2019-0004-1710   6/17/2019

PR-7887    USTR-2019-0004-1711 from Andrew Warwick                            https://www.regulations.gov/comment/USTR-2019-0004-1711   6/17/2019

           USTR-2019-0004-1712 from Hera Abbasi, Coalition of Services
PR-7888                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1712   6/17/2019
           Industries
           USTR-2019-0004-1713 from Shawn Dougherty, Northwest
PR-7889                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1713   6/17/2019
           Hardwoods
           USTR-2019-0004-1714 from Michael Greenspan, Sandler, Travis &
PR-7890                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1714   6/17/2019
           Rosenberg, P.A.

PR-7891    USTR-2019-0004-1715 from Bill Trienekens                           https://www.regulations.gov/comment/USTR-2019-0004-1715   6/17/2019

PR-7892    USTR-2019-0004-1716 from Rod Hepponstall, High Liner Foods         https://www.regulations.gov/comment/USTR-2019-0004-1716   6/17/2019

PR-7893    USTR-2019-0004-1717 from Harry Kazazian, Exxel Outdoors            https://www.regulations.gov/comment/USTR-2019-0004-1717   6/17/2019

PR-7894    USTR-2019-0004-1718 from Christina Crawford                        https://www.regulations.gov/comment/USTR-2019-0004-1718   6/17/2019

PR-7895    USTR-2019-0004-1719 from Cheryl Hickman                            https://www.regulations.gov/comment/USTR-2019-0004-1719   6/17/2019



                                                                        466
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 470 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-7896    USTR-2019-0004-1720 from Ramin Ostad, Whitmoore LLC                   https://www.regulations.gov/comment/USTR-2019-0004-1720   6/17/2019

PR-7897    USTR-2019-0004-1721 from Wylie Royce                                  https://www.regulations.gov/comment/USTR-2019-0004-1721   6/17/2019

           USTR-2019-0004-1722 from Patrick Kim, LG DISPLAY
PR-7898                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1722   6/17/2019
           AMERICA, INC.

PR-7899    USTR-2019-0004-1723 from Kent Watson, PubWest                         https://www.regulations.gov/comment/USTR-2019-0004-1723   6/17/2019

PR-7900    USTR-2019-0004-1724 from Douglas Springer, Copper John Corp.          https://www.regulations.gov/comment/USTR-2019-0004-1724   6/17/2019

PR-7901    USTR-2019-0004-1725 from Bill Pobiner, Olmstead Products Corp         https://www.regulations.gov/comment/USTR-2019-0004-1725   6/17/2019

           USTR-2019-0004-1726 from Angela Bole, Independent Book
PR-7902                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1726   6/17/2019
           Publishers Association

PR-7903    USTR-2019-0004-1727 from David Shutt                                  https://www.regulations.gov/comment/USTR-2019-0004-1727   6/17/2019

PR-7904    USTR-2019-0004-1728 from Belle Chou, Shen Wei USA Inc.                https://www.regulations.gov/comment/USTR-2019-0004-1728   6/17/2019

PR-7905    USTR-2019-0004-1729 from Randy Hetrick, Fitness Anywhere LLC          https://www.regulations.gov/comment/USTR-2019-0004-1729   6/17/2019

PR-7906    USTR-2019-0004-1730 from Chris Lytle                                  https://www.regulations.gov/comment/USTR-2019-0004-1730   6/17/2019

           USTR-2019-0004-1731 from Nicole Vasilaros, National Marine
PR-7907                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1731   6/17/2019
           Manufacturers Association

PR-7908    USTR-2019-0004-1732 from Jan Pielke                                   https://www.regulations.gov/comment/USTR-2019-0004-1732   6/17/2019

PR-7909    USTR-2019-0004-1733 from Donna Walters                                https://www.regulations.gov/comment/USTR-2019-0004-1733   6/17/2019

           USTR-2019-0004-1734 from Niklas Luedemann, Possehl Erzkontor
PR-7910                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1734   6/17/2019
           N.A.

PR-7911    USTR-2019-0004-1735 from Anonymous                                    https://www.regulations.gov/comment/USTR-2019-0004-1735   6/17/2019

PR-7912    USTR-2019-0004-1736 from Paul Rosenthal, PeroxyChem LLC               https://www.regulations.gov/comment/USTR-2019-0004-1736   6/17/2019



                                                                           467
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 471 of 538


 Public
                            Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-7913    USTR-2019-0004-1737 from Victoria garza                               https://www.regulations.gov/comment/USTR-2019-0004-1737   6/17/2019

PR-7914    USTR-2019-0004-1738 from Gina Palone                                  https://www.regulations.gov/comment/USTR-2019-0004-1738   6/17/2019

PR-7915    USTR-2019-0004-1739 from Nona Simons                                  https://www.regulations.gov/comment/USTR-2019-0004-1739   6/17/2019

PR-7916    USTR-2019-0004-1740 from Kimberly Beatty                              https://www.regulations.gov/comment/USTR-2019-0004-1740   6/17/2019

           USTR-2019-0004-1741 from D Grant, Erwyn Products Company,
PR-7917                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1741   6/17/2019
           Inc.

PR-7918    USTR-2019-0004-1742 from Tom Anderson, Digital Check Corp.            https://www.regulations.gov/comment/USTR-2019-0004-1742   6/17/2019

           USTR-2019-0004-1743 from Devi Keller, Semiconductor Industry
PR-7919                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1743   6/17/2019
           Association

PR-7920    USTR-2019-0004-1744 from Joseph Zewe, Eyenavision, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-1744   6/17/2019

PR-7921    USTR-2019-0004-1745 from Eric Grossman, Metropak, Inc                 https://www.regulations.gov/comment/USTR-2019-0004-1745   6/17/2019

           USTR-2019-0004-1746 from Noah Lehrman, The Minor Metals
PR-7922                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1746   6/17/2019
           Trade Association

PR-7923    USTR-2019-0004-1747 from Andrew Balzarini, Jones Day                  https://www.regulations.gov/comment/USTR-2019-0004-1747   6/18/2019

PR-7924    USTR-2019-0004-1748 from Nancy Blogin                                 https://www.regulations.gov/comment/USTR-2019-0004-1748   6/18/2019

           USTR-2019-0004-1749 from Jennifer Cleary, Association of Home
PR-7925                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1749   6/18/2019
           Appliance Manufacturers

PR-7926    USTR-2019-0004-1750 from Carey Palmquist, First Book                  https://www.regulations.gov/comment/USTR-2019-0004-1750   6/18/2019

PR-7927    USTR-2019-0004-1751 from James Goodrich                               https://www.regulations.gov/comment/USTR-2019-0004-1751   6/18/2019

PR-7928    USTR-2019-0004-1752 from Walter Spiegel                               https://www.regulations.gov/comment/USTR-2019-0004-1752   6/18/2019

           USTR-2019-0004-1753 from Cyril Hottot, PUMA North America,
PR-7929                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1753   6/18/2019
           Inc.



                                                                           468
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 472 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1754 from Steve Smits, W.C. Bradley/Zebco
PR-7930                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1754   6/18/2019
           Holdings, Inc.

PR-7931    USTR-2019-0004-1755 from Mark Lardie, Rack Room Shoes                https://www.regulations.gov/comment/USTR-2019-0004-1755   6/18/2019

           USTR-2019-0004-1756 from Jared Wessel, Zhejiang Medicine Co.
PR-7932                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1756   6/18/2019
           Ltd.

PR-7933    USTR-2019-0004-1757 from Brian Gardner                               https://www.regulations.gov/comment/USTR-2019-0004-1757   6/18/2019

           USTR-2019-0004-1758 from David Franco, Sander, Travis &
PR-7934                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1758   6/18/2019
           Rosenberg, P.A.
           USTR-2019-0004-1759 from Richard Weiner, Enel Green Power
PR-7935                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1759   6/18/2019
           North America, Inc. & Enel X North America, Inc.
           USTR-2019-0004-1760 from BRIAN SMITH, LBC Bakery
PR-7936                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1760   6/18/2019
           Equipment, Inc.

PR-7937    USTR-2019-0004-1761 from Canon U.S.A., Inc.                          https://www.regulations.gov/comment/USTR-2019-0004-1761   6/18/2019

PR-7938    USTR-2019-0004-1762 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-1762   6/18/2019

PR-7939    USTR-2019-0004-1763 from Sandy Marien                                https://www.regulations.gov/comment/USTR-2019-0004-1763   6/18/2019

PR-7940    USTR-2019-0004-1764 from Jason Friedrich, CommScope, Inc.            https://www.regulations.gov/comment/USTR-2019-0004-1764   6/18/2019

PR-7941    USTR-2019-0004-1765 from Erin Bingham, Husch Blackwell LLP           https://www.regulations.gov/comment/USTR-2019-0004-1765   6/18/2019

PR-7942    USTR-2019-0004-1766 from Bill Mason                                  https://www.regulations.gov/comment/USTR-2019-0004-1766   6/18/2019

           USTR-2019-0004-1767 from Paul Schlegel, American Farm Bureau
PR-7943                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1767   6/18/2019
           Federation

PR-7944    USTR-2019-0004-1768 from A. Posey                                    https://www.regulations.gov/comment/USTR-2019-0004-1768   6/18/2019

PR-7945    USTR-2019-0004-1769 from Lauren McAllister                           https://www.regulations.gov/comment/USTR-2019-0004-1769   6/18/2019

PR-7946    USTR-2019-0004-1770 from David Herbst                                https://www.regulations.gov/comment/USTR-2019-0004-1770   6/18/2019



                                                                          469
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 473 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-7947    USTR-2019-0004-1771 from Donnette VanWagoner                        https://www.regulations.gov/comment/USTR-2019-0004-1771   6/18/2019

           USTR-2019-0004-1772 from Tianzhu Shen, XIN FENG MING
PR-7948                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1772   6/18/2019
           GROUP

PR-7949    USTR-2019-0004-1773 from D. J. Pendley II                           https://www.regulations.gov/comment/USTR-2019-0004-1773   6/18/2019

           USTR-2019-0004-1774 from Brian Ellwood, Apex Sports Group,
PR-7950                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1774   6/18/2019
           LLC, dba Apex Ski Boots

PR-7951    USTR-2019-0004-1775 from Donald Stein, Canon U.S.A., Inc.           https://www.regulations.gov/comment/USTR-2019-0004-1775   6/18/2019

PR-7952    USTR-2019-0004-1776 from Aaron Crawford                             https://www.regulations.gov/comment/USTR-2019-0004-1776   6/18/2019

           USTR-2019-0004-1777 from Jeff Wherry, Unified Abrasives
PR-7953                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1777   6/18/2019
           Manufacturers' Association

PR-7954    USTR-2019-0004-1778 from Mark Taylor                                https://www.regulations.gov/comment/USTR-2019-0004-1778   6/18/2019

PR-7955    USTR-2019-0004-1779 from Sally sherbina                             https://www.regulations.gov/comment/USTR-2019-0004-1779   6/18/2019

PR-7956    USTR-2019-0004-1780 from Lydia Good                                 https://www.regulations.gov/comment/USTR-2019-0004-1780   6/18/2019

PR-7957    USTR-2019-0004-1781 from Mark Sendrow                               https://www.regulations.gov/comment/USTR-2019-0004-1781   6/18/2019

PR-7958    USTR-2019-0004-1782 from Jason Saville                              https://www.regulations.gov/comment/USTR-2019-0004-1782   6/18/2019

           USTR-2019-0004-1783 from Philip Squair, National Electrical
PR-7959                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1783   6/18/2019
           Manufacturers Association

PR-7960    USTR-2019-0004-1784 from Donald Stein, Canon U.S.A., Inc.           https://www.regulations.gov/comment/USTR-2019-0004-1784   6/18/2019

PR-7961    USTR-2019-0004-1785 from Joe Paek                                   https://www.regulations.gov/comment/USTR-2019-0004-1785   6/18/2019

PR-7962    USTR-2019-0004-1786 from Donald Stein, Canon U.S.A., Inc.           https://www.regulations.gov/comment/USTR-2019-0004-1786   6/18/2019

PR-7963    USTR-2019-0004-1787 from John Kephart                               https://www.regulations.gov/comment/USTR-2019-0004-1787   6/18/2019



                                                                         470
                            Case 1:21-cv-00052-3JP Document 297                 Filed 04/30/21     Page 474 of 538


 Public
                            Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-7964    USTR-2019-0004-1788 from Ellen Savage                            https://www.regulations.gov/comment/USTR-2019-0004-1788   6/18/2019

PR-7965    USTR-2019-0004-1789 from Sue Chard                               https://www.regulations.gov/comment/USTR-2019-0004-1789   6/18/2019

PR-7966    USTR-2019-0004-1790 from Marge Trautwein, CAPTIS                 https://www.regulations.gov/comment/USTR-2019-0004-1790   6/18/2019

PR-7967    USTR-2019-0004-1791 from Beth Freeman                            https://www.regulations.gov/comment/USTR-2019-0004-1791   6/18/2019

PR-7968    USTR-2019-0004-1792 from CSM Ritchie                             https://www.regulations.gov/comment/USTR-2019-0004-1792   6/18/2019

PR-7969    USTR-2019-0004-1793 from Charlene Davis                          https://www.regulations.gov/comment/USTR-2019-0004-1793   6/18/2019

PR-7970    USTR-2019-0004-1794 from Jeffery Herman                          https://www.regulations.gov/comment/USTR-2019-0004-1794   6/18/2019

PR-7971    USTR-2019-0004-1795 from Mark Jaeger                             https://www.regulations.gov/comment/USTR-2019-0004-1795   6/18/2019

PR-7972    USTR-2019-0004-1796 from Ada Zhang                               https://www.regulations.gov/comment/USTR-2019-0004-1796   6/18/2019

PR-7973    USTR-2019-0004-1797 from TechStyle Fashion Group                 https://www.regulations.gov/comment/USTR-2019-0004-1797   6/18/2019

PR-7974    USTR-2019-0004-1798 from Tricia Prinz                            https://www.regulations.gov/comment/USTR-2019-0004-1798   6/18/2019

PR-7975    USTR-2019-0004-1799 from Robert Chandler                         https://www.regulations.gov/comment/USTR-2019-0004-1799   6/18/2019

PR-7976    USTR-2019-0004-1800 from Deea Emmons                             https://www.regulations.gov/comment/USTR-2019-0004-1800   6/18/2019

PR-7977    USTR-2019-0004-1801 from Patti Bell                              https://www.regulations.gov/comment/USTR-2019-0004-1801   6/18/2019

PR-7978    USTR-2019-0004-1802 from Jason Hedden, World Wide Packaging      https://www.regulations.gov/comment/USTR-2019-0004-1802   6/18/2019

PR-7979    USTR-2019-0004-1803 from Vic Cutler                              https://www.regulations.gov/comment/USTR-2019-0004-1803   6/18/2019

PR-7980    USTR-2019-0004-1804 from Gustavo Caraballo, Shen Wei USA         https://www.regulations.gov/comment/USTR-2019-0004-1804   6/18/2019



                                                                      471
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 475 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-7981    USTR-2019-0004-1805 from Jaushua Fredzess                             https://www.regulations.gov/comment/USTR-2019-0004-1805   6/18/2019

PR-7982    USTR-2019-0004-1806 from Andrew Skitmore                              https://www.regulations.gov/comment/USTR-2019-0004-1806   6/18/2019

PR-7983    USTR-2019-0004-1807 from Laszlo Nadler, Tools4Wisdom                  https://www.regulations.gov/comment/USTR-2019-0004-1807   6/18/2019

           USTR-2019-0004-1808 from Wallace Whitney, Washington Mills
PR-7984                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1808   6/18/2019
           Management, Inc.

PR-7985    USTR-2019-0004-1809 from John Behrend                                 https://www.regulations.gov/comment/USTR-2019-0004-1809   6/18/2019

PR-7986    USTR-2019-0004-1810 from Julianne Smith                               https://www.regulations.gov/comment/USTR-2019-0004-1810   6/18/2019

PR-7987    USTR-2019-0004-1811 from Craig Fels, Eyeking LLC                      https://www.regulations.gov/comment/USTR-2019-0004-1811   6/18/2019

           USTR-2019-0004-1812 from Matthew Rowan, Health Industry
PR-7988                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1812   6/18/2019
           Distributors Association

PR-7989    USTR-2019-0004-1813 from Holly Rush                                   https://www.regulations.gov/comment/USTR-2019-0004-1813   6/18/2019

PR-7990    USTR-2019-0004-1814 from Zachary Mottl, Atlas Tool Works              https://www.regulations.gov/comment/USTR-2019-0004-1814   6/18/2019

PR-7991    USTR-2019-0004-1815 from Anonymous                                    https://www.regulations.gov/comment/USTR-2019-0004-1815   6/18/2019

           USTR-2019-0004-1816 from John Zhao, Intco Medical Industries,
PR-7992                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1816   6/18/2019
           Inc.

PR-7993    USTR-2019-0004-1817 from Office of Congressman David Cicilline        https://www.regulations.gov/comment/USTR-2019-0004-1817   6/18/2019

PR-7994    USTR-2019-0004-1818 from Katie Waller                                 https://www.regulations.gov/comment/USTR-2019-0004-1818   6/18/2019

PR-7995    USTR-2019-0004-1819 from Cindy Owens                                  https://www.regulations.gov/comment/USTR-2019-0004-1819   6/18/2019

PR-7996    USTR-2019-0004-1820 from Sarah Miner                                  https://www.regulations.gov/comment/USTR-2019-0004-1820   6/18/2019

PR-7997    USTR-2019-0004-1821 from Lawrence Nevins                              https://www.regulations.gov/comment/USTR-2019-0004-1821   6/18/2019



                                                                           472
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 476 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-7998    USTR-2019-0004-1822 from Alex Lapiz                                 https://www.regulations.gov/comment/USTR-2019-0004-1822   6/18/2019

PR-7999    USTR-2019-0004-1823 from Edward Cochrane                            https://www.regulations.gov/comment/USTR-2019-0004-1823   6/18/2019

PR-8000    USTR-2019-0004-1824 from John Zhao                                  https://www.regulations.gov/comment/USTR-2019-0004-1824   6/18/2019

           USTR-2019-0004-1825 from M. Shannon Kiely Heider, Cummins
PR-8001                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1825   6/18/2019
           Inc.
           USTR-2019-0004-1826 from Jeff Peck, Sandler, Travis & Rosenberg,
PR-8002                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1826   6/18/2019
           P.A.

PR-8003    USTR-2019-0004-1827 from Joel Elio                                  https://www.regulations.gov/comment/USTR-2019-0004-1827   6/18/2019

PR-8004    USTR-2019-0004-1828 from SHARON OLSON                               https://www.regulations.gov/comment/USTR-2019-0004-1828   6/18/2019

PR-8005    USTR-2019-0004-1829 from Susan Schoch                               https://www.regulations.gov/comment/USTR-2019-0004-1829   6/18/2019

PR-8006    USTR-2019-0004-1830 from Leland Nichols                             https://www.regulations.gov/comment/USTR-2019-0004-1830   6/18/2019

           USTR-2019-0004-1831 from Michael Shaffer, Sandler, Travis &
PR-8007                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1831   6/18/2019
           Rosenberg, P.A.

PR-8008    USTR-2019-0004-1832 from Gary Brandon                               https://www.regulations.gov/comment/USTR-2019-0004-1832   6/18/2019

           USTR-2019-0004-1833 from Sage Chandler, Akin Gump Strauss
PR-8009                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1833   6/18/2019
           Hauer & Feld, LLP

PR-8010    USTR-2019-0004-1834 from Margaret McNeil                            https://www.regulations.gov/comment/USTR-2019-0004-1834   6/18/2019

PR-8011    USTR-2019-0004-1835 from Matthew Slavoski, TechNet                  https://www.regulations.gov/comment/USTR-2019-0004-1835   6/18/2019

PR-8012    USTR-2019-0004-1836 from Robert Murphy                              https://www.regulations.gov/comment/USTR-2019-0004-1836   6/18/2019

PR-8013    USTR-2019-0004-1837 from Rufus Yerxa                                https://www.regulations.gov/comment/USTR-2019-0004-1837   6/18/2019

PR-8014    USTR-2019-0004-1838 from Carol Watkins                              https://www.regulations.gov/comment/USTR-2019-0004-1838   6/18/2019



                                                                         473
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 477 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1839 from Robert Leo, Meeks, Sheppard, Leo &
PR-8015                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1839   6/18/2019
           Pillsbury

PR-8016    USTR-2019-0004-1840 from Nancy Porcino                                https://www.regulations.gov/comment/USTR-2019-0004-1840   6/18/2019

PR-8017    USTR-2019-0004-1841 from John Campbell                                https://www.regulations.gov/comment/USTR-2019-0004-1841   6/18/2019

           USTR-2019-0004-1842 from Beth Ring, Esq, Sandler, Travis &
PR-8018                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1842   6/18/2019
           Rosenberg, P.A.
           USTR-2019-0004-1843 from Pavel Perlov, Sandler, Travis &
PR-8019                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1843   6/18/2019
           Rosenberg, P.A.

PR-8020    USTR-2019-0004-1844 from Jen Koogle                                   https://www.regulations.gov/comment/USTR-2019-0004-1844   6/18/2019

PR-8021    USTR-2019-0004-1845 from Jeff Cunningham, Aquaglide                   https://www.regulations.gov/comment/USTR-2019-0004-1845   6/18/2019

PR-8022    USTR-2019-0004-1846 from Sandy Ahlgren                                https://www.regulations.gov/comment/USTR-2019-0004-1846   6/18/2019

           USTR-2019-0004-1847 from Warren Payne, American Health Care
PR-8023                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1847   6/18/2019
           Association
           USTR-2019-0004-1848 from Nicole Bivens Collinson, Bomag
PR-8024                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1848   6/18/2019
           Group, LLC

PR-8025    USTR-2019-0004-1849 from L Ferran                                     https://www.regulations.gov/comment/USTR-2019-0004-1849   6/18/2019

PR-8026    USTR-2019-0004-1850 from Sylvia Matamoros                             https://www.regulations.gov/comment/USTR-2019-0004-1850   6/18/2019

           USTR-2019-0004-1851 from George White, Greeting Card
PR-8027                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1851   6/18/2019
           Association

PR-8028    USTR-2019-0004-1852 from Deirdre Fitzsimmons                          https://www.regulations.gov/comment/USTR-2019-0004-1852   6/18/2019

           USTR-2019-0004-1853 from Stanley C. Jewell, Sandler, Travis &
PR-8029                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1853   6/18/2019
           Rosenberg, P.A.
           USTR-2019-0004-1854 from Dennis Chiu, Usui International
PR-8030                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1854   6/18/2019
           Corporation

PR-8031    USTR-2019-0004-1855 from Teresa Thibault                              https://www.regulations.gov/comment/USTR-2019-0004-1855   6/18/2019



                                                                           474
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 478 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-8032    USTR-2019-0004-1856 from Peter Burri                                   https://www.regulations.gov/comment/USTR-2019-0004-1856   6/18/2019

           USTR-2019-0004-1857 from Richard Tinberg, The Bradford
PR-8033                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1857   6/18/2019
           Exchange and Hammacher Schlemmer

PR-8034    USTR-2019-0004-1858 from Sandy Gray                                    https://www.regulations.gov/comment/USTR-2019-0004-1858   6/18/2019

PR-8035    USTR-2019-0004-1859 from Grant Gawronski, Gates Corportaion            https://www.regulations.gov/comment/USTR-2019-0004-1859   6/18/2019

           USTR-2019-0004-1860 from Michael Ritter, Blount International,
PR-8036                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1860   6/18/2019
           Inc.

PR-8037    USTR-2019-0004-1861 from Alan Hager, Groth Music Co.                   https://www.regulations.gov/comment/USTR-2019-0004-1861   6/18/2019

PR-8038    USTR-2019-0004-1862 from William Weimer                                https://www.regulations.gov/comment/USTR-2019-0004-1862   6/18/2019

           USTR-2019-0004-1863 from Goran Stojmenovik, Laser Illuminated
PR-8039                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1863   6/18/2019
           Projector Association

PR-8040    USTR-2019-0004-1864 from Randy Weber                                   https://www.regulations.gov/comment/USTR-2019-0004-1864   6/18/2019

PR-8041    USTR-2019-0004-1865 from Ray Davis                                     https://www.regulations.gov/comment/USTR-2019-0004-1865   6/18/2019

           USTR-2019-0004-1866 from Rep. Brad R. Wenstrup, Members of
PR-8042                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1866   6/18/2019
           Congress

PR-8043    USTR-2019-0004-1867 from Francine Dupuis, BIC Graphic                  https://www.regulations.gov/comment/USTR-2019-0004-1867   6/18/2019

PR-8044    USTR-2019-0004-1868 from Bruce Akin, B.A.S.S., LLC                     https://www.regulations.gov/comment/USTR-2019-0004-1868   6/18/2019

           USTR-2019-0004-1869 from Gina Vetere, Microsoft Corp., Nintendo
PR-8045                                                                           https://www.regulations.gov/comment/USTR-2019-0004-1869   6/18/2019
           of America Inc., Sony Interactive Entertainment LLC

PR-8046    USTR-2019-0004-1870 from Genny Adams                                   https://www.regulations.gov/comment/USTR-2019-0004-1870   6/18/2019

PR-8047    USTR-2019-0004-1871 from Abraham Tanus, NAMCE, LLC                     https://www.regulations.gov/comment/USTR-2019-0004-1871   6/18/2019

PR-8048    USTR-2019-0004-1872 from Judith Gray                                   https://www.regulations.gov/comment/USTR-2019-0004-1872   6/18/2019



                                                                            475
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 479 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1873 from Nancy Wilkins, Grocery Manufacturers
PR-8049                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1873   6/18/2019
           Association

PR-8050    USTR-2019-0004-1874 from Stephen Glynn, Data Capture Group           https://www.regulations.gov/comment/USTR-2019-0004-1874   6/18/2019

PR-8051    USTR-2019-0004-1875 from John Zhao                                   https://www.regulations.gov/comment/USTR-2019-0004-1875   6/18/2019

           USTR-2019-0004-1876 from Sylvester Giustino, Can Manufacturers
PR-8052                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1876   6/18/2019
           Institute
           USTR-2019-0004-1877 from John Zhao, Intco Medical Industries,
PR-8053                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1877   6/18/2019
           Inc.

PR-8054    USTR-2019-0004-1878 from Rick Peck, Image Express, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-1878   6/18/2019

PR-8055    USTR-2019-0004-1879 from David Trumbull, Agathon Associates          https://www.regulations.gov/comment/USTR-2019-0004-1879   6/18/2019

PR-8056    USTR-2019-0004-1880 from Doug Small, Precision Fabrics Group         https://www.regulations.gov/comment/USTR-2019-0004-1880   6/18/2019

           USTR-2019-0004-1881 from Francine Lamoriello, Personal Care
PR-8057                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1881   6/18/2019
           Products Council

PR-8058    USTR-2019-0004-1882 from Fernando Cruz                               https://www.regulations.gov/comment/USTR-2019-0004-1882   6/18/2019

PR-8059    USTR-2019-0004-1883 from Don Hinkle                                  https://www.regulations.gov/comment/USTR-2019-0004-1883   6/18/2019

PR-8060    USTR-2019-0004-1884 from Louis Mao                                   https://www.regulations.gov/comment/USTR-2019-0004-1884   6/18/2019

PR-8061    USTR-2019-0004-1885 from Donna Johnson                               https://www.regulations.gov/comment/USTR-2019-0004-1885   6/18/2019

PR-8062    USTR-2019-0004-1886 from Laura Proctor, SW Safety                    https://www.regulations.gov/comment/USTR-2019-0004-1886   6/18/2019

PR-8063    USTR-2019-0004-1887 from Patricia Diaz                               https://www.regulations.gov/comment/USTR-2019-0004-1887   6/18/2019

PR-8064    USTR-2019-0004-1888 from Al Letizio Jr                               https://www.regulations.gov/comment/USTR-2019-0004-1888   6/18/2019

PR-8065    USTR-2019-0004-1889 from Jeanne Wentzell                             https://www.regulations.gov/comment/USTR-2019-0004-1889   6/18/2019



                                                                          476
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 480 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8066    USTR-2019-0004-1890 from Mark Taylor                                 https://www.regulations.gov/comment/USTR-2019-0004-1890   6/18/2019

           USTR-2019-0004-1891 from Craig Anderson, Publishers Clearing
PR-8067                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1891   6/18/2019
           House

PR-8068    USTR-2019-0004-1892 from Ray Chacon                                  https://www.regulations.gov/comment/USTR-2019-0004-1892   6/18/2019

PR-8069    USTR-2019-0004-1893 from Jimmy Chen, Natus Inc.                      https://www.regulations.gov/comment/USTR-2019-0004-1893   6/18/2019

PR-8070    USTR-2019-0004-1894 from Karen Stanton                               https://www.regulations.gov/comment/USTR-2019-0004-1894   6/18/2019

PR-8071    USTR-2019-0004-1895 from Steve Horowitz, Eyewear Designs LTD         https://www.regulations.gov/comment/USTR-2019-0004-1895   6/18/2019

PR-8072    USTR-2019-0004-1896 from Maureen Beatty, Trade Pacific PLLC          https://www.regulations.gov/comment/USTR-2019-0004-1896   6/18/2019

           USTR-2019-0004-1897 from Daniel Neumann, Holiday Ornament
PR-8073                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1897   6/18/2019
           Holiday Occassion Coalition (Ho-Ho Coalition)

PR-8074    USTR-2019-0004-1898 from John Peterson, ME Global Inc.               https://www.regulations.gov/comment/USTR-2019-0004-1898   6/18/2019

PR-8075    USTR-2019-0004-1899 from Ken Strait                                  https://www.regulations.gov/comment/USTR-2019-0004-1899   6/18/2019

PR-8076    USTR-2019-0004-1900 from Bengang Xiao                                https://www.regulations.gov/comment/USTR-2019-0004-1900   6/18/2019

PR-8077    USTR-2019-0004-1901 from Mary Mains                                  https://www.regulations.gov/comment/USTR-2019-0004-1901   6/18/2019

PR-8078    USTR-2019-0004-1902 from Esther Jones                                https://www.regulations.gov/comment/USTR-2019-0004-1902   6/18/2019

PR-8079    USTR-2019-0004-1903 from Brian Gwinn                                 https://www.regulations.gov/comment/USTR-2019-0004-1903   6/18/2019

PR-8080    USTR-2019-0004-1904 from TOM SUMNER                                  https://www.regulations.gov/comment/USTR-2019-0004-1904   6/18/2019

PR-8081    USTR-2019-0004-1905 from Aaron Zamost, Square, Inc.                  https://www.regulations.gov/comment/USTR-2019-0004-1905   6/18/2019

           USTR-2019-0004-1906 from Missy Branson, Buhler Quality Yarns
PR-8082                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1906   6/18/2019
           Corp.



                                                                          477
                           Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 481 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8083    USTR-2019-0004-1907 from Jayne Wright                               https://www.regulations.gov/comment/USTR-2019-0004-1907   6/18/2019

PR-8084    USTR-2019-0004-1908 from Donna Sorrells                             https://www.regulations.gov/comment/USTR-2019-0004-1908   6/18/2019

PR-8085    USTR-2019-0004-1909 from Richard Nelson                             https://www.regulations.gov/comment/USTR-2019-0004-1909   6/18/2019

PR-8086    USTR-2019-0004-1910 from Karen McGuinness-Ramon                     https://www.regulations.gov/comment/USTR-2019-0004-1910   6/18/2019

PR-8087    USTR-2019-0004-1911 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-1911   6/18/2019

PR-8088    USTR-2019-0004-1912 from Maureen Roy                                https://www.regulations.gov/comment/USTR-2019-0004-1912   6/18/2019

PR-8089    USTR-2019-0004-1913 from Michael Hester                             https://www.regulations.gov/comment/USTR-2019-0004-1913   6/18/2019

PR-8090    USTR-2019-0004-1914 from Greg Scott                                 https://www.regulations.gov/comment/USTR-2019-0004-1914   6/18/2019

PR-8091    USTR-2019-0004-1915 from Irene Mettlen                              https://www.regulations.gov/comment/USTR-2019-0004-1915   6/18/2019

           USTR-2019-0004-1916 from Michael Kersey, American Lawn
PR-8092                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1916   6/18/2019
           Mower Co., Great States Corporation

PR-8093    USTR-2019-0004-1917 from Leslie Estep                               https://www.regulations.gov/comment/USTR-2019-0004-1917   6/18/2019

           USTR-2019-0004-1918 from Adrian Sawczuk, Tidal Creek
PR-8094                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1918   6/18/2019
           Brewhouse

PR-8095    USTR-2019-0004-1919 from Kevin Brady                                https://www.regulations.gov/comment/USTR-2019-0004-1919   6/18/2019

PR-8096    USTR-2019-0004-1920 from Michael Jacob                              https://www.regulations.gov/comment/USTR-2019-0004-1920   6/18/2019

           USTR-2019-0004-1921 from Miaomiao Li, Zhejiang Double Arrow
PR-8097                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1921   6/18/2019
           Rubber Co., Ltd.

PR-8098    USTR-2019-0004-1922 from Fredric Grethel                            https://www.regulations.gov/comment/USTR-2019-0004-1922   6/18/2019

           USTR-2019-0004-1923 from Louise Howe, Sega Amusements
PR-8099                                                                        https://www.regulations.gov/comment/USTR-2019-0004-1923   6/18/2019
           International Limited



                                                                         478
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 482 of 538


 Public
                            Document Name/Description                                   Link to Publicly Available Documents            Date
Record #

PR-8100    USTR-2019-0004-1924 from Diane Rechner                            https://www.regulations.gov/comment/USTR-2019-0004-1924   6/18/2019

           USTR-2019-0004-1925 from Matthew Fass, Maritime Products
PR-8101                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1925   6/18/2019
           International

PR-8102    USTR-2019-0004-1926 from Nancy McHugh                             https://www.regulations.gov/comment/USTR-2019-0004-1926   6/18/2019

PR-8103    USTR-2019-0004-1927 from Pam Smith                                https://www.regulations.gov/comment/USTR-2019-0004-1927   6/18/2019

PR-8104    USTR-2019-0004-1928 from Colin Gold                               https://www.regulations.gov/comment/USTR-2019-0004-1928   6/18/2019

PR-8105    USTR-2019-0004-1929 from Anonymous                                https://www.regulations.gov/comment/USTR-2019-0004-1929   6/18/2019

PR-8106    USTR-2019-0004-1930 from Eric Emerson, Steptoe & Johnson LLP      https://www.regulations.gov/comment/USTR-2019-0004-1930   6/18/2019

           USTR-2019-0004-1931 from Adam Freedman, Sandler, Travis &
PR-8107                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1931   6/18/2019
           Rosenberg, P.A.

PR-8108    USTR-2019-0004-1932 from Carissa Griffith                         https://www.regulations.gov/comment/USTR-2019-0004-1932   6/18/2019

PR-8109    USTR-2019-0004-1933 from Joanne Williams                          https://www.regulations.gov/comment/USTR-2019-0004-1933   6/18/2019

PR-8110    USTR-2019-0004-1934 from Brad Abney                               https://www.regulations.gov/comment/USTR-2019-0004-1934   6/18/2019

PR-8111    USTR-2019-0004-1935 from Todd Lyons                               https://www.regulations.gov/comment/USTR-2019-0004-1935   6/18/2019

PR-8112    USTR-2019-0004-1936 from Anonymous                                https://www.regulations.gov/comment/USTR-2019-0004-1936   6/18/2019

PR-8113    USTR-2019-0004-1937 from Dianna Mullen                            https://www.regulations.gov/comment/USTR-2019-0004-1937   6/18/2019

PR-8114    USTR-2019-0004-1938 from Belinda Wilks                            https://www.regulations.gov/comment/USTR-2019-0004-1938   6/18/2019

           USTR-2019-0004-1939 from Duane Nelson, Madison Heights
PR-8115                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1939   6/18/2019
           Church of the Nazarene

PR-8116    USTR-2019-0004-1940 from Dave Less                                https://www.regulations.gov/comment/USTR-2019-0004-1940   6/18/2019



                                                                       479
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 483 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-8117    USTR-2019-0004-1941 from Beverly Long                             https://www.regulations.gov/comment/USTR-2019-0004-1941   6/18/2019

           USTR-2019-0004-1942 from Jun Pang, Huzhou Langrun Imports and
PR-8118                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1942   6/18/2019
           Exports Co., Ltd

PR-8119    USTR-2019-0004-1943 from Edward Matthiack, Osiamo LLC             https://www.regulations.gov/comment/USTR-2019-0004-1943   6/18/2019

PR-8120    USTR-2019-0004-1944 from David Cook                               https://www.regulations.gov/comment/USTR-2019-0004-1944   6/18/2019

PR-8121    USTR-2019-0004-1945 from Daniel Digre                             https://www.regulations.gov/comment/USTR-2019-0004-1945   6/18/2019

PR-8122    USTR-2019-0004-1946 from Michael Kimberley                        https://www.regulations.gov/comment/USTR-2019-0004-1946   6/18/2019

PR-8123    USTR-2019-0004-1947 from Linda Drummond                           https://www.regulations.gov/comment/USTR-2019-0004-1947   6/18/2019

PR-8124    USTR-2019-0004-1948 from Steven Morris                            https://www.regulations.gov/comment/USTR-2019-0004-1948   6/18/2019

PR-8125    USTR-2019-0004-1949 from Ryan Bowman, Primary Arms Optics         https://www.regulations.gov/comment/USTR-2019-0004-1949   6/18/2019

PR-8126    USTR-2019-0004-1950 from Alex Wise                                https://www.regulations.gov/comment/USTR-2019-0004-1950   6/18/2019

           USTR-2019-0004-1951 from Nancy Wilkins, Grocery Manufacturers
PR-8127                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1951   6/18/2019
           Association

PR-8128    USTR-2019-0004-1952 from Ann Wilson                               https://www.regulations.gov/comment/USTR-2019-0004-1952   6/18/2019

PR-8129    USTR-2019-0004-1953 from Sue Kasprzyk                             https://www.regulations.gov/comment/USTR-2019-0004-1953   6/18/2019

           USTR-2019-0004-1954 from Kelly Speakes-Backman, Energy
PR-8130                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1954   6/18/2019
           Storage Association

PR-8131    USTR-2019-0004-1955 from Francine Friar                           https://www.regulations.gov/comment/USTR-2019-0004-1955   6/18/2019

           USTR-2019-0004-1956 from Nancy Wilkins, Grocery Manufacturers
PR-8132                                                                      https://www.regulations.gov/comment/USTR-2019-0004-1956   6/18/2019
           Association

PR-8133    USTR-2019-0004-1957 from Juliet Castille                          https://www.regulations.gov/comment/USTR-2019-0004-1957   6/18/2019



                                                                       480
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 484 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-1958 from Spencer Toubia, Fragrance Creators
PR-8134                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1958   6/18/2019
           Association

PR-8135    USTR-2019-0004-1959 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-1959   6/18/2019

PR-8136    USTR-2019-0004-1960 from Bill DiMento, The Companies                  https://www.regulations.gov/comment/USTR-2019-0004-1960   6/18/2019

PR-8137    USTR-2019-0004-1961 from John Ivey                                    https://www.regulations.gov/comment/USTR-2019-0004-1961   6/18/2019

           USTR-2019-0004-1962 from Charles Heard, Heard Design LLC d/b/a
PR-8138                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1962   6/18/2019
           Howler Brothers

PR-8139    USTR-2019-0004-1963 from Brenda Bell                                  https://www.regulations.gov/comment/USTR-2019-0004-1963   6/18/2019

PR-8140    USTR-2019-0004-1964 from Zandy Hood, Jones Day                        https://www.regulations.gov/comment/USTR-2019-0004-1964   6/18/2019

PR-8141    USTR-2019-0004-1965 from Louise Mann                                  https://www.regulations.gov/comment/USTR-2019-0004-1965   6/18/2019

           USTR-2019-0004-1966 from Lawrence Bogard, Tube Forgings of
PR-8142                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1966   6/18/2019
           America, Inc.

PR-8143    USTR-2019-0004-1967 from Christina Wilkins                            https://www.regulations.gov/comment/USTR-2019-0004-1967   6/18/2019

PR-8144    USTR-2019-0004-1968 from Richard Fehr                                 https://www.regulations.gov/comment/USTR-2019-0004-1968   6/18/2019

PR-8145    USTR-2019-0004-1969 from Deborah Filion                               https://www.regulations.gov/comment/USTR-2019-0004-1969   6/18/2019

           USTR-2019-0004-1970 from David Stewart, Jasco Products
PR-8146                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1970   6/18/2019
           Company LLC

PR-8147    USTR-2019-0004-1971 from Marla Barlow                                 https://www.regulations.gov/comment/USTR-2019-0004-1971   6/18/2019

           USTR-2019-0004-1972 from Harry Vetter, TA Chen International,
PR-8148                                                                          https://www.regulations.gov/comment/USTR-2019-0004-1972   6/18/2019
           Inc.

PR-8149    USTR-2019-0004-1973 from Mark coria                                   https://www.regulations.gov/comment/USTR-2019-0004-1973   6/18/2019

PR-8150    USTR-2019-0004-1974 from John Morris                                  https://www.regulations.gov/comment/USTR-2019-0004-1974   6/18/2019



                                                                           481
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 485 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8151    USTR-2019-0004-1975 from Angie Owens                                 https://www.regulations.gov/comment/USTR-2019-0004-1975   6/18/2019

PR-8152    USTR-2019-0004-1976 from Edward Lazarus, Sonos, Inc.                 https://www.regulations.gov/comment/USTR-2019-0004-1976   6/18/2019

PR-8153    USTR-2019-0004-1977 from Thomas McNamara                             https://www.regulations.gov/comment/USTR-2019-0004-1977   6/18/2019

PR-8154    USTR-2019-0004-1978 from Pat Schumacher                              https://www.regulations.gov/comment/USTR-2019-0004-1978   6/18/2019

PR-8155    USTR-2019-0004-1979 from Josh Babb                                   https://www.regulations.gov/comment/USTR-2019-0004-1979   6/18/2019

PR-8156    USTR-2019-0004-1980 from Devry Vorwerk, Cargill                      https://www.regulations.gov/comment/USTR-2019-0004-1980   6/18/2019

PR-8157    USTR-2019-0004-1981 from Michael Wu                                  https://www.regulations.gov/comment/USTR-2019-0004-1981   6/18/2019

           USTR-2019-0004-1982 from Geeta Jensen, Real Flame Company,
PR-8158                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1982   6/18/2019
           Inc.

PR-8159    USTR-2019-0004-1983 from Mark Porter, Biddeford Blankets, LLC        https://www.regulations.gov/comment/USTR-2019-0004-1983   6/18/2019

           USTR-2019-0004-1984 from Jeffrey Petersen, Colleen Karis Designs,
PR-8160                                                                         https://www.regulations.gov/comment/USTR-2019-0004-1984   6/18/2019
           LLC

PR-8161    USTR-2019-0004-1985 from Barry Kringstein, Mystic, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-1985   6/18/2019

PR-8162    USTR-2019-0004-1986 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-1986   6/18/2019

PR-8163    USTR-2019-0004-1987 from Marc Jason                                  https://www.regulations.gov/comment/USTR-2019-0004-1987   6/18/2019

PR-8164    USTR-2019-0004-1988 from Grant Loberg, Darex, LLC                    https://www.regulations.gov/comment/USTR-2019-0004-1988   6/18/2019

PR-8165    USTR-2019-0004-1989 from Timothy Matthews                            https://www.regulations.gov/comment/USTR-2019-0004-1989   6/18/2019

PR-8166    USTR-2019-0004-1990 from Carlo Salmini                               https://www.regulations.gov/comment/USTR-2019-0004-1990   6/18/2019

PR-8167    USTR-2019-0004-1991 from Jeannine Bressie                            https://www.regulations.gov/comment/USTR-2019-0004-1991   6/18/2019



                                                                          482
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 486 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8168    USTR-2019-0004-1992 from Donald Kurth                              https://www.regulations.gov/comment/USTR-2019-0004-1992   6/18/2019

PR-8169    USTR-2019-0004-1993 from Jim Hall                                  https://www.regulations.gov/comment/USTR-2019-0004-1993   6/18/2019

PR-8170    USTR-2019-0004-1994 from shelley Zaragoza                          https://www.regulations.gov/comment/USTR-2019-0004-1994   6/18/2019

PR-8171    USTR-2019-0004-1995 from Laura Barrett                             https://www.regulations.gov/comment/USTR-2019-0004-1995   6/18/2019

PR-8172    USTR-2019-0004-1996 from Kathy Hubble                              https://www.regulations.gov/comment/USTR-2019-0004-1996   6/18/2019

PR-8173    USTR-2019-0004-1997 from Donna Shira, Crown Crafts, Inc.           https://www.regulations.gov/comment/USTR-2019-0004-1997   6/18/2019

PR-8174    USTR-2019-0004-1998 from Eric Anderson                             https://www.regulations.gov/comment/USTR-2019-0004-1998   6/18/2019

           USTR-2019-0004-1999 from Jacob Handelsman, American Forest
PR-8175                                                                       https://www.regulations.gov/comment/USTR-2019-0004-1999   6/18/2019
           and Paper Association (AF&PA)

PR-8176    USTR-2019-0004-2000 from Sara Lott                                 https://www.regulations.gov/comment/USTR-2019-0004-2000   6/18/2019

PR-8177    USTR-2019-0004-2001 from Josh Werthaiser, DOWNLITE                 https://www.regulations.gov/comment/USTR-2019-0004-2001   6/18/2019

PR-8178    USTR-2019-0004-2002 from Tricia Allen-Stewart                      https://www.regulations.gov/comment/USTR-2019-0004-2002   6/18/2019

PR-8179    USTR-2019-0004-2003 from Lydia Ke, Sorini, Samet and Associates    https://www.regulations.gov/comment/USTR-2019-0004-2003   6/18/2019

PR-8180    USTR-2019-0004-2004 from Timothy Plante                            https://www.regulations.gov/comment/USTR-2019-0004-2004   6/18/2019

           USTR-2019-0004-2005 from Nico Megwinoff, Air Master Awnings
PR-8181                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2005   6/18/2019
           LLC

PR-8182    USTR-2019-0004-2006 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-2006   6/18/2019

PR-8183    USTR-2019-0004-2007 from Steve Houren, Newell Brands               https://www.regulations.gov/comment/USTR-2019-0004-2007   6/18/2019

           USTR-2019-0004-2008 from Harlan Kent, Sorini, Samet and
PR-8184                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2008   6/18/2019
           Associates



                                                                        483
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 487 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8185    USTR-2019-0004-2009 from Charles Pridgen                             https://www.regulations.gov/comment/USTR-2019-0004-2009   6/18/2019

           USTR-2019-0004-2010 from Gina Vetere, Dell Technologies, HP
PR-8186                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2010   6/18/2019
           Inc, Intel Corporation, and Microsoft Corporation

PR-8187    USTR-2019-0004-2011 from Tom Moyer                                   https://www.regulations.gov/comment/USTR-2019-0004-2011   6/18/2019

PR-8188    USTR-2019-0004-2012 from Michael Wilson                              https://www.regulations.gov/comment/USTR-2019-0004-2012   6/18/2019

           USTR-2019-0004-2013 from Kelly Mariotti, Juvenile Products
PR-8189                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2013   6/18/2019
           Manufacturers Association

PR-8190    USTR-2019-0004-2014 from Thomas Fernald, The McEvoy Group            https://www.regulations.gov/comment/USTR-2019-0004-2014   6/18/2019

           USTR-2019-0004-2015 from Miss Mao, ZHEJIANG PUJIANG
PR-8191                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2015   6/18/2019
           GOLDLIGHT LOCK CO., LTD

PR-8192    USTR-2019-0004-2016 from Sports and Fitness Industry Association     https://www.regulations.gov/comment/USTR-2019-0004-2016   6/18/2019

PR-8193    USTR-2019-0004-2017 from Peter Gebhardt                              https://www.regulations.gov/comment/USTR-2019-0004-2017   6/18/2019

PR-8194    USTR-2019-0004-2018 from Devin S. Sikes                              https://www.regulations.gov/comment/USTR-2019-0004-2018   6/18/2019

PR-8195    USTR-2019-0004-2019 from Marc Jourlait, Jones Day                    https://www.regulations.gov/comment/USTR-2019-0004-2019   6/18/2019

PR-8196    USTR-2019-0004-2020 from Jun Pang                                    https://www.regulations.gov/comment/USTR-2019-0004-2020   6/18/2019

PR-8197    USTR-2019-0004-2021 from Michael Mendoza                             https://www.regulations.gov/comment/USTR-2019-0004-2021   6/18/2019

PR-8198    USTR-2019-0004-2022 from Owen Herrnstadt                             https://www.regulations.gov/comment/USTR-2019-0004-2022   6/18/2019

PR-8199    USTR-2019-0004-2023 from Christy Vincent                             https://www.regulations.gov/comment/USTR-2019-0004-2023   6/18/2019

PR-8200    USTR-2019-0004-2024 from Scott Rutledge, Husch Blackwell LLP         https://www.regulations.gov/comment/USTR-2019-0004-2024   6/18/2019

PR-8201    USTR-2019-0004-2025 from Jodi Gracey, Trek Bicycle Corporation       https://www.regulations.gov/comment/USTR-2019-0004-2025   6/18/2019



                                                                          484
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 488 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8202    USTR-2019-0004-2026 from Rebecca Mond, The Toy Association           https://www.regulations.gov/comment/USTR-2019-0004-2026   6/18/2019

PR-8203    USTR-2019-0004-2027 from John Ballun                                 https://www.regulations.gov/comment/USTR-2019-0004-2027   6/18/2019

PR-8204    USTR-2019-0004-2028 from Rory Murphy                                 https://www.regulations.gov/comment/USTR-2019-0004-2028   6/18/2019

PR-8205    USTR-2019-0004-2029 from Sulafa Grijalva Perez, Ove Décors, Inc.     https://www.regulations.gov/comment/USTR-2019-0004-2029   6/18/2019

PR-8206    USTR-2019-0004-2030 from Billy Yates                                 https://www.regulations.gov/comment/USTR-2019-0004-2030   6/18/2019

           USTR-2019-0004-2032 from Asil Gokcebay, Security People Inc.
PR-8207                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2032   6/18/2019
           dba Digilock

PR-8208    USTR-2019-0004-2033 from Michael Genrich                             https://www.regulations.gov/comment/USTR-2019-0004-2033   6/18/2019

PR-8209    USTR-2019-0004-2034 from Rose Mary Traynor, HEAD USA Inc.            https://www.regulations.gov/comment/USTR-2019-0004-2034   6/18/2019

PR-8210    USTR-2019-0004-2035 from Josh Boggs                                  https://www.regulations.gov/comment/USTR-2019-0004-2035   6/18/2019

PR-8211    USTR-2019-0004-2036 from Eric McCarthy                               https://www.regulations.gov/comment/USTR-2019-0004-2036   6/18/2019

PR-8212    USTR-2019-0004-2037 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-2037   6/18/2019

PR-8213    USTR-2019-0004-2038 from Matthew Donovan                             https://www.regulations.gov/comment/USTR-2019-0004-2038   6/18/2019

PR-8214    USTR-2019-0004-2039 from ryan barrett                                https://www.regulations.gov/comment/USTR-2019-0004-2039   6/18/2019

PR-8215    USTR-2019-0004-2040 from Mary Wood                                   https://www.regulations.gov/comment/USTR-2019-0004-2040   6/18/2019

PR-8216    USTR-2019-0004-2041 from Denise Sacks                                https://www.regulations.gov/comment/USTR-2019-0004-2041   6/18/2019

PR-8217    USTR-2019-0004-2042 from David Alpern, Ralsey Group Limited          https://www.regulations.gov/comment/USTR-2019-0004-2042   6/18/2019

PR-8218    USTR-2019-0004-2043 from Ruth Burns                                  https://www.regulations.gov/comment/USTR-2019-0004-2043   6/18/2019



                                                                          485
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 489 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2044 from Jared Angle, The Wooster Brush
PR-8219                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2044   6/18/2019
           Company

PR-8220    USTR-2019-0004-2045 from Chris Cockrell                               https://www.regulations.gov/comment/USTR-2019-0004-2045   6/18/2019

           USTR-2019-0004-2046 from Bruce Lancaster, Wilson Electronics,
PR-8221                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2046   6/18/2019
           LLC

PR-8222    USTR-2019-0004-2047 from Joe Figard                                   https://www.regulations.gov/comment/USTR-2019-0004-2047   6/18/2019

PR-8223    USTR-2019-0004-2048 from Elise Shibles, Everlane, Inc.                https://www.regulations.gov/comment/USTR-2019-0004-2048   6/18/2019

           USTR-2019-0004-2049 from Patrick Caulfield, Blonder Tongue
PR-8224                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2049   6/18/2019
           Laboratories, Inc.
           USTR-2019-0004-2050 from Morry Markowitz, Fuel Cell and
PR-8225                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2050   6/18/2019
           Hydrogen Energy Assoc

PR-8226    USTR-2019-0004-2051 from Elise Shibles, Bambu                         https://www.regulations.gov/comment/USTR-2019-0004-2051   6/18/2019

PR-8227    USTR-2019-0004-2052 from Richard Ross, Galerie Candy & Gifts          https://www.regulations.gov/comment/USTR-2019-0004-2052   6/18/2019

           USTR-2019-0004-2053 from Brian Fought, Newell Brands Writing
PR-8228                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2053   6/18/2019
           Division

PR-8229    USTR-2019-0004-2054 from Kenneth Hammond                              https://www.regulations.gov/comment/USTR-2019-0004-2054   6/18/2019

           USTR-2019-0004-2055 from Mark Helder, Newell Outdoor &
PR-8230                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2055   6/18/2019
           Recreation Division

PR-8231    USTR-2019-0004-2056 from Shawn Curran, Gap Inc.                       https://www.regulations.gov/comment/USTR-2019-0004-2056   6/18/2019

PR-8232    USTR-2019-0004-2057 from Bryan McDonald                               https://www.regulations.gov/comment/USTR-2019-0004-2057   6/18/2019

PR-8233    USTR-2019-0004-2058 from Hun Quach                                    https://www.regulations.gov/comment/USTR-2019-0004-2058   6/18/2019

PR-8234    USTR-2019-0004-2059 from Ash Jordan                                   https://www.regulations.gov/comment/USTR-2019-0004-2059   6/18/2019

           USTR-2019-0004-2060 from Bijou Mgbojikwe, Entertainment
PR-8235                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2060   6/18/2019
           Software Association



                                                                           486
                            Case 1:21-cv-00052-3JP Document 297                  Filed 04/30/21     Page 490 of 538


 Public
                             Document Name/Description                                  Link to Publicly Available Documents            Date
Record #

PR-8236    USTR-2019-0004-2061 from Clint Todd, Nite Ize, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2061   6/18/2019

PR-8237    USTR-2019-0004-2062 from Matt Solomon, Jones Day                  https://www.regulations.gov/comment/USTR-2019-0004-2062   6/18/2019

PR-8238    USTR-2019-0004-2063 from Margaret Van Houdt                       https://www.regulations.gov/comment/USTR-2019-0004-2063   6/18/2019

PR-8239    USTR-2019-0004-2064 from Li Chunhua                               https://www.regulations.gov/comment/USTR-2019-0004-2064   6/18/2019

PR-8240    USTR-2019-0004-2065 from Susan Elliott                            https://www.regulations.gov/comment/USTR-2019-0004-2065   6/18/2019

PR-8241    USTR-2019-0004-2066 from Stephen Victor                           https://www.regulations.gov/comment/USTR-2019-0004-2066   6/18/2019

PR-8242    USTR-2019-0004-2067 from Corinne Murat, Mattel, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-2067   6/18/2019

           USTR-2019-0004-2068 from Kenneth Roberts, Delta Faucet
PR-8243                                                                      https://www.regulations.gov/comment/USTR-2019-0004-2068   6/18/2019
           Company
           USTR-2019-0004-2069 from Thomas Tevebaugh, Crane Imaging
PR-8244                                                                      https://www.regulations.gov/comment/USTR-2019-0004-2069   6/18/2019
           Solutions, Inc.

PR-8245    USTR-2019-0004-2070 from Randolph Mann, esVolta, LP               https://www.regulations.gov/comment/USTR-2019-0004-2070   6/18/2019

           USTR-2019-0004-2071 from Yang Lyu, CHENGUANG BIOTECH
PR-8246                                                                      https://www.regulations.gov/comment/USTR-2019-0004-2071   6/18/2019
           GROUP CO., LTD.

PR-8247    USTR-2019-0004-2072 from Phil Brown, VSP Optics                   https://www.regulations.gov/comment/USTR-2019-0004-2072   6/18/2019

PR-8248    USTR-2019-0004-2073 from Don Wallace                              https://www.regulations.gov/comment/USTR-2019-0004-2073   6/18/2019

PR-8249    USTR-2019-0004-2074 from Adam Keith                               https://www.regulations.gov/comment/USTR-2019-0004-2074   6/18/2019

PR-8250    USTR-2019-0004-2075 from Warren Chaiken, Almo Corporation         https://www.regulations.gov/comment/USTR-2019-0004-2075   6/18/2019

PR-8251    USTR-2019-0004-2076 from Mark Brunner, Shure Incorporated         https://www.regulations.gov/comment/USTR-2019-0004-2076   6/18/2019

PR-8252    USTR-2019-0004-2077 from Stuart Feldstein, Albaugh, LLC           https://www.regulations.gov/comment/USTR-2019-0004-2077   6/18/2019



                                                                       487
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 491 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2078 from John Herrmann, Allegheny
PR-8253                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2078   6/18/2019
           Technologies Incorporated

PR-8254    USTR-2019-0004-2079 from David Kunz, Arkema Inc.                   https://www.regulations.gov/comment/USTR-2019-0004-2079   6/18/2019

PR-8255    USTR-2019-0004-2080 from David Kunz, Arkema Inc                    https://www.regulations.gov/comment/USTR-2019-0004-2080   6/18/2019

PR-8256    USTR-2019-0004-2081 from Paul Powers                               https://www.regulations.gov/comment/USTR-2019-0004-2081   6/18/2019

PR-8257    USTR-2019-0004-2082 from Stefanie Holland, CompTIA                 https://www.regulations.gov/comment/USTR-2019-0004-2082   6/18/2019

           USTR-2019-0004-2083 from John Crowley, National Association of
PR-8258                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2083   6/18/2019
           Waterfront Employers

PR-8259    USTR-2019-0004-2084 from Nathan Dupes, soulbrain MI, Inc.          https://www.regulations.gov/comment/USTR-2019-0004-2084   6/18/2019

PR-8260    USTR-2019-0004-2085 from Henry Yao, Rianlon Americas, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2085   6/18/2019

PR-8261    USTR-2019-0004-2086 from Steven Menda, Jaclyn Apparel, LLC         https://www.regulations.gov/comment/USTR-2019-0004-2086   6/18/2019

           USTR-2019-0004-2087 from Brian Wiborg, Sandler, Travis &
PR-8262                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2087   6/18/2019
           Rosenberg, P.A.

PR-8263    USTR-2019-0004-2088 from Chad VanNorman, DataBank                  https://www.regulations.gov/comment/USTR-2019-0004-2088   6/18/2019

PR-8264    USTR-2019-0004-2089 from Denny Obrien                              https://www.regulations.gov/comment/USTR-2019-0004-2089   6/18/2019

PR-8265    USTR-2019-0004-2090 from Ian Kennedy                               https://www.regulations.gov/comment/USTR-2019-0004-2090   6/18/2019

PR-8266    USTR-2019-0004-2091 from John Thielke                              https://www.regulations.gov/comment/USTR-2019-0004-2091   6/18/2019

PR-8267    USTR-2019-0004-2092 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-2092   6/18/2019

           USTR-2019-0004-2093 from jingchen wang, TIANJIN LUCKY
PR-8268                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2093   6/18/2019
           TOY CO. LTD.

PR-8269    USTR-2019-0004-2094 from Mark Maroon, Maroon Group LLC             https://www.regulations.gov/comment/USTR-2019-0004-2094   6/18/2019



                                                                        488
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 492 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8270    USTR-2019-0004-2095 from Tammy Parrish                              https://www.regulations.gov/comment/USTR-2019-0004-2095   6/18/2019

PR-8271    USTR-2019-0004-2096 from Courtney Dahl                              https://www.regulations.gov/comment/USTR-2019-0004-2096   6/18/2019

PR-8272    USTR-2019-0004-2097 from Jeffrey Kupfer                             https://www.regulations.gov/comment/USTR-2019-0004-2097   6/18/2019

PR-8273    USTR-2019-0004-2098 from Pat Holland                                https://www.regulations.gov/comment/USTR-2019-0004-2098   6/18/2019

PR-8274    USTR-2019-0004-2099 from Uvale Bess                                 https://www.regulations.gov/comment/USTR-2019-0004-2099   6/18/2019

PR-8275    USTR-2019-0004-2100 from Eric Allen                                 https://www.regulations.gov/comment/USTR-2019-0004-2100   6/18/2019

PR-8276    USTR-2019-0004-2101 from Caroline Lindley                           https://www.regulations.gov/comment/USTR-2019-0004-2101   6/18/2019

PR-8277    USTR-2019-0004-2102 from Jim Westgate                               https://www.regulations.gov/comment/USTR-2019-0004-2102   6/18/2019

PR-8278    USTR-2019-0004-2103 from jill ressemann                             https://www.regulations.gov/comment/USTR-2019-0004-2103   6/18/2019

PR-8279    USTR-2019-0004-2104 from Harold Baylor                              https://www.regulations.gov/comment/USTR-2019-0004-2104   6/18/2019

           USTR-2019-0004-2105 from Jason Wachter, Rainmaker Enterprises
PR-8280                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2105   6/18/2019
           (FF) Limited

PR-8281    USTR-2019-0004-2106 from Godfrey Harris                             https://www.regulations.gov/comment/USTR-2019-0004-2106   6/18/2019

PR-8282    USTR-2019-0004-2107 from Pete Slone, McKesson Corporation           https://www.regulations.gov/comment/USTR-2019-0004-2107   6/18/2019

PR-8283    USTR-2019-0004-2108 from Jim Sheridan, DRS Imaging Services         https://www.regulations.gov/comment/USTR-2019-0004-2108   6/18/2019

PR-8284    USTR-2019-0004-2109 from James Maritz                               https://www.regulations.gov/comment/USTR-2019-0004-2109   6/18/2019

PR-8285    USTR-2019-0004-2110 from Joseph Brubaker, Kirton McConkie           https://www.regulations.gov/comment/USTR-2019-0004-2110   6/18/2019

PR-8286    USTR-2019-0004-2111 from Alfred Fournier                            https://www.regulations.gov/comment/USTR-2019-0004-2111   6/18/2019



                                                                         489
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 493 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8287    USTR-2019-0004-2112 from Maile Spung                                 https://www.regulations.gov/comment/USTR-2019-0004-2112   6/18/2019

PR-8288    USTR-2019-0004-2113 from Esther Moreno                               https://www.regulations.gov/comment/USTR-2019-0004-2113   6/18/2019

PR-8289    USTR-2019-0004-2114 from Cindy Chan                                  https://www.regulations.gov/comment/USTR-2019-0004-2114   6/18/2019

           USTR-2019-0004-2115 from Duane Layton, Institute of International
PR-8290                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2115   6/18/2019
           Container Lessors
           USTR-2019-0004-2116 from Neil Shapiro, Sandler, Travis &
PR-8291                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2116   6/18/2019
           Rosenberg, P.A.

PR-8292    USTR-2019-0004-2117 from Freddie Thomas Sr.                          https://www.regulations.gov/comment/USTR-2019-0004-2117   6/18/2019

PR-8293    USTR-2019-0004-2118 from Rebecca Kosbab                              https://www.regulations.gov/comment/USTR-2019-0004-2118   6/18/2019

PR-8294    USTR-2019-0004-2119 from David Spooner, The Levy Group               https://www.regulations.gov/comment/USTR-2019-0004-2119   6/18/2019

PR-8295    USTR-2019-0004-2120 from Dave Keller                                 https://www.regulations.gov/comment/USTR-2019-0004-2120   6/18/2019

PR-8296    USTR-2019-0004-2121 from Susan Mooers                                https://www.regulations.gov/comment/USTR-2019-0004-2121   6/18/2019

PR-8297    USTR-2019-0004-2122 from Diana Klueter                               https://www.regulations.gov/comment/USTR-2019-0004-2122   6/18/2019

PR-8298    USTR-2019-0004-2123 from Alice Speakman                              https://www.regulations.gov/comment/USTR-2019-0004-2123   6/18/2019

PR-8299    USTR-2019-0004-2124 from Greg Slater, Intel Corporation              https://www.regulations.gov/comment/USTR-2019-0004-2124   6/18/2019

PR-8300    USTR-2019-0004-2125 from Tony Tibbitts                               https://www.regulations.gov/comment/USTR-2019-0004-2125   6/18/2019

           USTR-2019-0004-2126 from Senator Dianne Feinstein, Senator
PR-8301                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2126   6/18/2019
           Dianne Feinstein, United States Senate

PR-8302    USTR-2019-0004-2127 from Shannon Russell                             https://www.regulations.gov/comment/USTR-2019-0004-2127   6/18/2019

           USTR-2019-0004-2128 from Location Based Holdings d/b/a
PR-8303                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2128   6/18/2019
           AlertGPS



                                                                          490
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 494 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2129 from Rick Van Arnam, United States Optical
PR-8304                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2129   6/18/2019
           Community

PR-8305    USTR-2019-0004-2130 from Brad Patterson                              https://www.regulations.gov/comment/USTR-2019-0004-2130   6/18/2019

PR-8306    USTR-2019-0004-2131 from Fawn Quintanilla                            https://www.regulations.gov/comment/USTR-2019-0004-2131   6/18/2019

           USTR-2019-0004-2132 from Jason Labuda, AM Stabilizers
PR-8307                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2132   6/18/2019
           Corporation

PR-8308    USTR-2019-0004-2133 from Linda Peterson                              https://www.regulations.gov/comment/USTR-2019-0004-2133   6/18/2019

           USTR-2019-0004-2134 from Duane Layton, National Portable
PR-8309                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2134   6/18/2019
           Storage Association

PR-8310    USTR-2019-0004-2135 from Howard Gross, Jones Day                     https://www.regulations.gov/comment/USTR-2019-0004-2135   6/18/2019

PR-8311    USTR-2019-0004-2136 from Donna Holt                                  https://www.regulations.gov/comment/USTR-2019-0004-2136   6/18/2019

           USTR-2019-0004-2137 from Laura Abshire, National Restaurant
PR-8312                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2137   6/18/2019
           Association

PR-8313    USTR-2019-0004-2138 from Brett Nakfoor                               https://www.regulations.gov/comment/USTR-2019-0004-2138   6/18/2019

           USTR-2019-0004-2139 from Misty Chally, National Franchisee
PR-8314                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2139   6/18/2019
           Association

PR-8315    USTR-2019-0004-2140 from Ken Brandom                                 https://www.regulations.gov/comment/USTR-2019-0004-2140   6/18/2019

PR-8316    USTR-2019-0004-2141 from John Paider, HMB, Inc.                      https://www.regulations.gov/comment/USTR-2019-0004-2141   6/18/2019

PR-8317    USTR-2019-0004-2142 from Teresa Summerville                          https://www.regulations.gov/comment/USTR-2019-0004-2142   6/18/2019

PR-8318    USTR-2019-0004-2143 from Shaowei Gong                                https://www.regulations.gov/comment/USTR-2019-0004-2143   6/18/2019

           USTR-2019-0004-2144 from Ian Hyatt, International Game
PR-8319                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2144   6/18/2019
           Technology Plc

PR-8320    USTR-2019-0004-2145 from Paul McAndrew, Greenlee Tools, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2145   6/18/2019



                                                                          491
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 495 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8321    USTR-2019-0004-2146 from Garcia Group Inc.                         https://www.regulations.gov/comment/USTR-2019-0004-2146   6/18/2019

PR-8322    USTR-2019-0004-2147 from Christine Robins, Char-Broil, LLC         https://www.regulations.gov/comment/USTR-2019-0004-2147   6/18/2019

PR-8323    USTR-2019-0004-2148 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-2148   6/18/2019

PR-8324    USTR-2019-0004-2149 from Melissa Williams                          https://www.regulations.gov/comment/USTR-2019-0004-2149   6/18/2019

PR-8325    USTR-2019-0004-2150 from Lisa Tremain, L. Tremain Inc.             https://www.regulations.gov/comment/USTR-2019-0004-2150   6/18/2019

PR-8326    USTR-2019-0004-2151 from Shetul Patel, Leica Biosystems            https://www.regulations.gov/comment/USTR-2019-0004-2151   6/18/2019

PR-8327    USTR-2019-0004-2152 from Scott Cores                               https://www.regulations.gov/comment/USTR-2019-0004-2152   6/18/2019

           USTR-2019-0004-2153 from Carlton Garborg, BroadStreet
PR-8328                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2153   6/18/2019
           Publishing Group, LLC.

PR-8329    USTR-2019-0004-2154 from Donald Stein, Canon U.S.A.                https://www.regulations.gov/comment/USTR-2019-0004-2154   6/18/2019

           USTR-2019-0004-2155 from Michael Hostrawser, Gartner Studios,
PR-8330                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2155   6/18/2019
           LLC
           USTR-2019-0004-2156 from Robert Leo, Meeks, Sheppard, Leo &
PR-8331                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2156   6/18/2019
           Pillsbury
           USTR-2019-0004-2157 from Charles Komar, Charles Komar & Sons,
PR-8332                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2157   6/18/2019
           Inc.

PR-8333    USTR-2019-0004-2158 from Simon Tomlinson, Skip Hop                 https://www.regulations.gov/comment/USTR-2019-0004-2158   6/18/2019

PR-8334    USTR-2019-0004-2159 from Giacomo Soldani                           https://www.regulations.gov/comment/USTR-2019-0004-2159   6/18/2019

           USTR-2019-0004-2160 from Deborah Huggins, SW Safety Solutions
PR-8335                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2160   6/18/2019
           Inc.

PR-8336    USTR-2019-0004-2161 from Scott Palmer, Kankakee Spikeball Inc.     https://www.regulations.gov/comment/USTR-2019-0004-2161   6/18/2019

PR-8337    USTR-2019-0004-2162 from Frank Desiderio, Marc Fisher Footwear     https://www.regulations.gov/comment/USTR-2019-0004-2162   6/18/2019



                                                                        492
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 496 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8338    USTR-2019-0004-2163 from Rob Mavis                                 https://www.regulations.gov/comment/USTR-2019-0004-2163   6/18/2019

PR-8339    USTR-2019-0004-2164 from Dana Hamilton                             https://www.regulations.gov/comment/USTR-2019-0004-2164   6/18/2019

PR-8340    USTR-2019-0004-2165 from Michael Saivetz, Richloom Fabrics         https://www.regulations.gov/comment/USTR-2019-0004-2165   6/18/2019

           USTR-2019-0004-2166 from XIANG DONG, Tianjin Free Trade
PR-8341                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2166   6/18/2019
           Service Co. Ltd.

PR-8342    USTR-2019-0004-2167 from Judy Jiang                                https://www.regulations.gov/comment/USTR-2019-0004-2167   6/18/2019

PR-8343    USTR-2019-0004-2168 from Deborah Romano                            https://www.regulations.gov/comment/USTR-2019-0004-2168   6/18/2019

PR-8344    USTR-2019-0004-2169 from Lupe Piros                                https://www.regulations.gov/comment/USTR-2019-0004-2169   6/18/2019

           USTR-2019-0004-2170 from Amanda Levitt, Urban Armor Gear,
PR-8345                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2170   6/18/2019
           LLC

PR-8346    USTR-2019-0004-2171 from Dianne Mendoza                            https://www.regulations.gov/comment/USTR-2019-0004-2171   6/18/2019

           USTR-2019-0004-2172 from yu Gao, YONGKANG SUNYEE
PR-8347                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2172   6/18/2019
           INDUSTRIAL CO.LTD

PR-8348    USTR-2019-0004-2173 from Wanda Woodworth                           https://www.regulations.gov/comment/USTR-2019-0004-2173   6/18/2019

PR-8349    USTR-2019-0004-2174 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-2174   6/18/2019

           USTR-2019-0004-2175 from Ken Yeung, ANJI DEKA OFFICE
PR-8350                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2175   6/18/2019
           SYSTEM CO.,LTD

PR-8351    USTR-2019-0004-2176 from Wanda Woodworth                           https://www.regulations.gov/comment/USTR-2019-0004-2176   6/18/2019

PR-8352    USTR-2019-0004-2177 from Karmen Bates                              https://www.regulations.gov/comment/USTR-2019-0004-2177   6/18/2019

PR-8353    USTR-2019-0004-2178 from Pitman Gallup                             https://www.regulations.gov/comment/USTR-2019-0004-2178   6/18/2019

PR-8354    USTR-2019-0004-2179 from Chris Chen                                https://www.regulations.gov/comment/USTR-2019-0004-2179   6/18/2019



                                                                        493
                            Case 1:21-cv-00052-3JP Document 297                Filed 04/30/21     Page 497 of 538


 Public
                            Document Name/Description                                 Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2180 from Emma Rafaelof, Information
PR-8355                                                                    https://www.regulations.gov/comment/USTR-2019-0004-2180   6/18/2019
           Technology Industry Council

PR-8356    USTR-2019-0004-2181 from Dale Makay                             https://www.regulations.gov/comment/USTR-2019-0004-2181   6/18/2019

PR-8357    USTR-2019-0004-2182 from Ronald Nehls                           https://www.regulations.gov/comment/USTR-2019-0004-2182   6/18/2019

PR-8358    USTR-2019-0004-2183 from James Elliott                          https://www.regulations.gov/comment/USTR-2019-0004-2183   6/18/2019

PR-8359    USTR-2019-0004-2184 from li yan                                 https://www.regulations.gov/comment/USTR-2019-0004-2184   6/18/2019

PR-8360    USTR-2019-0004-2185 from Lian Lian Hong                         https://www.regulations.gov/comment/USTR-2019-0004-2185   6/18/2019

PR-8361    USTR-2019-0004-2186 from Paul Szemplinski, IDT                  https://www.regulations.gov/comment/USTR-2019-0004-2186   6/18/2019

PR-8362    USTR-2019-0004-2187 from Tammy Metz                             https://www.regulations.gov/comment/USTR-2019-0004-2187   6/18/2019

PR-8363    USTR-2019-0004-2188 from Jared Angle, Life Fitness, LLC         https://www.regulations.gov/comment/USTR-2019-0004-2188   6/18/2019

PR-8364    USTR-2019-0004-2189 from Jacqui Foster                          https://www.regulations.gov/comment/USTR-2019-0004-2189   6/18/2019

PR-8365    USTR-2019-0004-2190 from Jeffrey Griggs                         https://www.regulations.gov/comment/USTR-2019-0004-2190   6/18/2019

PR-8366    USTR-2019-0004-2191 from Susan Woolery                          https://www.regulations.gov/comment/USTR-2019-0004-2191   6/18/2019

PR-8367    USTR-2019-0004-2192 from Robin Cadle                            https://www.regulations.gov/comment/USTR-2019-0004-2192   6/18/2019

PR-8368    USTR-2019-0004-2193 from Christine Omar                         https://www.regulations.gov/comment/USTR-2019-0004-2193   6/18/2019

PR-8369    USTR-2019-0004-2194 from Mary LaPine                            https://www.regulations.gov/comment/USTR-2019-0004-2194   6/18/2019

PR-8370    USTR-2019-0004-2195 from Nancy Sherer                           https://www.regulations.gov/comment/USTR-2019-0004-2195   6/18/2019

PR-8371    USTR-2019-0004-2196 from Mary LaPine                            https://www.regulations.gov/comment/USTR-2019-0004-2196   6/18/2019



                                                                     494
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 498 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2197 from Raymond Feoli, Inception
PR-8372                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2197   6/18/2019
           Technologies, Inc.

PR-8373    USTR-2019-0004-2198 from Portia He                                  https://www.regulations.gov/comment/USTR-2019-0004-2198   6/18/2019

           USTR-2019-0004-2199 from Benjamin Christensen, Simms Fishing
PR-8374                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2199   6/18/2019
           Products

PR-8375    USTR-2019-0004-2200 from ZHANGJIE FAN                               https://www.regulations.gov/comment/USTR-2019-0004-2200   6/18/2019

           USTR-2019-0004-2201 from Laimute Lipinskaite, Organic Comfort
PR-8376                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2201   6/18/2019
           Market LLC
           USTR-2019-0004-2202 from Jeff Williams, Sandler, Travis &
PR-8377                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2202   6/18/2019
           Rosenberg, P.A.

PR-8378    USTR-2019-0004-2203 from Morgan Sokolow                             https://www.regulations.gov/comment/USTR-2019-0004-2203   6/18/2019

PR-8379    USTR-2019-0004-2204 from SUSAN LIU                                  https://www.regulations.gov/comment/USTR-2019-0004-2204   6/18/2019

           USTR-2019-0004-2205 from China Chamber of Commerce of
PR-8380                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2205   6/18/2019
           Foodstuffs, Native Produce and Animal By Products (CFNA)

PR-8381    USTR-2019-0004-2206 from Nicholas Schrag                            https://www.regulations.gov/comment/USTR-2019-0004-2206   6/18/2019

           USTR-2019-0004-2207 from Randy Davis, International Association
PR-8382                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2207   6/18/2019
           of Amusement Parks and Attractions

PR-8383    USTR-2019-0004-2208 from Sports and Fitness Industry Association    https://www.regulations.gov/comment/USTR-2019-0004-2208   6/18/2019

PR-8384    USTR-2019-0004-2209 from Sports and Fitness Industry Association    https://www.regulations.gov/comment/USTR-2019-0004-2209   6/18/2019

           USTR-2019-0004-2210 from Steve Cistulli, Sandler, Travis &
PR-8385                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2210   6/18/2019
           Rosenberg, P.A.

PR-8386    USTR-2019-0004-2211 from Sports and Fitness Industry Association    https://www.regulations.gov/comment/USTR-2019-0004-2211   6/18/2019

PR-8387    USTR-2019-0004-2212 from Scott Angus                                https://www.regulations.gov/comment/USTR-2019-0004-2212   6/18/2019

PR-8388    USTR-2019-0004-2213 from Anthony Dal Ponte                          https://www.regulations.gov/comment/USTR-2019-0004-2213   6/18/2019



                                                                         495
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 499 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8389    USTR-2019-0004-2214 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-2214   6/18/2019

PR-8390    USTR-2019-0004-2215 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-2215   6/18/2019

           USTR-2019-0004-2216 from Bruce Migliaccio, Sandler, Travis &
PR-8391                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2216   6/18/2019
           Rosenberg, P.A.

PR-8392    USTR-2019-0004-2217 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-2217   6/18/2019

PR-8393    USTR-2019-0004-2218 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-2218   6/18/2019

PR-8394    USTR-2019-0004-2219 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-2219   6/18/2019

PR-8395    USTR-2019-0004-2220 from Sports and Fitness Industry Association      https://www.regulations.gov/comment/USTR-2019-0004-2220   6/18/2019

           USTR-2019-0004-2221 from Shane Warren, DuPont de Nemours,
PR-8396                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2221   6/18/2019
           Inc.
           USTR-2019-0004-2222 from Jacob Holm Industries America, Inc.,
PR-8397                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2222   6/18/2019
           Jacob Holm Industries (America)

PR-8398    USTR-2019-0004-2223 from Robert Wren, Primrose Alloys, Inc.           https://www.regulations.gov/comment/USTR-2019-0004-2223   6/18/2019

PR-8399    USTR-2019-0004-2224 from Clarke Pugh                                  https://www.regulations.gov/comment/USTR-2019-0004-2224   6/19/2019

PR-8400    USTR-2019-0004-2225 from Rob Howell, Sysco Corporation                https://www.regulations.gov/comment/USTR-2019-0004-2225   6/19/2019

PR-8401    USTR-2019-0004-2226 from Valerie Brader                               https://www.regulations.gov/comment/USTR-2019-0004-2226   6/19/2019

PR-8402    USTR-2019-0004-2227 from David Gellis, Gordini U.S.A Inc.             https://www.regulations.gov/comment/USTR-2019-0004-2227   6/19/2019

PR-8403    USTR-2019-0004-2228 from Roslyn Layton                                https://www.regulations.gov/comment/USTR-2019-0004-2228   6/19/2019

PR-8404    USTR-2019-0004-2229 from Jose Alves                                   https://www.regulations.gov/comment/USTR-2019-0004-2229   6/19/2019

PR-8405    USTR-2019-0004-2230 from Michael Maretta                              https://www.regulations.gov/comment/USTR-2019-0004-2230   6/19/2019



                                                                           496
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 500 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8406    USTR-2019-0004-2231 from Alan Inouye                                 https://www.regulations.gov/comment/USTR-2019-0004-2231   6/19/2019

PR-8407    USTR-2019-0004-2232 from Leslie Alan Glick, Dayco Products LLC       https://www.regulations.gov/comment/USTR-2019-0004-2232   6/19/2019

           USTR-2019-0004-2233 from Mark Herlach, Westinghouse Electric
PR-8408                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2233   6/19/2019
           Company LLC

PR-8409    USTR-2019-0004-2234 from Al Smith                                    https://www.regulations.gov/comment/USTR-2019-0004-2234   6/19/2019

PR-8410    USTR-2019-0004-2235 from Ian Christie                                https://www.regulations.gov/comment/USTR-2019-0004-2235   6/19/2019

           USTR-2019-0004-2236 from Nancy Wilkins, Grocery Manufacturers
PR-8411                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2236   6/19/2019
           Association

PR-8412    USTR-2019-0004-2237 from Nicholas Moreda                             https://www.regulations.gov/comment/USTR-2019-0004-2237   6/19/2019

PR-8413    USTR-2019-0004-2238 from Tracy Bentley                               https://www.regulations.gov/comment/USTR-2019-0004-2238   6/19/2019

PR-8414    USTR-2019-0004-2239 from Bryan Wolfe                                 https://www.regulations.gov/comment/USTR-2019-0004-2239   6/19/2019

PR-8415    USTR-2019-0004-2240 from Daniel Yang                                 https://www.regulations.gov/comment/USTR-2019-0004-2240   6/19/2019

PR-8416    USTR-2019-0004-2241 from JAn Lemas                                   https://www.regulations.gov/comment/USTR-2019-0004-2241   6/19/2019

           USTR-2019-0004-2242 from Qunyan Yu, China Zhejiang Int’l
PR-8417                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2242   6/19/2019
           Economic & Technical Cooperation Co., Ltd.

PR-8418    USTR-2019-0004-2243 from Andy Gilbert                                https://www.regulations.gov/comment/USTR-2019-0004-2243   6/19/2019

           USTR-2019-0004-2244 from Grace Stockley, Precious Metals
PR-8419                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2244   6/19/2019
           Association of North America

PR-8420    USTR-2019-0004-2245 from Lorrie Turner, New Era Cap Co. Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2245   6/19/2019

PR-8421    USTR-2019-0004-2246 from James Leder                                 https://www.regulations.gov/comment/USTR-2019-0004-2246   6/19/2019

PR-8422    USTR-2019-0004-2247 from Lous Hornick III, LHSC, Inc.                https://www.regulations.gov/comment/USTR-2019-0004-2247   6/19/2019



                                                                          497
                            Case 1:21-cv-00052-3JP Document 297                   Filed 04/30/21     Page 501 of 538


 Public
                            Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8423    USTR-2019-0004-2248 from Harry Friedman                            https://www.regulations.gov/comment/USTR-2019-0004-2248   6/19/2019

PR-8424    USTR-2019-0004-2249 from Eliot Caplan                              https://www.regulations.gov/comment/USTR-2019-0004-2249   6/19/2019

           USTR-2019-0004-2250 from Jeffrey Levin, Compass Chemical
PR-8425                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2250   6/19/2019
           International LLC
           USTR-2019-0004-2251 from Allison Tuszynski, National
PR-8426                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2251   6/19/2019
           Association of Chemical

PR-8427    USTR-2019-0004-2252 from Christopher Kersting                      https://www.regulations.gov/comment/USTR-2019-0004-2252   6/19/2019

PR-8428    USTR-2019-0004-2253 from Benjamin Moore, Limited Run Games         https://www.regulations.gov/comment/USTR-2019-0004-2253   6/19/2019

           USTR-2019-0004-2254 from Dan Halstrom, Doyle Barlow & Mazard
PR-8429                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2254   6/19/2019
           PLLC

PR-8430    USTR-2019-0004-2255 from Bart Prins, Water Pik                     https://www.regulations.gov/comment/USTR-2019-0004-2255   6/19/2019

PR-8431    USTR-2019-0004-2256 from Mao Limin                                 https://www.regulations.gov/comment/USTR-2019-0004-2256   6/19/2019

           USTR-2019-0004-2257 from Jonathan Kimball, Association for
PR-8432                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2257   6/19/2019
           Accessible Medicines

PR-8433    USTR-2019-0004-2258 from Jay Quam                                  https://www.regulations.gov/comment/USTR-2019-0004-2258   6/19/2019

PR-8434    USTR-2019-0004-2259 from Elena Lizza                               https://www.regulations.gov/comment/USTR-2019-0004-2259   6/19/2019

           USTR-2019-0004-2260 from Kerry Stackpole, Plumbing
PR-8435                                                                       https://www.regulations.gov/comment/USTR-2019-0004-2260   6/19/2019
           Manufacturers International

PR-8436    USTR-2019-0004-2261 from Mitchell Moonier                          https://www.regulations.gov/comment/USTR-2019-0004-2261   6/19/2019

PR-8437    USTR-2019-0004-2262 from Francisco Ortega                          https://www.regulations.gov/comment/USTR-2019-0004-2262   6/19/2019

PR-8438    USTR-2019-0004-2263 from Anonymous                                 https://www.regulations.gov/comment/USTR-2019-0004-2263   6/19/2019

PR-8439    USTR-2019-0004-2264 from Michael Lukas, Valken Inc                 https://www.regulations.gov/comment/USTR-2019-0004-2264   6/19/2019



                                                                        498
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 502 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8440    USTR-2019-0004-2265 from Michael Haynes, Heritage Auctions          https://www.regulations.gov/comment/USTR-2019-0004-2265   6/19/2019

PR-8441    USTR-2019-0004-2266 from Alfie Charles, Pitney Bowes                https://www.regulations.gov/comment/USTR-2019-0004-2266   6/19/2019

           USTR-2019-0004-2267 from Marc Hebert, Newpark Drilling Fluids
PR-8442                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2267   6/19/2019
           and AES Drilling Fluids Holdings

PR-8443    USTR-2019-0004-2268 from David Spooner, Macy's, Inc.                https://www.regulations.gov/comment/USTR-2019-0004-2268   6/19/2019

           USTR-2019-0004-2269 from Angela Santos, Tingley Rubber
PR-8444                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2269   6/19/2019
           Corporation

PR-8445    USTR-2019-0004-2270 from Apostolic Assembly of South Gate           https://www.regulations.gov/comment/USTR-2019-0004-2270   6/19/2019

PR-8446    USTR-2019-0004-2271 from Eugene Seroka                              https://www.regulations.gov/comment/USTR-2019-0004-2271   6/19/2019

PR-8447    USTR-2019-0004-2272 from Karen Kerrigan                             https://www.regulations.gov/comment/USTR-2019-0004-2272   6/19/2019

PR-8448    USTR-2019-0004-2273 from Robert DeHaan                              https://www.regulations.gov/comment/USTR-2019-0004-2273   6/19/2019

PR-8449    USTR-2019-0004-2274 from Peter Markson, GCE International, Inc.     https://www.regulations.gov/comment/USTR-2019-0004-2274   6/19/2019

PR-8450    USTR-2019-0004-2275 from David Robinson                             https://www.regulations.gov/comment/USTR-2019-0004-2275   6/19/2019

           USTR-2019-0004-2276 from Christopher Novak, CropLife America
PR-8451                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2276   6/19/2019
           and RISE (Responsible Industry for a Sound Environment)
           USTR-2019-0004-2277 from James Griffiths, Counsel for
PR-8452                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2277   6/19/2019
           Responsible Nutrition

PR-8453    USTR-2019-0004-2278 from Matt Priest                                https://www.regulations.gov/comment/USTR-2019-0004-2278   6/19/2019

PR-8454    USTR-2019-0004-2279 from Christopher Colford                        https://www.regulations.gov/comment/USTR-2019-0004-2279   6/19/2019

PR-8455    USTR-2019-0004-2280 from Ralph Ives                                 https://www.regulations.gov/comment/USTR-2019-0004-2280   6/19/2019

           USTR-2019-0004-2281 from Daniel Schneiderman, Rheem
PR-8456                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2281   6/19/2019
           Manufacturing Company



                                                                         499
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 503 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8457    USTR-2019-0004-2282 from Jennifer Diaz, Diaz Trade Law              https://www.regulations.gov/comment/USTR-2019-0004-2282   6/19/2019

           USTR-2019-0004-2283 from Lawrence Bogard, Stanley Black &
PR-8458                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2283   6/19/2019
           Decker, Inc.

PR-8459    USTR-2019-0004-2284 from Michael Lambros, Osram Sylvania Inc.       https://www.regulations.gov/comment/USTR-2019-0004-2284   6/19/2019

PR-8460    USTR-2019-0004-2285 from Michael Tomenga, Promethean, Inc.          https://www.regulations.gov/comment/USTR-2019-0004-2285   6/19/2019

PR-8461    USTR-2019-0004-2286 from Joanne Tucker                              https://www.regulations.gov/comment/USTR-2019-0004-2286   6/19/2019

           USTR-2019-0004-2287 from Robert Leo, Meeks, Sheppard, Leo &
PR-8462                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2287   6/19/2019
           Pillsbury

PR-8463    USTR-2019-0004-2288 from Michael McDonald                           https://www.regulations.gov/comment/USTR-2019-0004-2288   6/19/2019

PR-8464    USTR-2019-0004-2289 from Sam Anderson, The Fret Wire                https://www.regulations.gov/comment/USTR-2019-0004-2289   6/19/2019

PR-8465    USTR-2019-0004-2290 from Mike Baird                                 https://www.regulations.gov/comment/USTR-2019-0004-2290   6/19/2019

           USTR-2019-0004-2291 from Wu Fengling, China Chamber of
PR-8466                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2291   6/19/2019
           International Commerce(CCOIC)Tianjin Chamber of Commerce

PR-8467    USTR-2019-0004-2292 from JUDE ANTHONY                               https://www.regulations.gov/comment/USTR-2019-0004-2292   6/19/2019

           USTR-2019-0004-2293 from Matthew Moedritzer, Society of
PR-8468                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2293   6/19/2019
           Chemical Manufacturers and Affiliates
           USTR-2019-0004-2294 from Patricia Phillips, Michael Best
PR-8469                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2294   6/19/2019
           Strategies

PR-8470    USTR-2019-0004-2295 from Michael Dabbs                              https://www.regulations.gov/comment/USTR-2019-0004-2295   6/19/2019

PR-8471    USTR-2019-0004-2296 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2296   6/19/2019

PR-8472    USTR-2019-0004-2297 from Cathy Saunders                             https://www.regulations.gov/comment/USTR-2019-0004-2297   6/19/2019

PR-8473    USTR-2019-0004-2298 from Joan Walker                                https://www.regulations.gov/comment/USTR-2019-0004-2298   6/19/2019



                                                                         500
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 504 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8474    USTR-2019-0004-2299 from Tom Peterson                                 https://www.regulations.gov/comment/USTR-2019-0004-2299   6/19/2019

           USTR-2019-0004-2300 from Michael Valenti, First Continental
PR-8475                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2300   6/19/2019
           International

PR-8476    USTR-2019-0004-2301 from William Reeves                               https://www.regulations.gov/comment/USTR-2019-0004-2301   6/19/2019

           USTR-2019-0004-2302 from Mani Erfan, Unicat Catalyst
PR-8477                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2302   6/19/2019
           Technologies, Inc.

PR-8478    USTR-2019-0004-2303 from Doug Apelt, Kinedyne LLC                     https://www.regulations.gov/comment/USTR-2019-0004-2303   6/19/2019

           USTR-2019-0004-2304 from Rick Habben, Wahl Clipper
PR-8479                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2304   6/19/2019
           Corporation

PR-8480    USTR-2019-0004-2305 from Jon Yormick, R-Squared Puckett, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2305   6/19/2019

PR-8481    USTR-2019-0004-2306 from Derrick Klashinsky, Trek Metals Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2306   6/19/2019

           USTR-2019-0004-2307 from Meredith DeMent, Strider Sports
PR-8482                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2307   6/19/2019
           International, Inc.

PR-8483    USTR-2019-0004-2308 from Steven Gray Gray, Trek Metals Inc.           https://www.regulations.gov/comment/USTR-2019-0004-2308   6/19/2019

PR-8484    USTR-2019-0004-2309 from Kathy Kalesti                                https://www.regulations.gov/comment/USTR-2019-0004-2309   6/19/2019

PR-8485    USTR-2019-0004-2310 from Anonymous                                    https://www.regulations.gov/comment/USTR-2019-0004-2310   6/19/2019

           USTR-2019-0004-2311 from Richard Harper, Outdoor Industry
PR-8486                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2311   6/19/2019
           Association
           USTR-2019-0004-2312 from Stephen Lamar, Coalition of Fashion
PR-8487                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2312   6/19/2019
           Executives

PR-8488    USTR-2019-0004-2313 from Michael Lukas, Valken Inc                    https://www.regulations.gov/comment/USTR-2019-0004-2313   6/19/2019

PR-8489    USTR-2019-0004-2314 from Page Eaton                                   https://www.regulations.gov/comment/USTR-2019-0004-2314   6/19/2019

PR-8490    USTR-2019-0004-2315 from Chris Sanders, Star USA                      https://www.regulations.gov/comment/USTR-2019-0004-2315   6/19/2019



                                                                           501
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 505 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2316 from Harry Childress, Virginia Coal and
PR-8491                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2316   6/19/2019
           Energy Alliance, Inc.

PR-8492    USTR-2019-0004-2317 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2317   6/19/2019

           USTR-2019-0004-2318 from Ronald Forest, Matson Navigation
PR-8493                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2318   6/19/2019
           Company, Inc.

PR-8494    USTR-2019-0004-2319 from Laurie Gross                               https://www.regulations.gov/comment/USTR-2019-0004-2319   6/19/2019

PR-8495    USTR-2019-0004-2320 from Roberta Weber                              https://www.regulations.gov/comment/USTR-2019-0004-2320   6/19/2019

PR-8496    USTR-2019-0004-2321 from Wanda Walton                               https://www.regulations.gov/comment/USTR-2019-0004-2321   6/19/2019

PR-8497    USTR-2019-0004-2322 from Ben Miles                                  https://www.regulations.gov/comment/USTR-2019-0004-2322   6/19/2019

PR-8498    USTR-2019-0004-2323 from Michael Lukas, Valken Inc                  https://www.regulations.gov/comment/USTR-2019-0004-2323   6/19/2019

           USTR-2019-0004-2324 from Mika McLafferty, Telebrands
PR-8499                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2324   6/19/2019
           Corporation

PR-8500    USTR-2019-0004-2325 from Kathy Olalde                               https://www.regulations.gov/comment/USTR-2019-0004-2325   6/19/2019

PR-8501    USTR-2019-0004-2326 from Judith Koch                                https://www.regulations.gov/comment/USTR-2019-0004-2326   6/19/2019

           USTR-2019-0004-2327 from Peter Erdman, Hisense USA
PR-8502                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2327   6/19/2019
           Corporation
           USTR-2019-0004-2328 from James Walters, Air-Conditioning,
PR-8503                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2328   6/19/2019
           Heating, and Refrigeration Institute (AHRI)

PR-8504    USTR-2019-0004-2329 from Phyllis Licata                             https://www.regulations.gov/comment/USTR-2019-0004-2329   6/19/2019

PR-8505    USTR-2019-0004-2330 from Mike Hoff                                  https://www.regulations.gov/comment/USTR-2019-0004-2330   6/19/2019

PR-8506    USTR-2019-0004-2331 from Oralia Preble-Niemi                        https://www.regulations.gov/comment/USTR-2019-0004-2331   6/19/2019

PR-8507    USTR-2019-0004-2332 from Jacob Maurer                               https://www.regulations.gov/comment/USTR-2019-0004-2332   6/19/2019



                                                                         502
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 506 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2333 from Deanna Berkeley, alice + olivia by
PR-8508                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2333   6/19/2019
           Stacey Bendet

PR-8509    USTR-2019-0004-2334 from Stacey Walthers Naffah                      https://www.regulations.gov/comment/USTR-2019-0004-2334   6/19/2019

PR-8510    USTR-2019-0004-2335 from Eric Gross                                  https://www.regulations.gov/comment/USTR-2019-0004-2335   6/19/2019

PR-8511    USTR-2019-0004-2336 from Michael Del Negro, GE Appliances            https://www.regulations.gov/comment/USTR-2019-0004-2336   6/19/2019

PR-8512    USTR-2019-0004-2337 from William Hemann                              https://www.regulations.gov/comment/USTR-2019-0004-2337   6/19/2019

           USTR-2019-0004-2338 from C. Terry Lewis, International Business
PR-8513                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2338   6/19/2019
           Resources, Ltd.

PR-8514    USTR-2019-0004-2339 from Laura Tierney                               https://www.regulations.gov/comment/USTR-2019-0004-2339   6/19/2019

PR-8515    USTR-2019-0004-2340 from William Hemann                              https://www.regulations.gov/comment/USTR-2019-0004-2340   6/19/2019

PR-8516    USTR-2019-0004-2341 from Geoffrey Goodale, LiceGuard LLC             https://www.regulations.gov/comment/USTR-2019-0004-2341   6/19/2019

PR-8517    USTR-2019-0004-2342 from Mike Russo                                  https://www.regulations.gov/comment/USTR-2019-0004-2342   6/19/2019

PR-8518    USTR-2019-0004-2343 from Rita Wood, Kids II, Inc.                    https://www.regulations.gov/comment/USTR-2019-0004-2343   6/19/2019

PR-8519    USTR-2019-0004-2344 from William Hemann                              https://www.regulations.gov/comment/USTR-2019-0004-2344   6/19/2019

PR-8520    USTR-2019-0004-2345 from Mika Menasco                                https://www.regulations.gov/comment/USTR-2019-0004-2345   6/19/2019

           USTR-2019-0004-2346 from Amy Zirkle, Electronic Transactions
PR-8521                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2346   6/19/2019
           Association

PR-8522    USTR-2019-0004-2347 from Helen Santillan                             https://www.regulations.gov/comment/USTR-2019-0004-2347   6/19/2019

PR-8523    USTR-2019-0004-2348 from Jayne Blasser                               https://www.regulations.gov/comment/USTR-2019-0004-2348   6/19/2019

PR-8524    USTR-2019-0004-2349 from Renee Duncan                                https://www.regulations.gov/comment/USTR-2019-0004-2349   6/19/2019



                                                                          503
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 507 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2350 from Gregory Fortsch, The Nature's Bounty
PR-8525                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2350   6/19/2019
           Co.

PR-8526    USTR-2019-0004-2351 from Elizabeth Myers, Fulflex, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2351   6/19/2019

PR-8527    USTR-2019-0004-2352 from Tom Dykstra                                  https://www.regulations.gov/comment/USTR-2019-0004-2352   6/19/2019

           USTR-2019-0004-2353 from Kevin Dempsey, American Iron and
PR-8528                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2353   6/19/2019
           Steel Institute

PR-8529    USTR-2019-0004-2354 from Russ Nesiba                                  https://www.regulations.gov/comment/USTR-2019-0004-2354   6/19/2019

           USTR-2019-0004-2355 from Dominick Sblendorio, Nouveau
PR-8530                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2355   6/19/2019
           Eyewear

PR-8531    USTR-2019-0004-2356 from Andrew Durant, Hitachi America, Ltd          https://www.regulations.gov/comment/USTR-2019-0004-2356   6/19/2019

           USTR-2019-0004-2357 from Jack Hakim, Luvncare LTD. Inc. DBA
PR-8532                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2357   6/19/2019
           NUBY
           USTR-2019-0004-2358 from Jonathan Gold, National Retail
PR-8533                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2358   6/19/2019
           Federation
           USTR-2019-0004-2359 from Jared Wessel, Spectrum Brands
PR-8534                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2359   6/19/2019
           Holdings
           USTR-2019-0004-2360 from Marc Hebert, Newpark Drilling Fluids
PR-8535                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2360   6/19/2019
           and AES Drilling Fluids Holdings LLC
           USTR-2019-0004-2361 from Tracey Gonzalez, International
PR-8536                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2361   6/19/2019
           Materials Group

PR-8537    USTR-2019-0004-2362 from Kathrin Belliveau, Hasbro, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-2362   6/19/2019

PR-8538    USTR-2019-0004-2363 from Brett Argirakis                              https://www.regulations.gov/comment/USTR-2019-0004-2363   6/19/2019

PR-8539    USTR-2019-0004-2364 from John Swiatek                                 https://www.regulations.gov/comment/USTR-2019-0004-2364   6/19/2019

PR-8540    USTR-2019-0004-2365 from Melissa Silverstein, Helen of Troy           https://www.regulations.gov/comment/USTR-2019-0004-2365   6/19/2019

PR-8541    USTR-2019-0004-2366 from Pat Ruland                                   https://www.regulations.gov/comment/USTR-2019-0004-2366   6/19/2019



                                                                           504
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 508 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8542    USTR-2019-0004-2367 from Hedwig Emery                                https://www.regulations.gov/comment/USTR-2019-0004-2367   6/19/2019

PR-8543    USTR-2019-0004-2368 from Eva Hampl                                   https://www.regulations.gov/comment/USTR-2019-0004-2368   6/19/2019

PR-8544    USTR-2019-0004-2369 from Susan Wyndham                               https://www.regulations.gov/comment/USTR-2019-0004-2369   6/19/2019

PR-8545    USTR-2019-0004-2370 from Edward Roberts                              https://www.regulations.gov/comment/USTR-2019-0004-2370   6/19/2019

PR-8546    USTR-2019-0004-2371 from Michael Iadarola, Jones Day                 https://www.regulations.gov/comment/USTR-2019-0004-2371   6/19/2019

PR-8547    USTR-2019-0004-2372 from Jean Sinclair                               https://www.regulations.gov/comment/USTR-2019-0004-2372   6/19/2019

PR-8548    USTR-2019-0004-2373 from Anthony Chapek                              https://www.regulations.gov/comment/USTR-2019-0004-2373   6/19/2019

PR-8549    USTR-2019-0004-2374 from Mark Cole                                   https://www.regulations.gov/comment/USTR-2019-0004-2374   6/19/2019

           USTR-2019-0004-2375 from Joseph Brubaker, Durham Enterprises
PR-8550                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2375   6/19/2019
           Corporation

PR-8551    USTR-2019-0004-2376 from Anthony Shy                                 https://www.regulations.gov/comment/USTR-2019-0004-2376   6/19/2019

PR-8552    USTR-2019-0004-2377 from Jared Angle, Streamlight, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-2377   6/19/2019

           USTR-2019-0004-2378 from Robert Leo, Meeks, Sheppard, Leo &
PR-8553                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2378   6/19/2019
           Pillsbury

PR-8554    USTR-2019-0004-2379 from Chris Hiebert, Jones Day                    https://www.regulations.gov/comment/USTR-2019-0004-2379   6/19/2019

PR-8555    USTR-2019-0004-2380 from Ronald Hale                                 https://www.regulations.gov/comment/USTR-2019-0004-2380   6/19/2019

PR-8556    USTR-2019-0004-2381 from Jean Buchanan                               https://www.regulations.gov/comment/USTR-2019-0004-2381   6/19/2019

PR-8557    USTR-2019-0004-2382 from Cynthia Daly                                https://www.regulations.gov/comment/USTR-2019-0004-2382   6/19/2019

           USTR-2019-0004-2383 from Joseph Brubaker, Durham Enterprises
PR-8558                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2383   6/19/2019
           Corporation



                                                                          505
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 509 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8559    USTR-2019-0004-2384 from James Nielsen                               https://www.regulations.gov/comment/USTR-2019-0004-2384   6/19/2019

PR-8560    USTR-2019-0004-2385 from Robbin Sandlin                              https://www.regulations.gov/comment/USTR-2019-0004-2385   6/19/2019

           USTR-2019-0004-2386 from Joseph Brubaker, Durham Enterprises
PR-8561                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2386   6/19/2019
           Corporation

PR-8562    USTR-2019-0004-2387 from Jamie Fiocco                                https://www.regulations.gov/comment/USTR-2019-0004-2387   6/19/2019

PR-8563    USTR-2019-0004-2388 from Wade Miquelon, Jo-Ann Stores, LLC           https://www.regulations.gov/comment/USTR-2019-0004-2388   6/19/2019

PR-8564    USTR-2019-0004-2389 from Kayla Owens, Epsilon Electronics, Inc.      https://www.regulations.gov/comment/USTR-2019-0004-2389   6/19/2019

PR-8565    USTR-2019-0004-2390 from Kathryn Saunders                            https://www.regulations.gov/comment/USTR-2019-0004-2390   6/19/2019

PR-8566    USTR-2019-0004-2391 from George Adams                                https://www.regulations.gov/comment/USTR-2019-0004-2391   6/19/2019

           USTR-2019-0004-2392 from Mark Schoenwald, HarperCollins
PR-8567                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2392   6/19/2019
           Christian Publishing

PR-8568    USTR-2019-0004-2393 from Melissa Williams                            https://www.regulations.gov/comment/USTR-2019-0004-2393   6/19/2019

           USTR-2019-0004-2394 from Ed Brzytwa, American Chemistry
PR-8569                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2394   6/19/2019
           Council

PR-8570    USTR-2019-0004-2395 from Haicheng Zhu                                https://www.regulations.gov/comment/USTR-2019-0004-2395   6/19/2019

PR-8571    USTR-2019-0004-2396 from Scott Swidersky, Jones Day                  https://www.regulations.gov/comment/USTR-2019-0004-2396   6/19/2019

PR-8572    USTR-2019-0004-2397 from Julian Blandino                             https://www.regulations.gov/comment/USTR-2019-0004-2397   6/19/2019

PR-8573    USTR-2019-0004-2398 from Richard Verlo, Jones Day                    https://www.regulations.gov/comment/USTR-2019-0004-2398   6/19/2019

           USTR-2019-0004-2399 from Michael McGuffin, American Herbal
PR-8574                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2399   6/19/2019
           Products Association

PR-8575    USTR-2019-0004-2400 from Dominique Raccah, Sourcebooks, LLC          https://www.regulations.gov/comment/USTR-2019-0004-2400   6/19/2019



                                                                          506
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 510 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8576    USTR-2019-0004-2401 from James Chang, TA Chen International          https://www.regulations.gov/comment/USTR-2019-0004-2401   6/19/2019

PR-8577    USTR-2019-0004-2402 from Jason Marino, Jones Day                     https://www.regulations.gov/comment/USTR-2019-0004-2402   6/19/2019

PR-8578    USTR-2019-0004-2403 from Christopher Alt                             https://www.regulations.gov/comment/USTR-2019-0004-2403   6/19/2019

PR-8579    USTR-2019-0004-2404 from Tom Talamantez, Jones Day                   https://www.regulations.gov/comment/USTR-2019-0004-2404   6/19/2019

           USTR-2019-0004-2405 from Terry Anderson, American Promotional
PR-8580                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2405   6/19/2019
           Events, Inc. d/b/a TNT Fireworks

PR-8581    USTR-2019-0004-2406 from Chris Jacobs                                https://www.regulations.gov/comment/USTR-2019-0004-2406   6/19/2019

PR-8582    USTR-2019-0004-2407 from Strata Solar, LLC                           https://www.regulations.gov/comment/USTR-2019-0004-2407   6/19/2019

PR-8583    USTR-2019-0004-2408 from Jeff Volpe                                  https://www.regulations.gov/comment/USTR-2019-0004-2408   6/19/2019

PR-8584    USTR-2019-0004-2409 from Amir Afzali, Jones Day                      https://www.regulations.gov/comment/USTR-2019-0004-2409   6/19/2019

           USTR-2019-0004-2410 from Rich Helfenbein, American Apparel &
PR-8585                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2410   6/19/2019
           Footwear Association

PR-8586    USTR-2019-0004-2411 from Dan Friedman, Caleres                       https://www.regulations.gov/comment/USTR-2019-0004-2411   6/19/2019

PR-8587    USTR-2019-0004-2412 from Kori Drabble                                https://www.regulations.gov/comment/USTR-2019-0004-2412   6/19/2019

PR-8588    USTR-2019-0004-2413 from Hai Li                                      https://www.regulations.gov/comment/USTR-2019-0004-2413   6/19/2019

           USTR-2019-0004-2414 from Satoshi Yamada, NEC Corporation of
PR-8589                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2414   6/19/2019
           Arnerica

PR-8590    USTR-2019-0004-2415 from Craig Lewis, BYD Motors LLC                 https://www.regulations.gov/comment/USTR-2019-0004-2415   6/19/2019

PR-8591    USTR-2019-0004-2416 from Daniel Giovannetti, Bergstrom, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2416   6/19/2019

           USTR-2019-0004-2417 from Mark Tallo, Sander, Travis &
PR-8592                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2417   6/19/2019
           Rosnberg, P.A.



                                                                          507
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 511 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2418 from Glenn Reed, Pacific Seafood Processors
PR-8593                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2418   6/19/2019
           Association

PR-8594    USTR-2019-0004-2419 from Angela Chiang, Auto Care Association        https://www.regulations.gov/comment/USTR-2019-0004-2419   6/19/2019

           USTR-2019-0004-2420 from Paul Henry, Newell Brands Consumer
PR-8595                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2420   6/19/2019
           & Commercial Division

PR-8596    USTR-2019-0004-2421 from Tim Smith, TNT Fireworks                    https://www.regulations.gov/comment/USTR-2019-0004-2421   6/19/2019

PR-8597    USTR-2019-0004-2422 from Stacy Garrity                               https://www.regulations.gov/comment/USTR-2019-0004-2422   6/19/2019

PR-8598    USTR-2019-0004-2423 from Albert Kasper, Savage Arms                  https://www.regulations.gov/comment/USTR-2019-0004-2423   6/19/2019

PR-8599    USTR-2019-0004-2424 from Amy Stocking                                https://www.regulations.gov/comment/USTR-2019-0004-2424   6/19/2019

PR-8600    USTR-2019-0004-2425 from James Silver, ITCO                          https://www.regulations.gov/comment/USTR-2019-0004-2425   6/19/2019

PR-8601    USTR-2019-0004-2426 from Brigett Bearden                             https://www.regulations.gov/comment/USTR-2019-0004-2426   6/19/2019

           USTR-2019-0004-2427 from Kristen Smith, Polygroup Services N.A.
PR-8602                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2427   6/19/2019
           Inc.

PR-8603    USTR-2019-0004-2428 from Francisco Briones                           https://www.regulations.gov/comment/USTR-2019-0004-2428   6/19/2019

           USTR-2019-0004-2429 from Michael Ratchford, W.L. Gore &
PR-8604                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2429   6/19/2019
           Associates, Inc.

PR-8605    USTR-2019-0004-2430 from Paul Malooly, El Paso Paper Box             https://www.regulations.gov/comment/USTR-2019-0004-2430   6/19/2019

           USTR-2019-0004-2431 from Rachael Stelly, Computer &
PR-8606                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2431   6/19/2019
           Communications Industry Association
           USTR-2019-0004-2432 from Joanna Drake, Flavor and Extract
PR-8607                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2432   6/19/2019
           Manufacturers Association of the US

PR-8608    USTR-2019-0004-2433 from John Nordstrom, Elite Brands USA            https://www.regulations.gov/comment/USTR-2019-0004-2433   6/19/2019

PR-8609    USTR-2019-0004-2434 from Rob Calia, Medline Industries, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2434   6/19/2019



                                                                          508
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 512 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8610    USTR-2019-0004-2435 from Debbie-Lou Hanson                          https://www.regulations.gov/comment/USTR-2019-0004-2435   6/19/2019

PR-8611    USTR-2019-0004-2436 from Nathan Hanson                              https://www.regulations.gov/comment/USTR-2019-0004-2436   6/19/2019

           USTR-2019-0004-2437 from Rodrigo Gutierrez, Makhteshim Agan
PR-8612                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2437   6/19/2019
           of North America, Inc. dba ADAMA

PR-8613    USTR-2019-0004-2438 from John Otjen                                 https://www.regulations.gov/comment/USTR-2019-0004-2438   6/19/2019

PR-8614    USTR-2019-0004-2439 from Jared Angle, Moen Incorporated             https://www.regulations.gov/comment/USTR-2019-0004-2439   6/19/2019

           USTR-2019-0004-2440 from Bob Bauer, Association of Food
PR-8615                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2440   6/19/2019
           Industries
           USTR-2019-0004-2441 from Richard Weiner, ENGIE Storage
PR-8616                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2441   6/19/2019
           Services NA LLC

PR-8617    USTR-2019-0004-2442 from John Reynolds, Givaudan                    https://www.regulations.gov/comment/USTR-2019-0004-2442   6/19/2019

PR-8618    USTR-2019-0004-2443 from Melissa Chapman                            https://www.regulations.gov/comment/USTR-2019-0004-2443   6/19/2019

PR-8619    USTR-2019-0004-2444 from Elaine Yu, Layn USA                        https://www.regulations.gov/comment/USTR-2019-0004-2444   6/19/2019

PR-8620    USTR-2019-0004-2445 from Jon Yormick, Sanhua International, Inc.    https://www.regulations.gov/comment/USTR-2019-0004-2445   6/19/2019

PR-8621    USTR-2019-0004-2446 from Felicia Nowels, LLFLEX, LLC                https://www.regulations.gov/comment/USTR-2019-0004-2446   6/19/2019

           USTR-2019-0004-2447 from Amanda Levitt, Urban Armor Gear,
PR-8622                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2447   6/19/2019
           LLC

PR-8623    USTR-2019-0004-2448 from Jeremy Stonier, Venable LLP                https://www.regulations.gov/comment/USTR-2019-0004-2448   6/19/2019

PR-8624    USTR-2019-0004-2449 from Jessica Crotty, C. Crane                   https://www.regulations.gov/comment/USTR-2019-0004-2449   6/19/2019

PR-8625    USTR-2019-0004-2450 from Zion Armstrong                             https://www.regulations.gov/comment/USTR-2019-0004-2450   6/19/2019

           USTR-2019-0004-2451 from Scott Paul, Alliance for American
PR-8626                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2451   6/19/2019
           Manufacturing



                                                                         509
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 513 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2452 from Russell Moore, Ethics & Religious
PR-8627                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2452   6/19/2019
           Liberty Commission of the Southern Baptist Convention

PR-8628    USTR-2019-0004-2453 from Luz Martin                                 https://www.regulations.gov/comment/USTR-2019-0004-2453   6/19/2019

           USTR-2019-0004-2454 from Colton La Zar, National Candle
PR-8629                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2454   6/19/2019
           Association
           USTR-2019-0004-2455 from Phil Poel, Sander, Travis & Rosenberg,
PR-8630                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2455   6/19/2019
           P.A.

PR-8631    USTR-2019-0004-2456 from Jeremy Page, CenTrak Inc.                  https://www.regulations.gov/comment/USTR-2019-0004-2456   6/19/2019

PR-8632    USTR-2019-0004-2457 from Leigh Paz                                  https://www.regulations.gov/comment/USTR-2019-0004-2457   6/19/2019

PR-8633    USTR-2019-0004-2458 from Ryan West                                  https://www.regulations.gov/comment/USTR-2019-0004-2458   6/19/2019

PR-8634    USTR-2019-0004-2459 from Anthony Chapek                             https://www.regulations.gov/comment/USTR-2019-0004-2459   6/19/2019

PR-8635    USTR-2019-0004-2460 from Ryan Haugh                                 https://www.regulations.gov/comment/USTR-2019-0004-2460   6/19/2019

           USTR-2019-0004-2461 from Chris Scherzinger, Weber-Stephen
PR-8636                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2461   6/19/2019
           Products LLC

PR-8637    USTR-2019-0004-2462 from Anthony Saya                               https://www.regulations.gov/comment/USTR-2019-0004-2462   6/19/2019

           USTR-2019-0004-2463 from Larry George, United Furniture
PR-8638                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2463   6/19/2019
           Industries, Inc.

PR-8639    USTR-2019-0004-2464 from Robert Leo, Mr. Christmas, Inc.            https://www.regulations.gov/comment/USTR-2019-0004-2464   6/19/2019

PR-8640    USTR-2019-0004-2465 from Craig Regelbrugge, AmericanHort            https://www.regulations.gov/comment/USTR-2019-0004-2465   6/19/2019

PR-8641    USTR-2019-0004-2466 from Jesse Gardner                              https://www.regulations.gov/comment/USTR-2019-0004-2466   6/19/2019

           USTR-2019-0004-2467 from Merry Wilson, LEGOLAND New York
PR-8642                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2467   6/19/2019
           Resort

PR-8643    USTR-2019-0004-2468 from Kim C                                      https://www.regulations.gov/comment/USTR-2019-0004-2468   6/19/2019



                                                                         510
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 514 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8644    USTR-2019-0004-2469 from Glenn Klages                                https://www.regulations.gov/comment/USTR-2019-0004-2469   6/19/2019

PR-8645    USTR-2019-0004-2470 from Heather Litman, Core Health & Fitness       https://www.regulations.gov/comment/USTR-2019-0004-2470   6/19/2019

           USTR-2019-0004-2471 from Maria Cino, Hewlett Packard Enterprise
PR-8646                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2471   6/19/2019
           Company
           USTR-2019-0004-2472 from David Winningham, Lennox
PR-8647                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2472   6/19/2019
           International Inc.
           USTR-2019-0004-2473 from Douglas Heffner, Valmont Industries,
PR-8648                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2473   6/19/2019
           Inc.

PR-8649    USTR-2019-0004-2474 from Brian Jones, Ingersoll Rand                 https://www.regulations.gov/comment/USTR-2019-0004-2474   6/19/2019

PR-8650    USTR-2019-0004-2475 from Donald Levy, The Levy Group                 https://www.regulations.gov/comment/USTR-2019-0004-2475   6/19/2019

           USTR-2019-0004-2476 from Irma Berumen, Blue Box Opco, LLC
PR-8651                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2476   6/19/2019
           DBA Infantino

PR-8652    USTR-2019-0004-2477 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-2477   6/19/2019

PR-8653    USTR-2019-0004-2478 from John Idol, Capri Holdings Limited           https://www.regulations.gov/comment/USTR-2019-0004-2478   6/19/2019

           USTR-2019-0004-2479 from Monica Gorman, New Balance
PR-8654                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2479   6/19/2019
           Athletics, Inc.

PR-8655    USTR-2019-0004-2480 from Michael Levin, Levtex LLC                   https://www.regulations.gov/comment/USTR-2019-0004-2480   6/19/2019

PR-8656    USTR-2019-0004-2481 from Michael Levin, Levtex LLC                   https://www.regulations.gov/comment/USTR-2019-0004-2481   6/19/2019

           USTR-2019-0004-2482 from Michelle Mejia, Transform SR Holding
PR-8657                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2482   6/19/2019
           Management LLC
           USTR-2019-0004-2483 from Felicia Nowels, Dixon Ticonderoga
PR-8658                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2483   6/19/2019
           Company

PR-8659    USTR-2019-0004-2484 from Jared Angle, Nutraceutical Corp.            https://www.regulations.gov/comment/USTR-2019-0004-2484   6/19/2019

PR-8660    USTR-2019-0004-2485 from Gary Brown, Pyro Spectaculars, Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2485   6/19/2019



                                                                          511
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 515 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8661    USTR-2019-0004-2486 from Michael Levin, Levtex LLC                  https://www.regulations.gov/comment/USTR-2019-0004-2486   6/19/2019

           USTR-2019-0004-2487 from The International Safety Equipment
PR-8662                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2487   6/19/2019
           Association

PR-8663    USTR-2019-0004-2488 from Michael Trotter                            https://www.regulations.gov/comment/USTR-2019-0004-2488   6/19/2019

           USTR-2019-0004-2489 from Jeff Werner, Panasonic Corporation of
PR-8664                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2489   6/19/2019
           North America
           USTR-2019-0004-2490 from Alexandrea Simser, Roswell U.S., LLC
PR-8665                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2490   6/19/2019
           a/k/a Roswell Marine
           USTR-2019-0004-2491 from Bill Sells, Sports & Fitness Industry
PR-8666                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2491   6/19/2019
           Association

PR-8667    USTR-2019-0004-2492 from NICOLAS CUEVAS GOMEZ                       https://www.regulations.gov/comment/USTR-2019-0004-2492   6/19/2019

PR-8668    USTR-2019-0004-2493 from Becky Bahas                                https://www.regulations.gov/comment/USTR-2019-0004-2493   6/19/2019

PR-8669    USTR-2019-0004-2494 from Griffith Lynch, Georgia Ports Authority    https://www.regulations.gov/comment/USTR-2019-0004-2494   6/19/2019

           USTR-2019-0004-2495 from Nancy Wilkins, Grocery Manufacturers
PR-8670                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2495   6/19/2019
           Association

PR-8671    USTR-2019-0004-2496 from Steve Lang                                 https://www.regulations.gov/comment/USTR-2019-0004-2496   6/19/2019

PR-8672    USTR-2019-0004-2497 from Kayla Owens, AVA Enterprises               https://www.regulations.gov/comment/USTR-2019-0004-2497   6/19/2019

PR-8673    USTR-2019-0004-2498 from David Tanner, Boardriders                  https://www.regulations.gov/comment/USTR-2019-0004-2498   6/19/2019

           USTR-2019-0004-2499 from George Kerchner, PRBA - The
PR-8674                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2499   6/19/2019
           Rechargeable Battery Association

PR-8675    USTR-2019-0004-2500 from Roger Vallecorse, Delta OEM Inc.           https://www.regulations.gov/comment/USTR-2019-0004-2500   6/19/2019

PR-8676    USTR-2019-0004-2501 from Meredith Tunick Kling                      https://www.regulations.gov/comment/USTR-2019-0004-2501   6/19/2019

           USTR-2019-0004-2502 from YU WANG, CHINA CHAMBER OF
PR-8677                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2502   6/19/2019
           COMMERCE FOR IMPORT AND EXPORT OF TEXTILES



                                                                         512
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 516 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #
           USTR-2019-0004-2503 from Bill Sells, Sports & Fitness Industry
PR-8678                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2503   6/19/2019
           Association
           USTR-2019-0004-2504 from Charlie Souhrada, North American
PR-8679                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2504   6/19/2019
           Association of Food Equipment Manufacturers (NAFEM)

PR-8680    USTR-2019-0004-2505 from Kelley Moore, Dignity Health                  https://www.regulations.gov/comment/USTR-2019-0004-2505   6/19/2019

PR-8681    USTR-2019-0004-2506 from Jimmy Chen, Stron USA                         https://www.regulations.gov/comment/USTR-2019-0004-2506   6/19/2019

PR-8682    USTR-2019-0004-2507 from Eric Anderson, TCT Mobile, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2507   6/19/2019

PR-8683    USTR-2019-0004-2508 from Kelli Kane, Phenom Innovations, LLC           https://www.regulations.gov/comment/USTR-2019-0004-2508   6/19/2019

PR-8684    USTR-2019-0004-2509 from Joe Meli                                      https://www.regulations.gov/comment/USTR-2019-0004-2509   6/19/2019

           USTR-2019-0004-2510 from Beth Monts De Oca, Worldwide Door
PR-8685                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2510   6/19/2019
           Components, Inc.
           USTR-2019-0004-2511 from Matthew Bailey, National Association
PR-8686                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2511   6/19/2019
           for Biomedical Research
           USTR-2019-0004-2512 from Deepak Jain, Sandler, Travis &
PR-8687                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2512   6/19/2019
           Rosenberg, P.A.

PR-8688    USTR-2019-0004-2513 from Paul Shekoski, Michael Best Strategies        https://www.regulations.gov/comment/USTR-2019-0004-2513   6/19/2019

           USTR-2019-0004-2514 from Mark Corey, National Coffee
PR-8689                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2514   6/19/2019
           Association USA, Inc.
           USTR-2019-0004-2515 from Bill Sells, Sports & Fitness Industry
PR-8690                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2515   6/19/2019
           Association
           USTR-2019-0004-2516 from Dylan Isenberg, National Elevator
PR-8691                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2516   6/19/2019
           Industry, Inc. (NEII)

PR-8692    USTR-2019-0004-2517 from Michael Esch, Church & Dwight                 https://www.regulations.gov/comment/USTR-2019-0004-2517   6/19/2019

           USTR-2019-0004-2518 from Philip Bell, Steel Manufacturers
PR-8693                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2518   6/19/2019
           Association
           USTR-2019-0004-2519 from Amanda Levitt, Urban Armor Gear,
PR-8694                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2519   6/19/2019
           LLC



                                                                            513
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 517 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8695    USTR-2019-0004-2520 from Jon Dickinson, HP Inc.                       https://www.regulations.gov/comment/USTR-2019-0004-2520   6/19/2019

PR-8696    USTR-2019-0004-2521 from Heather Litman, Intex Recreation Corp.       https://www.regulations.gov/comment/USTR-2019-0004-2521   6/19/2019

           USTR-2019-0004-2522 from Glenn D'Agnes, Workman Publishing
PR-8697                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2522   6/19/2019
           Company, Inc.
           USTR-2019-0004-2523 from Thomas Ferrugia, The Broadway
PR-8698                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2523   6/19/2019
           League

PR-8699    USTR-2019-0004-2524 from Patricia Tugade                              https://www.regulations.gov/comment/USTR-2019-0004-2524   6/19/2019

           USTR-2019-0004-2525 from David Spooner, J. C. Penney
PR-8700                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2525   6/19/2019
           Corporation

PR-8701    USTR-2019-0004-2526 from Mark Campbell                                https://www.regulations.gov/comment/USTR-2019-0004-2526   6/19/2019

PR-8702    USTR-2019-0004-2527 from Stephen Clarke, Allure Eyewear L.L.C.        https://www.regulations.gov/comment/USTR-2019-0004-2527   6/19/2019

           USTR-2019-0004-2528 from Michael Weems, American Lighting
PR-8703                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2528   6/19/2019
           Association
           USTR-2019-0004-2529 from M. Luisa Simpson, Association of
PR-8704                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2529   6/19/2019
           American Publishers

PR-8705    USTR-2019-0004-2530 from Jared Angle, Polaris Industries Inc.         https://www.regulations.gov/comment/USTR-2019-0004-2530   6/19/2019

PR-8706    USTR-2019-0004-2531 from Jared Angle, TAP Worldwide, LLC              https://www.regulations.gov/comment/USTR-2019-0004-2531   6/19/2019

           USTR-2019-0004-2532 from Ronald Weinberg, Michael Best
PR-8707                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2532   6/19/2019
           Strategies

PR-8708    USTR-2019-0004-2533 from Steven Danis                                 https://www.regulations.gov/comment/USTR-2019-0004-2533   6/19/2019

           USTR-2019-0004-2534 from Brian Scarpelli, ACT | The App
PR-8709                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2534   6/19/2019
           Association

PR-8710    USTR-2019-0004-2535 from Phil Hughes                                  https://www.regulations.gov/comment/USTR-2019-0004-2535   6/19/2019

PR-8711    USTR-2019-0004-2536 from Jay Middleton                                https://www.regulations.gov/comment/USTR-2019-0004-2536   6/19/2019



                                                                           514
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 518 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8712    USTR-2019-0004-2537 from Mark Gray                                    https://www.regulations.gov/comment/USTR-2019-0004-2537   6/19/2019

PR-8713    USTR-2019-0004-2538 from Derric Jennings                              https://www.regulations.gov/comment/USTR-2019-0004-2538   6/19/2019

PR-8714    USTR-2019-0004-2539 from Philippe Manteau, Loeb & Loeb LLP            https://www.regulations.gov/comment/USTR-2019-0004-2539   6/20/2019

           USTR-2019-0004-2540 from Greg Beno, Graco Children's Products
PR-8715                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2540   6/20/2019
           Inc.

PR-8716    USTR-2019-0004-2541 from Marta Callahan                               https://www.regulations.gov/comment/USTR-2019-0004-2541   6/20/2019

           USTR-2019-0004-2542 from Robert Grasing, Sandler, Travis &
PR-8717                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2542   6/20/2019
           Rosenberg P.A.

PR-8718    USTR-2019-0004-2543 from Brandon Sparrow, Camp Chef                   https://www.regulations.gov/comment/USTR-2019-0004-2543   6/20/2019

PR-8719    USTR-2019-0004-2544 from Chris Sackett, Bell Sports, Inc.             https://www.regulations.gov/comment/USTR-2019-0004-2544   6/20/2019

           USTR-2019-0004-2545 from Grace Mahan Mahan, Sipcam Agro
PR-8720                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2545   6/20/2019
           USA, Inc.
           USTR-2019-0004-2546 from Warren Maruyama, Keurig Dr Pepper
PR-8721                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2546   6/20/2019
           Inc.

PR-8722    USTR-2019-0004-2547 from Apple Inc.                                   https://www.regulations.gov/comment/USTR-2019-0004-2547   6/20/2019

           USTR-2019-0004-2548 from Nathiel Bolin, Schindler Elevator
PR-8723                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2548   6/20/2019
           Corporation

PR-8724    USTR-2019-0004-2549 from WEI ZHAO                                     https://www.regulations.gov/comment/USTR-2019-0004-2549   6/20/2019

PR-8725    USTR-2019-0004-2550 from Cindy Owens                                  https://www.regulations.gov/comment/USTR-2019-0004-2550   6/20/2019

           USTR-2019-0004-2551 from Greg Williamson, CamelBak Products,
PR-8726                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2551   6/20/2019
           LLC

PR-8727    USTR-2019-0004-2552 from WEI ZHAO                                     https://www.regulations.gov/comment/USTR-2019-0004-2552   6/20/2019

           USTR-2019-0004-2553 from Elon Pollack, Blue Sky The Color of
PR-8728                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2553   6/20/2019
           Imagination



                                                                           515
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 519 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-8729    USTR-2019-0004-2554 from Gary Philbin, Dollar Tree, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2554   6/20/2019

           USTR-2019-0004-2555 from Kristen Smith, Ideaitalia Contemporary
PR-8730                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2555   6/20/2019
           Furniture

PR-8731    USTR-2019-0004-2556 from Jim Lamoureux, Roku, Inc.                     https://www.regulations.gov/comment/USTR-2019-0004-2556   6/20/2019

           USTR-2019-0004-2557 from John Colonna, Sorini, Samet and
PR-8732                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2557   6/20/2019
           Associates

PR-8733    USTR-2019-0004-2558 from Peter Smith, Carters, Inc.                    https://www.regulations.gov/comment/USTR-2019-0004-2558   6/20/2019

PR-8734    USTR-2019-0004-2559 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2559   6/20/2019

PR-8735    USTR-2019-0004-2560 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2560   6/20/2019

           USTR-2019-0004-2561 from Bruce Magliaccio, Sandler, Travis &
PR-8736                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2561   6/20/2019
           Rosenberg, P.A.

PR-8737    USTR-2019-0004-2562 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2562   6/20/2019

PR-8738    USTR-2019-0004-2563 from Mark R.                                       https://www.regulations.gov/comment/USTR-2019-0004-2563   6/20/2019

PR-8739    USTR-2019-0004-2564 from Sarah Milhollin                               https://www.regulations.gov/comment/USTR-2019-0004-2564   6/20/2019

PR-8740    USTR-2019-0004-2565 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2565   6/20/2019

PR-8741    USTR-2019-0004-2566 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2566   6/20/2019

PR-8742    USTR-2019-0004-2567 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2567   6/20/2019

PR-8743    USTR-2019-0004-2568 from Adam Rheingans                                https://www.regulations.gov/comment/USTR-2019-0004-2568   6/20/2019

PR-8744    USTR-2019-0004-2569 from Angel Busicchia                               https://www.regulations.gov/comment/USTR-2019-0004-2569   6/20/2019

PR-8745    USTR-2019-0004-2570 from Ashley Phillips                               https://www.regulations.gov/comment/USTR-2019-0004-2570   6/20/2019



                                                                            516
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 520 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-8746    USTR-2019-0004-2571 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2571   6/20/2019

PR-8747    USTR-2019-0004-2572 from Neil Muyskens                                 https://www.regulations.gov/comment/USTR-2019-0004-2572   6/20/2019

           USTR-2019-0004-2573 from Jared Angle, Indian Motorcycle
PR-8748                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2573   6/20/2019
           Company

PR-8749    USTR-2019-0004-2574 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2574   6/20/2019

PR-8750    USTR-2019-0004-2575 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2575   6/20/2019

           USTR-2019-0004-2576 from Allen Salmasi, Sandler, Travis &
PR-8751                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2576   6/20/2019
           Rosenberg, P.A.

PR-8752    USTR-2019-0004-2577 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2577   6/20/2019

PR-8753    USTR-2019-0004-2578 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2578   6/20/2019

PR-8754    USTR-2019-0004-2579 from Tommy Ross                                    https://www.regulations.gov/comment/USTR-2019-0004-2579   6/20/2019

PR-8755    USTR-2019-0004-2580 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2580   6/20/2019

PR-8756    USTR-2019-0004-2581 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2581   6/20/2019

PR-8757    USTR-2019-0004-2582 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2582   6/20/2019

PR-8758    USTR-2019-0004-2583 from Jared Angle, Kolpin Outdoors                  https://www.regulations.gov/comment/USTR-2019-0004-2583   6/20/2019

PR-8759    USTR-2019-0004-2584 from Sports and Fitness Industry Association       https://www.regulations.gov/comment/USTR-2019-0004-2584   6/20/2019

PR-8760    USTR-2019-0004-2585 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2585   6/20/2019

PR-8761    USTR-2019-0004-2586 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2586   6/20/2019

PR-8762    USTR-2019-0004-2587 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2587   6/20/2019



                                                                            517
                             Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 521 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents            Date
Record #

PR-8763    USTR-2019-0004-2588 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2588   6/20/2019

           USTR-2019-0004-2589 from Bill Sells, Sports & Fitness Industry
PR-8764                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2589   6/20/2019
           Association

PR-8765    USTR-2019-0004-2590 from Sports & Fitness Industry Association         https://www.regulations.gov/comment/USTR-2019-0004-2590   6/20/2019

PR-8766    USTR-2019-0004-2591 from Jared Angle, Dell Technologies                https://www.regulations.gov/comment/USTR-2019-0004-2591   6/20/2019

           USTR-2019-0004-2592 from Jeffrey Klausner, Capital Brands
PR-8767                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2592   6/20/2019
           Distribution LLC

PR-8768    USTR-2019-0004-2593 from John Shane, Fitibit, Inc.                     https://www.regulations.gov/comment/USTR-2019-0004-2593   6/20/2019

PR-8769    USTR-2019-0004-2594 from Lana Rascionato, Ideavillage Products         https://www.regulations.gov/comment/USTR-2019-0004-2594   6/20/2019

PR-8770    USTR-2019-0004-2595 from K. Matthew Dobbs                              https://www.regulations.gov/comment/USTR-2019-0004-2595   6/20/2019

PR-8771    USTR-2019-0004-2596 from Cindy Owens                                   https://www.regulations.gov/comment/USTR-2019-0004-2596   6/20/2019

           USTR-2019-0004-2597 from Robert DeFrancesco, Endura Products,
PR-8772                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2597   6/20/2019
           Inc.
           USTR-2019-0004-2598 from Larry Gonzales, Kingston Technology
PR-8773                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2598   6/20/2019
           Corporation

PR-8774    USTR-2019-0004-2599 from Jared Angle, Teton Outfitters                 https://www.regulations.gov/comment/USTR-2019-0004-2599   6/20/2019

           USTR-2019-0004-2600 from David Craven, Zenith Home
PR-8775                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2600   6/20/2019
           Corporation

PR-8776    USTR-2019-0004-2601 from Sarah Thorn                                   https://www.regulations.gov/comment/USTR-2019-0004-2601   6/20/2019

PR-8777    USTR-2019-0004-2602 from Jerry Huang, VIZIO, Inc.                      https://www.regulations.gov/comment/USTR-2019-0004-2602   6/20/2019

PR-8778    USTR-2019-0004-2603 from Cameron Roberts                               https://www.regulations.gov/comment/USTR-2019-0004-2603   6/20/2019

           USTR-2019-0004-2604 from Jared Angle, Avery Dennison
PR-8779                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2604   6/20/2019
           Corporation



                                                                            518
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 522 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8780    USTR-2019-0004-2605 from Mike Powell, Primos, Inc.                   https://www.regulations.gov/comment/USTR-2019-0004-2605   6/20/2019

PR-8781    USTR-2019-0004-2606 from Joseph Cohen, Snow Joe LLC                  https://www.regulations.gov/comment/USTR-2019-0004-2606   6/20/2019

           USTR-2019-0004-2607 from Jared Angle, 5N Plus Semiconductors
PR-8782                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2607   6/20/2019
           LLC

PR-8783    USTR-2019-0004-2608 from Larry Mandras                               https://www.regulations.gov/comment/USTR-2019-0004-2608   6/20/2019

PR-8784    USTR-2019-0004-2609 from Vikram Varma, VeriFone, Inc.                https://www.regulations.gov/comment/USTR-2019-0004-2609   6/20/2019

PR-8785    USTR-2019-0004-2610 from Jared Angle, Brunswick Billiards            https://www.regulations.gov/comment/USTR-2019-0004-2610   6/20/2019

PR-8786    USTR-2019-0004-2611 from Larry Mandras                               https://www.regulations.gov/comment/USTR-2019-0004-2611   6/20/2019

PR-8787    USTR-2019-0004-2612 from Jared Angle, Best Buy Co., Inc.             https://www.regulations.gov/comment/USTR-2019-0004-2612   6/20/2019

           USTR-2019-0004-2614 from Reilly Kimmerling, Walter Kidde
PR-8788                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2614   6/20/2019
           Portable Equipment, Inc.

PR-8789    USTR-2019-0004-2615 from Laura Heyburn, Firmenich Incorporated       https://www.regulations.gov/comment/USTR-2019-0004-2615   6/20/2019

PR-8790    USTR-2019-0004-2616 from Aaron Padilla                               https://www.regulations.gov/comment/USTR-2019-0004-2616   6/20/2019

           USTR-2019-0004-2617 from Lars-Erik Hjelm, Young Innovations,
PR-8791                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2617   6/20/2019
           Inc.

PR-8792    USTR-2019-0004-2618 from Reilly Kimmerling, Carrier Corp.            https://www.regulations.gov/comment/USTR-2019-0004-2618   6/20/2019

PR-8793    USTR-2019-0004-2619 from David Perlman                               https://www.regulations.gov/comment/USTR-2019-0004-2619   6/20/2019

PR-8794    USTR-2019-0004-2620 from Miriam Eqab                                 https://www.regulations.gov/comment/USTR-2019-0004-2620   6/20/2019

PR-8795    USTR-2019-0004-2621 from Heather Litman, Intex Recreation Corp.      https://www.regulations.gov/comment/USTR-2019-0004-2621   6/20/2019

           USTR-2019-0004-2622 from Robert Ranucci, Christie Digital
PR-8796                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2622   6/20/2019
           Systems



                                                                          519
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 523 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8797    USTR-2019-0004-2623 from T.J. Chapek                                 https://www.regulations.gov/comment/USTR-2019-0004-2623   6/20/2019

PR-8798    USTR-2019-0004-2624 from Thomas Harman                               https://www.regulations.gov/comment/USTR-2019-0004-2624   6/20/2019

PR-8799    USTR-2019-0004-2625 from Patty Holmes, Xante Corporation             https://www.regulations.gov/comment/USTR-2019-0004-2625   6/20/2019

PR-8800    USTR-2019-0004-2626 from Jesse Spector                               https://www.regulations.gov/comment/USTR-2019-0004-2626   6/20/2019

PR-8801    USTR-2019-0004-2627 from Mary Weber-Quinn                            https://www.regulations.gov/comment/USTR-2019-0004-2627   6/20/2019

PR-8802    USTR-2019-0004-2628 from Joseph Roetheli, SM Products, LLC           https://www.regulations.gov/comment/USTR-2019-0004-2628   6/20/2019

PR-8803    USTR-2019-0004-2629 from Cindy Chan                                  https://www.regulations.gov/comment/USTR-2019-0004-2629   6/21/2019

           USTR-2019-0004-2630 from Julie Hughes, U.S. Fashion Industry
PR-8804                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2630   6/21/2019
           Association

PR-8805    USTR-2019-0004-2631 from William Gill                                https://www.regulations.gov/comment/USTR-2019-0004-2631   6/21/2019

PR-8806    USTR-2019-0004-2632 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-2632   6/21/2019

PR-8807    USTR-2019-0004-2633 from Michael Cain, Nature's Fabrics              https://www.regulations.gov/comment/USTR-2019-0004-2633   6/21/2019

PR-8808    USTR-2019-0004-2634 from Jayce Ying                                  https://www.regulations.gov/comment/USTR-2019-0004-2634   6/21/2019

PR-8809    USTR-2019-0004-2635 from jean publieee, american citizen             https://www.regulations.gov/comment/USTR-2019-0004-2635   6/21/2019

PR-8810    USTR-2019-0004-2636 from Anonymous                                   https://www.regulations.gov/comment/USTR-2019-0004-2636   6/21/2019

PR-8811    USTR-2019-0004-2637 from Ajit Khubani, GDLSK                         https://www.regulations.gov/comment/USTR-2019-0004-2637   6/21/2019

           USTR-2019-0004-2638 from Jared Angle, Goodman Manufacturing
PR-8812                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2638   6/21/2019
           Company
           USTR-2019-0004-2639 from Randy Hyne, Akin Gump Strauss Hauer
PR-8813                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2639   6/21/2019
           & Feld, LLP



                                                                          520
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 524 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8814    USTR-2019-0004-2640 from Jared Angle, Fuling Plastic USA            https://www.regulations.gov/comment/USTR-2019-0004-2640   6/21/2019

           USTR-2019-0004-2641 from Brendan Hoffman, Sandler, Travis &
PR-8815                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2641   6/21/2019
           Rosenberg, P.A.
           USTR-2019-0004-2642 from Jason Rabin, Sandler, Travis &
PR-8816                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2642   6/21/2019
           Rosenberg, P.A.
           USTR-2019-0004-2643 from Robert Grasing, Sandler, Travis &
PR-8817                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2643   6/21/2019
           Rosenberg P.A.
           USTR-2019-0004-2644 from Anke Steinecke, Penguin Random
PR-8818                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2644   6/21/2019
           House

PR-8819    USTR-2019-0004-2645 from David Ross, WilmerHale LLP                 https://www.regulations.gov/comment/USTR-2019-0004-2645   6/21/2019

PR-8820    USTR-2019-0004-2646 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2646   6/21/2019

PR-8821    USTR-2019-0004-2647 from Ryan Scott                                 https://www.regulations.gov/comment/USTR-2019-0004-2647   6/21/2019

PR-8822    USTR-2019-0004-2648 from Roxanna Haley                              https://www.regulations.gov/comment/USTR-2019-0004-2648   6/21/2019

PR-8823    USTR-2019-0004-2649 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2649   6/21/2019

           USTR-2019-0004-2650 from Ken Sugiyama, Sandler Travis &
PR-8824                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2650   6/21/2019
           Rosenberg, P.A.
           USTR-2019-0004-2651 from Michael Shaffer, Sandler, Travis &
PR-8825                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2651   6/21/2019
           Rosenberg, P.A.
           USTR-2019-0004-2652 from Ken Sugiyama, Sandler Travis &
PR-8826                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2652   6/21/2019
           Rosenberg, P.A.
           USTR-2019-0004-2653 from Jay Barrow, Imaging Solutions and
PR-8827                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2653   6/21/2019
           Services, Inc.

PR-8828    USTR-2019-0004-2654 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2654   6/21/2019

           USTR-2019-0004-2655 from Richard Pool, Pro-Troll Fishing
PR-8829                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2655   6/21/2019
           Products
           USTR-2019-0004-2656 from Bill Fagert, The Wooster Brush
PR-8830                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2656   6/21/2019
           Company



                                                                         521
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 525 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8831    USTR-2019-0004-2657 from George Valletti, Ginsey Industries, Inc.     https://www.regulations.gov/comment/USTR-2019-0004-2657   6/21/2019

PR-8832    USTR-2019-0004-2658 from Cristen Kogl, Zebra Technologies             https://www.regulations.gov/comment/USTR-2019-0004-2658   6/21/2019

PR-8833    USTR-2019-0004-2659 from Carmen Ismail, Thetford Corporation          https://www.regulations.gov/comment/USTR-2019-0004-2659   6/21/2019

           USTR-2019-0004-2660 from Brian Wiborg, Ace Hardware
PR-8834                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2660   6/21/2019
           Corporation
           USTR-2019-0004-2661 from Brian Wiborg, Ace Hardware
PR-8835                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2661   6/21/2019
           Corporation
           USTR-2019-0004-2662 from Vishak Sankaran, Bushnell Holdings,
PR-8836                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2662   6/21/2019
           Inc.

PR-8837    USTR-2019-0004-2663 from Dan Harmeyer, Batesville Services, Inc.      https://www.regulations.gov/comment/USTR-2019-0004-2663   6/21/2019

PR-8838    USTR-2019-0004-2664 from Michael Levin, Levtex LLC                    https://www.regulations.gov/comment/USTR-2019-0004-2664   6/21/2019

           USTR-2019-0004-2665 from Jared Angle, Mitsubishi Chemical
PR-8839                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2665   6/21/2019
           Corporation
           USTR-2019-0004-2666 from Qing Ren, China Chamber of
PR-8840                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2666   6/24/2019
           International Commerce
           USTR-2019-0004-2667 from U.S. Chamber of Commerce U.S.
PR-8841                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2667   6/24/2019
           Chamber of Commerce, U.S. Chamber of Commerce
           USTR-2019-0004-2668 from Tobias Baumgaertel, Sandler
PR-8842                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2668   6/24/2019
           Nonwoven Corporation

PR-8843    USTR-2019-0004-2669 from Concerned American                           https://www.regulations.gov/comment/USTR-2019-0004-2669   6/24/2019

PR-8844    USTR-2019-0004-2670 from Anonymous                                    https://www.regulations.gov/comment/USTR-2019-0004-2670   6/24/2019

           USTR-2019-0004-2671 from Lisa Wieland, Massachusetts Port
PR-8845                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2671   6/24/2019
           Authority
           USTR-2019-0004-2672 from Nancy Wilkins, Grocery Manufacturers
PR-8846                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2672   6/24/2019
           Association
           USTR-2019-0004-2673 from Naboth van den Broek, Life Science
PR-8847                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2673   6/24/2019
           Manufacturers Alliance



                                                                           522
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 526 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents            Date
Record #

PR-8848    USTR-2019-0004-2674 from Jason Anonymous                            https://www.regulations.gov/comment/USTR-2019-0004-2674   6/25/2019

PR-8849    USTR-2019-0004-2675 from A Concerned American Citizen               https://www.regulations.gov/comment/USTR-2019-0004-2675   6/25/2019

PR-8850    USTR-2019-0004-2676 from Eddie Herrera                              https://www.regulations.gov/comment/USTR-2019-0004-2676   6/25/2019

PR-8851    USTR-2019-0004-2677 from Jennifer Dolin, LEDVANCE LLC               https://www.regulations.gov/comment/USTR-2019-0004-2677   6/25/2019

PR-8852    USTR-2019-0004-2678 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2678   6/25/2019

PR-8853    USTR-2019-0004-2679 from Kevin Spall, Scholastic Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2679   6/25/2019

PR-8854    USTR-2019-0004-2680 from Rebekah Davis                              https://www.regulations.gov/comment/USTR-2019-0004-2680   6/26/2019

PR-8855    USTR-2019-0004-2681 from Rise Against                               https://www.regulations.gov/comment/USTR-2019-0004-2681   6/26/2019

PR-8856    USTR-2019-0004-2682 from Harlan Kent, Pure Fishing                  https://www.regulations.gov/comment/USTR-2019-0004-2682   6/27/2019

           USTR-2019-0004-2683 from Barbara Horn, OD, American
PR-8857                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2683   6/27/2019
           Optometric Association

PR-8858    USTR-2019-0004-2684 from Steven mella, ComStar International Inc    https://www.regulations.gov/comment/USTR-2019-0004-2684   6/27/2019

PR-8859    USTR-2019-0004-2685 from Peter Tompa, GHA and CCP                   https://www.regulations.gov/comment/USTR-2019-0004-2685   6/27/2019

PR-8860    USTR-2019-0004-2686 from Adam Freedman                              https://www.regulations.gov/comment/USTR-2019-0004-2686   6/27/2019

PR-8861    USTR-2019-0004-2687 from Jamey Stegmaier                            https://www.regulations.gov/comment/USTR-2019-0004-2687   6/27/2019

PR-8862    USTR-2019-0004-2688 from Timothy Humecky                            https://www.regulations.gov/comment/USTR-2019-0004-2688   6/27/2019

PR-8863    USTR-2019-0004-2689 from Robert Beckwith                            https://www.regulations.gov/comment/USTR-2019-0004-2689   6/27/2019

PR-8864    USTR-2019-0004-2690 from Erick Cobbs, Gearbox Publishing            https://www.regulations.gov/comment/USTR-2019-0004-2690   6/27/2019



                                                                         523
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 527 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-8865    USTR-2019-0004-2691 from Mark Berman                                 https://www.regulations.gov/comment/USTR-2019-0004-2691   6/27/2019

PR-8866    USTR-2019-0004-2692 from Charles Stout                               https://www.regulations.gov/comment/USTR-2019-0004-2692   6/27/2019

           USTR-2019-0004-2693 from Jason Trice, Jasco Products Company
PR-8867                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2693   6/27/2019
           LLC

PR-8868    USTR-2019-0004-2694 from Peter Goggi                                 https://www.regulations.gov/comment/USTR-2019-0004-2694   6/27/2019

PR-8869    USTR-2019-0004-2695 from Adam Boyes, Iron Galaxy Studios, LLC        https://www.regulations.gov/comment/USTR-2019-0004-2695   6/28/2019

PR-8870    USTR-2019-0004-2696 from BRIAN SMITH                                 https://www.regulations.gov/comment/USTR-2019-0004-2696   6/28/2019

           USTR-2019-0004-2697 from Mani Erfan, Unicat Catalyst
PR-8871                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2697   6/28/2019
           Technologies, Inc.

PR-8872    USTR-2019-0004-2698 from David Logan                                 https://www.regulations.gov/comment/USTR-2019-0004-2698   6/28/2019

PR-8873    USTR-2019-0004-2699 from Laura Tierney                               https://www.regulations.gov/comment/USTR-2019-0004-2699   6/28/2019

PR-8874    USTR-2019-0004-2700 from Peter Smith, Carter's, Inc.                 https://www.regulations.gov/comment/USTR-2019-0004-2700   6/28/2019

PR-8875    USTR-2019-0004-2701 from Steve Lang                                  https://www.regulations.gov/comment/USTR-2019-0004-2701   6/28/2019

PR-8876    USTR-2019-0004-2702 from Sara Beatty, NCTO, USIFI, and NFI           https://www.regulations.gov/comment/USTR-2019-0004-2702   6/28/2019

PR-8877    USTR-2019-0004-2703 from Bruce Akin, B.A.S.S. LLC                    https://www.regulations.gov/comment/USTR-2019-0004-2703   6/28/2019

           USTR-2019-0004-2704 from Ian LeMay, California Fresh Fruit
PR-8878                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2704   6/28/2019
           Association

PR-8879    USTR-2019-0004-2705 from Anthony Guaccio, Captis                     https://www.regulations.gov/comment/USTR-2019-0004-2705   6/28/2019

PR-8880    USTR-2019-0004-2706 from Robert Ramirez, Epiq Distribution           https://www.regulations.gov/comment/USTR-2019-0004-2706   6/28/2019

           USTR-2019-0004-2707 from Kenneth Bradley, Eschenbach Optik of
PR-8881                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2707   6/28/2019
           America, Inc.



                                                                          524
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 528 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents            Date
Record #

PR-8882    USTR-2019-0004-2708 from Scott Shapiro, Europa Eyewear               https://www.regulations.gov/comment/USTR-2019-0004-2708   6/28/2019

PR-8883    USTR-2019-0004-2709 from David Jochims, GSRx, Inc.                   https://www.regulations.gov/comment/USTR-2019-0004-2709   6/28/2019

           USTR-2019-0004-2710 from Lisa Wieland, Massachussetts Port
PR-8884                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2710   6/28/2019
           Authority
           USTR-2019-0004-2711 from Steven Marson, Martin & Ware Inc dba
PR-8885    Central Maine Pyrotechnics and Pyro City Maine Consumer              https://www.regulations.gov/comment/USTR-2019-0004-2711   6/28/2019
           Fireworks Stores
           USTR-2019-0004-2712 from David Pfeiffer, Shimano North America
PR-8886                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2712   6/28/2019
           Fishing, Inc.
           USTR-2019-0004-2713 from Donald Gilman, Super Optical
PR-8887                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2713   6/28/2019
           International
           USTR-2019-0004-2714 from Darren Horndasch, Wisconsin Vision,
PR-8888                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2714   6/28/2019
           Inc.

PR-8889    USTR-2019-0004-2715 from Howard Reiter                               https://www.regulations.gov/comment/USTR-2019-0004-2715    7/1/2019

PR-8890    USTR-2019-0004-2716 from Glenn Wiltshire                             https://www.regulations.gov/comment/USTR-2019-0004-2716    7/1/2019

           USTR-2019-0004-2717 from Khatereh Calleja, Healthcare Supply
PR-8891                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2717    7/1/2019
           Chain Association
           USTR-2019-0004-2718 from Christopher A. Stockman, Bit Planet
PR-8892                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2718    7/1/2019
           Games, LLC

PR-8893    USTR-2019-0004-2719 from Nathan Dupes, soulbrain MI, Inc.            https://www.regulations.gov/comment/USTR-2019-0004-2719    7/1/2019

PR-8894    USTR-2019-0004-2720 from Peter Williams                              https://www.regulations.gov/comment/USTR-2019-0004-2720    7/1/2019

PR-8895    USTR-2019-0004-2721 from Cristen Kogl, Zebra Technologies            https://www.regulations.gov/comment/USTR-2019-0004-2721    7/1/2019

PR-8896    USTR-2019-0004-2722 from Manuel Delgado, Six Foot                    https://www.regulations.gov/comment/USTR-2019-0004-2722    7/1/2019

           USTR-2019-0004-2723 from Jeff Peck, Sandler, Travis & Rosenberg,
PR-8897                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2723    7/1/2019
           P.A.

PR-8898    USTR-2019-0004-2724 from Cynthia Rowley                              https://www.regulations.gov/comment/USTR-2019-0004-2724    7/1/2019


                                                                          525
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 529 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-8899    USTR-2019-0004-2725 from Sidney Stein                                https://www.regulations.gov/comment/USTR-2019-0004-2725   7/1/2019

PR-8900    USTR-2019-0004-2726 from Glen Weinstein, iRobot Corporation          https://www.regulations.gov/comment/USTR-2019-0004-2726   7/1/2019

           USTR-2019-0004-2727 from Patricia Phillips, Michael Best
PR-8901                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2727   7/1/2019
           Strategies
           USTR-2019-0004-2728 from Manny Almeida, Sandler, Travis &
PR-8902                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2728   7/1/2019
           Rosenberg, P.A.
           USTR-2019-0004-2729 from Phil Poel, Sandler, Travis & Rosenberg,
PR-8903                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2729   7/1/2019
           P.A.
           USTR-2019-0004-2730 from David Franco, Sandler, Travis &
PR-8904                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2730   7/1/2019
           Rosenberg, P.A.
           USTR-2019-0004-2731 from Michael Shaffer, Sandler, Travis &
PR-8905                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2731   7/2/2019
           Rosenberg, P.A.
           USTR-2019-0004-2732 from Amy Zirkle, Electronic Transactions
PR-8906                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2732   7/2/2019
           Association

PR-8907    USTR-2019-0004-2733 from Frank Desiderio, Marc Fisher Footwear       https://www.regulations.gov/comment/USTR-2019-0004-2733   7/2/2019

PR-8908    USTR-2019-0004-2734 from Jacob Schatz, Electronic Arts Inc.          https://www.regulations.gov/comment/USTR-2019-0004-2734   7/2/2019

           USTR-2019-0004-2735 from Bert Eshaghpour, National Association
PR-8909                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2735   7/2/2019
           of Chemical Distributors

PR-8910    USTR-2019-0004-2736 from Jesse Spector                               https://www.regulations.gov/comment/USTR-2019-0004-2736   7/2/2019

PR-8911    USTR-2019-0004-2737 from Rick Van Arnam, The Vision Council          https://www.regulations.gov/comment/USTR-2019-0004-2737   7/2/2019

           USTR-2019-0004-2738 from Steve Lamar, US Global Value Chain
PR-8912                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2738   7/2/2019
           Coalition

PR-8913    USTR-2019-0004-2739 from Soumi Saha                                  https://www.regulations.gov/comment/USTR-2019-0004-2739   7/2/2019

           USTR-2019-0004-2740 from David Hale, Tampa Tank Inc./Florida
PR-8914                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2740   7/3/2019
           Structural Steel

PR-8915    USTR-2019-0004-2741 from Lawrence Bogard, Klean Kanteen, Inc.        https://www.regulations.gov/comment/USTR-2019-0004-2741   7/3/2019



                                                                          526
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 530 of 538


 Public
                            Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-8916    USTR-2019-0004-2742 from Erin Bingham, Husch Blackwell LLP           https://www.regulations.gov/comment/USTR-2019-0004-2742   7/3/2019

           USTR-2019-0004-2743 from Doug Hansen, Occidental Chemical
PR-8917                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2743   7/3/2019
           Corporation

PR-8918    USTR-2019-0004-2744 from Stewart Chisam                              https://www.regulations.gov/comment/USTR-2019-0004-2744   7/3/2019

           USTR-2019-0004-2745 from Jeff Kaufman Leo, Home Fashion
PR-8919                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2745   7/3/2019
           Products Association

PR-8920    USTR-2019-0004-2746 from Michelle Ganon                              https://www.regulations.gov/comment/USTR-2019-0004-2746   7/3/2019

PR-8921    USTR-2019-0004-2747 from George Souza, Endeavor Seafood, Inc         https://www.regulations.gov/comment/USTR-2019-0004-2747   7/3/2019

PR-8922    USTR-2019-0004-2748 from Mark Tallo, Advance Medical Designs         https://www.regulations.gov/comment/USTR-2019-0004-2748   7/3/2019

PR-8923    USTR-2019-0004-2749 from George Souza, Endeavor Seafood, Inc.        https://www.regulations.gov/comment/USTR-2019-0004-2749   7/3/2019

PR-8924    USTR-2019-0004-2750 from David Alpern, Ralsey Group Limited          https://www.regulations.gov/comment/USTR-2019-0004-2750   7/3/2019

PR-8925    USTR-2019-0004-2751 from Wesley Cline, Zurn Industries, LLC          https://www.regulations.gov/comment/USTR-2019-0004-2751   7/3/2019

PR-8926    USTR-2019-0004-2752 from Megan Costello, 321 Coalition               https://www.regulations.gov/comment/USTR-2019-0004-2752   7/3/2019

           USTR-2019-0004-2753 from Jared Wessel, Spectrum Brands
PR-8927                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2753   7/3/2019
           Holdings
           USTR-2019-0004-2754 from Carlo Bargagli, Sandler, Travis &
PR-8928                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2754   7/3/2019
           Rosenberg, P.A.

PR-8929    USTR-2019-0004-2755 from Stephen Lamar                               https://www.regulations.gov/comment/USTR-2019-0004-2755   7/3/2019

PR-8930    USTR-2019-0004-2756 from Jim Lamoureux                               https://www.regulations.gov/comment/USTR-2019-0004-2756   7/3/2019

           USTR-2019-0004-2757 from Peter Erdman, Hisense USA
PR-8931                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2757   7/3/2019
           Corporation

PR-8932    USTR-2019-0004-2758 from George Souza, Endeavor Seafood, Inc.        https://www.regulations.gov/comment/USTR-2019-0004-2758   7/3/2019



                                                                          527
                            Case 1:21-cv-00052-3JP Document 297                      Filed 04/30/21     Page 531 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-8933    USTR-2019-0004-2759 from Angie Craig                                  https://www.regulations.gov/comment/USTR-2019-0004-2759   7/3/2019

PR-8934    USTR-2019-0004-2760 from Teresa Hack, Michael Best Strategies         https://www.regulations.gov/comment/USTR-2019-0004-2760   7/3/2019

           USTR-2019-0004-2761 from Erik Autor, National Association of
PR-8935                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2761   7/3/2019
           Foreign-Trade Zones (NAFTZ)

PR-8936    USTR-2019-0004-2762 from Paul Shekoski, Michael Best Strategies       https://www.regulations.gov/comment/USTR-2019-0004-2762   7/3/2019

PR-8937    USTR-2019-0004-2763 from Walter Krebs                                 https://www.regulations.gov/comment/USTR-2019-0004-2763   7/3/2019

           USTR-2019-0004-2764 from Chelsey Barber, First Contact
PR-8938                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2764   7/3/2019
           Entertainment

PR-8939    USTR-2019-0004-2765 from Jeffrey Tooze                                https://www.regulations.gov/comment/USTR-2019-0004-2765   7/3/2019

PR-8940    USTR-2019-0004-2766 from Robert Stack                                 https://www.regulations.gov/comment/USTR-2019-0004-2766   7/3/2019

           USTR-2019-0004-2767 from Adam Creighton, Enduring Games, Ltd.
PR-8941                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2767   7/3/2019
           Co.

PR-8942    USTR-2019-0004-2768 from Michelle Ganon, Port of New Orleans          https://www.regulations.gov/comment/USTR-2019-0004-2768   7/3/2019

PR-8943    USTR-2019-0004-2769 from John Reinhart                                https://www.regulations.gov/comment/USTR-2019-0004-2769   7/3/2019

PR-8944    USTR-2019-0004-2770 from Jonathan Gold                                https://www.regulations.gov/comment/USTR-2019-0004-2770   7/3/2019

PR-8945    USTR-2019-0004-2771 from Ted Price, Insomniac Games                   https://www.regulations.gov/comment/USTR-2019-0004-2771   7/3/2019

           USTR-2019-0004-2772 from Tim Blumenthal, PeopleForBikes
PR-8946                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2772   7/3/2019
           Coalition and Quality Bicycle Products, Inc.
           USTR-2019-0004-2773 from Tim Gallogly, Dorel Juvenile Group,
PR-8947                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2773   7/3/2019
           Inc.
           USTR-2019-0004-2774 from Richard Tinberg, The Bradford
PR-8948                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2774   7/3/2019
           Exchange, Ltd.

PR-8949    USTR-2019-0004-2775 from Scott Rutledge, Husch Blackwell LLP          https://www.regulations.gov/comment/USTR-2019-0004-2775   7/3/2019



                                                                           528
                             Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 532 of 538


 Public
                             Document Name/Description                                      Link to Publicly Available Documents           Date
Record #

PR-8950    USTR-2019-0004-2776 from Chris Sackett, Bell Sports, Inc.             https://www.regulations.gov/comment/USTR-2019-0004-2776   7/3/2019

PR-8951    USTR-2019-0004-2777 from Bryan Wolfe                                  https://www.regulations.gov/comment/USTR-2019-0004-2777   7/3/2019

PR-8952    USTR-2019-0004-2778 from Laurence Lasoff                              https://www.regulations.gov/comment/USTR-2019-0004-2778   7/3/2019

           USTR-2019-0004-2779 from Qing Ren, China Chamber of
PR-8953                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2779   7/3/2019
           International Commerce
           USTR-2019-0004-2780 from Gregory Owens, Sherrill
PR-8954                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2780   7/3/2019
           Manufacturing, Inc.
           USTR-2019-0004-2781 from Daniel L. Schneiderman, Rheem
PR-8955                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2781   7/3/2019
           Manufacturing Company

PR-8956    USTR-2019-0004-2782 from Craig Sumner                                 https://www.regulations.gov/comment/USTR-2019-0004-2782   7/3/2019

           USTR-2019-0004-2783 from Scott Schloegel, Motorcycle Industry
PR-8957                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2783   7/3/2019
           Council

PR-8958    USTR-2019-0004-2784 from Jared Wessel, BYD Motors LLC                 https://www.regulations.gov/comment/USTR-2019-0004-2784   7/3/2019

           USTR-2019-0004-2785 from Christopher Novak, CropLife America
PR-8959                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2785   7/3/2019
           and RISE (Responsible Industry for a Sound Environment)

PR-8960    USTR-2019-0004-2786 from Lauren Wilk                                  https://www.regulations.gov/comment/USTR-2019-0004-2786   7/3/2019

           USTR-2019-0004-2787 from Chris Walther, Activision Blizzard, Inc.
PR-8961                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2787   7/3/2019
           and Entertainment Software Association
           USTR-2019-0004-2788 from Barbara Negron, Doyle, Barlow &
PR-8962                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2788   7/3/2019
           Mazard PLLc
           USTR-2019-0004-2789 from Kerry Stackpole, Plumbing
PR-8963                                                                          https://www.regulations.gov/comment/USTR-2019-0004-2789   7/3/2019
           Manufacturers International

PR-8964    USTR-2019-0004-2790 from Marc Jourlait, Jones Day                     https://www.regulations.gov/comment/USTR-2019-0004-2790   7/3/2019

PR-8965    USTR-2019-0004-2791 from Robbie Singer, Nearly Natural                https://www.regulations.gov/comment/USTR-2019-0004-2791   7/3/2019

PR-8966    USTR-2019-0004-2792 from Wade Miquelon                                https://www.regulations.gov/comment/USTR-2019-0004-2792   7/3/2019



                                                                           529
                            Case 1:21-cv-00052-3JP Document 297                       Filed 04/30/21     Page 533 of 538


 Public
                             Document Name/Description                                       Link to Publicly Available Documents           Date
Record #

PR-8967    USTR-2019-0004-2793 from Joseph Gruchacz                               https://www.regulations.gov/comment/USTR-2019-0004-2793   7/3/2019

           USTR-2019-0004-2794 from Walter Spiegel, Standard Textile Co.,
PR-8968                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2794   7/3/2019
           Inc.

PR-8969    USTR-2019-0004-2795 from Reilly Kimmerling                             https://www.regulations.gov/comment/USTR-2019-0004-2795   7/3/2019

PR-8970    USTR-2019-0004-2796 from Josee Larocque                                https://www.regulations.gov/comment/USTR-2019-0004-2796   7/3/2019

           USTR-2019-0004-2797 from John King, LS Power Development
PR-8971                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2797   7/3/2019
           LLC

PR-8972    USTR-2019-0004-2798 from Sherry Floyd                                  https://www.regulations.gov/comment/USTR-2019-0004-2798   7/3/2019

PR-8973    USTR-2019-0004-2799 from Duane Layton, IICL & NPSA                     https://www.regulations.gov/comment/USTR-2019-0004-2799   7/3/2019

PR-8974    USTR-2019-0004-2800 from Alan Patmore, Humble Bundle, Inc.             https://www.regulations.gov/comment/USTR-2019-0004-2800   7/3/2019

PR-8975    USTR-2019-0004-2801 from Warren Payne, Element Electronics             https://www.regulations.gov/comment/USTR-2019-0004-2801   7/3/2019

PR-8976    USTR-2019-0004-2802 from Bart Prins, Water Pik                         https://www.regulations.gov/comment/USTR-2019-0004-2802   7/3/2019

PR-8977    USTR-2019-0004-2803 from Teresa Hack, Michael Best Strategies          https://www.regulations.gov/comment/USTR-2019-0004-2803   7/3/2019

           USTR-2019-0004-2804 from Jeffrey Levin, Compass Chemical
PR-8978                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2804   7/3/2019
           International LLC
           USTR-2019-0004-2805 from Jeff Roach, Schiefer Media Inc. DBA
PR-8979                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2805   7/3/2019
           Schiefer Chopshop

PR-8980    USTR-2019-0004-2806 from Jessica Wasserman, Red River Foods            https://www.regulations.gov/comment/USTR-2019-0004-2806   7/3/2019

           USTR-2019-0004-2807 from Robert Leo, Meeks, Sheppard, Leo &
PR-8981                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2807   7/3/2019
           Pillsbury
           USTR-2019-0004-2808 from Danielle Prior, Gilt Edge Soccer
PR-8982                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2808   7/3/2019
           Marketing
           USTR-2019-0004-2809 from Timothy Huffmyer, Smith Micro
PR-8983                                                                           https://www.regulations.gov/comment/USTR-2019-0004-2809   7/3/2019
           Software, Inc.



                                                                            530
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 534 of 538


 Public
                             Document Name/Description                                    Link to Publicly Available Documents           Date
Record #

PR-8984    USTR-2019-0004-2810 from Abraham Mamiye                             https://www.regulations.gov/comment/USTR-2019-0004-2810   7/3/2019

PR-8985    USTR-2019-0004-2811 from Mark Corrado                               https://www.regulations.gov/comment/USTR-2019-0004-2811   7/3/2019

PR-8986    USTR-2019-0004-2812 from Tracy Heinzman, Sharda USA LLC             https://www.regulations.gov/comment/USTR-2019-0004-2812   7/3/2019

           USTR-2019-0004-2813 from Chris Watson, WayForward
PR-8987                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2813   7/3/2019
           Technologies, Inc.

PR-8988    USTR-2019-0004-2814 from Bill Muehl, Twisted Pixel Games, LLC       https://www.regulations.gov/comment/USTR-2019-0004-2814   7/3/2019

PR-8989    USTR-2019-0004-2815 from Lindsey Rostal, Timberline Studio, Inc.    https://www.regulations.gov/comment/USTR-2019-0004-2815   7/3/2019

PR-8990    USTR-2019-0004-2816 from Vikram Varma, VeriFone, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2816   7/3/2019

PR-8991    USTR-2019-0004-2817 from Matt Korba, The Odd Gentlemen              https://www.regulations.gov/comment/USTR-2019-0004-2817   7/3/2019

PR-8992    USTR-2019-0004-2818 from Ronald Forest                              https://www.regulations.gov/comment/USTR-2019-0004-2818   7/3/2019

PR-8993    USTR-2019-0004-2819 from David Condolora, Brain&Brain               https://www.regulations.gov/comment/USTR-2019-0004-2819   7/3/2019

PR-8994    USTR-2019-0004-2820 from Geoffrey Goodale, LiceGuard LLC            https://www.regulations.gov/comment/USTR-2019-0004-2820   7/3/2019

PR-8995    USTR-2019-0004-2821 from Aaron San Filippo                          https://www.regulations.gov/comment/USTR-2019-0004-2821   7/3/2019

PR-8996    USTR-2019-0004-2822 from Fragrance Creators Association             https://www.regulations.gov/comment/USTR-2019-0004-2822   7/3/2019

PR-8997    USTR-2019-0004-2823 from Elizabeth Huff                             https://www.regulations.gov/comment/USTR-2019-0004-2823   7/3/2019

           USTR-2019-0004-2824 from Alfredo Camacho, Sandler, Travis &
PR-8998                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2824   7/3/2019
           Rosenberg, P.A.
           USTR-2019-0004-2825 from Alissa Chase, Drexel Chemical
PR-8999                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2825   7/3/2019
           Company
           USTR-2019-0004-2826 from Jeff Williams, Sandler, Travis &
PR-9000                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2826   7/3/2019
           Rosenberg, P.A.



                                                                         531
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 535 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents           Date
Record #

PR-9001    USTR-2019-0004-2827 from Jill Tronca                                https://www.regulations.gov/comment/USTR-2019-0004-2827   7/3/2019

PR-9002    USTR-2019-0004-2828 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2828   7/3/2019

PR-9003    USTR-2019-0004-2829 from Rena DeBerry                               https://www.regulations.gov/comment/USTR-2019-0004-2829   7/3/2019

PR-9004    USTR-2019-0004-2830 from Kathy Mitchell, PetSmart, Inc              https://www.regulations.gov/comment/USTR-2019-0004-2830   7/3/2019

           USTR-2019-0004-2831 from Jeff Pinkow, Sandler, Travis &
PR-9005                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2831   7/3/2019
           Rosenberg, P.A.

PR-9006    USTR-2019-0004-2832 from John Crowley                               https://www.regulations.gov/comment/USTR-2019-0004-2832   7/3/2019

PR-9007    USTR-2019-0004-2833 from Nathan Fouts                               https://www.regulations.gov/comment/USTR-2019-0004-2833   7/3/2019

PR-9008    USTR-2019-0004-2834 from Lisa Trofe, JPMA                           https://www.regulations.gov/comment/USTR-2019-0004-2834   7/3/2019

PR-9009    USTR-2019-0004-2835 from Kermit Kubitz, None                        https://www.regulations.gov/comment/USTR-2019-0004-2835   7/3/2019

           USTR-2019-0004-2836 from Edgar Ho, Sandler, Travis &
PR-9010                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2836   7/3/2019
           Rosenberg, P.A.

PR-9011    USTR-2019-0004-2837 from Frank Fletcher                             https://www.regulations.gov/comment/USTR-2019-0004-2837   7/3/2019

PR-9012    USTR-2019-0004-2838 from Jared Angle, Goodman Global, Inc.          https://www.regulations.gov/comment/USTR-2019-0004-2838   7/3/2019

           USTR-2019-0004-2839 from Stan Jewell, Sandler, Travis &
PR-9013                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2839   7/3/2019
           Rosenberg, P.A.
           USTR-2019-0004-2840 from Brendan Hoffman, Sandler, Travis &
PR-9014                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2840   7/3/2019
           Rosenberg, P.A.

PR-9015    USTR-2019-0004-2841 from Hun Quach                                  https://www.regulations.gov/comment/USTR-2019-0004-2841   7/3/2019

           USTR-2019-0004-2842 from Kevin McKenney, Building Service
PR-9016                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2842   7/3/2019
           Contractors Association International

PR-9017    USTR-2019-0004-2843 from Robert Pasin, Radio Flyer                  https://www.regulations.gov/comment/USTR-2019-0004-2843   7/3/2019



                                                                         532
                            Case 1:21-cv-00052-3JP Document 297                     Filed 04/30/21     Page 536 of 538


 Public
                             Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-9018    USTR-2019-0004-2844 from Matt Gander                                 https://www.regulations.gov/comment/USTR-2019-0004-2844    7/3/2019

PR-9019    USTR-2019-0004-2845 from Donald Levy, The Levy Group                 https://www.regulations.gov/comment/USTR-2019-0004-2845    7/3/2019

PR-9020    USTR-2019-0004-2846 from George Williams, DC Public Library          https://www.regulations.gov/comment/USTR-2019-0004-2846    7/3/2019

           USTR-2019-0004-2847 from Colton La Zar, National Candle
PR-9021                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2847    7/3/2019
           Association

PR-9022    USTR-2019-0004-2848 from Louis Hornick II, LHSC, Inc.                https://www.regulations.gov/comment/USTR-2019-0004-2848    7/5/2019

PR-9023    USTR-2019-0004-2849 from Patrick O'Brien, O'Brien Marketing          https://www.regulations.gov/comment/USTR-2019-0004-2849    7/5/2019

PR-9024    USTR-2019-0004-2850 from JC Cedeno, Palm Era Marketing               https://www.regulations.gov/comment/USTR-2019-0004-2850    7/5/2019

PR-9025    USTR-2019-0004-2851 from Roy Tighe, Tigheland Productions            https://www.regulations.gov/comment/USTR-2019-0004-2851    7/5/2019

PR-9026    USTR-2019-0004-2852 from Katherine Gold, Gold, Inc. dba Goldbug      https://www.regulations.gov/comment/USTR-2019-0004-2852    7/5/2019

           USTR-2019-0004-2853 from Gina Vetere, Microsoft Corp., Nintendo
PR-9027                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2853   7/10/2019
           of America Inc., Sony Interactive Entertainment LLC

PR-9028    USTR-2019-0004-2854 from Louis Hornick III, LHSC, Inc.               https://www.regulations.gov/comment/USTR-2019-0004-2854   7/10/2019

PR-9029    USTR-2019-0004-2855 from Kendra Jones, Epson America Inc.            https://www.regulations.gov/comment/USTR-2019-0004-2855   7/10/2019

PR-9030    USTR-2019-0004-2856 from Jared Angle, Moen Incorporated              https://www.regulations.gov/comment/USTR-2019-0004-2856   7/10/2019

PR-9031    USTR-2019-0004-2857 from Brandon Sparrow, Camp Chef                  https://www.regulations.gov/comment/USTR-2019-0004-2857   7/10/2019

           USTR-2019-0004-2858 from Vishak Sankaran, Bushnell Holdings,
PR-9032                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2858   7/10/2019
           Inc.

PR-9033    USTR-2019-0004-2859 from Jared Angle, Streamlight, Inc.              https://www.regulations.gov/comment/USTR-2019-0004-2859   7/10/2019

           USTR-2019-0004-2860 from Sydney Mintzer, Evenflo Company,
PR-9034                                                                         https://www.regulations.gov/comment/USTR-2019-0004-2860   7/10/2019
           Inc.



                                                                          533
                            Case 1:21-cv-00052-3JP Document 297                    Filed 04/30/21     Page 537 of 538


 Public
                            Document Name/Description                                     Link to Publicly Available Documents            Date
Record #

PR-9035    USTR-2019-0004-2861 from Warren Payne, Medline Industries, Inc.     https://www.regulations.gov/comment/USTR-2019-0004-2861   7/10/2019

           USTR-2019-0004-2862 from John Totaro, AMG Aluminum North
PR-9036                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2862   7/10/2019
           America, LLC
           USTR-2019-0004-2863 from Robert Leo, Meeks, Sheppard, Leo &
PR-9037                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2863   7/10/2019
           Pillsbury

PR-9038    USTR-2019-0004-2864 from Jeremy Stonier, Venable LLP                https://www.regulations.gov/comment/USTR-2019-0004-2864   7/10/2019

           USTR-2019-0004-2865 from Russ Torres, Graco Children's Products
PR-9039                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2865   7/10/2019
           Inc
           USTR-2019-0004-2866 from James Cannon, Cassidy Levy Kent
PR-9040                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2866   7/10/2019
           (USA) LLP

PR-9041    USTR-2019-0004-2867 from Joe Meli, PAJ, Inc.                        https://www.regulations.gov/comment/USTR-2019-0004-2867   7/10/2019

PR-9042    USTR-2019-0004-2868 from Mark Proffitt, MECO CORPORATION            https://www.regulations.gov/comment/USTR-2019-0004-2868   7/10/2019

           USTR-2019-0004-2869 from Glenn D'Agnes, Workman Publishing
PR-9043                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2869   7/10/2019
           Company, Inc.
           USTR-2019-0004-2870 from Meredith DeMent, Strider Sports
PR-9044                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2870   7/10/2019
           International, Inc.

PR-9045    USTR-2019-0004-2871 from Hannah Naltner, Steelcase Inc              https://www.regulations.gov/comment/USTR-2019-0004-2871   7/10/2019

PR-9046    USTR-2019-0004-2872 from Kurt Wilson, Exxel Outdoors                https://www.regulations.gov/comment/USTR-2019-0004-2872   7/10/2019

PR-9047    USTR-2019-0004-2873 from Reilly Kimmerling                          https://www.regulations.gov/comment/USTR-2019-0004-2873   7/10/2019

PR-9048    USTR-2019-0004-2874 from Mia Valles                                 https://www.regulations.gov/comment/USTR-2019-0004-2874   7/10/2019

PR-9049    USTR-2019-0004-2875 from Anonymous                                  https://www.regulations.gov/comment/USTR-2019-0004-2875   7/16/2019

           USTR-2019-0004-2876 from Teresa Polino, American Chemical
PR-9050                                                                        https://www.regulations.gov/comment/USTR-2019-0004-2876    8/9/2019
           Solutions

PR-9051    USTR-2019-0004-2877 from Harjit Singh, Nien Made                    https://www.regulations.gov/comment/USTR-2019-0004-2877   8/21/2019



                                                                         534
                            Case 1:21-cv-00052-3JP Document 297              Filed 04/30/21     Page 538 of 538


 Public
                            Document Name/Description                               Link to Publicly Available Documents            Date
Record #

PR-9052    USTR-2019-0004-2878 from Walter McCrary                       https://www.regulations.gov/comment/USTR-2019-0004-2878   4/28/2021

PR-9053    USTR-2019-0004-2879 from Andrew Nadel                         https://www.regulations.gov/comment/USTR-2019-0004-2879   4/28/2021

PR-9054    USTR-2019-0004-2880 from American Chemistry Council           https://www.regulations.gov/comment/USTR-2019-0004-2880   4/28/2021

PR-9055    USTR-2019-0004-2881 from Blake Hanson, Industrial Oil         https://www.regulations.gov/comment/USTR-2019-0004-2881   4/28/2021

           USTR-2019-0004-2882 from Nate Herman, Travel Goods
PR-9056                                                                  https://www.regulations.gov/comment/USTR-2019-0004-2882   4/28/2021
           Association




                                                                   535
